
	
		II
		Calendar No. 415
		111th CONGRESS
		2d Session
		S. 3455
		IN THE SENATE OF THE UNITED STATES
		
			June 4,
			 2010
			Mr. Levin, from the
			 Committee on Armed
			 Services reported, under authority of the order of the Senate
			 of May 28 (legislative day, May 26), 2010, the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		To authorize appropriations for fiscal year 2011 for
		  military activities of the Department of Defense, to prescribe military
		  personnel strengths for such fiscal year, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Department of Defense
			 Authorization Act for Fiscal Year 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Congressional defense committees.
				DIVISION A—Department of Defense
				Authorizations
				TITLE I—Procurement
				Subtitle A—Authorization of
				Appropriations
				Sec. 101. Authorization of
				appropriations.
				Subtitle B—Army Programs
				Sec. 111. Airborne Common Sensor and
				Enhanced Medium Altitude Reconnaissance and Surveillance System.
				Subtitle C—Navy Programs
				Sec. 121. Multiyear funding for detail
				design and construction of LHA Replacement ship designated LHA–7.
				Sec. 122. Requirement to maintain Navy
				airborne signals intelligence capabilities.
				Sec. 123. Reports on service life
				extension of F/A–18 aircraft by the Department of the Navy.
				Sec. 124. Inclusion of basic and
				functional design in assessments required prior to start of construction of
				first ship of a shipbuilding program.
				Sec. 125. Multiyear procurement authority
				for F/A–18E, F/A–18F, and EA–18G fighter aircraft.
				Subtitle D—Joint and Multiservice
				Matters
				Sec. 141. System management plan and
				matrix for the F–35 Joint Strike Fighter aircraft program.
				Sec. 142. Contracts for commercial imaging
				satellite capacities.
				Sec. 143. Quarterly reports on use of
				Combat Mission Requirements funds.
				Sec. 144. Integration of solid state laser
				systems into certain aircraft.
				TITLE II—Research, Development, Test, and
				Evaluation
				Subtitle A—Authorization of
				Appropriations
				Sec. 201. Authorization of
				appropriations.
				Subtitle B—Program Requirements,
				Restrictions, and Limitations
				Sec. 211. Limitation on use of funds for
				alternative propulsion system for the F–35 Joint Strike Fighter
				program.
				Sec. 212. Limitation on use of funds by
				Defense Advanced Research Projects Agency for operation of National Cyber
				Range.
				Sec. 213. Enhancement of Department of
				Defense support of science, mathematics, and engineering education.
				Sec. 214. Program for research,
				development, and deployment of advanced ground vehicles, ground vehicle
				systems, and components.
				Sec. 215. Demonstration and pilot projects
				on cybersecurity.
				Subtitle C—Missile Defense
				Matters
				Sec. 231. Sense of Congress on ballistic
				missile defense.
				Sec. 232. Repeal of prohibition on certain
				contracts by the Missile Defense Agency with foreign entities.
				Sec. 233. Medium Extended Air Defense
				System.
				Sec. 234. Acquisition accountability
				reports on the ballistic missile defense system.
				Sec. 235. Independent review and
				assessment of the Ground-Based Midcourse Defense system.
				TITLE III—Operation and
				Maintenance
				Subtitle A—Authorization of
				appropriations
				Sec. 301. Operation and maintenance
				funding.
				Subtitle B—Environmental
				provisions
				Sec. 311. Reimbursement of Environmental
				Protection Agency for certain costs in connection with the Twin Cities Army
				Ammunition Plant, Minnesota.
				Sec. 312. Payment to Environmental
				Protection Agency of stipulated penalties in connection with Naval Air Station,
				Brunswick, Maine.
				Sec. 313. Requirements relating to Agency
				for Toxic Substances and Disease Registry investigation of exposure to drinking
				water contamination at Camp Lejeune, North Carolina.
				Sec. 314. Commission on Military
				Environmental Exposures.
				Subtitle C—Workplace and depot
				issues
				Sec. 321. Depot level maintenance and
				recapitalization parts supply.
				Subtitle D—Energy security
				Sec. 331. Alternative aviation fuel
				initiative.
				Subtitle E—Other matters
				Sec. 341. Additional limitation on
				indemnification of United States with respect to articles and services sold by
				working-capital funded army industrial facilities and arsenals outside the
				Department of Defense.
				Sec. 342. Extension of Arsenal Support
				Program Initiative.
				Sec. 343. Four-year extension of authority
				to provide logistics support and services for weapons systems
				contractors.
				Sec. 344. Recovery of improperly disposed
				of Department of Defense property.
				Sec. 345. Commercial sale of small arms
				ammunition in excess of military requirements.
				Sec. 346. Modification of authorities
				relating to prioritization of funds for equipment readiness and strategic
				capability.
				Sec. 347. Repeal of requirement for
				reports on withdrawal or diversion of equipment from Reserve units for support
				of Reserve units being mobilized and other units.
				Sec. 348. Revision to authorities relating
				to transportation of civilian passengers and commercial cargoes by Department
				of Defense when space unavailable on commercial lines.
				TITLE IV—Military Personnel
				Authorizations
				Subtitle A—Active Forces
				Sec. 401. End strengths for active
				forces.
				Subtitle B—Reserve Forces
				Sec. 411. End strengths for Selected
				Reserve.
				Sec. 412. End strengths for Reserves on
				active duty in support of the Reserves.
				Sec. 413. End strengths for military
				technicians (dual status).
				Sec. 414. Fiscal year 2011 limitation on
				number of non-dual status technicians.
				Sec. 415. Maximum number of reserve
				personnel authorized to be on active duty for operational support.
				Subtitle C—Authorization of
				Appropriations
				Sec. 421. Military personnel.
				Subtitle D—Armed Forces Retirement
				Home
				Sec. 431. Authorization of appropriations
				for Armed Forces Retirement Home.
				TITLE V—Military Personnel
				Policy
				Subtitle A—Officer Personnel
				Policy
				Sec. 501. Modification of promotion board
				procedures for joint qualified officers and officers with Joint Staff
				experience.
				Sec. 502. Nondisclosure of information
				from discussions, deliberations, notes, and records of special selection
				boards.
				Sec. 503. Administrative removal of
				officers from promotion list.
				Sec. 504. Technical revisions to
				definition of joint matters for purposes of joint officer
				management.
				Sec. 505. Modification of authority for
				officers selected for appointment to general and flag officer grades to wear
				insignia of higher grade before appointment.
				Sec. 506. Temporary authority to reduce
				minimum length of commissioned service required for voluntary retirement as an
				officer.
				Sec. 507. Age for appointment and
				mandatory retirement for health professions officers.
				Sec. 508. Authority for permanent
				professors at the United States Air Force Academy to hold command
				positions.
				Sec. 509. Authority for appointment of
				warrant officers in the grade of W–1 by commission and standardization of
				warrant officer appointing authority.
				Sec. 510. Continuation of warrant officers
				on active duty to complete disciplinary action.
				Sec. 511. Authority to credit military
				graduates of the National Defense Intelligence College with completion of Joint
				Professional Military Education Phase I.
				Sec. 512. Expansion of authority relating
				to Phase II of three–phase approach to Joint Professional Military
				Education.
				Subtitle B—Reserve Component
				Management
				Sec. 521. Repeal of requirement for new
				oath when officer transfers from active-duty list to reserve active-status
				list.
				Sec. 522. Authority to designate certain
				Reserve officers as not to be considered for selection for
				promotion.
				Sec. 523. Authority for assignment of Air
				Force Reserve military technicians (dual status) to positions outside Air Force
				Reserve unit program.
				Sec. 524. Authority for temporary
				employment of non-dual status technicians to fill vacancies caused by
				mobilization of military technicians (dual status).
				Sec. 525. Direct appointment of graduates
				of the United States Merchant Marine Academy into the National
				Guard.
				Subtitle C—Education and
				Training
				Sec. 531. Grade of commissioned officers
				in uniformed medical accession programs.
				Sec. 532. Authority to waive maximum age
				limitation on admission to the service academies for certain enlisted members
				who served in Operation Iraqi Freedom or Operation Enduring
				Freedom.
				Sec. 533. Active duty obligation for
				military academy graduates who participate in the Armed Forces Health
				Professions Scholarship and Financial Assistance program.
				Sec. 534. Participation of Armed Forces
				Health Professions Scholarship and Financial Assistance Program recipients in
				active duty health profession loan repayment program.
				Sec. 535. Increase in number of private
				sector civilians authorized for admission to the National Defense
				University.
				Sec. 536. Modification of Junior Reserve
				Officers’ Training Corps minimum unit strength.
				Sec. 537. Increase in maximum age for
				prospective Reserve Officers' Training Corps financial assistance
				recipients.
				Sec. 538. Modification of education loan
				repayment programs.
				Sec. 539. Enhancements of Department of
				Defense undergraduate nurse training program.
				Sec. 540. Authority for service commitment
				of reservists who accept fellowships, scholarships, or grants to be performed
				in the Selected Reserve.
				Sec. 541. Health Professions Scholarship
				and Financial Assistance Program for Civilians.
				Sec. 542. Annual report on Department of
				Defense graduate medical education programs.
				Subtitle D—Defense Dependents'
				Education
				Sec. 551. Continuation of authority to
				assist local educational agencies that benefit dependents of members of the
				Armed Forces and Department of Defense civilian employees.
				Sec. 552. Impact aid for children with
				severe disabilities.
				Sec. 553. Authority to expand eligibility
				for enrollment in Department of Defense elementary and secondary schools to
				certain additional categories of dependents.
				Subtitle E—Leave and Related
				Matters
				Sec. 556. Leave of members of the reserve
				components of the Armed Forces.
				Sec. 557. Non-chargeable rest and
				recuperation absence for certain members undergoing extended deployment to a
				combat zone.
				Subtitle F—Military Justice
				Matters
				Sec. 561. Reform of offenses relating to
				rape, sexual assault, and other sexual misconduct under the Uniform Code of
				Military Justice.
				Sec. 562. Enhanced authority to punish
				contempt in military justice proceedings.
				Sec. 563. Authority to compel production
				of documentary evidence prior to trial in military justice cases.
				Subtitle G—Awards and
				Decorations
				Sec. 566. Cold War Service
				Medal.
				Sec. 567. Authority for award of Bronze
				Star medal to members of military forces of friendly foreign
				nations.
				Sec. 568. Authorization and request for
				award of Distinguished-Service Cross to Shinyei Matayoshi for acts of valor
				during World War II.
				Sec. 569. Authorization and request for
				award of Distinguished-Service Cross to Jay C. Copley for acts of valor during
				the Vietnam War.
				Subtitle H—Wounded Warrior
				Matters
				Sec. 571. Disposition of members found to
				be fit for duty who are not suitable for deployment or worldwide assignment for
				medical reasons.
				Sec. 572. Authority to expedite background
				investigations for hiring of wounded warriors and spouses by the Department of
				Defense and defense contractors.
				Subtitle I—Military Family Readiness
				Matters
				Sec. 581. Additional members of Department
				of Defense Military Family Readiness Council.
				Sec. 582. Enhancement of community support
				for military families with special needs.
				Sec. 583. Pilot program on scholarships
				for military dependent children with special education needs.
				Sec. 584. Reports on child development
				centers and financial assistance for child care for members of the Armed
				Forces.
				Subtitle J—Other Matters
				Sec. 591. Department of Defense policy
				concerning homosexuality in the Armed Forces.
				Sec. 592. Recruitment and enlistment of
				charter school graduates in the Armed Forces.
				Sec. 593. Updated terminology for the Army
				Medical Service Corps.
				TITLE VI—Compensation and Other Personnel
				Benefits
				Subtitle A—Pay and Allowances
				Sec. 601. Extension of authority for
				increase in basic allowance for housing for areas subject to major disaster or
				installations experiencing sudden increase in personnel.
				Sec. 602. Repeal of mandatory
				high-deployment allowance.
				Sec. 603. Ineligibility of certain Federal
				Government employees for income replacement payments.
				Sec. 604. Report on costs incurred by
				members undergoing permanent change of duty station in excess of
				allowances.
				Sec. 605. Report on basic allowance for
				housing for personnel assigned to sea duty.
				Subtitle B—Bonuses and Special and
				Incentive Pays
				Sec. 611. One-year extension of certain
				bonus and special pay authorities for reserve forces.
				Sec. 612. One-year extension of certain
				bonus and special pay authorities for health care professionals.
				Sec. 613. One-year extension of special
				pay and bonus authorities for nuclear officers.
				Sec. 614. One-year extension of
				authorities relating to title 37 consolidated special pay, incentive pay, and
				bonus authorities.
				Sec. 615. One-year extension of
				authorities relating to payment of other title 37 bonuses and special
				pays.
				Sec. 616. One-year extension of
				authorities relating to payment of referral bonuses.
				Subtitle C—Travel and Transportation
				Allowances
				Sec. 621. Travel and transportation
				allowances for attendance of members and certain other persons at Yellow Ribbon
				Reintegration Program events.
				Sec. 622. Authority for payment of full
				replacement value for loss or damage to household goods in certain cases not
				covered by carrier liability.
				Subtitle D—Disability, Retired Pay, and
				Survivor Benefits
				Sec. 631. Repeal of automatic enrollment
				in Family Servicemembers' Group Life Insurance for members of the Armed Forces
				married to other members.
				Sec. 632. Conformity of special
				compensation for members with injuries or illnesses requiring assistance in
				everyday living with monthly personal caregiver stipend under Department of
				Veterans Affairs program of comprehensive assistance for family
				caregivers.
				TITLE VII—Health Care Provisions
				Subtitle A—TRICARE Program
				Sec. 701. One-year extension of ceiling on
				charges for inpatient care under the TRICARE program.
				Sec. 702. Extension of dependent coverage
				under the TRICARE program.
				Sec. 703. Recognition of licensed mental
				health counselors as authorized providers under the TRICARE
				program.
				Sec. 704. Plan for enhancement of quality,
				efficiencies, and savings in the military health care system.
				Subtitle B—Health Care
				Administration
				Sec. 711. Postdeployment health
				reassessments for purposes of the medical tracking system for members of the
				Armed Forces deployed overseas.
				Sec. 712. Comprehensive policy on
				consistent automated neurological cognitive assessments of members of the Armed
				Forces before and after deployment.
				Sec. 713. Restoration of previous policy
				regarding restrictions on use of Department of Defense medical
				facilities.
				Sec. 714. Travel for anesthesia services
				for childbirth for command-sponsored dependents of members assigned to remote
				locations outside the continental United States.
				Sec. 715. Clarification of authority for
				transfer of medical records from the Department of Defense to the Department of
				Veterans Affairs.
				Sec. 716. Clarification of licensure
				requirements applicable to military health-care professionals who are members
				of the National Guard performing certain duty while in State
				status.
				Sec. 717. Education and training on use of
				pharmaceuticals in rehabilitation programs for wounded warriors.
				Subtitle C—Reports
				Sec. 731. Report on Department of Defense
				support of members of the Armed Forces who experience traumatic injury as a
				result of vaccinations required by the Department.
				Sec. 732. Repeal of report requirement on
				separations resulting from refusal to participate in anthrax vaccine
				immunization program.
				TITLE VIII—Acquisition Policy, Acquisition
				Management, and Related Matters
				Subtitle A—Provisions Relating to Major
				Defense Acquisition Programs
				Sec. 801. Improvements to structure and
				functioning of Joint Requirements Oversight Council.
				Sec. 802. Cost estimates for program
				baselines and contract negotiations for major defense acquisition and major
				automated information system programs.
				Sec. 803. Management of manufacturing risk
				in major defense acquisition programs.
				Sec. 804. Extension of reporting
				requirements for developmental test and evaluation and systems engineering in
				the military departments and Defense Agencies.
				Sec. 805. Inclusion of major subprograms
				to major defense acquisition programs under various acquisition-related
				requirements.
				Sec. 806. Technical and clarifying
				amendments to Weapon Systems Acquisition Reform Act of 2009.
				Subtitle B—Acquisition Policy and
				Management
				Sec. 811. New acquisition process for
				rapid fielding of capabilities in response to urgent operational
				needs.
				Sec. 812. Acquisition of major automated
				information system programs.
				Sec. 813. Permanent authority for Defense
				Acquisition Challenge Program.
				Sec. 814. Exportability features for
				Department of Defense systems.
				Sec. 815. Reduction of supply chain risk
				in the acquisition of national security systems.
				Sec. 816. Department of Defense policy on
				acquisition and performance of sustainable products and services.
				Sec. 817. Repeal of requirement for
				certain procurements from firms in the small arms production industrial
				base.
				Sec. 818. Prohibition on Department of
				Defense procurements from entities engaging in commercial activity in the
				energy sector of the Islamic Republic of Iran.
				Subtitle C—Amendments Relating to General
				Contracting Authorities, Procedures, and Limitations
				Sec. 831. Pilot program on acquisition of
				military purpose nondevelopmental items.
				Sec. 832. Competition for production and
				sustainment and rights in technical data.
				Sec. 833. Elimination of sunset date for
				protests of task and delivery order contracts.
				Sec. 834. Inclusion of option amounts in
				limitations on authority of the Defense Advanced Research Projects Agency to
				carry out certain prototype projects.
				Sec. 835. Enhancement of Department of
				Defense authority to respond to combat and safety emergencies through rapid
				acquisition and deployment of urgently needed supplies.
				Subtitle D—Contractor Matters
				Sec. 841. Contractor business
				systems.
				Sec. 842. Oversight and accountability of
				contractors performing private security functions in areas of combat
				operations.
				Sec. 843. Enhancements of authority of
				Secretary of Defense to reduce or deny award fees to companies found to
				jeopardize the health or safety of Government personnel.
				Subtitle E—Other Matters
				Sec. 851. Extension of acquisition
				workforce personnel management demonstration program.
				Sec. 852. Non-availability exception from
				Buy American requirements for procurement of hand or measuring
				tools.
				Sec. 853. Five-year extension of
				Department of Defense Mentor-Protege Program.
				Sec. 854. Extension and expansion of small
				business programs of the Department of Defense.
				Sec. 855. Four-year extension of test
				program for negotiation of comprehensive small business subcontracting
				plans.
				Sec. 856. Report on supply of fire
				resistant fiber for production of military uniforms.
				Sec. 857. Contractor logistics support of
				contingency operations.
				TITLE IX—Department of Defense Organization
				and Management
				Subtitle A—Department of Defense
				Management
				Sec. 901. Repeal of personnel limitations
				applicable to certain defense-wide organizations and revisions to limitation
				applicable to the Office of the Secretary of Defense.
				Sec. 902. Reorganization of Office of the
				Secretary of Defense to carry out reduction required by law in number of Deputy
				Under Secretaries of Defense.
				Sec. 903. Revision of structure and
				functions of the Reserve Forces Policy Board.
				Subtitle B—Space Activities
				Sec. 911. Limitation on use of
				funds for costs of terminating contracts under the National Polar-Orbiting
				Operational Environmental Satellite System Program.
				Sec. 912. Limitation on use of funds for
				purchasing Global Positioning System user equipment.
				Sec. 913. Plan for integration of
				space-based nuclear detection sensors.
				Sec. 914. Preservation of the solid rocket
				motor industrial base.
				Sec. 915. Implementation plan to sustain
				solid rocket motor industrial base.
				Sec. 916. Review and plan on sustainment
				of liquid rocket propulsion systems industrial base.
				Subtitle C—Intelligence
				Matters
				Sec. 921. Permanent authority for
				Secretary of Defense to engage in commercial activities as security for
				intelligence collection activities.
				Sec. 922. Modification of attendees at
				proceedings of Intelligence, Surveillance, and Reconnaissance Integration
				Council.
				Sec. 923. Report on Department of Defense
				interservice management and coordination of remotely-piloted aircraft support
				of intelligence, surveillance, and reconnaissance.
				Sec. 924. Report on requirements
				fulfillment and personnel management relating to Air Force intelligence,
				surveillance, and reconnaissance provided by remotely-piloted
				aircraft.
				Subtitle D—Cyber Warfare, Cyber Security,
				and Related Matters
				Sec. 931. Continuous monitoring of
				Department of Defense information systems for cybersecurity.
				Sec. 932. Strategy on computer software
				assurance.
				Sec. 933. Strategy for acquisition and
				oversight of Department of Defense cyber warfare capabilities.
				Sec. 934. Report on the cyber warfare
				policy of the Department of Defense.
				Sec. 935. Reports on Department of Defense
				progress in defending the Department and the defense industrial base from cyber
				events.
				Subtitle E—Other Matters
				Sec. 951. Report on organizational
				structure and policy guidance of the Department of Defense regarding
				information operations.
				Sec. 952. Report on organizational
				structures of the geographic combatant command headquarters.
				TITLE X—General Provisions
				Subtitle A—Financial Matters 
				Sec. 1001. General transfer
				authority.
				Sec. 1002. Repeal of requirement for
				annual joint report from Office of Management and Budget and Congressional
				Budget Office on scoring of outlays in defense budget function.
				Subtitle B—Naval Vessels and Shipyards
				
				Sec. 1011. Extension of authority for
				reimbursement of expenses for certain Navy mess operations.
				Subtitle C—Counterdrug
				Matters
				Sec. 1021. Notice to Congress on military
				construction projects for facilities of foreign law enforcement agencies for
				counter-drug activities.
				Sec. 1022. Extension and expansion of
				support for counter-drug activities of certain foreign governments.
				Sec. 1023. Extension and modification of
				joint task forces support to law enforcement agencies conducting
				counter-terrorism activities.
				Sec. 1024. Extension of numerical
				limitation on assignment of United States personnel in Colombia.
				Sec. 1025. Reporting requirement on
				expenditures to support foreign counter-drug activities.
				Subtitle D—Homeland Defense and Civil
				Support 
				Sec. 1031. Limitation on deactivation of
				existing Consequence Management Response Forces.
				Sec. 1032. Authority to make excess
				nonlethal supplies available for domestic emergency assistance.
				Sec. 1033. Sale of surplus military
				equipment to State and local homeland security and emergency management
				agencies.
				Subtitle E—Miscellaneous Authorities and
				Limitations 
				Sec. 1041. National Guard support to
				secure the southern land border of the United States.
				Sec. 1042. Prohibition on infringing on
				the individual right to lawfully acquire, possess, own, carry, and otherwise
				use privately owned firearms, ammunition, and other weapons.
				Sec. 1043. Extension of limitation on use
				of funds for the transfer or release of individuals detained at United States
				Naval Station, Guantanamo Bay, Cuba.
				Sec. 1044. Limitation on transfer of
				detainees from United States Naval Station Guantanamo Bay, Cuba, to certain
				countries.
				Sec. 1045. Clarification of right to plead
				guilty in trial of capital offense by military commission.
				Sec. 1046. Fiscal year 2011 administration
				and report on the Troops-to-Teachers Program.
				Sec. 1047. Military impacts of renewable
				energy development projects and other energy projects.
				Sec. 1048. Public availability of
				Department of Defense reports required by law.
				Sec. 1049. Development of criteria and
				methodology for determining the safety and security of nuclear
				weapons.
				Subtitle F—Reports
				Sec. 1061. Report on potential renewable
				energy projects on military installations.
				Sec. 1062. Report on use of
				domestically-produced alternative fuels or technologies by vehicles of the
				Department of Defense.
				Sec. 1063. Report on role and utility of
				non-lethal weapons and technologies in counterinsurgency
				operations.
				Sec. 1064. Report on United States efforts
				to defend against threats posed by the anti-access and area-denial capabilities
				of certain nation-states.
				Subtitle G—Other Matters
				Sec. 1081. Technical, conforming, and
				updating amendments.
				TITLE XI—Civilian Personnel
				Matters
				Sec. 1101. Modification of certain
				authorities relating to personnel demonstration laboratories.
				Sec. 1102. Requirements for Department of
				Defense senior mentors.
				Sec. 1103. One-year extension of authority
				to waive annual limitation on premium pay and aggregate limitation on pay for
				Federal civilian employees working overseas.
				Sec. 1104. Extension and modification of
				enhanced Department of Defense appointment and compensation authority for
				personnel for care and treatment of wounded and injured members of the Armed
				Forces.
				Sec. 1105. Designation of Space and
				Missile Defense Technical Center of the U.S. Army Space and Missile Defense
				Command/Army Forces Strategic Command as a Department of Defense science and
				technology reinvention laboratory.
				Sec. 1106. Treatment for certain employees
				paid saved or retained rates.
				Sec. 1107. Rate of overtime pay for
				Department of the Navy employees performing work aboard or dockside in support
				of the nuclear aircraft carrier home-ported in Japan.
				TITLE XII—Matters Relating to Foreign
				Nations
				Subtitle A—Training and
				Assistance
				Sec. 1201. Addition of allied government
				agencies to enhanced logistics interoperability authority.
				Sec. 1202. Expansion of temporary
				authority to use acquisition and cross-servicing agreements to lend certain
				military equipment to certain foreign forces for personnel protection and
				survivability.
				Sec. 1203. Authority to build the capacity
				of Yemen Ministry of Interior Counter Terrorism Forces.
				Sec. 1204. Authority to pay personnel
				expenses in connection with African cooperation.
				Subtitle B—Matters Relating to Iraq,
				Afghanistan, and Pakistan
				Sec. 1211. One-year extension and
				modification of Commanders' Emergency Response Program and related
				authorities.
				Sec. 1212. Increase in temporary
				limitation on amount for building capacity of foreign military forces to
				participate in or support military and stability operations.
				Sec. 1213. Extension of authority for
				reimbursement of certain coalition nations for support provided to United
				States military operations.
				Sec. 1214. Extension and modification of
				Pakistan Counterinsurgency Fund.
				Sec. 1215. Extension of authority to
				transfer defense articles and provide defense services to the military and
				security forces of Iraq and Afghanistan.
				Sec. 1216. Sense of Congress and reports
				on training of Afghan National Police.
				Subtitle C—Reports
				Sec. 1231. One-year extension of report on
				progress toward security and stability in Afghanistan.
				Sec. 1232. Two-year extension of United
				States plan for sustaining the Afghanistan National Security
				Forces.
				Sec. 1233. Report on Department of Defense
				support for coalition operations.
				Sec. 1234. Report on United States
				engagement with the Islamic Republic of Iran.
				Sec. 1235. Defense Policy Board report on
				Department of Defense strategy to counter violent extremism outside the United
				States.
				Sec. 1236. Report on Cuba.
				Sec. 1237. Report on
				Venezuela.
				Sec. 1238. Report on the disarmament of
				the Lord’s Resistance Army.
				TITLE XIII—COOPERATIVE THREAT
				REDUCTION
				Sec. 1301. Specification of cooperative
				threat reduction programs and funds.
				Sec. 1302. Funding
				allocations.
				Sec. 1303. Limitation on use of
				funds for establishment of centers of excellence in countries outside of the
				former Soviet Union.
				Sec. 1304. Plan for nonproliferation,
				proliferation prevention, and threat reduction activities with the People's
				Republic of China.
				TITLE XIV—Other Authorizations
				Subtitle A—Military Programs
				Sec. 1401. Working capital
				funds.
				Sec. 1402. National Defense Sealift
				Fund.
				Sec. 1403. Defense Health
				Program.
				Sec. 1404. Chemical Agents and Munitions
				Destruction, Defense.
				Sec. 1405. Drug Interdiction and
				Counter-Drug Activities, Defense-wide.
				Sec. 1406. Defense Inspector
				General.
				Subtitle B—Chemical Demilitarization
				Matters
				Sec. 1411. Consolidation and
				reorganization of statutory authority for destruction of United States
				stockpile of lethal chemical agents and munitions.
				Subtitle C—Other Matters
				Sec. 1421. Authority for transfer of funds
				to Joint Department of Defense–Department of Veterans Affairs Medical Facility
				Demonstration Fund for Captain James A. Lovell Health Care Center,
				Illinois.
				TITLE XV—Overseas Contingency
				Operations
				Sec. 1500. Purpose.
				Subtitle A—Authorization of Additional
				Appropriations
				Sec. 1501. Procurement.
				Sec. 1502. Research, development, test,
				and evaluation.
				Sec. 1503. Operation and
				maintenance.
				Sec. 1504. Military personnel.
				Sec. 1505. Working capital
				funds.
				Sec. 1506. Defense Health
				Program.
				Sec. 1507. Drug Interdiction and
				Counter-Drug Activities, Defense-wide.
				Sec. 1508. Defense Inspector
				General.
				Subtitle B—Financial Matters
				Sec. 1521. Treatment as additional
				authorizations.
				Sec. 1522. Special transfer
				authority.
				Subtitle C—Other Matters
				Sec. 1531. Availability of amounts in
				Overseas Contingency Operations Transfer Fund solely for detainee operations at
				United States Naval Station, Guantanamo Bay, Cuba.
				Sec. 1532. Limitations on availability of
				funds in Afghanistan Security Forces Fund.
				Sec. 1533. Iraq Security Forces
				Fund.
				Sec. 1534. Projects of Task Force for
				Business and Stability Operations in Afghanistan and report on economic
				strategy for Afghanistan.
				Sec. 1535. Report on management controls
				and oversight mechanisms for the Joint Improvised Explosive Device Defeat
				Organization.
				Sec. 1536. Sense of Congress on support
				for integrated civilian-military training for civilian personnel deploying to
				Afghanistan.
				DIVISION D—Funding Tables
				Sec. 4001. Authorization of amounts in
				funding tables.
				TITLE XLI—Procurement
				Sec. 4101. Procurement.
				Sec. 4102. Procurement for overseas
				contingency operations.
				TITLE XLII—Research, Development, Test, and
				Evaluation
				Sec. 4201. Research, development, test,
				and evaluation.
				Sec. 4202. Research, development, test,
				and evaluation for overseas contingency operations.
				TITLE XLIII—Operation and
				Maintenance
				Sec. 4301. Operation and
				maintenance.
				Sec. 4302. Operation and maintenance for
				overseas contingency operations.
				TITLE XLIV—Other Authorizations
				Sec. 4401. Other
				authorizations.
				Sec. 4402. Other authorizations for
				overseas contingency operations.
			
		3.Congressional
			 defense committeesFor
			 purposes of this Act, the term congressional defense committees
			 has the meaning given that term in section 101(a)(16) of title 10, United
			 States Code.
		ADepartment of
			 Defense Authorizations
			IProcurement
				AAuthorization of
			 Appropriations
					101.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2011 for procurement for
			 the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide
			 activities, as specified in the funding table in section 4101.
					BArmy
			 Programs
					111.Airborne
			 Common Sensor and Enhanced Medium Altitude Reconnaissance and Surveillance
			 System
						(a)Limitation on
			 availability of funding pending certificationNone of the amounts authorized to be
			 appropriated for fiscal year 2011 by section 101 for procurement for the Army
			 and made available by the funding table in section 4101 for aircraft
			 procurement for the Army may be obligated or expended for a program specified
			 in subsection (b) until the Assistant Secretary of the Army (Acquisition,
			 Logistics, and Technology) certifies to the congressional defense committees
			 that such program—
							(1)has successfully completed its limited user
			 test; and
							(2)demonstrates the technical performance
			 necessary to achieve milestone C approval.
							(b)Covered
			 programsThe programs specified in this subsection are the
			 following:
							(1)The Airborne
			 Common Sensor.
							(2)The Enhanced
			 Medium Altitude Reconnaissance and Surveillance System.
							CNavy
			 Programs
					121.Multiyear
			 funding for detail design and construction of LHA Replacement ship designated
			 LHA–7
						(a)Authority to
			 use multiple years of fundingThe Secretary of the Navy may enter
			 into a contract for detail design and construction of the LHA Replacement ship
			 designated LHA–7 that provides that, subject to subsection (b), funds for
			 payments under the contract may be provided from amounts authorized to be
			 appropriated for the Department of Defense for Shipbuilding and Conversion,
			 Navy, for fiscal years 2011 and 2012.
						(b)Condition for
			 out-year contract paymentsA contract entered into under
			 subsection (a) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2011 is subject
			 to the availability of appropriations for that purpose for such later fiscal
			 year.
						122.Requirement to
			 maintain Navy airborne signals intelligence capabilities
						(a)FindingsCongress
			 makes the following findings:
							(1)The Navy
			 terminated the program, called the EP–X program, to acquire a new land-based
			 airborne signals intelligence capability due to escalating costs and
			 re-allocated funds budgeted for the program to other priorities.
							(2)The Navy took
			 this action without planning and budgeting for alternative means to meet
			 operational requirements for tactical-level and theater-level signals
			 intelligence capabilities to support the combatant commands and national
			 intelligence consumers.
							(3)The principal
			 Navy airborne signals intelligence capability today is the EP–3E Airborne
			 Reconnaissance Integrated Electronic System II (ARIES II). The aircraft and
			 associated electronic equipment of this system are aging and will require
			 replacement or substantial ongoing upgrades to continue to meet
			 requirements.
							(4)The Special
			 Projects Aircraft (SPA) program of the Navy is the second critical element in
			 the airborne signals intelligence capability of the Navy and provides the Navy
			 its most advanced, comprehensive multi-intelligence and quick-reaction
			 capability available.
							(b)Requirement To
			 maintain capabilities
							(1)Prohibition on
			 retirement of platformsThe Secretary of the Navy may not retire
			 the EP–3E Airborne Reconnaissance Integrated Electronic System II or Special
			 Projects Aircraft platform.
							(2)Maintenance of
			 platformsThe Secretary of the Navy shall continue to maintain
			 and upgrade the EP–3E Airborne Reconnaissance Integrated Electronic System II
			 and Special Projects Aircraft platforms in order to provide capabilities
			 necessary to operate effectively against rapidly evolving threats and to meet
			 operational requirements.
							(3)CertificationNot
			 later than February 1, 2011, and annually thereafter, the Under Secretary of
			 Defense for Intelligence and the Vice Chairman of the Joint Chiefs of Staff
			 shall jointly certify to Congress the following:
								(A)That the
			 Department of Defense is maintaining the EP–3E Airborne Reconnaissance
			 Integrated Electronic System II and Special Projects Aircraft platforms in
			 manner that meets all current requirements of the commanders of the combatant
			 commands.
								(B)That any plan for
			 the retirement or replacement of the EP–3E Airborne Reconnaissance Integrated
			 Electronic System II or Special Projects Aircraft platform will provide, in the
			 aggregate, an equivalent or superior capability and capacity to the platform
			 concerned.
								(4)TerminationThe
			 requirements of this subsection shall expire on the commencement of the
			 fielding by the Navy of a platform or mix of platforms and sensors that are, in
			 the aggregate, equivalent or superior to the EP–3E Airborne Reconnaissance
			 Integrated Electronic System II and Special Projects Aircraft platforms in
			 performance and support of the commanders of the combatant commands.
							123.Reports on
			 service life extension of F/A–18 aircraft by the Department of the
			 Navy
						(a)Business case
			 analysis of Service Life Extension of F/A–18 AircraftBefore the
			 Secretary of the Navy can enter into a program to extend the service life of
			 F/A–18 aircraft beyond 8,600 hours he must—
							(1)conduct a
			 business case analysis comparing extension the service life of existing F/A–18
			 aircraft with procuring additional F/A–18E/F aircraft as a means of managing
			 the shortfall of the Department of the Navy in strike fighter aircraft;
			 and
							(2)submit to the
			 congressional defense committees a report on the business case analysis.
							(b)Elements of
			 business case analysisThe business case analysis required by
			 subsection (a)(1) shall include the following:
							(1)An estimate of
			 the full costs of extending, over the period covered by the future-years
			 defense program submitted to Congress with the budget of the President, legacy
			 F/A–18 aircraft beyond 8,600 hours, including any increases in operation and
			 maintenance costs associated with operating such aircraft beyond a service life
			 of 8,600 hours.
							(2)An estimate of
			 the full costs of procuring, over the period covered by such future-years
			 defense program, such additional F/A–18 aircraft as would be required to meet
			 the strike fighter requirements of the Department of the Navy in the event the
			 service life of legacy F/A–18 aircraft is not extended beyond 8,600
			 hours.
							(3)An assessment of
			 risks associated with extending the service life of legacy F/A–18 aircraft
			 beyond 8,600 hours, including the level of certainty that the Department of the
			 Navy will be able to achieve such an extension.
							(4)An estimate of
			 the cost per flight hour incurred in operating legacy F/A–18 aircraft with a
			 service life extended beyond 8,600 hours.
							(5)An estimate of
			 the cost per flight hour incurred for operating new F/A–18E/F aircraft.
							(6)An assessment of
			 any alternatives to extending the service life of F/A–18 aircraft beyond 8,600
			 hours or buying additional F/A–18 aircraft, which may be available to the Navy
			 to manage the shortfall of the Department of the Navy in strike fighter
			 aircraft.
							(c)Additional
			 elements of reportIn addition to the information required in the
			 business case analysis under subsection (b), the report of the Secretary under
			 subsection (a) shall include an assessment of the following:
							(1)Differences in
			 capabilities of—
								(A)legacy F/A–18
			 aircraft that have undergone service life extension;
								(B)F/A–18E/F
			 aircraft; and
								(C)F–35C
			 aircraft.
								(2)Differences in
			 capabilities that would result under the F/A–18 aircraft service life extension
			 program if such program would—
								(A)provide only
			 airframe life extensions to the legacy F/A–18 aircraft fleet; and
								(B)provide for
			 airframe life extensions and capability upgrades to the legacy F/A–18 aircraft
			 fleet.
								(3)Any disruption
			 that procuring additional F/A–18 aircraft, rather than extending the service
			 life of F/A–18 aircraft beyond 8,600 hours, would have on the plan of the Navy
			 to procure operational carrier-variant Joint Strike Fighter aircraft.
							(4)Any changes that
			 procuring additional F/A–18 aircraft, rather than extending the service life of
			 F/A–18 aircraft beyond 8600 hours, would have on the force structure or force
			 mix intended by the Navy for its carrier air wings.
							(5)Any other
			 operational implication of extending (or not extending) the service life of
			 legacy F/A–18 aircraft that the Secretary considers appropriate.
							(d)Report On
			 operational F/A–18 aircraft squadronsBefore reducing the number
			 of F/A–18 aircraft in an operational squadron of the Navy or Marine Corps, the
			 Secretary must submit to the congressional defense committees a report that
			 discusses the operational risks and impacts of reducing the squadron size. The
			 report shall include an assessment of the following:
							(1)The impact of the
			 reduction on the operational capability and readiness of the Navy and the
			 Marine Corps to conduct overseas contingency operations.
							(2)The impact of the
			 reduction on the capability of the Navy and the Marine Corps to meet ongoing
			 operational demands.
							(3)Any mechanisms
			 the Navy intends to use to mitigate any risks associated with the squadron size
			 reduction.
							(4)The impact of the
			 reduction on pilots and ground support crews of F/A–18 aircraft, in terms of
			 training, readiness, and war fighting capabilities.
							(e)Report On
			 F/A–18 aircraft Training SquadronsBefore reducing the size of an
			 F/A–18 aircraft training squadron, or transfer an F/A–18 training aircraft for
			 operational needs, the Secretary must submit to the congressional defense
			 committees a report that—
							(1)described any
			 risks to sustaining required training of F/A–18 aircraft pilots with a reduced
			 training aircraft base; and
							(2)described any
			 actions the Navy is taking to mitigate the risks described under paragraph
			 (1).
							124.Inclusion of
			 basic and functional design in assessments required prior to start of
			 construction of first ship of a shipbuilding program
						(a)Inclusion in
			 assessmentsSubsection (b)(1) of section 124 of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 28; 10 U.S.C. 7291 note) is amended by inserting (and in particular
			 completion of basic and functional design) after completion of
			 detail design.
						(b)Basic and
			 functional design definedSubsection (d) of such section is
			 amended by adding at the end the following new paragraph:
							
								(5)Basic and
				function designThe term basic and functional
				design, for a ship, means design, whether in the form of two-dimensional
				drawings, three-dimensional models, or computer-aided models, that fixes the
				hull structure of the ship, sets the hydrodynamics of the ship, routes all
				major distributive systems (including electricity, water, and other utilities)
				of the ship, and identifies the exact positioning of piping and other
				outfitting within each block of the
				ship.
								.
						125.Multiyear
			 procurement authority for F/A–18E, F/A–18F, and EA–18G fighter
			 aircraftWith respect to the
			 multiyear procurement of F/A–18E, F/A–18F, and EA–18G fighter aircraft:
						(1)The term
			 March 1 of the year in which the Secretary requests legislative
			 authority to enter into such contract in section 128(a)(2) of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2217) shall be deemed to be a reference to May 15, 2010.
						(2)The requirement
			 for the report specified in section 2306b(l)(4) of title 10, United States
			 Code, shall be deemed satisfied if the report is submitted to the congressional
			 defense committees not later than May 15, 2010.
						(3)The authority in
			 section 128(a) of the National Defense Authorization Act for Fiscal Year 2010,
			 as qualified by this section, shall satisfy, with respect to the procurement of
			 such fighter aircraft, the requirements of subsections (i)(3) and (l)(3) of
			 section 2306b of title 10, United States Code, that a multiyear contract be
			 authorized by law in an appropriations Act and an Act other than an
			 appropriations Act.
						DJoint and
			 Multiservice Matters
					141.System
			 management plan and matrix for the F–35 Joint Strike Fighter aircraft
			 program
						(a)System
			 management plan
							(1)Plan
			 requiredThe Secretary of Defense shall, acting through the Under
			 Secretary of Defense for Acquisition, Technology, and Logistics, establish a
			 management plan for the F–35 Joint Strike Fighter aircraft program under which
			 decisions to commit to specified levels of production are linked to progress in
			 meeting specified program milestones, including design, manufacturing, testing,
			 and fielding milestones for critical system maturity elements.
							(2)Nature of
			 planThe plan under paragraph (1) shall align technical progress
			 milestones with acquisition milestones in a system maturity matrix. The matrix
			 shall provide criteria and conditions for comparing expected levels of
			 demonstrated system maturity with annual production commitments, starting with
			 the fiscal year 2012 production program, and continuing over the remaining life
			 of the system development and demonstration program. The matrix and criteria
			 shall include elements such as the following:
								(A)Manufacturing
			 maturity, including on-time deliveries, manufacturing process control, quality
			 rates, and labor efficiency rates.
								(B)Engineering
			 maturity, including metrics for the number of new design actions and number of
			 design changes in a given period.
								(C)Performance and
			 testing progress, including test points, hours and flights accomplished,
			 capabilities demonstrated, key performance parameters, and attributes
			 demonstrated.
								(D)Mission
			 effectiveness and system reliability, including operational effectiveness and
			 reliability growth.
								(E)Training,
			 fielding, and deployment status.
								(b)Reports to
			 Congress
							(1)Initial
			 reportNot later than 90 days after the date of the enactment of
			 this Act, the Secretary shall submit to the congressional defense committees a
			 report setting forth the plan required by subsection (a). The report shall
			 include—
								(A)the proposed
			 system maturity matrix described in subsection (a)(2), including a description,
			 for each element specified in the matrix under subsection (a)(2), of the
			 criteria and milestones to be used in evaluating actual program performance
			 against planned performance for each annual production commitment; and
								(B)a description of
			 the actions to be taken to implement the plan.
								(2)UpdatesThe
			 Secretary shall submit to Congress, at or about the same time as the submittal
			 to Congress of the budget of the President for any fiscal year after fiscal
			 year 2012 (as submitted pursuant to section 1105(a) of title 31, United States
			 Code), any modification to the plan required by subsection (a) that was made
			 during the preceding calendar year, including a rationale for each such
			 modification.
							(c)Report on
			 capabilities of Marine Corps variant of F–35 fighter aircraft at Initial
			 Operating Capability
							(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary shall submit to the congressional defense committees a
			 report on the expected capabilities of the F–35B Joint Strike Fighter aircraft,
			 the Marine Corps variant of that aircraft, when the Marine Corps declares
			 Initial Operating Capability for the F–35B Joint Strike Fighter aircraft. The
			 report shall be prepared in consultation with the Under Secretary of Defense
			 for Acquisition, Technology, and Logistics.
							(2)ElementsThe
			 report under paragraph (1) shall including a description of the following with
			 respect to the F–35B Joint Strike Fighter aircraft:
								(A)Performance of
			 the aircraft and its subsystems.
								(B)Expected mission
			 capability.
								(C)Required
			 maintenance and logistics standards.
								(D)Expected levels
			 of crew training and performance.
								(E)Product
			 improvements that are planned before the Initial Operating Capability of the
			 aircraft to be made after the Initial Operating Capability of the
			 aircraft.
								142.Contracts for
			 commercial imaging satellite capacities
						(a)Telescope
			 requirements under contracts after 2010Any contract for
			 additional commercial imaging satellite capability or capacity entered into by
			 the Department of Defense after December 31, 2010, shall require that the
			 imaging telescope providing such capability or capacity under such contract has
			 an aperture of not less than 1.5 meters.
						(b)Continuation of
			 current contractsThe limitation in subsection (a) may not be
			 construed to prohibit or prevent the Secretary of Defense from continuing or
			 maintaining current commercial imaging satellite capability or capacity in
			 orbit or under contract by December 31, 2010.
						143.Quarterly
			 reports on use of Combat Mission Requirements funds
						(a)Quarterly
			 reports required
							(1)In
			 generalNot later than 30 days after the end of each fiscal
			 quarter, the commander of the United States Special Operations Command shall
			 submit to the congressional defense committees a report on the use of Combat
			 Mission Requirements funds during the preceding fiscal quarter.
							(2)Combat Mission
			 Requirements fundsFor purposes of this section, Combat Mission
			 Requirements funds are amounts available to the Department of Defense for
			 Defense-wide procurement in the Combat Mission Requirements subaccount of the
			 Defense-wide Procurement account.
							(b)ElementsEach
			 report under subsection (a) shall include, for the fiscal quarter covered by
			 such report, the following:
							(1)The balance of
			 the Combat Mission Requirements subaccount at the beginning of such
			 quarter.
							(2)The balance of
			 the Combat Mission Requirements subaccount at the end of such quarter.
							(3)Any transfer of
			 funds into or out of the Combat Mission Requirements subaccount during such
			 quarter, including the source of any funds transferred into the subaccount, and
			 the objective of any transfer of funds out of the subaccount.
							(4)A description of
			 any requirements approved for procurement utilizing funds in the Combat Mission
			 Requirements subaccount during such quarter, procured utilizing funds in that
			 subaccount during such quarter, or both, including the amount of such funds
			 committed to the procurement of each such requirement.
							(c)FormEach
			 report under subsection (a) shall be submitted in unclassified form, but may
			 include a classified annex.
						144.Integration of
			 solid state laser systems into certain aircraft
						(a)Analysis of
			 feasability requiredThe Secretary of Defense shall conduct an
			 analysis of the feasability of integrating solid state laser systems into the
			 aircraft platforms specified in subsection (b) for purposes of permitting such
			 aircraft to accomplish their missions, including to provide close air
			 support.
						(b)AircraftThe
			 aircraft platforms specified in this subsection shall include, at a minimum,
			 the following:
							(1)The C–130
			 aircraft.
							(2)The B–1 bomber
			 aircraft.
							(3)The F–35 fighter
			 aircraft.
							(c)Scope of
			 analysisThe analysis required by subsection (a) shall include a
			 determination of the following:
							(1)The estimated
			 cost per unit of each laser system analyzed.
							(2)The estimated
			 cost of operation and maintenance of each aircraft platform specified in
			 subsection (b) in connection with each laser system analyzed, noting that the
			 fidelity of such analysis may not be uniform for all aircraft platforms.
							IIResearch,
			 Development, Test, and Evaluation
				AAuthorization of
			 Appropriations
					201.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2011 for the use of the
			 Department of Defense for research, development, test, and evaluation as
			 specified in the funding table in section 4201.
					BProgram
			 Requirements, Restrictions, and Limitations
					211.Limitation on
			 use of funds for alternative propulsion system for the F–35 Joint Strike
			 Fighter programNone of the
			 funds authorized to be appropriated or otherwise made available by this Act may
			 be obligated or expended for the development or procurement of an alternate
			 propulsion system for the F–35 Joint Strike Fighter program until the Secretary
			 of Defense submits to the congressional defense committees a certification in
			 writing that the development and procurement of the alternate propulsion
			 system—
						(1)will—
							(A)reduce the total
			 life-cycle costs of the F–35 Joint Strike Fighter program; and
							(B)improve the
			 operational readiness of the fleet of F–35 Joint Strike Fighter aircraft;
			 and
							(2)will not—
							(A)disrupt the F–35
			 Joint Strike Fighter program during the research, development, and procurement
			 phases of the program; or
							(B)result in the
			 procurement of fewer F–35 Joint Strike Fighter aircraft during the life cycle
			 of the program.
							212.Limitation on
			 use of funds by Defense Advanced Research Projects Agency for operation of
			 National Cyber Range
						(a)Prohibition on
			 use of funds pending reportAmounts authorized to be appropriated by
			 this Act and available to the Defense Advanced Research Projects Agency may not
			 be obligated or expended for the National Cyber Range established in support of
			 the Comprehensive National Cybersecurity Initiative until 90 days after the
			 date on which the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics submits to the Committees on Armed Services of the Senate and the
			 House of Representatives a report described in subsection (c).
						(b)Limitation on
			 use of funds after reportCommencing on the date that is 90 days
			 after the date on which the Under Secretary submits a report described in
			 subsection (c), amounts described in subsection (a) shall be available for
			 obligation or expenditure for such research and development activities as the
			 Under Secretary considers appropriate to ensure and assess the functionality of
			 the National Cyber Range.
						(c)Report
							(1)In
			 generalThe report described in this subsection is a report
			 setting forth a plan for the transition of the National Cyber Range to
			 operation and sustainment.
							(2)ElementsThe
			 report shall include, at a minimum, the following:
								(A)An analysis of
			 various potential recipients under the transition of the National Cyber
			 Range.
								(B)For each
			 recipient analyzed under subparagraph (A), a description of the proposed
			 transition of the National Cyber Range to such recipient, including the
			 proposed schedule and funding for such transition.
								(3)Potential
			 recipientsThe recipients analyzed in the report under paragraph
			 (2)(A) shall include, at a minimum, the following:
								(A)A consortium for
			 the operation and sustainment of the National Cyber Range as a
			 government-owned, government-operated facility.
								(B)A consortium for
			 the operation and sustainment of the National Cyber Range as a
			 government-owned, contractor-operated facility.
								213.Enhancement of
			 Department of Defense support of science, mathematics, and engineering
			 education
						(a)Discharge of
			 support through military departmentsSection 2192(b) of title 10,
			 United States Code, is amended—
							(1)by redesignating
			 paragraph (2) as paragraph (3); and
							(2)by inserting
			 after paragraph (1) the following new paragraph (2):
								
									(2)The Secretary of Defense may carry
				out the authority in paragraph (1) through the Secretaries of the military
				departments.
									.
							(b)Partnership
			 intermediaries for purposes of education partnershipsSection
			 2194 of such title is amended—
							(1)by redesignating
			 subsection (e) as subsection (f); and
							(2)by inserting
			 after subsection (d) the following new subsection (e):
								
									(e)The Secretary of
				Defense may permit the director of a defense laboratory to enter into a
				cooperative agreement with an appropriate entity to act as an intermediary and
				assist the director in carrying out activities under this
				section.
									.
							214.Program for
			 research, development, and deployment of advanced ground vehicles, ground
			 vehicle systems, and components
						(a)Program
			 requiredThe Secretary of Defense may carry out a program for
			 research and development on, and deployment of, advanced technology ground
			 vehicles, ground vehicle systems, and components within the Department of
			 Defense.
						(b)Goals and
			 objectivesThe goals and objectives of the program authorized by
			 subsection (a) are as follows:
							(1)To identify and
			 support technological advances that are necessary for the development of
			 advanced technologies for use in ground vehicles of types to be used by the
			 Department of Defense.
							(2)To procure and
			 deploy significant quantities of advanced technology ground vehicles for use by
			 the Department.
							(3)To maximize the
			 leverage of Federal and nongovernment funds used for the development and
			 deployment of advanced technology ground vehicles, ground vehicle systems, and
			 components.
							(c)Elements of
			 programThe program authorized by subsection (a) may
			 include—
							(1)enhanced research
			 and development activities for advanced technology ground vehicles, ground
			 vehicle systems, and components, including—
								(A)increased
			 investments in research and development of batteries, advanced materials, power
			 electronics, fuel cells and fuel cell systems, hybrid systems, and advanced
			 engines;
								(B)pilot projects
			 for the demonstration of advanced technologies in ground vehicles for use by
			 the Department of Defense; and
								(C)the establishment
			 of public-private partnerships, including research centers, manufacturing and
			 prototyping facilities, and test beds, to speed the development, deployment,
			 and transition to use of advanced technology ground vehicles, ground vehicle
			 systems, and components; and
								(2)enhanced
			 activities to procure and deploy advanced technology ground vehicles in the
			 Department, including—
								(A)preferences for
			 the purchase of advanced technology ground vehicles;
								(B)utilization of
			 the authorities of the Defense Production Act of 1950 (50 U.S.C. App. 2061 et
			 seq.) to stimulate the development and production of advanced technology
			 systems and ground vehicles through purchases, loan guarantees, and other
			 mechanisms;
								(C)pilot programs to
			 demonstrate advanced technology ground vehicles and associated infrastructure
			 at select defense installations;
								(D)metrics to
			 evaluate environmental and other benefits, life cycle costs, and greenhouse gas
			 emissions associated with the deployment of advanced technology ground
			 vehicles; and
								(E)schedules and
			 objectives for the conversion of the ground vehicle fleet of the Department to
			 advanced technology ground vehicles.
								(d)Cooperation
			 with industry and academia
							(1)In
			 generalThe Secretary may carry out the program authorized by
			 subsection (a) through partnerships and other cooperative agreements with
			 private sector entities, including—
								(A)universities and
			 other academic institutions;
								(B)companies in the
			 automobile and truck manufacturing industry;
								(C)companies that
			 supply systems and components to the automobile and truck manufacturing
			 industry; and
								(D)any other
			 companies or private sector entities that the Secretary considers
			 appropriate.
								(2)Nature of
			 cooperationThe Secretary shall ensure that any partnership or
			 cooperative agreement under paragraph (1) provides for private sector
			 participants to collectively contribute, in cash or in kind, not less than
			 one-half of the total cost of the activities carried out under such partnership
			 or cooperative agreement.
							(e)Coordination
			 with other Federal agenciesThe program authorized by subsection
			 (a) shall be carried out, to the maximum extent practicable, in coordination
			 with the Department of Energy and other appropriate departments and agencies of
			 the Federal Government.
						215.Demonstration
			 and pilot projects on cybersecurity
						(a)Demonstration
			 projects on processes for application of commercial technologies to national
			 cybersecurity requirements
							(1)Projects
			 authorizedThe Secretary of Defense may, acting through the
			 Defense Information Systems Agency and the Information Systems Security
			 Program, carry out demonstration projects to assess the feasability and
			 advisability of utilizing various business models and processes to rapidly and
			 effectively identify innovative commercial technologies and apply such
			 technologies to Department of Defense and other national cybersecurity
			 requirements.
							(2)Scope of
			 projectsAny demonstration project under paragraph (1) shall be
			 carried out in such a manner as to contribute to the cyber policy review of the
			 President and the Comprehensive National Cybersecurity Initiative.
							(b)Pilot programs
			 on cybersecurity required
							(1)In
			 generalThe Secretary of Defense shall support or conduct at
			 least four pilot programs on cybersecurity in accordance with the requirements
			 of this subsection.
							(2)Threat sensing
			 and warning for information networks worldwideUnder one of the
			 pilot programs under this subsection, the Secretary of Defense shall support
			 the Secretary of Homeland Security in promoting the establishment of a
			 consortium of major telecommunications service providers, Internet service
			 providers, and other appropriate commercial entities, which consortium shall
			 seek to achieve the following:
								(A)A comprehensive
			 view of information networks worldwide.
								(B)A capability for
			 threat sensing and warning within such networks.
								(C)If determined
			 advisable by the Secretary of Defense and the Secretary of Homeland Security
			 for purposes of the pilot program, a capability for defending the Internet
			 domains of the United States Government and the Department of Defense and
			 appropriate elements of the defense industrial base.
								(3)Managed
			 security services for cybersecurity within defense industrial
			 baseUnder one of the pilot programs under this subsection, the
			 Secretary of Defense shall, in coordination with the Secretary of Homeland
			 Security, assess the feasability and advisability of utilizing managed security
			 services to improve the cybersecurity capabilities of elements of the defense
			 industrial base. In utilizing managed security services for that purpose under
			 the pilot program, the Secretary may provide for the following:
								(A)Utilizing threat
			 intelligence feeds from Government and commercial sources.
								(B)Engaging in
			 intrusion detection and prevention based on known signatures and patterns of
			 behavior.
								(C)Utilizing
			 automated reporting to Government network and security operations
			 centers.
								(D)Utilizing
			 context-enabled and content-enabled analysis tools and services to detect and
			 react to previously unknown attack techniques.
								(E)Utilizing
			 innovative system integrity validation and memory analysis tools.
								(F)Utilizing careful
			 and rigorous control of internal environments and configurations to enable
			 continuous monitoring of vulnerability status and deviations from baselines and
			 to enable assessment of data loss during an incident.
								(G)Utilizing a major
			 Internet service provider or network access point provider to provide
			 visibility of developing threats and information network infrastructure through
			 which to provide managed security services under the pilot program.
								(4)Use of private
			 processes and infrastructure to address threats, problems, vulnerabilities, or
			 opportunities in cybersecurityUnder one of the pilot programs
			 under this subsection, the Secretary of Defense shall assess the feasability
			 and advisability of entering into a partnership with one or more private sector
			 entities (including private industry entities, academia, and non-profit
			 institutions) to establish processes and infrastructure in the private sector
			 to permit the Department of Defense to address threats, problems,
			 vulnerabilities, or opportunities in cybersecurity. In entering into a
			 partnership under the pilot program, the Secretary may seek to provide for the
			 following:
								(A)The rapid
			 acquisition by the Department of Defense of operational or technical
			 capabilities from the private sector to address threats, problems,
			 vulnerabilities, or opportunities in cybersecurity.
								(B)For purposes of
			 enabling private sector control of resulting intellectual property (while
			 reserving appropriate rights for the Government), and to transition
			 capabilities into both the Government and commercial markets using commercial
			 development and integration practices, the following:
									(i)The
			 identification and procurement of cybersecurity capabilities applicable to both
			 Government and private-sector needs.
									(ii)The
			 incentivization of investments in cybersecurity technology and capabilities by
			 the private sector.
									(5)Processes for
			 uniform evaluation of commercial cybersecurity products and
			 servicesUnder one of the pilot programs under this subsection,
			 the Secretary of Defense shall assess the feasability and advisability of
			 developing a process for the evaluation of commercial cybersecurity products
			 and services utilizing a common set of standards and a common taxonomy. The
			 process developed for purposes of the pilot program shall include metrics on
			 the performance of different cybersecurity solutions that enable senior
			 Department of Defense officials to—
								(A)assess and
			 compare cybersecurity products across information technology functions that
			 must be accomplished within the components under their jurisdiction; and
								(B)combine different
			 cybersecurity products and services in order to build comprehensive and highly
			 capable cybersecurity solutions within and across organizational
			 boundaries.
								(c)Reports
							(1)Reports
			 requiredNot later than eight months after the date of the
			 enactment of this Act, and annually thereafter at or about the time of the
			 submittal to Congress of the budget of the President for a fiscal year (as
			 submitted pursuant to section 1105(a) of title 31, United States Code), the
			 Secretary of Defense shall, in coordination with the Secretary of Homeland
			 Security, submit to Congress a report on any demonstration projects carried out
			 under subsection (a), and on the pilot projects carried out under subsection
			 (b) for which the Secretary of Defense has lead responsibility, during the
			 preceding year.
							(2)ElementsEach
			 report under this subsection shall include the following:
								(A)A description and
			 assessment of any activities under the demonstration projects and pilot
			 projects referred to in paragraph (1) during the preceding year.
								(B)For the pilot
			 project required by subsection (b)(3):
									(i)An
			 assessment of the extent to which managed security services covered by the
			 pilot project could provide effective and affordable cybersecurity capabilities
			 for components of the Department of Defense and for entities in the defense
			 industrial base, and an assessment whether such services could be expanded
			 rapidly to a large scale without exceeding the ability of the Government to
			 manage such expansion.
									(ii)An
			 assessment of whether managed security services are compatible with the
			 cybersecurity strategy of the Department of Defense of conducting an active
			 defense in depth under the direction of United States Cyber Command.
									(C)For the pilot
			 project required by subsection (b)(4):
									(i)A
			 description of any performance metrics established for purposes of the pilot
			 project, and a description of any processes developed for purposes of
			 accountability and governance under any partnership under the pilot
			 project.
									(ii)An
			 assessment of the role a partnership such as a partnership under the pilot
			 project would play in the acquisition of cyberspace capabilities by the
			 Department of Defense, including a role with respect to requirements
			 development and approval, approval and oversight of acquiring capabilities,
			 test and evaluation of new capabilities, and budgeting for new
			 capabilities.
									(D)For the pilot
			 project required by subsection (b)(5):
									(i)An
			 assessment of the viability of a establishing a process and taxonomy for the
			 evaluation of commercial cybersecurity technologies within a common
			 framework.
									(ii)An
			 assessment of the advantages and disadvantages of selected commercial
			 cybersecurity products and capabilities, as determined through metrics
			 associated with the evaluation process under the pilot project.
									(iii)An assessment
			 of the ease or difficulty of integrating commercial cybersecurity products and
			 capabilities with the cybersecurity capabilities of the Department of Defense
			 through the metrics and taxonomy associated with the evaluation process.
									(iv)An
			 assessment of whether there are gaps in current and planned cybersecurity
			 capabilities of the Department of Defense that could be addressed through the
			 implementation of integrated solutions identified through the evaluation
			 process.
									(3)FormEach
			 report under this subsection shall be submitted in both unclassified form and
			 classified form.
							(d)FundingOf
			 the amount authorized to be appropriated by section 201 and available for
			 research, development, test, and evaluation, Defense-wide activities, for the
			 Defense Information Systems Agency for Program Element 32019K, as specified in
			 the funding table in section 4201, $30,000,000 shall be available to carry out
			 demonstration projects authorized by subsection (a) and the pilot projects
			 required by subsection (b).
						CMissile Defense
			 Matters
					231.Sense of
			 Congress on ballistic missile defense
						(a)FindingsCongress
			 makes the following findings:
							(1)On September 17,
			 2009, President Obama announced the decision to proceed with the Phased
			 Adaptive Approach (PAA) to missile defense in Europe, a plan that was
			 unanimously recommended by the Secretary of Defense and the Joint Chiefs of
			 Staff.
							(2)The Phased
			 Adaptive Approach to missile defense in Europe is designed to defend European
			 territory of North Atlantic Treaty Organization (NATO) countries against the
			 evolving threat of ballistic missiles from Iran, starting with defense against
			 existing short-range and medium-range missiles, and to supplement defense of
			 the United States against potential future long-range missiles from
			 Iran.
							(3)The Phased
			 Adaptive Approach has four phases, and is centered around the deployment of
			 Aegis Ballistic Missile Defense (BMD) systems at sea and on land in
			 Europe.
							(4)Phase 1 of the
			 Phased Adaptive Approach will be deployed in the 2011 timeframe, and is planned
			 to include the deployment of Aegis Ballistic Missile Defense vessels with
			 Standard Missile–3 Block IA interceptors, and the deployment of an AN/TPY–2
			 radar in southern Europe.
							(5)Phase 2 of the
			 Phased Adaptive Approach will be deployed in the 2015 timeframe, and is planned
			 to include the deployment of Standard Missile–3 Block IB interceptors on Aegis
			 Ballistic Missile Defense vessels and at an Aegis Ashore site in
			 Romania.
							(6)Phase 3 of the
			 Phased Adaptive Approach will be deployed in the 2018 timeframe, and is planned
			 to include the deployment of Standard Missile–3 Block IIA interceptors on Aegis
			 Ballistic Missile Defense vessels, and at an Aegis Ashore site in
			 Poland.
							(7)Phase 4 of the
			 Phased Adaptive Approach will be deployed in the 2020 timeframe, and is planned
			 to include a new land-based variant of the Standard Missile–3 interceptor, the
			 Block IIB. This interceptor is intended to be capable of intercepting potential
			 future long-range ballistic missiles from Iran early in flight, including
			 intercontinental missiles that could be capable of reaching the United
			 States.
							(8)In February,
			 2010, the Department of Defense released the first-ever Ballistic Missile
			 Defense Review Report, as required by section 234 of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat.
			 4393). The Ballistic Missile Defense Review stated that the Phased Adaptive
			 Approach will be pursued in additional regions, as appropriate, including the
			 Middle East and East Asia.
							(9)The Ground-based
			 Midcourse Defense system will soon have 30 operational Ground-Based
			 Interceptors deployed in Alaska and California, capable of providing defense of
			 the United States against potential long-range missile threats from North Korea
			 or Iran. In June 2009, Secretary of Defense Robert Gates wrote that the system
			 provides a robust capability to deal with the ICBM threat from rogue
			 countries for the foreseeable future.
							(10)In a unilateral
			 statement accompanying the signing of the New START Treaty on April 8, 2010,
			 the United States Government said that the United States intends to
			 continue improving and deploying its missile defense systems in order to defend
			 itself against limited attack and as part of our collaborative approach to
			 strengthening stability in key regions.
							(11)On May 18, 2010,
			 in testimony to the Committee on Foreign Relations of the Senate concerning the
			 New START Treaty, Secretary of Defense Robert Gates stated “the treaty will not
			 constrain the United States from deploying the most effective missile defenses
			 possible, nor impose additional costs or barriers on those defenses. As the
			 administration’s Ballistic Missile Defense Review and budget plans make clear,
			 the United States will continue to improve our capability to defend ourselves,
			 our deployed forces, and our allies and partners against ballistic missile
			 threats. We made this clear to the Russians in a unilateral statement made in
			 connection with the treaty”.
							(12)The Department
			 of Defense is continuing the development and testing of the two-stage
			 Ground-Based Interceptor as part of a hedging strategy for defense of the
			 United States homeland against limited ballistic missile attack from nations
			 such as North Korea or Iran, consistent with the testimony of the Under
			 Secretary of Defense for Policy on October 1, 2009, that we keep the
			 development of the two-stage GBI on the books as a hedge in case things come
			 earlier, in case there’s any kind of technological challenge with the later
			 models of the SM–3.
							(b)Sense of
			 CongressIt is the sense of Congress—
							(1)that the Phased
			 Adaptive Approach to missile defense in Europe is an appropriate response to
			 the existing ballistic missile threat from Iran to European territory of North
			 Atlantic Treaty Organization countries, and to potential future ballistic
			 missile capabilities of Iran, and, as indicated by the April 19, 2010,
			 certification by the Under Secretary of Defense for Acquisition, Technology,
			 and Logistics, meets congressional guidance provided in section 235 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2234);
							(2)that the Phased
			 Adaptive Approach to missile defense in Europe is not intended to, and will
			 not, provide a missile defense capability relative to the ballistic missile
			 deterrent forces of the Russian Federation, or diminish strategic stability
			 with the Russian Federation;
							(3)to support the
			 efforts of the United States Government and the North Atlantic Treaty
			 Organization to pursue cooperation with the Russian Federation on ballistic
			 missile defense relative to Iranian missile threats;
							(4)that the
			 Ground-based Midcourse Defense (GMD) system deployed in Alaska and California
			 currently provides adequate defensive capability for the United States against
			 potential and forseeable future long-range ballistic missiles from Iran, and
			 this capability will be enhanced as the system is improved, including by the
			 planned deployment of an AN/TPY–2 radar in southern Europe in 2011;
							(5)that the United
			 States should, as stated in its unilateral statement accompanying the New START
			 Treaty, continue improving and deploying its missile defense systems in
			 order to defend itself against limited attack and as part of our collaborative
			 approach to strengthening stability in key regions;
							(6)that, as part of
			 this effort, the Department of Defense should pursue the development, testing,
			 and deployment of operationally effective versions of all variants of the
			 Standard Missile–3 for all four phases of the Phased Adaptive Approach to
			 missile defense in Europe;
							(7)that the SM–3
			 Block IIB interceptor missile planned for deployment in Phase 4 of the Phased
			 Adaptive Approach should be capable of addressing the potential future threat
			 of intermediate-range and long-range ballistic missiles from Iran, including
			 intercontinental ballistic missiles that could be capable of reaching the
			 United States;
							(8)that there are no
			 constraints contained in the New START Treaty on the development or deployment
			 by the United States of effective missile defenses, including all phases of the
			 Phased Adaptive Approach to missile defense in Europe and further enhancements
			 to the Ground-based Midcourse Defense system, as well as future missile
			 defenses; and
							(9)that the
			 Department of Defense should continue the development, testing, and assessment
			 of the two-stage Ground-Based Interceptor in such a manner as to provide a
			 hedge against potential technical challenges with the development of the SM–3
			 Block IIB interceptor missile as a means of augmenting the defense of Europe
			 and of the homeland against a limited ballistic missile attack from nations
			 such as North Korea or Iran.
							(c)New START
			 Treaty definedIn this section, the term New START
			 Treaty means the Treaty between the United States of America and the
			 Russian Federation on Measures for the Further Reduction and Limitation of
			 Strategic Offensive Arms, signed on April 8, 2010.
						232.Repeal of
			 prohibition on certain contracts by the Missile Defense Agency with foreign
			 entitiesSection 222 of the
			 National Defense Authorization Act for Fiscal Years 1988 and 1989 (Public Law
			 100–180; 101 Stat. 1055; 10 U.S.C. 2431 note) is repealed.
					233.Medium
			 Extended Air Defense System
						(a)Limitation on
			 availability of fundsNone of the funds authorized to be
			 appropriated by this Act for the Department of Defense for fiscal year 2011 and
			 available for the Medium Extended Air Defense System (MEADS) may be obligated
			 or expended until the following conditions are met:
							(1)The Department of
			 Defense has completed the Critical Design Review and the System Program Review
			 for the Medium Extended Air Defense System program and made a decision on how
			 or whether to proceed with the program or an alternative to the program.
							(2)The Secretary of
			 Defense has submitted to the congressional defense committees a report setting
			 forth a detailed explanation of the decision described in paragraph (1), which
			 report contains the elements specified in subsection (b).
							(3)60 days have
			 elapsed following the receipt by the congressional defense committees of the
			 report described in paragraph (2).
							(b)Elements of
			 reportThe elements specified in this subsection for the report
			 described in subsection (a)(2) are the following:
							(1)A detailed
			 description of the decision described in subsection (a)(1), and the explanation
			 for that decision.
							(2)A cost estimate,
			 performed by the Director of Cost Assessment and Program Evaluation, of the
			 Medium Extended Air Defense System program or any alternative to that program
			 decided upon by the Department of Defense as described in subsection
			 (a)(1).
							(3)An analysis of
			 alternatives (AOA) to the Medium Extended Air Defense System program and its
			 component elements.
							(4)A description of
			 the planned schedule and cost for the development, production, and deployment
			 of the Medium Extended Air Defense System or any alternative to that system
			 decided upon by the Department as described in subsection (a)(1).
							(5)A description of
			 the role of Germany and Italy in the Medium Extended Air Defense System program
			 or any alternative to that program decided upon by the Department as described
			 in subsection (a)(1), including the role of such countries in procurement or
			 production of elements of such program.
							(6)Any other matters
			 that the Secretary of Defense considers appropriate.
							(c)Form of
			 reportThe report described in subsection (a)(2) shall be
			 submitted in unclassified form, but may include a classified annex.
						234.Acquisition
			 accountability reports on the ballistic missile defense system
						(a)Baselines
			 requiredThe Secretary of Defense shall ensure that the Missile
			 Defense Agency establishes and maintains an acquisition baseline for each
			 program element of the Ballistic Missile Defense System, as specified in
			 section 223 of title 10, United States Code.
						(b)Elements of
			 baselinesEach acquisition baseline required by subsection (a)
			 for a program element shall include the following:
							(1)A comprehensive
			 schedule for the program element, including—
								(A)research and
			 development milestones;
								(B)acquisition
			 milestones, including design reviews and key decision points;
								(C)key test events,
			 including ground and flight tests and Ballistic Missile Defense System tests;
			 and
								(D)delivery and
			 fielding schedules.
								(2)A detailed
			 technical description of—
								(A)the capability to
			 be developed, including hardware and software;
								(B)system
			 requirements;
								(C)how the proposed
			 capability satisfies a capability identified by the commanders of the combatant
			 commands on a Prioritized Capabilities List;
								(D)key knowledge
			 points that must be achieved to permit continuation of the program and to
			 inform production and deployment decisions; and
								(E)how the Missile
			 Defense Agency plans to improve the capability over time.
								(3)A cost estimate
			 for the program element, including—
								(A)a life cycle cost
			 estimate;
								(B)program
			 acquisition unit costs for the program element;
								(C)average
			 procurement unit costs and program acquisition costs for the program element;
			 and
								(D)an identification
			 when the program Joint Cost Analysis Requirements Description document is
			 scheduled to be approved.
								(4)A test baseline
			 summarizing the comprehensive test program for the program element outlined in
			 the Integrated Master Test Plan.
							(c)Annual reports
			 on acquisition baselines
							(1)Annual reports
			 requiredNot later than February 15, 2011, and annually
			 thereafter, the Director of the Missile Defense Agency shall submit to the
			 congressional defense committees a report on the acquisition baselines required
			 by subsection (a). The first such report shall set forth the acquisition
			 baselines, and each later report shall identify the significant changes or
			 variances, if any, in any such baseline from any earlier report under this
			 subsection.
							(2)FormEach
			 report under this subsection shall be submitted in unclassified form, but may
			 include a classified annex.
							(d)Annual reports
			 on Missile Defense Executive Board activitiesThe Director shall
			 include in each report under subsection (c) a description of the activities of
			 the Missile Defense Executive Board during the preceding fiscal year, including
			 the following:
							(1)A list of each
			 meeting of the Board during the preceding fiscal year.
							(2)The agenda and
			 issues considered at each such meeting.
							(3)A description of
			 any decisions or recommendations made by the Board at each such meeting.
							235.Independent
			 review and assessment of the Ground-Based Midcourse Defense system
						(a)Independent
			 review and assessment requiredThe Secretary of Defense shall
			 select an appropriate entity outside the Department of Defense to conduct an
			 independent review and assessment of the Ground-Based Midcourse Defense (GMD)
			 system. In selecting the entity to conduct the review and assessment, the
			 Secretary shall consult with the chairman and ranking minority member of the
			 Committee on Armed Services of the Senate and the chairman and ranking minority
			 member of the Committee on Armed Services of the House of
			 Representatives.
						(b)ElementsThe
			 review and assessment required by this section shall address current Department
			 of Defense plans with respect to the following:
							(1)The force
			 structure and inventory levels necessary for the Ground-Based Midcourse Defense
			 system to achieve the planned capabilities of that system, including an
			 analysis of costs and potential advantages of deploying additional operational
			 ground-based interceptor missiles.
							(2)The number of
			 ground-based interceptor missiles necessary for operational assets, test assets
			 (including developmental and operational test assets and aging and surveillance
			 test assets), and spare missiles for the Ground-Based Midcourse Defense
			 system.
							(3)The plan to
			 maintain the operational effectiveness of the Ground-Based Midcourse Defense
			 system over the course of its service life, including any modernization or
			 capability enhancement efforts, and any sustainment efforts.
							(4)The plan for
			 funding the development, production, deployment, testing, improvement, and
			 sustainment of the Ground-Based Midcourse Defense system.
							(5)The plan for
			 flight testing the Ground-Based Midcourse Defense system, including aging and
			 surveillance tests to demonstrate the continuing effectiveness of the system
			 over the course of its service life.
							(6)The plan for
			 production of ground-based interceptor missiles necessary for operational test
			 assets, aging and surveillance test assets, and spare missiles for the
			 Ground-Based Midcourse Defense system.
							(c)ReportNot
			 later than six months after the date of the enactment of this Act, the entity
			 conducting the review and assessment under this section shall submit to the
			 Secretary and the congressional defense committees a report containing—
							(1)the results of
			 the review and assessment; and
							(2)recommendations
			 on how the Department of Defense may improve upon its plans to ensure the
			 availability, reliability, maintainability, supportability, and improvement of
			 the Ground-Based Midcourse Defense system.
							IIIOperation and
			 Maintenance
				AAuthorization of
			 appropriations
					301.Operation and
			 maintenance fundingFunds are
			 hereby authorized to be appropriated for fiscal year 2011 for the use of the
			 Armed Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, as
			 specified in the funding table in section 4301.
					BEnvironmental
			 provisions
					311.Reimbursement of Environmental
			 Protection Agency for certain costs in connection with the Twin Cities Army
			 Ammunition Plant, Minnesota
						(a)Authority to
			 reimburse
							(1)Transfer
			 amountUsing funds described in subsection (b) and
			 notwithstanding section 2215 of title 10, United States Code, the Secretary of
			 Defense may transfer not more than $5,620,000 in fiscal year 2011 to the
			 Hazardous Substance Superfund.
							(2)Purpose of
			 reimbursementThe amount authorized to be transferred under
			 paragraph (1) is to reimburse the Environmental Protection Agency for costs the
			 Agency incurred relating to the response actions performed at the Twin Cities
			 Army Ammunition Plant, Minnesota.
							(3)Interagency
			 agreementThe reimbursement described in paragraph (2) is
			 intended to satisfy certain terms of the interagency agreement entered into by
			 the Department of the Army and the Environmental Protection Agency for the Twin
			 Cities Army Ammunition Plant that took effect in December 1987 and that
			 provided for the recovery of expenses by the Agency from the Department of the
			 Army.
							(b)Source of
			 fundsThe transfer of funds authorized in subsection (a) shall be
			 made using funds authorized to be appropriated for fiscal year 2011 for
			 operation and maintenance for Environmental Restoration, Army.
						312.Payment to
			 Environmental Protection Agency of stipulated penalties in connection with
			 Naval Air Station, Brunswick, Maine
						(a)Authority to
			 transfer funds
							(1)Transfer
			 amountUsing funds described in subsection (b) and
			 notwithstanding section 2215 of title 10, United States Code, the Secretary of
			 Defense may transfer not more than $153,000 to the Hazardous Substance
			 Superfund.
							(2)Purpose of
			 transferThe payment under paragraph (1) is to satisfy a
			 stipulated penalty assessed by the Environmental Protection Agency on June 12,
			 2008, against Naval Air Station, Brunswick, Maine, for the failure by the Navy
			 to timely sample certain monitoring wells pursuant to a schedule included in a
			 Federal Facility Agreement.
							(3)Federal
			 facility agreementThe stipulated penalty described in paragraph
			 (2) is provided for in the Federal Facility Agreement entered into by the
			 Department of the Navy and the Environmental Protection Agency for Naval Air
			 Station, Brunswick, on October 19, 1990.
							(b)Source of
			 fundsAny payment under subsection (a) shall be made using funds
			 authorized to be appropriated for fiscal year 2011 for the Department of
			 Defense Base Closure Account 2005.
						(c)Use of
			 fundsThe Environmental Protection Agency shall accept the amount
			 transferred under subsection (a) as payment of the penalty described under
			 paragraph (2) of such subsection.
						313.Requirements
			 relating to Agency for Toxic Substances and Disease Registry investigation of
			 exposure to drinking water contamination at Camp Lejeune, North
			 Carolina
						(a)FindingsCongress
			 makes the following findings:
							(1)On March 22,
			 2010, the Agency for Toxic Substances and Disease Registry (ATSDR) sent a
			 letter to the Department of the Navy raising concerns about the completeness of
			 historical and contemporary documents, records, and electronic data provided by
			 the Department of the Navy pertaining to ATSDR scientific studies of
			 contamination and remediation of the base-wide drinking water systems and sites
			 at Camp Lejeune, North Carolina.
							(2)The discovery of
			 records pertaining to the contamination of Camp Lejeune drinking water systems
			 should not depend on specific requests from ATSDR, but on a shared goal of
			 ensuring the scientific accuracy of the studies conducted pursuant to the
			 Annual Plan of Work of ATSDR and the responsibility of the Secretary of Defense
			 to provide relevant information.
							(b)RequirementNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of the Navy shall—
							(1)take appropriate
			 actions to ensure that ATSDR has full access to all documents described in the
			 March 22, 2010, letter of ATSDR referred to in subsection (a)(1);
							(2)make appropriate
			 staff available to work with ATSDR to—
								(A)reconcile all
			 inventories of documents referenced and described in the March 22, 2010, letter
			 of ATSDR with records and data previously supplied to ATSDR; and
								(B)identify
			 documents described in the March 22, 2010, letter of ATSDR that are most
			 relevant to the ATSDR review; and
								(3)conduct a good
			 faith review to identify any additional historical or contemporary documents,
			 records, or electronic data pertaining to the contamination sites at Camp
			 Lejeune listed under the Comprehensive Environmental Response, Compensation,
			 and Liability Act of 1980 and the Solid Waste Disposal Act that are relevant to
			 the ATSDR studies of contamination and remediation of the base-wide drinking
			 water systems and sites at Camp Lejeune that are in the possession of the
			 Department of the Navy and have not previously been provided to ATSDR.
							(c)Limitation on
			 use of fundsNone of the funds authorized to be appropriated by
			 this Act may be used to administratively process or adjudicate any claim filed
			 regarding water contamination at Camp Lejeune until ATSDR fully completes all
			 epidemiological and water modeling studies relevant to such contamination that
			 are ongoing as of June 1, 2010.
						(d)Resolution of
			 certain disputesThe Secretary of the Navy shall make every
			 effort to resolve any dispute arising between the Secretary of the Navy and
			 ATSDR that is covered by the Interagency Agreement Between the Department of
			 Health and Human Services Agency for Toxic Substances and Disease Registry and
			 the Department of Army or any successor memorandum of understanding not later
			 than 60 days after the date on which the dispute first arises. In the event the
			 Secretary is unable to resolve such a dispute within 60 days, the Secretary
			 shall submit to the congressional defense committees a report on the reasons
			 why an agreement has not yet been reached, the actions that the Secretary plans
			 to take to reach agreement, and the schedule for taking such actions.
						314.Commission on
			 Military Environmental Exposures
						(a)EstablishmentNot
			 later than 90 days after the date of the enactment of this Act, the President
			 shall establish a commission (to be known as the Commission on Military
			 Environmental Exposures) to provide expert advice to the President and
			 Congress on matters relating to exposures of current and former members of the
			 Armed Forces and their dependants to environmental hazards on military
			 installations.
						(b)CompositionThe
			 Commission shall consist of 9 members, who shall not be officials or employees
			 of the Federal Government, appointed by the President after consultation with
			 the Chairs and ranking minority members of the Committees on Armed Services and
			 Veterans' Affairs of the Senate and the House of Representatives, and who shall
			 have backgrounds in environmental exposure analysis or environmental exposure
			 assessments, health monitoring, environmental health, epidemiology, industrial
			 hygiene, facility or installation management, biostatistics, public health, or
			 other relevant fields.
						(c)Appointments
							(1)DeadlineAll
			 members of the Commission shall be appointed not later than 90 days after the
			 date of the enactment of this Act.
							(2)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made.
							(d)ChairpersonThe President shall select from among the
			 membership of the Commission a Chairperson.
						(e)QuorumA majority of the members of the Commission
			 shall constitute a quorum.
						(f)MeetingsThe Commission shall meet at the call of
			 the Chairperson.
						(g)HearingsThe Commission may hold such hearings, sit
			 and act at such times and places, take such testimony, and receive such
			 evidence as the Commission considers advisable to carry out the purposes of
			 this section.
						(h)Compensation
							(1)In
			 generalExcept as provided in paragraph (2), a member of the
			 Commission—
								(A)shall be paid
			 compensation out of funds made available for the purposes of this section at
			 the daily equivalent of the highest rate payable under section 5332 of title 5,
			 United States Code, for each day (including travel time) during which the
			 member is engaged in the actual performance of duties as a member of the
			 Commission; and
								(B)while away from
			 the member’s home or regular place of business on necessary travel in the
			 actual performance of duties as a member of the Commission, shall be paid per
			 diem, travel, and transportation expenses in the same manner as is provided
			 under subchapter I of chapter 57 of title 5, United States Code.
								(2)LimitationA
			 member of the Commission may not be paid compensation under paragraph (1)(B)
			 for more than 120 days in any calendar year.
							(i)Staff
							(1)In
			 generalThe Chairperson of the Commission shall, without regard
			 to the civil service laws and regulations, appoint an executive director of the
			 Commission, who shall be a civilian employee of the National Institute of
			 Environmental Health Sciences, and such other personnel as may be necessary to
			 enable the Commission to perform its duties. The appointment of an executive
			 director shall be subject to approval by the Commission.
							(2)CompensationThe
			 Chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
							(j)Detail of
			 Government EmployeesUpon
			 request of the Chairperson of the Commission, the head of any Federal
			 department or agency may detail, on a nonreimbursable basis, any personnel of
			 that department or agency to the Commission to assist it in carrying out its
			 duties.
						(k)Report
							(1)Submission to
			 PresidentNot later than one year after the first meeting of the
			 Commission, the Commission shall submit to the President a report on the
			 exposures of current and former members of the Armed forces and their
			 dependants to environmental hazards on military installations, not including
			 the exposures of individuals to environmental hazards at military installations
			 during periods in which imminent danger pay is authorized to be paid the
			 individuals under section 310 of title 37, United States Code.
							(2)ContentThe
			 report required under paragraph (1) shall include the following
			 elements:
								(A)Recommendations
			 for how the Federal Government should respond to the issue of exposures of
			 current and former members of the Armed Forces and their dependents to
			 environmental hazards on military installations, including evaluating exposure
			 risk and responding to requests for redress, including compensation.
								(B)An analysis of
			 the viability of the Federal Tort Claims Act as a remedy for dependents of
			 current and former members of the Armed Forces potentially exposed to such
			 environmental hazards.
								(C)Recommendations
			 for how to address health concerns of current and former members of the Armed
			 Forces and their dependants in connection with possible exposure to such
			 environmental hazards, including the feasibility of utilizing Medicare and
			 other Federally funded forms of insurance.
								(D)An inventory of
			 all military installations that are included on the National Priorities List
			 developed by the President in accordance with section 105(a)(8)(B) of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9605(a)(8)(B)), and an estimate of the magnitude of the problem of
			 exposures to environmental hazards at such installations, including an estimate
			 of the number of individuals potentially exposed.
								(E)Recommendations
			 for other forms of redress for such members and dependants, including possible
			 monetary compensation.
								(3)Submission to
			 CongressNot later than 90 days after the report is submitted to
			 the President under paragraph (1), the President shall submit the report,
			 together with the President's comments, to the Chairs and ranking minority
			 members of the Committees on Armed Services and Veterans' Affairs of the Senate
			 and the House of Representatives.
							(l)TerminationThe
			 Commission shall terminate 180 days after the date on which the Commission
			 submits the report required under subsection (k).
						(m)Rule of
			 constructionNothing in this section shall be interpreted to
			 impede, encroach, or delay any studies, reviews, or assessments of any actual
			 or potential environmental exposures at any military installations, including
			 the studies included in the ATSDR’s Annual Plan of Work regarding the water
			 contamination at Camp Lejeune or the requirements included in section 313 of
			 this Act pertaining to water contamination at Camp Lejeune. Likewise, nothing
			 in this section will impede, encroach or delay ATSDR’s statutory obligations
			 including its obligations under the Comprehensive Environmental Response,
			 Compensation and Liability Act, regarding Superfund sites. Additionally,
			 nothing is this section shall be interpreted to impede, encroach or delay the
			 remediation of any environmental contamination or hazard at any military
			 installation.
						CWorkplace and
			 depot issues
					321.Depot level
			 maintenance and recapitalization parts supply
						(a)FindingCongress
			 recognizes the need for depot level maintenance and recapitalization of assets
			 as Brigade Combat Teams reset.
						(b)Report
							(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Director of the Defense Logistics Agency shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report on the status of the DLA Joint Logistics Operations Center’s Drawdown,
			 Retrograde and Reset Program for the equipment from Iraq and Afghanistan and
			 the status of the overall supply chain management of repairing this
			 materiel.
							(2)ElementsThe
			 report required under paragraph (1) shall include the following:
								(A)The scope of
			 operation to repair and re-supply materiel to the military services, including
			 projected costs and lists of major components needed.
								(B)The current and
			 projected timeline for the completion of the Drawdown, Retrograde and Reset
			 Program in Iraq.
								(C)The percentage
			 and level of expected refurbishment to take place in the United States and the
			 percentage and level of expected refurbishment overseas.
								(D)A comprehensive
			 assessment of parts management, including a timeline of cumulative backlogs or
			 parts on backorder, impacts on projected manufacturing competition time, and
			 plans to reduce and minimize backlogs in parts availability.
								(c)Required
			 improvements
							(1)New
			 solutionsThe Director of the Defense Logistics Agency shall work
			 with the Materiel Commands of the Army, Navy, Air Force, and Marines to find
			 more efficient, virtual manufacturing solutions that will provide capacity and
			 flexibility.
							(2)Use of existing
			 commercial systemsIf the Director of the Defense Logistics
			 Agency finds that critical manufactured parts are not meeting the on-demand
			 requirements of the warfighter, the Defense Logistics Agency and the Materiel
			 Commands may work with outside commercial partners to utilize existing,
			 turn-key production systems that have demonstrated the capability to reduce
			 costs of parts and improve manufacturing efficiency.
							DEnergy
			 security
					331.Alternative
			 aviation fuel initiative
						(a)FindingsCongress
			 makes the following findings:
							(1)Dependence on
			 foreign sources of oil is detrimental to the national security of the United
			 States due to possible disruptions in supply.
							(2)The Department of
			 Defense is the largest single consumer of fuel in the United States.
							(3)The United States
			 Air Force is the largest consumer of fuel in the Department of Defense.
							(4)The dramatically
			 fluctuating price of fuel can have a significant budgetary impact on the
			 Department of Defense.
							(5)The United States
			 Air Force uses about 2,600,000,000 gallons of jet fuel a year, or 10 percent of
			 the entire domestic market in aviation fuel.
							(6)The Air Force's
			 Alternative Aviation Fuel Initiative includes certification and testing of both
			 biomass-derived (biofuel) and synthetic fuel blends produced via
			 the Fischer-Tropsch (FT) process. By not later than December 31, 2016, the Air
			 Force will be prepared to cost competitively acquire 50 percent of the Air
			 Force's domestic aviation fuel requirement via an alternative fuel blend in
			 which the alternative component is derived from domestic sources produced in a
			 manner that is greener than fuels produced from conventional petroleum.
							(7)The Air Force
			 Energy Program will provide options to reduce the use of foreign oil, by
			 focusing on expanding alternative energy options that provide favorable
			 environmental attributes as compared to currently-available options.
							(b)Continuation of
			 Initiatives
							(1)In
			 generalThe Secretary of the Air Force shall continue the
			 alternative aviation fuel initiatives of the Air Force with a goal of—
								(A)certifying its
			 aircraft, applicable vehicles and support equipment, and associated storage and
			 distribution infrastructure for unrestricted operational use of a synthetic
			 fuel blend by early 2011;
								(B)being prepared to
			 acquire 50 percent of its domestic aviation fuel requirement from alternative
			 or synthetic fuels (including blends of alternative or synthetic fuels with
			 conventional fuels) by not later than December 31, 2016, provided that—
									(i)the
			 lifecycle greenhouse gas emissions associated with the production and
			 combustion of such fuel shall be equal to or lower than such emissions from
			 conventional fuels that are used in the same application, as determined in
			 accordance with guidance by the Department of Energy and the Environmental
			 Protection Agency; and
									(ii)prices for such
			 fuels are cost competitive with petroleum-based alternatives that are used for
			 the same functions;
									(C)taking actions in
			 collaboration with the commercial aviation industry and equipment manufacturers
			 to spur the development of a domestic alternative aviation fuel industry;
			 and
								(D)taking actions in
			 collaboration with other Federal agencies, the commercial sector, and academia
			 to solicit for and test the next generation of environmentally-friendly
			 alternative aviation fuels.
								(2)Adjustment of
			 goalThe Secretary of the Air Force may adjust the goal of
			 acquiring 50 percent of Air Force domestic fuel requirements from alternative
			 or synthetic fuels by not later than December 31, 2016, if the Secretary
			 determines in writing that it would not be practicable, or in the best
			 interests of the Air Force, to do so and informs the congressional defense
			 committees within 30 days of the basis for such determination.
							(3)Annual
			 reportNot later than 180 days after the date of the enactment of
			 this Act and annually thereafter in each of fiscal years 2011 through 2016, the
			 Secretary of Defense, in consultation with the Secretary of the Air Force,
			 shall submit to Congress a report on the progress of the alternative aviation
			 fuel initiative program, including—
								(A)the status of
			 aircraft fleet certification, until complete;
								(B)the quantities of
			 alternative or synthetic fuels (including blends of alternative or synthetic
			 fuels with conventional fuels) purchased for use by the Air Force in the fiscal
			 year ending in such year;
								(C)progress made
			 against published goals for such fiscal year;
								(D)the status of
			 recovery plans to achieve any goals set for previous years that were not
			 achieved; and
								(E)the establishment
			 or adjustment of goals and objectives for the current fiscal year or for future
			 years.
								(c)Annual report
			 for Army and NavyNot later than 180 days after the date of the
			 enactment of this Act, and annually thereafter in each of fiscal years 2011
			 through 2016, the Secretary of the Army and the Secretary of the Navy shall
			 each submit to Congress a report on goals and progress to research, test, and
			 certify the use of alternative fuels in their respective aircraft
			 fleets.
						(d)Defense Science
			 Board Review
							(1)Report
			 requiredNot later than October 1, 2011, the Defense Science
			 Board shall report to the Secretary of Defense on the feasibility and
			 advisability of achieving the goals established in subsection (b)(1). The
			 report shall address—
								(A)the technological
			 and economic achievability of the goals;
								(B)the impact of
			 actions required to meet such goals on the military readiness of the Air Force,
			 energy costs, environmental performance, and dependence on foreign oil;
			 and
								(C)any
			 recommendations the Defense Science Board may have for improving the Air Force
			 program.
								(2)Submission to
			 congressNot later than 30 days after receiving the report
			 required by under paragraph (1), the Secretary of Defense shall forward the
			 report to Congress, together with the comments and recommendations of the
			 Secretary.
							EOther
			 matters
					341.Additional
			 limitation on indemnification of United States with respect to articles and
			 services sold by working-capital funded army industrial facilities and arsenals
			 outside the Department of DefenseParagraph (6) of section 4543(a) of title
			 10, United States Code, is amended to read as follows:
						
							(6)the purchaser of
				an article or service agrees to hold harmless and indemnify the United States
				from any claim for damages or injury to any person or property arising out of
				the article or service, except—
								(A)in a case of
				willful misconduct or gross negligence; or
								(B)in a case in
				which damages or injury to the purchaser arose out of the failure of the
				Federal Government to comply with quality, schedule, or cost performance
				requirements in the contract to provide the article or
				service;
								.
					342.Extension of
			 Arsenal Support Program InitiativeSection 343 of the Floyd D. Spence National
			 Defense Authorization Act for Fiscal Year 2001 (10 U.S.C. 4551 note), as
			 amended by section 341 of the National Defense Authorization Act for Fiscal
			 Year 2008 (Public Law 110–181; 122 Stat. 69) and section 354 of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat.
			 2264), is further amended—
						(1)in subsection
			 (a), by striking 2011 and inserting 2012;
			 and
						(2)in subsection
			 (g)(1), by striking 2011 and inserting
			 2012.
						343.Four-year
			 extension of authority to provide logistics support and services for weapons
			 systems contractorsSection
			 365(g)(1) of the Bob Stump National Defense Authorization Act for Fiscal Year
			 2003 (Public Law 107–314; 10 U.S.C. 2302 note) is amended by striking
			 September 30, 2010 and inserting September 30,
			 2014.
					344.Recovery of
			 improperly disposed of Department of Defense property
						(a)In
			 generalChapter 165 of title 10, United States Code, is amended
			 by adding at the end the following new section:
							
								2790.Recovery of
				improperly disposed of Department of Defense property
									(a)ProhibitionNo
				member of the armed forces, civilian employee of the United States Government,
				contractor personnel, or other person may sell, lend, pledge, barter, or give
				any clothing, arms, articles, equipment, or other military or Department of
				Defense property except in accordance with the statutes and regulations
				governing Government property.
									(b)Transfer of
				title or interest ineffectiveIf property has been disposed of in
				violation of subsection (a), the person holding the property has no right or
				title to, or interest in, the property.
									(c)Authority for
				seizure of improperly disposed of propertyIf any person is in
				the possession of military or Department of Defense property without right or
				title to, or interest in, the property because it has been disposed of in
				violation of subsection (a), any Federal, State, or local law enforcement
				official may seize the property wherever found.
									(d)Inapplicability
				to certain propertySubsections (b) and (c) shall not apply to
				property on public display by public or private collectors or museums in
				secured exhibits.
									(e)Determinations
				of violations(1)The appropriate
				district court of the United States shall have jurisdiction, regardless of the
				current approximated or estimated value of the property, to determine whether
				property was disposed of in violation of subsection (a). Any such determination
				shall be by a preponderance of the evidence.
										(2)In the case of property, the
				possession of which could undermine national security or create a hazard to
				public health or safety, the determination under paragraph (1) may be made
				after the seizure of the property. If the person from whom the property is
				seized is found to have been lawfully in possession of the property and the
				return of the property could undermine national security or create a hazard to
				public health or safety, the Secretary of Defense shall reimburse the person
				for the fair value for the property.
										(f)Delivery of
				seized propertyAny law enforcement official who seizes property
				under subsection (c) and is not authorized to retain it for the United States
				shall deliver the property to an authorized member of the armed forces or other
				authorized official of the Department of Defense or the Department of
				Justice.
									(g)Scope of
				enforcementThis section shall apply to the following:
										(1)Any military or
				Department of Defense property disposed of on or after the date of the
				enactment of the National Defense Authorization Act for Fiscal Year 2011 in a
				manner that is not in accordance with statutes and regulations governing
				Government property in effect at the time of the disposal of such
				property.
										(2)Any significant
				military equipment disposed of on or after January 1, 2002, in a manner that is
				not in accordance with statutes and regulations governing Government property
				in effect at the time of the disposal of such significant military
				equipment
										(h)Rule of
				constructionThe authority of this section is in addition to any
				other authority of the United States with respect to property to which the
				United States may have right or title.
									(i)Significant
				military equipment definedIn this section, the term
				significant military equipment means defense articles on the
				United States Munitions List for which special export controls are warranted
				because of their capacity for substantial military utility or
				capability.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 165
			 of such title is amended by inserting the following new item:
							
								
									2790. Recovery of improperly disposed of Department of Defense
				property.
								
								.
						345.Commercial
			 sale of small arms ammunition in excess of military requirements
						(a)Commercial sale
			 of small arms ammunitionSmall arms ammunition and ammunition
			 components in excess of military requirements, including fired cartridge cases,
			 which is not otherwise prohibited from commercial sale or certified by the
			 Secretary of Defense as unserviceable or unsafe, may not be demilitarized or
			 destroyed and shall be made available for commercial sale.
						(b)Deadline for
			 guidanceNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Defense shall issue guidance to ensure compliance
			 with subsection (a). Not later than 15 days after issuing such guidance, the
			 Secretary shall submit to the congressional defense committees a letter of
			 compliance providing notice of such guidance.
						(c)PreferenceNo
			 small arms ammunition and ammunition components in excess of military
			 requirements may be made available for commercial sale under this section
			 before such ammunition and ammunition components are offered for transfer or
			 purchase, as authorized by law, to another Federal department or agency or for
			 sale to State and local law enforcement, firefighting, homeland security, and
			 emergency management agencies pursuant to section 2576 of title 10, United
			 States Code, as amended by this Act.
						346.Modification
			 of authorities relating to prioritization of funds for equipment readiness and
			 strategic capability
						(a)Prioritization
			 of fundsSubsection (a) of section 323 of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (10 U.S.C. 229 note) is
			 amended—
							(1)in paragraph (1),
			 by striking the global war on terrorism and inserting
			 overseas contingency operations; and
							(2)in paragraph
			 (2)—
								(A)in subparagraph
			 (A), by striking units transforming to modularity and inserting
			 modular units; and
								(B)in subparagraph
			 (B), by striking 2012 and inserting 2015.
								(b)Budget
			 informationSubsection (b) of such section is amended—
							(1)in paragraph
			 (2)—
								(A)in subparagraph
			 (A)—
									(i)by
			 striking the global war on terrorism and inserting
			 overseas contingency operations; and
									(ii)by
			 inserting and at the end;
									(B)in subparagraph
			 (B)—
									(i)in
			 clause (i), by striking units transforming to modularity and
			 inserting modular units; and
									(ii)by
			 striking ; and at the end and inserting a period; and
									(C)by striking
			 subparagraph (C); and
								(2)by striking
			 paragraph (3).
							(c)Annual report
			 on Army progressSubsection (c) of such section is
			 amended—
							(1)by striking
			 paragraphs (4), (5), (6), and (7);
							(2)by redesignating
			 paragraphs (1), (2), (3), (8), and (9) as subparagraphs (A), (B), (C), (G) and
			 (I), respectively;
							(3)by submitting
			 (1) before On the date;
							(4)in paragraph (1),
			 as designated by paragraph (3) of this subsection, by striking in
			 meeting and all that follows through shall be itemized
			 and inserting in fulfilling the equipment requirements of modular units
			 and in repairing, recapitalizing, and replacing equipment and materiel used in
			 support of overseas contingency operations underway as of the date of such
			 report, and associated sustainment. Any information included in the report
			 shall be itemized;
							(5)by striking
			 Each such report and inserting the following:
								
									(2)Each such
				report
									;
							(6)in subparagraph
			 (A) of paragraph (2) as redesignated by paragraphs (2) and (5) of this
			 subsection—
								(A)by
			 strikingthe requirements for the funding priorities in subsection (a),
			 including an itemization and inserting equipment
			 requirements
								(B)by striking
			 modular brigades and inserting modular combat,
			 functional, and support brigades; and
								(C)by striking
			 the global war on terrorism and inserting overseas
			 contingency operations underway as of the date of such report;
								(7)in subparagraph
			 (B) of paragraph (2), as so redesignated, by striking in accordance with
			 the funding priorities in subsection (a) and inserting for the
			 purposes set forth in paragraph (1);
							(8)in subparagraph
			 (C) of paragraph (2), as so redesignated, by striking for the funding
			 priorities in subsection (a) and inserting for the purposes set
			 forth in paragraph (1);
							(9)in paragraph (2),
			 as amended by paragraphs (2) and (5) of this subsection—
								(A)by inserting
			 after subparagraph (C) the following new subparagraphs:
									
										(D)An assessment of the key enabler
				equipment and personnel of the Army, including—
											(i)a comparison of—
												(I)the authorized level of key enabler
				equipment;
												(II)the level of key enabler equipment on
				hand; and
												(III)the planned purchases of key enabler
				equipment as set forth in the future-years defense program submitted with the
				budget for such fiscal year;
												(ii)a comparison of the authorized and
				actual personnel levels for personnel with key enabler personnel specialities
				with the requirements for key enabler personnel specialties;
											(iii)an identification of any
				shortfalls indicated by the comparisons in clauses (i) and (ii); and
											(iv)an assessment of the number and
				type of key enabler equipment that the Army projects it will have on hand by
				the end of such future-years defense program that will require repair,
				recapitalization, or replacement at or before the end of the time period
				covered by such future-years defense program (which assessment shall account
				for additional repair, recapitalization, or replacement resulting from use of
				key enabler equipment in overseas contingency operations).
											(E)If an assessment under subparagraph
				(D) identifies shortfalls that will exist within the period covered by the
				future-years defense program submitted in such fiscal year, an identification
				of the risks associated with such shortfalls and mitigation strategies to
				address such risks.
										(F)A schedule for the accomplishment of
				the purposes set forth in paragraph
				(1).
										; 
								(B)by inserting
			 after subparagraph (G) the following new subparagraph:
									
										(H)A description of the status of the
				development of doctrine on how modular combat, functional, and support forces
				will train, be sustained, and fight.
										;
				and
								(10)in subparagraph
			 (I) of paragraph (2) as redesignated by paragraphs (2) and (5) of this
			 subsection, by striking paragraphs (1) through (8) and inserting
			 subparagraphs (A) through (H).
							(d)Annual
			 Comptroller General on Army progressSubsection (d) of such
			 section is amended to read as follows:
							
								(d)Annual
				Comptroller General report on Army progressNot later than 180
				days after the date on which the Secretary of the Army submits a report under
				subsection (c), the Comptroller General of the United States shall submit to
				the congressional defense committees a report setting forth the Comptroller
				General's review of such report. Each report under this subsection shall
				include such information and recommendations as the Comptroller General
				considers appropriate in light of such
				review.
								.
						(e)DefinitionsSuch
			 section is further amended—
							(1)by redesignating
			 subsection (e) as subsection (f); and
							(2)by inserting
			 after subsection (d), as amended by subsection (d) of this section, the
			 following new subsection (e):
								
									(e)DefinitionsIn
				this section:
										(1)The term
				contingency operation has the meaning given that term in section
				101(a)(13) of title 10, United States Code.
										(2)The term
				key enabler, in the case of equipment or personnel, means
				equipment or personnel, as the case may be, that make a modular force or unit
				as capable or more capable than the non-modular force or unit it replaced,
				including the following:
											(A)Equipment such as
				tactical and high frequency radio, tactical wheeled vehicles, battle command
				systems, unmanned aerial vehicles, all-source analysis systems, analysis and
				control elements, fire support sensor systems, firefinder radar, joint network
				nodes, long-range advanced scout surveillance systems, Trojan Spirit systems
				(or any successor system), and any other equipment items identified by the Army
				as making a modular force or unit as capable or more capable than the
				non-modular force or unit it replaced.
											(B)Personnel in
				specialties needed to operate or support the equipment specified in
				subparagraph (A) and personnel in specialties relating to civil affairs,
				communication and information systems operation, explosive ordinance disposal,
				military intelligence, psychological operations, and any other personnel
				specialties identified by the Army as making a modular force or unit as capable
				or more capable than the non-modular force or unit it
				replaced.
											.
							(f)Termination of
			 report requirementSubsection (f) of such section, as
			 redesignated by subsection (e)(1) of this section, is further amended by
			 striking fiscal year 2012 and inserting fiscal year
			 2017.
						347.Repeal of
			 requirement for reports on withdrawal or diversion of equipment from Reserve
			 units for support of Reserve units being mobilized and other
			 unitsSection 349 of the John
			 Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2159) is repealed.
					348.Revision to
			 authorities relating to transportation of civilian passengers and commercial
			 cargoes by Department of Defense when space unavailable on commercial
			 lines
						(a)Transportation
			 on DoD vehicles and aircraftSubsection (a) of section 2649 of
			 title 10, United States Code, is amended—
							(1)By inserting
			 Authority.—
			 before Whenever; and
							(2)by inserting
			 , vehicles, or aircraft in the first sentence after
			 vessels both places it appears.
							(b)Amounts charged
			 for transportation in emergency, disaster, or humanitarian response
			 cases
							(1)Limitation on
			 amounts chargedThe second sentence of subsection (a) of such
			 section is amended by inserting before the period the following: ,
			 except that in the case of transportation provided in response to an emergency,
			 a disaster, or a request for humanitarian assistance, any amount charged for
			 such transportation may not exceed the cost of providing the
			 transportation.
							(2)Crediting of
			 receiptsSubsection (b) of such section is amended by striking
			 Amounts and inserting Crediting of receipts.—Any amount received
			 under this section with respect to transportation provided in response to an
			 emergency, a disaster, or a request for humanitarian assistance may be credited
			 to the appropriation, fund, or account used in incurring the obligation for
			 which such amount is received. In all other cases, amounts.
							(c)Transportation
			 during contingencies or disaster responsesSuch section is
			 further amended by adding at the end the following new subsection:
							
								(c)Transportation
				of allied personnel during contingencies or disaster
				responsesWhen space is available on vessels, vehicles, or
				aircraft operated by the Department of Defense and the Secretary of Defense
				determines that operations in the area of a contingency operation or disaster
				response would be facilitated if allied forces or civilians were to be
				transported using such vessels, vehicles, or aircraft, the Secretary may
				provide such transportation on a noninterference basis, without
				charge.
								.
						(d)Conforming
			 amendmentSection 2648 of such title is amended by inserting
			 , vehicles, or aircraft after vessels in the
			 matter preceding paragraph (1).
						(e)Technical
			 amendments
							(1)The heading of
			 section 2648 of such title is amended to read as follows:
								
									2648.Persons and
				supplies: sea, land, and air
				transportation
									.
							(2)The heading of
			 section 2649 of such title is amended to read as follows:
								
									2649.Civilian
				passengers and commercial cargoes: transportation on Department of Defense
				vessels, vehicles, and
				aircraft
									.
							(f)Clerical
			 amendmentsThe table of sections at the beginning of chapter 157
			 of such title is amended by striking the items relating to sections 2648 and
			 2649 and inserting the following new items:
							
								
									2648. Persons and supplies: sea, land, and
				air transportation.
									2649. Civilian passengers and commercial
				cargoes: transportation on Department of Defense vessels, vehicles, and
				aircraft.
								
								.
						IVMilitary
			 Personnel Authorizations
				AActive
			 Forces
					401.End strengths
			 for active forcesThe Armed
			 Forces are authorized strengths for active duty personnel as of September 30,
			 2011, as follows:
						(1)The Army,
			 569,400.
						(2)The Navy,
			 328,700.
						(3)The Marine Corps,
			 202,100.
						(4)The Air Force,
			 332,200.
						BReserve
			 Forces
					411.End strengths
			 for Selected Reserve
						(a)In
			 generalThe Armed Forces are authorized strengths for Selected
			 Reserve personnel of the reserve components as of September 30, 2011, as
			 follows:
							(1)The Army National
			 Guard of the United States, 358,200.
							(2)The Army Reserve,
			 205,000.
							(3)The Navy Reserve,
			 65,500.
							(4)The Marine Corps
			 Reserve, 39,600.
							(5)The Air National
			 Guard of the United States, 106,700.
							(6)The Air Force
			 Reserve, 71,200.
							(7)The Coast Guard
			 Reserve, 10,000.
							(b)End strength
			 reductionsThe end strengths prescribed by subsection (a) for the
			 Selected Reserve of any reserve component shall be proportionately reduced
			 by—
							(1)the total
			 authorized strength of units organized to serve as units of the Selected
			 Reserve of such component which are on active duty (other than for training) at
			 the end of the fiscal year; and
							(2)the total number
			 of individual members not in units organized to serve as units of the Selected
			 Reserve of such component who are on active duty (other than for training or
			 for unsatisfactory participation in training) without their consent at the end
			 of the fiscal year.
							(c)End strength
			 increasesWhenever units or individual members of the Selected
			 Reserve of any reserve component are released from active duty during any
			 fiscal year, the end strength prescribed for such fiscal year for the Selected
			 Reserve of such reserve component shall be increased proportionately by the
			 total authorized strengths of such units and by the total number of such
			 individual members.
						412.End strengths
			 for Reserves on active duty in support of the ReservesWithin the end strengths prescribed in
			 section 411(a), the reserve components of the Armed Forces are authorized, as
			 of September 30, 2011, the following number of Reserves to be serving on
			 full-time active duty or full-time duty, in the case of members of the National
			 Guard, for the purpose of organizing, administering, recruiting, instructing,
			 or training the reserve components:
						(1)The Army National
			 Guard of the United States, 32,060.
						(2)The Army Reserve,
			 16,261.
						(3)The Navy Reserve,
			 10,688.
						(4)The Marine Corps
			 Reserve, 2,261.
						(5)The Air National
			 Guard of the United States, 14,584.
						(6)The Air Force
			 Reserve, 2,992.
						413.End strengths
			 for military technicians (dual status)The minimum number of military technicians
			 (dual status) as of the last day of fiscal year 2011 for the reserve components
			 of the Army and the Air Force (notwithstanding section 129 of title 10, United
			 States Code) shall be the following:
						(1)For the Army
			 Reserve, 8,395.
						(2)For the Army
			 National Guard of the United States, 27,210.
						(3)For the Air Force
			 Reserve, 10,720.
						(4)For the Air
			 National Guard of the United States, 22,394.
						414.Fiscal year
			 2011 limitation on number of non-dual status technicians
						(a)Limitations
							(1)National
			 guardWithin the limitation provided in section 10217(c)(2) of
			 title 10, United States Code, the number of non-dual status technicians
			 employed by the National Guard as of September 30, 2011, may not exceed the
			 following:
								(A)For the Army
			 National Guard of the United States, 1,600.
								(B)For the Air
			 National Guard of the United States, 350.
								(2)Army
			 reserveThe number of non-dual status technicians employed by the
			 Army Reserve as of September 30, 2011, may not exceed 595.
							(3)Air force
			 reserveThe number of non-dual status technicians employed by the
			 Air Force Reserve as of September 30, 2011, may not exceed 90.
							(b)Non-dual status
			 technicians definedIn this section, the term non-dual
			 status technician has the meaning given that term in section 10217(a)
			 of title 10, United States Code.
						415.Maximum number
			 of reserve personnel authorized to be on active duty for operational
			 supportDuring fiscal year
			 2011, the maximum number of members of the reserve components of the Armed
			 Forces who may be serving at any time on full-time operational support duty
			 under section 115(b) of title 10, United States Code, is the following:
						(1)The Army National
			 Guard of the United States, 17,000.
						(2)The Army Reserve,
			 13,000.
						(3)The Navy Reserve,
			 6,200.
						(4)The Marine Corps
			 Reserve, 3,000.
						(5)The Air National
			 Guard of the United States, 16,000.
						(6)The Air Force
			 Reserve, 14,000.
						CAuthorization of
			 Appropriations
					421.Military
			 personnel
						(a)Authorization
			 of appropriationsThere is hereby authorized to be appropriated
			 for military personnel for fiscal year 2011 a total of $138,540,700,000.
						(b)Construction of
			 authorizationThe authorization of appropriations in subsection
			 (a) supersedes any other authorization of appropriations (definite or
			 indefinite) for such purpose for fiscal year 2011.
						DArmed Forces
			 Retirement Home
					431.Authorization
			 of appropriations for Armed Forces Retirement HomeThere
			 is hereby authorized to be appropriated for fiscal year 2011 from the Armed
			 Forces Retirement Home Trust Fund the sum of $71,200,000 for the operation of
			 the Armed Forces Retirement Home.
					VMilitary
			 Personnel Policy
				AOfficer Personnel
			 Policy
					501.Modification
			 of promotion board procedures for joint qualified officers and officers with
			 Joint Staff experience
						(a)Board
			 compositionSection 612(c) of title 10, United States Code, is
			 amended—
							(1)by striking
			 serving in, or have served in, joint duty assignments and
			 inserting serving on, or have served on, the Joint Staff or are joint
			 qualified officers;
							(2)by striking
			 currently serving in a joint duty assignment and inserting
			 a joint qualified officer; and
							(3)by inserting
			 before the period at the end the following: or in the case of a
			 selection board that is considering officers in specialties identified in
			 paragraph (2) or (3) of section 619a(b) of this title.
							(b)Information
			 furnished to selection boardsSection 615 of such title is
			 amended in subsections (b)(5) and (c) by striking in joint duty
			 assignments of officers who are serving, or have served, in such
			 assignments and inserting of officers who are serving on, or
			 have served on, the Joint Staff or are joint qualified officers.
						(c)Action on
			 report of selection boardsSection 618(b) of such title is
			 amended—
							(1)in paragraph (1),
			 by striking serving, or have served, in joint duty assignments
			 and inserting serving on, or have served on, the Joint Staff or are
			 joint qualified officers;
							(2)in paragraphs
			 (2)(A) and (2)(B), by striking in joint duty assignments of officers who
			 are serving, or have served, in such assignments and inserting
			 of officers who are serving on, or have served on, the Joint Staff or
			 are joint qualified officers; and
							(3)in paragraph (4),
			 by striking in joint duty assignments and inserting who
			 are serving on, or have served on, the Joint Staff or are joint qualified
			 officers.
							502.Nondisclosure
			 of information from discussions, deliberations, notes, and records of special
			 selection boards
						(a)Nondisclosure
			 of board proceedingsSection 613a of title 10, United States
			 Code, is amended—
							(1)in subsection
			 (a), by striking section 611 and all that follows through
			 the board and inserting the following: section 573, 611,
			 or 628 of this title may not be disclosed to any person not a member of the
			 board except as authorized or required by this title to process the board’s
			 report. The prohibition in the preceding sentence is an exemption by statute
			 referred to in paragraph (3) of section 552(b) of title 5.;
							(2)in subsection
			 (b), by striking and
			 records and inserting notes, and records;
			 and
							(3)by adding at the
			 end the following new subsection:
								
									(c)ApplicabilityThis
				section applies to all selection boards convened under section 573, 611, or 628
				of this title, regardless of the date on which the board was
				convened.
									.
							(b)Reports of
			 boardsSection 628(c)(2) of such title is amended by striking
			 576(d) and 576(f) and inserting 576(d), 576(f), and
			 613a.
						(c)Reserve
			 boardsSection 14104 of such title is amended—
							(1)in subsection
			 (a), by striking section 14101 and all that follows and
			 inserting section 14101 or 14502 of this title may not be disclosed to
			 any person not a member of the board except as authorized or required by this
			 title to process the board’s report.;
							(2)in subsection
			 (b), by striking and
			 records and inserting notes, and records;
			 and
							(3)by adding at the
			 end the following new subsection:
								
									(c)ApplicabilityThis
				section applies to all selection boards convened under section 14101 or 14502
				of this title, regardless of the date on which the board was
				convened.
									.
							503.Administrative
			 removal of officers from promotion list
						(a)Active-duty
			 listSection 629 of title 10, United States Code, is
			 amended—
							(1)by redesignating
			 subsection (d) as subsection (e); and
							(2)by inserting
			 after subsection (c) the following new subsection (d):
								
									(d)Administrative
				removalUnder regulations prescribed by the Secretary concerned,
				if an officer on the active-duty list is discharged or dropped from the rolls
				or transferred to a retired status after having been recommended for promotion
				to a higher grade under this chapter, but before being promoted, the officer's
				name shall be administratively removed from the promotion
				list.
									.
							(b)Reserve
			 active-status listSection 14310 of such title is amended—
							(1)by redesignating
			 subsection (c) as subsection (d); and
							(2)by inserting
			 after subsection (b) the following new subsection (c):
								
									(c)Administrative
				removalUnder regulations prescribed by the Secretary concerned,
				if an officer on the reserve active-status list is discharged or dropped from
				the rolls or transferred to a retired status after having been recommended for
				promotion to a higher grade under this chapter or having been found qualified
				for Federal recognition in the higher grade under title 32, but before being
				promoted, the officer's name shall be administratively removed from the
				promotion
				list.
									.
							504.Technical
			 revisions to definition of joint matters for purposes of joint
			 officer managementSection
			 668(a) of title 10, United States Code, is amended—
						(1)in paragraph
			 (1)—
							(A)by striking
			 multiple and inserting integrated; and
							(B)in subparagraph
			 (D), by striking and at the end and inserting or;
			 and
							(2)in paragraph
			 (2)—
							(A)by striking
			 multiple and inserting integrated; and
							(B)by striking
			 participants from and all that follows and inserting
			 “participants from—
								
									(A)more than one military department;
				or
									(B)a military department and one or more
				of the following:
										(i)Other departments and agencies of
				the United States.
										(ii)The military forces or agencies of
				other countries.
										(iii)Nongovernmental persons or
				entities.
										.
							505.Modification
			 of authority for officers selected for appointment to general and flag officer
			 grades to wear insignia of higher grade before appointment
						(a)Limited
			 authority for officers selected for appointment to grades above major general
			 and rear admiral
							(1)In
			 generalChapter 45 of title 10, United States Code, is amended by
			 adding at the end the following new section:
								
									777a.Wearing of
				insignia of higher grade before appointment to a grade above major general or
				rear admiral (frocking): authority; restrictions
										(a)AuthorityAn
				officer serving in a grade below the grade of lieutenant general or, in the
				case of the Navy, vice admiral, who has been selected for appointment to the
				grade of lieutenant general or general, or, in the case of the Navy, vice
				admiral or admiral, and an officer serving in the grade of lieutenant general
				or vice admiral who has been selected for appointment to the grade of general
				or admiral, may be authorized, under regulations and policies of the Department
				of Defense and subject to subsection (b), to wear the insignia for that higher
				grade for a period of up to 14 days before assuming the duties of a position
				for which the higher grade is authorized. An officer who is so authorized to
				wear the insignia of a higher grade is said to be frocked to
				that grade.
										(b)RestrictionsAn
				officer may not be authorized to wear the insignia for a grade as described in
				subsection (a) unless—
											(1)the Senate has
				given its advice and consent to the appointment of the officer to that
				grade;
											(2)the officer has
				received orders to serve in a position outside the military department of that
				officer for which that grade is authorized;
											(3)the Secretary of
				Defense (or a civilian officer within the Office of the Secretary of Defense
				whose appointment was made with the advice and consent of the Senate and to
				whom the Secretary delegates such approval authority) has given approval for
				the officer to wear the insignia for that grade before assuming the duties of a
				position for which that grade is authorized; and
											(4)the Secretary of
				Defense has submitted to Congress a written notification of the intent to
				authorize the officer to wear the insignia for that grade.
											(c)Benefits not To
				be construed as accruing(1)Authority provided to
				an officer as described in subsection (a) to wear the insignia of a higher
				grade may not be construed as conferring authority for that officer to—
												(A)be paid the rate of pay provided for
				an officer in that grade having the same number of years of service as that
				officer; or
												(B)assume any legal authority associated
				with that grade.
												(2)The period for which an officer wears
				the insignia of a higher grade under such authority may not be taken into
				account for any of the following purposes:
												(A)Seniority in that grade.
												(B)Time of service in that grade.
												(d)Limitation on
				number of officers frockedThe total number of officers who are
				authorized to wear the insignia for a higher grade under this section shall
				count against the limitation in section 777(d) of this title on the total
				number of officers authorized to wear the insignia of a higher
				grade.
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 34 of
			 such title is amended by adding at the end the following new item:
								
									
										777a. Wearing of insignia of higher grade before appointment to
				a grade above major general or rear admiral (frocking): authority;
				restrictions.
									
									.
							(b)Repeal of
			 waiting period following congressional notification for officers selected for
			 appointment to general and flag officer grades below lieutenant general and
			 vice admiralSection 777(b)(3)(B) of such title is amended by
			 striking and a period of 30 days has elapsed after the date of the
			 notification.
						506.Temporary
			 authority to reduce minimum length of commissioned service required for
			 voluntary retirement as an officer
						(a)ArmySection
			 3911(b)(2) of title 10, United States Code, is amended by striking
			 January 6, 2006, and ending on December 31, 2008 and inserting
			 the date of the enactment of the National Defense Authorization Act for
			 Fiscal Year 2011 and ending on September 30, 2013.
						(b)Navy and Marine
			 CorpsSection 6323(a)(2)(B) of such title is amended by striking
			 January 6, 2006, and ending on December 31, 2008 and inserting
			 the date of the enactment of the National Defense Authorization Act for
			 Fiscal Year 2011 and ending on September 30, 2013.
						(c)Air
			 ForceSection 8911(b)(2) of such title is amended by striking
			 January 6, 2006, and ending on December 31, 2008 and inserting
			 the date of the enactment of the National Defense Authorization Act for
			 Fiscal Year 2011 and ending on September 30, 2013.
						507.Age for
			 appointment and mandatory retirement for health professions officers
						(a)Age for
			 original appointment as health professions officerSection
			 532(d)(2) of title 10, United States Code, is amended by striking
			 reserve.
						(b)Mandatory
			 retirement age for health professions officers
							(1)Additional
			 categories of officers eligible for deferral of mandatory retirement for
			 ageParagraph (2) of section 1251(b) of such title is
			 amended—
								(A)in subparagraph
			 (B), by striking or at the end;
								(B)in subparagraph
			 (C), by striking the period at the end and inserting ; or;
			 and
								(C)by adding at the
			 end the following new subparagraph:
									
										(D)an officer in a category of officers
				designated by the Secretary of the military department concerned for the
				purposes of this paragraph as consisting of officers whose duties consist
				primarily of—
											(i)providing health care;
											(ii)performing other clinical care;
				or
											(iii)performing health care-related
				administrative
				duties.
											.
								(2)Conforming
			 amendmentParagraph (1) of such section is amended by inserting
			 before the period at the end the following: or, in the case of an
			 officer who is a health professions officer for purposes of this subsection by
			 reason of paragraph (2)(D), the officer will be performing duties consisting
			 primarily of providing health care (in the case of an officer in a class of
			 officers designated under clause (i) of such paragraph), performing other
			 clinical care (in the case of an officer in a class of officers designated
			 under clause (ii) of such paragraph), or performing health-care related
			 administrative duties (in the case of an officer in a class of officers
			 designated under clause (iii) of such paragraph).
							508.Authority for
			 permanent professors at the United States Air Force Academy to hold command
			 positionsSection 9334(b) of
			 title 10, United States Code, is amended by adding at the end the following new
			 sentence: However, a permanent professor who is on an operational tour
			 or sabbatical duty away from the Academy may, if so authorized by the Secretary
			 of the Air Force, exercise command of units to which assigned while on such
			 duty..
					509.Authority for
			 appointment of warrant officers in the grade of W–1 by commission and
			 standardization of warrant officer appointing authority
						(a)Regular
			 officers
							(1)Authority for
			 appointments by commission in warrant officer W–1 gradeThe first
			 sentence of section 571(b) of title 10, United States Code, is amended by
			 striking by the Secretary concerned and inserting ,
			 except that with respect to an armed force under the jurisdiction of the
			 Secretary of a military department, the Secretary concerned may provide by
			 regulation that appointments in that grade in that armed force shall be made by
			 commission.
							(2)Appointing
			 authorityThe second sentence of such section is amended by
			 inserting before the period at the end the following: , and appointments
			 (whether by warrant or commission) in the grade of regular warrant officer,
			 W–1, shall be made by the President, except that appointments in that grade in
			 the Coast Guard shall be made by the Secretary concerned.
							(b)Reserve
			 officersSubsection (b) of section 12241 of such title is amended
			 to read as follows:
							
								(b)Appointments in
				permanent reserve warrant officer grades shall be made in the same manner as is
				prescribed for regular warrant officer grades by section 571(b) of this
				title.
								.
						(c)Presidential
			 functionsExcept as otherwise provided by the President by
			 Executive order, the provisions of Executive Order 13384 (10 U.S.C. 531 note)
			 relating to the functions of the President under the second sentence of section
			 571(b) of title 10, United States Code, shall apply in the same manner to the
			 functions of the President under section 12241(b) of title 10, United States
			 Code.
						510.Continuation
			 of warrant officers on active duty to complete disciplinary action
						(a)In
			 generalChapter 33A of title 10, United States Code, is amended
			 by inserting after section 580a following new section:
							
								580b.Continuation
				on active duty to complete disciplinary actionWhen any action has been commenced against a
				warrant officer with a view to trying such officer by court-martial and such
				warrant officer is to be separated or retired in accordance with this chapter,
				the Secretary of the military department concerned may delay the separation or
				retirement of the officer, without prejudice to such action, until the
				completion of such
				action.
								.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 33A
			 of such title is amended by inserting after the item relating to section 580a
			 the following new item:
							
								
									580b. Continuation on active duty to complete disciplinary
				action.
								
								.
						511.Authority to
			 credit military graduates of the National Defense Intelligence College with
			 completion of Joint Professional Military Education Phase I
						(a)Credit as Joint
			 Professional Military Education Phase ISection 2154(a)(1) of
			 title 10, United States Code, is amended by inserting or at a joint
			 intermediate level school before the period.
						(b)Joint
			 intermediate level school definedSection 2151(b) of such title
			 is amended by adding at the end the following new paragraph:
							
								(3)The term
				joint intermediate level school includes the National Defense
				Intelligence
				College.
								.
						512.Expansion of
			 authority relating to Phase II of three–phase approach to Joint Professional
			 Military Education
						(a)Authority for
			 other than in-residence program taught through Joint Forces Staff
			 CollegeSection 2154(a)(2) of title 10, United States Code, is
			 amended—
							(1)in the matter
			 preceding subparagraph (A), by striking in residence at;
							(2)in subparagraph
			 (A), by inserting by after (A); and
							(3)in subparagraph
			 (B), by inserting in residence at after
			 (B).
							(b)Conforming
			 amendmentSection 2156(b) of such title is amended by inserting
			 in residence after course of instruction
			 offered.
						BReserve Component
			 Management
					521.Repeal of
			 requirement for new oath when officer transfers from active-duty list to
			 reserve active-status listSection 12201(a)(2) of title 10, United
			 States Code, is amended—
						(1)by inserting
			 , in accordance with regulations prescribed by the Secretary of Defense
			 (or the Secretary of Homeland Security with respect to a member of the Coast
			 Guard when the Coast Guard is not operating as a service in the Navy),
			 after transferred; and
						(2)by striking
			 under section 647 of this title.
						522.Authority to
			 designate certain Reserve officers as not to be considered for selection for
			 promotionSection 14301 of
			 title 10, United States Code, is amended by adding at the end the following new
			 subsection:
						
							(i)Certain
				officers not To be considered for selection for promotionThe
				Secretary of the military department concerned may provide that an officer who
				is in an active status but in a duty status in which the only points the
				officer accrues under section 12732(a)(2) of this title are pursuant to
				subparagraph (C)(i) of such section (relating to membership in a reserve
				component) shall not be considered for selection for promotion at any time the
				officer otherwise would be so considered. The officer may remain on the reserve
				active-status
				list.
							.
					523.Authority for
			 assignment of Air Force Reserve military technicians (dual status) to positions
			 outside Air Force Reserve unit programSection 10216(d)(2) of title 10, United
			 States Code, is amended by inserting or by the Air Force Reserve in an
			 area other than the Air Force Reserve unit program before the period at
			 the end.
					524.Authority for
			 temporary employment of non-dual status technicians to fill vacancies caused by
			 mobilization of military technicians (dual status)
						(a)Authority for
			 temporary employmentSubsection (a) of section 10217 of title
			 10, United States Code, is amended—
							(1)in paragraph (1),
			 by striking or at the end;
							(2)in paragraph (2),
			 by striking the period at the end and inserting ; or ;
			 and
							(3)by adding at the
			 end the following new paragraph:
								
									(3)is employed to
				fill a vacancy created by the mobilization of a military technician (dual
				status) occupying a position under section 10216 of this title for a period not
				longer than the shorter of—
										(A)the period of
				mobilization of the military technician (dual status) whose vacancy is being
				filled; or
										(B)two
				years.
										.
							(b)Exception from
			 permanent limitation on number of non-dual status
			 techniciansSubsection (c) of such section is amended by adding
			 at the end the following new paragraph:
							
								(3)An individual employed as a non-dual
				status technician as described in subsection (a)(3) shall not be consider a
				non-dual status technician for purposes of paragraphs (1) and
				(2).
								.
						525.Direct
			 appointment of graduates of the United States Merchant Marine Academy into the
			 National GuardSection
			 305(a)(5) of title 32, United States Code, is amended by striking or the
			 United States Coast Guard Academy and inserting the United
			 States Coast Guard Academy, or the United States Merchant Marine
			 Academy.
					CEducation and
			 Training
					531.Grade of
			 commissioned officers in uniformed medical accession programs
						(a)Medical
			 students of USUHSSection 2114(b) of title 10, United States
			 Code, is amended—
							(1)in paragraph (1),
			 by striking the second sentence and inserting the following new sentences:
			 Each medical student shall be appointed as a regular officer in the
			 grade of second lieutenant or ensign. An officer so appointed may, upon meeting
			 such criteria for promotion as may be prescribed by the Secretary concerned, be
			 appointed in the regular grade of first lieutenant or lieutenant (junior
			 grade). Medical students commissioned under this section shall serve on active
			 duty in their respective grades.; and
							(2)in paragraph (2),
			 by striking grade of second lieutenant or ensign and inserting
			 grade in which the member is serving under paragraph (1).
							(b)Participants in
			 health professions scholarship and financial assistance
			 programSection 2121(c) of such title is amended—
							(1)in paragraph (1),
			 by striking the second sentence and inserting the following new sentences:
			 Each person so commissioned shall be appointed as a reserve officer in
			 the grade of second lieutenant or ensign. An officer so appointed may, upon
			 meeting such criteria for promotion as may be prescribed by the Secretary
			 concerned, be appointed in the reserve grade of first lieutenant or lieutenant
			 (junior grade). Medical students commissioned under this section shall serve on
			 active duty in their respective grades for a period of 45 days during each year
			 of participation in the program.; and
							(2)in paragraph (2),
			 by striking grade of second lieutenant or ensign and inserting
			 grade in which the member is serving under paragraph (1).
							(c)Officers
			 detailed as students at medical schoolsSubsection (e) of section
			 2004a of such title is amended—
							(1)in the subsection
			 heading, by striking Appointment and treatment of prior active
			 service and inserting Service on active duty;
			 and
							(2)by striking
			 paragraph (1) and inserting the following new paragraph (1):
								
									(1)A commissioned officer detailed under
				subsection (a) shall serve on active duty, subject to the limitations on grade
				specified in section 2114(b)(1) of this title and with the entitlement to basic
				pay as specified in section 2114(b)(2) of this
				title.
									.
							532.Authority to
			 waive maximum age limitation on admission to the service academies for certain
			 enlisted members who served in Operation Iraqi Freedom or Operation Enduring
			 Freedom
						(a)Waiver
			 authorityThe Secretary of the military department concerned may
			 waive the maximum age limitation in section 4346(a), 6958(a)(1), or 9346(a) of
			 title 10, United States Code, in the case of any enlisted member of the Armed
			 Forces—
							(1)who—
								(A)becomes 23 years
			 of age while serving on active duty in the United States Central Command area
			 of operations in connection with Operation Iraqi Freedom or Operation Enduring
			 Freedom; or
								(B)was a candidate
			 for admission to the military service academy concerned and was prevented from
			 entering such academy before July 1 of the year in which the member became 23
			 years of age by reason of service described in subparagraph (A);
								(2)who possesses an
			 exceptional overall record that sets the member apart from other candidates for
			 admission to the military service academy concerned; and
							(3)who has not
			 passed the member's twenty-sixth birthday on July 1 of the year in which the
			 member enters the military service academy concerned pursuant to such
			 waiver.
							(b)LimitationThe
			 number of waivers by the Secretary of a military department under subsection
			 (a) in any year may not exceed 5.
						533.Active duty
			 obligation for military academy graduates who participate in the Armed Forces
			 Health Professions Scholarship and Financial Assistance program
						(a)Military
			 Academy graduatesSection 4348(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
							
								(4)That if an
				appointment described in paragraph (2) or (3) is tendered and the cadet
				participates in a program under section 2121 of this title, the cadet will
				fulfill any unserved obligation incurred under this section on active duty,
				regardless of the type of appointment held, upon completion of, and in addition
				to, any service obligation incurred under section 2123 of this title for
				participation in such
				program.
								.
						(b)Naval Academy
			 graduatesSection 6959(a) of such title is amended by adding at
			 the end the following new paragraph:
							
								(4)That if an
				appointment described in paragraph (2) or (3) is tendered and the midshipman
				participates in a program under section 2121 of this title, the midshipman will
				fulfill any unserved obligation incurred under this section on active duty,
				regardless of the type of appointment held, upon completion of, and in addition
				to, any service obligation incurred under section 2123 of this title for
				participation in such
				program.
								.
						(c)Air Force
			 Academy graduatesSection 9348(a) of such title is amended by
			 adding at the end the following new paragraph:
							
								(4)That if an
				appointment described in paragraph (2) or (3) is tendered and the cadet
				participates in a program under section 2121 of this title, the cadet will
				fulfill any unserved obligation incurred under this section on active duty,
				regardless of the type of appointment held, upon completion of, and in addition
				to, any service obligation incurred under section 2123 of this title for
				participation in such
				program.
								.
						534.Participation
			 of Armed Forces Health Professions Scholarship and Financial Assistance Program
			 recipients in active duty health profession loan repayment
			 programSection 2173(c) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
						
							(4)The person is
				enrolled in the Armed Forces Health Professions Scholarship and Financial
				Assistance Program under subchapter I of chapter 105 of this title for a number
				of years less than is required to complete the normal length of the course of
				study required for the health profession
				concerned.
							.
					535.Increase in
			 number of private sector civilians authorized for admission to the National
			 Defense UniversitySection
			 2167(a) of title 10, United States Code, is amended by striking 20
			 full-time student positions and inserting 35 full-time student
			 positions.
					536.Modification
			 of Junior Reserve Officers’ Training Corps minimum unit strength
						(a)Modification of
			 minimum unit strengthSubsection (b)(1) of section 2031 of title
			 10, United States Code, is amended—
							(1)by striking
			 10 percent and all that follows through 8th grade
			 and inserting 75, when total institutional enrollment does not exceed
			 1,000; and
							(2)by striking
			 whichever is less and inserting if the total
			 institutional enrollment exceeds 1,000.
							(b)Waiver
			 authoritySuch section is further amended—
							(1)by redesignating
			 subsections (c), (d), (e), and (f) as subsections (d), (e), (f), and (g),
			 respectively;
							(2)by inserting
			 after subsection (b) the following new subsection (c):
								
									(c)The Secretary of
				the military department concerned may waive the minimum enrollment requirement
				in subsection (b)(1) if the Secretary determines that the waiver is in the best
				interests of the armed force concerned or is necessary to provide a fair and
				equitable geographic distribution of
				units.
									;
				and
							(3)in subsections
			 (e) and (f), as so redesignated, by striking subsection (c)(1)
			 and inserting subsection (d)(1).
							537.Increase in
			 maximum age for prospective Reserve Officers' Training Corps financial
			 assistance recipients
						(a)In
			 generalSection 2107(a) of title 10, United States Code, is
			 amended by striking 31 years and inserting 35
			 years.
						(b)Eligibility for
			 members of Army Reserve and Army National GuardSection
			 2107a(a)(1) of such title is amended by striking 31 years and
			 inserting 35 years.
						538.Modification
			 of education loan repayment programs
						(a)Enlisted
			 members on active duty in specified military specialties
							(1)Repayment of
			 education loan repaymentsSection 2171 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
								
									(g)Except in the
				case of a person described in subsection (e) who transfers to service making
				the person eligible for repayment of loans under section 16301 of this title, a
				member of the armed forces who fails to complete the period of service required
				to qualify for loan repayment under this section shall be subject to the
				repayment provisions of section 303a(e) of title
				37.
									.
							(2)Additional
			 regulationsSubsection (f) of such section is amended—
								(A)by inserting
			 (1) after (f); and
								(B)by adding at the
			 end the following new paragraph:
									
										(2)The Secretary may, by regulation,
				prescribe procedures for implementing this section, including standards for
				qualified loans and authorized payees and other terms and conditions for making
				loan repayments. Such regulations may provide for the payment as a lump sum of
				any loan repayment under this section due a member who dies or becomes disabled
				under a written agreement that existed at the time of the member’s death or
				disability.
										.
								(b)Members of
			 Selected Reserve
							(1)Repayment of
			 education loan repaymentsSection 16301 of such title is
			 amended—
								(A)by redesignating
			 subsection (g) as subsection (h); and
								(B)by inserting
			 after subsection (f) the following new subsection (g):
									
										(g)Except in the
				case of a person described in subsection (e) who transfers to service making
				the person eligible for repayment of loans under section 2171 of this title, a
				member of the armed forces who fails to complete the period of service required
				to qualify for loan repayment under this section shall be subject to the
				repayment provisions of section 303a(e) of title
				37.
										.
								(2)Additional
			 regulationsSubsection (f) of such section is amended—
								(A)by inserting
			 (1) after (f); and
								(B)by adding at the
			 end the following new paragraph:
									
										(2)The Secretary may, by regulation, prescribe
				procedures for implementing this section, including standards for qualified
				loans and authorized payees and other terms and conditions for making loan
				repayments. Such regulations may provide for the payment as a lump sum of any
				loan repayment under this section due a member who dies or becomes disabled
				under a written agreement that existed at the time of the member’s death or
				disability.
										.
								539.Enhancements
			 of Department of Defense undergraduate nurse training program
						(a)Clarification
			 of degree covered by programSubsection (a) of section 2016 of
			 title 10, United States Code, is amended by striking a nursing
			 degree and inserting a bachelor of science degree in
			 nursing.
						(b)Graduation
			 rates of training programsSubsection (b) of such section is
			 amended—
							(1)by inserting
			 in nursing after bachelor of science degree;
			 and
							(2)by adding at the
			 end the following new sentence: The capacity shall be apportioned each
			 year among the armed forces to address any annual shortage of nursing
			 accessions of each armed force..
							(c)Location of
			 programsSubsection (d) of such section is amended—
							(1)in the first
			 sentence by striking a military installation and inserting
			 a large military installation; and
							(2)in the second
			 sentence by striking established must— and all that follows and
			 inserting established must have a military treatment facility with
			 24-hour patient capability designated as a medical center located on the
			 installation or within reasonable proximity to the
			 installation..
							(d)Pilot
			 program
							(1)ImplementationParagraph
			 (1) of section 525(d) of the National Defense Authorization Act for Fiscal Year
			 2010 (Public Law 111–84; 123 Stat. 2287) is amended by striking July 1,
			 2011 and inserting August 31, 2012.
							(2)Graduation
			 ratesParagraph (3) of such section is amended—
								(A)by striking the
			 pilot program shall achieve graduate rates and inserting
			 goal of the pilot program shall be to achieve the capacity to graduate
			 students at; and
								(B)by striking
			 nurse training program and inserting nurse training
			 programs.
								540.Authority for
			 service commitment of reservists who accept fellowships, scholarships, or
			 grants to be performed in the Selected Reserve
						(a)In
			 generalSubsection (b) of section 2603 of title 10, United States
			 Code, is amended by striking on active duty and all that follows
			 and inserting the following: “as follows:
							
								(1)On active duty
				for a period at least three times the length of the period of the education or
				training.
								(2)In the case of a
				member of the Selected Reserve—
									(A)on active duty in
				accordance with paragraph (1); or
									(B)in the Selected
				Reserve for a period at least five times the length of the period of the
				education or
				training.
									.
						(b)Technical
			 amendmentsSuch section is further amended by striking
			 Armed Forces each place it appears in subsections (a) and (b)
			 and inserting armed forces.
						(c)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 agreements entered into under section 2603(b) of title 10, United States Code,
			 after the date of the enactment of this Act.
						541.Health
			 Professions Scholarship and Financial Assistance Program for Civilians
						(a)Health
			 professions scholarship and financial assistance programChapter
			 105 of title 10, United States Code, is amended—
							(1)by redesignating
			 subchapter II as subchapter III; and
							(2)by inserting
			 after subchapter I the following new subchapter II:
								
									IIHealth
				Professions Scholarship and Financial Assistance Program for Civilians
										
											Sec. 
											2129. Definitions.
											2129a. Establishment.
											2129b. Eligibility for participation.
											2129c. Scholarships and financial assistance:
				  payments.
											2129d. Recipients of financial assistance: service
				  agreements.
											2129e. Recipients of financial assistance: employment by
				  Department of Defense.
											2129f. Expiration of authority.
										
										2129.DefinitionsIn this subchapter:
											(1)The term
				program means the Department of Defense Health Professions
				Scholarship and Financial Assistance Program for Civilians provided for in this
				subchapter.
											(2)The term
				member of the program means a person who has been selected for
				participation in the Department of Defense Health Professions Scholarship and
				Financial Assistance Program for Civilians.
											(3)The term
				course of study means education received on a full-time basis at
				an accredited college, university, or institution in medicine, dentistry, or
				other health profession leading to a degree related to the health professions,
				as determined under regulations prescribed by the Secretary of Defense.
											(4)The term
				specialized training means advanced training in a health
				professions specialty received in an accredited program that is beyond the
				basic education required for designation as a health professional.
											(5)The term
				healthcare occupations includes medical, dental, licensed clinical
				professionals (such as licensed clinical social workers and clinical
				psychologists), and other healthcare-related occupational specialties
				determined by the Secretary of Defense or the Secretary of a military
				department as critical for meeting the health care needs of members of the
				armed forces or their families for medical, behavioral, occupational, or other
				illnesses or injuries.
											2129a.Establishment
											(a)EstablishmentFor the purpose of obtaining adequate
				numbers of qualified civilian employees in various healthcare occupations, the
				Secretary of each military department may, under regulations prescribed by the
				Secretary of Defense, establish and maintain under this subchapter a health
				professions scholarship and financial assistance program for civilians.
											(b)Healthcare
				occupations To be covered by programThe Secretary of each
				military department shall review on a fiscal-year basis requirements of such
				military department within the various healthcare occupations, and shall
				annually publish a list of the healthcare occupations for which applications
				will be accepted by such military department under the program for that fiscal
				year.
											(c)Elements of
				programThe program shall consist of courses of study and
				specialized training in designated healthcare occupations, and include the
				required internships, residencies, and other service in designated Department
				of Defense medical facilities.
											2129b.Eligibility for
				participationUnder the
				program, the Secretary of a military department may award a scholarship in
				accordance with this subchapter to a person who—
											(1)is a citizen of
				the United States;
											(2)is accepted for
				admission to an accredited institution of higher learning to pursue a course of
				study that will lead to an undergraduate or graduate degree that would qualify
				the person to be employed in an occupation identified pursuant to section
				2129a(b) of this title, or is already pursuing such a course of study;
				and
											(3)enters into a
				service agreement with the Secretary as described in section 2129d of this
				title.
											2129c.Scholarships and financial assistance:
				payments
											(a)AmountThe amount of financial assistance provided
				under a scholarship awarded to a person under this subchapter shall be an
				amount determined by the Secretary of the military department concerned for
				educational expenses, and expenses incurred by that person, including tuition,
				fees, cost of books, laboratory expenses, and equipment expenses, for pursuit
				of a course of study covered by the program
											(b)Payment under
				contractThe Secretaries of the military departments may contract
				with accredited civilian educational institutions for the payment of tuition
				and other educational expenses of members of the program. Such payment to such
				institutions may be made without regard to subsections (a) and (b) of section
				3324 of title 31.
											(c)Monthly stipend
				authorizedIn addition to a scholarship, a member of the program
				may be provided a stipend in addition to the expenses in subsection (a) at a
				monthly rate established by the Secretary of Defense, but not to exceed a total
				of $12,000 per year. The maximum amount of the stipend may be increased
				annually by the Secretary of Defense, effective July 1 each year.
											(d)Grants for
				participation in specialized trainingA person participating as a
				member of the program in specialized training may be paid a grant in addition
				to any stipend under subsection (c) in an amount not to exceed $2,500 per year.
				The maximum amount of the grant may be increased annually by the Secretary of
				Defense, effective July 1 each year.
											(e)Recipient of
				fundsFinancial assistance provided under this subchapter may be
				paid directly to the recipient or to an administering entity for disbursement
				of the funds.
											(f)Prohibition on
				assistance for employeesFinancial assistance may not be provided
				under this subchapter to or on behalf of a person who is considered to be an
				employee, as that term is defined at section 2105 of title 5.
											2129d.Recipients of financial assistance:
				service agreements
											(a)Service
				agreements(1)To receive financial
				assistance under the program, a person shall enter into a written agreement to
				accept and continue employment in the Department of Defense in a qualifying
				healthcare occupation for the period of obligated service determined under
				subsection (b).
												(2)Each service agreement under this
				section shall include a requirement that, unless sooner removed from the
				program, the recipient of the financial assistance will—
													(A)complete the educational phase of the
				program;
													(B)participate in an intern program
				within the Department of Defense if selected for such participation; and
													(C)participate in a residency program
				within the Department of Defense if selected for such participation.
													(b)Obligated
				serviceFor the purposes of this subchapter, the period of
				obligated service to be specified in an agreement under this section for a
				recipient of financial assistance under this subchapter shall be the period
				determined by the Secretary of Defense as being appropriate to obtain adequate
				service in exchange for such financial assistance. The period of the service
				obligation required of a recipient shall be continuous and shall, at a minimum,
				be equal to the amount of time for which such financial assistance was
				provided. The period of obligated service under an agreement under this section
				is in addition to any other period for which the recipient is obligated to
				serve in the civilian service of the United States.
											(c)Additional
				terms and conditionsAn agreement entered into under this section
				by a person pursuing an academic degree shall include any terms and conditions
				that the Secretary of Defense or the Secretary of the military department
				concerned determine necessary to protect the interests of the United States or
				to be otherwise appropriate for carrying out this subchapter, including
				flexibility in determining the geographic location of the position in which the
				period of obligated service will be performed.
											(d)Reimbursement
				for period of unserved obligated service(1)A member of the program
				under this subchapter who fails to complete the educational program for which
				financial assistance has been provided under this subchapter, fails to maintain
				satisfactory academic progress (as determined in accordance with regulations
				prescribed by the Secretary of Defense), or fails to carry out the terms of a
				service agreement entered into by the individual under this section shall
				reimburse to the United States an appropriate amount, as determined by the
				Secretary of the military department concerned.
												(2)An obligation to reimburse the United
				States an amount paid to a person as a member of the program that is imposed
				under paragraph (1) is for all purposes a debt owed to the United
				States.
												(3)The Secretary of Defense may waive,
				in whole or in part, a reimbursement required under paragraph (1) if the
				Secretary determines that recovery would be against equity and good conscience
				or would be contrary to the best interests of the United States.
												(4)A discharge in bankruptcy under title
				11 that is entered less than five years after the termination of an agreement
				under this subchapter does not discharge the person signing the agreement from
				a debt arising under the agreement or under this subchapter.
												2129e.Recipients of financial assistance:
				employment by Department of Defense
											(a)Appointment
				authorityThe Secretary of
				Defense—
												(1)may, without
				regard to any provision of title 5 governing appointment of employees to
				positions in the Department of Defense, appoint to a health professions
				position in the Department in the excepted service a person who has
				successfully completed an academic program for which a scholarship under this
				subchapter was awarded and who, under the terms of the agreement for such
				scholarship under this subchapter, owes a civil service commitment to the
				Department at the time of such appointment; and
												(2)may, upon
				satisfactory completion of two years of substantially continuous service by an
				incumbent who was appointed to an excepted service position under the authority
				of paragraph (1), convert the appointment of such person, without competition,
				to a career or career conditional appointment in the competitive
				service.
												(b)Termination of
				service agreementIf there is no appropriate position available
				within the Department of Defense after the end of the period covered by
				financial assistance under this subchapter, the service agreement between the
				Department and the financial assistance recipient concerned shall terminate
				with no adverse impact to the recipient.
											2129f.Expiration of authorityThe authority to provide scholarships under
				this subchapter shall expire on September 30,
				2015.
										.
							(b)Technical
			 amendments
							(1)Chapter
			 headingThe chapter heading of chapter 105 of such title is
			 amended by striking the first two words after the chapter designation.
							(2)Clerical
			 amendments
								(A)Table of
			 subchaptersThe table of subchapters at the beginning of chapter
			 105 of such title is amended by striking the item relating to subchapter II and
			 inserting the following new items:
									
										
											II.Health Professions Scholarship and Financial Assistance
				  Program for Civilians2129
											
											III.Nurse Officer Candidate Accession
				  Program2130a
										
										.
								(B)Tables of
			 chaptersThe tables of chapters at the beginning of subtitle A,
			 and at the beginning of part III of subtitle A, of such title are each amended
			 by striking the first two words in the item relating to chapter 105.
								542.Annual report
			 on Department of Defense graduate medical education programs
						(a)Annual
			 reportNot later than April
			 1, 2011, and annually thereafter through 2015, the Secretary of Defense shall
			 submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report on the status of the graduate medical education
			 programs of the Department of Defense.
						(b)ElementsEach report under subsection (a) shall
			 include the following:
							(1)An identification
			 of each graduate medical education program of the Department of Defense in
			 effect during the previous fiscal year, including for each such program, the
			 military department responsible, the location, the medical specialty, the
			 period of training required, and the number of students by year.
							(2)The status of
			 each program referred to in paragraph (1), including, for each such program, an
			 identification of the fiscal year in which the last action was taken with
			 respect to each of the following:
								(A)Initial
			 accreditation.
								(B)Continued
			 accreditation.
								(C)If applicable,
			 probation, and the reasons for probationary status.
								(D)If applicable,
			 withheld or withdrawn accreditation, and the reasons for such action.
								(3)A discussion of
			 trends in the graduate medical education programs of the Department.
							(4)A discussion of
			 challenges faced by such programs, and a description and assessment of
			 strategies and plans to address such challenges.
							(5)Such other
			 matters as the Secretary considers appropriate.
							DDefense
			 Dependents' Education
					551.Continuation
			 of authority to assist local educational agencies that benefit dependents of
			 members of the Armed Forces and Department of Defense civilian
			 employees
						(a)Assistance to
			 schools with significant numbers of military dependent
			 studentsOf the amount authorized to be appropriated for fiscal
			 year 2011 by section 301 and available for operation and maintenance for
			 Defense-wide activities as specified in the funding table in section 4301,
			 $30,000,000 shall be available only for the purpose of providing assistance to
			 local educational agencies under subsection (a) of section 572 of the National
			 Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat.
			 3271; 20 U.S.C. 7703b).
						(b)Assistance to
			 schools with enrollment changes due to base closures, force structure changes,
			 or force relocationsOf the amount authorized to be appropriated
			 for fiscal year 2011 pursuant to section 301 and available for operation and
			 maintenance for Defense-wide activities as specified in the funding table in
			 section 4301, $5,000,000 shall be available only for the purpose of providing
			 assistance to local educational agencies under subsection (b) of such section
			 572.
						(c)Local
			 educational agency definedIn this section, the term local
			 educational agency has the meaning given that term in section 8013(9) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)).
						552.Impact aid for
			 children with severe disabilitiesOf the amount authorized to be appropriated
			 for fiscal year 2011 pursuant to section 301 and available for operation and
			 maintenance for Defense-wide activities as specified in the funding table in
			 section 4301, $10,000,000 shall be available for payments under section 363 of
			 the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as
			 enacted into law by Public Law 106-398; 114 Stat. 1654A–77; 20 U.S.C.
			 7703a).
					553.Authority to
			 expand eligibility for enrollment in Department of Defense elementary and
			 secondary schools to certain additional categories of dependentsSection 2164(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
						
							(3)(A)The Secretary may
				authorize the enrollment in an education program provided by the Secretary
				pursuant to this subsection without regard to the requirement in paragraph (1)
				with respect to residence on a military installation in the case of dependents
				of members of the armed forces described in subparagraph (B).
								(B)A member of the armed forces
				described in this subparagraph is any of the following:
									(i)A wounded, ill, or injured member of
				the armed forces who resides in temporary housing (regardless of whether the
				temporary housing is on Federal property).
									(ii)A member of the armed forces who
				resides in temporary housing (regardless of whether the temporary housing is on
				Federal property) due to an ongoing base housing privatization
				project.
									.
					ELeave and Related
			 Matters
					556.Leave of
			 members of the reserve components of the Armed Forces
						(a)Carryover of
			 accumulated leave to succeeding period of active serviceSection
			 701 of title 10, United States Code, is amended by adding at the end the
			 following new subsection:
							
								(k)A member of a
				reserve component who accumulates leave during a period of active service may
				carry over any leave so accumulated to the member's next period of active
				service, without regard to separation or release from active service, if the
				separation or release is under honorable conditions. The taking of leave
				carried over under this subsection shall be subject to the provisions of this
				section.
								.
						(b)Payment for
			 unused accrued leaveSection 501(a) of title 37, United States
			 Code, is amended—
							(1)in paragraph (2),
			 by striking and at the end;
							(2)in paragraph (3),
			 by striking the period at the end and inserting a semicolon; and
							(3)by adding at the
			 end the following new paragraphs:
								
									(4)in the case of an
				officer or an enlisted member of a reserve component who is not serving on
				active duty, separation or release from the reserve component under honorable
				conditions, or death; and
									(5)in the case of an
				enlisted member of a reserve a component who is not serving on active duty,
				termination of enlistment in conjunction with the commencement of a successive
				enlistment, or appointment as an
				officer.
									.
							557.Non-chargeable
			 rest and recuperation absence for certain members undergoing extended
			 deployment to a combat zone
						(a)In
			 generalChapter 40 of title 10, United States Code, is amended by
			 inserting after section 705 the following new section:
							
								705a.Rest and
				recuperation absence: certain members undergoing extended deployment to a
				combat zone
									(a)Rest and
				recuperation authorizedUnder regulations prescribed by the
				Secretary of Defense, the Secretary concerned may provide a member of the armed
				forces described in subsection (b) the benefits described in subsection
				(c).
									(b)Covered
				membersA member of the armed forces described in this subsection
				is any member who—
										(1)is assigned or
				deployed for at least 270 days in an area or location—
											(A)that is
				designated by the President as a combat zone; and
											(B)in which hardship
				duty pay is authorized to be paid under section 305 of title 37; and
											(2)meets such other
				criteria as the Secretary of Defense may prescribe in the regulations required
				by subsection (a).
										(c)BenefitsThe
				benefits described in this subsection are the following:
										(1)A period of rest
				and recuperation absence for not more than 15 days.
										(2)Round-trip
				transportation at Government expense from the area or location in which the
				member is serving in connection with the exercise of the period of rest and
				recuperation.
										(d)Construction
				with other leaveAny benefits provided a member under this
				section are in addition to any other leave or absence to which the member may
				be
				entitled.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 40 of
			 such title is amended by inserting after the item relating to section 705 the
			 following new item:
							
								
									705a. Rest and recuperation absence: certain members undergoing
				extended deployment to a combat
				zone.
								
								.
						FMilitary Justice
			 Matters
					561.Reform of
			 offenses relating to rape, sexual assault, and other sexual misconduct under
			 the Uniform Code of Military Justice
						(a)Rape and sexual
			 assault generallySection 920 of title 10, United States Code
			 (article 120 of the Uniform Code of Military Justice), is amended as
			 follows:
							(1)Revised offense
			 of rapeSubsection (a) is amended to read as follows:
								
									(a)RapeAny
				person subject to this chapter who commits a sexual act upon another person
				by—
										(1)using unlawful
				force against that other person;
										(2)using force
				causing or likely to cause death or grievous bodily harm to any person;
										(3)threatening or
				placing that other person in fear that any person will be subjected to death,
				grievous bodily harm, or kidnapping;
										(4)first rendering
				that other person unconscious; or
										(5)administering to
				that other person by force or threat of force, or without the knowledge or
				consent of that other person, a drug, intoxicant, or other similar substance
				and thereby substantially impairing the ability of that other person to
				appraise or control conduct;
										is guilty
				of rape and shall be punished as a court-martial may
				direct..
							(2)Repeal of
			 provisions relating to offenses replaced by new article
			 120bSubsections (b), (d), (f), (g), (i), (j), and (o) are
			 repealed.
							(3)Revised offense
			 of sexual assaultSubsection (c) of such section is redesignated
			 as subsection (b) and amended to read as follows:
								
									(b)Sexual
				assaultAny person subject to this chapter who—
										(1)commits a sexual
				act upon another person by—
											(A)threatening or
				placing that other person in fear (other than by threatening or placing that
				other person in fear that any person will be subjected to death, grievous
				bodily harm, or kidnapping);
											(B)causing bodily
				harm to that other person;
											(C)making a
				fraudulent representation that the sexual act served a professional purpose
				when it served no professional purpose; or
											(D)inducing a belief
				by any artifice, pretense, or concealment that the person is another
				person;
											(2)commits a sexual
				act upon another person when the person knows or reasonably should know that
				the other person is asleep, unconscious, or otherwise unaware that the sexual
				act is occurring; or
										(3)commits a sexual
				act upon another person when the other person is incapable of consenting to the
				sexual act due to—
											(A)impairment by any
				drug, intoxicant, or other similar substance, and that condition was known or
				reasonably should have been known by the person; or
											(B)a mental disease
				or defect, or physical disability, and that condition was known or reasonably
				should have been known by the person;
											is guilty
				of sexual assault and shall be punished as a court-martial may
				direct..
							(4)Aggravated
			 sexual contactSubsection (e) is redesignated as subsection (c)
			 and amended—
								(A)by striking
			 engages in and inserting commits; and
								(B)by striking
			 with and inserting upon.
								(5)Abusive sexual
			 contactSubsection (h) is redesignated as subsection (d) and
			 amended—
								(A)by striking
			 engages in and inserting commits;
								(B)by striking
			 with and inserting upon; and
								(C)by striking
			 subsection (c) (aggravated sexual assault) and inserting
			 subsection (b) (sexual assault).
								(6)Repeal of
			 provisions relating to offenses replaced by new article
			 120cSubsections (k), (l), (m), and (n) are repealed.
							(7)Proof of
			 threatSubsection (p) is redesignated as subsection (e) and
			 amended—
								(A)by striking
			 the accused made and inserting a person
			 made;
								(B)by striking
			 the accused actually and inserting the person
			 actually; and
								(C)by inserting
			 before the period the following: “or had the ability to carry out the
			 threat”.
								(8)DefensesSubsection
			 (q) is redesignated as subsection (f) and is amended to read as follows:
								
									(f)DefensesAn
				accused may raise any applicable defenses available under this chapter or the
				Rules for Court-Martial. Marriage is not a defense for any conduct in issue in
				any prosecution under this
				section.
									.
							(9)Provisions
			 relating to affirmative defensesSubsections (r) and (s) are
			 repealed.
							(10)DefinitionsSubsection
			 (t) is redesignated as subsection (g) and amended—
								(A)in paragraph
			 (1)(B), by striking a hand or finger and inserting any
			 part of the body;
								(B)by striking
			 paragraph (2) and inserting the following:
									
										(2)Sexual
				contact(A)The term sexual
				contact means—
												(i)touching, or causing another person
				to touch, either directly or through the clothing, the genitalia, anus, groin,
				breast, inner thigh, or buttocks of any person, with an intent to abuse,
				humiliate, or degrade any person; or
												(ii)any touching, or causing another
				person to touch, either directly or through the clothing, any body part of any
				person, if done with an intent to arouse or gratify the sexual desire of any
				person.
												(B)Touching may be accomplished by any
				part of the
				body.
											;
								(C)by striking
			 paragraph (4);
								(D)by redesignating
			 paragraph (3) as paragraph (4);
								(E)by redesignating
			 paragraph (8) as paragraph (3), transferring that paragraph so as to appear
			 after paragraph (2), and amending that paragraph, as so redesignated and
			 transferred, by inserting before the period at the end the following: “,
			 including any nonconsensual sexual act or nonconsensual sexual contact”;
								(F)in paragraph (4),
			 as redesignated by subparagraph (D), by striking the last sentence;
								(G)by striking
			 paragraphs (5) and (7);
								(H)by redesignating
			 paragraph (6) as paragraph (7);
								(I)by inserting
			 after paragraph (4), as redesignated by subparagraph (D), the following new
			 paragraphs (5) and (6):
									
										(5)ForceThe
				term force means—
											(A)the use of a
				weapon;
											(B)the use of such
				physical strength or violence as is sufficient to overcome, restrain, or injure
				a person; or
											(C)inflicting
				physical harm sufficient to coerce or compel submission by the victim.
											(6)Unlawful
				forceThe term unlawful force means an act of force
				done without legal justification or
				excuse.
										;
								(J)in paragraph (7),
			 as redesignated by subparagraph (H)—
									(i)by
			 striking under paragraph (3) and all that follows through
			 contact),; and
									(ii)by
			 striking death, grievous bodily harm, or kidnapping and
			 inserting the wrongful action contemplated by the communication or
			 action.;
									(K)by striking
			 paragraphs (9) through (13);
								(L)by redesignating
			 paragraph (14) as paragraph (8) and in that paragraph—
									(i)by
			 inserting (A) before The term;
									(ii)by
			 striking words or overt acts indicating and
			 sexual in the first sentence;
									(iii)by striking
			 accused’s in the third sentence;
									(iv)in
			 the fourth sentence—
										(I)by inserting
			 or social or sexual before relationship;
			 and
										(II)by striking
			 sexual before conduct;
										(v)by
			 striking A person cannot consent and all that follows through
			 the period; and
									(vi)by
			 adding at the end the following new subparagraphs:
										
											(B)A sleeping, unconscious, or
				incompetent person cannot consent. A person cannot consent to force causing or
				likely to cause death or grievous bodily harm or to being rendered unconscious.
				A person cannot consent while under threat or in fear or under the
				circumstances described in subparagraph (C) or (D) of subsection (b)(1).
											(C)Lack of consent may be inferred based
				on the circumstances of the offense. All the surrounding circumstances are to
				be considered in determining whether a person gave consent, or whether a person
				did not resist or ceased to resist only because of another person’s
				actions.
											;
				and
									(M)by striking
			 paragraphs (15) and (16).
								(11)Section
			 headingThe heading of such section (article) is amended to read
			 as follows:
								
									920. Art. 120.
				Rape and sexual assault
				generally
									.
							(b)Rape and sexual
			 assault of a childChapter 47 of title 10, United States Code
			 (the Uniform Code of Military Justice), is amended by inserting after section
			 920a (article 120a) the following new section:
							
								920b. Art.
				120b.Rape and sexual assault of a child
									(a)Rape of
				childAny person subject to this chapter who—
										(1)commits a sexual
				act upon a child who has not attained the age of 12 years; or
										(2)commits a sexual
				act upon a child who has attained the age of 12 years by—
											(A)using force
				against any person;
											(B)threatening or
				placing that child in fear;
											(C)rendering that
				child unconscious; or
											(D)administering to
				that child a drug, intoxicant, or other similar substance;
											is guilty
				of rape of a child and shall be punished as a court-martial may direct.(b)Sexual assault
				of a childAny person subject to this chapter who commits a
				sexual act upon a child who has attained the age of 12 years is guilty of
				sexual assault of a child and shall be punished as a court-martial may
				direct.
									(c)Sexual abuse of
				a childAny person subject to this chapter who commits a lewd act
				upon a child is guilty of sexual abuse of a child and shall be punished as a
				court-martial may direct.
									(d)Age of
				child
										(1)Under 12
				yearsIn a prosecution under this section, it need not be proven
				that the accused knew the age of the other person engaging in the sexual act or
				lewd act. It is not a defense that the accused reasonably believed that the
				child had attained the age of 12 years.
										(2)Under 16
				yearsIn a prosecution under this section, it need not be proven
				that the accused knew that the other person engaging in the sexual act or lewd
				act had not attained the age of 16 years, but it is a defense in a prosecution
				under subsection (b) (sexual assault of a child) or subsection (c) (sexual
				abuse of a child), which the accused must prove by a preponderance of the
				evidence, that the accused reasonably believed that the child had attained the
				age of 16 years, if the child had in fact attained at least the age of 12
				years.
										(e)Proof of
				threatIn a prosecution under this section, in proving that a
				person made a threat, it need not be proven that the person actually intended
				to carry out the threat or had the ability to carry out the threat.
									(f)MarriageIn
				a prosecution under subsection (b) (sexual assault of a child) or subsection
				(c) (sexual abuse of a child), it is a defense, which the accused must prove by
				a preponderance of the evidence, that the persons engaging in the sexual act or
				lewd act were at that time married to each other.
									(g)ConsentLack
				of consent is not an element and need not be proven in any prosecution under
				this section. A child cannot consent to any sexual act, lewd act, or use of
				force.
									(h)DefinitionsIn
				this section:
										(1)Sexual act and
				sexual contactThe terms sexual act and sexual
				contact have the meanings given those terms in section 920(g) of this
				title (article 120(g)).
										(2)Force(A)The term
				force means—
												(i)the use of a weapon;
												(ii)the use of such physical strength
				or violence as is sufficient to overcome, restrain, or injure a child;
				or
												(iii)inflicting physical harm.
												(B)In the case of a parent-child or
				similar relationship, the use or abuse of parental or similar authority is
				sufficient to constitute the use of force.
											(3)Threatening or
				placing that child in fearThe term threatening or placing
				that child in fear means a communication or action that is of sufficient
				consequence to cause the child to fear that non-compliance will result in the
				child or another person being subjected to the action contemplated by the
				communication or action.
										(4)ChildThe
				term child means any person who has not attained the age of 16
				years.
										(5)Lewd
				actThe term lewd act means—
											(A)any sexual
				contact with a child;
											(B)intentionally
				exposing one’s genitalia, anus, buttocks, or female areola or nipple to a child
				by any means, including via any communication technology, with an intent to
				abuse, humiliate, or degrade any person, or to arouse or gratify the sexual
				desire of any person;
											(C)intentionally
				communicating indecent language to a child by any means, including via any
				communication technology, with an intent to abuse, humiliate, or degrade any
				person, or to arouse or gratify the sexual desire of any person; or
											(D)any indecent
				conduct, intentionally done with or in the presence of a child, including via
				any communication technology, that amounts to a form of immorality relating to
				sexual impurity which is grossly vulgar, obscene, and repugnant to common
				propriety, and tends to excite sexual desire or deprave morals with respect to
				sexual
				relations.
											.
						(c)Other sexual
			 misconductSuch chapter (the Uniform Code of Military Justice) is
			 further amended by inserting after section 920b (article 120b), as added by
			 subsection (b), the following new section
							
								920c. Art. 120c.
				Other sexual misconduct
									(a)Indecent
				viewing, visual recording, or broadcastingAny person subject to
				this chapter who, without legal justification or lawful authorization—
										(1)knowingly and
				wrongfully views the private area of another person, without that other
				person’s consent and under circumstances in which that other person has a
				reasonable expectation of privacy;
										(2)knowingly
				photographs, videotapes, films, or records by any means, the private area of
				another person, without that other person’s consent and under circumstances in
				which that other person has a reasonable expectation of privacy; or
										(3)knowingly
				broadcasts or distributes any such recording that the person knew or reasonably
				should have known was made under the circumstances proscribed in paragraphs (1)
				and (2);
										is guilty
				of an offense under this section and shall be punished as a court-martial may
				direct.(b)Forcible
				panderingAny person subject to this chapter who compels another
				person to engage in an act of prostitution with any person is guilty of
				forcible pandering and shall be punished as a court-martial may direct.
									(c)Indecent
				exposureAny person subject to this chapter who intentionally
				exposes, in an indecent manner, the genitalia, anus, buttocks, or female areola
				or nipple is guilty of indecent exposure and shall by punished as a
				court-martial may direct.
									(d)DefinitionsIn
				this section:
										(1)Act of
				prostitutionThe term act of prostitution means a
				sexual act or sexual contact (as defined in section 920(g) of this title
				(article 120(g))) for the purpose of receiving money or other
				compensation.
										(2)Private
				areaThe term private area means the naked or
				underwear-clad genitalia, anus, buttocks, or female areola or nipple.
										(3)Reasonable
				expectation of privacyThe term under circumstances in
				which that other person has a reasonable expectation of privacy
				means—
											(A)circumstances in
				which a reasonable person would believe that he or she could disrobe in
				privacy, without being concerned that an image of a private area of the person
				was being captured; or
											(B)circumstances in
				which a reasonable person would believe that a private area of the person would
				not be visible to the public.
											(4)BroadcastThe
				term broadcast means to electronically transmit a visual image
				with the intent that it be viewed by a person or persons.
										(5)DistributeThe
				term distribute means to deliver to the actual or constructive
				possession of another, including transmission by electronic means.
										(6)Indecent
				mannerThe term indecent manner means conduct that
				amounts to a form of immorality relating to sexual impurity which is grossly
				vulgar, obscene, and repugnant to common propriety, and tends to excite sexual
				desire or deprave morals with respect to sexual
				relations.
										.
						(d)Conforming
			 amendmentsSuch chapter (the Uniform Code of Military Justice) is
			 further amended as follows:
							(1)Statute of
			 limitationsSection 843(b)(2)(B) (article 43(b)(2)(B)) is
			 amended—
								(A)in clause (i), by
			 striking section 920 of this title (article 120) and inserting
			 section 920, 920a, 920b, or 920c of this title (article 120, 120a, 120b,
			 or 120c); and
								(B)in clause
			 (v)—
									(i)by
			 striking ; indecent assault; and inserting a comma; and
									(ii)by
			 striking or liberties with a child.
									(2)MurderSection
			 918(a)(4) (article 118(a)(4)) is amended by striking aggravated sexual
			 assault, and all that follows through with a child, and
			 inserting sexual assault, sexual assault of a child, aggravated sexual
			 contact, sexual abuse of a child,.
							(e)Clerical
			 amendmentThe table of sections at the beginning of subchapter X
			 of such chapter (the Uniform Code of Military Justice) is amended by striking
			 the items relating to sections 920 and 920a (articles 120 and 120a) and
			 inserting the following:
							
								
									920. Art. 120. Rape and sexual assault generally.
									920a. Art. 120a.
				Stalking.
									920b. Art. 120b. Rape and sexual assault of a
				child.
									920c. Art. 120c. Other sexual
				misconduct.
								
								.
						(f)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and shall apply with respect to offenses
			 committed on or after such date.
						562.Enhanced
			 authority to punish contempt in military justice proceedings
						(a)In
			 generalThe text of section 848 of title 10, United States Code
			 (article 48 of the Uniform Code of Military Justice), is amended to read as
			 follows:
							
								(a)Authority To
				punish contemptA military judge detailed to any court-martial, a
				court of inquiry, the United States Court of Appeals for the Armed Forces, a
				military Court of Criminal Appeals, a provost court, or military commission may
				punish for contempt any person who—
									(1)uses any menacing
				word, sign, or gesture in its presence;
									(2)disturbs its
				proceedings by any riot or disorder; or
									(3)willfully
				disobeys the lawful writ, process, order, rule, decree, or command of
				same.
									(b)PunishmentThe
				punishment for contempt under subsection (a) may not exceed confinement for 30
				days, a fine of $1,000, or both.
								(c)Inapplicability
				to military commissions under chapter 47AThis section does not
				apply to a military commission established under chapter 47A of this
				title.
								.
						(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to acts of contempt described in section 848(a) of title 10, United States Code
			 (article 48(a) of the Uniform Code of Military Justice), as amended by
			 subsection (a), that are committed after the date of the enactment of this
			 Act.
						563.Authority to
			 compel production of documentary evidence prior to trial in military justice
			 cases
						(a)Subpoena duces
			 tecumSection 847 of title 10, United States Code (article 47 of
			 the Uniform Code of Military Justice), is amended—
							(1)in subsection
			 (a)(1), by striking board; and inserting board, or has
			 been duly issued a subpoena duces tecum for an investigation (including an
			 investigation pursuant to section 832(b) of this title (article 32(b)));
			 and; and
							(2)in subsection
			 (c), by striking or board, and inserting board, trial
			 counsel, or convening authority,.
							(b)Repeal of
			 obsolete provisions relating to fees and mileage payable to
			 witnessesSuch section is further amended—
							(1)in subsection
			 (a)—
								(A)by striking
			 paragraph (2); and
								(B)by redesignating
			 paragraph (3) as paragraph (2); and
								(2)by striking
			 subsection (d).
							(c)Technical
			 amendmentsSubsection (a) of such section is further amended by
			 striking subpenaed in paragraphs (1) and (2) (as redesignated by
			 subsection (b)(1)(B)) and inserting subpoenaed.
						(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to subpoenas issued after the date of the enactment of this Act.
						GAwards and
			 Decorations
					566.Cold War
			 Service Medal
						(a)Medal
			 authorizedThe Secretary of Defense may authorize the issuance by
			 the Secretaries concerned of a service medal, to be known as the Cold
			 War Service Medal, to persons eligible to receive the medal under the
			 regulations under subsection (b).
						(b)Regulations
							(1)In
			 generalThe issuance of a Cold War Service Medal under this
			 section shall be subject to regulations prescribed by Secretary of
			 Defense.
							(2)ElementsThe
			 regulations shall—
								(A)provide for an
			 appropriate design for the Cold War Service Medal; and
								(B)specify the
			 persons eligible to receive the medal.
								(c)Secretaries
			 concerned definedIn this section, the term Secretaries
			 concerned has the meaning given that term in section 101(a)(9) of title
			 10, United States Code.
						567.Authority for
			 award of Bronze Star medal to members of military forces of friendly foreign
			 nations
						(a)AuthoritySection
			 1133 of title 10, United States Code, is amended—
							(1)by striking
			 awarded to a member and inserting “awarded to the
			 following:
								
									(1)A
				member
									;
				and
							(2)by adding at the
			 end the following new paragraph:
								
									(2)A member of the
				military forces of a friendly foreign nation whose action leading to a
				recommendation for award of the decoration occurred in a geographic area for
				which members of the armed forces are authorized special pay under section 310
				of title
				37.
									.
							(b)Clerical
			 amendments
							(1)Section
			 headingThe heading for such section is amended to read as
			 follows:
								
									1133.Bronze star:
				limitation to members receiving imminent danger pay and members of military
				forces of friendly foreign nations in imminent-danger-pay
				areas
									.
							(2)Table of
			 sectionsThe item relating to such section in the table of
			 sections at the beginning of chapter 57 of such title is amended to read as
			 follows:
								
									
										1133. Bronze star: limitation
				to members receiving imminent danger pay and members of military forces of
				friendly foreign nations in imminent-danger-pay
				areas.
									
									.
							568.Authorization
			 and request for award of Distinguished-Service Cross to Shinyei Matayoshi for
			 acts of valor during World War II
						(a)AuthorizationNotwithstanding
			 the time limitations specified in section 3744 of title 10, United States Code,
			 or any other time limitation with respect to the awarding of certain medals to
			 persons who served in the Armed Forces, the Secretary of the Army is authorized
			 and requested to award the Distinguished-Service Cross under section 3742 of
			 that title to Shinyei Matayoshi for the acts of valor referred to in subsection
			 (b).
						(b)Acts of valor
			 describedThe acts of valor referred to in subsection (a) are the
			 actions of the Tech Sergeant Shinyei Matayoshi on April 7, 1945, as a member of
			 Company G, 2d Battalion, 442d Regimental Combat Team during World War
			 II.
						569.Authorization
			 and request for award of Distinguished-Service Cross to Jay C. Copley for acts
			 of valor during the Vietnam War
						(a)AuthorizationNotwithstanding
			 the time limitations specified in section 3744 of title 10, United States Code,
			 or any other time limitation with respect to the awarding of certain medals to
			 persons who served in the Armed Forces, the Secretary of the Army is authorized
			 and requested to award the Distinguished-Service Cross under section 3742 of
			 such title to former Captain Jay C. Copley of the United States Army for the
			 acts of valor during the Vietnam War described in subsection (b).
						(b)Acts of valor
			 describedThe acts of valor referred to in subsection (a) are the
			 actions of then Captain Jay C. Copley on May 5, 1968, as commander of Company C
			 of the 1st Battalion, 50th Infantry, attached to the 173d Airborne Brigade
			 during an engagement with a regimental-size enemy force in Bin Dinh Province,
			 South Vietnam.
						HWounded Warrior
			 Matters
					571.Disposition of
			 members found to be fit for duty who are not suitable for deployment or
			 worldwide assignment for medical reasons
						(a)Disposition
							(1)In
			 generalChapter 61 of title 10, United States Code, is amended by
			 inserting after section 1214 the following new section:
								
									1214a.Members
				determined fit for duty in Physical Evaluation Board evaluation: prohibition on
				involuntary administrative separation due to unsuitability based on medical
				conditions considered in evaluation
										(a)DispositionExcept
				as provided in subsection (c), the Secretary of the military department
				concerned may not authorize the involuntary administrative separation of a
				member described in subsection (b) based on a determination that the member is
				unsuitable for deployment or worldwide assignment based on the same medical
				condition of the member considered by a Physical Evaluation Board (PEB) during
				the evaluation of the member described in subsection (b).
										(b)Covered
				membersA member described in this subsection is any member of
				the armed forces who has been determined by a Physical Evaluation Board
				pursuant to a physical evaluation by the board to be fit for duty.
										(c)Reevaluation(1)The Secretary of the
				military department concerned may direct the Physical Evaluation Board to
				assign contingent disability ratings in connection with a funding of fit for
				duty or otherwise provide for the reevaluation by a Physical Evaluation Board
				of any member described in subsection (b) if the Secretary has reason to
				believe that a medical condition of the member considered by the Physical
				Evaluation Board during the evaluation of the member described in that
				subsection renders the member unsuitable for continued military service based
				on the medical condition.
											(2)A member determined pursuant to
				reevaluation under paragraph (1) to be unfit to perform the duties of the
				member's office, grade, rank, or rating may be retired or separated for
				physical disability under this
				chapter.
											.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 61 of
			 such title is amended by inserting after the item relating to section 1214 the
			 following new item:
								
									
										1214a. Members determined fit for duty in Physical Evaluation
				Board evaluation: prohibition on involuntary administrative separation due to
				unsuitability based on medical conditions considered in
				evaluation.
									
									.
							(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act, and shall apply with respect to members
			 evaluated for fitness for duty by Physical Evaluation Boards on or after that
			 date.
						572.Authority to
			 expedite background investigations for hiring of wounded warriors and spouses
			 by the Department of Defense and defense contractorsSection 1564 of title 10, United States
			 Code, is amended—
						(1)in subsection
			 (d), by striking the Secretaries of the military departments and the
			 heads of Defense Agencies and inserting the Secretaries of the
			 military departments, the heads of Defense Agencies, and the Director of the
			 Office of Personnel Management, as appropriate,; and
						(2)by adding at the
			 end the following new subsection:
							
								(f)Expedited
				processing of security clearances for injured members and spouses(1)When a covered person
				declares in writing the intent to apply for a position as a Department of
				Defense employee or contractor, or a position with a Department of Defense
				contractor, for which a security clearance is required, the Secretary may
				conduct or, as appropriate, request the conduct of any background investigation
				required for the granting of that security clearance for that person in advance
				of the selection of that person for that position (and notwithstanding that
				that person has not been selected for the position at the time of the
				investigation).
									(2)For purposes of this subsection, a
				covered person is any of the following:
										(A)A member of the armed forces who is
				expected to be retired or separated under chapter 61 of this title.
										(B)The spouse of a member of the armed
				forces described in subparagraph (A).
										(C)The surviving spouse of a member of
				the armed forces who dies as a result of a wound, injuries, or illness incurred
				or aggravated in the line of duty (as determined by the Secretary
				concerned).
										(3)When the Secretary initiates or
				requests a background investigation under this subsection with respect to a
				person who at that time is a covered person by reason of subparagraph (A) or
				(B) of paragraph (2), the investigation may be completed even if the person (or
				the spouse of the person, as the case may be) is retired or separated under
				chapter 61 of this title before the investigation is
				completed.
									.
						IMilitary Family
			 Readiness Matters
					581.Additional
			 members of Department of Defense Military Family Readiness Council
						(a)Addition of
			 spouse of general or admiralParagraph (1) of section 1781a(b) of
			 title 10, United States Code, is amended by inserting before the period at the
			 end of subparagraph (D) the following: , and one individual appointed by
			 the Secretary who is the spouse of an officer serving in the grade of general
			 or admiral.
						(b)Addition of
			 Director of Office of Community Support for Military Families With Special
			 NeedsSuch paragraph is further amended by adding at the end the
			 following new subparagraph:
							
								(F)The Director of the Office of
				Community Support for Military Families With Special
				Needs.
								.
						(c)Technical
			 amendmentSubparagraph (E) of such paragraph is amended by
			 striking the senior and all that follows through
			 member and inserting the senior enlisted advisor, or the
			 spouse of a senior enlisted member,.
						582.Enhancement of
			 community support for military families with special needs
						(a)Additional
			 responsibility for Office of Community Support for Military Families With
			 Special NeedsSection 1781c(d) of title 10, United States Code,
			 is amended—
							(1)by redesignating
			 paragraph (7) as paragraph (8); and
							(2)by inserting
			 after paragraph (6) the following new paragraph (7):
								
									(7)To conduct
				periodic reviews of best practices in the United States in the provision of
				medical and educational services for children with special
				needs
									.
							(b)Enhancement of
			 supportSection 563 of the National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2304) is amended—
							(1)by redesignating
			 subsection (c) as subsection (e); and
							(2)by inserting
			 after subsection (b) the following new subsections:
								
									(c)Military
				department support for local centers to assist military children with special
				needsEach Secretary of a military department may establish or
				support centers on or in the vicinity of military installations under the
				jurisdiction of such Secretary to coordinate and provide medical and
				educational services for children with special needs of members of the Armed
				Forces who are assigned to such installations.
									(d)Advisory panel
				on community support for military families with special needs
										(1)EstablishmentNot
				later than 90 days after the date of the enactment of the National Defense
				Authorization Act for Fiscal Year 2011, the Secretary of Defense shall
				establish an advisory panel on community support for military families with
				special needs.
										(2)MembersThe
				advisory panel shall consist of seven individuals who are a member of a
				military family with special needs, who shall be appointed by the Secretary for
				purposes of this subsection.
										(3)DutiesThe
				advisory panel shall—
											(A)provide informed
				advice to the Director of the Office of Community Support for Military Families
				With Special Needs on the implementation of the policy required by subsection
				(e) of section 1781c of title 10, United States Code, and on the discharge of
				the programs required by subsection (f) of such section;
											(B)assess and
				provide information to the Director on services and support for children with
				special needs that is available from other departments and agencies of the
				Federal Government and from State and local governments; and
											(C)otherwise advise
				and assist the Director in the discharge of the duties of the Office of
				Community Support for Military Families With Special Needs in such manner as
				the Secretary and the Director jointly determine appropriate.
											(4)MeetingsThe
				Director shall meet with the advisory panel at such times, and with such
				frequency, as the Director considers appropriate. The Director shall meet with
				the panel at least once each year. The Director may meet with the panel through
				teleconferencing or by other electronic
				means.
										.
							583.Pilot program
			 on scholarships for military dependent children with special education
			 needs
						(a)Pilot program
			 required
							(1)In
			 generalThe Secretary of Defense shall, in conjunction with the
			 Secretaries of the military departments, carry out a pilot program to assess
			 the feasibility and advisability of awarding scholarships to military children
			 with special education needs described in subsection (b) in order to cover the
			 costs of such children in attending a school described in subsection (c) for
			 the purpose of ensuring military children with special education needs a free
			 appropriate public education that emphasizes special education and related
			 services designed to meet their unique needs and prepare them for further
			 education, employment and independent living. Such scholarships shall be known
			 as academic opportunity scholarships.
							(2)PurposesThe
			 purposes of the pilot program shall be as follows:
								(A)To identify and
			 assess obstacles faced by military families with children with special
			 education needs in obtaining a free appropriate public education to address
			 such needs.
								(B)To develop
			 options for military children with special education needs to attend public or
			 private schools through scholarships.
								(C)To identify and
			 assess evidence-based research and best practices for providing special
			 education and related services (as those terms are defined in section 602 of
			 the Individuals with Disabilities Education Act (20 U.S.C. 1401)) for military
			 children with special education needs.
								(D)To assess
			 timeliness in obtaining special education and related services described in
			 subparagraph (C).
								(E)To identify and
			 document improvements in academic performance of military children with special
			 education needs as a result of the scholarships under the pilot program.
								(F)To determine and
			 document the cost associated with obtaining special education and related
			 services described in subparagraph (C) through such scholarships.
								(3)CriteriaThe
			 Secretary of Defense shall carry out the pilot program based on uniform
			 criteria established by the Secretary, in consultation with the Secretary of
			 Education or the appropriate State government agency.
							(4)CommencementThe
			 Secretary of Defense shall commence carrying out the pilot program beginning
			 with the 2011-2012 academic year.
							(b)Covered
			 military dependent childrenA military dependent child described
			 in this subsection is a child who—
							(1)is a dependent of
			 a member of the Armed Forces;
							(2)is a member of a
			 family enrolled in the Exceptional Family Member program administered by the
			 Secretary of the military department concerned;
							(3)is a child with a
			 disability under section 602 of the Individuals with Disabilities Education
			 Act; and
							(4)is covered by a
			 current individualized education program developed and approved in accordance
			 with section 614 of the Individuals with Disabilities Education Act (20 U.S.C.
			 1414) or has been identified as needing special education and related
			 services.
							(c)Covered
			 schoolsA school described in this subsection is any elementary
			 or secondary school as follows:
							(1)A private
			 elementary school or secondary school.
							(2)A public school
			 in a local educational agency or location other than the local educational
			 agency or location, as the case may be, in which the military dependent child
			 concerned resides.
							(3)A public charter
			 school in a local educational agency or location other than the local
			 educational agency or location, as the case may be, in which the military
			 dependent child concerned resides.
							(d)Amount,
			 payment, and use of scholarship
							(1)AmountThe
			 amount of the scholarship awarded a military dependent child under the pilot
			 program for an academic year may not exceed the lesser of—
								(A)the amount
			 required for such academic year for the payment of tuition, fees,
			 transportation, and other expenses in connection with attendance at a school
			 described in subsection (c) for the purpose specified in subsection (a);
			 or
								(B)$7,500.
								(2)PaymentPayment
			 of the amount of a scholarship awarded a military dependent child shall be made
			 to the parent or guardian of the child for an academic year.
							(3)UseSubject
			 to regulations prescribed by the Secretary of Defense for purposes of the pilot
			 program, the amount of the scholarship awarded a military dependent child shall
			 be utilized for the payment of tuition, fees, transportation, and other
			 expenses in connection with attendance at a school described in subsection (c)
			 for the purpose specified in subsection (a).
							(e)Evaluation of
			 performance of recipient military dependent children
							(1)In
			 generalThe Secretary of Defense shall conduct an evaluation of
			 the performance of military dependent children awarded scholarships under the
			 pilot program. The evaluation shall address the following:
								(A)The progress made
			 by military dependent children awarded scholarships in academic and social
			 performance.
								(B)The success of
			 the scholarships in expanding choice in education and related services for
			 military dependent children described in subsection (b).
								(C)The success of
			 the scholarships in ensuring timely access of military dependent children
			 described in subsection (b) to special education and related services required
			 under their individualized education programs.
								(D)Such other
			 matters as the Secretary considers appropriate.
								(2)CompletionThe
			 evaluation required by paragraph (1) shall be completed not later than December
			 31, 2015.
							(f)Options for
			 improvement of educational opportunities for military children with special
			 education needs
							(1)Development of
			 optionsThe Secretary of the Defense shall, in consultation with
			 the Secretary of Education, develop a variety of options for military families
			 with children with special education needs to enhance the benefits available to
			 such families and children under the Individuals with Disabilities Education
			 Act and better assist such families in meeting such needs.
							(2)ActionsIn
			 developing actions under paragraph (1), the Secretaries shall consider the
			 following:
								(A)The feasibility
			 of establishing an individualized education program for military children with
			 special education needs that is applicable across jurisdictions of local
			 educational agencies in order to achieve reciprocity among States in
			 acknowledging such programs.
								(B)Means of
			 improving oversight and compliance with the provisions of section 614 of the
			 Individuals with Disabilities Education Act that require local educational
			 agencies to support an existing individualized education program for a military
			 child with special education needs who is relocating to another State pursuant
			 to the permanent change of station of a military parent until an individualized
			 education program is developed and approved for such child in the State to
			 which the child relocates.
								(C)The feasibility
			 of establishing an expedited process for resolution of complaints by military
			 parents with a child with special education needs about lack of access to
			 education and related services otherwise specified in the individualized
			 education program of such child.
								(D)The feasibility
			 of permitting the Department of Defense to contact the State to which a
			 military family with a child with special education needs will relocate
			 pursuant to a permanent change of station when the orders for such change of
			 station are issued, but before the family takes residence in such State, for
			 the purpose of commencing preparation for education and related services
			 specified in the individualized education program of such child.
								(E)The feasibility
			 of establishing a system within the Department of Defense to document
			 complaints by military parents regarding access to free and appropriate public
			 education for their children with special education needs
								(F)Means to
			 strengthen the monitoring and oversight of education and related services for
			 military children with special education needs under the Interstate Compact on
			 Educational Opportunities for Military Children.
								(G)Such other
			 matters as the Secretaries jointly consider appropriate.
								(g)Reports
							(1)Report on
			 improvements of educational opportunitiesNot later than
			 September 30, 2012, the Secretary of Defense shall submit to Congress a report
			 setting forth the options developed under subsection (f). The report shall
			 include—
								(A)a description of
			 any options developed; and
								(B)recommendations
			 for such legislative or administrative action as the Secretary of Defense and
			 the Secretary of Education jointly consider appropriate to implement such
			 options.
								(2)Report on
			 implementation of pilot programNot later than September 30,
			 2011, the Secretary of Defense shall submit to the Committees on Armed Services
			 of the Senate and the House of Representatives a report setting forth the plans
			 of the Secretary for the award of scholarships under the pilot program,
			 including any regulations prescribed for purposes of subsection (d)(3).
							(3)Final report on
			 pilot programNot later than September 30, 2016, the Secretary
			 shall submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report on the scholarships awarded under the pilot program.
			 The report shall include—
								(A)a description of
			 the scholarships awarded under the pilot program, including the number and
			 amount of scholarships by school year;
								(B)the results of
			 the evaluation required by subsection (e); and
								(C)such other
			 matters as the Secretary considers appropriate.
								(h)FundingOf
			 the amounts authorized to be appropriated for the Department of Defense for a
			 fiscal year for operation and maintenance, up to $5,000,000 may be available in
			 such fiscal year to carry out the pilot program.
						(i)SunsetThe
			 pilot program shall expire on September 30, 2016. No scholarship may be awarded
			 under the pilot program for an academic year that begins on or after that
			 date.
						584.Reports on
			 child development centers and financial assistance for child care for members
			 of the Armed Forces
						(a)Reports
			 requiredNot later than six months after the date of the
			 enactment of this Act, and every two years thereafter, the Secretary of Defense
			 shall submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report on Department of Defense child development centers and
			 financial assistance for child care provided by the Department of Defense
			 off-installation to members of the Armed Forces.
						(b)ElementsEach
			 report required by subsection (a) shall include the following, current as of
			 the date of such report:
							(1)The number of
			 child development centers currently located on military installations.
							(2)The number of
			 dependents of members of the Armed Forces utilizing such child development
			 centers.
							(3)The number of
			 dependents of members of the Armed Forces that are unable to utilize such child
			 development centers due to capacity limitations.
							(4)The types of
			 financial assistance available for child care provided by the Department of
			 Defense off-installation to members of the Armed Forces (including eligible
			 members of the reserve components).
							(5)The extent to
			 which members of the Armed Forces are utilizing such financial assistance for
			 child care off-installation.
							(6)The methods by
			 which the Department of Defense reaches out to eligible military families to
			 increase awareness of the availability of such financial assistance.
							(7)The formulas used
			 to calculate the amount of such financial assistance provided to members of the
			 Armed Forces.
							(8)The funding
			 available for such financial assistance in the Department of Defense and in the
			 military departments.
							(9)The barriers to
			 access, if any, to such financial assistance faced by members of the Armed
			 Forces, including whether standards and criteria of the Department of Defense
			 for child care off-installation may affect access to child care.
							(10)Any other
			 matters the Secretary considers appropriate in connection with such report,
			 including with respect to the enhancement of access to Department of Defense
			 child care development centers and financial assistance for child care
			 off-installation for members of the Armed Forces.
							JOther
			 Matters
					591.Department of
			 Defense policy concerning homosexuality in the Armed Forces
						(a)Comprehensive
			 Review on the Implementation of a Repeal of 10 U.S.C. § 654
							(1)In
			 generalOn March 2, 2010, the
			 Secretary of Defense issued a memorandum directing the Comprehensive Review on
			 the Implementation of a Repeal of 10 U.S.C. § 654 (section 654 of title 10,
			 United States Code).
							(2)Objectives and
			 scope of reviewThe Terms of
			 Reference accompanying the Secretary’s memorandum established the following
			 objectives and scope of the ordered review:
								(A)Determine any
			 impacts to military readiness, military effectiveness and unit cohesion,
			 recruiting/retention, and family readiness that may result from repeal of the
			 law and recommend any actions that should be taken in light of such
			 impacts.
								(B)Determine
			 leadership, guidance, and training on standards of conduct and new
			 policies.
								(C)Determine
			 appropriate changes to existing policies and regulations, including but not
			 limited to issues regarding personnel management, leadership and training,
			 facilities, investigations, and benefits.
								(D)Recommend
			 appropriate changes (if any) to the Uniform Code of Military Justice.
								(E)Monitor and
			 evaluate existing legislative proposals to repeal 10 U.S.C. § 654 and proposals
			 that may be introduced in the Congress during the period of the review.
								(F)Assure appropriate
			 ways to monitor the workforce climate and military effectiveness that support
			 successful follow-through on implementation.
								(G)Evaluate the
			 issues raised in ongoing litigation involving 10 U.S.C. § 654.
								(b)Effective
			 dateThe amendments made by
			 subsection (f) shall take effect 60 days after the date on which the last of
			 the following occurs:
							(1)The Secretary of Defense has received the
			 report required by the memorandum of the Secretary referred to in subsection
			 (a).
							(2)The President
			 transmits to the congressional defense committees a written certification,
			 signed by the President, the Secretary of Defense, and the Chairman of the
			 Joint Chiefs of Staff, stating each of the following:
								(A)That the President, the Secretary of
			 Defense, and the Chairman of the Joint Chiefs of Staff have considered the
			 recommendations contained in the report and the report’s proposed plan of
			 action.
								(B)That the
			 Department of Defense has prepared the necessary policies and regulations to
			 exercise the discretion provided by the amendments made by subsection
			 (f).
								(C)That the implementation of necessary
			 policies and regulations pursuant to the discretion provided by the amendments
			 made by subsection (f) is consistent with the standards of military readiness,
			 military effectiveness, unit cohesion, and recruiting and retention of the
			 Armed Forces.
								(c)No immediate
			 effect on current policySection 654 of title 10, United States
			 Code, shall remain in effect until such time that all of the requirements and
			 certifications required by subsection (b) are met. If these requirements and
			 certifications are not met, section 654 of title 10, United States Code, shall
			 remain in effect.
						(d)BenefitsNothing in this section, or the amendments
			 made by this section, shall be construed to require the furnishing of benefits
			 in violation of section 7 of title 1, United States Code (relating to the
			 definitions of marriage and spouse and referred
			 to as the Defense of Marriage Act).
						(e)No private cause
			 of actionNothing in this section, or the amendments made by this
			 section, shall be construed to create a private cause of action.
						(f)Treatment of
			 1993 policy
							(1)Title
			 10Upon the effective date
			 established by subsection (b), chapter 37 of title 10, United States Code, is
			 amended—
								(A)by striking
			 section 654; and
								(B)in the table of sections at the beginning
			 of such chapter, by striking the item relating to section 654.
								(2)Conforming
			 amendmentUpon the effective
			 date established by subsection (b), section 571 of the National Defense
			 Authorization Act for Fiscal Year 1994 (10 U.S.C. 654 note) is amended by
			 striking subsections (b), (c), and (d).
							592.Recruitment
			 and enlistment of charter school graduates in the Armed Forces
						(a)Policy on
			 recruitment and enlistment
							(1)Policy
			 requiredNot later than June 1, 2011, the Secretary of Defense
			 shall prescribe a policy on the recruitment and enlistment in the Armed Forces
			 of graduates of charter schools.
							(2)Uniformity
			 across the Armed ForcesThe policy required by paragraph (1)
			 shall apply uniformly across the Armed Forces.
							(b)ElementsThe
			 policy required by subsection (a) shall include the following:
							(1)Means for
			 identifying individuals who are graduates of charter schools as high school
			 graduates for purposes of recruitment and enlistment in the Armed
			 Forces.
							(2)Criteria for the
			 designation of a charter school as a so-called Tier 1 school,
			 which designation shall ensure that charter schools that provide an education
			 equal to or better than the education provided by a secondary school are
			 treated as the equivalent of high schools for all purposes of recruitment and
			 enlistment in the Armed Forces.
							(3)A communication
			 plan to ensure that the policy is understood by recruiting officials of all the
			 Armed Forces, including field recruiters at the lowest level of command.
							(4)A formal
			 procedure, including an appeal process, for States, local educational agencies,
			 charter school associations, and individual charter schools to request and
			 obtain designation as so-called Tier 1 schools under Department
			 of Defense regulations.
							593.Updated
			 terminology for the Army Medical Service CorpsSection 3068(a)(5) of title 10, United
			 States Code, is amended—
						(1)in subparagraph
			 (A), by striking Pharmacy, Supply, and Administration and
			 inserting Administrative Health Services;
						(2)in subparagraph
			 (C), by striking Sanitary Engineering and inserting
			 Preventive Medicine Sciences; and
						(3)in subparagraph
			 (D), by striking Optometry and inserting Clinical Health
			 Sciences.
						VICompensation and
			 Other Personnel Benefits
				APay and
			 Allowances
					601.Extension of
			 authority for increase in basic allowance for housing for areas subject to
			 major disaster or installations experiencing sudden increase in
			 personnelSection 403(b)(7)(E)
			 of title 37, United States Code, is amended by striking December 31,
			 2009 and inserting December 31, 2012.
					602.Repeal of
			 mandatory high-deployment allowance
						(a)Repeal of
			 authority for payment of high-deployment allowanceSection 436 of
			 title 37, United States Code, is repealed.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 7 of
			 such title is amended by striking the item relating to section 436.
						603.Ineligibility
			 of certain Federal Government employees for income replacement
			 payments
						(a)Ineligibility
			 for paymentSection 910(b) of title 37, United States Code, is
			 amended by adding at the end the following new paragraph:
							
								(3)A civilian employee of the Federal
				Government is not entitled to a payment under this section for any period
				during which the employee is performing active duty service that is covered by
				section 5538 of title 5, or a similar benefit under another
				authority.
								.
						(b)Effective
			 dateThe amendment made by subsection (a) shall apply to payment
			 for months beginning on or after the date of the enactment of this Act.
						604.Report on
			 costs incurred by members undergoing permanent change of duty station in excess
			 of allowances
						(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report on the expenses incurred by members of the Armed Forces
			 ordered to make a change of permanent station that are in excess of the
			 allowances payable for expenses of permanent change of station.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)A description of
			 the number of members of the Armed Forces who typically transport a second
			 privately-owned vehicle to or from a non-foreign overseas location (including
			 Alaska and Hawaii), and to or from a foreign overseas location, during a
			 permanent change of station.
							(2)An assessment of
			 the availability for members of the Armed Forces undergoing a permanent change
			 of station of affordable privately-owned vehicles at non-foreign overseas
			 locations, and at foreign overseas locations, including availability through
			 sales between members of the Armed Forces.
							(3)A description of
			 the expenses typically incurred by members of the Armed Forces with dependents
			 in transporting a second privately-owned vehicle to or from a non-foreign
			 overseas location (including Alaska and Hawaii), and to or from a foreign
			 overseas location, during a permanent change of station.
							(4)A description of
			 the expenses typically incurred by members of the Armed Forces when operating a
			 privately-owned vehicle while traveling to the new permanent duty station
			 during a permanent change of station.
							(5)The average cost
			 incurred by a member of the Armed Forces ordered to make a change of permanent
			 station for travel to the new permanent duty station to obtain a
			 residence.
							(6)Such
			 recommendations for legislative action as the Secretary considers appropriate
			 in light of the findings of the report to better address the costs incurred by
			 members of the Armed Forces in undergoing a permanent change of station.
							605.Report on
			 basic allowance for housing for personnel assigned to sea duty
						(a)Report
			 requiredNot later than July 1, 2011, the Secretary of Defense
			 shall submit to the congressional defense committees a report containing the
			 following:
							(1)A review of the
			 standards used to determine the monthly rates of basic allowance for housing
			 for personnel assigned to sea duty (under section 403 of title 37, United
			 States Code).
							(2)A review of the
			 legislative framework and policies applicable to eligibility and levels of
			 compensation for single and married personnel, with and without dependents, who
			 are assigned to sea duty.
							(3)Any
			 recommendation for modifications of title 37, United States Code, relating to
			 basic allowance for housing for personnel who are assigned to sea duty that the
			 Secretary considers appropriate, including an estimate of the cost of each
			 modification.
							(b)Elements of
			 reviewsIn conducting the reviews for purposes of subsection (a),
			 the Secretary shall consider whether existing law, policies, and housing
			 standards are suitable in terms of the following:
							(1)The cost and
			 availability of housing ashore for personnel assigned to sea duty.
							(2)The pay and
			 allowances (other than basic allowance for housing) payable to personnel who
			 are assigned to sea duty, including basic pay, career sea pay, and the family
			 separation allowance.
							(3)The comparability
			 in levels of compensation for single and married personnel, with and without
			 dependents, who are assigned to sea duty.
							(4)The provision of
			 appropriate quality of life and retention incentives for members in all grades
			 who are assigned to sea duty.
							(5)The provision of
			 appropriate recognition and motivation for promotion to higher military grades
			 of personnel who are assigned to sea duty.
							(6)Budgetary
			 constraints and rising personnel costs.
							BBonuses and
			 Special and Incentive Pays
					611.One-year
			 extension of certain bonus and special pay authorities for reserve
			 forcesThe following sections
			 of title 37, United States Code, are amended by striking December 31,
			 2010 and inserting December 31, 2011:
						(1)Section 308b(g),
			 relating to Selected Reserve reenlistment bonus.
						(2)Section 308c(i),
			 relating to Selected Reserve affiliation or enlistment bonus.
						(3)Section 308d(c),
			 relating to special pay for enlisted members assigned to certain high-priority
			 units.
						(4)Section
			 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without
			 prior service.
						(5)Section 308h(e),
			 relating to Ready Reserve enlistment and reenlistment bonus for persons with
			 prior service.
						(6)Section 308i(f),
			 relating to Selected Reserve enlistment and reenlistment bonus for persons with
			 prior service.
						(7)Section 910(g), relating to income
			 replacement payments for reserve component members experiencing extended and
			 frequent mobilization for active duty service.
						612.One-year
			 extension of certain bonus and special pay authorities for health care
			 professionals
						(a)Title 10
			 authoritiesThe following sections of title 10, United States
			 Code, are amended by striking December 31, 2010 and inserting
			 December 31, 2011:
							(1)Section
			 2130a(a)(1), relating to nurse officer candidate accession program.
							(2)Section 16302(d),
			 relating to repayment of education loans for certain health professionals who
			 serve in the Selected Reserve.
							(b)Title 37
			 authoritiesThe following sections of title 37, United States
			 Code, are amended by striking December 31, 2010 and inserting
			 December 31, 2011:
							(1)Section 302c-1(f),
			 relating to accession and retention bonuses for psychologists.
							(2)Section
			 302d(a)(1), relating to accession bonus for registered nurses.
							(3)Section
			 302e(a)(1), relating to incentive special pay for nurse anesthetists.
							(4)Section 302g(e),
			 relating to special pay for Selected Reserve health professionals in critically
			 short wartime specialties.
							(5)Section
			 302h(a)(1), relating to accession bonus for dental officers.
							(6)Section 302j(a),
			 relating to accession bonus for pharmacy officers.
							(7)Section 302k(f),
			 relating to accession bonus for medical officers in critically short wartime
			 specialties.
							(8)Section 302l(g),
			 relating to accession bonus for dental specialist officers in critically short
			 wartime specialties.
							613.One-year
			 extension of special pay and bonus authorities for nuclear
			 officersThe following
			 sections of title 37, United States Code, are amended by striking
			 December 31, 2010 and inserting December 31,
			 2011:
						(1)Section 312(f),
			 relating to special pay for nuclear-qualified officers extending period of
			 active service.
						(2)Section 312b(c),
			 relating to nuclear career accession bonus.
						(3)Section 312c(d),
			 relating to nuclear career annual incentive bonus.
						614.One-year
			 extension of authorities relating to title 37 consolidated special pay,
			 incentive pay, and bonus authoritiesThe following sections of title 37, United
			 States Code, are amended by striking December 31, 2010 and
			 inserting December 31, 2011:
						(1)Section 331(h),
			 relating to general bonus authority for enlisted members.
						(2)Section 332(g),
			 relating to general bonus authority for officers.
						(3)Section 333(i),
			 relating to special bonus and incentive pay authorities for nuclear
			 officers.
						(4)Section 334(i),
			 relating to special aviation incentive pay and bonus authorities for
			 officers.
						(5)Section 335(k),
			 relating to special bonus and incentive pay authorities for officers in health
			 professions.
						(6)Section 351(i),
			 relating to hazardous duty pay.
						(7)Section 352(g),
			 relating to assignment pay or special duty pay.
						(8)Section 353(j),
			 relating to skill incentive pay or proficiency bonus.
						(9)Section 355(i),
			 relating to retention incentives for members qualified in critical military
			 skills or assigned to high priority units.
						615.One-year
			 extension of authorities relating to payment of other title 37 bonuses and
			 special paysThe following
			 sections of title 37, United States Code, are amended by striking
			 December 31, 2010 and inserting December 31,
			 2011:
						(1)Section 301b(a),
			 relating to aviation officer retention bonus.
						(2)Section 307a(g),
			 relating to assignment incentive pay.
						(3)Section 308(g),
			 relating to reenlistment bonus for active members.
						(4)Section 309(e),
			 relating to enlistment bonus.
						(5)Section 324(g),
			 relating to accession bonus for new officers in critical skills.
						(6)Section 326(g),
			 relating to incentive bonus for conversion to military occupational specialty
			 to ease personnel shortage.
						(7)Section 327(h),
			 relating to incentive bonus for transfer between Armed Forces.
						(8)Section 330(f),
			 relating to accession bonus for officer candidates.
						616.One-year
			 extension of authorities relating to payment of referral bonusesThe following sections of title 10, United
			 States Code, are amended by striking December 31, 2010 and
			 inserting December 31, 2011:
						(1)Section 1030(i),
			 relating to health professions referral bonus.
						(2)Section 3252(h),
			 relating to Army referral bonus.
						CTravel and
			 Transportation Allowances
					621.Travel and
			 transportation allowances for attendance of members and certain other persons
			 at Yellow Ribbon Reintegration Program events
						(a)Travel and
			 transportation authorizedChapter 7 of title 37, United States
			 Code, is amended by inserting after section 411k the following new
			 section:
							
								411l.Travel and
				transportation allowances: attendance of members and others at Yellow Ribbon
				Reintegration Program events
									(a)Allowances
				authorized(1)Under uniform
				regulations prescribed by the Secretaries concerned, a member of the uniformed
				services authorized to attend a Yellow Ribbon Reintegration Program event may
				be provided travel and transportation allowances in order that the member may
				attend a Yellow Ribbon Reintegration Program event.
										(2)Under uniform regulations prescribed
				by the Secretaries concerned, not more than three persons designated under
				subsection (b) by a member of the uniformed services attending a Yellow Ribbon
				Reintegration Program event may be provided travel and transportation
				allowances in order to accompany the member in attending such event if the
				Secretary concerned determines that the presence of such person or persons at
				such event may contribute to the purposes of such event for the member.
										(b)Designation of
				persons eligible for allowancesA member eligible for travel and
				transportation allowances under paragraph (1) of subsection (a) shall
				designate, in writing, the person or persons, if any, for whom travel and
				transportation allowances may be provided under paragraph (2) of that
				subsection. A member may revise a designation under this subsection at any
				time.
									(c)Form and
				amounts of allowances(1)Travel and
				transportation allowances under subsection (a) may be provided—
											(A)in the form of transportation
				in-kind;
											(B)in the form of reimbursement for
				actual and necessary expenses of travel;
											(C)in the form of per diem; or
											(D)in a combination of the forms
				specified in subparagraphs (A) through (C).
											(2)The amounts of reimbursement and
				rates of per diem payable under paragraph (1) may not exceed the amounts of
				reimbursement and rates of per diem established for similar travel under
				section 404(d) of this title.
										(d)Yellow Ribbon
				Reintegration Program event definedIn this section, the term
				Yellow Ribbon Reintegration Program event means an event
				authorized under section 582 of the National Defense Authorization Act for
				Fiscal Year 2008 (10 U.S.C. 10101
				note).
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 7 of
			 such title is amended by inserting after the item related to section 411k the
			 following new item:
							
								
									411l. Travel and transportation
				allowances: attendance of members and others at Yellow Ribbon Reintegration
				Program
				events.
								
								.
						622.Authority for
			 payment of full replacement value for loss or damage to household goods in
			 certain cases not covered by carrier liability
						(a)Claims
			 authority
							(1)In
			 generalChapter 163 of title 10, United States Code, is amended
			 by adding at the end the following new section:
								
									2740.Property
				loss: reimbursement of members and civilian employees for full replacement
				value of household effects when contractor reimbursement not
				availableThe Secretary of
				Defense and the Secretaries of the military departments may, in paying a claim
				under section 3721 of title 31 arising from loss or damage to household goods
				stored or transported at the expense of the Department of Defense, pay the
				claim on the basis of full replacement value in any of the following cases in
				which reimbursement for the full replacement value for the loss or damage is
				not available directly from a carrier under section 2636a of this title:
										(1)A case in
				which—
											(A)the lost or
				damaged goods were stored or transported under a contract, tender, or
				solicitation in accordance with section 2636a of this title that requires the
				transportation service provider to settle claims on the basis of full
				replacement value; but
											(B)the loss or
				damage occurred under circumstances that exclude the transportation service
				provider from liability.
											(2)A case in
				which—
											(A)the loss or
				damage occurred while the lost or damaged goods were in the possession of an
				ocean carrier that was transporting, loading, or unloading the goods under a
				Department of Defense contract for ocean carriage; and
											(B)the land-based
				portions of the transportation were under contracts, in accordance with section
				2636a of this title, that require the land carriers to settle claims on the
				basis of full replacement value.
											(3)A case in
				which—
											(A)the lost or
				damaged goods were transported or stored under a contract or solicitation that
				requires at least one of the transportation service providers or carriers that
				handled the shipment to settle claims on the basis of full replacement value
				pursuant to section 2636a of this title;
											(B)the lost or
				damaged goods have been in the custody of more than one independent contractor
				or transportation service provider; and
											(C)a claim submitted
				to the delivering transportation service provider or carrier is denied in whole
				or in part because the loss or damage occurred while the lost or damaged goods
				were in the custody of a prior transportation service provider or carrier or
				government
				entity.
											.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 163
			 of such title is amended by adding at the end the following new item:
								
									
										2740. Property loss:
				reimbursement of members and civilian employees for full replacement value of
				household effects when contractor reimbursement not
				available.
									
									.
							(b)Effective
			 dateSection 2740 of title 10, United States Code, as added by
			 subsection (a), shall apply with respect to losses incurred after March 1,
			 2008.
						DDisability,
			 Retired Pay, and Survivor Benefits
					631.Repeal of
			 automatic enrollment in Family Servicemembers' Group Life Insurance for members
			 of the Armed Forces married to other membersSection 1967(a)(1) of title 38, United
			 States Code, is amended—
						(1)in subparagraph
			 (A)(ii), by inserting after insurable dependent of the member
			 the following: (other than a dependent who is also a member of a
			 uniformed service and, because of such membership, automatically insured under
			 this paragraph); and
						(2)in subparagraph
			 (C)(ii), by inserting after insurable dependent of the member
			 the following: (other than a dependent who is also a member of a
			 uniformed service and, because of such membership, automatically insured under
			 this paragraph) .
						632.Conformity of
			 special compensation for members with injuries or illnesses requiring
			 assistance in everyday living with monthly personal caregiver stipend under
			 Department of Veterans Affairs program of comprehensive assistance for family
			 caregiversSubsection (c) of
			 section 439 of title 37, United States Code, is amended to read as
			 follows:
						
							(c)AmountThe
				amount of monthly special compensation payable to a member under subsection (a)
				shall be the amount as follows:
								(1)The monthly
				amount of aid and attendance payable under section 1114(r)(2) of title
				38.
								(2)Upon the
				establishment by the Secretary of Veterans Affairs pursuant to subparagraph (C)
				of section 1720G(a)(3) of title 38 of the schedule of monthly personal
				caregiver stipends under the Department of Veterans Affairs program of
				comprehensive assistance for family caregivers under subparagraph (A)(ii)(V) of
				such section, the monthly personal caregiver stipend payable with respect to
				similarly circumstanced veterans under such schedule, rather than the amount
				specified in paragraph
				(1).
								.
					VIIHealth Care
			 Provisions
				ATRICARE
			 Program
					701.One-year
			 extension of ceiling on charges for inpatient care under the TRICARE
			 program
						(a)One-year
			 extensionSection 1086(b)(3) of title 10, United States Code, is
			 amended by striking September 30, 2010 and inserting
			 September 30, 2011.
						(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2010.
						702.Extension of
			 dependent coverage under the TRICARE program
						(a)Dependent
			 coverage
							(1)In
			 generalChapter 55 of title 10, United States Code, is amended by
			 adding at the end the following new section:
								
									1110b.TRICARE
				program: extension of dependent coverage
										(a)In
				generalIn accordance with
				subsection (c), an individual described in subsection (b) shall be deemed to be
				a dependent (as described in section 1072(2)(D) of this title) for purposes of
				coverage under the TRICARE program.
										(b)Individual
				describedAn individual described in this subsection is an
				individual who—
											(1)would be a
				dependent under section 1072(2) of this title but for exceeding an age limit
				under such section;
											(2)has not attained
				the age of 26;
											(3)is not eligible
				to enroll in an eligible employer-sponsored plan (as defined in section
				5000A(f)(2) of the Internal Revenue Code of 1986);
											(4)is not otherwise
				a dependent of a member or a former member under any subparagraph of section
				1072(2) of this title; and
											(5)meets other
				criteria specified in regulations prescribed by the Secretary, similar to
				regulations prescribed by the Secretary of Health and Human Services under
				section 2714(b) of the Public Health Service Act.
											(c)Premium(1)The Secretary shall
				prescribe by regulation a premium (or premiums) for coverage under the TRICARE
				program provided pursuant to this section to an individual described in
				subsection (b).
											(2)The monthly amount of the premium in
				effect for a month for coverage under the TRICARE program pursuant to this
				section shall be the amount equal to the cost of such coverage that the
				Secretary determines on an appropriate actuarial basis.
											(3)The Secretary shall prescribe the
				requirements and procedures applicable to the payment of premiums under this
				subsection.
											(4)Amounts collected as premiums under
				this subsection shall be credited to the appropriation available for the
				Defense Health Program Account under section 1100 of this title, shall be
				merged with sums in such Account that are available for the fiscal year in
				which collected, and shall be available under subsection (b) of such section
				for such fiscal
				year.
											.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter of
			 such title is amended by inserting after the item relating to section 1110a the
			 following new item:
								
									
										1110b. TRICARE program: extension of dependent
				coverage.
									
									.
							(b)Effective date
			 and regulationsThe amendments made by this section shall take
			 effect on January 1, 2011. The Secretary of Defense shall prescribe an interim
			 final rule with respect to such amendments, effective not later than January 1,
			 2011.
						703.Recognition of
			 licensed mental health counselors as authorized providers under the TRICARE
			 program
						(a)In
			 generalSection 1079(a)(13) of title 10, United States Code, is
			 amended by inserting after certified nurse practitioner, the
			 following: licensed mental health counselors,.
						(b)RegulationsThe
			 Secretary of Defense shall, in consultation with the other administering
			 Secretaries, issue regulations for implementation of the revision made by
			 subsection (a). Such regulations shall include qualifications, consistent with
			 subsection (c), for licensed mental health counselors to be recognized as
			 authorized to practice independently for purposes of reimbursement under the
			 TRICARE program. Such regulations shall be issued as an interim final rule
			 within 180 days of the date of the enactment of this Act.
						(c)QualificationsThe
			 qualifications referred to in subsection (b) shall include the
			 following:
							(1)The mental health
			 counselor must be licensed for independent practice to diagnose and treat
			 mental illness in mental health counseling by the jurisdiction where
			 practicing. In jurisdictions with two or more licenses allowing for differing
			 scopes of independent practice, the licensed mental health counselor may only
			 practice within the scope of the license the mental health counselor
			 possesses.
							(2)The mental health
			 counselor must have passed the National Clinical Mental Health Counseling
			 Examination.
							(3)The mental health
			 counselor must possess a master’s or higher-level degree in mental health
			 counseling from a regionally accredited institution. The mental health
			 counseling or clinical mental health counseling program through which the
			 degree was obtained must be accredited by the Council for Accreditation of
			 Counseling and Related Educational Programs (CACREP) or a similar accreditation
			 program considered appropriate by the Secretary.
							(4)The mental health
			 counselor must have a minimum of 2 years of post-master’s degree supervised
			 mental health counseling practice which includes a minimum of 3,000 hours of
			 supervised clinical practice and 100 hours of face-to-face supervision. This
			 supervision must be provided by a mental health counselor who is licensed for
			 independent practice in mental health counseling in the jurisdiction where
			 practicing and must be conducted in a manner that is consistent with the
			 guidelines for supervision of the American Mental Health Counselors
			 Association.
							(5)The mental health
			 counselor must agree that a patient's organic medical problems must receive
			 appropriate concurrent management by a physician.
							(d)Transition
			 provisionsThe regulations required by subsection (b) shall also
			 include transition provisions under which, for a period of time specified by
			 the Secretary, mental health counselors meeting qualification standards
			 prescribed by the Secretary may continue to be recognized as authorized
			 providers under the TRICARE program for purposes of practice through referral
			 and on-going supervision by a physician.
						(e)DefinitionsIn
			 this section:
							(1)The term
			 administering Secretaries has the meaning given that term in
			 section 1072(3) of title 10, United States Code.
							(2)The term
			 TRICARE program has the meaning given that term in section 1072(7)
			 of title 10, United States Code.
							704.Plan for
			 enhancement of quality, efficiencies, and savings in the military health care
			 system
						(a)Plan
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report setting forth a plan for actions to be taken by the
			 Secretary of Defense to enhance quality and efficiencies and secure additional
			 cost savings under the TRICARE program and the other health care programs and
			 activities of the Department of Defense that are funded by the Defense Health
			 Program account.
						(b)Potential
			 actionsIn developing the plan required by subsection (a), the
			 Secretary shall consider a variety of potential actions, including, but not
			 limited to, the following:
							(1)Measures to
			 increase the utilization of home delivery pharmacy.
							(2)Measures to
			 reduce usage of emergency rooms for non-emergency health care.
							(3)Implementation of
			 patient-centered medical home.
							(4)Mechanisms to
			 reduce overhead and administrative expenses for health care provided directly
			 by the Secretary and for health care provided under contract.
							(5)Full deployment
			 of electronic health records management.
							(6)Mechanisms to
			 improve patient safety and eliminate ineffective medical procedures.
							(7)The consolidation
			 of support contracts.
							(8)The expansion of
			 prevention and disease management programs.
							(9)Mechanisms to
			 ensure consistency of health care and health care technology throughout the
			 military health care system.
							(10)The
			 establishment of a unified military medical command.
							(c)Anticipated
			 savingsThe report on the plan required by subsection (a) shall
			 set forth, for each action specified in the plan, the following:
							(1)An estimate of
			 the cost savings anticipated to be achieved by such action during the five
			 fiscal years beginning with fiscal year 2011.
							(2)Metrics for
			 evaluating the implementation of such action and for determining the amount of
			 cost savings achieved by such action.
							(d)TRICARE program
			 definedIn this section, the term TRICARE program
			 has the meaning given that term in section 1072(7) of title 10, United States
			 Code.
						BHealth Care
			 Administration
					711.Postdeployment
			 health reassessments for purposes of the medical tracking system for members of
			 the Armed Forces deployed overseas
						(a)Requirement for
			 postdeployment health reassessmentsParagraph (1) of subsection
			 (b) of section 1074f of title 10, United States Code, is amended to read as
			 follows:
							
								(1)(A)The system described in
				subsection (a) shall include the use of predeployment medical examinations and
				postdeployment medical examinations (including the assessment of mental health
				and the drawing of blood samples) and postdeployment health reassessments
				to—
										(i)accurately record the medical
				condition of members before their deployment;
										(ii)accurately record any changes in
				their medical condition during the course of their deployment; and
										(iii)identify health concerns, including
				mental health concerns, that may become manifest several months following their
				deployment.
										(B)The postdeployment medical
				examination shall be conducted when the member is redeployed or otherwise
				leaves an area in which the system is in operation (or as soon as possible
				thereafter).
									(C)The postdeployment health
				reassessment shall be conducted at an appropriate time during the period
				beginning 90 days after the member is redeployed and ending 180 days after the
				member is
				redeployed.
									.
						(b)Incorporation
			 in reassessments of elements of predeployment and postdeployment medical
			 examinationsParagraph (2) of such subsection is amended by
			 striking and postdeployment medical examination and inserting
			 medical examination, postdeployment medical examination, and
			 postdeployment health reassessment.
						(c)RecordkeepingSubsection
			 (c) of such section is amended—
							(1)by inserting
			 and reassessments after medical examinations;
			 and
							(2)by inserting
			 and the prescription and administration of psychotropic
			 medications after including immunizations.
							(d)Quality
			 assuranceSubsection (d) of such section is amended—
							(1)in paragraph (1),
			 by striking and postdeployment medical examinations and
			 inserting , postdeployment medical examinations, and postdeployment
			 health reassessments; and
							(2)in paragraph
			 (2)—
								(A)in subparagraph
			 (A), by inserting and reassessments after postdeployment
			 health assessments; and
								(B)in subparagraph
			 (B), by inserting and reassessments after such
			 assessments.
								712.Comprehensive
			 policy on consistent automated neurological cognitive assessments of members of
			 the Armed Forces before and after deployment
						(a)Comprehensive
			 policy requiredNot later than January 31, 2011, the Secretary of
			 Defense shall develop and implement a comprehensive policy on consistent
			 automated neurological cognitive assessments of members of the Armed Forces
			 before and after deployment.
						(b)Scope of
			 policyThe policy required by subsection (a) shall address each
			 of the following:
							(1)The administration
			 of effective predeployment and postdeployment automated neurological cognitive
			 assessments selected by the Department of Defense for its neurological
			 cognitive assessment test program in compliance with section 1673 of the
			 Wounded Warrior Act (title XVI of Public Law 110–181; 122 Stat. 482) for all
			 members of the Armed Forces who are preparing to deploy and all members who
			 have returned from deployment and have experienced an event which could result
			 in traumatic brain injury or a concussion.
							(2)The method used
			 by the Department to evaluate automated technologies to be used for
			 neurological cognitive assessments of members of the Armed Forces before and
			 after deployment.
							(3)A plan of
			 outreach to members of the Armed Forces who received predeployment baseline
			 cognitive ability assessments and experienced an event which could result in
			 traumatic brain injury or a concussion for the purpose of conducting a
			 consistent automated postdeployment cognitive assessment test and ensuring
			 referral for follow-up care, as appropriate.
							(4)The
			 standardization of testing procedures for neurological cognitive assessments of
			 members of the Armed Forces throughout the Department.
							(5)The documentation
			 of the results of automated neurological cognitive assessments of members of
			 the Armed Forces in electronic form in the medical records of such
			 members.
							(6)The compatibility
			 of electronic documentation of cognitive assessment test results and follow-up
			 referrals with the electronic health record systems of the Department of
			 Defense and the Department of Veterans Affairs.
							(7)The feasibility of
			 establishing an electronic longitudinal neurological cognitive assessment
			 medical record for the on-going care of members and veterans throughout the
			 Department of Defense and the Department of Veterans Affairs.
							(8)The availability of results and reports on
			 automated neurological cognitive assessments of members of the Armed Forces to
			 members of the Armed Forces and veterans for their personal use in health
			 management.
							(c)UpdatesThe
			 Secretary shall revise the policy required by subsection (a) on a periodic
			 basis in accordance with experience and evolving best practice
			 guidelines.
						713.Restoration of
			 previous policy regarding restrictions on use of Department of Defense medical
			 facilitiesSection 1093 of
			 title 10, United States Code, is amended—
						(1)by striking
			 subsection (b); and
						(2)in subsection
			 (a), by striking (a) Restriction on use of funds.—.
						714.Travel for
			 anesthesia services for childbirth for command-sponsored dependents of members
			 assigned to remote locations outside the continental United States
						(a)Travel
			 authorizedSection 1040(a) of
			 title 10, United States Code, is amended—
							(1)by inserting
			 (1) after (a); and
							(2)by adding at the
			 end the following new paragraph:
								
									(2)(A)For purposes of
				paragraph (1), required medical attention of a dependent includes, in the case
				of a dependent authorized to accompany a member at a location described in that
				paragraph, obstetrical anesthesia services for childbirth equivalent to the
				obstetrical anesthesia services for childbirth available in a military
				treatment facility in the United States.
										(B)In the case of a dependent at a
				remote location outside the continental United States who elects services
				described in subparagraph (A) and for whom air transportation would be needed
				to travel under paragraph (1) to the nearest appropriate medical facility at
				which adequate medical care is available, the Secretary may authorize the
				dependent to receive transportation under that paragraph to the continental
				United States and be treated at the military treatment facility that can
				provide appropriate obstetrical services that is nearest to the closest port of
				entry into the continental United States from such remote location.
										(C)The second through sixth sentences of
				paragraph (1) shall apply to a dependent provided transportation by reason of
				this paragraph.
										(D)The total cost incurred by the United
				States for the provision of transportation and expenses (including per diem)
				with respect to a dependent by reason of this paragraph may not exceed the cost
				the United States would otherwise incur for the provision of transportation and
				expenses with respect to that dependent under paragraph (1) if the
				transportation and expenses were provided to that dependent without regard to
				this paragraph.
										(E)The authority under this paragraph
				shall expire on September 30,
				2015.
										.
							(b)ReportNot
			 later than September 30, 2013, the Assistant Secretary of Defense for Health
			 Affairs shall submit to the Secretary of Defense and the Director of the Office
			 of Management and Budget a report on the use of the authority under paragraph
			 (2) of section 1040(a) of title 10, United States Code (as added by subsection
			 (a)). The report shall—
							(1)identify
			 associated costs and the effect of the use of the authority on obstetric care
			 provided at overseas military treatment facilities; and
							(2)include the
			 recommendation of the Assistant Secretary as to whether an extension of the
			 authority is advisable.
							715.Clarification
			 of authority for transfer of medical records from the Department of Defense to
			 the Department of Veterans Affairs
						(a)In
			 generalSection 1614(b)(11) of the Wounded Warrior Act (title XVI
			 of Public Law 110–181; 122 Stat. 445; 10 U.S.C. 1071 note) is amended by
			 inserting before the period at the end the following: “, or that such transfer
			 is otherwise authorized by the regulations implementing such Act”.
						(b)Effective
			 dateThe amendment made by subsection (a) shall be effective as
			 if included in section 1614 of such Act as enacted on January 28, 2008.
						716.Clarification
			 of licensure requirements applicable to military health-care professionals who
			 are members of the National Guard performing certain duty while in State
			 statusSection 1094(d) of
			 title 10, United States Code, is amended—
						(1)in paragraph (1),
			 by inserting or (3) after paragraph (2);
						(2)in paragraph (2),
			 by inserting as being described in this paragraph after
			 paragraph (1); and
						(3)by adding at the
			 end the following new paragraph:
							
								(3)A health-care
				professional referred to in paragraph (1) as being described in this paragraph
				is a member of the National Guard who—
									(A)has a current
				license to practice medicine, osteopathic medicine, dentistry, or another
				health profession; and
									(B)is performing
				training or duty under section 502(f) of title 32, United States Code, in
				response to an actual or potential
				disaster.
									.
						717.Education and
			 training on use of pharmaceuticals in rehabilitation programs for wounded
			 warriors
						(a)Education and
			 training requiredThe
			 Secretary of Defense shall develop and implement training, available through
			 the Internet or other means, on the use of pharmaceuticals in rehabilitation
			 programs for seriously ill or injured members of the Armed Forces.
						(b)Recipients of
			 trainingThe training
			 developed and implemented under subsection (a) shall be training for each
			 category of individuals as follows:
							(1)Patients in or
			 transitioning to a Wounded Warrior Unit, with special accommodation in such
			 training for such patients with cognitive disabilities.
							(2)Medical
			 caregivers.
							(3)Medical case
			 managers.
							(4)Nonmedical case
			 managers.
							(5)Military
			 leaders.
							(6)Family
			 members.
							(c)Elements of
			 trainingThe training developed and implemented under subsection
			 (a) shall include the following:
							(1)An overview of
			 the fundamentals of clinical pharmacology.
							(2)Familiarization
			 with principles on the utilization of pharmaceuticals in rehabilitation
			 therapies.
							(3)Case studies on
			 the utilization of pharmaceuticals for individuals with multiple, complex
			 injuries, including Traumatic Brain Injury (TBI) and Post-Traumatic Stress
			 Disorder (PTSD).
							(4)Familiarization
			 with means of finding additional resources for information on
			 pharmaceuticals.
							(5)Familiarization
			 with basic elements of pain and pharmaceutical management.
							(6)Familiarization
			 with complementary and alternative therapies.
							(d)Tailoring of
			 trainingThe training developed and implemented under subsection
			 (a) shall appropriately tailor the elements specified in subsection (c) for and
			 among each category of individuals set forth in subsection (b).
						(e)ProficiencyThe
			 Secretary of Defense may, in consultation with the Secretaries of the military
			 departments, establish standards or requirements for the completion of training
			 developed and implemented under subsection (a) and for proficiency in the
			 matters covered by such training for all recipients of such training.
						CReports
					731.Report on Department
			 of Defense support of members of the Armed Forces who experience traumatic
			 injury as a result of vaccinations required by the Department
						(a)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall, in consultation with the Secretaries of the military
			 departments, submit to the appropriate committees of Congress a report setting
			 forth the results of a comprehensive review (conducted for purposes of the
			 report) of the adequacy and effectiveness of the policies, procedures, and
			 systems of the Department of Defense in providing support to members of the
			 Armed Forces who experience traumatic injury as a result of a vaccination
			 required by the Department.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)The number and
			 nature of traumatic injuries incurred by members of the Armed Forces as a
			 result of a vaccination required by the Department of Defense each year since
			 January 1, 2001, set forth by aggregate in each year and by military department
			 in each year.
							(2)Such
			 recommendations as the Secretary of Defense considers appropriate for
			 improvements to the policies, procedures, and systems (including tracking
			 systems) of the Department to identify members of the Armed Forces who
			 experience traumatic injury as a result of a vaccination required by the
			 Department.
							(3)Such
			 recommendations as the Secretary of Defense considers appropriate for
			 improvements to the policies, procedures, and systems of the Department to
			 support members of the Armed Forces who experience traumatic injury as a result
			 of the administration of a vaccination required by the Department.
							(4)In consultation
			 with the Secretary of Veterans Affairs, an assessment by the Secretary of
			 Defense of the advisability of extending Traumatic Servicemembers' Group Life
			 Insurance under section 1980A of title 38, United States Code, to cover
			 traumatic adverse reactions that result from vaccinations required by the
			 Department.
							(5)If the extension
			 described in paragraph (4) is determined not to be advisable, an identification
			 of other Federal programs the Secretary of Defense considers appropriate to
			 provide similar support to members of the Armed Forces who experience traumatic
			 injury as a result of a vaccination required by the Department.
							(c)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committees on
			 Armed Services and Veterans' Affairs of the Senate; and
							(2)the Committees on
			 Armed Services and Veterans' Affairs of the House of Representatives.
							732.Repeal of
			 report requirement on separations resulting from refusal to participate in
			 anthrax vaccine immunization programSection 1178 of title 10, United States
			 Code, is amended—
						(1)by striking
			 (a) Requirement To
			 establish system.—; and
						(2)by striking
			 subsection (b).
						VIIIAcquisition
			 Policy, Acquisition Management, and Related Matters
				AProvisions
			 Relating to Major Defense Acquisition Programs
					801.Improvements
			 to structure and functioning of Joint Requirements Oversight Council
						(a)Vice Chairman
			 of Joint Chiefs of Staff To Be chairman of CouncilSubsection (c)
			 of section 181 of title 10, United States Code, is amended—
							(1)in paragraph (1),
			 by inserting Vice before Chairman of the Joint Chiefs of
			 Staff;
							(2)in paragraph (2),
			 by striking , other than the Chairman of the Joint Chiefs of
			 Staff, and inserting under subparagraphs (B), (C), (D), and (E)
			 of paragraph (1); and
							(3)by striking
			 paragraph (3).
							(b)Role of
			 commanders of combatant commands as members of CouncilParagraph
			 (1) of subsection (c) of such section is further amended—
							(1)in subparagraph
			 (D), by striking and at the end;
							(2)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
							(3)by adding at the
			 end the following new subparagraph:
								
									(F)in addition, when directed by the
				chairman, the commander of any combatant command (or, as directed by that
				commander, the deputy commander of that command) when matters related to the
				area of responsibility or functions of that command will be under consideration
				by the
				Council.
									.
							(c)Civilian
			 advisors
							(1)Additional
			 civilian advisorsSubsection (d) of such section is amended by
			 striking The Under Secretary and all that follows through
			 and expertise. and inserting: “The following officials of the
			 Department of Defense shall serve as advisors to the Council on matters within
			 their authority and expertise:
								
									(A)The Under
				Secretary of Defense for Acquisition, Technology, and Logistics.
									(B)The Under
				Secretary of Defense (Comptroller).
									(C)The Under
				Secretary of Defense for Policy.
									(D)The Director of
				Cost Assessment and Program Evaluation.
									(E)The Director of
				Operational Test and Evaluation.
									(F)Such other
				civilian officials of the Department of Defense as are designated by the
				Secretary of Defense for purposes of this
				subsection.
									.
							(2)Conforming
			 amendmentSubsection (b)(3) of such section is amended by
			 striking Under Secretary of Defense (Comptroller), the Under Secretary
			 of Defense for Acquisition, Technology, and Logistics, and the Director of Cost
			 Assessment and Performance Evaluation and inserting advisors to
			 the Council under subsection (d).
							(d)Recognition of
			 permanent nature of CouncilSubsection (a) of such section is
			 amended by striking The Secretary of Defense shall establish and
			 inserting There is.
						802.Cost estimates
			 for program baselines and contract negotiations for major defense acquisition
			 and major automated information system programsSection 2334 of title 10, United States
			 Code, is amended—
						(1)in subsection
			 (d)—
							(A)in paragraph
			 (1)—
								(i)by
			 striking paragraph (2) and inserting paragraph
			 (3); and
								(ii)by
			 striking , the rationale for selecting such confidence level, and, if
			 such confidence level is less than 80 percent, the justification for selecting
			 a confidence level of less than 80 percent; and and inserting
			 and the rationale for selecting such confidence level;;
								(B)by redesignating
			 paragraph (2) as paragraph (3); and
							(C)by inserting
			 after paragraph (1) the following new paragraph (2):
								
									(2)ensure that such
				confidence level provides a high degree of confidence that the program can be
				completed without the need for significant adjustment to program budgets;
				and
									;
							(2)by redesignating
			 subsections (e) and (f) as subsections (f) and (g), respectively; and
						(3)by inserting
			 after subsection (d) the following new subsection (e):
							
								(e)Estimates for
				program baseline and contract negotiation purposes(1)The policies,
				procedures, and guidance issued by the Director of Cost Assessment and Program
				Evaluation in accordance with the requirements of subsection (a) shall provide
				that—
										(A)cost estimates developed for baseline
				descriptions and other program purposes specified in subsection (a)(6) are not
				to be used for the purpose of contract negotiations or the obligation of funds;
				and
										(B)cost estimates developed for the
				purpose of contract negotiations and the obligation of funds are based on the
				government’s reasonable expectation of successful contractor performance in
				accordance with the contractor’s proposal and previous experience.
										(2)The Program Manager and contracting
				officer for each major defense acquisition program and major automated
				information system program shall ensure that cost estimates developed for the
				purpose of contract negotiations and the obligation of funds are carried out in
				accordance with the requirements of paragraph (1) and the policies, procedures,
				and guidance issued by the Director of Cost Assessment and Program
				Evaluation.
									(3)Funds that are made available for a
				major defense acquisition program or major automated information system program
				in accordance with a cost estimate developed pursuant to subsection (a)(6), but
				are excess to a cost estimate developed pursuant to paragraph (2), shall remain
				available for obligation in accordance with the terms of applicable
				authorization and appropriations Acts, but may not be obligated without the
				written approval of the Milestone Decision Authority for such major defense
				acquisition program or major automated information system program.
									(4)Funds described in paragraph
				(3)—
										(A)may be used—
											(i)to cover increased program costs,
				as reflected in a revised cost estimate developed pursuant to paragraph (2);
				or
											(ii)to acquire additional end items in
				accordance with the requirements of section 2308 of this title; and
											(B)may be reprogrammed, in accordance
				with established procedures, only if determined to be excess to program needs
				on the basis of a revised cost estimate developed pursuant to subsection
				(a)(6).
										.
						803.Management of
			 manufacturing risk in major defense acquisition programs
						(a)Guidance
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall issue comprehensive guidance on the
			 management of manufacturing risk in major defense acquisition programs.
						(b)ElementsThe
			 guidance issued under subsection (a) shall, at a minimum—
							(1)require the use
			 of manufacturing readiness levels as a basis for measuring, assessing,
			 reporting, and communicating manufacturing readiness and risk on major defense
			 acquisition programs throughout the Department of Defense;
							(2)provide guidance
			 on the definition of manufacturing readiness levels and how manufacturing
			 readiness levels should be used to assess manufacturing risk and readiness in
			 major defense acquisition programs;
							(3)specify
			 manufacturing readiness levels that should be achieved at key milestones and
			 decision points for major defense acquisition programs;
							(4)identify tools
			 and models that may be used to manage and reduce risks that are identified in
			 the course of manufacturing readiness assessments for major defense acquisition
			 programs; and
							(5)require
			 appropriate consideration of the manufacturing readiness and manufacturing
			 readiness processes of potential contractors and subcontractors as a part of
			 the source selection process for major defense acquisition programs.
							(c)Manufacturing
			 readiness expertiseThe Secretary shall ensure that—
							(1)the acquisition
			 workforce chapter of the annual strategic workforce plan required by section
			 115b of title 10, United States Code, includes an assessment of the critical
			 manufacturing readiness knowledge and skills needed in the acquisition
			 workforce and a plan of action for addressing any gaps in such knowledge and
			 skills; and
							(2)the need of the
			 Department for manufacturing readiness knowledge and skills is given
			 appropriate consideration, comparable to the consideration given to other
			 program management functions, as the Department identifies areas of need for
			 funding through the Defense Acquisition Workforce Development Fund established
			 in accordance with the requirements of section 1705 of title 10, United States
			 Code.
							(d)Major defense
			 acquisition program definedIn this section, the term major
			 defense acquisition program has the meaning given that term in section
			 2430(a) of title 10, United States Code.
						804.Extension of
			 reporting requirements for developmental test and evaluation and systems
			 engineering in the military departments and Defense AgenciesSection 102(b) of the Weapon Systems
			 Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1714; 10 U.S.C.
			 2430 note) is amended—
						(1)in paragraph (2), by inserting , and
			 not later than February 15 of each year from 2011 through 2016 after
			 Not later than 180 days after the date of the enactment of this
			 Act; and
						(2)in paragraph (3),
			 by striking The first annual report and inserting Each
			 annual report from 2010 through 2016.
						805.Inclusion of
			 major subprograms to major defense acquisition programs under various
			 acquisition-related requirements
						(a)Reporting
			 requirementsSection 2430a(b) of title 10, United States Code, is
			 amended—
							(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
							(2)by inserting
			 (1) before If the Secretary;
							(3)in subparagraph
			 (A), as so redesignated, by inserting (other than as provided in
			 paragraph (2)) before the semicolon; and
							(4)by adding at the
			 end the following new paragraph:
								
									(2)For a major defense acquisition
				program for which a designation of a major subprogram has been made under
				subsection (a), unit costs under this chapter shall be submitted in accordance
				with the definitions in subsection
				(d).
									.
							(b)Milestone A
			 approval certification requirementsSection 2366a of such title
			 is amended—
							(1)in subsection
			 (b)—
								(A)in paragraph (1),
			 by striking a major defense acquisition program certified by the
			 Milestone Decision Authority under subsection (a), if the cost of the
			 program and inserting a major defense acquisition program
			 certified by the Milestone Decision Authority under subsection (a) or a
			 designated major subprogram of such program, if the cost of the program or
			 subprogram; and
								(B)in paragraph (2),
			 by inserting or designated major subprogram after major
			 defense acquisition program; and
								(2)in subsection
			 (c)—
								(A)by redesignating
			 paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6),
			 respectively; and
								(B)by inserting
			 after paragraph (1) the following new paragraph (2):
									
										(2)The term
				designated major subprogram means a major subprogram of a major
				defense acquisition program designated under section 2430a(a)(1) of this
				title.
										.
								(c)Milestone B
			 approval certification requirementsSection 2366b of such title
			 is amended—
							(1)in subsection
			 (b)(1)—
								(A)by striking
			 any changes to the program and inserting any changes to
			 the program or a designated major subprogram of such program;
			 and
								(B)in subparagraph
			 (B), by striking otherwise cause the program and inserting
			 otherwise cause the program or subprogram; and
								(2)in subsection
			 (g)—
								(A)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively;
			 and
								(B)by inserting
			 after paragraph (1) the following new paragraph (2):
									
										(2)The term
				designated major subprogram means a major subprogram of a major
				defense acquisition program designated under section 2430a(a)(1) of this
				title.
										.
								806.Technical and
			 clarifying amendments to Weapon Systems Acquisition Reform Act of 2009
						(a)Clarification
			 that prototypes may be acquired from commercial, government, or academic
			 sourcesParagraph (4) of section 203(a) of Weapon Systems
			 Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1722; 10 U.S.C.
			 2430 note) is amended to read as follows:
							
								(4)That
				prototypes—
									(A)may be required
				under paragraph (1) or (3) for the system to be acquired or, if prototyping of
				the system is not feasible, for critical subsystems of the system; and
									(B)may be acquired
				from commercial, government, or academic
				sources.
									.
						(b)Clarification
			 that certifications are not required for major defense acquisition programs
			 following Milestone C approvalSection 204(c)(2) of the Weapon
			 Systems Acquisition Reform Act of 2009 (123 Stat. 1724) is amended—
							(1)in subparagraph
			 (A), by striking ; and and inserting a semicolon;
							(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
							(3)by adding at the
			 end the following new subparagraph:
								
									(C)has not yet
				achieved a Milestone C
				approval.
									.
							(c)Clarification
			 that certain Milestone B certification criteria may be waived
							(1)Waiver
			 authoritySection 2366b(d) of title 10, United States Code, as
			 amended by section 205(a)(1) of the Weapon Systems Acquisition Reform Act of
			 2009 (123 Stat. 1724), is amended by striking specified in paragraphs
			 (1) and (2) of subsection (a) both places it appears and inserting
			 specified in paragraphs (1), (2), and (3) of subsection
			 (a).
							(2)Determination
			 regarding satisfaction of certification componentsSection
			 205(b)(1) of the Weapon Systems Acquisition Reform Act of 2009 (10 U.S.C. 2366b
			 note) is amended by striking certification components specified in
			 paragraphs (1) and (2) of subsection (a) of section 2366b of title 10, United
			 States Code and inserting certification components specified in
			 paragraphs (1), (2), and (3) of subsection (a) of section 2366b of title 10,
			 United States Code.
							(d)Correction to
			 referenceSection 205(c) of the Weapon Systems Acquisition Reform
			 Act of 2009 (10 U.S.C. 2433a note) is amended by striking section
			 2433a(c)(3) and inserting section
			 2433(a)(c)(1)(C).
						BAcquisition
			 Policy and Management
					811.New
			 acquisition process for rapid fielding of capabilities in response to urgent
			 operational needs
						(a)New acquisition
			 process required
							(1)In
			 generalNot later than 270 days after the date of the enactment
			 of this Act, the Secretary of Defense shall develop and implement a new
			 acquisition process to ensure the rapid fielding of capabilities in response to
			 urgent operational needs.
							(2)ElementsThe
			 acquisition process developed and implemented pursuant to this subsection
			 shall, to the extent determined appropriate by the Secretary—
								(A)be consistent
			 with—
									(i)the
			 fifth recommendation of the July 2009 report of the Defense Science Board Task
			 Force on Fulfillment of Urgent Operational Needs; and
									(ii)the
			 recommendations of the April 2010 report of the Government Accountability
			 Office on DOD’s Urgent Needs Processes;
									(B)clearly define
			 the roles and responsibilities of the Office of the Secretary of Defense, the
			 Joint Chiefs of Staff, the military departments, and other components of the
			 Department of Defense for carrying out all phases of the process;
								(C)designate a
			 senior official within the Office of the Secretary of Defense with primary
			 responsibility for making recommendations to the Secretary on the use of the
			 authority provided by subsections (c) and (d) of section 806 of the Bob Stump
			 National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302), as
			 added by section 811 of the Ronald Reagan National Defense Authorization Act
			 for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2012), in appropriate
			 circumstances;
								(D)be designed to
			 provide a streamlined, expedited, and tightly integrated approach to—
									(i)the
			 identification and validation of urgent operational needs;
									(ii)the analysis of
			 alternatives and identification of preferred solutions;
									(iii)the development
			 and approval of appropriate requirements and acquisition documents;
									(iv)the
			 identification and minimization of development, integration, and manufacturing
			 risks;
									(v)the
			 consideration of operation and sustainment costs;
									(vi)the allocation
			 of appropriate funding; and
									(vii)the rapid
			 production and delivery of required capabilities;
									(E)ensure that a
			 target date is established for the fielding of a capability pursuant to each
			 validated urgent operational need;
								(F)include a system
			 for—
									(i)documenting key
			 process milestones, such as funding, acquisition, fielding, and assessment
			 decisions and actions; and
									(ii)tracking the
			 cost, schedule, and performance of acquisitions conducted pursuant to the
			 process; and
									(G)include an
			 established, formal feedback mechanism for the commanders of the combatant
			 commands to provide information to the Joint Chiefs of Staff and senior
			 acquisition officials on how well fielded solutions are meeting urgent
			 needs.
								(b)Applicability
			 of new process
							(1)Review of
			 applicability of needs for fielding through processNot later
			 than 270 days after the date of the enactment of this Act, the Secretary shall
			 develop and implement an expedited review process to determine whether
			 capabilities proposed as urgent operational needs are appropriate for fielding
			 through the acquisition process developed and implemented pursuant to
			 subsection (a) or should be fielded through the traditional acquisition
			 process.
							(2)ElementsThe
			 review process developed and implemented pursuant to paragraph (1)
			 shall—
								(A)apply to the
			 rapid fielding of capabilities in response to joint urgent operational need
			 statements and to other urgent operational needs statements generated by the
			 military departments and the combatant commands;
								(B)identify
			 officials responsible for making determinations described in paragraph
			 (1);
								(C)establish
			 appropriate time periods for making such determinations;
								(D)set forth
			 standards and criteria for making such determinations based on considerations
			 of urgency, risk, and life cycle management;
								(E)establish
			 appropriate thresholds for the applicability of the review process, or of
			 elements of the review process; and
								(F)authorize
			 appropriate officials to make exceptions from standards established under this
			 subsection in exceptional circumstances.
								(3)Covered
			 capabilitiesThe review process developed and implemented
			 pursuant to paragraph (1) shall provide that, subject to such exceptions as the
			 Secretary considers appropriate for purposes of this section, the acquisition
			 process developed and implemented pursuant to subsection (a) is appropriate
			 only for capabilities that—
								(A)can be fielded
			 within a period of 2 to 24 months;
								(B)do not require
			 substantial development effort;
								(C)are based on
			 technologies that are proven and available; and
								(D)can be acquired
			 under fixed price contracts.
								(c)Review of
			 organization and funding for urgent operational needs
							(1)ReviewThe
			 Secretary shall review the organization and funding of the Department of
			 Defense for the rapid fielding of capabilities in response to urgent
			 operational needs in order to develop such recommendations on the enhancement
			 of such organization and funding as the Secretary consider appropriate.
							(2)RecommendationsThe
			 recommendations developed by the Secretary under paragraph (1) shall include,
			 at a minimum, recommendations on the advisability of establishing a dedicated
			 source of funding, and a new agency, dedicated to the rapid fielding of
			 capabilities in response to urgent operational needs, as recommended by the
			 Defense Science Board Task Force on Fulfillment of Urgent Operational
			 Needs.
							(d)Testing
			 requirements
							(1)Process for
			 demonstration of performanceThe acquisition process developed
			 and implemented pursuant to this section shall include a process for
			 demonstrating performance of capabilities in a manner that is consistent with
			 the requirements of section 806(b)(2) of the Bob Stump National Defense
			 Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302 note), the principles
			 established in the July 2007 report to Congress pursuant to section 231 of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2131), and the need for rapid fielding of capabilities in
			 response to urgent operational needs.
							(2)Development of
			 operation and developmental testing requirementsTo the maximum
			 extent practicable and consistent with the need for rapid fielding, operational
			 and developmental testing requirements for capabilities covered by the
			 acquisition process shall be developed in coordination with the Director of
			 Operational Test and Evaluation and the Director of Developmental Test and
			 Evaluation.
							(e)Follow-on
			 production, sustainment, and logistics supportNot later than 270
			 days after the date of the enactment of this Act, the Secretary shall issue
			 guidance to provide for the appropriate transition of capabilities fielded
			 through the acquisition process developed and implemented pursuant to this
			 section into the traditional budget, requirements, and acquisition process for
			 purposes of contracts for follow-on production, sustainment, and logistics
			 support.
						(f)Reports to
			 Congress
							(1)Initial
			 reportNot later than one year after the date of the enactment of
			 this Act, the Secretary shall submit to the Committees on Armed Services of the
			 Senate and the House of Representatives a report on the implementation of the
			 requirements of this section. Such report shall include, at a minimum, the
			 following:
								(A)A description of
			 the acquisition process developed and implemented pursuant to subsection
			 (a).
								(B)A description of
			 the expedited review process developed and implemented pursuant to subsection
			 (b).
								(C)The results of
			 the review conducted pursuant to subsection (c), including the recommendations
			 described in that subsection.
								(D)A description of
			 the testing process established pursuant to subsection (d).
								(E)A description of
			 the transition guidance issued pursuant to subsection (e).
								(F)Such
			 recommendations for such legislative action as the Secretary considers
			 appropriate to enhance the utility of the expedited acquisition process
			 required by this section.
								(G)Such other
			 matters relating to the implementation of the requirements of this section as
			 the Secretary considers appropriate, including such other recommendations as
			 the Secretary considers appropriate.
								(2)Annual
			 reportsNot later than 30 days after the end of fiscal year 2011,
			 and 30 days after the end of each subsequent fiscal year through fiscal year
			 2016, the Secretary shall submit to the congressional defense committees a
			 report on the rapid fielding of capabilities under the acquisition process
			 developed and implemented pursuant to this section. Each such report shall
			 include, at a minimum, the following:
								(A)The number and
			 dollar value of acquisitions conducted pursuant to the acquisition process
			 during the previous fiscal year.
								(B)An assessment of
			 the successes and failures of acquisitions conducted pursuant to the
			 acquisition process during the previous fiscal year.
								(C)An identification
			 of each acquisition conducted pursuant to the acquisition process during the
			 previous fiscal year in which a capability was not fielded by the target date
			 established under this section, the reasons for the failure to field such
			 capability by the target date, and the plans of the Department for fielding
			 such capability.
								(D)A description of
			 any plans of the Department to improve or enhance the acquisition
			 process.
								812.Acquisition of
			 major automated information system programs
						(a)Program to
			 improve information technology processes
							(1)In
			 generalChapter 131 of title 10, United States Code, is amended
			 by inserting after section 2223 the following new section:
								
									2223a.Information
				technology acquisition planning and oversight requirements
										(a)Establishment
				of programThe Secretary of Defense shall establish a program to
				improve the planning and oversight processes for the acquisition of major
				automated information systems by the Department of Defense.
										(b)Program
				componentsThe program established under subsection (a) shall
				include—
											(1)a documented
				process for information technology acquisition planning, requirements
				development and management, project management and oversight, earned value
				management, and risk management;
											(2)the development
				of appropriate metrics that can be implemented and monitored on a real-time
				basis for performance measurement of—
												(A)processes and
				development status of investments in major automated information system
				programs;
												(B)continuous
				process improvement of the program; and
												(C)achievement of
				program and investment outcomes;
												(3)a process to
				ensure that key program personnel have an appropriate level of experience,
				training, and education in the planning, acquisition, execution, management,
				and oversight of information technology systems;
											(4)a process to
				ensure that military departments and defense agencies adhere to established
				processes and requirements relating to the planning, acquisition, execution,
				management, and oversight of information technology programs and developments;
				and
											(5)a process under
				which an appropriate Department of Defense official may intervene or terminate
				the funding of an information technology investment if the investment is at
				risk of not achieving major project
				milestones.
											.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 131
			 of such title is amended by inserting after the item relating to section 2223
			 the following new item:
								
									
										2223a. Information technology acquisition
				planning and oversight
				requirements.
									
									.
							(b)Annual report
			 to CongressSection 2445b(b) of title 10, United States Code, is
			 amended by adding at the end the following new paragraphs:
							
								(5)For each major
				automated information system program for which such information has not been
				provided in a previous annual report—
									(A)a description of
				the primary business case and key functional requirements for the
				program;
									(B)a description of
				the analysis of alternatives conducted with regard to the program;
									(C)an assessment of
				the extent to which the program, or portions of the program, have technical
				requirements of sufficient clarity that the program, or portions of the
				program, may be feasibly procured under firm, fixed-price contracts;
									(D)the most recent
				independent cost estimate or cost analysis for the program provided by the
				Director of Cost Assessment and Program Evaluation in accordance with section
				2334(a)(6) of this title;
									(E)a certification
				by a Department of Defense acquisition official with responsibility for the
				program that all technical and business requirements have been reviewed and
				validated to ensure alignment with the business case; and
									(F)an explanation of
				the basis for the certification described in subparagraph (E).
									(6)For each major
				automated information system program for which the information required under
				paragraph (5) has been provided in a previous annual report, a summary of any
				significant changes to the information previously
				provided.
								.
						813.Permanent
			 authority for Defense Acquisition Challenge Program
						(a)Permanent
			 authoritySection 2359b of title 10, United States Code, is
			 amended by striking subsection (k).
						(b)Repeal of
			 annual report requirementSuch section is further amended by
			 striking subsection (j).
						(c)Conforming
			 amendmentSuch section is further amended by redesignating
			 subsection (l) as subsection (j).
						814.Exportability
			 features for Department of Defense systems
						(a)Incorporation
			 of exportability features during research and development on defense
			 systems
							(1)In
			 generalChapter 139 of title 10, United States Code, is amended
			 by inserting after section 2367 the following new section:
								
									2368.Defense
				systems identified for possible export: design and incorporation of
				exportability features during research and development
										(a)Exportability
				features for defense systems identified for possible future
				exportSubject to subsection (c), the Secretary of Defense may,
				during the research and development phases of any Department of Defense system
				identified for possible future export, carry out activities—
											(1)for the
				development of program protection strategies for the system; and
											(2)for the design
				and incorporation of exportability features into the system.
											(b)Use of
				research, development, test, and evaluation funds(1)Subject to the
				availability of appropriations for such purpose, the Secretary may use funds
				available to the Department of Defense for research, development, test, and
				evaluation for activities under this section.
											(2)The amount of funds described in
				paragraph (1) that are used under that paragraph in any fiscal year may not
				exceed $5,000,000.
											(c)Cost-sharing
				and recoupment(1)Any contract for the
				design or development of a system referred to in subsection (a) which contains
				a requirement to carry out activities specified in paragraph (1) or (2) of that
				subsection shall include a cost-sharing provision that requires the contractor
				to bear at least one half of the cost of such activities.
											(2)Any costs borne by the Department of
				Defense for activities specified in paragraph (1) or (2) of subjection (a)
				shall be subject to recoupment at the time of an export sale, in accordance
				with sections 21(e)(1)(B) and 22(a) of the Arms Export Control Act (22 U.S.C.
				2671(e)(1)(B), 2762(a)).
											(d)Annual
				reportNot later than 90 days after the end of each fiscal year
				during which this section is in effect, the Secretary shall submit to the
				congressional defense committees a report on the defense systems for which
				exportability features were incorporated during research and development
				activities during such fiscal year.
										(e)SunsetThe
				authority under this section shall expire on September 30,
				2016.
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 139
			 of such title is amended by inserting after the item relating to section 2367
			 the following new item:
								
									
										2368. Defense systems identified for possible export: design
				and incorporation of exportability features during research and
				development.
									
									.
							(b)Report on
			 exercise of authorityNot later than October 1, 2015, the
			 Secretary of Defense shall submit to Congress a written report on actions taken
			 under section 2368(a) of title 10, United States Code (as added by subsection
			 (a)), since the date of the enactment of this Act. The report shall include a
			 comprehensive assessment of the benefits and costs of exportability development
			 under that section, including, for each system so developed, an analysis of the
			 effects of such development on interoperability, deployment times for both
			 domestic and foreign export versions of such system, system security, and
			 system sales.
						815.Reduction of
			 supply chain risk in the acquisition of national security systems
						(a)Use of
			 qualification requirements to reduce supply chain riskThe head
			 of an agency may, on the basis of a joint recommendation by the Director of the
			 Defense Intelligence Agency and the Assistant Secretary of Defense for Networks
			 and Information Integration—
							(1)establish
			 qualification requirements, in accordance with the requirements of section 2319
			 of title 10, United States Code, for the purpose of reducing supply chain risk
			 in the acquisition of covered systems or covered items of supply; and
							(2)restrict the
			 procurement of a covered system or a covered item of supply to sources that
			 meet qualification requirements established pursuant to paragraph (1).
							(b)Use of
			 evaluation factors to reduce supply chain riskThe head of an
			 agency may—
							(1)provide for the
			 consideration of supply chain risk as a significant factor in the evaluation of
			 proposals for the procurement of a covered system or a covered item of supply;
			 and
							(2)utilize the
			 assistance of the Director of the Defense Intelligence Agency and the Assistant
			 Secretary of Defense for Networks and Information Integration in evaluating
			 proposals with regard to such factor.
							(c)Exclusion of
			 certain sources to reduce supply chain riskIf the head of an
			 agency determines, on the basis of a joint recommendation by the Director of
			 the Defense Intelligence Agency and the Assistant Secretary of Defense for
			 Networks and Information Integration, that the exclusion of a particular source
			 is necessary to avoid an unacceptable supply chain risk, the head of an agency
			 may—
							(1)notwithstanding
			 the requirements of section 2304(a) of title 10, United States Code, provide
			 for the procurement of a covered system or a covered item of supply using
			 competitive procedures, but excluding the particular source;
							(2)notwithstanding
			 the requirements of section 2304c(b) of title 10, United States Code, provide
			 for the award of a task or delivery order for a covered system or a covered
			 item of supply under a multiple task or delivery order contract on the basis of
			 a fair opportunity for all contractors to be considered, after excluding the
			 particular source;
							(3)withhold consent
			 for a contractor for a covered system or a covered item of supply to
			 subcontract with the particular source; or
							(4)direct a
			 contractor for a covered system or a covered item of supply to exclude the
			 particular source from consideration for subcontracts under the
			 contract.
							(d)DeterminationsA
			 determination under subsection (c) that the exclusion of a particular source is
			 necessary to avoid an unacceptable supply chain risk—
							(1)shall be made in
			 writing;
							(2)shall
			 include—
								(A)the information
			 required by section 2304(f)(3) of title 10, United States Code; and
								(B)the joint
			 recommendation by the Director of the Defense Intelligence Agency and the
			 Assistant Secretary of Defense for Networks and Information Integration as
			 specified in subsection (c);
								(3)may not be
			 delegated—
								(A)in the case of a
			 procurement with an estimated value of $50,000,000 or more (including all
			 options), below the level of head of an agency;
								(B)in the case of
			 any other procurement, below the level of senior procurement executive for an
			 agency;
								(4)shall not be
			 subject to disclosure under section 552 of title 5, United States Code;
							(5)shall be made in
			 the sole discretion of the head of an agency or senior procurement executive of
			 an agency, as the case may be; and
							(6)shall not be
			 subject to review in a bid protest before the Government Accountability Office
			 or in any Federal court.
							(e)Reports
							(1)In
			 generalNot later than 60 days after the end of each fiscal year
			 in which the authority under this section is in effect, the Secretary of
			 Defense shall submit to the congressional defense committees a report on the
			 use of the authority during the previous fiscal year.
							(2)ElementsEach
			 report under this subsection shall include, at a minimum, for the fiscal year
			 covered by such report the following:
								(A)A statistical
			 summary of the contracts subject to qualification requirements under subsection
			 (a), including information on numbers of contracts, contract award amounts, and
			 categories of systems or items of supply addressed.
								(B)A statistical
			 summary of the contracts subject to determinations under subsection (b),
			 including information on numbers of contracts, contract award amounts, and
			 categories of systems or items of supply addressed.
								(C)A statistical
			 summary of the contracts subject to determinations under subsection (c),
			 including information on numbers of contracts, contract award amounts, and
			 categories of systems or items of supply addressed.
								(D)A description of
			 each determination under subsection (c), including a summary of the information
			 required by subsection (d)(2).
								(f)DefinitionsIn
			 this section:
							(1)The term
			 covered item of supply means an item of information technology
			 (as that term is defined in section 11101 of title 40, United States Code), or
			 any other supply item, the loss of integrity of which could result in a supply
			 chain risk for a covered system.
							(2)The term
			 covered system means a national security system, as that term is
			 defined in section 3542(b) of title 44, United States Code.
							(3)The term
			 head of an agency has the meaning given that term in section
			 2302(1) of title 10, United States Code.
							(4)The term
			 supply chain risk means the risk that an adversary may sabotage,
			 maliciously introduce unwanted function, or otherwise subvert the design,
			 integrity, manufacturing, production, distribution, installation, operation, or
			 maintenance of a covered system or a covered item of supply so as to surveil,
			 deny, disrupt, or otherwise degrade the function, use, or operation of the
			 system or item.
							(g)Sunset of
			 authority to exclude sourcesThe authority to exclude sources as
			 provided in subsection (c) shall expire on the date that is five years after
			 the date of the enactment of this Act.
						816.Department of
			 Defense policy on acquisition and performance of sustainable products and
			 services
						(a)FindingCongress
			 finds that Executive Order No. 13514, dated October 5, 2009, requires the
			 departments and agencies of the Federal Government to establish an integrated
			 strategy towards the procurement of sustainable products and services.
						(b)Report
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report on the status of the achievement by the Department of
			 Defense of the objectives and goals on the procurement of sustainable products
			 and services established by section 2(h) of Executive Order No. 13514.
							(2)ElementsThe
			 report required by paragraph (1) shall include the following:
								(A)A description of
			 the actions taken, and to be taken, to promote the use of products and services
			 described in section 2(h) of Executive Order No. 13514 for the purpose of
			 achieving the objective that 95 percent of the new contracts of the Department
			 of Defense, and of task and delivery orders under existing Department
			 contracts, for products and services provide for the procurement of sustainable
			 products and services when such products and services meet Department
			 performance requirements.
								(B)A description of
			 the actions taken, and to be taken, by the Department to identify particular
			 sustainable products and services that contribute to the achievement of the
			 objective described in subparagraph (A).
								(C)An assessment of
			 the tools available to the Department to promote the use of particular
			 sustainable products and services identified pursuant to the actions described
			 in subparagraph (B) across the Department, and a description of the actions
			 taken, and to be taken, by the Department to utilize such tools.
								(D)A description of
			 strategies and tools identified by the Department that could assist the other
			 departments and agencies of the Federal Government in procuring sustainable
			 products and services, including a description of mechanisms for sharing best
			 practices in such procurement, as identified by the Department, among the other
			 departments and agencies of the Federal Government.
								817.Repeal of
			 requirement for certain procurements from firms in the small arms production
			 industrial base
						(a)RepealSection
			 2473 of title 10, United States Code, is repealed.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 146
			 of such title is amended by striking the item relating to section 2473.
						818.Prohibition on
			 Department of Defense procurements from entities engaging in commercial
			 activity in the energy sector of the Islamic Republic of Iran
						(a)Prohibition on
			 contractsThe Secretary of Defense may not procure, or enter into
			 any contract for the procurement of, any goods or services from any person or
			 entity through a contract, grant, loan, or loan guarantee in an amount in
			 excess of $1,000,000 unless the person or entity certifies to the Secretary
			 that the person or entity—
							(1)does not engage
			 in any activity for which sanctions may be imposed under section 5 of the Iran
			 Sanctions Act of 1996 (50 U.S.C. 1701 note);
							(2)during any
			 12-month period beginning on or after the date that is one year before the date
			 of the enactment of this Act, has not engaged in the sale of refined petroleum
			 products valued at $1,000,000 to the Islamic Republic of Iran;
							(3)during any
			 12-month period beginning on or after the date that is one year before the date
			 of the enactment of this Act, has not engaged in an activity valued at
			 $1,000,000 or more that could contribute to enhancing the ability of the
			 Islamic Republic of Iran to import refined petroleum products,
			 including—
								(A)providing ships
			 or shipping services to deliver refined petroleum products to the Islamic
			 Republic of Iran;
								(B)underwriting or
			 otherwise providing insurance or reinsurance for such an activity; or
								(C)financing or
			 brokering such an activity;
								(4)during any
			 12-month period beginning on or after the date that is one year before the date
			 of the enactment of this Act, has not engaged in the selling, leasing, or
			 otherwise providing to the Islamic Republic of Iran any goods, services, or
			 technology valued at $1,000,000 or more that could contribute to the
			 maintenance or expansion of the capacity of the Islamic Republic of Iran to
			 produce refined petroleum products; or
							(5)does not own or
			 control any person or entity that engages in such activity.
							(b)ExceptionsThe
			 prohibition in subsection (a) shall not apply—
							(1)in the case of
			 the procurement of defense articles or defense services—
								(A)under existing
			 contracts or subcontracts, including the exercise of options for production
			 quantities to satisfy requirements essential to the national security of the
			 United States;
								(B)if the Secretary
			 of Defense determines in writing that—
									(i)the
			 person or entity to which such prohibition would otherwise be applied is a sole
			 source supplier of such defense articles or services;
									(ii)such defense
			 articles or services are essential; and
									(iii)alternative
			 sources for such defense articles or services are not readily or reasonably
			 available; or
									(C)if the Secretary
			 determines in writing that such defense articles or services are essential to
			 the national security under defense coproduction agreements; or
								(2)to—
								(A)spare parts that
			 are essential to United States products or production;
								(B)component parts,
			 but not finished products, that are essential to United States products or
			 production; or
								(C)routine servicing
			 and maintenance of products, to the extent that alternative sources are not
			 readily or reasonably available.
								(c)Duration of
			 prohibitionThe prohibition in subsection (a) shall apply with
			 respect to a person or entity (or successor person or entity)—
							(1)for a period of
			 not less than 2 years beginning on the date on which the prohibition is
			 imposed; or
							(2)until the date on
			 which the Secretary of Defense determines and certifies to the congressional
			 defense committees that—
								(A)the person or
			 entity whose activities were the basis for imposing the prohibition is no
			 longer engaging in such activities; and
								(B)the Secretary has
			 received reliable assurances that such person or entity (or successor person or
			 entity) will not knowingly engage in such activities in the future.
								(d)Waiver
							(1)In
			 generalThe Secretary of Defense may waive the prohibition in
			 subsection (a) with respect to a procurement if the Secretary determines that
			 the procurement is essential to the national security interests of the United
			 States.
							(2)NoticeUpon
			 issuing a waiver under paragraph (1) with respect to a procurement, the
			 Secretary shall submit to the appropriate committees of Congress a notification
			 that identifies the person or entity involved, the nature of the procurement,
			 and the rationale for issuing the waiver.
							(3)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—
								(A)the Committees on
			 Armed Services, Foreign Relations, and Homeland Security and Governmental
			 Affairs of the Senate; and
								(B)the Committees on
			 Armed Services, Foreign Affairs, and Homeland Security of the House of
			 Representatives
								CAmendments
			 Relating to General Contracting Authorities, Procedures, and
			 Limitations
					831.Pilot program
			 on acquisition of military purpose nondevelopmental items
						(a)Pilot program
			 authorized
							(1)In
			 generalThe Secretary of Defense may carry out a pilot program to
			 assess the feasability and advisability of acquiring military purpose
			 nondevelopmental items in accordance with this section.
							(2)Scope of
			 programUnder the pilot program, the Secretary may enter into
			 contracts with nontraditional defense contractors for the acquisition of
			 military purpose nondevelopmental items in accordance with the streamlined
			 procedures set forth in subsection (b).
							(b)ProceduresEach
			 contract entered into under the pilot program—
							(1)shall be a firm,
			 fixed price contract, or a firm, fixed price contract with an economic price
			 adjustment clause;
							(2)shall be in an
			 amount not in excess of $50,000,000, including all options;
							(3)shall
			 provide—
								(A)for the delivery
			 of an initial lot of production quantities of completed items not later than
			 nine months after the date of the award of such contract; and
								(B)that failure to
			 make delivery as provided for under subparagraph (A) may result in the
			 termination of such contract for default; and
								(4)shall be—
								(A)exempt from the
			 requirement to provide cost or pricing data under section 2306a of title 10,
			 United States Code, and the cost accounting standards under section 26 of the
			 Office of Federal Procurement Policy Act (41 U.S.C. 422); and
								(B)subject to the
			 requirement to provide data other than certified cost or pricing data for the
			 purpose of price reasonableness determinations, as provided in section 2306a(d)
			 of title 10, United States Code.
								(c)Treatment of
			 items as developed exclusively at private expenseFor purposes of
			 this section, an item shall not be considered to be developed exclusively at
			 private expense if development of the item was paid for in whole or in part
			 through independent research and development costs or bid and proposal costs
			 that have been reimbursed directly or indirectly by a Federal agency or have
			 been submitted to a Federal agency for reimbursement.
						(d)Reports
							(1)Reports on
			 program activitiesNot later than 60 days after the end of the
			 first fiscal year in which the pilot program is in effect, and each year
			 thereafter, the Secretary shall submit to the congressional defense committees
			 a report on the pilot program. Each report shall set forth, for each contract
			 entered into under the pilot program in the preceding fiscal year, the
			 following:
								(A)The
			 contractor.
								(B)The item or items
			 to be acquired.
								(C)The military
			 purpose to be served by such item or items.
								(D)The amount of the
			 contract.
								(E)The actions taken
			 by the Department of Defense to ensure that the price paid for such item or
			 items is fair and reasonable.
								(2)Program
			 assessmentNot later than four years after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the congressional defense committees a report setting forth the
			 assessment of the Comptroller General of the extent to which the pilot
			 program—
								(A)enabled the
			 Department to acquire items that otherwise might not have been available to the
			 Department;
								(B)assisted the
			 Department in the rapid acquisition and fielding of capabilities needed to meet
			 urgent operational needs; and
								(C)protected the
			 interests of the United States in paying fair and reasonable prices for the
			 item or items acquired.
								(e)DefinitionsIn
			 this section:
							(1)The term
			 military purpose nondevelopmental item mean a nondevelopmental
			 item that meets a validated military requirement, as determined in writing by
			 the responsible program manager, and has been developed exclusively at private
			 expense.
							(2)The term
			 nondevelopmental item has the meaning given that term in section
			 4(13) of the Office of Federal Procurement Policy Act (41 U.S.C.
			 403(13)).
							(3)The term
			 nontraditional defense contractor has the meaning given that term
			 in section 845(f) of the National Defense Authorization Act for Fiscal Year
			 1994 (10 U.S.C. 2371 note).
							(4)The terms
			 independent research and developments costs and bid and
			 proposal costs have the meaning given such terms in section 31.205–18 of
			 the Federal Acquisition Regulation.
							(f)Sunset
							(1)In
			 generalThe authority to carry out the pilot program shall expire
			 on the date that is five years after the date of the enactment of this
			 Act.
							(2)Continuation of
			 current contractsThe expiration under paragraph (1) of the
			 authority to carry out the pilot program shall not affect the validity of any
			 contract awarded under the pilot program before the date of the expiration of
			 the pilot program under that paragraph.
							832.Competition
			 for production and sustainment and rights in technical data
						(a)GuidanceNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall issue guidance on the implementation of section 2320(e) of
			 title 10, United States Code. Such guidance shall be designed to ensure that
			 the United States—
							(1)preserves the
			 option of competition for contracts for the production and sustainment of
			 systems or subsystems that are developed exclusively with Federal funds or
			 without significant contribution by a contractor or subcontractor; and
							(2)is not required
			 to pay more than once for the same technical data.
							(b)Rights in
			 technical dataSection 2320(a) of title 10, United States Code,
			 is amended—
							(1)in paragraph
			 (2)(A), by striking exclusively with Federal funds and inserting
			 exclusively with Federal funds or without significant contribution by a
			 contractor or subcontractor;
							(2)in paragraph
			 (2)(F)(i)—
								(A)by redesignating
			 clauses (I) and (II) as clauses (II) and (III), respectively; and
								(B)by inserting
			 before clause (II), as so redesignated, the following new clause (I):
									
										(I)rights in technical data described in
				subparagraph (A) for which a use or release restriction has been erroneously
				asserted by a contractor or
				subcontractor;
										;
				and
								(3)in paragraph
			 (3)—
								(A)by striking
			 and ‘exclusively at private expense’ and inserting
			 ‘exclusively at private expense’, and ‘significant contribution by a
			 contractor or subcontractor’; and
								(B)by striking
			 for the purposes of definitions under this paragraph and
			 inserting for the purposes of paragraph (2)(B).
								(c)Validation of
			 proprietary data restrictions
							(1)Repeal of
			 delimiting period on challenges of restrictionsSection 2321(d)
			 of title 10, United States Code, is amended—
								(A)by striking
			 paragraph (2); and
								(B)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
								(2)Guidance on
			 challenges to restrictionsNot later than 180 days after the date
			 of the enactment of this Act, the Secretary of Defense shall issue guidance on
			 the circumstances under which a challenge to an asserted use or release
			 restriction may be made after the end of the three-year period described in
			 section 2321(c)(2) of title 10, United States Code. Such guidance shall be
			 designed to ensure that such challenges are made only in cases where there is
			 strong evidence that the asserted restriction is inconsistent with the
			 requirements of section 2320, United States Code.
							833.Elimination of
			 sunset date for protests of task and delivery order contractsSection 2304c(e) of title 10, United States
			 Code, is amended by striking paragraph (3).
					834.Inclusion of
			 option amounts in limitations on authority of the Defense Advanced Research
			 Projects Agency to carry out certain prototype projectsSection 845 of the National Defense
			 Authorization Act for Fiscal Year 1994 (10 U.S.C. 2371 note) is amended—
						(1)in subsection
			 (a)(2)—
							(A)in subparagraph
			 (A), by inserting (including all options) after “not in excess
			 of $100,000,000”; and
							(B)in subparagraph
			 (B), by inserting (including all options) after in excess
			 of $100,000,000; and
							(2)in subsection
			 (e)(3)(A), by inserting (including all options) after
			 does not exceed $50,000,000.
						835.Enhancement of
			 Department of Defense authority to respond to combat and safety emergencies
			 through rapid acquisition and deployment of urgently needed supplies
						(a)Requirement To
			 establish proceduresSubsection (a) of section 806 of the Bob
			 Stump National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302
			 note) is amended—
							(1)in the matter
			 preceding paragraph (1), by striking items and inserting
			 supplies; and
							(2)by striking
			 paragraph (1) and inserting the following new paragraph (1):
								
									(1)(A)currently under
				development by the Department of Defense or available from the commercial
				sector; or
										(B)require only minor modifications to
				supplies described in subparagraph (A);
				and
										.
							(b)Issues To be
			 addressedSubsection (b) of such section is amended—
							(1)in paragraph
			 (1)(B), by striking items and inserting
			 supplies;
							(2)in paragraph
			 (2)—
								(A)in the matter
			 preceding subparagraph (A), by striking items and inserting
			 supplies;
								(B)in subparagraphs
			 (A) and (B), by striking an item and inserting the
			 supplies; and
								(C)in subparagraph
			 (C), by inserting and utilization after
			 deployment.
								(c)Response to
			 combat emergenciesSubsection (c) of such section is
			 amended—
							(1)by striking
			 equipment each place it appears and inserting
			 supplies;
							(2)by striking
			 combat capability each place it appears;
							(3)by striking
			 that has resulted in combat fatalities each place it appears and
			 inserting that has resulted in combat casualties, or is likely to result
			 in imminent combat casualties;
							(4)in paragraph (1),
			 by striking is and inserting are;
							(5)in paragraph
			 (2)—
								(A)in subparagraph
			 (A), by striking is each place it appears and inserting
			 are; and
								(B)in subparagraph
			 (B), by striking fatalities at the end and inserting
			 casualties;
								(6)in paragraph
			 (3)—
								(A)by striking the
			 first sentence; and
								(B)by inserting
			 if the Secretary makes a written determination that the use of such
			 funds is necessary to address the deficiency concerned in a timely manner. The
			 authority of this section may not be used to acquire supplies in an amount
			 aggregating more than $200,000,000 during any fiscal year. after
			 for that fiscal year;
								(7)in paragraph
			 (4)—
								(A)by inserting
			 , in consultation with the Director of the Office of Management and
			 Budget, after shall;
								(B)by inserting
			 or (3) after paragraph (1); and
								(C)by striking
			 Each such notice and inserting For each such
			 determination, the notice under the preceding sentence; and
								(8)in paragraph (5),
			 by striking that equipment and inserting the supplies
			 concerned.
							(d)Waiver of
			 certain statues and regulationsSubsection (d)(1) of such section
			 is amended by striking equipment in subparagraphs (A), (B), and
			 (C) and inserting supplies.
						(e)Testing
			 requirementSubsection (e) of such section is amended—
							(1)in paragraph
			 (1)—
								(A)in the matter
			 preceding subparagraph (A), by striking an item and inserting
			 the supplies; and
								(B)in subparagraph
			 (B), by striking of the item and all that follows through
			 requirements document and inserting of the supplies in
			 meeting the original requirements for the supplies (as stated in a statement of
			 the urgent operational need;
								(2)in paragraph
			 (2)—
								(A)by striking
			 an item and inserting supplies; and
								(B)by striking
			 the item and inserting the supplies; and
								(3)in paragraph
			 (3)—
								(A)by striking
			 If items and inserting If the supplies;
			 and
								(B)by striking
			 items each place it appears and inserting
			 supplies.
								DContractor
			 Matters
					841.Contractor
			 business systems
						(a)Improvement
			 programNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall develop a program for the
			 improvement of contractor business systems to ensure that such systems provide
			 timely, reliable information for the management of Department of Defense
			 programs by the contractor and by the Department.
						(b)Approval or
			 disapproval of business systemsThe program developed pursuant to
			 subsection (a) shall—
							(1)include system
			 requirements for each type of contractor business system covered by the
			 program;
							(2)establish a
			 process for reviewing contractor business systems and identifying significant
			 deficiencies in such systems;
							(3)identify
			 officials of the Department of Defense who are responsible for the approval or
			 disapproval of contractor business systems;
							(4)provide that a
			 contractor business system that meets the system requirements established under
			 this subsection without significant deficiencies may be relied upon as an
			 approved contractor business system for purposes of program management;
			 and
							(5)provide
			 for—
								(A)the disapproval
			 of contractor business systems that have significant deficiencies; and
								(B)reduced reliance
			 on, and enhanced scrutiny of, data provided by contractor business systems that
			 have been disapproved.
								(c)Remedial
			 actionsThe program developed pursuant to subsection (a) shall
			 provide the following:
							(1)In the event a
			 contractor business system is disapproved pursuant to subsection (b)(5),
			 appropriate officials of the Department of Defense will be available to work
			 with the contractor to develop a corrective action plan defining specific
			 actions to be taken to address the significant deficiencies identified in the
			 system and a schedule for the implementation of such actions.
							(2)The Department
			 may withhold up to ten percent of progress payments, performance-based
			 payments, and interim payments under covered contracts from a covered
			 contractor, as needed to protect the interests of the Department and to
			 incentivize compliance, if one or more of the contractor business systems of
			 the contractor has been disapproved pursuant to subsection (b)(5).
							(3)The amount of
			 funds to be withheld under paragraph (2) shall be reduced if a contractor
			 adopts and an effective corrective action plan pursuant to paragraph (1) and is
			 effectively implementing such plan.
							(d)Guidance and
			 trainingThe program developed pursuant to subsection (a) shall
			 provide guidance and training to appropriate government officials on the data
			 that is produced by contractor business systems and the manner in which such
			 data should be used to effectively manage Department of Defense
			 programs.
						(e)DefinitionsIn
			 this section:
							(1)The term
			 contractor business system means an accounting system, estimating
			 system, purchasing system, earned value management system, material management
			 and accounting system, or property management system of a contractor.
							(2)The term
			 covered contractor means a contractor that is subject to the cost
			 accounting standards under section 26 of the Office of Federal Procurement
			 Policy Act (41 U.S.C. 422).
							(3)The term
			 covered contract means a cost-reimbursement contract,
			 incentive-type contract, time-and-materials contract, and labor-hour
			 contract.
							(4)The term
			 significant deficiency, in the case of a contractor business
			 system, means a shortcoming in the system that undermines the ability of
			 officials of the Department of Defense and the contractor to rely upon
			 information produced by the system that is needed for management
			 purposes.
							842.Oversight and
			 accountability of contractors performing private security functions in areas of
			 combat operations
						(a)Enhancement of
			 oversight and accountabilitySection 862 of the National Defense
			 Authorization Act for Fiscal Year 2008 (10 U.S.C. 2302 note) is amended—
							(1)in subsection
			 (b)(2)—
								(A)in subparagraph
			 (A), by striking comply with regulations and inserting
			 ensure that the contractor and all employees of the contractor or any
			 subcontractor who are responsible for performing private security functions
			 under such contract comply with regulations;
								(B)in subparagraph
			 (B)—
									(i)by
			 striking comply with and all that follows through in
			 accordance with and inserting ensure that the contractor and all
			 employees of the contractor or any subcontractor who are responsible for
			 performing private security functions under such contract comply with;
			 and
									(ii)by
			 striking and at the end;
									(C)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
								(D)by adding at the
			 end the following new subparagraph:
									
										(D)ensure that the
				contract clause is included in subcontracts awarded to any subcontractor at any
				tier who is responsible for performing private security functions under the
				contract.
										;
				
								(2)by redesignating
			 subsections (c) and (d) as subsections (f) and (g), respectively; and
							(3)by inserting
			 after subsection (b) the following new subsections:
								
									(c)OversightIt
				shall be the responsibility of the head of the contracting activity responsible
				for each covered contract to ensure that the contracting activity takes
				appropriate steps to assign sufficient oversight personnel to the contract
				to—
										(1)ensure that the
				contractor and any subcontractors responsible for performing private security
				functions under such contract comply with the regulatory requirements
				prescribed pursuant to subsection (a) and the contract requirements established
				pursuant to subsection (b); and
										(2)make the
				determinations required by subsection (d).
										(d)RemediesThe
				failure of a contractor or subcontractor under a covered contract to comply
				with the requirements of the regulations prescribed under subsection (a) or the
				contract clause inserted in a covered contract pursuant to subsection (b), as
				determined by the contracting officer for the covered contract—
										(1)shall be included
				in appropriate databases of past performance and considered in any
				responsibility determination or evaluation of the past performance of the
				contractor or subcontractor for the purpose of a contract award decision, as
				provided in section 6(j) of the Office of Federal Procurement Policy Act (41
				U.S.C. 405(j));
										(2)in the case of an
				award fee contract—
											(A)shall be
				considered in any evaluation of contract performance by the contractor or
				subcontractor for the relevant award fee period; and
											(B)may be a basis
				for reducing or denying award fees for such period, or for recovering all or
				part of award fees previously paid for such period; and
											(3)in the case of a
				failure to comply that is severe, prolonged, or repeated—
											(A)shall be referred
				to the suspension or debarment official for the appropriate agency; and
											(B)may be a basis
				for suspension or debarment of the contractor or subcontractor.
											(e)Rule of
				constructionThe duty of a contractor or subcontractor under a
				covered contract to comply with the requirements of the regulations prescribed
				under subsection (a) and the contract clause inserted into a covered contract
				pursuant to subsection (b), and the availability of the remedies provided in
				subsection (d), shall not be reduced or diminished by the failure of a higher
				or lower tier contractor under such contract to comply with such requirements,
				or by a failure of the contracting activity to provide the oversight required
				by subsection
				(c).
									.
							(b)Revised
			 regulations and contract clause
							(1)Deadline for
			 regulationsNot later than 60 days after the date of the
			 enactment of this Act, the Secretary of Defense shall revise the regulations
			 prescribed pursuant to section 862 of the National Defense Authorization Act
			 for Fiscal Year 2008 to incorporate the requirements of the amendments made by
			 subsection (a).
							(2)Commencement of
			 applicability of revisionsThe revision of regulations under
			 paragraph (1) shall apply to the following:
								(A)Any contract that
			 is awarded on or after the date that is 120 days after the date of the
			 enactment of this Act.
								(B)Any task or
			 delivery order that is entered on or after the date that is 120 days after the
			 date of the enactment of this Act pursuant to a contract that is awarded
			 before, on, or after the date that is 120 days after the date of the enactment
			 of this Act.
								(3)Commencement of
			 inclusion of contract clauseA contract clause that reflects the
			 revision of regulations required by the amendments made by subsection (a) shall
			 be inserted, as required by required by such section 862, into the
			 following:
								(A)Any contract that
			 is awarded on or after the date that is 120 days after the date of the
			 enactment of this Act.
								(B)Any task or
			 delivery order that is entered on or after the date that is 120 days after the
			 date of the enactment of this Act pursuant to a contract that is awarded
			 before, on, or after the date that is 120 days after the date of the enactment
			 of this Act.
								843.Enhancements
			 of authority of Secretary of Defense to reduce or deny award fees to companies
			 found to jeopardize the health or safety of Government personnel
						(a)Expansion of
			 dispositions subject to authoritySection 823 of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat.
			 2412; 10 U.S.C. 2302 note) is amended—
							(1)in subsection
			 (c), by adding at the end the following new paragraph:
								
									(5)A final
				determination of contractor fault by the Secretary of Defense pursuant to
				subsection (d).
									;
				
							(2)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
							(3)by inserting
			 after subsection (c) the following new subsection (d):
								
									(d)Determinations
				of contractor fault by Secretary of Defense
										(1) In
				generalIn any case described by paragraph (2), the Secretary of
				Defense shall—
											(A)provide for an
				expeditious independent investigation of the causes of the serious bodily
				injury or death alleged to have been caused by the contractor as described in
				that paragraph; and
											(B)make a final
				determination, pursuant to procedures established by the Secretary for purposes
				of this subsection, whether the contractor, in the performance of a covered
				contract, caused such serious bodily injury or death through gross negligence
				or with reckless disregard for the safety of civilian or military personnel of
				the Government.
											(2)Covered
				casesA case described in this paragraph is any case in which the
				Secretary has reason to believe that a contractor, in the performance of a
				covered contract, may have caused the serious bodily injury or death of any
				civilian or military personnel of the Government.
										(3)Construction of
				determinationA final determination under this subsection may be
				used only for the purpose of evaluating contractor performance, and shall not
				be determinative of fault for any other
				purpose.
										.
							(b)Definition of
			 contractorParagraph (1) of subsection (e) of such section, as
			 redesignated by subsection (a)(2) of this section, is amended to read as
			 follows:
							
								(1)The term
				contractor means a company awarded a covered contract and a
				subcontractor at any tier under such
				contract.
								.
						(c)Technical
			 amendmentSubsection (c) of such section is further amended in
			 the matter preceding paragraph (1) by striking subsection (a)
			 and inserting subsection (b).
						(d)Inclusion of
			 determinations of contractor fault in database for Federal agency contract and
			 grant officers and suspension and debarment officialsSection
			 872(c)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat. 4556) is amended by adding at the end
			 the following new subparagraph:
							
								(E)A final
				determination of contractor fault by the Secretary of Defense pursuant to
				section 823(d) of the National Defense Authorization Act for Fiscal Year 2010
				(10 U.S.C. 2302
				note).
								.
						(e)Effective
			 dateThe requirements of section 823 of the National Defense
			 Authorization Act for Fiscal Year 2010, as amended by subsections (a) through
			 (c), shall apply with respect to the following:
							(1)Any contract
			 entered into on or after the date of the enactment of this Act.
							(2)Any task order or
			 delivery order awarded on or after the date of the enactment of this Act under
			 a contract entered into before, on, or after that date.
							EOther
			 Matters
					851.Extension of
			 acquisition workforce personnel management demonstration programSection 4308(f) of the National Defense
			 Authorization Act for Fiscal Year 1996 (10 U.S.C. 1701 note) is amended by
			 striking September 30, 2012 and inserting September 30,
			 2017.
					852.Non-availability
			 exception from Buy American requirements for procurement of hand or measuring
			 toolsSection 2533a(c) of
			 title 10, United States Code, is amended by striking subsection
			 (b)(1) and inserting subsection (b).
					853.Five-year
			 extension of Department of Defense Mentor-Protege Program
						(a)Extension of
			 programSubsection (j) of section 831 of the National Defense
			 Authorization Act for Fiscal Year 1991 (10 U.S.C. 2302 note) is amended—
							(1)in paragraph (1),
			 by striking September 30, 2010 and inserting September
			 30, 2015; and
							(2)in paragraph (2),
			 by striking September 30, 2013 and inserting September
			 30, 2018.
							(b)Extension of
			 annual report requirementSubsection (l)(3) of such section is
			 amended by striking 2010 and inserting
			 2015.
						854.Extension and
			 expansion of small business programs of the Department of Defense
						(a)Extension of
			 SBIR ProgramSection 9(m)(2) of the Small Business Act (15 U.S.C.
			 638(m)(2)) is amended by striking September 30, 2010 and
			 inserting September 30, 2018.
						(b)Extension of
			 STTR ProgramSection 9(n)(1)(A)(ii) of the Small Business Act (15
			 U.S.C. 638(n)(1)(A)(ii)) is amended by striking 2010 and
			 inserting 2018.
						(c)Extension and
			 expansion of Commercialization Pilot ProgramSection 9(y) of the
			 Small Business Act (15 U.S.C. 638(y)) is amended—
							(1)in paragraphs
			 (1), (2), and (4), by inserting and the Small Business Technology
			 Transfer Program after Small Business Innovation Research
			 Program; and
							(2)in paragraph (6),
			 by striking 2010 and inserting 2018.
							855.Four-year
			 extension of test program for negotiation of comprehensive small business
			 subcontracting plans
						(a)Four-year
			 extensionSubsection (e) of section 834 of the National Defense
			 Authorization Act for Fiscal Years 1990 and 1991 (15 U.S.C. 637 note) is
			 amended by striking September 30, 2010 and inserting
			 September 30, 2014.
						(b)Additional
			 reportSubsection (f) of such section is amended by inserting
			 and March 1, 2012, after March 1, 1994,.
						856.Report on
			 supply of fire resistant fiber for production of military uniforms
						(a)Report
			 requiredNot later than March 15, 2011, the Comptroller General
			 of the United States shall submit to the Committees on Armed Services of the
			 Senate and the House of Representatives a report on the supply chain for fire
			 resistant fiber for the production of military uniforms.
						(b)ElementsThe
			 report required by subsection (a) shall include, at a minimum, an analysis of
			 the following:
							(1)The current and
			 anticipated sources of fire resistant rayon fiber for the production of
			 military uniforms.
							(2)The extent to
			 which fire resistant rayon fiber has unique properties that provide advantages
			 for the production of military uniforms.
							(3)The extent to
			 which the efficient procurement of fire resistant rayon fiber for the
			 production of military uniforms is impeded by existing statutory or regulatory
			 requirements.
							(4)The actions the
			 Department of Defense has taken to identify alternatives to fire resistant
			 rayon fiber for the production of military uniforms.
							(5)The extent to
			 which such alternatives provide an adequate substitute for fire resistant rayon
			 fiber for the production of military uniforms.
							(6)The impediments
			 to the use of such alternatives, and the actions the Department has taken to
			 overcome such impediments.
							(7)The extent to
			 which it would be practical and appropriate for the Department to use
			 performance-based requirements for fire resistant fiber, rather than requiring
			 the use of fire resistant rayon fiber, for the production of military
			 uniforms.
							(8)The extent to
			 which any modifications to section 2533a of title 10, United States Code
			 (commonly referred to as the Berry amendment), or section 829 of
			 the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 229; 10 U.S.C. 2533a note) may be necessary or advisable to
			 ensure the efficient acquisition of fire resistant fiber for the production of
			 military uniforms.
							(9)The extent to
			 which uncertainty regarding the future availability of fire resistant rayon
			 results in instability or inefficiency for elements of the United States
			 textile industry that utilize fire resistant rayon, and the extent to which
			 that instability or inefficiency results in less efficient business practices,
			 impedes investment and innovation, and thereby results or may result in higher
			 costs, delayed delivery, or a lower quality of product delivered to the
			 Government.
							(c)RecommendationsThe
			 report required by subsection (a) shall include such recommendations for
			 further actions to address the matters covered by the report as the Comptroller
			 General considers appropriate.
						857.Contractor
			 logistics support of contingency operations
						(a)Defense Science
			 Board review of organization, training, and planning
							(1)ReviewNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Defense shall direct the Defense Science Board to carry out a review of
			 Department of Defense organization, doctrine, training, and planning for
			 contractor logistics support of contingency operations.
							(2)Matters To be
			 addressedThe matters addressed by the review required by
			 paragraph (1) shall include, at a minimum, the following:
								(A)Department of
			 Defense policies and procedures for planning for contractor logistics support
			 of contingency operations.
								(B)Department
			 organization and staffing for the implementation of such policies and
			 procedures.
								(C)The development
			 of Department doctrine for contractor logistics support of contingency
			 operations.
								(D)The training of
			 Department military and civilian personnel for the planning, management, and
			 oversight of contractor logistics support of contingency operations.
								(E)The extent to
			 which the Department should rely upon contractor logistics support in future
			 contingency operations, and the risks associated with reliance on such
			 support.
								(F)Any logistics
			 support functions for contingency operations for which the Department should
			 establish or retain an organic capability.
								(G)The scope and
			 level of detail on contractor logistics support of contingency operations that
			 is currently included in operational plans, and that should be included in
			 operational plans.
								(H)Contracting
			 mechanisms and contract vehicles that are currently used, and should be used,
			 to provide contractor logistics support of contingency operations.
								(I)Department
			 organization and staffing for the management and oversight of contractor
			 logistics support of contingency operations.
								(J)Actions that
			 could be taken to improve Department management and oversight of contractors
			 providing logistics support of contingency operations.
								(K)The extent to
			 which logistics support of contingency operations has been, and should be,
			 provided by subcontractors, and the advantages and disadvantages of reliance
			 upon subcontractors for that purpose.
								(L)The extent to
			 which logistics support of contingency operations has been, and should be,
			 provided by local nationals and third country nationals, and the advantages and
			 disadvantages of reliance upon such sources for that purpose.
								(3)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 shall submit to the congressional defense committees a report on the result of
			 the review required by paragraph (1). The report shall include the findings and
			 recommendations of the Defense Science Board pursuant to the review, including
			 such recommendations for legislative or administrative action as the Board
			 considers appropriate, together with any comments the Secretary considers
			 appropriate.
							(b)Inclusion of
			 contractor support requirements in planning documents
							(1)Elements in QDR
			 reports to CongressSection 118(d) of title 10, United States
			 Code, is amended—
								(A)in paragraph
			 (4)—
									(i)in
			 subparagraph (D), by striking and at the end;
									(ii)in
			 subparagraph (E), by striking the period at the end and inserting ;
			 and; and
									(iii)by adding at
			 the end the following new subparagraph:
										
											(F)the roles and
				responsibilities that would be discharged by
				contractors.
											;
									(B)in paragraph (6),
			 by striking manpower and sustainment and inserting
			 manpower, sustainment, and contractor support
								(C)in paragraph (8),
			 by inserting , and the scope of contractor support, after
			 Defense Agencies
								(2)Chairman of
			 Joint Chiefs of Staff assessments of contractor support of Armed
			 Forces
								(A)Assessments
			 under contingency planningParagraph (3) of subsection (a) of
			 section 153 of such title is amended—
									(i)by
			 redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E),
			 respectively; and
									(ii)by
			 inserting after subparagraph (B) the following new subparagraph (C):
										
											(C)Identifying the support functions that
				are likely to require contractor performance under such contingency plans, and
				the risks associated with the assignment of such functions to
				contractors.
											.
									(B)Assessments
			 under advice on requirements, programs, and budgetParagraph
			 (4)(E) of such subsection is amended by inserting and contractor
			 support after area of manpower.
								(C)Assessments for
			 biennial review of national military strategySubsection (d) of
			 such section is amended—
									(i)in
			 paragraph (2), by adding at the end the following new subparagraph:
										
											(J)Assessment of the requirements for
				contractor support of the armed forces in conducting peacetime training,
				peacekeeping, overseas contingency operations, and major combat operations, and
				the risks associated with such support.
											;
				and
									(ii)in
			 paragraph (3)(B), by striking and the levels of support from allies and
			 other friendly nations and inserting the levels of support from
			 allies and other friendly nations, and the levels of contractor
			 support.
									IXDepartment of
			 Defense Organization and Management
				ADepartment of
			 Defense Management
					901.Repeal of
			 personnel limitations applicable to certain defense-wide organizations and
			 revisions to limitation applicable to the Office of the Secretary of
			 Defense
						(a)Repeal of
			 personnel limitations applicable to defense-wide organizations
							(1)Defense
			 Agencies and DOD field activitiesSection 194 of title 10, United
			 States Code, is repealed.
							(2)Combatant
			 commandsSection 601 of the Goldwater-Nichols Department of
			 Defense Reorganization Act of 1986 (10 U.S.C. 194 note) is repealed.
							(b)Revisions to
			 personnel limitation applicable to Office of the Secretary of defense
							(1)Removal of
			 Washington headquarters service from osd limit(A)Subsection (a) of
			 section 143 of title 10, United States Code, is amended by striking
			 3,767 and inserting 3,370.
								(B)Subsection (b) of such section is
			 amended to read as follows:
									
										(b)OSD personnel
				definedIn this section, the term OSD personnel
				means members of the armed forces and civilian employees of the Department of
				Defense who are assigned or detailed to permanent duty in the Office of the
				Secretary of
				Defense.
										.
								(2)Exemption for
			 national emergenciesSuch section is further amended by adding at
			 the end the following new subsection:
								
									(d)Exemption
				during time of war or national emergencyThe limitation in
				subsection (a) does not apply in time of war or during a national emergency
				declared by the President or
				Congress.
									.
							(c)Technical and
			 conforming amendments
							(1)Table of
			 sectionsThe table of sections at the beginning of chapter 8 of
			 title 10, United States Code, is amended by striking the item relating to
			 section 194.
							(2)Section
			 1111Section 1111 of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 143 note)
			 is amended—
								(A)in subsection
			 (a)—
									(i)by
			 striking For fiscal year 2009 and fiscal years thereafter, and
			 inserting For any fiscal year,;
									(ii)by
			 striking 194,; and
									(iii)in paragraph
			 (1), by striking Code, or and all that follows through or
			 otherwise and inserting Code, or otherwise; and
									(B)in subsection
			 (b)—
									(i)by
			 striking For fiscal year 2009 and fiscal years thereafter, and
			 inserting For any fiscal year,;
									(ii)by
			 striking 194,;
									(iii)in paragraph
			 (1), by striking the after in accordance with;
			 and
									(iv)in
			 paragraph (2), by striking any after work,
			 for.
									902.Reorganization
			 of Office of the Secretary of Defense to carry out reduction required by law in
			 number of Deputy Under Secretaries of Defense
						(a)Redesignation
			 of certain positions in Office of Secretary of Defense
							(1)RedesignationPositions
			 in the Office of the Secretary of Defense are hereby redesignated as
			 follows:
								(A)The Director of
			 Defense Research and Engineering is redesignated as the Assistant Secretary of
			 Defense for Research and Engineering.
								(B)The Director of
			 Operational Energy Plans and Programs is redesignated as the Assistant
			 Secretary of Defense for Operational Energy Plans and Programs.
								(C)The Assistant to
			 the Secretary of Defense for Nuclear and Chemical and Biological Defense
			 Programs is redesignated as the Assistant Secretary of Defense for Nuclear,
			 Chemical, and Biological Defense Programs.
								(2)ReferencesAny
			 reference in any law, rule, regulation, paper, or other record of the United
			 States to an office of the Department of Defense redesignated by paragraph (1)
			 shall be deemed to be a reference to such office as so redesignated.
							(b)Amendments to
			 chapter 4 of title 10 relating to reorganization
							(1)Repeal of
			 separate Principal Deputy Under Secretary of Defense
			 provisionsSections 133a, 134a, and 136a of title 10, United
			 States Code, are repealed.
							(2)Components of
			 OSDSubsection (b) of section 131 of such title is amended to
			 read as follows:
								
									(b)The Office of the
				Secretary of Defense is composed of the following:
										(1)The Deputy
				Secretary of Defense.
										(2)The Under
				Secretaries of Defense, as follows:
											(A)The Under
				Secretary of Defense for Acquisition, Technology, and Logistics.
											(B)The Under
				Secretary of Defense for Policy.
											(C)The Under
				Secretary of Defense (Comptroller).
											(D)The Under
				Secretary of Defense for Personnel and Readiness.
											(E)The Under
				Secretary of Defense for Intelligence.
											(3)The Deputy Chief
				Management Officer of the Department of Defense.
										(4)Other officers
				who are appointed by the President, by and with the advice and consent of the
				Senate and who report directly to the Secretary and Deputy Secretary without
				intervening authority, as follows:
											(A)The Director of
				Cost Assessment and Program Evaluation.
											(B)The Director of
				Operational Test and Evaluation.
											(C)The General
				Counsel of the Department of Defense.
											(D)The Inspector
				General of the Department of Defense.
											(5)The Principal
				Deputy Under Secretaries of Defense.
										(6)The Assistant
				Secretaries of Defense.
										(7)Other officials
				provided for by law, as follows:
											(A)The Deputy
				Assistant Secretary of Defense for Developmental Test and Evaluation appointed
				pursuant to section 139b(a) of this title.
											(B)The Deputy
				Assistant Secretary of Defense for Systems Engineering appointed pursuant to
				section 139b(b) of this title.
											(C)The Deputy
				Assistant Secretary of Defense for Manufacturing and Industrial Base Policy
				appointed pursuant to section 139c of this title.
											(D)The Director of
				Small Business Programs appointed pursuant to section 144 of this title.
											(E)The Director of
				Defense Prisoner of War/Missing Personnel Oversight under section 1501(a) of
				this title.
											(F)The Director of
				Family Policy under section 1781 of this title.
											(G)The Director of
				the Office of Corrosion Policy and Oversight assigned pursuant to section
				2228(a) of this title.
											(H)The official
				designated under section 2438(a) of this title to have responsibility for
				conducting and overseeing performance assessments and root cause analyses for
				major defense acquisition programs.
											(8)Such other
				offices and officials as may be established by law or the Secretary of Defense
				may establish or designate in the
				Office.
										.
							(3)Principal
			 Deputy Under Secretaries of DefenseSection 137a of such title is
			 amended—
								(A)in subsections
			 (a)(1), (b), and (d), by striking Deputy Under and inserting
			 Principal Deputy Under;
								(B)in subsection
			 (a)(2), by striking (A) The and all that follows through
			 (5) of subsection (c) and inserting The Principal Deputy
			 Under Secretaries of Defense;
								(C)in subsection
			 (c)—
									(i)in
			 paragraphs (1), (2), (3), (4), and (5), by striking One of the
			 Deputy and inserting One of the Principal Deputy;
									(ii)in
			 paragraphs (1), (2), and (3), by striking appointed and all that
			 follows through this title;
									(iii)in paragraphs
			 (4) and (5), by striking shall be and inserting
			 is; and
									(iv)in
			 paragraph (5), by adding inserting before the period at the end the following:
			 , who shall be appointed from among persons who have extensive expertise
			 in intelligence matters; and
									(D)in subsection
			 (d), by adding at the end the following new sentence: The Principal
			 Deputy Under Secretaries shall take precedence among themselves in the order
			 prescribed by the Secretary of Defense..
								(4)Assistant
			 Secretaries of Defense generallySection 138 of such title is
			 amended—
								(A)in subsection
			 (a)—
									(i)in
			 paragraph (1), by striking 12 and inserting 16;
			 and
									(ii)in
			 paragraph (2), by striking (A) The and all that follows through
			 The other and inserting The;
									(B)in subsection
			 (b)—
									(i)in
			 paragraphs (2), (3), (4), (5), and (6), by striking shall be and
			 inserting is;
									(ii)in
			 paragraph (7), by striking appointed pursuant to section 138a of this
			 title; and
									(iii)by adding at
			 the end the following new paragraphs:
										
											(8)One of the
				Assistant Secretaries is the Assistant Secretary of Defense for Research and
				Engineering. In addition to any duties and powers prescribed under paragraph
				(1), the Assistant Secretary of Defense for Research and Engineering shall have
				the duties specified in section 138b of this title.
											(9)One of the
				Assistant Secretaries is the Assistant Secretary of Defense for Operational
				Energy Plans and Programs. In addition to any duties and powers prescribed
				under paragraph (1), the Assistant Secretary of Defense for Operational Energy
				Plans and Programs shall have the duties specified in section 138c of this
				title.
											(10)One of the
				Assistant Secretaries is the Assistant Secretary of Defense for Nuclear,
				Chemical, and Biological Defense Programs. In addition to any duties and powers
				prescribed under paragraph (1), the Assistant Secretary of Defense for Nuclear,
				Chemical, and Biological Defense Programs shall have the duties specified in
				section 138d of this title.
											;
				and
									(C)in subsection
			 (d), by striking and the Director of Defense Research and
			 Engineering and inserting the Deputy Chief Management Officer of
			 the Department of Defense, the officials serving in positions specified in
			 section 131(b)(4) of this title, and the Principal Deputy Under Secretaries of
			 Defense.
								(5)Assistant
			 Secretary for Logistics and Materiel ReadinessSection 138a(a) of
			 such title is amended—
								(A)by striking
			 There is a and inserting The; and
								(B)by striking
			 , appointed from civilian life by the President, by and with the advice
			 and consent of the Senate. The Assistant Secretary.
								(6)Assistant
			 Secretary for Research and EngineeringSection 139a of such title
			 is transferred so as to appear after section 138a, redesignated as section
			 138b, and amended—
								(A)by striking
			 subsection (a);
								(B)by redesignating
			 subsections (b) and (c) as subsections (a) and (b), respectively;
								(C)in subsection
			 (a), as so redesignated, by striking Director of Defense Research and
			 Engineering and inserting Assistant Secretary of Defense for
			 Research and Engineering; and
								(D)in subsection
			 (b), as so redesignated—
									(i)in
			 paragraph (1), by striking Director of Defense Research and
			 Engineering, and inserting Assistant Secretary of Defense for
			 Research and Engineering,; and
									(ii)in
			 paragraph (2), by striking Director and inserting
			 Assistant Secretary.
									(7)Assistant
			 Secretary for Operational Energy Plans and ProgramsSection 139b
			 of such title is transferred so as to appear after section 138b (as transferred
			 and redesignated by paragraph (6)), redesignated as section 138c, and
			 amended—
								(A)in subsection
			 (a), by striking There is a and all that follows through
			 The Director and inserting The Assistant Secretary of
			 Defense for Operational Energy Plans and Programs;
								(B)by striking
			 Director each place it appears and inserting Assistant
			 Secretary;
								(C)in subsection
			 (d)(2)—
									(i)by
			 striking Not later than and all that follows through
			 military departments and inserting The Secretary of each
			 military department;
									(ii)by
			 striking who will and inserting who shall;
			 and
									(iii)by inserting
			 so designated after The officials; and
									(D)in subsection
			 (d)(4), by striking The initial and all that follows through
			 updates to the strategy and inserting Updates to the
			 strategy required by paragraph (1).
								(8)Assistant
			 Secretary for Nuclear, Chemical, and Biological Defense
			 ProgramsSection 142 of such title is transferred so as to appear
			 after section 138c (as redesignated and transferred by paragraph (7)),
			 redesignated as section 138d, and amended—
								(A)by striking
			 subsection (a);
								(B)by redesignating
			 subsection (b) as subsection (a) and in that subsection, as so redesignated, by
			 striking The Assistant to the Secretary and inserting The
			 Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense
			 Programs; and
								(C)by striking
			 subsection (c) and inserting the following new subsection (b):
									
										(b)The Assistant
				Secretary may communicate views on issues within the responsibility of the
				Assistant Secretary directly to the Secretary of Defense and the Deputy
				Secretary of Defense without obtaining the approval or concurrence of any other
				official within the Department of
				Defense.
										.
								(c)Deputy Chief
			 Management Officer
							(1)In
			 generalChapter 4 of title 10, United States Code, is further
			 amended by inserting after section 132 the following new section:
								
									132a.Deputy Chief
				Management Officer 
										(a)AppointmentThere
				is a Deputy Chief Management Officer of the Department of Defense, appointed
				from civilian life by the President, by and with the advice and consent of the
				Senate.
										(b)ResponsibilitiesThe
				Deputy Chief Management Officer assists the Deputy Secretary of Defense in the
				Deputy Secretary's capacity as Chief Management Officer of the Department of
				Defense under section 132(c) of this title.
										(c)PrecedenceThe
				Deputy Chief Management Officer takes precedence in the Department of Defense
				after the Secretary of Defense, the Deputy Secretary of Defense, the
				Secretaries of the military departments, and the Under Secretaries of
				Defense.
										.
							(2)Conforming
			 amendmentSection 132(c) of such title is amended by striking the
			 second sentence.
							(d)Senior official
			 responsible for performance assessments and root cause analyses of
			 MDAPsSection 103 of the Weapon Systems Acquisition Reform Act of
			 2009 (Public Law 111–23; 123 Stat. 1715; 10 U.S.C. 2430 note) is transferred to
			 chapter 144 of title 10, United States Code, inserted so as to appear after
			 section 2437, redesignated as section 2438, and amended—
							(1)in subsection
			 (b)(2), by striking section 2433a(a)(1) of title 10, United States Code
			 (as added by section 206(a) of this Act) and inserting section
			 2433a(a)(1) of this title;
							(2)in subsection
			 (b)(5)—
								(A)by striking
			 section 2433a of title 10, United States Code (as so added) and
			 inserting section 2433a of this title; and
								(B)by striking
			 prior to both places it appears and inserting
			 before;
								(3)in subsection
			 (d), by striking section 2433a of title 10, United States Code (as so
			 added) and inserting section 2433a of this title;
			 and
							(4)in subsection
			 (f), by striking beginning in 2010,.
							(e)Redesignation
			 of DDTE as Deputy Assistant Secretary for Developmental Test and Evaluation and
			 DSE as Deputy Assistant Secretary of Defense for Systems
			 EngineeringSection 139c of title 10, United States Code, is
			 amended—
							(1)by striking
			 Director of Developmental Test and Evaluation each place it
			 appears and inserting Deputy Assistant Secretary of Defense for
			 Developmental Test and Evaluation;
							(2)by striking
			 Director of Systems Engineering each place it appears and
			 inserting Deputy Assistant Secretary of Defense for Systems
			 Engineering;
							(3)in subsection
			 (a)—
								(A)by striking the
			 subsection heading and inserting Deputy Assistant Secretary of Defense for Developmental Test and
			 Evaluation.—;
								(B)by striking
			 Director each place it appears in paragraphs (2), (3), and (6)
			 and inserting Deputy Assistant Secretary;
								(C)in paragraph (4),
			 by striking the paragraph heading and inserting Coordination with Deputy Assistant Secretary of
			 Defense for Systems Engineering.—;
								(D)in paragraph (5),
			 by striking Director in the matter preceding subparagraph (A)
			 and inserting Deputy Assistant Secretary; and
								(E)in paragraph (6),
			 by striking Director's and inserting Deputy Assistant
			 Secretary's; and
								(4)in subsection
			 (b)—
								(A)by striking the
			 subsection heading and inserting Deputy Assistant Secretary of Defense for Systems
			 Engineering.—;
								(B)by striking
			 Director each place it appears in paragraphs (2), (3), (5), and
			 (6) and inserting Deputy Assistant Secretary;
								(C)in paragraph (4),
			 by striking the paragraph heading and inserting Coordination with Deputy Assistant Secretary of
			 Defense for Developmental Test and Evaluation.—;
			 and
								(D)in paragraph (6),
			 by striking Director's and inserting Deputy Assistant
			 Secretary's.
								(f)Deputy
			 Assistant Secretary of Defense for Manufacturing and Industrial Base
			 Policy
							(1)Reorganization
			 of certain provisions within chapter 4 to account for other transfers of
			 provisionsChapter 4 of title 10, United States Code, is further
			 amended by redesignating sections 139c and 139d (as amended by subsection (e))
			 as sections 139a and 139b, respectively.
							(2)Deputy
			 Assistant SecretarySuch chapter is further amended by inserting
			 after section 139b, as redesignated by paragraph (1), the following new section
			 139c:
								
									139c.Deputy
				Assistant Secretary of Defense for Manufacturing and Industrial Base
				Policy
										(a)AppointmentThere
				is a Deputy Assistant Secretary of Defense for Manufacturing and Industrial
				Base Policy, who shall be appointed by the Under Secretary of Defense for
				Acquisition, Technology, and Logistics and shall report to the Under
				Secretary.
										(b)ResponsibilitiesThe
				Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base
				Policy shall be the principal advisor to the Under Secretary of Defense for
				Acquisition, Technology, and Logistics in the performance of the Under
				Secretary's duties relating to the following:
											(1)Establishing
				policies of the Department of Defense for maintenance of the defense industrial
				base of the United States.
											(2)Executing the
				authorities of the Manufacturing Technology Program under section 2521 of this
				title.
											(3)Establishing the
				national security objectives concerning the national technology and industrial
				base required under section 2501 of this title.
											(4)Executing the
				national defense program for analysis of the national technology and industrial
				base required under section 2503 of this title.
											(5)Performing the
				national technology and industrial base periodic defense capability assessments
				required under section 2505 of this title.
											(6)Establishing the
				technology and industrial base policy guidance required under section 2506 of
				this title.
											(7)Maintaining the
				defense industrial base information system required under section 722 of the
				Defense Production Act of 1950 (50 U.S.C. App. 2171).
											(8)Executing other
				applicable authorities provided under the Defense Production Act of 1950 (50
				U.S.C. App. 2061 et seq.).
											(9)Establishing
				policies related to international technology security and export control
				issues.
											(10)Establishing
				policies related industrial independent research and development programs under
				section 2372 of this title.
											(11)Such other
				matters as the Secretary of Defense or the Under Secretary shall
				prescribe.
											.
							(g)Clarification
			 of head of Office for Missing PersonnelSection 1501(a) of title
			 10, United States Code, is amended—
							(1)in paragraph (1),
			 by striking the second sentence and inserting the following new sentence:
			 The office shall be headed by the Director of Defense Prisoner of
			 War/Missing Person Oversight.; and
							(2)by striking
			 the office each place it appears and inserting the
			 Director.
							(h)Clarification
			 of head of Office for Family PolicySection 1781 of title 10,
			 United States Code, is amended—
							(1)in subsection
			 (a), by striking the second sentence and inserting the following new sentence:
			 The office shall be headed by the Director of Family Policy, who shall
			 report to the Assistant Secretary of Defense for Force Management and
			 Personnel.; and
							(2)by striking
			 the Office each place it appears and inserting the
			 Director.
							(i)Modification of
			 statutory limitation on number of Deputy Under Secretaries of Defense
							(1)Delay in
			 limitation on number of DUSDsSection 906(a)(2) of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat.
			 2426; 10 U.S.C. 137a note) is amended by striking January 1,
			 2011 and inserting January 1, 2015.
							(2)Temporary
			 authority for additional DUSDsDuring the period beginning on the
			 date of the enactment of this Act and ending on January 1, 2015, the Secretary
			 of Defense may, in the Secretary's discretion, appoint not more than five
			 Deputy Under Secretaries of Defense in addition to the five Principal Deputy
			 Under Secretaries of Defense authorized by section 137a of title 10, United
			 States Code (as amended by subsection (b)(3)).
							(3)Report on plan
			 for reorganization of OSD
								(A)Report
			 requiredNot later than September 15, 2013, the Secretary of
			 Defense shall submit to the Committees on Armed Services of the Senate and the
			 House of Representatives a report setting forth a plan for the realignment of
			 the organizational structure of the Office of the Secretary of Defense to
			 comply with the requirement of section 906(a)(2) of the National Defense
			 Authorization Act for Fiscal Year 2010, as amended by paragraph (1).
								(B)ElementsIn
			 preparing the report required by subparagraph (A), the Secretary shall
			 consider, at a minimum, the feasibility of taking the following actions on or
			 before January 1, 2015:
									(i)A
			 merger of the position of Deputy Under Secretary of Defense (Installations and
			 Environment) and the position of Assistant Secretary of Defense for Operational
			 Energy Plans and Programs (as established in accordance with the amendments
			 made by subsection (b)(7)) into a single Assistant Secretary position.
									(ii)A
			 realignment of positions within the Office of the Under Secretary of Defense
			 for Policy to eliminate the position of Deputy Under Secretary of Defense
			 (Strategy, Plans, and Forces).
									(j)Other
			 conforming amendments to title 10
							(1)Section 179(c) of
			 title 10, United States Code, is amended—
								(A)in paragraphs (2)
			 and (3), by striking Assistant to the Secretary of Defense for Nuclear
			 and Chemical and Biological Defense Programs and inserting
			 Assistant Secretary of Defense for Nuclear, Chemical, and Biological
			 Defense Programs; and
								(B)in paragraph (3),
			 by striking that Assistant to the Secretary and inserting
			 Assistant Secretary.
								(2)Section 2272 of
			 such title is amended by striking Director of Defense Research and
			 Engineering each place it appears and inserting Assistant
			 Secretary of Defense for Research and Engineering.
							(3)Section 2365 of
			 such title is amended—
								(A)in subsection
			 (a), by striking Director of Defense Research and Engineering
			 and inserting Assistant Secretary;
								(B)in subsection
			 (d)(1), by striking Director and inserting Assistant
			 Secretary;
								(C)in subsection
			 (d)(2)—
									(i)by
			 striking Director of Defense Research and Engineering and
			 inserting Assistant Secretary of Defense for Research and
			 Engineering; and
									(ii)by
			 striking Director may and inserting Assistant Secretary
			 may; and
									(D)in subsection
			 (e), by striking Director and inserting Assistant
			 Secretary.
								(4)Sections
			 2350a(g)(3), 2366b(a)(3)(D), 2374a(a), and 2517(a) of such title are amended by
			 striking Director of Defense Research and Engineering and
			 inserting Assistant Secretary of Defense for Research and
			 Engineering.
							(5)Section 2902(b)
			 of such title is amended—
								(A)in paragraph (1),
			 by striking Deputy Under Secretary of Defense for Science and
			 Technology and inserting official within the Office of the
			 Assistant Secretary of Defense for Research and Engineering who is responsible
			 for science and technology; and
								(B)in paragraph (3),
			 by striking Deputy Under Secretary of Defense and inserting
			 official within the Office of the Under Secretary of Defense for
			 Acquisition, Technology, and Logistics who is.
								(k)Section heading
			 and clerical amendments
							(1)Section heading
			 amendments
								(A)The heading of
			 section 137a of title 10, United States Code, is amended to read as
			 follows:
									
										137a.Principal
				Deputy Under Secretaries of
				Defense
										.
								(B)The heading of
			 section 138b of such title, as transferred and redesignated by subsection
			 (b)(6), is amended to read as follows:
									
										138b.Assistant
				Secretary of Defense for Research and
				Engineering
										.
								(C)The heading of
			 section 138c of such title, as transferred and redesignated by subsection
			 (b)(7), is amended to read as follows:
									
										138c.Assistant
				Secretary of Defense for Operational Energy Plans and
				Programs
										.
								(D)The heading of
			 section 138d of such title, as transferred and redesignated by subsection
			 (b)(8), is amended to read as follows:
									
										138d.Assistant
				Secretary of Defense for Nuclear, Chemical, and Biological Defense
				Programs
										.
								(E)The section
			 heading of section 139b of such title, as redesignated by subsection (f)(1), is
			 amended to read as follows:
									
										139b.Deputy
				Assistant Secretary of Defense for Developmental Test and Evaluation; Deputy
				Assistant Secretary of Defense for Systems Engineering: joint
				guidance
										.
								(F)The heading of
			 section 2438 of such title, as transferred and redesignated by subsection (d),
			 is amended to read as follows:
									
										2438.Performance
				assessments and root cause
				analyses
										.
								(2)Clerical
			 amendments
								(A)The table of
			 sections at the beginning of chapter 4 of such title is amended—
									(i)by
			 inserting after the item relating to section 132 the following new item:
										
											132a. Deputy Chief
				Management Officer.;
										
									(ii)by
			 striking the items relating to sections 133a, 134a, and 136a;
									(iii)by striking the
			 item relating to section 137a and inserting the following new item:
										
											137a. Principal Deputy
				Under Secretaries of Defense.;
										
									(iv)by
			 inserting after the item relating to section 138a the following new
			 items:
										
											
												138b. Assistant Secretary of
				Defense for Research and Engineering.
												138c. Assistant Secretary of
				Defense for Operational Energy Plans and Programs.
												138d. Assistant Secretary of
				Defense for Nuclear, Chemical, and Biological Defense
				Programs.
											
											;
				  
									(v)by
			 striking the items relating to sections 139a, 139b, 139c, and 139d and
			 inserting the following new items:
										
											
												139a. Director of Cost Assessment and Program
				Evaluation.
												139b. Deputy Assistant Secretary of Defense for Developmental
				Test and Evaluation; Deputy Assistant Secretary of Defense for Systems
				Engineering: joint guidance.
												139c. Deputy Assistant Secretary of Defense for Manufacturing
				and Industrial Base Policy.
											
											;
				  and
									(vi)by
			 striking the item relating to section 142.
									(B)The table of
			 sections at the beginning of chapter 144 of such title is amended by inserting
			 after the item relating to section 2437 the following new item:
									
										
											2438. Performance assessments and root
				cause
				analyses.
										
										.
								(l)Other
			 conforming amendments
							(1)Public Law
			 111–23Section 102(b) of the Weapon Systems Acquisition Reform
			 Act of 2009 (Public Law 111–23; 123 Stat. 1714; 10 U.S.C. 2430 note) is
			 amended—
								(A)by striking
			 Director of Developmental Test and Evaluation and the Director of
			 Systems Engineering each place it appears and inserting Deputy
			 Assistant Secretary of Defense for Developmental Test and Evaluation and the
			 Deputy Assistant Secretary of Defense for Systems Engineering;
			 and
								(B)in paragraph
			 (3)—
									(i)by
			 striking the paragraph heading and inserting Assessment of reports by Deputy Assistant
			 Secretary of Defense for Developmental Test and Evaluation and Deputy Assistant
			 Secretary of Defense for Systems Engineering.—;
			 and
									(ii)by
			 striking Directors and inserting Deputy Assistant
			 Secretaries of Defense.
									(2)Public Law
			 110–181Section 214 of the National Defense Authorization Act of
			 Fiscal Year 2008 (10 U.S.C. 2521 note) is amended by striking Director
			 of Defense Research and Engineering and inserting Assistant
			 Secretary of Defense for Research and Engineering.
							(m)Technical
			 amendments
							(1)Section 131(a) of
			 title 10, United States Code, is amended by striking his and
			 inserting the Secretary's.
							(2)Section 132 of
			 such title is amended by redesignating subsection (d), as added by section
			 2831(a) of the Military Construction Authorization Act for Fiscal Year 2010
			 (division B of Public Law 111–84; 123 Stat. 2669), as subsection (e).
							(3)Section 135(c) of
			 such title is amended by striking clauses and inserting
			 paragraphs.
							(n)Executive
			 schedule amendments
							(1)Number of
			 Assistant Secretary of Defense positionsSection 5315 of title 5,
			 United States Code, is amended by striking the item relating to Assistant
			 Secretaries of Defense and inserting the following new item:
								
									Assistant
				Secretaries of Defense
				(16).
									.
							(2)Positions
			 redesignated as ASD positions
								(A)Section 5315 of
			 such title is further amended by striking the item relating to Director of
			 Defense Research and Engineering.
								(B)Section 5316 of
			 such title is amended by striking the item relating to Assistant to the
			 Secretary of Defense for Nuclear and Chemical and Biological Defense
			 Programs.
								(3)Amendments to
			 strike references to positions in Senior Executive
			 ServiceSection 5316 of such title is further amended—
								(A)by striking the
			 item relating to Director, Defense Advanced Research Projects Agency,
			 Department of Defense;
								(B)by striking the
			 item relating to Deputy General Counsel, Department of Defense;
								(C)by striking the
			 item relating to Deputy Under Secretaries of Defense for Research and
			 Engineering, Department of Defense; and
								(D)by striking the
			 item relating to Special Assistant to the Secretary of Defense.
								(o)Inapplicability
			 of appointment requirement to certain individuals serving on effective
			 date
							(1)In
			 generalNotwithstanding this section and the amendments made by
			 this section, the individual serving as specified in paragraph (2) on December
			 31, 2010, may continue to serve in the applicable position specified in that
			 paragraph after that date without the requirement for appointment by the
			 President, by and with the advice and consent of the Senate.
							(2)Covered
			 individuals and positionsThe individuals and positions specified
			 in this paragraph are the following:
								(A)In the case of
			 the individual serving as Director of Defense Research and Engineering, the
			 position of Assistant Secretary of Defense for Research and Engineering.
								(B)In the case of
			 the individual serving as Director of Operational Energy Plans and Programs,
			 the position of Assistant Secretary of Defense for Operational Energy Plans and
			 Programs.
								(C)In the case of
			 the individual serving as Assistant to the Secretary of Defense for Nuclear and
			 Chemical and Biological Defense Programs, the position of Assistant Secretary
			 of Defense for Nuclear, Chemical, and Biological Defense Programs.
								(p)Effective
			 date
							(1)In
			 generalExcept as provided in paragraph (2), this section and the
			 amendments made by this section shall take effect on January 1, 2011.
							(2)Certain
			 mattersSubsection (i) and the amendments made by that
			 subsection, and subsection (o), shall take effect on the date of the enactment
			 of this Act.
							903.Revision of
			 structure and functions of the Reserve Forces Policy Board
						(a)Revision of
			 structure
							(1)In
			 generalSection 10301 of title 10, United States Code, is amended
			 to read as follows:
								
									10301.Reserve
				Forces Policy Board
										(a)In
				generalAs provided in
				section 175 of this title, there is in the Office of the Secretary of Defense a
				board known as the Reserve Forces Policy Board (in this section
				referred to as the Board).
										(b)FunctionsThe Board shall serve as an independent
				adviser to the Secretary of Defense to provide advice and recommendations to
				the Secretary on strategies, policies, and practices designed to improve and
				enhance the capabilities, efficiency, and effectiveness of the reserve
				components.
										(c)MembershipThe
				Board consists of 20 members, appointed or designated as follows:
											(1)A civilian
				appointed by the Secretary of Defense from among persons determined by the
				Secretary to have the knowledge of, and experience in, policy matters relevant
				to national security and reserve component matters necessary to carry out the
				duties of chair of the Board, who shall serve as chair of the Board.
											(2)Two active or
				retired reserve officers or enlisted members designated by the Secretary of
				Defense upon the recommendation of the Secretary of the Army—
												(A)one of whom shall
				be a member of the Army National Guard of the United States or a former member
				of the Army National Guard of the United States in the Retired Reserve;
				and
												(B)one of whom shall
				be a member or retired member of the Army Reserve.
												(3)Two active or
				retired reserve officers or enlisted members designated by the Secretary of
				Defense upon the recommendation of the Secretary of the Navy—
												(A)one of whom shall
				be an active or retired officer of the Navy Reserve; and
												(B)one of whom shall
				be an active or retired officer of the Marine Corps Reserve.
												(4)Two active or
				retired reserve officers or enlisted members designated by the Secretary of
				Defense upon the recommendation of the Secretary of the Air Force—
												(A)one of whom shall
				be a member of the Air National Guard of the United States or a former member
				of the Air National Guard of the United States in the Retired Reserve;
				and
												(B)one of whom shall
				be a member or retired member of the Air Force Reserve.
												(5)One active or
				retired reserve officer or enlisted member of the Coast Guard designated by the
				Secretary of Homeland Security.
											(6)Ten persons
				appointed or designated by the Secretary of Defense, each of whom shall be a
				United States citizen having significant knowledge of and experience in policy
				matters relevant to national security and reserve component matters and shall
				be one of the following:
												(A)An individual not
				employed in any Federal or State department or agency.
												(B)An individual
				employed by a Federal or State department or agency.
												(C)An officer of a
				regular component of the armed forces on active duty, or an officer of a
				reserve component of the armed forces in an active status, who—
													(i)is serving or has
				served in a senior position on the Joint Staff, the headquarters staff of a
				combatant command, or the headquarters staff of an armed force; and
													(ii)has experience
				in joint professional military education, joint qualification, and joint
				operations matters.
													(7)A reserve officer
				of the Army, Navy, Air Force, or Marine Corps who is a general or flag officer
				recommended by the chair and designated by the Secretary of Defense, who shall
				serve without vote—
												(A)as military
				adviser to the chair;
												(B)as military
				executive officer of the Board; and
												(C)as supervisor of
				the operations and staff of the Board.
												(8)A senior enlisted
				member of a reserve component recommended by the chair and designated by the
				Secretary of Defense, who shall serve without vote as enlisted military adviser
				to the chair.
											(d)Matters To Be
				acted onThe Board may act on those matters referred to it by the
				chair and on any matter raised by a member of the Board or the Secretary of
				Defense.
										(e)StaffThe
				Board shall be supported by a staff consisting of one full-time officer from
				each of the reserve components listed in paragraphs (1) through (7) of section
				10101 of this title who holds the grade of colonel, or in the case of the Navy
				the grade of captain, or who has been selected for promotion to that grade.
				These officers shall also serve as liaisons between their respective components
				and the Board. They shall perform their staff and liaison duties under the
				supervision of the military executive officer of the Board in an independent
				manner reflecting the independent nature of the Board.
										(f)Relationship to
				service reserve policy committees and boardsThis section does
				not affect the committees and boards prescribed within the military departments
				by sections 10302 through 10305 of this title, and a member of such a committee
				or board may, if otherwise eligible, be a member of the Board.
										(g)Employee status
				and compensation(1)A member of the Board
				appointed under paragraph (1) or (6) of subsection (b) who is not, by reason of
				service other than service with the Board, an employee of the Federal
				Government or a member of the armed forces shall not be considered a Federal
				Government employee by reason of service on the Board except for the purposes
				of the following provisions of law:
												(A)Chapter 57 of title 5, relating to
				travel and transportation.
												(B)Chapter 81 of title 5, relating to
				compensation for work-related injuries.
												(C)Chapter 171 of title 28 and any other
				Federal statute relating to tort liability.
												(D)Chapter 73 of title 5, sections 201,
				202, 203, 205, 207, 208, and 209 of title 18, and the Ethics in Government Act
				of 1978 (5 U.S.C. App), relating to employee conduct, ethics, conflict of
				interest, and corruption.
												(E)If the individual receives
				compensation under paragraph (2), applicable provisions of subchapters II and
				VIII of chapter 55 of title 5 (relating to pay withholdings and settlement of
				accounts), section 459 of the Social Security Act (42 U.S.C. 659) (relating to
				garnishment for child support and alimony), and general employment laws that
				apply to the compensation of both Federal and non-Federal employees, such as
				the Federal Insurance Contributions Act.
												(2)A member of the Board described in
				paragraph (1) shall serve without compensation unless the Secretary of Defense
				approves payment of a rate of pay, subject to the limitation in section 5373 of
				title
				5.
											.
							(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on
			 such date, not later than July 1, 2011, as the Secretary of Defense shall
			 certify. Upon the making of such certification, the Secretary shall—
								(A)submit a copy of
			 such certification to the congressional defense committees; and
								(B)public notice of
			 such certification in the Federal Register.
								(b)Revision to
			 annual report requirementSection 113(c)(2) of title 10, United
			 States Code, is amended by striking the reserve programs of the
			 Department of Defense and on any other matters and inserting on
			 any reserve component matter.
						BSpace
			 Activities
					911.Limitation on use of
			 funds for costs of terminating contracts under the National Polar-Orbiting
			 Operational Environmental Satellite System ProgramNone
			 of the funds authorized to be appropriated or otherwise made available by this
			 Act to the Secretary of Defense for the National Polar-Orbiting Operational
			 Environmental Satellite System Program may be obligated or expended for the
			 costs of terminating a contract awarded under the Program unless the Secretary
			 of Defense and the Secretary of Commerce enter into an agreement under which
			 the Secretary of Defense and the Secretary of Commerce will each be responsible
			 for half the costs of terminating the contract.
					912.Limitation on use of
			 funds for purchasing Global Positioning System user equipment
						(a)In
			 generalExcept as provided in
			 subsections (b) and (c), none of the funds authorized to be appropriated or
			 otherwise made available by this Act or any other Act for the Department of
			 Defense may be obligated or expended to purchase user equipment for the Global
			 Positioning System during fiscal years after fiscal year 2017 unless the
			 equipment is capable of receiving the miliary code (commonly known as the
			 M code) from the Global Positioning System.
						(b)ExceptionThe
			 limitation under subsection (a) shall not apply with respect to the purchase of
			 passenger vehicles or commercial vehicles in which Global Positioning System
			 equipment is installed.
						(c)WaiverThe
			 Secretary of Defense may waive the limitation under subsection (a) if the
			 Secretary determines that—
							(1)suitable user
			 equipment capable of receiving the military code from the Global Positioning
			 System is not available; or
							(2)with respect to a
			 purchase of user equipment, the Department of Defense does not require that
			 user equipment to be capable of receiving the military code from the Global
			 Positioning System.
							913.Plan for integration
			 of space-based nuclear detection sensors
						(a)In
			 generalThe Secretary of Defense shall, in consultation with the
			 Director of National Intelligence and the Administrator for Nuclear Security,
			 submit to the congressional defense committees a plan—
							(1)to integrate
			 space-based nuclear detection sensors in a geosynchronous orbit on the
			 Space-Based Infrared System or other satellite platforms; and
							(2)to comply fully
			 with section 1065 of the National Defense Authorization Act for Fiscal Year
			 2008 (Public Law 110–181; 122 Stat. 324).
							(b)Limitation on
			 use of funds for the Space-Based Infrared System
							(1)In
			 generalNot more than 75
			 percent of the amounts specified in paragraph (2) may be obligated or expended
			 before the date on which the Secretary of Defense submits to the congressional
			 defense committees the plan required by subsection (a).
							(2)Amounts
			 specifiedThe amounts specified in this paragraph are the
			 following:
								(A)The amount
			 authorized to be appropriated by section 103 for procurement for the Air Force
			 and made available by the funding table in section 4101 for procurement for
			 missiles for the Space-Based Infrared System.
								(B)The amount
			 authorized to be appropriated by section 201 for research, development, test,
			 and evaluation and made available by the funding table in section 4201 for the
			 Air Force for the Space-Based Infrared System.
								914.Preservation
			 of the solid rocket motor industrial base
						(a)FindingsThe
			 Senate makes the following findings:
							(1)Solid rocket
			 motors are an integral part of our Nation’s defense arsenal, and a critical
			 element to all United States missile defense interceptors, tactical and
			 strategic missiles, targets, and satellite and human spaceflight launch
			 vehicles. The production and integration of solid propellant rocket motors for
			 weapon systems and space launch platforms is hazardous and technically
			 challenging, requiring unique materials, technical skills, and manufacturing
			 infrastructure.
							(2)Production of
			 solid rocket motors has been in steady decline for many years, including a
			 recent dramatic drop following the completion of the Minuteman III propulsion
			 replacement program, the termination of the Kinetic Energy Interceptor program,
			 a production slowdown in Ground-based Midcourse Defense Interceptors, the
			 planned retirement of the Space Shuttle, and the transition of the Standard
			 Missile–3 from the solid-propulsion based Block IA to a liquid-propulsion based
			 Block IB.
							(3)The Constellation
			 program of the National Aeronautics and Space Administration, including its
			 Ares I launch vehicle, provides a critical underpinning to the remaining solid
			 rocket motor (SRM) industry, sustaining its skills, capabilities, facilities,
			 and all tiers of the supplier base.
							(4)A June 2009
			 Acquisition, Technology & Logistics, Industrial Policy report, SRM
			 Industrial Capabilities Report for Congress, stated: NASA programs play
			 a significant role in sustaining the industrial capabilities for the SRM
			 industry. … [I]t takes many DoD missile programs to equal just one Shuttle RSRM
			 [Reusable Solid Rocket Motor] booster and it will take more to equal the SRM
			 booster for the new Ares I and Ares V launch vehicles that are part of NASA’s
			 Constellation Program. … In the large SRM sector, NASA programs (the Shuttle
			 and the Ares) are still the key contributors to the viability of the SRM
			 industrial base—prime and subtier.
							(5)Earlier this
			 year, the National Aeronautics and Space Administration announced its plans to
			 cancel the Ares I, Ares V, and all supporting elements without making a
			 thorough assessment of the impact of the decision on the future health and
			 sustainability of this critical industrial base and without consulting the
			 Department of Defense or assessing the impact of the decision on military space
			 and missile systems, including the missile defense program.
							(6)Since that
			 announcement, several senior Department of Defense officials have spoken about
			 their concerns for the future viability of the solid rocket motor industrial
			 base, confirming that the decision apparently was made without any prior
			 consultation with the Department of Defense, as indicated by the
			 following:
								(A)On May 12, 2010,
			 the Secretary of the Air Force, Michael Donley, at a hearing of the defense
			 subcommittee of the Committee on Appropriations of the Senate, stated:
			 I’m not aware that the Air Force was consulted specifically on the NASA
			 decisions. … We do understand the challenge, and we do not have an answer at
			 this moment as to how we intend to proceed. I’ve had discussions—Air Force has
			 had discussions at a couple of levels with the National Reconnaissance Office
			 and with NASA officials including at the highest levels. I’ve talked to
			 Administrator Bolden. I’ve talked to General Carlson and NRO. We have
			 recognized this as something we need to work [on] together going forward. We
			 don’t have answers right now, but we have folks that are focused on this
			 challenge. … In general, Minuteman has been a very reliable system for us, and
			 continues to test well. But we do know that we have challenges ahead with
			 respect to maintaining a warm base. And we’re not satisfied with the bridging
			 solution that we had developed here over the last couple of years, which takes
			 us through 2011. So we need to find a way forward for FY2012 and beyond on this
			 subject.
								(B)On April 22,
			 2010, the Commander of the United States Strategic Command, Kevin Chilton, at a
			 hearing of the Committee on Armed Services of the Senate, stated: Large
			 solid rocket motors are very complicated devices. … As the Strategic Command
			 commander, my concern … is what impact this [NASA’s] decision [to cancel the
			 Constellation program] might have on the industrial base as we look to the
			 future. … are we postured correctly from an industrial base standpoint to
			 sustain this technology that I believe will be important for the strategic
			 deterrent for many years to come? … [A]ll of these very complicated components
			 of any large, solid rocket motor, whether it be the D5, the Minuteman III or
			 the shuttle SRBs, or any follow-on to that. This is what I’m worried about, is
			 that we don't lose that formula and expertise for being able to address all the
			 engineering challenges associated with all of those, not at least to mention
			 our joints between segments, as we go forward.
								(C)On April 20,
			 2010, the Director of the Missile Defense Agency, Lieutenant General Patrick J.
			 O'Reilly, at a hearing of the Committee on Armed Services of the Senate,
			 stated: For BMD, we were not consulted [about NASA’s decision to cancel
			 the Constellation program]. Our solid rocket motor usage for large solid rocket
			 motors was about 8 percent of the total production done in the United States
			 every year. So, we had a very small part to play. As you said, it was dominated
			 by NASA's use of the solid rocket motors. We have an increase in the small
			 solid rocket motors based on the proposed budget that we have submitted to
			 Congress, where we will consume over 550 tons of small rocket motors in the
			 next five years. So, we actually have a reverse process or challenge of having
			 that production capability for small solid rocket motors. Yet at the same time,
			 as you said, we have had a severe reduction in the industrial capacity to
			 produce the large solid rocket motors. We are producing, or procuring, five
			 additional booster sets for our GBIs. One reason is they are economical to buy
			 now, to use them at a later date if we need to for testing or other
			 purposes.
								(D)On March 17,
			 2010, the Director of Navy Strategic Systems, Rear Admiral Stephen Johnson, at
			 a hearing of the Committee on Armed Services of the Senate, stated: The
			 change in … national orders for large solid rocket motors causes more of the
			 fixed cost to fall upon the Navy’s production costs. … We expect to see a rise
			 … of 10 to 20 percent. We are working with the Department of Defense and with
			 the two companies involved to control those costs, but … they will increase. We
			 have seen an increase and they will continue. … I would describe the industry
			 as fragile. The government plays an important role in managing that industrial
			 base … [T]he manufacturing requirement for NASA is so much larger … and we
			 dont know exactly what those costs are going to be. … Its going
			 to be a difficult cost for the Navy to absorb. … We don't really know the full
			 extent at this moment.
								(E)On March 10,
			 2010, the Secretary of the Air Force, Michael Donley, at a hearing of the
			 defense subcommittee of the Committee on Appropriations of the House of
			 Representatives, stated: [W]e’re looking at additional pressure on the
			 solid rocket motor and launch; the industrial base that goes with that. With
			 the changes in NASA’s program, we faced some significant challenges in
			 funding—developing an affordable funding profile for space launch
			 support.
								(F)On March 10,
			 2010, the Deputy Undersecretary of the Air Force for Space Programs, Gary
			 Payton, at a hearing of the Committee on Armed Services of the Senate, stated:
			 [L]aunch costs are still rising. … These industrial base factors will
			 also be affected by the decision to replace NASA’s Constellation program with a
			 new, more technology-focused approach to space exploration, which will likely
			 reduce the customer base for solid rocket motors….
								(G)On March 10,
			 2010, the Commander of the Air Force Space Command, General Robert Kehler, at a
			 hearing of the Committee on Armed Services of the Senate, stated: [I]n
			 looking at the NASA decision … there is a challenge here regarding solid rocket
			 motors. And that’s the most immediate challenge that we see. The largest demand
			 today on the solid rocket motor industrial base comes from NASA, although the
			 Department of Defense—the Air Force and the Navy as well—rely on that same
			 industrial base for both the land-based and the sea-based strategic deterrent,
			 for other launch vehicle solid rocket strap-ons, for example, that we need for
			 EELV and other things. … [W]e have, to find out whether that’s a real concern
			 or whether it is not. And I cant give you the details of that today
			 because what we recommended prior to [NASA’s] decision was if this is the
			 decision that’s made, we will then have to go off and sit down and take a hard
			 look at what the implications will be for the industrial base. … We
			 dont have answers yet. What we do have is—is a potential
			 concern….
								(H)On February 23,
			 2010, the Secretary of the Air Force Secretary, Michael Donley, at a hearing of
			 the Committee on Armed Services of the House of Representatives, stated:
			 [W]e recognize the decisions made on Ares and in the Constellation
			 program in general in NASA. And we have a challenge on the solid rocket motor
			 industrial base and on the booster industrial base, period. So we recognize … a
			 broader industrial base issue, which we’re going to have to wrestle with this
			 year. So we do not right now have a long-term solution to that in
			 hand.
								(7)Section 2501 of
			 title 10, United States Code, states that United States policy is that the
			 industrial base should be capable of supplying and equipping the force
			 structure of the Armed Forces, and of reconstitution within a reasonable
			 period. The decision of the National Aeronautics and Space Administration
			 potentially jeopardizes the solid rocket motor industrial base.
							(8)Section 2505 of
			 title 10, United States Code, requires the Secretary of Defense to ensure that
			 industrial base assessments be integrated into overall budget, acquisition, and
			 logistics support decision processes. The decision of the National Aeronautics
			 and Space Administration without consulting the Department of Defense
			 jeopardizes the capacity of the Secretary to carry out the Secretary's
			 responsibility under that section.
							(9)Termination of
			 the Ares I, Ares V, or their solid rocket alternatives or derivatives, and all
			 supporting elements, would leave some solid rocket motor production facilities
			 idle, likely resulting in their closure and consolidation, and the costly
			 requalification of remaining programs. Regeneration of this infrastructure to
			 meet the needs of future programs would be lengthy and extremely costly.
							(10)Abandonment of
			 the Ares I, Ares V, or their solid rocket alternatives or derivatives, and all
			 supporting elements, could also force suppliers of unique materials for the
			 solid rocket motor industry out of business entirely, thus jeopardizing
			 industry ability to produce motors for current and future programs. Recreating
			 a new supplier base for these unique materials would be extremely lengthy, and
			 require the costly requalification of existing programs.
							(11)Cancellation of
			 the Ares I, Ares V, or their solid rocket alternatives or derivatives, and all
			 supporting ground elements, could also cause a significant reduction in the
			 already aged workforce of the solid rocket motor industry and undermine the
			 ability of that industry to recruit, hire, and train the next generation of
			 workers in this field.
							(b)Sense of
			 SenateIt is the sense of the Senate that—
							(1)without the Ares
			 I, Ares V, or their solid rocket alternatives or derivatives, and all
			 supporting elements, of the National Aeronautics and Space Administration,
			 insufficient production volume exists to sustain the current United States
			 solid rocket motor industrial base;
							(2)reconstitution of
			 this industrial base after termination, if such reconstitution could be
			 achieved, would be a lengthy and costly endeavor, imposing unacceptable risk
			 into the most critical strategic, missile defense, tactical, and space lift
			 capabilities of the United States;
							(3)there is a
			 linkage between civil space programs and military space and missile
			 programs;
							(4)the decision of
			 the National Aeronautics and Space Administration with respect to the
			 cancellation of the Ares I, Ares V, and all supporting elements will have a
			 significant impact on Department of Defense costs and missions;
							(5)future decisions
			 on civil space matters that impact Department of Defense costs and missions
			 should be fully coordinated with the Secretary of Defense; and
							(6)the National
			 Aeronautics and Space Administration should comply with the proviso under the
			 heading exploration under the heading
			 National Aeronautics and
			 Space Administration in the Science Appropriations
			 Act, 2010 (title III of division B of Public Law 111–117; 123 Stat.
			 3143).
							(c)Report
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall, in consultation with the
			 Administrator of the National Aeronautics and Space Administration, submit to
			 the appropriate committees of Congress a report on the impact of the
			 cancellation of the Constellation program of the National Aeronautics and Space
			 Administration on any anticipated next generation mission requirements, for
			 missile defense interceptors, tactical and strategic missiles, targets, and
			 satellite and human spaceflight launch vehicles.
							(2)ElementsThe
			 report required under this subsection shall include the following:
								(A)A description and
			 assessment of the effects on Department of Defense programs that utilize solid
			 rocket motors of the cancellation of the Ares I, Ares V, or their solid rocket
			 alternatives or derivatives, and all supporting elements.
								(B)A description of
			 the plans of the Department of Defense to mitigate the impact of of the
			 cancellation of the Ares I, Ares V, or their solid rocket alternatives or
			 derivatives, and all supporting elements, on the United States solid rocket
			 motor industrial base, including a description of the National Aeronautics and
			 Space Administration and Department of Defense funding required to implement
			 such plans between fiscal years 2012 and 2017.
								(C)A description of
			 the impact of the cancellation of the Ares I, Ares V, or their solid rocket
			 alternatives or derivatives, and all supporting elements, on international
			 partners in programs such as the D–5 Trident missile.
								(D)A detailed
			 description of the source of the data used in the report.
								(3)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—
								(A)the Committees on
			 Armed Services, Commerce, Science, and Transportation, and Appropriations of
			 the Senate; and
								(B)the Committees on
			 Armed Services, Energy and Commerce, and Appropriations of the House of
			 Representatives.
								915.Implementation
			 plan to sustain solid rocket motor industrial base
						(a)In
			 generalThe Secretary of Defense shall develop an implementation
			 plan to sustain the solid rocket motor industrial base that—
							(1)is based on the
			 recommendations included in the report submitted to the congressional defense
			 committees under section 1078 of the National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2479); and
							(2)includes a
			 funding plan for carrying out the implementation plan.
							(b)Submittal to
			 CongressThe implementation plan required by subsection (a) shall
			 be submitted to Congress with the budget of the President for fiscal year 2012
			 as submitted under section 1105(a) of title 31, United States Code.
						916.Review and
			 plan on sustainment of liquid rocket propulsion systems industrial
			 base
						(a)In
			 generalThe Secretary of Defense shall, in consultation with the
			 Administrator of the National Aeronautics and Space Administration, review, and
			 develop a plan to sustain, the liquid rocket propulsion systems industrial
			 base.
						(b)ElementsThe
			 review and plan required by subsection (a) shall address the following:
							(1)The capacity to
			 maintain currently available liquid rocket propulsion systems.
							(2)The maintenance
			 of an intellectual and engineering capacity to support next generation liquid
			 rocket propulsion systems and engines, as needed.
							(3)Opportunities for
			 interagency collaboration and research and development on future propulsion
			 systems.
							(c)Submittal to
			 CongressNot later than June 1, 2011, the Secretary shall submit
			 to the congressional defense committees the plan required by subsection
			 (a).
						CIntelligence
			 Matters
					921.Permanent
			 authority for Secretary of Defense to engage in commercial activities as
			 security for intelligence collection activitiesSection 431(a) of title 10, United States
			 Code, is amended by striking the second sentence.
					922.Modification
			 of attendees at proceedings of Intelligence, Surveillance, and Reconnaissance
			 Integration Council
						(a)FindingsSection
			 923(a)(4) of the National Defense Authorization Act for Fiscal Year 2004
			 (Public Law 108–163; 117 Stat. 1574; 10 U.S.C. 426 note) is amended by striking
			 National Foreign Intelligence Program (NFIP), Joint Military
			 Intelligence Program (JMIP), and Tactical Intelligence and Related Activities
			 Program (TIARA) and inserting National Intelligence Program
			 (NIP) and a Military Intelligence Program (MIP).
						(b)Additional
			 authorized attendeesSection 426(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
							
								(4)Each Secretary of a military
				department may designate an officer or employee of such military department to
				attend the proceedings of the Council as a representative of such military
				department.
								.
						923.Report on
			 Department of Defense interservice management and coordination of
			 remotely-piloted aircraft support of intelligence, surveillance, and
			 reconnaissance
						(a)Report
			 required
							(1)Report to
			 Secretary of Defense by Chiefs of StaffNot later than 120 days
			 after the date of the enactment of this Act, the Chief of Staff of the Army,
			 the Chief of Naval Operations, and the Chief of Staff of the Air Force shall
			 jointly submit to the Secretary of Defense a report, in accordance with this
			 section, on remotely-piloted aircraft (RPA) support of intelligence,
			 surveillance, and reconnaissance (ISR) within their respective Armed
			 Forces.
							(2)Transmittal to
			 CongressNot later than 30 days after the receipt of the report
			 required by paragraph (1), the Secretary shall transmit the report, together
			 with the assessment and any recommendations of the Secretary (including the
			 matters required pursuant to subsection (b)(2)) to the congressional defense
			 committees.
							(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)In the case of
			 the report required by subsection (a)(1), a description by each chief of staff
			 referred to in that subsection of—
								(A)current and
			 planned remotely-piloted aircraft inventories to support intelligence,
			 surveillance, and reconnaissance requirements over the period 2011 to 2020,
			 including an identification of systems each Armed Force considers organic and
			 the systems capable of providing theater-level support to the commanders of the
			 combatant commands;
								(B)policy and
			 processes of each Armed Force for coordinating investments in remotely-piloted
			 aircraft to meet joint force requirements for intelligence, surveillance, and
			 reconnaissance and to eliminate unnecessary duplication in both development and
			 capability; and
								(C)the current
			 employment of remotely-piloted aircraft by each Armed Force, including the
			 number of remotely-piloted aircraft deployed in support operations, the number
			 of remotely-piloted aircraft assigned for training, and the number of
			 remotely-piloted aircraft warehoused, the capacity of each Armed Force to
			 process, exploit, and disseminate intelligence, surveillance, and
			 reconnaissance data collected, and the extent to which assets are provided to
			 the joint community to meet requirements of the combatant commands.
								(2)In the case of
			 the transmittal required by subsection (a)(2)—
								(A)an assessment of
			 the effectiveness of the employment of remotely-piloted aircraft by each Armed
			 Force, and a description of the percentage of joint force requirements for
			 intelligence, surveillance, and reconnaissance that are being met by the
			 remotely-piloted aircraft of each Armed Force;
								(B)a description of
			 the joint concept of operations under which each Armed Forces provides
			 intelligence, surveillance, and reconnaissance capabilities through
			 remotely-piloted aircraft to meet the requirements of the combatant
			 commands;
								(C)a description of
			 the policy and processes for coordinating investments in remotely-piloted
			 aircraft to meet joint force requirements for intelligence, surveillance, and
			 reconnaissance and to eliminate unnecessary duplication in both development and
			 capability;
								(D)a description of
			 the processes by which current requirements of the commanders of the combatant
			 commands for intelligence, surveillance, and reconnaissance are validated, and
			 how the remotely-piloted aircraft capabilities of each Armed Force are assigned
			 against validated requirements;
								(E)a description of
			 the current intelligence, surveillance, and reconnaissance requirements of each
			 combatant command through remotely-piloted aircraft;
								(F)a description of
			 how the requirements described under subparagraph (E) are being met;
								(G)an identification
			 of any mission degradation or failure within the combatant commands due to lack
			 of intelligence, surveillance, and reconnaissance support;
								(H)a description of
			 various means of addressing any shortfalls in meeting the requirements
			 described under subparagraph (E), including temporary shortfalls and permanent
			 shortfalls;
								(I)a description of
			 the organization of the Unmanned Aerial System Task Force, including the goals
			 and objectives of the task force and the participation and roles of each Armed
			 Force within the task force;
								(J)a description of
			 the organization of the Intelligence, Surveillance, and Reconnaissance Task
			 Force, including the goals and objectives of the task force and the
			 participation and roles of each Armed Force within the task force; and
								(K)an identification
			 of any theater-level intelligence, surveillance, and reconnaissance capacity of
			 an Armed Force that is not being made available by services to fulfill joint
			 force requirements for intelligence, surveillance, and reconnaissance.
								(c)Remotely-piloted
			 aircraft definedIn this section, the term
			 remotely-piloted aircraft means any unmanned aircraft operated
			 remotely, whether within or beyond line-of-sight, including unmanned aerial
			 systems (UAS), unmanned aerial vehicles (UAV), remotely-piloted vehicles (RPV),
			 and remotely-piloted aircraft (RPA).
						924.Report on
			 requirements fulfillment and personnel management relating to Air Force
			 intelligence, surveillance, and reconnaissance provided by remotely-piloted
			 aircraft
						(a)Report
			 requiredNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of the Air Force shall, in coordination with the
			 Under Secretary of Defense for Acquisition, Technology, and Logistics and the
			 Under Secretary of Defense for Intelligence, submit to the appropriate
			 committees of Congress a report on requirements fulfillment and personnel
			 management in connection with Air Force intelligence, surveillance, and
			 reconnaissance (ISR) provided by remotely-piloted aircraft (RPA).
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)A description of
			 the Joint Concept of Operation under which the Air Force operates to fulfill
			 intelligence, surveillance, and reconnaissance requirements provided by
			 remotely-piloted aircraft.
							(2)A description of
			 the current requirements of each combatant command for Air Force intelligence,
			 surveillance, and reconnaissance provided by remotely-piloted aircraft,
			 including—
								(A)the number of
			 orbits or combat air patrols for each major platform and sensor payload
			 combination;
								(B)the number of
			 aircraft, aircraft operators, and ground crews in each orbit or combat air
			 patrol, variations in the numbers of each, and the explanation for such
			 variations;
								(C)a description of
			 how requirements are being met by the management of personnel, platforms,
			 sensors, and networks; and
								(D)a description of
			 various means of addressing any shortfalls in meeting such requirements,
			 including temporary shortfalls and permanent shortfalls.
								(3)A description of
			 manpower management to fulfill Air Force mission requirements for intelligence,
			 surveillance, and reconnaissance requirements provided by remotely-piloted
			 aircraft, including the current number of personnel associated with each combat
			 air patrol by remotely-piloted aircraft for aircraft pilots, sensor operators,
			 mission intelligence coordinators, and processing, exploitation, and
			 dissemination analysts (in this section referred to as operators and
			 analysts for remotely-piloted aircraft).
							(4)A description of
			 current Air Force manpower requirements for operators and analysts for
			 remotely-piloted aircraft, and any plans for meeting such requirements,
			 including—
								(A)an identification
			 of any shortfalls in personnel, skill specialties, and grades; and
								(B)any plans of the
			 Air Force to address such shortfalls, including—
									(i)plans to address
			 shortfalls in applicable career field retention rates; and
									(ii)plans for
			 utilization of National Guard and other reserve component personnel to address
			 shortfalls in such personnel, skill specialties, and grades.
									(5)A description of
			 the projected Air Force manpower requirements for operators and analysts for
			 remotely-piloted aircraft in each of 2015 and 2020, including—
								(A)an identification
			 of any significant challenges to achieving such requirements in particular
			 skill specialties and grades; and
								(B)any plans of the
			 Air Force to address such challenges.
								(6)A description of
			 the collaboration of the Air Force with, and the reliance of the Air Force on,
			 the other Armed Forces and the combat support agencies, in asset management for
			 intelligence, surveillance, and reconnaissance by remotely-piloted aircraft,
			 including personnel for processing, exploitation, and dissemination.
							(7)A description of
			 potential adverse consequences of operating intelligence, surveillance, and
			 reconnaissance by remotely-piloted aircraft, and associated intelligence
			 support infrastructure, in a surge, understaffed state, or both,
			 including—
								(A)the impact of
			 having to provide forward processing, exploitation, and dissemination to
			 support emerging capabilities; and
								(B)any plans of the
			 Air Force to mitigate such consequences.
								(8)A description of
			 the status of Air Force training programs for operators and analysts for
			 remotely-piloted aircraft, including the ability to meet Air Force manpower
			 requirements for such operators and analysts, and plans for increasing training
			 capacity to match plans for expanding Air Force intelligence, surveillance, and
			 reconnaissance capabilities.
							(c)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services, the Committee on Appropriations, and the Select Committee on
			 Intelligence of the Senate; and
							(2)the Committee on
			 Armed Services, the Committee on Appropriations, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
							DCyber Warfare,
			 Cyber Security, and Related Matters
					931.Continuous
			 monitoring of Department of Defense information systems for
			 cybersecurity
						(a)In
			 generalThe Secretary of Defense shall direct the Chief
			 Information Officer of the Department of Defense to work, in coordination with
			 the Chief Information Officers of the military departments and the Defense
			 Agencies and with senior cybersecurity and information assurance officials
			 within the Department of Defense and otherwise within the Federal Government,
			 to achieve, to the extent practicable, the following:
							(1)The continuous
			 prioritization of the policies, principles, standards, and guidelines developed
			 under section 20 of the National Institute of Standards and Technology Act (15
			 U.S.C. 278g–3) with agencies and offices operating or exercising control of
			 national security systems (including the National Security Agency) based upon
			 the evolving threat of information security incidents with respect to national
			 security systems, the vulnerability of such systems to such incidents, and the
			 consequences of information security incidents involving such systems.
							(2)The automation of
			 continuous monitoring of the effectiveness of the information security
			 policies, procedures, and practices within the information infrastructure of
			 the Department of Defense, and the compliance of that infrastructure with such
			 policies, procedures, and practices, including automation of—
								(A)management,
			 operational, and technical controls of every information system identified in
			 the inventory required under section 3505(c) of title 44, United States Code;
			 and
								(B)management,
			 operational, and technical controls relied on for evaluations under section
			 3545 of title 44, United States Code.
								(b)DefinitionsIn
			 this section:
							(1)The term
			 information security incident means an occurrence that—
								(A)actually or
			 potentially jeopardizes the confidentiality, integrity, or availability of an
			 information system or the information such system processes, stores, or
			 transmits; or
								(B)constitutes a
			 violation or imminent threat of violation of security policies, security
			 procedures, or acceptable use policies with respect to an information
			 system.
								(2)The term
			 information infrastructure means the underlying framework,
			 equipment, and software that an information system and related assets rely on
			 to process, transmit, receive, or store information electronically.
							(3)The term
			 national security system has the meaning given that term in
			 section 3542(b)(2) of title 44, United States Code.
							932.Strategy on
			 computer software assurance
						(a)Strategy
			 requiredThe Secretary of Defense shall develop and implement, by
			 not later than October 1, 2011, a strategy for assuring the security of
			 software and software-based applications for all covered systems.
						(b)Covered
			 systemsFor purposes of this section, a covered system is any
			 critical information system or weapon system of the Department of Defense,
			 including the following:
							(1)A major system,
			 as that term is defined in section 2302(5) of title 10, United States
			 Code.
							(2)A national
			 security system, as that term is defined in section 3542 of title 44, United
			 States Code.
							(3)Any Department of
			 Defense information system categorized as Mission Assurance Category (MAC)
			 I.
							(4)Any Department of
			 Defense information system categorized as Mission Assurance Category II in
			 accordance with Department of Defense Directive 8500.01E.
							(c)ElementsThe
			 strategy required by subsection (a) shall include the following:
							(1)Policy and
			 regulations on the following:
								(A)Software
			 assurance generally.
								(B)Contract
			 requirements for software assurance for covered systems in development and
			 production.
								(C)Inclusion of
			 software assurance in milestone reviews and milestone approvals.
								(D)Rigorous test and
			 evaluation of software assurance in development, acceptance, and operational
			 tests.
								(E)Certification and
			 accreditation requirements for software assurance for new systems and for
			 updates for legacy systems.
								(F)Remediation in
			 legacy systems of critical software assurance deficiencies that are defined as
			 critical in accordance with the Application Security Technical Implementation
			 Guide of the Defense Information Systems Agency.
								(2)Allocation of
			 adequate facilities and other resources for test and evaluation and
			 certification and accreditation of software to meet applicable requirements for
			 research and development, systems acquisition, and operations.
							(3)Mechanisms for
			 protection against compromise of information systems through the supply chain
			 or cyber attack by acquiring and improving automated tools for—
								(A)assuring the
			 security of software and software applications during software
			 development;
								(B)detecting
			 vulnerabilities during testing of software; and
								(C)detecting
			 intrusions during real-time monitoring of software applications.
								(4)Mechanisms
			 providing the Department of Defense with the capabilities—
								(A)to monitor
			 systems and applications in order to detect and defeat attempts to penetrate or
			 disable such systems and applications; and
								(B)to ensure that
			 such monitoring capabilities are integrated into the Department of Defense
			 system of cyber defense-in-depth capabilities.
								(5)An update to
			 Committee for National Security Systems Instruction No. 4009, entitled
			 “National Information Assurance Glossary”, to include a standard definition for
			 software security assurance.
							(6)Either—
								(A)mechanisms to
			 ensure that vulnerable Mission Assurance Category III information systems, if
			 penetrated, cannot be used as a foundation for penetration of protected covered
			 systems, and means for assessing the effectiveness of such mechanisms;
			 or
								(B)plans to address
			 critical vulnerabilities in Mission Assurance Category III information systems
			 to prevent their use for intrusions of Mission Assurance Category I systems and
			 Mission Assurance Category II systems.
								(7)A funding
			 mechanism for remediation of critical software assurance vulnerabilities in
			 legacy systems.
							(d)ReportNot
			 later than October 1, 2011, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the strategy required by
			 subsection (a). The report shall include the following:
							(1)A description of
			 the current status of the strategy required by subsection (a) and of the
			 implementation of the strategy, including a description of the role of the
			 strategy in the risk management by the Department regarding the supply chain
			 and in operational planning for cyber security.
							(2)A description of
			 the risks, if any, that the Department will accept in the strategy due to
			 limitations on funds or other applicable constraints.
							933.Strategy for
			 acquisition and oversight of Department of Defense cyber warfare
			 capabilities
						(a)FindingsCongress
			 makes the following findings:
							(1)The cyber space
			 operating domain is characterized by near-speed-of-light actions.
							(2)Deterrence and
			 defense in cyber space require agility in responding to new threats.
							(3)Traditional
			 processes and schedules for the acquisition of defense systems are not tailored
			 to meet the speed and agility required for the acquisition of capabilities for
			 cyber security operations.
							(4)The United States
			 Cyber Command will need to be provided with new or modified tools and
			 capabilities to procure cyber security and cyber warfare capabilities in a
			 timely manner.
							(5)It is necessary
			 to preserve the independence, discipline, and integrity of the requirements
			 process and the acquisition process.
							(6)The assignment to
			 a single individual of responsibility as Director of the National Security
			 Agency and Commander of the United States Cyber Command complicates the process
			 of ensuring proper oversight of the establishment of requirements for cyber
			 systems and of the procurement of capabilities for the United States Cyber
			 Command.
							(7)The sensitive and
			 secretive nature of operations in cyber space, and the unclear boundaries
			 between activities undertaken under the authorities of the Director of National
			 Intelligence and the Secretary of Defense, further complicate the creation of
			 sound oversight processes for acquiring and exercising cyber warfare
			 capabilities.
							(b)Strategy
			 requiredThe Secretary of Defense shall develop a strategy to
			 provide for the rapid acquisition of tools, applications, and other
			 capabilities for cyber warfare for the United States Cyber Command.
						(c)Basic
			 elementsThe strategy required by subsection (b) shall include
			 the following:
							(1)An orderly
			 process for determining and approving operational requirements.
							(2)A well-defined,
			 repeatable, transparent, and disciplined process for developing capabilities to
			 meet such requirements.
							(3)The allocation of
			 facilities and other resources to thoroughly test such capabilities in
			 development, before deployment, and before use in order to validate performance
			 and take into account collateral damage and other so-called second-order
			 effects.
							(d)Additional
			 elementsThe strategy required by subsection (b) shall also
			 provide for the following:
							(1)Safeguards to
			 prevent—
								(A)the circumvention
			 of operational requirements and acquisition processes through informal
			 relationships among the United States Cyber Command, the Armed Forces, the
			 National Security Agency, and the Defense Information Systems Agency;
			 and
								(B)the abuse of
			 quick-reaction processes otherwise available for the rapid fielding of
			 capabilities.
								(2)The establishment
			 of reporting and oversight processes for requirements generation and approval
			 for cyber warfare capabilities, the assignment of responsibility for providing
			 capabilities to meet such requirements, and the execution of development and
			 deployment of such capabilities, under the authority of the Chairman of the
			 Joint Requirements Oversight Council, the Under Secretary of Defense for
			 Policy, and other officials in the Office of the Secretary of Defense, as
			 designated in the strategy.
							(3)The establishment
			 and maintenance of test and evaluation facilities and resources for cyber
			 infrastructure to support research and development, operational test and
			 evaluation, operational planning and effects testing, and training by
			 replicating or emulating networks and infrastructure maintained and operated by
			 the military and political organizations of potential United States
			 adversaries, by domestic and foreign telecommunications service providers, and
			 by the Department of Defense.
							(4)An organization
			 or organizations within the Department of Defense to be responsible for the
			 operation and maintenance of cyber infrastructure for research, development,
			 test, and evaluation purposes.
							(5)Appropriate
			 disclosure regarding United States cyber warfare capabilities to the
			 independent test and evaluation community, and the involvement of that
			 community in the development and maintenance of such capabilities, regardless
			 of classification.
							(6)The role of the
			 private sector and appropriate Department of Defense organizations in
			 developing capabilities to operate in cyber space, and a clear process for
			 determining whether to allocate responsibility for responding to Department of
			 Defense cyber warfare requirements through Federal Government personnel,
			 contracts with private sector entities, or a combination of both.
							(7)The roles of each
			 Armed Force, and of the combat support Defense Agencies, in the development of
			 cyber warfare capabilities in support of offensive, defensive, and intelligence
			 operational requirements.
							(8)The manner in
			 which the Department of Defense will promote interoperability, share
			 innovation, and avoid unproductive duplication in cyber warfare capabilities
			 through specialization among the components of the Department responsible for
			 developing cyber capabilities.
							(e)Report on
			 strategy
							(1)Report
			 requiredNot later than March 15, 2011, the Secretary of Defense
			 shall submit to the appropriate committees of Congress a report on the strategy
			 required by subsection (b). The report shall include a comprehensive
			 description of the strategy and plans (including a schedule) for the
			 implementation of the strategy.
							(2)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—
								(A)the Committee on
			 Armed Services, the Committee on Appropriations, and the Select Committee on
			 Intelligence of the Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Appropriations, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
								934.Report on the
			 cyber warfare policy of the Department of Defense
						(a)FindingsCongress
			 makes the following findings:
							(1)During classified
			 and unclassified testimony before Congress, senior officials of the Department
			 of Defense acknowledged that there is a serious gap between the Nation’s
			 capabilities to conduct offensive and intelligence-gathering operations in
			 cyberspace and the policies and regulations necessary to guide and limit, and
			 provide oversight of, such operations.
							(2)These senior
			 officials also testified to their belief that the Administration should be able
			 to correct the shortfalls in such policies during 2010.
							(3)It is vital for
			 the Department of Defense and the President to ensure that the United States
			 Cyber Command operates under the clearest possible rules of engagement and
			 policy directives to prevent mistakes, avoid setting bad precedents, and enable
			 effective actions and responses in defense of the Nation’s interests in
			 cyberspace.
							(4)It is also vital
			 for the United States to convey to the international community the Nation’s
			 position on deterrence, the exercise of the right of self-defense, acceptable
			 norms of behavior, the responsibilities of sovereign nations, violations of
			 sovereignty, the use of force and acts of war, and other fundamental national
			 security issues associated with cyberspace.
							(b)Report
							(1)In
			 generalNot later than March 1, 2011, the Secretary of Defense
			 shall submit to Congress a report on the cyber warfare policy of the Department
			 of Defense.
							(2)ElementsThe
			 report required by paragraph (1) shall include the following:
								(A)A description of
			 the policy and legal issues investigated and evaluated by the Department in
			 considering the range of missions and activities that the Department may choose
			 to conduct in cyberspace.
								(B)The decisions of
			 the Secretary with respect to such issues, and the recommendations of the
			 Secretary to the President for decisions on such of those issues as exceed the
			 authority of the Secretary to resolve, together with the rationale and
			 justification of the Secretary for such decisions and recommendations.
								(C)A description of
			 the intentions of the Secretary with regard to modifying the National Military
			 Strategy for Cyberspace Operations.
								(3)FormThe
			 report required by paragraph (1) shall be submitted in both unclassified and
			 classified form.
							935.Reports on
			 Department of Defense progress in defending the Department and the defense
			 industrial base from cyber events
						(a)Reports on
			 progress requiredNot later than March 15, 2011, and every year
			 thereafter through 2015, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the progress of the Department of
			 Defense in defending the Department and the defense industrial base from cyber
			 events (such as attacks, intrusions, and theft).
						(b)ElementsEach
			 report under subsection (a) shall include the following:
							(1)In the case of
			 the first report, a baseline for measuring the progress of the Department of
			 Defense in defending the Department and the defense industrial base from cyber
			 events, including definitions of significant cyber events, an appropriate
			 categorization of various types of cyber events, the basic methods used in
			 various cyber events, the vulnerabilities exploited in such cyber events, and
			 the metrics to be utilized to determine whether the Department is or is not
			 making progress against an evolving cyber threat.
							(2)A description of
			 the nature and scope of significant cyber events against the Department and the
			 defense industrial base during the preceding year, including, for each such
			 event, a description of the intelligence or other Department data acquired, the
			 extent of the corruption or compromise of Department information or weapon
			 systems, and the impact of such event on the Department generally and on
			 operational capabilities.
							(3)A comparative
			 assessment of the offensive cyber warfare capabilities of current
			 representative potential United States adversaries and nations with advanced
			 cyber warfare capabilities with the capacity of the United States to
			 defend—
								(A)military networks
			 and mission capabilities; and
								(B)critical
			 infrastructure.
								(4)A comparative
			 assessment of the offensive cyber warfare capabilities of the United States
			 with the capacity of current representative potential United States adversaries
			 and nations with advanced cyber warfare capabilities to defend against cyber
			 attacks.
							(5)A comparative
			 assessment of the degree of dependency of current representative potential
			 United States adversaries, nations with advanced cyber warfare capabilities,
			 and the United States on networks that can be attacked through
			 cyberspace.
							(c)Performance of
			 certain assessmentsThe comparative assessment required by
			 subsection (b)(3)(B) shall be performed by the Department of Homeland Security,
			 in coordination with the Department of Defense and other agencies of the
			 Government with specific responsibility for critical infrastructure.
						(d)FormEach
			 report under this section shall be submitted in unclassified form, but may
			 include a classified annex.
						EOther
			 Matters
					951.Report on
			 organizational structure and policy guidance of the Department of Defense
			 regarding information operations
						(a)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the Committee on Armed
			 Services of the Senate and the Committee on Armed Services of the House of
			 Representatives a report on the organizational structure and policy guidance of
			 the Department of Defense with respect to information operations.
						(b)ReviewIn
			 preparing the report required by subsection (a), the Secretary shall review the
			 following:
							(1)The extent to
			 which the current definition of information operations in
			 Department of Defense Directive 3600.1 is appropriate.
							(2)The appropriate
			 location within the Department of the lead official responsible for information
			 operations of the Department, including the designation of a principal staff
			 assistant to the Secretary of Defense for information operations.
							(3)Departmental
			 responsibility for the development and oversight of Department policy on
			 information operations and for the integration of such operations.
							(4)Departmental
			 responsibility for the planning, execution, and oversight of Department
			 information operations.
							(5)Departmental
			 responsibility for coordination within the Department, and between the
			 Department and other departments and agencies of the Federal Government,
			 regarding Department information operations, and for the resolution of
			 conflicts in the discharge of such operations.
							(6)The roles and
			 responsibilities of the military departments, the United States Special
			 Operations Command, and the other combatant commands in the development and
			 implementation of information operations.
							(7)The roles and
			 responsibilities of the defense intelligence agencies for support of
			 information operations.
							(8)The roles of the
			 Assistant Secretary of Defense for Public Affairs, the Assistant Secretary of
			 Defense for Special Operations and Low-Intensity Conflict, and the Assistant
			 Secretary of Defense for Networks and Information Integration in information
			 operations.
							(9)The role of
			 related capabilities in the discharge of information operations, including
			 public affairs capabilities, civil-military operations capabilities, defense
			 support of public diplomacy, and intelligence.
							(10)The management
			 structure of computer network operations in the Department for the discharge of
			 information operations, and the policy in support of that component.
							(11)The appropriate
			 use, management, and oversight of contractors in the development and
			 implementation of information operations.
							(c)Department of
			 Defense DirectiveUpon the submittal of the report required by
			 subsection (a), the Secretary shall prescribe a revised directive for the
			 Department of Defense on information operations. The directive shall take into
			 account the results of the review conducted for purposes of the report.
						(d)Information
			 operations definedIn this section, the term information
			 operations means the information operations specified in Department of
			 Defense Directive 3600.1, as follows:
							(1)Electronic
			 warfare.
							(2)Computer network
			 operations.
							(3)Psychological
			 operations.
							(4)Military
			 deception.
							(5)Operations
			 security.
							952.Report on
			 organizational structures of the geographic combatant command
			 headquarters
						(a)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Defense and the Chairman of the Joint Chiefs of
			 Staff shall jointly submit to the Committee on Armed Services of the Senate and
			 the Committee on Armed Services of the House of Representatives a report on the
			 organizational structures of the headquarters of the geographic combatant
			 commands.
						(b)ElementsThe
			 report required by subsection (a) shall include the following;
							(1)A description of
			 the organizational structure of the headquarters of each geographic combatant
			 command.
							(2)An assessment of
			 the benefits and limitations of the different organizational structures in
			 meeting the broad range of military missions of the geographic combatant
			 commands.
							(3)A description and
			 assessment of the role and contributions of other departments and agencies of
			 the Federal Government within each organizational structure, including a
			 description of any plans to expand interagency participation in the geographic
			 combatant commands in the future.
							(4)A description of
			 any lessons learned from the ongoing reorganization of the organizational
			 structure of the United States Southern Command and the United States Africa
			 Command, including an assessment of the value, if any, added by the position of
			 civilian deputy to the commander of the United States Southern Command and to
			 the commander of the United States Africa Command.
							(5)Any other matters
			 the Secretary and the Chairman consider appropriate.
							XGeneral
			 Provisions
				AFinancial Matters
			 
					1001.General
			 transfer authority
						(a)Authority to
			 transfer authorizations
							(1)AuthorityUpon
			 determination by the Secretary of Defense that such action is necessary in the
			 national interest, the Secretary may transfer amounts of authorizations made
			 available to the Department of Defense in this division for fiscal year 2011
			 between any such authorizations for that fiscal year (or any subdivisions
			 thereof). Amounts of authorizations so transferred shall be merged with and be
			 available for the same purposes as the authorization to which
			 transferred.
							(2)LimitationExcept
			 as provided in paragraph (3), the total amount of authorizations that the
			 Secretary may transfer under the authority of this section may not exceed
			 $5,000,000,000.
							(3)Exception for
			 transfers between military personnel authorizationsA transfer of
			 funds between military personnel authorizations under title IV shall not be
			 counted toward the dollar limitation in paragraph (2).
							(b)LimitationsThe
			 authority provided by this section to transfer authorizations—
							(1)may only be used
			 to provide authority for items that have a higher priority than the items from
			 which authority is transferred; and
							(2)may not be used
			 to provide authority for an item that has been denied authorization by
			 Congress.
							(c)Effect on
			 authorization amountsA transfer made from one account to another
			 under the authority of this section shall be deemed to increase the amount
			 authorized for the account to which the amount is transferred by an amount
			 equal to the amount transferred.
						(d)Notice to
			 CongressThe Secretary shall promptly notify Congress of each
			 transfer made under subsection (a).
						1002.Repeal of
			 requirement for annual joint report from Office of Management and Budget and
			 Congressional Budget Office on scoring of outlays in defense budget
			 function
						(a)RepealSection
			 226 of title 10, United States Code, is repealed.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 9 of
			 such title is amended by striking the item relating to section 226.
						BNaval Vessels and
			 Shipyards 
					1011.Extension of
			 authority for reimbursement of expenses for certain Navy mess
			 operations
						(a)ExtensionSubsection (b) of section 1014 of the
			 Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public
			 Law 110–417; 122 Stat. 4585) is amended by striking September 30,
			 2010 and inserting September 30, 2015.
						(b)Clarification
			 of scope of authoritySubsection (a) of such section is amended
			 by inserting in any fiscal year after may be
			 used.
						CCounterdrug
			 Matters
					1021.Notice to
			 Congress on military construction projects for facilities of foreign law
			 enforcement agencies for counter-drug activities
						(a)Notice to
			 Congress
							(1)NoticeParagraph
			 (2) of section 1004(h) of the National Defense Authorization Act for Fiscal
			 Year 1991 (10 U.S.C. 374 note) is amended by striking that— and
			 all that follows and inserting “that is intended for—
								
									(A)the modification or repair of a
				Department of Defense facility for the purpose set forth in subsection (b)(4);
				or
									(B)the construction, repair, or
				modification of a facility of a foreign law enforcement agency for the purpose
				of counter-drug activities of the law enforcement
				agency.
									.
							(2)Construction of
			 noticeSuch section is further amended by adding at the end the
			 following new paragraph:
								
									(3)Paragraph (2) may not be construed as
				an authorization for the use of funds for any military construction project
				other than an unspecified minor military construction
				project.
									.
							(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 October 1, 2010, and shall apply with respect to facilities projects for which
			 a decision is made to be carried out on or after that date.
						1022.Extension and
			 expansion of support for counter-drug activities of certain foreign
			 governments
						(a)Extension
							(1)In
			 generalSubsection (a)(2) of section 1033 of the National Defense
			 Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881), as
			 most recently amended by section 1014 of the National Defense Authorization Act
			 for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2442), is further amended by
			 striking 2010 and inserting 2011.
							(2)Maximum amount
			 of supportSubsection (e)(2) of such section, as so amended, is
			 further amended by striking either of fiscal years 2009 and 2010
			 and inserting any of fiscal years 2009 through 2011.
							(b)Additional
			 government eligible To receive supportSubsection (b) of such
			 section, as most recently amended by section 1024 of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122. Stat.
			 4587), is further amended by adding at the end the following new
			 paragraph:
							
								(23)The Government
				of
				Nicaragua.
								.
						1023.Extension and
			 modification of joint task forces support to law enforcement agencies
			 conducting counter-terrorism activities
						(a)ExtensionSubsection
			 (b) of section 1022 of the National Defense Authorization Act for Fiscal Year
			 2004 (10 U.S.C. 371 note) is amended by striking 2010 and
			 inserting 2011.
						(b)Availability of
			 authority dependent on connection between foreign terrorist organization and
			 illegal drug trafficking
							(1)Availability of
			 authority for future supportSubsection (d) of that section is
			 amended—
								(A)by inserting
			 (1) before Any support; and
								(B)by adding at the
			 end the following new paragraph:
									
										(2)(A)In any fiscal year
				after fiscal year 2010, a joint task force described in subsection (a) may
				provide support described in that subsection only if the Secretary of Defense
				determines and certifies to Congress that a significant connection exists
				between the foreign terrorist organization concerned and an entity engaged in
				illegal drug trafficking.
											(B)In this paragraph, the term
				foreign terrorist organization means an organization designated
				under section 219 of the Immigration and Nationality Act (8 U.S.C.
				1189).
											.
								(2)Compliance of
			 current support with requirementThe Secretary of Defense shall
			 submit to Congress a report setting forth a certification as to whether or not
			 each existing joint task force providing support under section 1022 of the
			 National Defense Authorization Act for Fiscal Year 2004 as of September 30,
			 2010, is providing such support in a manner consistent with the requirements of
			 paragraph (2) of subsection (d) of such section, as added by paragraph (1) of
			 this subsection.
							1024.Extension of
			 numerical limitation on assignment of United States personnel in
			 ColombiaSection 1021(c) of
			 the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1011
			 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law
			 111–81; 123 Stat. 2441), is further amended by striking 2010 and
			 inserting 2011.
					1025.Reporting
			 requirement on expenditures to support foreign counter-drug
			 activitiesSection 1022(a) of
			 the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as
			 enacted into law by Public Law 106–398; 114 Stat. 1654A–255), as most recently
			 amended by section 1013 of the National Defense Authorization Act for Fiscal
			 Year 2010 (Public Law 111–84; 123 Stat. 2442), is further amended by striking
			 February 15, 2010 and inserting February 15,
			 2011.
					DHomeland Defense
			 and Civil Support 
					1031.Limitation on
			 deactivation of existing Consequence Management Response Forces
						(a)LimitationThe
			 Secretary of Defense shall ensure that no Chemical, Biological, Radiological,
			 Nuclear, or High-Yield Explosive (CBRNE) Consequence Management Response Force
			 established as of October 1, 2009, is deactivated or disestablished until 90
			 days after the Secretary provides a certification described in subsection
			 (b).
						(b)CertificationThe
			 certification described in this subsection is a written certification to the
			 congressional defense committees that there exists within the United States
			 Armed Forces an alternative chemical, biological, radiological, nuclear, or
			 high-yield explosive consequence management response capability that is at
			 least as capable as two Chemical, Biological, Radiological, Nuclear, or
			 High-Yield Explosive Consequence Management Response Forces.
						(c)Report
			 required
							(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary shall submit to the congressional defense committees a
			 report on plans of the Department of Defense to establish Homeland Response
			 Forces for domestic emergency response to incidents involving weapons of mass
			 destruction.
							(2)Elements of
			 reportThe report required by this subsection shall include the
			 following:
								(A)A detailed
			 description of the analysis that led to the decision to establish Homeland
			 Response Forces described in paragraph (1), including—
									(i)whether
			 consideration was given to establishing Homeland Response Forces within the
			 Reserves; and
									(ii)the reasons for
			 not planning to establish any Homeland Response Forces within the
			 Reserves.
									(B)A detailed
			 description of the plans to establish Homeland Response Forces,
			 including—
									(i)the
			 cost and schedule to establish, equip, maintain, and operate the proposed
			 Homeland Response Forces;
									(ii)guidelines for
			 the employment of Homeland Response Forces; and
									(iii)the portion of
			 the costs of Homeland Response Forces that will be borne by the States.
									(C)A detailed
			 description of the proposed number and composition of Homeland Response Forces,
			 including—
									(i)the
			 number and type of units in each Homeland Response Force; and
									(ii)the number of
			 personnel in each Homeland Response Force.
									(D)A comparative
			 assessment of the emergency response capabilities of a Homeland Response Force
			 with the capabilities of a Chemical, Biological, Radiological, Nuclear, or
			 High-Yield Explosive Consequence Management Response Force, including—
									(i)a
			 comparison of the equipment proposed for each type of force;
									(ii)a
			 comparison of the proposed means of transportation for each type of
			 force;
									(iii)an estimate of
			 the time it would take each type of force to deploy to an incident site;
			 and
									(iv)an
			 estimate of the operational duration of each type of force at such a
			 site.
									(E)A description of
			 the command and control arrangements proposed for the Homeland Response Forces,
			 including a description of the degree to which the Homeland Response Forces
			 would be subject to the direction and control of the Department of Defense, as
			 compared to the Governor of the State in which they are located.
								(F)The results of
			 the United States Northern Command study of the possible concepts of operations
			 and of the implementation of the Homeland Response Force plan in such a manner
			 as to provide adequate capability to provide Federal defense support to civil
			 authorities during domestic incidents involving weapons of mass
			 destruction.
								(G)Any other matters
			 the Secretary considers appropriate.
								(3)Form of
			 reportThe report required by this subsection shall be in
			 unclassified form, but may include a classified annex.
							1032.Authority to
			 make excess nonlethal supplies available for domestic emergency
			 assistance
						(a)Availability
			 for domestic emergency assistanceSection 2557 of title 10,
			 United States Code, is amended—
							(1)in subsection
			 (a)(1), by adding at the end the following new sentence: In addition,
			 the Secretary may make any nonlethal excess supplies of the Department
			 available to support domestic emergency assistance activities.;
			 and
							(2)in subsection
			 (b)—
								(A)by inserting
			 (1) before Excess; and
								(B)by adding at the
			 end the following new paragraph:
									
										(2)Excess supplies made available under
				this section to support domestic emergency assistance activities shall be
				distributed in coordination with the Secretary of Homeland
				Security.
										.
								(b)Clerical
			 amendments
							(1)Section
			 headingThe heading of such section is amended to read as
			 follows:
								
									2557.Excess
				nonlethal supplies: availability for humanitarian relief; domestic emergency
				assistance; and homeless veterans
				assistance
									.
							(2)Table of
			 sectionsThe item relating to section 2557 in the table of
			 sections at the beginning of chapter 152 of such title is amended to read as
			 follows:
								
									
										2557. Excess nonlethal supplies: availability for humanitarian
				relief; domestic emergency assistance; and homeless veterans
				assistance.
									
									.
							1033.Sale of
			 surplus military equipment to State and local homeland security and emergency
			 management agencies
						(a)State and local
			 agencies to which sales may be madeSection 2576 of title 10,
			 United States Code, is amended—
							(1)in subsection
			 (a)—
								(A)by striking
			 State and local law enforcement and firefighting agencies and
			 inserting State and local law enforcement, firefighting, homeland
			 security, and emergency management agencies; and
								(B)by striking
			 in carrying out law enforcement and firefighting activities and
			 inserting in carrying out law enforcement, firefighting, homeland
			 security, and emergency management activities; and
								(2)in subsection
			 (b), by striking State or local law enforcement or firefighting
			 agency both places it appears and inserting State or local law
			 enforcement, firefighting, homeland security, or emergency management
			 agency.
							(b)Types of
			 equipment that may be soldSubsection (a) of such section is
			 further amended by striking and protective body armor and
			 inserting personal protective equipment, and other appropriate
			 equipment.
						(c)Clerical
			 amendments
							(1)Section
			 headingThe heading of such section is amended to read as
			 follows:
								
									2576.Surplus
				military equipment: sale to State and local law enforcement, firefighting,
				homeland security, and emergency management
				agencies
									.
							(2)Table of
			 sectionsThe item relating to section 2576 in the table of
			 sections at the beginning of chapter 153 of such title is amended to read as
			 follows:
								
									
										2576. Surplus military equipment: sale to State and local law
				enforcement, firefighting, homeland security, and emergency management
				agencies.
									
									.
							EMiscellaneous
			 Authorities and Limitations 
					1041.National
			 Guard support to secure the southern land border of the United States
						(a)In
			 generalThe Secretary of Defense shall deploy not fewer than
			 6,000 National Guard personnel to perform operations and missions under section
			 502(f) of title 32, United States Code, in the States along the southern land
			 border of the United States for the purposes of assisting U.S. Customs and
			 Border Protection in securing such border.
						(b)Assignment of
			 operations and missions
							(1)In
			 generalNational Guard units and personnel deployed under
			 subsection (a) may be assigned such operations and missions as are necessary to
			 secure the southern land border of the United States.
							(2)Nature of
			 dutyDuty by National Guard personnel performing such operations
			 and missions shall be full-time National Guard duty under title 32, United
			 States Code.
							(c)Range of
			 operations and missionsThe operations and missions assigned
			 under subsection (b) shall include, but are not limited to, temporary authority
			 to perform the following:
							(1)Construction of
			 fencing, including double-layer and triple-layer fencing.
							(2)Increasing
			 ground-based mobile surveillance systems.
							(3)Deployment of
			 additional unmanned aerial systems and manned aircraft sufficient to maintain
			 continuous surveillance of the border.
							(4)Deployment and
			 provision of capability for radio communications interoperability between U.S.
			 Customs and Border Protection and State, local, and tribal law enforcement
			 agencies.
							(5)Construction of
			 checkpoints along the border to bridge the gap to long-term permanent
			 checkpoints.
							(6)Conduct of mobile
			 patrols and provision of assistance to U.S. Customs and Border Protection,
			 particularly in rural, high-trafficked areas, as designated by the Commissioner
			 of Customs and Border Protection.
							(d)Commencement
			 and completion of initial deploymentThe Secretary of Defense
			 shall commence the deployment of National Guard units and personnel under
			 subsection (a) to secure the southern land border of the United States not
			 later than 72 hours after the date of the enactment of this Act, and shall
			 complete the deployment of initial units and personnel to that border for that
			 purpose not later than 30 days after the date of the enactment of this
			 Act.
						(e)Duration of
			 deploymentThe Secretary of Defense shall maintain the deployment
			 of National Guard units and personnel along the southern land border of the
			 United States until the Secretary of Defense, in consultation with the
			 Secretary of Homeland Security and the chief executive officers of the States
			 adjoining such border, certifies to Congress that the Federal Government has
			 achieved operational control of such border (as defined in section 2(b) of the
			 Secure Fence Act of 2006 (Public Law 109–367)).
						(f)Materiel and
			 logistical supportThe Secretary of Defense shall deploy such
			 materiel and equipment and logistics support as is necessary to ensure success
			 of the operations and missions conducted by the National Guard under subsection
			 (a).
						(g)Funding
							(1)In
			 generalThe Secretary of Defense shall fund the deployment of the
			 National Guard under this section through transfers of funds under section 1001
			 from lower priority authorizations available to the Department of
			 Defense.
							(2)Exception from
			 aggregate limitation on transfersAmounts transferred for the
			 deployment of the National Guard under this section shall not be counted toward
			 the dollar limitation on the aggregate amount of transferred authorized for
			 fiscal year 2011 by section 1001(a)(2).
							(h)Exclusion from
			 National Guard personnel strength limitationsNational Guard
			 personnel deployed under subsection (a) shall not be included in the
			 calculation to determine compliance with limits on end strength for National
			 Guard personnel or on limits on the number of National Guard personal that may
			 be placed on active duty for operational support under section 415 of this Act
			 or 115 of title 10, United States Code.
						1042.Prohibition
			 on infringing on the individual right to lawfully acquire, possess, own, carry,
			 and otherwise use privately owned firearms, ammunition, and other
			 weapons
						(a)In
			 generalExcept as provided in subsection (c), the Secretary of
			 Defense shall not prohibit, issue any requirement relating to, or collect or
			 record any information relating to the otherwise lawful acquisition,
			 possession, ownership, carrying, or other use of a privately-owned firearm,
			 privately-owned ammunition, or another privately-owned weapon by a member of
			 the Armed Forces or civilian employee of the Department of Defense on property
			 that is not—
							(1)a military
			 installation; or
							(2)any other
			 property that is owned or operated by the Department of Defense.
							(b)Existing
			 regulations and records
							(1)RegulationsAny
			 regulation promulgated before the date of enactment of this Act that requires
			 conduct prohibited by this section is null and void and shall have no force or
			 effect.
							(2)RecordsNot
			 later than 90 days after the date of enactment of this Act, the Secretary of
			 Defense shall destroy any record containing information described in subsection
			 (a) that was collected before the date of enactment of this Act.
							(c)Rule of
			 constructionSubsection (a) shall not be construed to limit the
			 authority of the Secretary of Defense to—
							(1)regulate the
			 possession, carrying, or other use of a firearm, ammunition, or other weapon by
			 a member of the Armed Forces or civilian employee of the Department of Defense
			 while—
								(A)engaged in
			 official duties on behalf of the Department of Defense; or
								(B)wearing the
			 uniform of an Armed Force; or
								(2)create or
			 maintain records relating to an investigation, prosecution, or adjudication of
			 an alleged violation of law (including regulations) not prohibited under
			 subsection (a), including matters related to whether a member of the Armed
			 Forces constitutes a threat to the member or others.
							(d)ReviewNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Defense shall—
							(1)conduct a
			 comprehensive review of the privately-owned weapons policy of the Department of
			 Defense, including legal and policy issues regarding the regulation of
			 privately-owned firearms off of a military installation, as recommended by the
			 Department of Defense Independent Review Related to Fort Hood; and
							(2)submit to the
			 Committee on Armed Services of the Senate and the Committee on Armed Services
			 of the House of Representatives a report regarding the findings of and
			 recommendations relating to the review conducted under paragraph (1), including
			 any recommendations for adjustments to the requirements under this
			 section.
							1043.Extension of
			 limitation on use of funds for the transfer or release of individuals detained
			 at United States Naval Station, Guantanamo Bay, Cuba
						(a)Extension of
			 prohibition on releaseSubsection (a) of section 1041 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2454) is amended by striking December 31, 2010 and
			 inserting December 31, 2011.
						(b)Extension of
			 limitation on transferSubsection (b) of such section is amended
			 by striking December 31, 2010 and inserting December 31,
			 2011.
						1044.Limitation on
			 transfer of detainees from United States Naval Station Guantanamo Bay, Cuba, to
			 certain countries
						(a)LimitationNo
			 funds authorized to be appropriated for the Department of Defense by this Act,
			 or otherwise made available to the Department of Defense, may be used during
			 the one-year period beginning on the date of the enactment of this Act to
			 transfer a covered detainee from United States Naval Station, Guantanamo Bay,
			 Cuba, to a country where al Qaeda has an active presence.
						(b)Countries where
			 al Qaeda has an active presenceFor purposes of this section, a
			 country where al Qaeda has an active presence means the following:
							(1)Afghanistan.
							(2)Pakistan.
							(3)Saudi
			 Arabia.
							(4)Somalia.
							(5)Yemen.
							(c)Covered
			 detaineeFor purposes of this section, a covered detainee is any
			 individual detained under United States custody at United States Naval Station
			 Guantanamo Bay, Cuba, as of May 1, 2010.
						1045.Clarification
			 of right to plead guilty in trial of capital offense by military
			 commission
						(a)Clarification
			 of rightSection 949m(b)(2)
			 of title 10, United States Code, is amended—
							(1)in subparagraph (C), by inserting before
			 the semicolon the following: , or a guilty plea was accepted and not
			 withdrawn prior to announcement of the sentence in accordance with section
			 949i(b) of this title; and
							(2)in subparagraph
			 (D), by inserting on the sentence after vote was
			 taken.
							(b)Pre-trial
			 agreementsSection 949i of such title is amended by adding at the
			 end the following new subsection:
							
								(c)Pre-trial
				agreements(1)A plea of guilty made
				by the accused that is accepted by a military judge under subsection (b) and
				not withdrawn prior to announcement of the sentence may form the basis for an
				agreement reducing the maximum sentence approved by the convening authority,
				including the reduction of a sentence of death to a lesser punishment, or that
				the case will be referred to a military commission under this chapter without
				seeking the penalty of death. Such an agreement may provide for terms and
				conditions in addition to a guilty plea by the accused in order to be
				effective.
									(2)A plea agreement under this
				subsection may not provide for a sentence of death imposed by a military judge
				alone. A sentence of death may only be imposed by the votes of all members of a
				military commission concurring in the sentence of death as provided in section
				949m(b)(2)(D) of this
				title.
									.
						1046.Fiscal year
			 2011 administration and report on the Troops-to-Teachers Program
						(a)Fiscal year
			 2011 administrationNotwithstanding section 2302(c) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6672(c)), the
			 Secretary of Defense shall administer the Troops-to-Teachers Program during
			 fiscal year 2011, and shall utilize amounts authorized to be appropriated for
			 the Department of Defense by this Act for that purpose.
						(b)ReportNot
			 later than April 1, 2011, the Secretary of Defense and the Secretary of
			 Education shall jointly submit to the appropriate committees of Congress a
			 report on the Troops-to-Teachers Program. The report shall include the
			 following:
							(1)A detailed
			 history of the Troops-to-Teachers Program.
							(2)A detailed
			 description of the current administration of the Troops-to-Teachers Program,
			 and a description how the program will be administered if transferred to the
			 Department of Defense.
							(3)An assessment of
			 the effectiveness of the Troops-to-Teachers Program as a transition assistance
			 program and in incentivizing personnel leaving the military to enter the
			 teaching profession.
							(4)An assessment of
			 the effectiveness of the Troops-to-Teachers Program in providing qualified
			 teachers to public schools, and recommendations regarding expansion of the
			 program to allow more local educational agencies to become eligible employers
			 of teachers under the program in order to satisfy the transition goals of the
			 program.
							(5)The rationale for
			 the current administration of the Troops-to-Teachers Program by the Department
			 of Education, and an assessment of the benefits of the administration of the
			 program by that department.
							(6)The rationale for
			 the proposed transfer of the Troops-to-Teachers Program from the Department of
			 Education to the Department of Defense, and an assessment of the benefits of
			 the administration of the program by the Department of Defense if transferred
			 to the Department of Defense.
							(7)A description of
			 any proposed modifications to the Troops-to-Teachers Program if transferred to
			 the Department of Defense.
							(c)DefinitionsIn
			 this section:
							(1)The term
			 appropriate committees of Congress means—
								(A)the Committees on
			 Armed Services and Health, Education, Labor, and Pensions of the Senate;
			 and
								(B)the Committees on
			 Armed Services and Education and Labor of the House of Representatives.
								(2)The term
			 Troops-to-Teachers Program means the Troops-to-Teachers Program
			 authorized by chapter A of subpart 1 of part C of title II of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6671 et seq.).
							1047.Military
			 impacts of renewable energy development projects and other energy
			 projects
						(a)ObjectiveIt
			 shall be the objective of the Department of Defense to ensure that the robust
			 development of renewable energy sources and the expansion of the commercial
			 electrical grid may move forward in the United States, while minimizing or
			 mitigating any adverse impacts on military operations and readiness.
						(b)Designation of
			 senior official and lead organization
							(1)DesignationNot
			 later than 30 days after the date of the enactment of this Act, the Secretary
			 of Defense shall designate a senior official of the Department of Defense, and
			 a lead organization of the Department of Defense, to be responsible for
			 addressing military impacts of renewable energy development projects and other
			 energy projects.
							(2)ResourcesThe
			 Secretary shall ensure that the senior official and lead organization
			 designated under paragraph (1) are assigned such personnel and resources as the
			 Secretary considers appropriate to carry out this section.
							(c)Initial
			 actionsNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of Defense, acting through the senior official and
			 lead organization designated pursuant to subsection (b), shall—
							(1)conduct a
			 preliminary review of pending renewable energy development projects and other
			 energy projects that are known to the Department of Defense and that may have
			 an adverse impact on military operations and readiness, which review shall, at
			 a minimum, for each such project—
								(A)assess the likely
			 scope and duration of any adverse impact of such project on military operations
			 and readiness; and
								(B)identify any
			 feasible and affordable actions that could be taken in the immediate future by
			 the Department, the developer of such project, or others to mitigate such
			 adverse impact and to minimize risks to national security while allowing such
			 project to move forward;
								(2)develop, in
			 coordination with other departments and agencies of the Federal Government, an
			 integrated review process to ensure timely notification and consideration of
			 proposed renewable energy development projects and other energy projects that
			 may have an adverse impact on military operations and readiness;
							(3)establish
			 procedures for the Department for the coordinated consideration of and response
			 to a request for a review received from State and local officials or the
			 developer of a renewable energy development or other energy project, including
			 guidance to personnel at each military installation in the United States on how
			 to initiate such procedures and ensure a coordinated Department response;
			 and
							(4)develop
			 procedures for conducting outreach to parties carrying out renewable energy
			 development projects and other energy projects that could have an adverse
			 impact on military operations and readiness, and to the general public, to
			 clearly communicate notice on actions being taken by Department under this
			 section and to receive comments from such parties and the general public on
			 such actions.
							(d)Comprehensive
			 strategy
							(1)Strategy
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense, acting through the senior official and
			 lead organization designated pursuant to subsection (b), shall develop a
			 comprehensive strategy for addressing military impacts of renewable energy
			 development projects and other energy projects.
							(2)ElementsThe
			 strategy required by paragraph (1) shall, at a minimum, specifically identify
			 feasible and affordable long-term actions that may be taken to mitigate adverse
			 impacts of renewable energy development projects and other energy projects on
			 military operations and readiness, including the following:
								(A)Investments by
			 the Department of Defense in research and development.
								(B)Acquisition of
			 new systems by the Department and other departments and agencies of the Federal
			 Government.
								(C)Upgrades or
			 modifications to existing systems or procedures by the Department and other
			 departments and agencies of the Federal Government.
								(D)Modifications of
			 military operations.
								(E)Modifications of
			 renewable energy development projects and other energy projects.
								(e)Determinations
			 of unacceptable risk
							(1)In
			 generalThe Secretary of Defense shall ensure that the Department
			 of Defense does not object to a proposed private sector renewable energy
			 development project or other energy project except in a case in which the
			 Secretary determines, after giving full consideration to mitigation actions
			 identified pursuant to this section, that such project would result in an
			 unacceptable risk to the national security. Not later than 30 days after any
			 such determination, the Secretary shall submit to Congress a report on such
			 determination and the basis for such determination.
							(2)Non-delegation
			 of determinationsAny determination of unacceptable risk under
			 this section may be made only by the Secretary of Defense or the Deputy
			 Secretary of Defense, without delegation, and after consideration of the
			 recommendation of the senior official designated pursuant to subsection
			 (b).
							(f)ReportsNot
			 later than March 15 each year from 2011 through 2015, the Secretary of Defense
			 shall submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report on the actions taken by the Department of Defense
			 during the preceding year to implement this section and the comprehensive
			 strategy developed pursuant to this section.
						1048.Public
			 availability of Department of Defense reports required by law
						(a)Public
			 availability
							(1)In
			 generalChapter 3 of title 10, United States Code, is amended by
			 inserting after section 122 the following new section:
								
									122a.Public
				availability of Department of Defense reports required by law
										(a)In
				generalThe Secretary of Defense shall ensure that each report
				described in subsection (b) is made available to the public, upon request
				submitted on or after the date on which such report is submitted to Congress,
				through the Office of the Assistant Secretary of Defense for Public
				Affairs.
										(b)Covered
				reports(1)Except as provided in
				paragraph (2), a report described in this subsection is any report that is
				required by law to be submitted to Congress by the Secretary of Defense, or by
				any element of the Department of Defense.
											(2)A report otherwise described in
				paragraph (1) is not a report described in this subsection if the
				report—
												(A)contains classified
				information;
												(B)contains proprietary information;
				or
												(C)is exempt from disclosure under
				section 552 of title 5 (commonly referred to as the Freedom of
				Information
				Act).
												.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 3 of
			 such title is amended by inserting after the item relating to section 122 the
			 following new item:
								
									
										122a. Public availability of Department of Defense reports
				required by
				law.
									
									.
							(b)Effective
			 dateSection 122a of title 10, United States Code (as added by
			 subsection (a)), shall take effect 90 days after the date of the enactment of
			 this Act, and shall apply with respect to reports that are required by law to
			 be submitted to Congress on or after that date.
						1049.Development
			 of criteria and methodology for determining the safety and security of nuclear
			 weapons
						(a)In
			 generalThe Secretary of Energy and the Secretary of Defense
			 shall, acting through the Nuclear Weapons Council, develop the
			 following:
							(1)Criteria for
			 determining the appropriate baseline for safety and security of nuclear
			 weapons.
							(2)A methodology for
			 determining the level of safety and security that may be achieved through a
			 life extension program for each type of nuclear weapon.
							(b)Report
			 requiredNot later than March 1, 2011, the Secretary of Energy
			 and the Secretary of Defense shall jointly submit to the congressional defense
			 committees a report containing the criteria and the methodology developed
			 pursuant to subsection (a).
						FReports
					1061.Report on
			 potential renewable energy projects on military installations
						(a)In
			 generalNot later than two years after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report setting forth an analysis of the potential environmental,
			 mission, and other costs and benefits of a program to develop renewable energy
			 generation projects on land within the borders of military installations,
			 including (in particular) installations with the greatest renewable energy
			 resources and including installations consisting in whole or part of lands
			 withdrawn from the public domain.
						(b)ElementsThe
			 report required by subsection (a) shall address, at a minimum, the
			 following:
							(1)An assessment of
			 the extent to which renewable energy generation at military installations could
			 be conducted in a manner consistent with the current and projected military
			 mission and other requirements of such installations.
							(2)An estimate of
			 the renewable energy generation potential at each military installation covered
			 by the report pursuant to renewable energy projects that could be conducted in
			 a manner consistent with the current and projected military mission and other
			 requirements of such installation.
							(3)A determination
			 whether renewable energy projects at a military installation covered by the
			 report could reasonably be expected to require significant new or upgraded
			 electricity transmission capacity within the boundaries of such installation,
			 and whether the infrastructure associated with such new transmission capacity
			 would be consistent with the current and projected military mission and other
			 requirements of such installation.
							(4)An assessment of
			 the financial, environmental, national security, and other costs and benefits
			 of renewable energy development (including energy costs and benefits to the
			 Department of Defense) at each military installation covered by the
			 report.
							(5)An examination of
			 existing legislative and regulatory authorities, standards, requirements, and
			 constraints for renewable energy development on military installations covered
			 by the report, including any constraints that may negate or limit the degree to
			 which such renewable energy generation directly enhances the energy security of
			 such installations.
							(6)A description of
			 the degree of variation in standards and requirements applicable to
			 on-installation renewable energy development for different elements of the
			 Department, with an assessment of the advantages and disadvantages of
			 developing uniform standards and requirements applicable to on-installation
			 renewable energy development for all facilities of the Department.
							(7)Such
			 recommendations for legislative or administrative action as the Secretary
			 considers appropriate for purposes of—
								(A)facilitating and
			 incentivizing the development of renewable energy projects on military
			 installations; and
								(B)ensuring that
			 such projects are carried out in a manner that is both consistent with national
			 security requirements and enhances the energy security of such
			 installations.
								(c)Renewable
			 energyIn this section, the term renewable energy
			 has the meaning given to such term in Executive Order 13514, dated October 5,
			 2009.
						1062.Report on use
			 of domestically-produced alternative fuels or technologies by vehicles of the
			 Department of Defense
						(a)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the Committees on Armed
			 Services of the Senate and the House of Representatives a report on the
			 following:
							(1)The use and
			 potential use of domestically-produced alternative fuels or technologies,
			 including natural gas-based fuels, in vehicles of the Department of
			 Defense.
							(2)The actions being
			 taken by the Department to meet requirements on the use of alternative fuels in
			 vehicles of the Department through the use of each category of
			 domestically-produced alternative fuels or technologies, including natural
			 gas-based fuels.
							(3)Actions that
			 could be taken by the Department to increase the use of alternative fuels in
			 vehicles of the Department through the use of domestically-produced alternative
			 fuels or technologies, including natural gas-based fuels.
							(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)A description of
			 the procurement of alternative fuel vehicles and alternative fuels by the
			 Department, and a description of the installation by the Department of the
			 infrastructure associated with the use of such fuels in such vehicles.
							(2)A description of
			 the use by the Department of alternative fuel vehicles and alternative fuels in
			 non-deployable vehicles, including the role of natural gas-based fuels and
			 other domestically-produced alternative fuels or technologies in the use of
			 such vehicles.
							(3)A description and
			 assessment of new requirements for the increased use of alternative fuel
			 vehicles (including natural gas fuel vehicles) and domestically-produced
			 alternative fuels or technologies (including natural gas-based fuels) by the
			 Department, and a description of the research and development, whether ongoing
			 or anticipated, necessary to meet such requirements.
							(4)A description and
			 assessment of the current and anticipated commercial availability of
			 domestically-produced alternative fuels or technologies (including natural
			 gas-based fuels) for vehicles, including facilities for the production,
			 storage, transportation, distribution, and commercial sale of such fuels or
			 technologies for vehicles.
							(5)A projection of
			 the manner in which the Department could provide for the wider use of
			 domestically-produced alternative fuels or technologies (including natural
			 gas-based fuels) in vehicles, including an examination of factors such as
			 regional availability and economic feasibility.
							(6)A description and
			 assessment of the current and anticipated commercial availability of
			 alternative fuel vehicles, including natural gas fuel vehicles, and a
			 description and assessment of the actions the Department could initiate with
			 original equipment manufacturers to meet alternative fuel vehicle
			 mandates.
							(7)A description and
			 assessment of the use of infrastructure for fueling alternative fuel vehicles,
			 including natural gas fuel vehicles, on military installations in the United
			 States, including the use of publically-available commercial infrastructure for
			 that purpose.
							(8)A description of
			 the infrastructure (including any storage and distribution facilities) for
			 delivering alternative fuels (including natural gas) on military installations
			 in the United States that could be adapted, converted, or supplemented for the
			 delivery of such fuels to vehicles, and an assessment of feasibility and
			 advisability of the adaptation, conversion, or supplement of such
			 infrastructure for that purpose, including—
								(A)an assessment of
			 the cost of the adaptation or conversation of such infrastructure; and
								(B)an assessment of
			 the cost of supplementing such infrastructure.
								(9)Such
			 recommendations for legislative or administrative action as the Secretary
			 considers appropriate to ensure that the Department meets goals and targets for
			 the use of alternative fuel vehicles and alternative fuels, including through
			 the use of natural gas fuel vehicles and natural gas-based fuels.
							(c)Preparation of
			 report
							(1)Vehicles and
			 infrastructureThe Secretary may, using amounts authorized to be
			 appropriated by this division, procure and utilize nondeployable vehicles and
			 appropriate infrastructure for purposes of the report required by subsection
			 (a).
							(2)ConsultationThe
			 Secretary shall consult with such heads of other departments and agencies of
			 the Federal Government as the Secretary considers appropriate in preparing the
			 report.
							1063.Report on
			 role and utility of non-lethal weapons and technologies in counterinsurgency
			 operations
						(a)Sense of
			 CongressIt is the sense of Congress that the Department of
			 Defense should support the research, development, procurement, and fielding of
			 non-lethal weapons and technologies explicitly designed to reduce military
			 casualties and fatalities, improve military mission accomplishment and
			 operational effectiveness, and reduce civilian casualties and fatalities (and
			 undesired damage to property and the environment) in counterinsurgency
			 operations.
						(b)Report
							(1)Report
			 requiredNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report on the role and utility of non-lethal weapons and
			 technologies in counterinsurgency operations.
							(2)ElementsThe
			 report under paragraph (1) shall include the following:
								(A)A description of
			 the manner in which non-lethal weapons and technologies currently under
			 research and development may be used to reduce military casualties and
			 fatalities in counterinsurgency operations.
								(B)A description of
			 the manner in which non-lethal weapons and technologies currently under
			 research and development may be used to reduce civilian casualties and
			 fatalities in counterinsurgency operations.
								(C)A description of
			 the extent to which non-lethal weapons and technologies are incorporated into
			 the integrated priority list of the commanders of each of the geographic
			 combatant commands, and into the budgets of the military departments.
								(D)A description of
			 the training provided to military personnel to utilize non-lethal weapons and
			 technologies.
								(E)A description of
			 any lessons learned from the employment of non-lethal weapons and technologies
			 in military operations.
								1064.Report on
			 United States efforts to defend against threats posed by the anti-access and
			 area-denial capabilities of certain nation-states
						(a)FindingCongress
			 finds that the 2010 report on the Department of Defense Quadrennial Defense
			 Review concludes that [a]nti-access strategies seek to deny outside
			 countries the ability to project power into a region, thereby allowing
			 aggression or other destabilizing actions to be conducted by the anti-access
			 power. Without dominant capabilities to project power, the integrity of United
			 States alliances and security partnerships could be called into question,
			 reducing United States security and influence and increasing the possibility of
			 conflict.
						(b)Sense of
			 CongressIt is the sense of Congress that, in light of the
			 finding in subsection (a), the Secretary of Defense should ensure that the
			 United States has the appropriate authorities, capabilities, and force
			 structure to defend against any potential future threats posed by the
			 anti-access and area-denial capabilities of potentially hostile foreign
			 countries.
						(c)ReportNot
			 later than February 1, 2011, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report on United States efforts to defend against any potential future threats
			 posed by the anti-access and area-denial capabilities of potentially hostile
			 nation-states.
						(d)ElementsThe
			 report required under subsection (c) shall include the following:
							(1)An assessment of
			 any potential future threats posed by the anti-access and area-denial
			 capabilities of potentially hostile foreign countries, including an
			 identification of the foreign countries with such capabilities, the nature of
			 such capabilities, and the possible advances in such capabilities over the next
			 10 years.
							(2)A description of
			 any efforts by the Department of Defense to address the potential future
			 threats posed by the anti-access and area-denial capabilities of potentially
			 hostile foreign countries.
							(3)A description of
			 the authorities, capabilities, and force structure that the United States may
			 require over the next 10 years to address the threats posed by the anti-access
			 and area-denial capabilities of potentially hostile foreign countries.
							(e)FormThe
			 report required under subsection (c) shall be submitted in unclassified form,
			 but may contain a classified annex if necessary.
						(f)DefinitionsIn
			 this section:
							(1)The term
			 anti-access, with respect to capabilities, means any action that
			 has the effect of slowing the deployment of friendly forces into a theater,
			 preventing such forces from operating from certain locations within that
			 theater, or causing such forces to operate from distances farther from the
			 locus of conflict than such forces would normally prefer.
							(2)The term
			 area-denial, with respect to capabilities, means operations aimed
			 to prevent freedom of action of friendly forces in the more narrow confines of
			 the area under a potentially hostile nation-state’s direct control, including
			 actions by an adversary in the air, on land, and on and under the sea to
			 contest and prevent joint operations within a defended battlespace.
							GOther
			 Matters
					1081.Technical,
			 conforming, and updating amendments
						(a)Modernization
			 of section 172Section 172 of title 10, United States Code, is
			 amended—
							(1)by striking
			 (a) before The Secretaries; and
							(2)by striking
			 subsection (b).
							(b)Technical
			 amendmentsSection 382 of title 10, United States Code, is
			 amended by striking section 175 or 2332c in subsections (a),
			 (b)(2)(C), and (d)(2)(A)(ii) and inserting section 175, 229, or
			 2332a
						(c)Definitions
			 under Defense Environmental Restoration ProgramChapter 160 of
			 title 10, United States Code, is amended as follows:
							(1)Section 2700(2)
			 is amended by inserting ‘pollutant or contaminant’, after
			  ‘person’,.
							(2)Section
			 2701(b)(1) is amended by striking substances, pollutants, and
			 and inserting substances, and pollutants or.
							(d)Reduced
			 reporting time limits for reports submitted in electronic media
							(1)Section 2694a(e)
			 of title 10 United States Code, is amended by inserting before the period at
			 the end the following: “or, if earlier, a period of 14 days has elapsed from
			 the date on which a copy of the notification is provided in an electronic
			 medium pursuant to section 480 of this title”.
							(2)Section
			 2806(c)(2)(B) of such title is amended by inserting before the period at the
			 end the following: “or, if earlier, a period of 14 days has elapsed from the
			 date on which a copy of the report is provided in an electronic medium pursuant
			 to section 480 of this title”.
							(3)Section
			 2814(g)(2) of such title is amended by inserting before the period at the end
			 the following: “or, if earlier, a period of 20 days has elapsed from the date
			 on which a copy of the notification is provided in an electronic medium
			 pursuant to section 480 of this title”.
							(4)Section
			 2828(f)(2) of such title is amended by inserting before the period at the end
			 the following: “or, if earlier, a period of 14 days has elapsed from the date
			 on which a copy of the notification is provided in an electronic medium
			 pursuant to section 480 of this title”.
							(5)Section
			 2835(g)(2) of such title is amended—
								(A)by striking
			 calendar; and
								(B)by inserting
			 before the period at the end the following: “or, if earlier, a period of 14
			 days has elapsed from the date on which a copy of the analysis is provided in
			 an electronic medium pursuant to section 480 of this title”.
								(6)Section
			 2881a(e)(2) is amended by inserting before the period at the end the following:
			 “or, if earlier, a period of 20 days has elapsed from the date on which a copy
			 of the report is provided in an electronic medium pursuant to section 480 of
			 this title”.
							(7)Section
			 2884(a)(4) of such title is amended by inserting before the period at the end
			 the following: “or, if earlier, a period of 20 days has elapsed from the date
			 on which a copy of the report is provided in an electronic medium pursuant to
			 section 480 of this title”.
							(e)Transfer of
			 section 2814
							(1)Transfer and
			 amendmentSection 2814 of title 10, United States Code, as
			 amended by subsection (d)(3), is transferred to chapter 631, inserted after
			 section 7205 and redesignated as section 7206.
							(2)Conforming
			 amendmentsSuch section, as so transferred and redesignated, is
			 further amended—
								(A)in paragraphs (2)
			 and (3)(B) of subsection (i), by striking this chapter and
			 inserting chapter 169 of this title; and
								(B)by striking
			 subsection (l) and inserting the following new subsection (l):
									
										(l)DefinitionsIn
				this section:
											(1)The term
				appropriate committees of Congress has the meaning given such term
				in section 2801 of this title.
											(2)The term
				property support services means the following:
												(A)Any utility
				service or other service listed in section 2686(a) of this title.
												(B)Any other service
				determined by the Secretary to be a service that supports the operation and
				maintenance of real property, personal property, or
				facilities.
												.
								(3)Clerical
			 amendments
								(A)The table of
			 sections at the beginning of chapter 169 of such title is amended by striking
			 the item relating to section 2814.
								(B)The table of
			 sections at the beginning of chapter 631 of such title is amended by inserting
			 after the item relating to section 7205 the following new item:
									
										
											7206. Special authority for
				development of Ford Island,
				Hawaii.
										
										.
								(f)Amendments to
			 Public Law 111–84Effective
			 as if included in the enactment thereof, section 1202(c) of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat.
			 2512) is amended—
							(1)by striking 1208(f) of the Ronald W.
			 Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law
			 108–375; 118 Stat. 2086) is amended in the second sentence and
			 inserting 1208(f)(2) of the Ronald W. Reagan National Defense
			 Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2086), as
			 amended by section 1202(a) of the National Defense Authorization Act for Fiscal
			 Year 2008 (Public Law 110–181; 122 Stat. 363), is further amended;
			 and
							(2)by redesignating
			 paragraphs (1) through (8), as proposed to be inserted, as subparagraphs (A)
			 through (H), respectively and indenting the left margin of such subparagraphs,
			 as so redesignated, 4 ems from the left margin.
							XICivilian
			 Personnel Matters
				1101.Modification
			 of certain authorities relating to personnel demonstration
			 laboratories
					(a)Correction to
			 cross reference for direct hire authority
						(1)In
			 generalSubsection (b) of section 1108 of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417;
			 122 Stat. 4618; 10 U.S.C. 1580 note) is amended by striking
			 identified and all that follows and inserting designated
			 by section 1105(a) of the National Defense Authorization Act for Fiscal Year
			 2010 (Public Law 111–84; 123 Stat. 2486; 10 U.S.C. 2358 note) as a Department
			 of Defense science and technology reinvention laboratory..
						(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on
			 October 28, 2009, the date of the enactment of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84).
						(b)Modification of
			 personnel ceiling in utilization of direct hire authority
						(1)In
			 generalSubsection (c)(1) of section 1108 of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 is amended by striking
			 2 percent and inserting 5 percent.
						(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date of the enactment of this Act.
						(c)Corrections to
			 cross reference for requirements for full implementation of personnel
			 demonstration project
						(1)In
			 generalSection 1107 of the National Defense Authorization Act
			 for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 357) is amended—
							(A)in subsection (a)
			 by striking exempted by and all that follows and inserting
			 designated by section 1105(a) of the National Defense Authorization Act
			 for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486; 10 U.S.C. 2358 note)
			 as Department of Defense science and technology reinvention
			 laboratories.; and
							(B)in subsection
			 (c), by striking as enumerated and all that follows and
			 inserting designated as described in subsection (a)..
							(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 October 28, 2009.
						(d)Correction to
			 section reference
						(1)In
			 generalSection 1121 of the National Defense Authorization Act
			 for Fiscal Year 2010 (123 Stat. 2505) is amended—
							(A)in subsection
			 (a), by striking Section 9902(h) of title 5, United States Code
			 and inserting Section 9902(g) of title 5, United States Code, as
			 redesignated by section 1113(b)(1)(B); and
							(B)in subsection
			 (b), by striking section 9902(h) of such title 5 and inserting
			 such section.
							(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 October 28, 2009, as if included in the enactment of the National Defense
			 Authorization Act for Fiscal Year 2010, to which such amendments relate.
						1102.Requirements
			 for Department of Defense senior mentors
					(a)In
			 generalThe Secretary of Defense shall issue appropriate policies
			 and procedures to ensure that all senior mentors employed by the Department of
			 Defense are—
						(1)hired as highly
			 qualified experts under section 9903 of title 5, United States Code; and
						(2)required to
			 comply with all applicable Federal laws and regulations on personnel and ethics
			 matters.
						(b)Senior mentor
			 definedIn this section, the term senior mentor
			 means a retired flag, general, or other military officer or retired senior
			 civilian official who provides expert experience-based mentoring, teaching,
			 training, advice, and recommendations to senior military officers, staffs, and
			 students as they participate in war games, warfighting courses, operational
			 planning, operational exercises, and decision-making exercises.
					1103.One-year
			 extension of authority to waive annual limitation on premium pay and aggregate
			 limitation on pay for Federal civilian employees working overseasEffective January 1, 2011, section 1101(a)
			 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 4615), as amended by section 1106(a) of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2487), is further amended by striking calendar years 2009 and
			 2010 and inserting calendar years 2009 through
			 2011.
				1104.Extension and
			 modification of enhanced Department of Defense appointment and compensation
			 authority for personnel for care and treatment of wounded and injured members
			 of the Armed Forces
					(a)Designation of
			 occupations covered by recruitment and appointment
			 authoritySubsection (a)(2) of section 1599c of title 10, United
			 States Code, is amended—
						(1)in subparagraph
			 (A)—
							(A)in clause
			 (i)—
								(i)by
			 striking medical or health professional positions and inserting
			 health care occupation; and
								(ii)by
			 striking shortage category positions and inserting a
			 shortage category occupation or critical need occupation; and
								(B)in clause (ii),
			 by striking highly qualified persons directly and inserting
			 qualified persons directly in the competitive service;
			 and
							(2)by adding at the
			 end the following new subparagraph:
							
								(C)Any designation by the Secretary for
				purposes of subparagraph (A)(i) shall be based on an analysis of current and
				future Department of Defense workforce
				requirements.
								.
						(b)ExtensionSubsection
			 (c) of such section is amended—
						(1)in paragraph
			 (1)—
							(A)by inserting
			 under subsection (a)(1) after Secretary of
			 Defense; and
							(B)by striking
			 September 30, 2012 and inserting December 31,
			 2015; and
							(2)in paragraph (2),
			 by striking September 30, 2012 and inserting December 31,
			 2015.
						1105.Designation
			 of Space and Missile Defense Technical Center of the U.S. Army Space and
			 Missile Defense Command/Army Forces Strategic Command as a Department of
			 Defense science and technology reinvention laboratorySection 1105(a) of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486; 10
			 U.S.C. 2358 note) is amended by adding at the end the following new
			 paragraph:
					
						(18)The Space and
				Missile Defense Technical Center of the U.S. Army Space and Missile Defense
				Command/Army Forces Strategic
				Command.
						.
				1106.Treatment for
			 certain employees paid saved or retained rates
					(a)In generalSection 1918(a)(3) of the Non-Foreign Area
			 Retirement Equity Assurance Act of 2009 (5 U.S.C. 5304 note) is amended by
			 striking January 1, 2012 and inserting January 1,
			 2010.
					(b)Interim pay adjustments
						(1)Adjustments
							(A)In generalUntil the Director of the Office of
			 Personnel Management prescribes regulations in accordance with the amendment
			 made by subsection (a), for employees receiving a cost-of-living allowance
			 under section 5941 of title 5, United States Code, and a retained rate under
			 section 5363 of that title, agencies shall—
								(i)calculate the adjustment under section
			 5363(b)(2)(B) of that title based on a maximum rate of basic pay, excluding any
			 locality-based comparability payment; and
								(ii)provide an additional adjustment reflecting
			 the full increase in the locality-based comparability payment that would apply
			 to the employee but for receipt of a retained rate.
								(B)GuidanceNot later than 30 days after the date of
			 enactment of this Act, the Director of the Office of Personnel Management shall
			 issue guidance for carrying out paragraph (1).
							(C)Other pay systemsFor employees in another pay system that
			 receive a retained rate equivalent to a retained rate under section 5363 of
			 title 5, United States Code, equivalent treatment shall be provided, consistent
			 with section 1918(b) of the Non-Foreign Area Retirement Equity Assurance Act of
			 2009.
							1107.Rate of
			 overtime pay for Department of the Navy employees performing work aboard or
			 dockside in support of the nuclear aircraft carrier home-ported in
			 Japan
					(a)Overtime pay at
			 time-and-a-half rateSection 5542(a) of title 5, United States
			 Code, is amended by adding at the end the following new paragraph:
						
							(6)(A)Notwithstanding
				paragraphs (1) and (2), for an employee of the Department of the Navy who is
				assigned to temporary duty to perform work aboard, or dockside in direct
				support of, the nuclear aircraft carrier that is home-ported in Japan and who
				would be nonexempt under the Fair Labor Standards Act but for the application
				of the foreign area exemption in section 13(f) of that Act (29 U.S.C. 213(f)),
				the overtime hourly rate of pay is an amount equal to one and one-half times
				the hourly rate of basic pay of the employee, and all that amount is premium
				pay.
								(B)Subparagraph (A) shall expire on
				September 30,
				2014.
								.
					(b)Reports
						(1)Secretary of
			 Navy reportNot later than September 30, 2013, the Secretary of
			 the Navy shall submit to the Secretary of Defense and the Director of the
			 Office of Personnel Management a report that—
							(A)describes the use
			 of the authority under paragraph (6) of section 5542(a) of title 5, United
			 States Code, as added by subsection (a), including associated costs, and
			 including an evaluation of extent to which exercise of the authority helped the
			 Navy in meeting its mission; and
							(B)provides a
			 recommendation on whether an extension of the provisions of that paragraph is
			 needed.
							(2)Report to
			 CongressNot later than March 31, 2014, the Director of the
			 Office of Personnel Management shall submit to the Committee on Armed Services
			 and the Committee on Homeland Security and Governmental Affairs of the Senate
			 and the Committee on Armed Services and the Committee on Oversight and
			 Governmental Reform of the House of Representatives a report that—
							(A)addresses the use
			 of paragraph (6) of section 5542(a) of title 5, United States Code, as so
			 added, including associated costs, and including an evaluation of the extent to
			 which exercise of the authority helped the Navy in meeting its mission;
							(B)describes the
			 extent to which other employees experience the same circumstances as were
			 experienced by those described in that paragraph before its enactment;
							(C)provides an
			 analysis of the advantages and disadvantages that would be anticipated from
			 extending the expiration date of the authority under that paragraph, and from
			 expanding the authority under that paragraph to include other employees;
			 and
							(D)conveys the
			 report of the Secretary of the Navy referred to in paragraph (1).
							XIIMatters
			 Relating to Foreign Nations
				ATraining and
			 Assistance
					1201.Addition of
			 allied government agencies to enhanced logistics interoperability
			 authority
						(a)Enhanced
			 interoperability authoritySubsection (a) of section 127d of
			 title 10, United States Code, is amended—
							(1)by inserting
			 (1) before Subject to;
							(2)by striking the
			 second sentence; and
							(3)by adding at the
			 end the following new paragraphs:
								
									(2)In addition to any logistic support,
				supplies, and services provided under paragraph (1), the Secretary of Defense
				may provide logistic support, supplies, and services to allied forces solely
				for the purpose of enhancing the interoperability of the logistical support
				systems of military forces participating in combined operations with the United
				States in order to facilitate such operations. Such logistic support, supplies,
				and services may also be provided under this paragraph to a nonmilitary
				logistics, security, or similar agency of an allied government if such
				provision would directly benefit the armed forces of the United States.
									(3)Provision of support, supplies, and
				services pursuant to paragraph (1) or (2) may be made only with the concurrence
				of the Secretary of
				State.
									.
							(b)Conforming
			 amendments
							(1)Subsection (b) of
			 such section is amended by striking subsection (a) in paragraphs
			 (1) and (2) and inserting subsection (a)(1).
							(2)Subsection (c) of
			 such section is amended—
								(A)in paragraph
			 (1)—
									(i)by
			 striking Except as provided in paragraph (2), the and inserting
			 The; and
									(ii)by
			 striking this section and inserting subsection
			 (a)(1); and
									(B)in paragraph (2),
			 by striking In addition and all that follows through
			 fiscal year, and inserting The value of the logistic
			 support, supplies, and services provided under subsection (a)(2) in any fiscal
			 year may not.
								1202.Expansion of
			 temporary authority to use acquisition and cross-servicing agreements to lend
			 certain military equipment to certain foreign forces for personnel protection
			 and survivability
						(a)Expansion for
			 training for deploymentParagraph (3) of section 1202(a) of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2412), as most recently amended by section 1252(a) of the
			 National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–181;
			 122 Stat. 402), is further amended—
							(1)by striking
			 only in Iraq or Afghanistan, or in a peacekeeping operation described in
			 paragraph (1), as applicable, and; and
							(2)by striking
			 those forces. and inserting “those forces and only—
								
									(A)in Iraq or
				Afghanistan;
									(B)in a peacekeeping
				operation described in paragraph (1); or
									(C)in connection
				with the training of those forces to be deployed to Iraq, Afghanistan, or a
				peacekeeping operation described in paragraph (1) for such
				deployment.
									.
							(b)Notice and wait
			 on exercise of additional authoritySuch section is further
			 amended by adding at the end the following new paragraph:
							
								(5)Notice and wait
				on provision of equipment for certain purposesEquipment may not
				be provided under paragraph (1) in connection with training as specified in
				paragraph (3)(C) until 15 days after the date on which the Secretary of Defense
				submits to the specified congressional committees written notice on the
				provision of such equipment for such
				purpose.
								.
						1203.Authority to
			 build the capacity of Yemen Ministry of Interior Counter Terrorism
			 Forces
						(a)AuthorityThe
			 Secretary of Defense may, with the concurrence of the Secretary of State,
			 provide assistance during fiscal year 2011 to enhance the ability of the Yemen
			 Ministry of Interior Counter Terrorism Forces to conduct counterterrorism
			 operations against al Qaeda in the Arabian Peninsula and its affiliates.
						(b)Types of
			 assistance
							(1)Authorized
			 elementsAssistance under subsection (a) may include the
			 provision of equipment, supplies, and training.
							(2)Required
			 elementsAssistance under subsection (a) shall be provided in a
			 manner that promotes—
								(A)observance of and
			 respect for human rights and fundamental freedoms; and
								(B)respect for
			 legitimate civilian authority in Yemen.
								(3)Assistance
			 otherwise prohibited by lawThe Secretary of Defense may not use
			 the authority in subsection (a) to provide any type of assistance described in
			 this subsection that is otherwise prohibited by any provision of law.
							(c)FundingOf
			 the amount authorized to be appropriated by section 301 for operation and
			 maintenance for fiscal year 2011, $75,000,000 may be utilized to provide
			 assistance under subsection (a).
						(d)Notice to
			 Congress
							(1)In
			 generalNot less than 15 days before providing assistance under
			 subsection (a), the Secretary of Defense shall submit to the committees of
			 Congress specified in paragraph (2) a notice setting forth the assistance to be
			 provided, including the types of such assistance, the budget for such
			 assistance, and the completion date for the provision of such
			 assistance.
							(2)Committees of
			 CongressThe committees of Congress specified in this paragraph
			 are—
								(A)the Committee on
			 Armed Services, the Committee on Foreign Relations, and the Committee on
			 Appropriations of the Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Foreign Affairs, and the Committee on
			 Appropriations of the House of Representatives.
								1204.Authority to
			 pay personnel expenses in connection with African cooperation
						(a)In
			 generalChapter 53 of title 10, United States Code, is amended by
			 inserting after section 1050 the following new section:
							
								1050a.African
				cooperation: payment of personnel expensesThe Secretary of a military department may
				pay the travel, subsistence, and special compensation of officers and students
				of African countries and other expenses that the Secretary considers necessary
				for African
				cooperation.
								.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 53 of
			 such title is amended by inserting after the item relating to section 1050 the
			 following new item:
							
								
									1050a. African cooperation: payment of personnel
				expenses.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2010.
						BMatters Relating
			 to Iraq, Afghanistan, and Pakistan
					1211.One-year
			 extension and modification of Commanders' Emergency Response Program and
			 related authorities
						(a)One-year
			 extension of CERP authoritySection 1202(a) of the National
			 Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat.
			 3455), as most recently amended by section 1222 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123. Stat. 2518), is
			 further amended—
							(1)in the subsection
			 heading, by striking Fiscal year 2010 and inserting
			 Fiscal year
			 2011;
							(2)by striking
			 fiscal year 2010 and inserting fiscal year 2011;
			 and
							(3)by striking
			 $1,300,000,000 and inserting $900,000,000.
							(b)One-year
			 extension of authority To transfer funds for support of Afghanistan National
			 Solidarity ProgramSubsection (d) of section 1222 of the National
			 Defense Authorization Act for Fiscal Year 2010 is amended—
							(1)in paragraph (1)
			 by striking fiscal year 2010 and inserting fiscal year
			 2011; and
							(2)in paragraph (4),
			 by striking September 30, 2010 and inserting September 30
			 2011.
							(c)One-year
			 extension of authority for use of funds for reintegration activities in
			 AfghanistanSubsection (e) of section 1222 of the National
			 Defense Authorization Act for Fiscal Year 2010 is amended—
							(1)in paragraph (1)
			 by striking fiscal year 2010 and inserting fiscal year
			 2011; and
							(2)in paragraph (3),
			 by striking September 30, 2010 and inserting September 30
			 2011.
							(d)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2010.
						1212.Increase in
			 temporary limitation on amount for building capacity of foreign military forces
			 to participate in or support military and stability operations
						(a)IncreaseSection 1206(c)(5) of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), as
			 most recently amended by section 1206 of the National Defense Authorization Act
			 for Fiscal Year 2010 (Public Law 111–81; 123 Stat. 2514), is further amended by
			 striking $75,000,000 may be used during fiscal year 2011 and
			 inserting $100,000,000 may be used during fiscal year
			 2011.
						(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2010.
						1213.Extension of
			 authority for reimbursement of certain coalition nations for support provided
			 to United States military operations
						(a)Extension of
			 authoritySubsection (a) of section 1233 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as
			 amended by section 1223 of the National Defense Authorization Act for Fiscal
			 Year 2010 (Public Law 111–84; 123 Stat. 2519), is further amended by striking
			 section 1509(5) of the National Defense Authorization Act for Fiscal
			 Year 2010 and inserting section 1503 of the National Defense
			 Authorization Act for Fiscal Year 2011.
						(b)Limitation on
			 AmountSubsection (d)(1) of such section, as so amended, is
			 further amended in the second sentence by inserting or 2011
			 after fiscal year 2010.
						(c)Exception from
			 notice to Congress requirementsSubsection (e) of such section,
			 as so amended, is further amended—
							(1)by striking
			 (e) Notice to
			 Congress.—The Secretary of Defense and inserting the
			 following:
								
									(e)Notice to
				Congress
										(1)In
				generalExcept as provided in paragraph (2), the Secretary of
				Defense
										;
				and
							(2)by adding at the
			 end the following new paragraph:
								
									(2)ExceptionThe
				requirement to provide notice under paragraph (1) shall not apply with respect
				to a reimbursement for access based on an international
				agreement.
									.
							(d)Submittal of
			 guidance on use of authority for related other supportSuch
			 section is further amended—
							(1)by redesignating
			 subsection (g), as added by such amendments, as subsection (h); and
							(2)by inserting
			 after subsection (f) the following new subsection (g):
								
									(g)Submittal of
				guidance on authority for other support
										(1)Initial
				submittalNot later than 30 days after the date of the enactment
				of the National Defense Authorization Act for Fiscal Year 2011, the Secretary
				of Defense shall submit to the appropriate congressional committees a copy of
				the guidance issued by the Secretary to the Armed Forces for the purpose of the
				provision of support authorized by subsection (b).
										(2)ModificationsIf
				the guidance in effect for the purpose stated in paragraph (1) is modified, the
				Secretary shall submit to the appropriate congressional committees a copy of
				the modification not later than 15 days after the date on which the Secretary
				makes the
				modification.
										.
							(e)Extension of
			 notice requirement relating to reimbursement of Pakistan for support provided
			 by PakistanSection 1232(b)(6) of the National Defense
			 Authorization Act for Fiscal Year 2008 (122 Stat. 393), as most recently
			 amended by section 1223 of the National Defense Authorization Act for Fiscal
			 Year 2010, is further amended by striking September 30, 2011 and
			 inserting September 30, 2012.
						1214.Extension and
			 modification of Pakistan Counterinsurgency Fund
						(a)ExtensionSubsection
			 (h) of section 1224 of the National Defense Authorization Act for Fiscal Year
			 2010 (Public Law 111–84; 123 Stat. 2521) is amended by striking
			 September 30, 2010 both places it appears and inserting
			 September 30, 2011.
						(b)Required
			 elements of assistanceSubsection (b) of such section is
			 amended—
							(1)by redesignating
			 paragraph (2) as paragraph (3); and
							(2)by inserting
			 after paragraph (1) the following new paragraph (2):
								
									(2)Required
				elements of assistanceAssistance provided to the security forces
				of Pakistan under this section in a fiscal year after fiscal year 2010 shall be
				provided in a manner that promotes—
										(A)observance of and
				respect for human rights and fundamental freedoms; and
										(B)respect for
				legitimate civilian authority within
				Pakistan.
										.
							1215.Extension of
			 authority to transfer defense articles and provide defense services to the
			 military and security forces of Iraq and Afghanistan
						(a)Extension of
			 authoritySubsection (h) of section 1234 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2532) is
			 amended by striking September 30, 2010 and inserting
			 December 31, 2011.
						(b)Quarterly
			 reportsSubsection (f)(1) of such section is amended by striking
			 during fiscal year 2010 and inserting through March 31,
			 2012.
						1216.Sense of
			 Congress and reports on training of Afghan National Police
						(a)FindingsCongress
			 makes the following findings:
							(1)The United States
			 has had an expanded role in efforts to create and sustain Afghan National
			 Police forces since 2002, including through training the Uniformed Police, the
			 Afghan National Civil Order Police (ANCOP), the Border Police, the Counter
			 Narcotics Police, the Criminal Investigation Police, and the Counter Terrorism
			 Police.
							(2)Entities involved
			 in the current Afghan National Police training program include the
			 International Security Assistance Force (ISAF), the combined North Atlantic
			 Treaty Organization Training Mission-Afghanistan (NTM-A), the Combined Security
			 Transition Command-Afghanistan (CSTC-A) of the Department of Defense, the
			 Department of State, the Civilian Police (CIVPOL) Program of the Bureau of
			 International Narcotics and Law Enforcement Affair (INL), and the Afghan
			 Ministry of the Interior (MOI).
							(3)As recently as
			 February 2010, the Inspectors General of the Department of Defense and the
			 Department of State found serious deficiencies in the management of the
			 training program for the Afghan National Police, due in part to poor
			 coordination between the Department of Defense and the Department of State, and
			 that these deficiencies were adversely affecting the development of an Afghan
			 National Police force.
							(4)A trained Afghan
			 National Police force capable of being sustained by the Government of
			 Afghanistan is critical to the success of the counterinsurgency mission in
			 Afghanistan.
							(5)An April 15, 2010
			 hearing by the Committee on Homeland Security and Government Affairs of the
			 Senate noted that there were systemic problems in Afghanistan in the
			 coordination of Department of Defense, Department of State, and North Atlantic
			 Treaty Organization (NATO) coalition police training and rule of law programs
			 and a lack of contract management personnel to ensure adequate performance of
			 such programs.
							(b)Sense of
			 CongressIt is the sense of Congress that the United States
			 Government should take measurable actions to—
							(1)improve its
			 capacity to advise and mentor the Afghan National Police through—
								(A)more effective
			 and efficient police training programs;
								(B)enhanced
			 oversight of contracts for police training;
								(C)the enhancement
			 of personnel and promotion systems for members of the Armed Forces to reward
			 officers serving as advisors, mentors, and trainers for foreign forces such as
			 the Afghan National Police; and
								(D)the provision of
			 adequate funding for the Afghan National Police training program; and
								(2)clarify the
			 roles, missions, and responsibilities of the departments and agencies of the
			 United States Government for police training and the rule of law operations and
			 improve the structuring of such responsibilities so that such departments and
			 agencies have clear operational structures, sufficient funding and support,
			 effective oversight, and clear chains of command and leadership with respect to
			 such responsibilities.
							(c)DoD Inspector
			 General report on Afghan National Police training program
							(1)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Inspector General of the Department of Defense shall, in
			 consultation with the Inspector General of the Department of State, submit to
			 the appropriate committees of Congress a report on the Afghan National Police
			 training program.
							(2)ReviewIn
			 preparing the report required by paragraph (1), the Inspector General of the
			 Department of Defense shall conduct a review of the Afghan National Police
			 training program that focuses on developments since the Inspector General of
			 the Department of Defense and the Inspector General of the Department of State
			 released the report entitled Department of Defense Obligations and
			 Expenditures of Funds Provided to the Department of State for the Training and
			 Mentoring of the Afghan National Police (DODIG Report No. D–2010–042,
			 DOSIG Report No. MERO–A–10–06, February 9, 2010).
							(3)Elements of
			 reportThe report required by paragraph (1) shall include the
			 following:
								(A)A description of
			 the components, planning, and scope of the Afghan National Police training
			 program since the United States assumed control of the program in 2003.
								(B)A description of
			 the cost to the United States of the Afghan National Police training program,
			 including the source and amount of funding, and a description of the allocation
			 of responsibility between the Department of Defense and the Department of State
			 for funding the program.
								(C)A description of
			 the allocation of responsibility between the Department of Defense and the
			 Department of State for the oversight and execution of the program.
								(D)A description of
			 the personnel and staffing requirements for overseeing and executing the
			 program, both in the United States and in theater, including United States
			 civilian government and military personnel, contractor personnel, and
			 nongovernmental personnel, and non-United States civilian and military
			 personnel, contractor personnel, and nongovernmental personnel.
								(E)An assessment of
			 the cost, performance metrics, and planning associated with the transfer of
			 administration of the contract for the Afghan National Police training program
			 from the Department of State to the Department of Defense.
								(d)GAO report on
			 use of Government personnel rather than contractors for training Afghan
			 National Police
							(1)ReportNot
			 later than 180 days after the date of the enactment of this Act, the
			 Comptroller General of the United States shall, in consultation with the
			 Department of Defense and the Department of State, submit to the appropriate
			 committees of Congress a report on the use of United States Government
			 personnel rather than contractors for the training of the Afghan National
			 Police.
							(2)ElementsThe
			 report required under paragraph (1) shall include the following:
								(A)An assessment of
			 the feasibility and advisability of transferring performance of the Afghan
			 National Police training program from contractors to United States Government
			 personnel, including an assessment of—
									(i)the
			 shortfalls and inefficiencies in contractor performance of the Afghan National
			 Police training program;
									(ii)the capacity of
			 United States Government personnel available to address the shortfalls and
			 inefficiencies described in clause (i) and to meet anticipated future needs
			 under the Afghan National Police training program; and
									(iii)options for
			 leveraging United States Government resources and capacity to better address
			 current and future needs under the Afghan National Police training
			 program.
									(B)An assessment of
			 the impact for oversight, cost considerations, performance, policy, and other
			 appropriate matters of transferring performance of the Afghan National Police
			 training program from contractors to United States Government personnel.
								(C)An assessment of
			 the lessons learned from the execution and oversight of the police training
			 program in Iraq, and other applicable police training programs led by the
			 Department of Defense, regarding the relative advantages and disadvantages of
			 using United States Government personnel or contractors to perform the Afghan
			 National Police training program.
								(e)Report on
			 police training and rule of law programs abroad
							(1)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall, in consultation with the Secretary of Homeland Security, the
			 Secretary of State, and the Attorney General, submit to the appropriate
			 committees of Congress a report on the strategy for police training and rule of
			 law programs in Afghanistan, Iraq, and elsewhere abroad.
							(2)ElementsThe
			 report required under paragraph (1) shall include the following:
								(A)An assessment of
			 the requirements for programs related to police training and the rule of law
			 abroad.
								(B)Recommendations
			 on the role of the Department of Defense in carrying out police training and
			 rule of law programs abroad.
								(C)Recommendations
			 on the manner in which police training and rule of law missions of the United
			 States Government abroad should be structured so that these missions have clear
			 operational structures.
								(D)Recommendations
			 on the manner in which the Department of Defense should coordinate with other
			 departments and agencies of the United States Government engaged in police
			 training and rule of law activities abroad, in supported and supporting
			 roles.
								(E)Recommendations
			 on appropriate funding and support for the Department of Defense to carry out
			 Department programs for police training and rule of law activities
			 abroad.
								(F)Recommendations
			 on mechanisms for effective oversight of Department of Defense programs for
			 police training and rule of law activities abroad.
								(G)A specification
			 of clear chains of command and leadership within the Department of Defense
			 programs for police training and rule of law activities abroad.
								(f)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committees on
			 Armed Services, Foreign Relations, Homeland Security and Governmental Affairs,
			 and Appropriations of the Senate; and
							(2)the Committees on
			 Armed Services, Foreign Affairs, Oversight and Government Reform, and
			 Appropriations of the House of Representatives.
							CReports
					1231.One-year
			 extension of report on progress toward security and stability in
			 AfghanistanSection 1230(a) of
			 the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 385), as amended by section 1236 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–81; 123 Stat. 2535), is
			 further amended by striking 2011 and inserting
			 2012.
					1232.Two-year
			 extension of United States plan for sustaining the Afghanistan National
			 Security ForcesSection
			 1231(a) of the National Defense Authorization Act for Fiscal Year 2008 (Public
			 Law 110–181; 122 Stat. 390) is amended by striking 2010 and
			 inserting 2012.
					1233.Report on
			 Department of Defense support for coalition operations
						(a)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the Committee on Armed
			 Services of the Senate and the Committee on Armed Services of the House of
			 Representatives a report on the implementation of the coalition support
			 authorities of the Department of Defense during Operation Iraqi Freedom and
			 Operation Enduring Freedom.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)A description of
			 the purpose and use of each coalition support authority of the Department of
			 Defense.
							(2)For the period of
			 Operation Enduring Freedom ending on September 30, 2010, a summary of the
			 amount of training, equipment, services, or other assistance provided or loaned
			 under any coalition support authority of the Department of Defense set forth,
			 for each such authority, by amount provided or loaned during each fiscal year
			 of such period for each recipient country.
							(3)For the period of
			 Operation Iraqi Freedom ending on September 30, 2010, a summary of the amount
			 of training, equipment, services, or other assistance provided or loaned under
			 any coalition support authority of the Department of Defense set forth, for
			 each such authority, by amount provided or loaned during each fiscal year of
			 such period for each recipient country.
							(4)An assessment of
			 the effectiveness of each coalition support authority of the Department of
			 Defense in meeting its intended purpose.
							(5)For each
			 recipient country of coalition support under a coalition support authority of
			 the Department of Defense—
								(A)a description of
			 the contribution of such country to coalition operations in Operation Enduring
			 Freedom or Operating Iraqi Freedom; and
								(B)an assessment of
			 the extent to which coalition support provided by the United States enhanced
			 the ability of such country to participate in coalition operations in Operation
			 Enduring Freedom or Operating Iraqi Freedom.
								(6)A description of
			 the actions taken by the Department Defense to eliminate duplication and
			 overlap in coalition support provided under the coalition support authorities
			 of the Department of Defense.
							(7)An assessment by
			 the Secretary of Defense whether there is an ongoing need for each coalition
			 support authority of the Department of Defense, and an estimate of the
			 anticipated future demand for coalition support under such coalition support
			 authorities.
							(c)Coalition
			 support authorities of the Department of Defense defined In this
			 section, the term coalition support authorities of the Department of
			 Defense means the following:
							(1)Coalition Support
			 Funds, including the authority to provide specialized training and loan
			 specialized equipment under the Coalition Support Fund (commonly referred to as
			 the Coalition Readiness Support Program).
							(2)Lift and sustain
			 authority under Appropriations acts or under section 1234 of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 394).
							(3)Global lift and
			 sustain authority under section 127c of title 10, United States Code.
							(4)The authority to
			 provide logistic support, supplies, and services to allied forces participating
			 in combined operations under section 127d of title 10, United States
			 Code.
							(5)The temporary
			 authority to lend significant military equipment under acquisition and
			 cross-servicing agreements pursuant to section 1202 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364).
							(6)The authority
			 under section 1206 of the National Defense Authorization Act for Fiscal Year
			 2006 (Public Law 109–163) to provide assistance to build the capacity of
			 foreign nations to support military or stability operations in which the United
			 States Armed Forces are a participant.
							(7)Any other
			 authority that the Secretary of Defense designates as a coalition support
			 authority of the Department of Defense for purposes of the report required by
			 subsection (a).
							1234.Report on
			 United States engagement with the Islamic Republic of Iran
						(a)In
			 generalNot later than January 31, 2011, the President shall
			 submit to Congress a report on United States engagement with the Islamic
			 Republic of Iran.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)Diplomatic
			 engagementWith respect to diplomatic engagement, the
			 following:
								(A)A description of
			 areas of mutual interest to the Government of the United States and the
			 Government of Iran in which cooperation and discussion could be of mutual
			 interest.
								(B)A discussion and
			 assessment of the commitment of the Government of Iran to engage in good-faith
			 discussions with the United States to resolve matters of concern through
			 negotiation.
								(C)An assessment of
			 direct contacts between the Government of the United States and the Government
			 of Iran, including any direct discussions, exchange of letters, or other
			 activities.
								(2)Support for
			 terrorismWith respect to support for terrorism, an assessment of
			 the types and amount of support provided by Government of Iran to state
			 sponsors of terrorism and groups designated by the United States as foreign
			 terrorist organizations and regional militant groups, including organizations
			 and groups present in Iraq and Afghanistan.
							(3)Nuclear
			 activitiesWith respect to nuclear activities, an assessment of
			 the extent to which the Government of Iran has complied with United Nations
			 Security Council Resolutions 1696 (2006), 1737 (2006), 1747 (2007), 1803
			 (2008), and 1835 (2008), and with any other applicable resolutions adopted by
			 the United Nations Security Council as of the date of the report.
							(4)Missile
			 activitiesWith respect to missile activities, an assessment of
			 the extent to which the Government of Iran has continued development of its
			 ballistic missile program, including participation in any imports or exports of
			 any items, materials, goods, and technologies related to that program and has
			 complied with applicable United Nations Security Council Resolutions.
							(5)Support to
			 illegal narcotics network in afghanistanWith respect to
			 narcotics network in Afghanistan, an assessment of the extent to which the
			 Government of Iran has supported and facilitated or attempted to disrupt the
			 narcotics trade in Afghanistan.
							(6)Strategic
			 decision-makingWith respect to the strategic decision making of
			 the Government of Iran, an assessment of how the threat perceptions of the
			 Government of Iran affect its strategic decision-making regarding its nuclear
			 program, and how threats to use force against the Government of Iran affect
			 that decision-making process.
							(7)Sanctions
			 against iranWith regard to sanctions against Iran, the
			 following:
								(A)A list of all
			 current United States bilateral and multilateral sanctions against Iran.
								(B)A description and
			 discussion of United States diplomatic efforts to enforce bilateral and
			 multilateral sanctions against Iran and to strengthen international efforts to
			 enforce such sanctions.
								(C)An assessment of
			 the effectiveness of existing bilateral and multilateral economic sanctions
			 towards achieving the goals of the United States with regard to—
									(i)the
			 Government of Iran;
									(ii)the Islamic
			 Revolutionary Guard Corps; and
									(iii)access of the
			 Iran people to information and communications on the Internet.
									(D)A list of all
			 United States and foreign registered entities that the Secretary of State has
			 determined to be engaged in activities in violation of existing United States
			 bilateral or multilateral sanctions against Iran.
								(E)A list of all
			 entities that provide censorship, surveillance, and other technology to the
			 Government of Iran that enable the Government of Iran to restrict the free flow
			 of information or disrupt, monitor, or otherwise restrict speech in
			 Iran.
								(F)A summary of
			 United States efforts to enforce sanctions against Iran, including—
									(i)a
			 list of all investigations initiated in the 18-month period ending on the date
			 of the enactment of this Act that have resulted in a determination that
			 activities subject to sanctions have occurred;
									(ii)a
			 description of the actions taken by the United States Government pursuant to
			 each such determination; and
									(iii)a
			 description of the status of outstanding investigations undertaken under the
			 Iran Freedom Support Act (Public Law 109–293) and the procedures in place to
			 bring such investigations to a conclusion.
									(8)Student
			 visasWith respect to student visa policy, an assessment of
			 opportunities for the United States and Iran to engage in educational
			 exchanges, including—
								(A)opportunities for
			 expanding educational exchanges for Iranian students to study in the United
			 States; and
								(B)the feasibility
			 and advisability of expanding the number and types of visas issued to Iranians
			 for educational exchanges.
								(c)Period of
			 reportExcept as otherwise provided in this section, the period
			 covered by the report required by subsection (a) shall be the period beginning
			 on the date of the submittal of the report required by section 1241 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–81; 123
			 Stat. 2537) and ending on the date of the submittal of the report required by
			 subsection (a).
						(d)Submittal of
			 similar reports and materialsIf any report or other material,
			 whether required by law or not, submitted to Congress or any committee of
			 Congress substantially responds to any requirement contained in this section,
			 such requirement shall be considered to have been satisfied by including in the
			 report required by subsection (a) a listing of the title and date of the other
			 such report or material so submitted.
						(e)Submittal in
			 classified formTo the extent possible the report required by
			 subsection (a) shall be submitted in an unclassified format.
						1235.Defense
			 Policy Board report on Department of Defense strategy to counter violent
			 extremism outside the United States
						(a)Report
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Defense Policy Board shall submit to the Committees on Armed
			 Services of the Senate and the House of Representatives a report on the
			 strategy of the Department of Defense to counter violent extremism outside the
			 United States.
						(b)ElementsThe
			 report required by subsection (a) shall include, at a minimum, the
			 following:
							(1)A review of the
			 current strategy, research activities, resource allocations, and organizational
			 structure of the Department of Defense for countering violent extremism outside
			 the United States.
							(2)An analysis of
			 alternatives and options available to the Department to counter violent
			 extremism outside the United States.
							(3)An analysis of
			 the current information campaign of the Department against violent extremists
			 outside the United States.
							(4)Such
			 recommendations for further action to address the matters covered by the report
			 as the Defense Policy Board considers appropriate.
							1236.Report on
			 Cuba
						(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall, in consultation with the Director
			 of National Intelligence and the Secretary of State, submit to the
			 congressional defense committees a report setting forth the following:
							(1)A description of
			 any connections between the Government of Cuba and drug trafficking
			 organizations in the Western Hemisphere.
							(2)A description of
			 any economic, intelligence, or other support provided by the governments of
			 Bolivia, Ecuador, or Venezuela to the Government of Cuba.
							(3)A description of
			 any agreements or other arrangements between the Government of Cuba and the
			 governments currently on the United States list of state sponsors of
			 terrorism.
							(4)A description of
			 any activities by the Government of Cuba to develop any biological or cyber
			 warfare capabilities, including any collaboration with other countries in the
			 Western Hemisphere for that purpose.
							(b)Form of
			 reportThe report required by subsection (a) shall be submitted
			 in unclassified form, but may include a classified annex.
						1237.Report on
			 Venezuela
						(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall, in consultation with the Director
			 of National Intelligence and the Secretary of State, submit to the
			 congressional defense committees a report setting forth the following:
							(1)A description of
			 any activities by the Government of Venezuela to supply any terrorist
			 organization with planning, training, logistics, and lethal material
			 support.
							(2)A description of
			 any activities by the Government of Venezuela to provide direct or indirect
			 financial assistance to any terrorist organization.
							(3)A description of
			 any activities by the Government of Venezuela to provide other types of
			 assistance that could provide material support for the activities of any
			 terrorist organization.
							(4)A description of
			 any activities or assistance, including the proliferation of nuclear materials,
			 the Government of Venezuela is engaged in with or providing to the governments
			 currently on the United States list of state sponsors of terrorism.
							(5)A description of
			 any other activities being conducted by the Government of Venezuela in the
			 Western Hemisphere that undermine the national interest of the United
			 States.
							(b)Terrorist
			 organizations of particular interestThe report required by
			 subsection (a) shall focus primarily on, but not be limited, to the following
			 terrorist organizations:
							(1)Hamas.
							(2)Hezbollah.
							(3)The National
			 Liberation Army.
							(4)The Revolutionary
			 Armed Forces of Colombia
							(c)Form of
			 reportThe report required by subsection (a) shall be submitted
			 in unclassified form, but may include a classified annex.
						1238.Report on the
			 disarmament of the Lord’s Resistance Army
						(a)Sense of
			 SenateIt is the sense of the Senate that the United States
			 should, consistent with policy established by the Lord’s Resistance Army
			 Disarmament and Northern Uganda Recovery Act of 2009 (Public Law
			 111–172)—
							(1)work with
			 regional governments toward a comprehensive and lasting resolution to the
			 conflict in northern Uganda and other areas affected by the Lord’s Resistance
			 Army;
							(2)provide
			 political, military, logistics, and intelligence support for multilateral
			 efforts to protect civilians from the Lord’s Resistance Army;
							(3)provide, in the
			 continued absence of a negotiated solution, political, economic, military,
			 logistics, and intelligence support to multilateral efforts to apprehend or
			 remove Joseph Kony and his top commanders from the battlefield and to disarm
			 and demobilize the remaining Lord’s Resistance Army fighters; and
							(4)provide
			 assistance to respond to the humanitarian needs of populations in northeastern
			 Congo, southern Sudan, and Central African Republic currently affected by the
			 activity of the Lord’s Resistance Army.
							(b)Report on
			 strategy to support the disarmament of the Lord’s Resistance Army
							(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Defense shall, in consultation with the Secretary of
			 State, develop and submit to the Committees on Armed Services of the Senate and
			 House of Representatives a report setting forth a strategy to provide military,
			 logistics, and intelligence support for multilateral efforts to mitigate and
			 eliminate the threat to civilians and regional stability posed by the Lord’s
			 Resistance Army.
							(2)ElementsThe
			 strategy required by paragraph (1) shall include an assessment of the level of
			 support required to—
								(A)help strengthen
			 efforts by the United Nations and regional governments to protect civilians
			 from attacks by the Lord’s Resistance Army;
								(B)apprehend or
			 remove Joseph Kony and his top commanders from the battlefield in the continued
			 absence of a negotiated solution; and
								(C)help disarm and
			 demobilize the remaining Lord’s Resistance Army fighters.
								(3)FormThe
			 report under this subsection shall be submitted in unclassified form, but may
			 include a classified annex.
							XIIICOOPERATIVE
			 THREAT REDUCTION
				1301.Specification
			 of cooperative threat reduction programs and funds
					(a)Specification
			 of cooperative threat reduction programsFor purposes of section
			 301 and other provisions of this Act, Cooperative Threat Reduction programs are
			 the programs specified in section 1501 of the National Defense Authorization
			 Act for Fiscal Year 1997 (50 U.S.C. 2362 note).
					(b)Fiscal year
			 2011 cooperative threat reduction funds definedAs used in this
			 title, the term fiscal year 2011 Cooperative Threat Reduction
			 funds means the funds appropriated pursuant to the authorization of
			 appropriations in section 301 and made available by the funding table in
			 section 4301 for Cooperative Threat Reduction programs.
					(c)Availability of
			 fundsFunds appropriated pursuant to the authorization of
			 appropriations in section 301 and made available by the funding table in
			 section 4301 for Cooperative Threat Reduction programs shall be available for
			 obligation for fiscal years 2011, 2012, and 2013.
					1302.Funding
			 allocations
					(a)Funding for
			 specific purposesOf the $522,512,000 authorized to be
			 appropriated to the Department of Defense for fiscal year 2011 in section 301
			 and made available by the funding table in section 4301 for Cooperative Threat
			 Reduction programs, the following amounts may be obligated for the purposes
			 specified:
						(1)For strategic
			 offensive arms elimination in Russia, $66,732,000.
						(2)For strategic
			 nuclear arms elimination in Ukraine, $6,800,000.
						(3)For nuclear
			 weapons storage security in Russia, $9,614,000.
						(4)For nuclear
			 weapons transportation security in Russia, $45,000,000.
						(5)For weapons of
			 mass destruction proliferation prevention, $79,821,000.
						(6)For biological
			 threat reduction in the former Soviet Union, $209,034,000.
						(7)For chemical
			 weapons destruction, $3,000,000.
						(8)For defense and
			 military contacts, $5,000,000.
						(9)For global
			 nuclear lockdown, $74,471,000.
						(10)For activities
			 designated as Other Assessments/Administrative Costs, $23,040,000.
						(b)Report on
			 obligation or expenditure of funds for other purposesNo fiscal
			 year 2011 Cooperative Threat Reduction funds may be obligated or expended for a
			 purpose other than a purpose listed in paragraphs (1) through (10) of
			 subsection (a) until 15 days after the date that the Secretary of Defense
			 submits to Congress a report on the purpose for which the funds will be
			 obligated or expended and the amount of funds to be obligated or expended.
			 Nothing in the preceding sentence shall be construed as authorizing the
			 obligation or expenditure of fiscal year 2011 Cooperative Threat Reduction
			 funds for a purpose for which the obligation or expenditure of such funds is
			 specifically prohibited under this title or any other provision of law.
					(c)Limited
			 authority to vary individual amounts
						(1)In
			 generalSubject to paragraph (2), in any case in which the
			 Secretary of Defense determines that it is necessary to do so in the national
			 interest, the Secretary may obligate amounts appropriated for fiscal year 2011
			 for a purpose listed in paragraphs (1) through (10) of subsection (a) in excess
			 of the specific amount authorized for that purpose.
						(2)Notice-and-wait
			 requiredAn obligation of funds for a purpose stated in
			 paragraphs (1) through (10) of subsection (a) in excess of the specific amount
			 authorized for such purpose may be made using the authority provided in
			 paragraph (1) only after—
							(A)the Secretary
			 submits to Congress notification of the intent to do so together with a
			 complete discussion of the justification for doing so; and
							(B)15 days have
			 elapsed following the date of the notification.
							1303.Limitation on use
			 of funds for establishment of centers of excellence in countries outside of the
			 former Soviet UnionNone of
			 the fiscal year 2011 Cooperative Threat Reduction funds may be obligated or
			 expended to establish a center of excellence in a country that is not a state
			 of the former Soviet Union until the date that is 15 days after the date on
			 which the Secretary of Defense submits to the congressional defense committees
			 a report that includes the following:
					(1)An identification
			 of the country in which the center will be located.
					(2)A description of
			 the purpose for which the center will be established.
					(3)The agreement
			 under which the center will operate.
					(4)A funding plan
			 for the center, including—
						(A)the amount of
			 funds to be provided by the government of the country in which the center will
			 be located; and
						(B)the percentage of
			 the total cost of establishing and operating the center the funds described in
			 subparagraph (A) will cover.
						1304.Plan for
			 nonproliferation, proliferation prevention, and threat reduction activities
			 with the People's Republic of China
					(a)In
			 generalNot later than March 1, 2011, the Secretary of Defense
			 and Secretary of Energy shall jointly submit to the congressional defense
			 committees a plan to carry out activities relating to nonproliferation,
			 proliferation prevention, and threat reduction with the Government of the
			 People's Republic of China during fiscal years 2011 through 2016.
					(b)ElementsThe
			 plan required by subsection (a) shall include the following:
						(1)A description of
			 the activities to be carried out under the plan.
						(2)A description of
			 milestones and goals for such activities.
						(3)An estimate of
			 the annual cost of such activities.
						(4)An estimate of
			 the amount of the total cost of such activities to be provided by the
			 Government of the People's Republic of China.
						XIVOther
			 Authorizations
				AMilitary
			 Programs
					1401.Working
			 capital fundsFunds are hereby
			 authorized to be appropriated for fiscal year 2011 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for working capital and revolving funds, as specified in the
			 funding table in section 4401.
					1402.National
			 Defense Sealift FundFunds are
			 hereby authorized to be appropriated for fiscal year 2011 for the National
			 Defense Sealift Fund, as specified in the funding table in section 4401.
					1403.Defense
			 Health ProgramFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2011 for expenses, not otherwise provided for, for the Defense Health
			 Program, as specified in the funding table in section 4401.
					1404.Chemical
			 Agents and Munitions Destruction, Defense
						(a)Authorization
			 of appropriationsFunds are hereby authorized to be appropriated
			 for the Department of Defense for fiscal year 2011 for expenses, not otherwise
			 provided for, for Chemical Agents and Munitions Destruction, Defense, as
			 specified in the funding table in section 4401.
						(b)UseAmounts
			 authorized to be appropriated under subsection (a) are authorized for—
							(1)the destruction
			 of lethal chemical agents and munitions in accordance with section 1412 of the
			 Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), as amended by
			 section 1411 of this Act; and
							(2)the destruction
			 of chemical warfare materiel of the United States that is not covered by
			 section 1412 of such Act.
							1405.Drug
			 Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2011 for expenses,
			 not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
			 Defense-wide, as specified in the funding table in section 4401.
					1406.Defense
			 Inspector GeneralFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2011 for expenses, not otherwise provided for, for the Office of the
			 Inspector General of the Department of Defense, as specified in the funding
			 table in section 4401.
					BChemical
			 Demilitarization Matters
					1411.Consolidation
			 and reorganization of statutory authority for destruction of United States
			 stockpile of lethal chemical agents and munitions
						(a)Restatement of
			 statutory authority with consolidation and reorganizationSection
			 1412 of the National Defense Authorization Act, 1986 (50 U.S.C. 1521) is
			 amended to read as follows:
							
								1412.Destruction
				of existing stockpile of lethal chemical agents and munitions
									(a)In
				generalThe Secretary of Defense shall, in accordance with the
				provisions of this section, carry out the destruction of the United States'
				stockpile of lethal chemical agents and munitions that exists on November 8,
				1985.
									(b)Date for
				completion(1)The destruction of such
				stockpile shall be completed by the stockpile elimination deadline.
										(2)If the Secretary of Defense
				determines at any time that there will be a delay in meeting the requirement in
				paragraph (1) for the completion of the destruction of chemical weapons by the
				stockpile elimination deadline, the Secretary shall immediately notify the
				Committee on Armed Services of the Senate and the Committee on Armed Services
				of the House of Representatives of that projected delay.
										(3)For purposes of this section, the
				term stockpile elimination deadline means the deadline established
				by the Chemical Weapons Convention, but not later than December 31,
				2017.
										(c)Initiation of
				demilitarization operationsThe Secretary of Defense may not
				initiate destruction of the chemical munitions stockpile stored at a site until
				the following support measures are in place:
										(1)Support measures
				that are required by Department of Defense and Army chemical surety and
				security program regulations.
										(2)Support measures
				that are required by the general and site chemical munitions demilitarization
				plans specific to that installation.
										(3)Support measures
				that are required by the permits required by the Solid Waste Disposal Act (42
				U.S.C. 6901 et seq.) and the Clean Air Act (42 U.S.C. 7401 et seq.) for
				chemical munitions demilitarization operations at that installation, as
				approved by the appropriate State regulatory agencies.
										(d)Environmental
				protection and use of facilities(1)In carrying out the
				requirement of subsection (a), the Secretary of Defense shall provide
				for—
											(A)maximum protection for the
				environment, the general public, and the personnel who are involved in the
				destruction of the lethal chemical agents and munitions referred to in
				subsection (a), including but not limited to the use of technologies and
				procedures that will minimize risk to the public at each site; and
											(B)adequate and safe facilities designed
				solely for the destruction of lethal chemical agents and munitions.
											(2)Facilities constructed to carry out
				this section shall, when no longer needed for the purposes for which they were
				constructed, be disposed of in accordance with applicable laws and regulations
				and mutual agreements between the Secretary of the Army and the Governor of the
				State in which the facility is located.
										(3)(A)Facilities constructed
				to carry out this section may not be used for a purpose other than the
				destruction of the stockpile of lethal chemical agents and munitions that
				exists on November 8, 1985.
											(B)The prohibition in subparagraph (A)
				shall not apply with respect to items designated by the Secretary of Defense as
				lethal chemical agents, munitions, or related materials after November 8, 1985,
				if the State in which a destruction facility is located issues the appropriate
				permit or permits for the destruction of such items at the facility.
											(e)Grants and
				cooperative agreements(1)(A)In order to carry out
				subsection (d)(1)(A), the Secretary of Defense may make grants to State and
				local governments and to tribal organizations (either directly or through the
				Federal Emergency Management Agency) to assist those governments and tribal
				organizations in carrying out functions relating to emergency preparedness and
				response in connection with the disposal of the lethal chemical agents and
				munitions referred to in subsection (a). Funds available to the Department of
				Defense for the purpose of carrying out this section may be used for such
				grants.
											(B)Additionally, the Secretary may
				provide funds through cooperative agreements with State and local governments,
				and with tribal organizations, for the purpose of assisting them in processing,
				approving, and overseeing permits and licenses necessary for the construction
				and operation of facilities to carry out this section. The Secretary shall
				ensure that funds provided through such a cooperative agreement are used only
				for the purpose set forth in the preceding sentence.
											(C)In this paragraph, the term
				tribal organization has the meaning given that term in section
				4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C.
				450b(l)).
											(2)(A)In coordination with
				the Secretary of the Army and in accordance with agreements between the
				Secretary of the Army and the Administrator of the Federal Emergency Management
				Agency, the Administrator shall carry out a program to provide assistance to
				State and local governments in developing capabilities to respond to
				emergencies involving risks to the public health or safety within their
				jurisdictions that are identified by the Secretary as being risks resulting
				from—
												(i)the storage of lethal chemical agents
				and munitions referred to in subsection (a) at military installations in the
				continental United States; or
												(ii)the destruction of such agents and
				munitions at facilities referred to in subsection (d)(1)(B).
												(B)Assistance may be provided under this
				paragraph for capabilities to respond to emergencies involving an installation
				or facility as described in subparagraph (A) until the earlier of the
				following:
												(i)The date of the completion of all
				grants and cooperative agreements with respect to the installation or facility
				for purposes of this paragraph between the Federal Emergency Management Agency
				and the State and local governments concerned.
												(ii)The date that is 180 days after the
				date of the completion of the destruction of lethal chemical agents and
				munitions at the installation or facility.
												(C)Not later than December 15 of each
				year, the Administrator shall transmit a report to Congress on the activities
				carried out under this paragraph during the fiscal year preceding the fiscal
				year in which the report is submitted.
											(f)Requirement for
				strategic plan(1)The Under Secretary of Defense for
				Acquisition, Technology, and Logistics and the Secretary of the Army shall
				jointly prepare, and from time to time shall update as appropriate, a strategic
				plan for future activities for destruction of the United States' stockpile of
				lethal chemical agents and munitions.
										(2)The plan shall include, at a minimum,
				the following considerations:
											(A)Realistic budgeting for stockpile
				destruction and related support programs.
											(B)Contingency planning for foreseeable
				or anticipated problems.
											(C)A management approach and associated
				actions that address compliance with the obligations of the United States under
				the Chemical Weapons Convention and that take full advantage of opportunities
				to accelerate destruction of the stockpile.
											(3)The Secretary of Defense shall each
				year submit to the Committee on the Armed Services of the Senate and the
				Committee on Armed Services of the House of Representatives the strategic plan
				as most recently prepared and updated under paragraph (1). Such submission
				shall be made each year at the time of the submission to the Congress that year
				of the President's budget for the next fiscal year.
										(g)Management
				organization(1)In carrying out this
				section, the Secretary of Defense shall provide for a management organization
				within the Department of the Army. The Secretary of the Army shall be
				responsible for management of the destruction of agents and munitions at all
				sites except Blue Grass Army Depot, Kentucky, and Pueblo Chemical Depot,
				Colorado
										(2)The program manager for the Assembled
				Chemical Weapons Alternative Program shall be responsible for management of the
				construction, operation, and closure, and any contracting relating thereto, of
				chemical demilitarization activities at Bluegrass Army Depot, Kentucky, and
				Pueblo Army Depot, Colorado, including management of the pilot-scale facility
				phase of the alternative technology selected for the destruction of lethal
				chemical munitions. In performing such management, the program manager shall
				act independently of the Army program manager for Chemical Demilitarization and
				shall report to the Under Secretary of Defense for Acquisition, Technology, and
				Logistics
										(3)The Secretary of Defense shall
				designate a general officer or civilian equivalent as the director of the
				management organization established under paragraph (1). Such officer shall
				have—
											(A)experience in the acquisition,
				storage, and destruction of chemical agents and munitions; and
											(B)outstanding qualifications regarding
				safety in handling chemical agents and munitions.
											(h)Identification
				of funds(1)Funds for carrying out
				this section, including funds for military construction projects necessary to
				carry out this section, shall be set forth in the budget of the Department of
				Defense for any fiscal year as a separate account. Such funds shall not be
				included in the budget accounts for any military department.
										(2)Amounts appropriated to the Secretary
				of Defense for the purpose of carrying out subsection (e) shall be promptly
				made available to the Administrator of the Federal Emergency Management
				Agency.
										(i)Annual
				reports(1)Except as provided by
				paragraph (3), the Secretary of Defense shall transmit, by December 15 each
				year, a report to Congress on the activities carried out under this section
				during the fiscal year ending on September 30 of the calendar year in which the
				report is to be made.
										(2)Each annual report shall include the
				following:
											(A)A site-by-site description of the
				construction, equipment, operation, and dismantling of facilities (during the
				fiscal year for which the report is made) used to carry out the destruction of
				agents and munitions under this section, including any accidents or other
				unplanned occurrences associated with such construction and operation.
											(B)A site-by-site description of actions
				taken to assist State and local governments (either directly or through the
				Federal Emergency Management Agency) in carrying out functions relating to
				emergency preparedness and response in accordance with subsection (e).
											(C)An accounting of all funds expended
				(during such fiscal year) for activities carried out under this section, with a
				separate accounting for amounts expended for—
												(i)the construction of and equipment
				for facilities used for the destruction of agents and munitions;
												(ii)the operation of such
				facilities;
												(iii)the dismantling or other closure
				of such facilities;
												(iv)research and development;
												(v)program management;
												(vi)travel and associated travel costs
				for Citizens' Advisory Commissioners under subsection (m)(7); and
												(vii)grants to State and local
				governments to assist those governments in carrying out functions relating to
				emergency preparedness and response in accordance with subsection (e).
												(D)An assessment of the safety status and
				the integrity of the stockpile of lethal chemical agents and munitions subject
				to this section, including—
												(i)an estimate on how much longer that
				stockpile can continue to be stored safely;
												(ii)a site-by-site assessment of the
				safety of those agents and munitions; and
												(iii)a description of the steps taken
				(to the date of the report) to monitor the safety status of the stockpile and
				to mitigate any further deterioration of that status.
												(3)The Secretary shall transmit the
				final report under paragraph (1) not later than 120 days following the
				completion of activities under this section.
										(j)Semiannual
				reports(1)Not later than March 1
				and September 1 each year until the year in which the United States completes
				the destruction of its entire stockpile of chemical weapons under the terms of
				the Chemical Weapons Convention, the Secretary of Defense shall submit to the
				members and committees of Congress referred to in paragraph (3) a report on the
				implementation by the United States of its chemical weapons destruction
				obligations under the Chemical Weapons Convention.
										(2)Each report under paragraph (1) shall
				include the following:
											(A)The anticipated schedule at the time
				of such report for the completion of destruction of chemical agents, munitions,
				and materiel at each chemical weapons demilitarization facility in the United
				States.
											(B)A description of the options and
				alternatives for accelerating the completion of chemical weapons destruction at
				each such facility, particularly in time to meet the stockpile elimination
				deadline.
											(C)A description of the funding required
				to achieve each of the options for destruction described under subparagraph
				(B), and a detailed life-cycle cost estimate for each of the affected
				facilities included in each such funding profile.
											(D)A description of all actions being
				taken by the United States to accelerate the destruction of its entire
				stockpile of chemical weapons, agents, and materiel in order to meet the
				current stockpile elimination deadline under the Chemical Weapons Convention of
				April 29, 2012, or as soon thereafter as possible.
											(3)The members and committees of
				Congress referred to in this paragraph are—
											(A)the majority leader and the minority
				leader of the Senate and the Committee on Armed Services and the Committee on
				Appropriations of the Senate; and
											(B)the Speaker of the House of
				Representatives, the majority leader and the minority leader of the House of
				Representatives, and the Committee on Armed Services and the Committee on
				Appropriations of the House of Representatives.
											(k)Authorized use
				of toxic chemicalsConsistent with United States obligations
				under the Chemical Weapons Convention, the Secretary of Defense may develop,
				produce, otherwise acquire, retain, transfer, and use toxic chemicals and their
				precursors for purposes not prohibited by the Chemical Weapons Convention if
				the types and quantities of such chemicals and precurors are consistent with
				such purposes, including for protective purposes such as protection against
				toxic chemicals and protection against chemical weapons.
									(l)Surveillance
				and assessment programThe Secretary of Defense shall conduct an
				ongoing comprehensive program of—
										(1)surveillance of
				the existing United States stockpile of chemical weapons; and
										(2)assessment of the
				condition of the stockpile.
										(m)Chemical
				demilitarization citizens’ advisory commissions(1)(A)The Secretary of the
				Army shall establish a citizens’ commission for each State in which there is a
				chemical demilitarization facility under Army management.
											(B)The Assistant Secretary of Defense
				for Nuclear, Chemical, and Biological Defense Programs shall establish a
				chemical demilitarization citizens’ commission in Colorado and in
				Kentucky.
											(C)Each commission under this subsection
				shall be known as the Chemical Demilitarization Citizens
				Advisory Commission’ for the State concerned.
											(2)(A)The Secretary of the
				Army, or the Department of Defense with respect to Colorado and Kentucky, shall
				provide for a representative to meet with each commission established under
				this subsection to receive citizen and State concerns regarding the ongoing
				program for the disposal of the lethal chemical agents and munitions in the
				stockpile referred to in subsection (a) at each of the sites with respect to
				which a commission is established pursuant to paragraph (1).
											(B)The Secretary of the Army shall
				provide for a representative from the Office of the Assistant Secretary of the
				Army (Acquisition, Logistics, and Technology) to meet with each commission
				under Army management.
											(C)The Department of Defense shall
				provide for a representative from the Office of the Assistant Secretary of
				Defense for Nuclear, Chemical, and Biological Defense Programs to meet with the
				commissions in Colorado and Kentucky.
											(3)(A)Each commission under
				this subsection shall be composed of nine members appointed by the Governor of
				the State. Seven of such members shall be citizens from the local affected
				areas in the State. The other two shall be representatives of State government
				who have direct responsibilities related to the chemical demilitarization
				program.
											(B)For purposes of this paragraph,
				affected areas are those areas located within a 50-mile radius of a chemical
				weapons storage site.
											(4)For a period of five years after the
				termination of any commission under this subsection, no corporation,
				partnership, or other organization in which a member of that commission, a
				spouse of a member of that commission, or a natural or adopted child of a
				member of that commission has an ownership interest may be awarded—
											(A)a contract related to the disposal of
				lethal chemical agents or munitions in the stockpile referred to in subsection
				(a); or
											(B)a subcontract under such a
				contract.
											(5)The members of each commission under
				this subsection shall designate the chair of such commission from among the
				members of such commission.
										(6)Each commission under this subsection
				shall meet with a representative from the Army, or the Office of the Assistant
				Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs
				with respect to the commissions in Colorado and Kentucky, upon joint agreement
				between the chair of such commission and that representative. The two parties
				shall meet not less often than twice a year and may meet more often at their
				discretion.
										(7)Members of each commission under this
				subsection shall receive no pay for their involvement in the activities of
				their commissions. Funds appropriated for the Chemical Stockpile
				Demilitarization Program may be used for travel and associated travel costs for
				commissioners of commissions under this subsection when such travel is
				conducted at the invitation of the Assistant Secretary of the Army
				(Acquisition, Logistics, and Technology) or the invitation of the Assistant
				Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs for
				the commissions in Colorado and Kentucky.
										(8)Each commission under this subsection
				shall be terminated after the closure activities required pursuant to
				regulations prescribed by the Administrator of the Environmental Protection
				Agency pursuant to the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) have
				been completed for the chemical agent destruction facility in such commission’s
				State, or upon the request of the Governor of such commission’s State,
				whichever occurs first.
										(n)Incentive
				clauses in chemical demilitarization contracts(1)(A)The Secretary of
				Defense may, for the purpose specified in paragraph (B), authorize the
				inclusion of an incentives clause in any contract for the destruction of the
				United States stockpile of lethal chemical agents and munitions carried out
				pursuant to subsection (a).
											(B)The purpose of a clause referred to
				in subparagraph (A) is to provide the contractor for a chemical
				demilitarization facility an incentive to accelerate the safe elimination of
				the United States chemical weapons stockpile and to reduce the total cost of
				the Chemical Demilitarization Program by providing incentive payments for the
				early completion of destruction operations and the closure of such
				facility.
											(2)(A)An incentives clause
				under this subsection shall permit the contractor for the chemical
				demilitarization facility concerned the opportunity to earn incentive payments
				for the completion of destruction operations and facility closure activities
				within target incentive ranges specified in such clause.
											(B)The maximum incentive payment under
				an incentives clause with respect to a chemical demilitarization facility may
				not exceed the following amounts:
												(i)In the case of an incentive payment
				for the completion of destruction operations within the target incentive range
				specified in such clause, $110,000,000.
												(ii)In the case of an incentive payment
				for the completion of facility closure activities within the target incentive
				range specified in such clause, $55,000,000.
												(C)An incentives clause in a contract
				under this section shall specify the target incentive ranges of costs for
				completion of destruction operations and facility closure activities,
				respectively, as jointly agreed upon by the contracting officer and the
				contractor concerned. An incentives clause shall require a proportionate
				reduction in the maximum incentive payment amounts in the event that the
				contractor exceeds an agreed-upon target cost if such excess costs are the
				responsibility of the contractor.
											(D)The amount of the incentive payment
				earned by a contractor for a chemical demilitarization facility under an
				incentives clause under this subsection shall be based upon a determination by
				the Secretary on how early in the target incentive range specified in such
				clause destruction operations or facility closure activities, as the case may
				be, are completed.
											(E)The provisions of any incentives
				clause under this subsection shall be consistent with the obligation of the
				Secretary of Defense under subsection (d)(1)(A), to provide for maximum
				protection for the environment, the general public, and the personnel who are
				involved in the destruction of the lethal chemical agents and munitions.
											(F)In negotiating the inclusion of an
				incentives clause in a contract under this subsection, the Secretary may
				include in such clause such additional terms and conditions as the Secretary
				considers appropriate.
											(3)(A)No payment may be made
				under an incentives clause under this subsection unless the Secretary
				determines that the contractor concerned has satisfactorily performed its
				duties under such incentives clause.
											(B)An incentives clause under this
				subsection shall specify that the obligation of the Government to make payment
				under such incentives clause is subject to the availability of appropriations
				for that purpose. Amounts appropriated for Chemical Agents and Munitions
				Destruction, Defense, shall be available for payments under incentives clauses
				under this subsection.
											(o)DefinitionsIn
				this section:
										(1)The term
				chemical agent and munition means an agent or munition that,
				through its chemical properties, produces lethal or other damaging effects on
				human beings, except that such term does not include riot control agents,
				chemical herbicides, smoke and other obscuration materials.
										(2)The term Chemical Weapons
				Convention means the Convention on the Prohibition of Development,
				Production, Stockpiling and Use of Chemical Weapons and on Their Destruction,
				with annexes, done at Paris, January 13, 1993, and entered into force April 29,
				1997 (T. Doc. 103–21).
										(3)The term
				lethal chemical agent and munition means a chemical agent or
				munition that is designed to cause death, through its chemical properties, to
				human beings in field concentrations.
										(4)The term
				destruction means, with respect to chemical munitions or
				agents—
											(A)the demolishment
				of such munitions or agents by incineration or by any other means; or
											(B)the dismantling
				or other disposal of such munitions or agents so as to make them useless for
				military purposes and harmless to human beings under normal
				circumstances.
											.
						(b)Repeal of laws
			 restated in section 1412 and obsolete provisions of lawThe
			 following provisions of law are repealed:
							(1)Section 125 of
			 the National Defense Authorization Act for Fiscal Years 1988 and 1989 (Public
			 Law 100–180; 101 Stat. 1043; 50 U.S.C. 1521 note).
							(2)Sections 172,
			 174, 175, and 180 of the National Defense Authorization Act for Fiscal Year
			 1993 (Public Law 102–484; 106 Stat. 2341; 50 U.S.C. 1521 note).
							(3)Section 152 of
			 the National Defense Authorization Act for Fiscal Year 1996 (50 U.S.C. 1521
			 note).
							(4)Section 8065 of
			 the Omnibus Consolidated Appropriations Act, 1997 (50 U.S.C. 1521 note).
							(5)Section 142 of
			 the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (50
			 U.S.C. 1521 note).
							(6)Section 141 of
			 the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65;
			 113 Stat. 537; 50 U.S.C. 1521 note).
							(7)Section 8122 of
			 the Department of Defense Appropriations Act, 2003 (Public Law 107–248; 116
			 Stat. 1566; 50 U.S.C. 1521 note).
							(8)Section 923 of
			 the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public
			 Law 109–364; 120 Stat. 2360; 50 U.S.C. 1521 note).
							(9)Section 8119 of
			 the Department of Defense Appropriations Act, 2008 (Public Law 110–116; 121
			 Stat. 1340; 50 U.S.C. 1521 note).
							(10)Section 922(c)
			 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 283; 50 U.S.C. 1521 note).
							COther
			 Matters
					1421.Authority for
			 transfer of funds to Joint Department of Defense–Department of Veterans Affairs
			 Medical Facility Demonstration Fund for Captain James A. Lovell Health Care
			 Center, Illinois
						(a)Authority for
			 transfer of fundsFunds authorized to be appropriated by section
			 1403 and available for Defense Health Program for operation and maintenance as
			 specified in the funding table in section 4401 may be transferred by the
			 Secretary of Defense to the Joint Department of Defense–Department of Veterans
			 Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of
			 section 1704 of the National Defense Authorization Act for Fiscal Year 2010
			 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such
			 section 1704, any funds so transferred shall be treated as amounts authorized
			 and appropriated for the Department of Defense specifically for such
			 transfer.
						(b)Use of
			 transferred fundsFor purposes of subsection (b) of such section
			 1704, facility operations for which funds transferred under subsection (a) may
			 be used are operations of the Captain James A. Lovell Federal Health Care
			 Center, consisting of the North Chicago Veterans Affairs Medical Center, the
			 Navy Ambulatory Care Center, and supporting facilities designated as a combined
			 Federal medical facility under an operational agreement pursuant to section 706
			 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 455).
						XVOverseas
			 Contingency Operations
				1500.PurposeThe purpose of this title is to authorize
			 appropriations for the Department of Defense for fiscal year 2011 to provide
			 additional funding for overseas contingency operations of the Department of
			 Defense in that fiscal year.
				AAuthorization of
			 Additional Appropriations
					1501.ProcurementFunds are hereby authorized to be
			 appropriated for fiscal year 2011 for procurement accounts for the Army, the
			 Navy and the Marine Corps, the Air Force, and Defense-wide activities, as
			 specified in the funding table in section 4102.
					1502.Research,
			 development, test, and evaluationFunds are hereby authorized to be
			 appropriated for fiscal year 2011 for the use of the Department of Defense for
			 research, development, test, and evaluation, as specified in the funding table
			 in section 4202.
					1503.Operation and
			 maintenanceFunds are hereby
			 authorized to be appropriated for fiscal year 2011 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, as
			 specified in the funding table in section 4302.
					1504.Military
			 personnelFunds are hereby
			 authorized to be appropriated for fiscal year 2011 for the Department of
			 Defense for military personnel in the amount of $15,275,502,000.
					1505.Working
			 capital fundsFunds are hereby
			 authorized to be appropriated for fiscal year 2011 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for working capital and revolving funds, as specified in the
			 funding table in section 4402.
					1506.Defense
			 Health ProgramFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2011 for expenses, not otherwise provided for, for the Defense Health
			 Program, as specified in the funding table in section 4402.
					1507.Drug
			 Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2011 for expenses,
			 not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
			 Defense-wide, as specified in the funding table in section 4402.
					1508.Defense
			 Inspector GeneralFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2011 for expenses, not otherwise provided for, for the Office of the
			 Inspector General of the Department of Defense, as specified in the funding
			 table in section 4402.
					BFinancial
			 Matters
					1521.Treatment as
			 additional authorizationsThe
			 amounts authorized to be appropriated by this title are in addition to amounts
			 otherwise authorized to be appropriated by this Act.
					1522.Special
			 transfer authority
						(a)Authority To
			 Transfer Authorizations
							(1)AuthorityUpon
			 determination by the Secretary of Defense that such action is necessary in the
			 national interest, the Secretary may transfer amounts of authorizations made
			 available to the Department of Defense in this title for fiscal year 2011
			 between any such authorizations for that fiscal year (or any subdivisions
			 thereof). Amounts of authorizations so transferred shall be merged with and be
			 available for the same purposes as the authorization to which
			 transferred.
							(2)LimitationThe
			 total amount of authorizations that the Secretary may transfer under the
			 authority of this subsection may not exceed $4,000,000,000.
							(b)Terms and
			 ConditionsTransfers under this section shall be subject to the
			 same terms and conditions as transfers under section 1001.
						(c)Additional
			 AuthorityThe transfer authority provided by this section is in
			 addition to the transfer authority provided under section 1001.
						COther
			 Matters
					1531.Availability
			 of amounts in Overseas Contingency Operations Transfer Fund solely for detainee
			 operations at United States Naval Station, Guantanamo Bay, CubaOf the amount authorized to be appropriated
			 by section 1503 and available for the Overseas Contingency Operations Transfer
			 Fund as specified in the funding table in section 4302, not more than
			 $105,000,000 shall be available solely for detainee operations at United States
			 Naval Station, Guantanamo Bay, Cuba.
					1532.Limitations
			 on availability of funds in Afghanistan Security Forces Fund
						(a)Limitations
							(1)In
			 generalFunds authorized to
			 be appropriated by section 1507 and available for the Afghanistan Security
			 Forces Fund as specified in the funding table in section 4302 shall be subject
			 to the conditions contained in subsections (b), (c), (e), (f), and (g) of
			 section 1513 of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 122 Stat. 428), as amended by subsections (b), (c), and
			 (d) of this section.
							(2)Prohibition on
			 transfer of fundsFunds described in paragraph (1) shall not be
			 subject to transfer pursuant to the authority in subsection (d) of section 1513
			 of the National Defense Authorization Act for Fiscal Year 2008.
							(b)Availability of
			 funds for non-intelligence activitiesSubsection (b)(1) of
			 section 1513 of the National Defense Authorization Act for Fiscal Year 2008 is
			 amended by striking the period at the end and inserting the following: ,
			 including those forces and personnel of Afghan ministries assigned to or in
			 support of the Major Crimes Task Force..
						(c)Modification of
			 prior notice to Congress on use of fundsSubsection (e) of such
			 section is amended by striking five days and inserting 15
			 days.
						(d)Treatment of
			 certain reports as satisfying requirement for quarterly reports on use of
			 fundsSubsection (g) of such section is amended—
							(1)by striking
			 (g) Quarterly
			 reports.—Not later and inserting the following:
								
									(g)Quarterly
				reports
										(1)In
				generalNot later
										;
				and
							(2)by adding at the
			 end the following new paragraph:
								
									(2)Treatment of
				certain other reports as satisfying report requirementsThe
				Secretary may treat a report submitted under section 9010 of the Department of
				Defense Appropriations Act, 2010 (Public Law 111–118; 123 Stat. 3466), or a
				successor provision of law, with respect to a fiscal-year quarter as satisfying
				the requirements for a report under paragraph (1) with respect to such
				fiscal-year
				quarter.
									.
							1533.Iraq Security
			 Forces Fund
						(a)Use of
			 funds
							(1)In
			 generalFunds authorized to be appropriated by section 1507 and
			 available for the Iraq Security Forces Fund pursuant to the funding table in
			 section 4302 shall be available to the Secretary of Defense for the purpose of
			 allowing the Commander, United States Forces Iraq, to provide assistance to
			 build the minimum essential capabilities of the security forces of the Ministry
			 of Defense and the Ministry of Interior of Iraq.
							(2)Types of
			 assistance authorizedAssistance provided under this section may
			 include the provision of equipment, supplies, services, training, and repair
			 and renovation of facilities and infrastructure.
							(3)Secretary of
			 State concurrenceAssistance may be provided under this section
			 only with the concurrence of the Secretary of State.
							(b)Limitation on
			 obligation of funds pending certain commitment by Government of Iraq
							(1)LimitationOf
			 the amount available to the Iraq Security Forces Fund as described in
			 subsection (a), not more than $500,000,000 may be obligated until the Secretary
			 of Defense determines and certifies to Congress that the Government of Iraq has
			 demonstrated a commitment to each of the following:
								(A)To adequately
			 build the logistics and maintenance capacity of the Iraqi security
			 forces.
								(B)To develop the
			 institutional capacity to manage such forces independently.
								(C)To develop a
			 culture of sustainment for equipment provided or acquired with United States
			 assistance.
								(2)Additional
			 elementsThe certification of the Secretary under paragraph (1)
			 shall include a description of any actions taken by the Government of Iraq
			 that, in the determination of the Secretary, support the determination of the
			 Secretary under paragraph (1).
							(c)Limitation on obligation of funds pending
			 notice on purpose of obligationFunds available to the Iraq Security Forces
			 Fund as described in subsection (a) may not be obligated from the Iraq Security
			 Forces Fund until fifteen days after the date on which the Secretary of Defense
			 notifies the congressional defense committees in writing of the details of the
			 proposed obligation.
						(d)Authority in
			 addition to other authoritiesThe authority to provide assistance
			 under this section is in addition to any other authority to provide assistance
			 to foreign nations.
						(e)Contributions
							(1)Authority to
			 accept contributionsSubject to paragraph (2), the Secretary of
			 Defense may accept contributions of amounts to the Iraq Security Forces Fund
			 for the purposes provided in subsection (a) from any person, foreign
			 government, or international organization. Any amounts so accepted shall be
			 credited to the Iraq Security Forces Fund.
							(2)LimitationThe
			 Secretary may not accept a contribution under this subsection if the acceptance
			 of the contribution would compromise or appear to compromise the integrity of
			 any program of the Department of Defense.
							(3)UseAmounts
			 accepted under this subsection shall be available for assistance authorized by
			 subsection (a).
							(4)Notice to
			 congressThe Secretary shall notify the congressional defense
			 committees, the Committee on Foreign Relations of the Senate, and the Committee
			 on Foreign Affairs of the House of Representatives, in writing, upon the
			 acceptance of any contribution under this subsection. Each notice shall specify
			 the source and amount of any amount so accepted and the use of any amount so
			 accepted.
							(f)Quarterly
			 reports
							(1)In
			 generalNot later than 30 days after the end of each fiscal-year
			 quarter, the Secretary of Defense shall submit to the congressional defense
			 committees a report summarizing the details of any obligation of funds from the
			 Iraq Security Forces Fund during such fiscal-year quarter.
							(2)Treatment of
			 certain other reports as satisfying report requirementsThe
			 Secretary may treat a report submitted under section 9010 of the Department of
			 Defense Appropriations Act, 2010 (Public Law 111–118; 123 Stat. 3466), or a
			 successor provision of law, with respect to a fiscal-year quarter as satisfying
			 the requirements for a report under paragraph (1) with respect to such
			 fiscal-year quarter.
							(g)Repeal of
			 superseded authorityEffective as of October 1, 2010, section
			 1512 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 426) is repealed.
						1534.Projects of
			 Task Force for Business and Stability Operations in Afghanistan and report on
			 economic strategy for Afghanistan
						(a)Projects of
			 Task Force for Business and Stability Operations in Afghanistan
							(1)In
			 generalThe Task Force for Business and Stability Operations in
			 Afghanistan may, subject to the direction and control of the Secretary of
			 Defense, carry out projects in fiscal year 2011 to assist the commander of the
			 United States Central Command in developing a link between United States
			 military operations in Afghanistan under Operation Enduring Freedom and the
			 economic elements of United States national power in order to reduce violence,
			 enhance stability, and restore economic normalcy in Afghanistan through
			 strategic business and economic activities.
							(2)Scope of
			 projectsThe projects carried out under paragraph (1) may include
			 projects that facilitate private investment, industrial development, banking
			 and financial system development, agricultural diversification and
			 revitalization, and energy development in and with respect to
			 Afghanistan.
							(3)FundingThe
			 Secretary may use funds available for overseas contingency operations for
			 operation and maintenance for the Army for additional activities to carry out
			 projects under paragraph (1). The amount of funds used under authority in the
			 preceding sentence may not exceed $150,000,000.
							(4)ReportNot
			 later than October 31, 2011, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the activities of the Task Force
			 for Business and Stability Operations in Afghanistan in support of Operation
			 Enduring Freedom during fiscal year 2011, including a description of the
			 projects carried out under paragraph (1) during that fiscal year.
							(b)Report on
			 economic strategy for Afghanistan
							(1)Report
			 requiredNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of Defense shall, in consultation with the Secretary
			 of State, submit to the appropriate committees of Congress a report on a United
			 States economic strategy for Afghanistan that—
								(A)supports the
			 United States counterinsurgency campaign in Afghanistan;
								(B)promotes economic
			 stabilization in Afghanistan, consistent with a longer-term development plan
			 for Afghanistan; and
								(C)enhances the
			 establishment of sustainable institutions in Afghanistan.
								(2)ElementsThe
			 report required by paragraph (1) shall include the following:
								(A)An identification
			 of the sectors within the Afghanistan economy that offer the greatest economic
			 opportunities to support the purposes of the United States economic strategy
			 for Afghanistan set forth under paragraph (1).
								(B)An assessment of
			 the capabilities of the Afghanistan Government to increase revenue generation
			 to meet its own operational and developmental costs in the short-term,
			 medium-term, and long-term.
								(C)An assessment of
			 the infrastructure (water, power, rail, road) required to underpin economic
			 development in Afghanistan.
								(D)A description of
			 the potential role in the economic strategy for Afghanistan of each of the
			 following:
									(i)Private sector
			 investment, including investment by and through the Overseas Private Investment
			 Corporation.
									(ii)Efforts to
			 promote public-private partnerships.
									(iii)Community
			 development grants, including through the Afghanistan National Solidarity
			 Program, and public works projects.
									(iv)The
			 International Bank for Reconstruction and Development and the Asian Development
			 Bank.
									(v)Efforts to
			 promote trade, including efforts by and through the Export-Import Bank of the
			 United States.
									(vi)Department of
			 Defense policies to promote economic stabilization and development, including
			 an expanded Afghanistan First procurement policy and efforts by the Department
			 to enhance transportation, electrification, and communications networks both
			 within Afghanistan and between Afghanistan and neighboring countries.
									(E)An evaluation of
			 the regional dimension of an economic strategy for Afghanistan, including a
			 description of economic areas suitable for regional collaboration and a
			 prioritization among such areas for attention under the strategy.
								(F)A timeline and
			 milestones for activities that can promote economic stabilization, development,
			 and sustainability in Afghanistan in the short-term, medium-term, and
			 long-term.
								(G)Recommendations
			 on the assignment of responsibilities within the Department of Defense, and
			 among the department and agencies of the Government of the United States, for
			 carrying out the economic strategy for Afghanistan.
								(H)Metrics for
			 assessing progress under the economic strategy for Afghanistan.
								(3)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—
								(A)the Committees on
			 Armed Services, Foreign Relations, and Appropriations of the Senate; and
								(B)the Committees on
			 Armed Services, Foreign Affairs, and Appropriations of the House of
			 Representatives.
								1535.Report on
			 management controls and oversight mechanisms for the Joint Improvised Explosive
			 Device Defeat Organization
						(a)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report setting forth a review of the current management controls
			 and oversight mechanisms for the Joint Improvised Explosive Device Defeat
			 Organization.
						(b)ElementsThe
			 report required by subsection (a) shall include, at a minimum, the
			 following:
							(1)A description of
			 the current management structure and reporting relationships of the Joint
			 Improvised Explosive Device Defeat Organization.
							(2)Such
			 recommendations for modifications to the current management structure and
			 reporting relationships of the Joint Improvised Explosive Device Defeat
			 Organization as the Secretary considers appropriate to ensure appropriate
			 management control and oversight of the operations and activities of the
			 organization.
							(3)An assessment of
			 the degree to which acquisition professionals from the military departments are
			 included in the organization of the Joint Improvised Explosive Device Defeat
			 Organization, and an assessment whether further actions are needed to
			 strengthen the role and participation of acquisition professionals from the
			 military departments in funding and development decisions of the
			 organization.
							(4)An assessment of
			 the departmental controls of the Joint Improvised Explosive Device Defeat
			 Organization, including systems for identifying and addressing material
			 weaknesses in such departmental controls.
							(5)An assessment of
			 the data collection and metrics used to determine the effectiveness of the
			 initiatives and investments of the Joint Improvised Explosive Device Defeat
			 Organization and to make any needed adjustments in such initiatives and
			 investments.
							(6)An assessment
			 whether the Joint Improvised Explosive Device Defeat Organization and the Armed
			 Forces are performing activities that are duplicative and, if so, a
			 determination who should perform such activities.
							1536.Sense of
			 Congress on support for integrated civilian-military training for civilian
			 personnel deploying to AfghanistanIt is the sense of Congress that the
			 Secretary of Defense should, in consultation with the Secretary of State and
			 the Administrator of the United States Agency for International Development,
			 continue to support integrated civilian-military training for civilians
			 deploying to serve in Afghanistan, including through the allocation of military
			 and civilian personnel, trainers, and other resources for that purpose.
						
						
							
								
									TITLE
					 XLI—PROCUREMENT 
									
								
							
						
						
							
								
									SEC. 4101.
					 PROCUREMENT.
									
								
							
						
						
							
								
									PROCUREMENT (In
					 Thousands of Dollars)
									
									LineItemFY 2011
					 RequestSenate
					 ChangeSenate
					 Authorized
									
									QtyCostQtyCostQtyCost
									
								
								
									AIRCRAFT PROCUREMENT,
					 ARMY
									
									AIRCRAFT
									
									FIXED WING
									
									1 JOINT CARGO AIRCRAFT (JCA)00
									
									2 C–12 CARGO AIRPLANE00
									
									3 AERIAL COMMON SENSOR (ACS) (MIP)88,48388,483
									
									4 MQ–1 UAV26459,31026459,310
									
									5 RQ–11 (RAVEN)31220,15231220,152
									
									6 BCT UNMANNED AERIAL VEH (UAVS) INCR 144,20644,206
									
									ROTARY
									
									8 HELICOPTER, LIGHT UTILITY (LUH)50305,27250305,272
									
									9 AH–64 APACHE BLOCK III16390,5715,50016396,071
									
									9  LESS: ADVANCE
					 PROCUREMENT (PY)–57,890–57,890
									
									 AH–64 fuselage
					 manufacturing[5,500]
									
									10  ADVANCE PROCUREMENT
					 (CY)161,150161,150
									
									11 UH–60 BLACKHAWK (MYP)721,352,786721,352,786
									
									11  LESS: ADVANCE PROCUREMENT
					 (PY)–102,220–102,220
									
									12  ADVANCE PROCUREMENT
					 (CY)100,532100,532
									
									13 CH–47 HELICOPTER401,151,969401,151,969
									
									13  LESS: ADVANCE PROCUREMENT
					 (PY)–50,676–50,676
									
									14  ADVANCE PROCUREMENT
					 (CY)57,75657,756
									
									15 HELICOPTER NEW TRAINING9,3839,383
									
									MODIFICATION OF
					 AIRCRAFT
									
									16 C12 AIRCRAFT MODS00
									
									17 MQ–1 PAYLOAD—UAS100,413100,413
									
									18 MQ–1 WEAPONIZATION—UAS14,72914,729
									
									19 GUARDRAIL MODS (MIP)29,899–24,2005,699
									
									 Guardrail common sensor[–24,200]
									
									20 MULTI SENSOR ABN RECON (MIP)16,98116,981
									
									21 AH–64 MODS393,769393,769
									
									21  LESS: ADVANCE PROCUREMENT
					 (PY)00
									
									22  ADVANCE PROCUREMENT
					 (CY)00
									
									23 CH–47 CARGO HELICOPTER MODS (MYP)66,20766,207
									
									23  LESS: ADVANCE PROCUREMENT
					 (PY)00
									
									24  ADVANCE PROCUREMENT
					 (CY)00
									
									25 UTILITY/CARGO AIRPLANE MODS13,71613,716
									
									26 AIRCRAFT LONG RANGE MODS814814
									
									27 UTILITY HELICOPTER MODS63,08563,085
									
									28 KIOWA WARRIOR94,40094,400
									
									29 AIRBORNE AVIONICS219,425219,425
									
									30 GATM ROLLUP100,862100,862
									
									31 RQ–7 UAV MODS505,015505,015
									
									SPARES AND REPAIR
					 PARTS
									
									34 SPARE PARTS (AIR)7,3287,328
									
									SUPPORT EQUIPMENT AND
					 FACILITIES
									
									GROUND SUPPORT
					 AVIONICS
									
									35 AIRCRAFT SURVIVABILITY EQUIPMENT24,47824,478
									
									36 ASE INFRARED CM174,222174,222
									
									OTHER SUPPORT
									
									37 AVIONICS SUPPORT EQUIPMENT4,8854,885
									
									38 COMMON GROUND EQUIPMENT76,12976,129
									
									39 AIRCREW INTEGRATED SYSTEMS52,4233,00055,423
									
									 Air warrior survival vest ensemble
					 reset program[3,000]
									
									40 AIR TRAFFIC CONTROL82,84482,844
									
									41 INDUSTRIAL FACILITIES1,5671,567
									
									42 LAUNCHER, 2.75 ROCKET2,8922,892
									
									43 AIRBORNE COMMUNICATIONS00
									
									
									
									TOTAL, AIRCRAFT PROCUREMENT, ARMY5,976,867–15,7005,961,167
									
									
									
									MISSILE PROCUREMENT,
					 ARMY
									
									OTHER MISSILES
									
									SURFACE-TO-AIR MISSILE
					 SYSTEM
									
									1 PATRIOT SYSTEM SUMMARY78480,24778480,247
									
									2 SURFACE-LAUNCHED AMRAAM SYSTEM SUMMARY:116,732116,732
									
									2  LESS: ADVANCE
					 PROCUREMENT (PY)00
									
									3  ADVANCE PROCUREMENT
					 (CY)00
									
									AIR-TO-SURFACE MISSILE
					 SYSTEM
									
									4 HELLFIRE SYS SUMMARY24031,88124031,881
									
									ANTI-TANK/ASSAULT MISSILE
					 SYS
									
									5 JAVELIN (AAWS-M) SYSTEM SUMMARY715163,929715163,929
									
									6 TOW 2 SYSTEM SUMMARY30,32630,326
									
									6  LESS: ADVANCE
					 PROCUREMENT (PY)00
									
									7  ADVANCE PROCUREMENT
					 (CY)48,35548,355
									
									8 BCT NON LINE OF SIGHT LAUNCH SYSTEM—INCREME350,574–350,5740
									
									 Program termination[–350,574]
									
									9 GUIDED MLRS ROCKET (GMLRS)2,592291,0412,592291,041
									
									10 MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)2,05815,8862,05815,886
									
									11 HIGH MOBILITY ARTILLERY ROCKET SYSTEM (HIMARS44211,51744211,517
									
									MODIFICATION OF
					 MISSILES
									
									MODIFICATIONS
									
									12 PATRIOT MODS57,170133,600190,770
									
									 Patriot upgrades[133,600]
									
									13 ITAS/TOW MODS13,28113,281
									
									14 MLRS MODS8,2178,217
									
									15 HIMARS MODIFICATIONS39,37139,371
									
									16 HELLFIRE MODIFICATIONS1010
									
									SPARES AND REPAIR
					 PARTS
									
									17 SPARES AND REPAIR PARTS19,56919,569
									
									SUPPORT EQUIPMENT &
					 FACILITIES
									
									18 AIR DEFENSE TARGETS3,6133,613
									
									19 ITEMS LESS THAN $5.0M (MISSILES)1,2081,208
									
									20 PRODUCTION BASE SUPPORT4,5104,510
									
									
									
									TOTAL, MISSILE PROCUREMENT, ARMY1,887,437–216,9741,670,463
									
									
									
									PROCUREMENT OF W&TCV,
					 ARMY
									
									TRACKED COMBAT
					 VEHICLES
									
									1 BRADLEY PROGRAM00
									
									2 BRADLEY TRAINING DEVICES (MOD)00
									
									3 ABRAMS TANK TRAINING DEVICES00
									
									4 STRYKER VEHICLE83299,54583299,545
									
									5 FUTURE COMBAT SYSTEMS: (FCS)00
									
									5  LESS: ADVANCE
					 PROCUREMENT (PY)00
									
									6  ADVANCE PROCUREMENT
					 (CY)00
									
									7 FCS SPIN OUTS41,87141,871
									
									7  LESS: ADVANCE
					 PROCUREMENT (PY)–41,871–41,871
									
									8  ADVANCE PROCUREMENT
					 (CY)00
									
									MODIFICATION OF TRACKED COMBAT
					 VEHICLES
									
									9 STRYKER (MOD)146,352146,352
									
									10 FIST VEHICLE (MOD)31,08331,083
									
									11 BRADLEY PROGRAM (MOD)215,133215,133
									
									12 HOWITZER, MED SP FT 155MM M109A6 (MOD)105,277–105,2770
									
									 Program delay[–105,277]
									
									13 IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)1769,6091769,609
									
									14 ARMORED BREACHER VEHICLE1777,9301777,930
									
									15 M88 FOV MODS9,1579,157
									
									16 JOINT ASSAULT BRIDGE944,133944,133
									
									17 M1 ABRAMS TANK (MOD)230,907230,907
									
									18 ABRAMS UPGRADE PROGRAM21183,00021183,000
									
									SUPPORT EQUIPMENT &
					 FACILITIES
									
									19 PRODUCTION BASE SUPPORT (TCV-WTCV)3,1453,145
									
									WEAPONS AND OTHER COMBAT
					 VEHICLES
									
									20 HOWITZER, LIGHT, TOWED, 105MM, M11925,57525,575
									
									21 M240 MEDIUM MACHINE GUN (7.62MM)1,65528,1791,65528,179
									
									22 MACHINE GUN, CAL .50 M2 ROLL5,90079,4965,90079,496
									
									23 LIGHTWEIGHT .50 CALIBER MACHINE GUN35018,94135018,941
									
									24 M249 SAW MACHINE GUN (5.56MM)00
									
									25 MK–19 GRENADE MACHINE GUN (40MM)2384,4652384,465
									
									26 MORTAR SYSTEMS13817,08213817,082
									
									27 M107, CAL. 50, SNIPER RIFLE235235
									
									28 XM320 GRENADE LAUNCHER MODULE (GLM)3,86916,2823,86916,282
									
									29 M110 SEMI-AUTOMATIC SNIPER SYSTEM (SASS)1555,1591555,159
									
									30 M4 CARBINE11,49420,18011,49420,180
									
									31 SHOTGUN, MODULAR ACCESSORY SYSTEM (MASS)3,6597,1533,6597,153
									
									32 COMMON REMOTELY OPERATED WEAPONS STATION (CRO00
									
									33 
					 HANDGUN5,0003,3715,0003,371
									
									34 HOWITZER LT WT 155MM (T)00
									
									MOD OF WEAPONS AND OTHER COMBAT
					 VEH
									
									35 MK–19 GRENADE MACHINE GUN MODS4,2864,286
									
									36 M4 CARBINE MODS14,04414,044
									
									37 M2 50 CAL MACHINE GUN MODS06,0006,000
									
									 M2A1 quick change barrel
					 kits[6,000]
									
									38 M249 SAW MACHINE GUN MODS5,9225,922
									
									39 M240 MEDIUM MACHINE GUN MODS15,85215,852
									
									40 M119 MODIFICATIONS39,81039,810
									
									41 M16 RIFLE MODS3,8553,855
									
									42 M14 7.62 RIFLE MODS00
									
									43 MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)6,0836,083
									
									SUPPORT EQUIPMENT &
					 FACILITIES
									
									44 ITEMS LESS THAN $5.0M (WOCV-WTCV)00
									
									45 PRODUCTION BASE SUPPORT (WOCV-WTCV)7,8697,869
									
									46 INDUSTRIAL PREPAREDNESS409409
									
									47 SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)4,0424,042
									
									48 CLOSED ACCOUNT ADJUSTMENTS00
									
									
									
									TOTAL, PROCUREMENT OF W&TCV, ARMY1,723,561–99,2771,624,284
									
									
									
									PROCUREMENT OF AMMUNITION,
					 ARMY
									
									AMMUNITION
									
									SMALL/MEDIUM CAL
					 AMMUNITION
									
									1 CTG, 5.56MM, ALL TYPES195,406195,406
									
									2 CTG, 7.62MM, ALL TYPES79,62279,622
									
									3 CTG, HANDGUN, ALL TYPES5,3775,377
									
									4 CTG, .50 CAL, ALL TYPES160,712160,712
									
									5 CTG, 20MM, ALL TYPES00
									
									6 CTG, 25MM, ALL TYPES15,88715,887
									
									7 CTG, 30MM, ALL TYPES95,22295,222
									
									8 CTG, 40MM, ALL TYPES167,632167,632
									
									MORTAR AMMUNITION
									
									9 60MM MORTAR, ALL TYPES14,34014,340
									
									10 81MM MORTAR, ALL TYPES24,03624,036
									
									11 120MM MORTAR, ALL TYPES96,335–28,60067,735
									
									 APMI unit cost savings[–28,600]
									
									TANK AMMUNITION
									
									12 CTG TANK 105MM: ALL TYPES7,7947,794
									
									13 CTG, TANK, 120MM, ALL TYPES114,798114,798
									
									ARTILLERY
					 AMMUNITION
									
									14 CTG, ARTY, 75MM: ALL TYPES7,3297,329
									
									15 CTG, ARTY, 105MM: ALL TYPES76,65876,658
									
									16 CTG, ARTY, 155MM, ALL TYPES45,75245,752
									
									17 PROJ 155MM EXTENDED RANGE XM98262,11462,114
									
									18 MODULAR ARTILLERY CHARGE SYSTEM (MACS), ALL T29,30929,309
									
									ARTILLERY FUZES
									
									19 ARTILLERY FUZES, ALL TYPES25,04725,047
									
									MINES
									
									20 MINES, ALL TYPES817817
									
									21 MINE, CLEARING CHARGE, ALL TYPES8,0008,000
									
									NETWORKED
					 MUNITIONS
									
									22 SPIDER NETWORK MUNITIONS, ALL TYPES53,00553,005
									
									23 SCORPION, INTELLIGENT MUNITIONS SYSTEM , ALL10,24610,246
									
									ROCKETS
									
									24 SHOULDER LAUNCHED MUNITIONS, ALL TYPES43,87343,873
									
									25 ROCKET, HYDRA 70, ALL TYPES120,628120,628
									
									OTHER AMMUNITION
									
									26 DEMOLITION MUNITIONS, ALL TYPES19,82419,824
									
									27 GRENADES, ALL TYPES41,80341,803
									
									28 SIGNALS, ALL TYPES39,47239,472
									
									29 SIMULATORS, ALL TYPES11,38911,389
									
									MISCELLANEOUS
									
									30 AMMO COMPONENTS, ALL TYPES17,49917,499
									
									31 NON-LETHAL AMMUNITION, ALL TYPES5,2665,266
									
									32 CAD/PAD ALL TYPES5,3225,322
									
									33 ITEMS LESS THAN $5 MILLION9,7689,768
									
									34 AMMUNITION PECULIAR EQUIPMENT12,72112,721
									
									35 FIRST DESTINATION TRANSPORTATION (AMMO)11,78611,786
									
									36 CLOSEOUT LIABILITIES100100
									
									PRODUCTION BASE
					 SUPPORT
									
									37 PROVISION OF INDUSTRIAL FACILITIES144,368144,368
									
									38 LAYAWAY OF INDUSTRIAL FACILITIES9,5049,504
									
									39 MAINTENANCE OF INACTIVE FACILITIES9,0259,025
									
									40 CONVENTIONAL MUNITIONS DEMILITARIZATION, ALL178,367178,367
									
									41 ARMS INITIATIVE3,2613,261
									
									
									
									TOTAL, PROCUREMENT OF AMMUNITION, ARMY1,979,414–28,6001,950,814
									
									
									
									OTHER PROCUREMENT,
					 ARMY
									
									TACTICAL AND SUPPORT
					 VEHICLES
									
									TACTICAL VEHICLES
									
									1 TACTICAL TRAILERS/DOLLY SETS2,35925,5605,0002,35930,560
									
									 Efficiency and safety mods to Heavy
					 Expanded Mobility Ammunition Trailer[5,000]
									
									2 SEMITRAILERS, FLATBED:39138,71339138,713
									
									3 SEMITRAILERS, TANKERS00
									
									4 HI MOB MULTI-PURP WHLD VEH (HMMWV)00
									
									5 FAMILY OF MEDIUM TACTICAL VEH (FMTV)2,960918,1952,960918,195
									
									6 FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIPMEN21,31721,317
									
									7 FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)549,741549,741
									
									8 PLS ESP100,108100,108
									
									9 ARMORED SECURITY VEHICLES (ASV)94114,47894114,478
									
									10 MINE PROTECTION VEHICLE FAMILY230,978230,978
									
									11 FAMILY OF MINE RESISTANT AMBUSH PROTEC (MRAP)00
									
									12 TRUCK, TRACTOR, LINE HAUL, M915/M9165537,5195537,519
									
									13 HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV P708173,565708173,565
									
									14 HMMWV RECAPITALIZATION PROGRAM00
									
									15 MODIFICATION OF IN SVC EQUIP349,256349,256
									
									16 ITEMS LESS THAN $5.0M (TAC VEH)00
									
									17 TOWING DEVICE-FIFTH WHEEL234234
									
									18 AMC CRITICAL ITEMS, OPA1746746
									
									NON-TACTICAL
					 VEHICLES
									
									19 HEAVY ARMORED SEDAN41,87541,875
									
									20 PASSENGER CARRYING VEHICLES3,3233,323
									
									21 NONTACTICAL VEHICLES, OTHER19,58619,586
									
									COMMUNICATIONS AND ELECTRONICS
					 EQUIPMENT
									
									COMM—JOINT
					 COMMUNICATIONS
									
									22 VEHICLE MTD MINE DECTE00
									
									23 JOINT COMBAT IDENTIFICATION MARKING SYSTEM11,41111,411
									
									24 WIN-T—GROUND FORCES TACTICAL NETWORK421,798421,798
									
									25 JCSE EQUIPMENT (USREDCOM)4,6904,690
									
									COMM—SATELLITE
					 COMMUNICATIONS
									
									26 DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS (S115,744115,744
									
									27 SHF TERM14,19814,198
									
									28 SAT TERM, EMUT (SPACE)662662
									
									29 NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE)32,19351,20083,393
									
									 Procurement of additional
					 systems[51,200]
									
									30 SMART-T (SPACE)10,28510,285
									
									31 SCAMP (SPACE)930930
									
									32 GLOBAL BRDCST SVC—GBS4,5864,586
									
									33 MOD OF IN-SVC EQUIP (TAC SAT)1,5061,506
									
									COMM—COMBAT SUPPORT
					 COMM
									
									34 MOD-IN-SERVICE PROFILER938938
									
									COMM—C3 SYSTEM
									
									35 ARMY GLOBAL CMD & CONTROL SYS (AGCCS)20,38720,387
									
									COMM—COMBAT
					 COMMUNICATIONS
									
									36 ARMY DATA DISTRIBUTION SYSTEM (DATA RADIO)700700
									
									37 JOINT TACTICAL RADIO SYSTEM209,568209,568
									
									38 RADIO TERMINAL SET, MIDS LVT(2)5,7965,796
									
									39 SINCGARS FAMILY14,50414,504
									
									40 AMC CRITICAL ITEMS—OPA23,8603,860
									
									41 MULTI-PURPOSE INFORMATIONS OPERATIONS SYSEMS9,5019,501
									
									42 COMMS-ELEC EQUIP FIELDING5,9655,965
									
									43 SPIDER APLA REMOTE CONTROL UNIT26,35826,358
									
									44 IMS REMOTE CONTROL UNIT6,6036,603
									
									45 SOLDIER ENHANCEMENT PROGRAM COMM/ELECTRONICS5,1255,125
									
									46 COMBAT SURVIVOR EVADER LOCATOR (CSEL)2,3972,397
									
									47 RADIO, IMPROVED HF (COTS) FAMILY9,9839,983
									
									48 MEDICAL COMM FOR CBT CASUALTY CARE (MC4)23,60623,606
									
									COMM—INTELLIGENCE
					 COMM
									
									49 CI AUTOMATION ARCHITECTURE1,4651,465
									
									INFORMATION
					 SECURITY
									
									50 TSEC—ARMY KEY MGT SYS (AKMS)25,95925,959
									
									51 INFORMATION SYSTEM SECURITY PROGRAM-ISSP63,34063,340
									
									COMM—LONG HAUL
					 COMMUNICATIONS
									
									52 TERRESTRIAL TRANSMISSION137137
									
									53 BASE SUPPORT COMMUNICATIONS28,40628,406
									
									54 WW TECH CON IMP PROG (WWTCIP)11,56611,566
									
									COMM—BASE
					 COMMUNICATIONS
									
									55 INFORMATION SYSTEMS201,08155,000256,081
									
									 Tactical local area
					 network[55,000]
									
									56 DEFENSE MESSAGE SYSTEM (DMS)6,2646,264
									
									57 INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM(178,242178,242
									
									58 PENTAGON INFORMATION MGT AND TELECOM10,42710,427
									
									ELECT EQUIP—NAT INTEL PROG
					 (NIP)
									
									ELECT EQUIP—TACT INT REL ACT
					 (TIARA)
									
									63 ALL SOURCE ANALYSIS SYS (ASAS)00
									
									64 JTT/CIBS-M3,3213,321
									
									65 PROPHET GROUND71,51771,517
									
									66 TACTICAL UNMANNED AERIAL SYS (TUAS)00
									
									67 SMALL UNMANNED AERIAL SYSTEM (SUAS)00
									
									68 DIGITAL TOPOGRAPHIC SPT SYS (DTSS)441441
									
									69 DRUG INTERDICTION PROGRAM (DIP) (TIARA)00
									
									70 DCGS-A (MIP)137,424137,424
									
									71 JOINT TACTICAL GROUND STATION (JTAGS)9,2799,279
									
									72 TROJAN (MIP)28,34528,345
									
									73 MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)7,6027,602
									
									74 CI HUMINT AUTO REPRTING AND COLL(CHARCS) (MIP7,4167,416
									
									75 ITEMS LESS THAN $5.0M (MIP)18,72118,721
									
									ELECT EQUIP—ELECTRONIC WARFARE
					 (EW)
									
									76 LIGHTWEIGHT COUNTER MORTAR RADAR32,98047,10080,080
									
									 Procurement of additional
					 systems[47,100]
									
									77 WARLOCK24,12724,127
									
									78 BCT UNATTENDED GROUND SENSOR29,718–29,7180
									
									 Program reduction[–29,718]
									
									79 COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES1,3941,394
									
									80 CI MODERNIZATION1,2631,263
									
									ELECT EQUIP—TACTICAL SURV. (TAC
					 SURV)
									
									81 FAAD GBS91,46791,467
									
									82 SENTINEL MODS30,97630,976
									
									83 SENSE THROUGH THE WALL (STTW)24,93924,939
									
									84 NIGHT VISION DEVICES70,52870,528
									
									85 LONG RANGE ADVANCED SCOUT SURVEILLANCE SYSTEM255,641255,641
									
									86 NIGHT VISION, THERMAL WPN SIGHT248,899248,899
									
									87 SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF8,5208,520
									
									88 RADIATION MONITORING SYSTEMS00
									
									89 COUNTER-ROCKET, ARTILLERY & MORTAR (C-RAM)2,0882,088
									
									90 BASE EXPEDITIONARY TARGETING AND SURV SYS00
									
									91 ARTILLERY ACCURACY EQUIP6,0426,042
									
									92 MOD OF IN-SVC EQUIP (MMS)00
									
									93 ENHANCED PORTABLE INDUCTIVE ARTILLERY FUZE SE00
									
									94 PROFILER4,4084,408
									
									95 MOD OF IN-SVC EQUIP (FIREFINDER RADARS)2,8432,843
									
									96 FORCE
					 XXI BATTLE CMD BRIGADE & BELOW (FBCB2)39,78639,786
									
									97 JOINT BATTLE COMMAND—PLATFORM (JBC-P)147147
									
									98 LIGHTWEIGHT LASER DESIGNATOR/RANGEFINDER (LLD65,97065,970
									
									99 COMPUTER BALLISTICS: LHMBC XM32815815
									
									100MORTAR FIRE CONTROL SYSTEM16,47516,475
									
									101COUNTERFIRE RADARS275,867275,867
									
									102ENHANCED SENSOR & MONITORING SYSTEM2,0622,062
									
									ELECT EQUIP—TACTICAL C2
					 SYSTEMS
									
									103TACTICAL OPERATIONS CENTERS53,76853,768
									
									104FIRE SUPPORT C2 FAMILY49,07716,20065,277
									
									 Forward entry devices[16,200]
									
									105BATTLE COMMAND SUSTAINMENT SUPPORT SYSTEM (BC25,86625,866
									
									106FAAD C242,51142,511
									
									107AIR & MSL DEFENSE PLANNING & CONTROL SYS (AMD57,03857,038
									
									108KNIGHT FAMILY120,723120,723
									
									109LIFE CYCLE SOFTWARE SUPPORT (LCSS)1,7101,710
									
									110AUTOMATIC IDENTIFICATION TECHNOLOGY10,85810,858
									
									111TC AIMS II10,45710,457
									
									112JOINT NETWORK MANAGEMENT SYSTEM (JNMS)00
									
									113TACTICAL INTERNET MANAGER1,5941,594
									
									114NETWORK MANAGEMENT INITIALIZATION AND SERVICE18,49218,492
									
									115MANEUVER CONTROL SYSTEM (MCS)96,16296,162
									
									116SINGLE ARMY LOGISTICS ENTERPRISE (SALE)99,81999,819
									
									117RECONNAISSANCE AND SURVEYING INSTRUMENT SET15,46615,466
									
									118MOUNTED BATTLE COMMAND ON THE MOVE (MBCOTM)00
									
									ELECT
					 EQUIP—AUTOMATION
									
									119GENERAL FUND ENTERPRISE BUSINESS SYSTEM97,85897,858
									
									120ARMY TRAINING MODERNIZATION36,15836,158
									
									121AUTOMATED DATA PROCESSING EQUIP203,864203,864
									
									122CSS COMMUNICATIONS39,81139,811
									
									123RESERVE COMPONENT AUTOMATION SYS (RCAS)39,36039,360
									
									ELECT EQUIP—AUDIO VISUAL SYS
					 (A/V)
									
									124ITEMS LESS THAN $5.0M (A/V)663663
									
									125ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)6,4676,467
									
									ELECT EQUIP—MODS TACTICAL
					 SYS/EQ
									
									126WEAPONIZATION OF UNMANNED AERIAL SYSTEM (UAS)00
									
									ELECT
					 EQUIP—SUPPORT
									
									127ITEMS UNDER $5M (SSE)00
									
									128PRODUCTION BASE SUPPORT (C-E)542542
									
									129BCT NETWORK176,543176,543
									
									999CLASSIFIED PROGRAMS2,5602,560
									
									OTHER SUPPORT
					 EQUIPMENT
									
									CHEMICAL DEFENSIVE
					 EQUIPMENT
									
									130PROTECTIVE SYSTEMS2,4892,489
									
									131FAMILY OF NON-LETHAL EQUIPMENT (FNLE)9,3059,305
									
									132CBRN SOLDIER PROTECTION180,351180,351
									
									133SMOKE
					 & OBSCURANT FAMILY: SOF (NON AAO ITEM)831831
									
									BRIDGING
					 EQUIPMENT
									
									134TACTICAL BRIDGING62,81715,00077,817
									
									 Line of communication
					 bridge[15,000]
									
									135TACTICAL BRIDGE, FLOAT-RIBBON105,837105,837
									
									ENGINEER (NON-CONSTRUCTION)
					 EQUIPMENT
									
									136HANDHELD STANDOFF MINEFIELD DETECTION SYS-HST43,87143,871
									
									137GRND STANDOFF MINE DETECTION SYSTEM (GSTAMIDS35,0027,00042,002
									
									 Fido explosives detection
					 system[7,000]
									
									138EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)54,09354,093
									
									139< $5M, COUNTERMINE EQUIPMENT3,6553,655
									
									140AERIAL DETECTION00
									
									COMBAT SERVICE SUPPORT
					 EQUIPMENT
									
									141HEATERS AND ECU'S20,61020,610
									
									142LAUNDRIES, SHOWERS AND LATRINES00
									
									143SOLDIER ENHANCEMENT5,4165,416
									
									144LIGHTWEIGHT MAINTENANCE ENCLOSURE (LME)00
									
									145LAND WARRIOR00
									
									146PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)7,8137,813
									
									147GROUND SOLDIER SYSTEM110,524–28,80081,724
									
									 Program reduction—early to
					 need[–28,800]
									
									148MOUNTED SOLDIER SYSTEM38,87238,872
									
									149FORCE PROVIDER41,53941,539
									
									150FIELD FEEDING EQUIPMENT23,82623,826
									
									151CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM69,49669,496
									
									152MOBILE INTEGRATED REMAINS COLLECTION SYSTEM:26,53226,532
									
									153ITEMS LESS THAN $5M (ENG SPT)31,42031,420
									
									PETROLEUM
					 EQUIPMENT
									
									154DISTRIBUTION SYSTEMS, PETROLEUM & WATER175,069175,069
									
									WATER EQUIPMENT
									
									155WATER PURIFICATION SYSTEMS3,5973,597
									
									MEDICAL EQUIPMENT
									
									156COMBAT SUPPORT MEDICAL30,36530,365
									
									MAINTENANCE
					 EQUIPMENT
									
									157MOBILE MAINTENANCE EQUIPMENT SYSTEMS159,285159,285
									
									158ITEMS LESS THAN $5.0M (MAINT EQ)3,7023,702
									
									CONSTRUCTION
					 EQUIPMENT
									
									159GRADER, ROAD MTZD, HVY, 6X4 (CCE)48,37948,379
									
									160SKID STEER LOADER (SSL) FAMILY OF SYSTEM17,49817,498
									
									161SCRAPERS, EARTHMOVING12,45212,452
									
									162DISTR, WATER, SP MIN 2500G SEC/NON-SEC00
									
									163MISSION MODULES—ENGINEERING62,11162,111
									
									164LOADERS7,2057,205
									
									165HYDRAULIC EXCAVATOR8,4588,458
									
									166TRACTOR, FULL TRACKED64,03264,032
									
									167PLANT, ASPHALT MIXING10,78310,783
									
									168HIGH MOBILITY ENGINEER EXCAVATOR (HMEE) FOS64,95964,959
									
									169CONST EQUIP ESP11,06311,063
									
									170ITEMS LESS THAN $5.0M (CONST EQUIP)20,56520,565
									
									RAIL FLOAT CONTAINERIZATION
					 EQUIPMENT
									
									171JOINT HIGH SPEED VESSEL (JHSV)202,764202,764
									
									172HARBORMASTER COMMAND AND CONTROL CENTER (HCCC37,68337,683
									
									173ITEMS LESS THAN $5.0M (FLOAT/RAIL)8,0528,052
									
									GENERATORS
									
									174GENERATORS AND ASSOCIATED EQUIP113,573113,573
									
									MATERIAL HANDLING
					 EQUIPMENT
									
									175ROUGH TERRAIN CONTAINER HANDLER (RTCH)29,46029,460
									
									176FAMILY OF FORKLIFTS12,93612,936
									
									177ALL TERRAIN LIFTING ARMY SYSTEM17,35217,352
									
									TRAINING
					 EQUIPMENT
									
									178COMBAT TRAINING CENTERS SUPPORT23,40023,400
									
									179TRAINING DEVICES, NONSYSTEM297,20026,200323,400
									
									 Operator driving
					 simulator[5,000]
									
									 Immersive group simulation virtual
					 training system[6,000]
									
									 Combat skills marksmanship
					 trainer[6,000]
									
									 Mine resistant ambush protected
					 vehicle virtual trainer[6,000]
									
									 Combined arms collective training
					 facility[3,200]
									
									180CLOSE COMBAT TACTICAL TRAINER64,91264,912
									
									181AVIATION COMBINED ARMS TACTICAL TRAINER (AVCA26,12026,120
									
									182GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING4,9644,964
									
									TEST MEASURE AND DIG EQUIPMENT
					 (TMD)
									
									183CALIBRATION SETS EQUIPMENT38,77838,778
									
									184INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)104,472104,472
									
									185TEST EQUIPMENT MODERNIZATION (TEMOD)19,16619,166
									
									OTHER SUPPORT
					 EQUIPMENT
									
									186RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT42,22942,229
									
									187PHYSICAL SECURITY SYSTEMS (OPA3)56,19556,195
									
									188BASE LEVEL COM'L EQUIPMENT1,8731,873
									
									189MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)103,046103,046
									
									190PRODUCTION BASE SUPPORT (OTH)2,2332,233
									
									191BUILDING, PRE-FAB, RELOCATABLE00
									
									192SPECIAL EQUIPMENT FOR USER TESTING44,48344,483
									
									193AMC CRITICAL ITEMS OPA313,10413,104
									
									194MA89753,8943,894
									
									195BCT UNMANNED GROUND VEHICLE20,04620,046
									
									196BCT TRAINING/LOGISTICS/MANAGEMENT61,58161,581
									
									SPARE AND REPAIR
					 PARTS
									
									OPA2
									
									197INITIAL SPARES—C&E38,70738,707
									
									
									
									TOTAL, OTHER PROCUREMENT, ARMY9,765,808164,1829,929,990
									
									
									
									JOINT IMPR EXPLOSIVE DEV DEFEAT
					 FUND
									
									NETWORK ATTACK
									
									1 ATTACK THE NETWORK00
									
									JIEDDO DEVICE
					 DEFEAT
									
									2 DEFEAT THE DEVICE00
									
									FORCE TRAINING
									
									3 TRAIN THE FORCE00
									
									STAFF AND
					 INFRASTRUCTURE
									
									4 OPERATIONS215,868–215,8680
									
									 Transfer to OCO account[–215,868]
									
									
									
									TOTAL, JOINT IMPR EXPLOSIVE DEV DEFEAT
					 FUND215,868–215,8680
									
									
									
									AIRCRAFT PROCUREMENT,
					 NAVY
									
									COMBAT AIRCRAFT
									
									1 EA–18G121,049,297–45,891121,003,406
									
									1  LESS: ADVANCE
					 PROCUREMENT (PY)–20,496–20,496
									
									 Savings from multiyear
					 procurement[–45,891]
									
									2  ADVANCE PROCUREMENT
					 (CY)55,08155,081
									
									3 F/A–18E/F (FIGHTER) HORNET221,838,0586240,439282,078,497
									
									3  LESS: ADVANCE
					 PROCUREMENT (PY)–53,164–53,164
									
									 Buy 6 additional
					 aircaft[6][325,000]
									
									 Savings from multiyear
					 procurement[–84,561]
									
									4  ADVANCE PROCUREMENT
					 (CY)2,2952,295
									
									5 JOINT STRIKE FIGHTER CV72,146,61172,146,611
									
									5  LESS: ADVANCE
					 PROCUREMENT (PY)–479,518–479,518
									
									6  ADVANCE PROCUREMENT
					 (CY)219,895219,895
									
									7 JSF STOVL132,289,816132,289,816
									
									8  ADVANCE PROCUREMENT
					 (CY)286,326286,326
									
									9 V–22 (MEDIUM LIFT)302,267,628302,267,628
									
									9  LESS: ADVANCE
					 PROCUREMENT (PY)–146,592–146,592
									
									10  ADVANCE PROCUREMENT
					 (CY)81,87581,875
									
									11 UH–1Y/AH–1Z28789,10328789,103
									
									11  LESS: ADVANCE PROCUREMENT
					 (PY)–50,394–50,394
									
									12  ADVANCE PROCUREMENT
					 (CY)69,36069,360
									
									13 MH–60S (MYP)18564,75518564,755
									
									13  LESS: ADVANCE PROCUREMENT
					 (PY)–86,164–86,164
									
									14  ADVANCE PROCUREMENT
					 (CY)70,080070,080
									
									 Economic order quantity funding for
					 MYP[–3,700]
									
									 Advance procurement
					 funding[3,700]
									
									15 MH–60R241,031,797241,031,797
									
									15  LESS: ADVANCE PROCUREMENT
					 (PY)–133,864–133,864
									
									16  ADVANCE PROCUREMENT
					 (CY)162,0060162,006
									
									 Economic order quantity funding for
					 MYP[–32,300]
									
									 Advance procurement
					 funding[32,300]
									
									17 P–8A POSEIDON71,970,33671,970,336
									
									17  LESS: ADVANCE PROCUREMENT
					 (PY)–145,899–145,899
									
									18  ADVANCE PROCUREMENT
					 (CY)166,153166,153
									
									19 E–2D ADV HAWKEYE4913,8164913,816
									
									19  LESS: ADVANCE PROCUREMENT
					 (PY)–94,632–94,632
									
									20  ADVANCE PROCUREMENT
					 (CY)118,619118,619
									
									AIRLIFT AIRCRAFT
									
									21 C–40A00
									
									TRAINER AIRCRAFT
									
									22 JPATS38266,06538266,065
									
									OTHER AIRCRAFT
									
									23 KC–130J33,83233,832
									
									23  LESS: ADVANCE PROCUREMENT
					 (PY)–33,832–33,832
									
									24  ADVANCE PROCUREMENT
					 (CY)00
									
									25 RQ–7 UAV00
									
									26 MQ–8 UAV347,484347,484
									
									27 STUASL0 UAV1823,9121823,912
									
									28 OTHER SUPPORT AIRCRAFT00
									
									MODIFICATION OF
					 AIRCRAFT
									
									29 EA–6 SERIES14,89114,891
									
									30 AEA SYSTEMS33,77233,772
									
									31 AV–8 SERIES19,38619,386
									
									32 F–18 SERIES492,821492,821
									
									33 H–46 SERIES17,68517,685
									
									34 AH–1W SERIES11,01111,011
									
									35 H–53 SERIES25,87125,871
									
									36 SH–60 SERIES67,77967,779
									
									37 H–1 SERIES3,0603,060
									
									38 EP–3 SERIES90,32390,323
									
									39 P–3 SERIES221,982221,982
									
									40 E–2 SERIES47,04647,046
									
									41 TRAINER A/C SERIES23,99923,999
									
									42 C–2A16,02016,020
									
									43 C–130 SERIES17,83917,839
									
									44 FEWSG21,92821,928
									
									45 CARGO/TRANSPORT A/C SERIES16,09216,092
									
									46 E–6 SERIES149,164149,164
									
									47 EXECUTIVE HELICOPTERS SERIES43,44343,443
									
									48 SPECIAL PROJECT AIRCRAFT14,67914,679
									
									49 T–45 SERIES61,51561,515
									
									50 POWER PLANT CHANGES19,94819,948
									
									51 JPATS SERIES1,8311,831
									
									52 AVIATION LIFE SUPPORT MODS8,0848,084
									
									53 COMMON ECM EQUIPMENT21,9475,00026,947
									
									 AN/AAR–47 computer processor
					 upgrade[5,000]
									
									54 COMMON AVIONICS CHANGES101,120101,120
									
									55 COMMON DEFENSIVE WEAPON SYSTEM00
									
									56 ID SYSTEMS20,39720,397
									
									57 RQ–7 SERIES18,12118,121
									
									58 V–22 (TILT/ROTOR ACFT) OSPREY21,98521,985
									
									AIRCRAFT SPARES AND REPAIR
					 PARTS
									
									59 SPARES AND REPAIR PARTS1,244,673423,0001,667,673
									
									 Unfunded requirement for
					 spares[423,000]
									
									AIRCRAFT SUPPORT EQUIP &
					 FACILITIES
									
									60 COMMON GROUND EQUIPMENT322,063322,063
									
									61 AIRCRAFT INDUSTRIAL FACILITIES17,99817,998
									
									62 WAR CONSUMABLES25,24825,248
									
									63 OTHER PRODUCTION CHARGES7,5797,579
									
									64 SPECIAL SUPPORT EQUIPMENT45,91645,916
									
									65 FIRST DESTINATION TRANSPORTATION1,7521,752
									
									66 CANCELLED ACCOUNT ADJUSTMENTS00
									
									
									
									TOTAL, AIRCRAFT PROCUREMENT, NAVY18,508,613622,54819,131,161
									
									
									
									WEAPONS PROCUREMENT,
					 NAVY
									
									BALLISTIC
					 MISSILES
									
									MODIFICATION OF
					 MISSILES
									
									1 TRIDENT II MODS241,106,911241,106,911
									
									SUPPORT EQUIPMENT &
					 FACILITIES
									
									2 MISSILE INDUSTRIAL FACILITIES3,4463,446
									
									OTHER MISSILES
									
									STRATEGIC
					 MISSILES
									
									3 TOMAHAWK196300,178196300,178
									
									TACTICAL MISSILES
									
									4 AMRAAM101155,553101155,553
									
									5 SIDEWINDER14652,29314652,293
									
									6 JSOW333131,141333131,141
									
									7 STANDARD MISSILE67295,92267295,922
									
									8 RAM9074,9769074,976
									
									9 HELLFIRE57543,49557543,495
									
									10 AERIAL TARGETS43,98843,988
									
									11 OTHER MISSILE SUPPORT3,9813,981
									
									MODIFICATION OF
					 MISSILES
									
									12 ESSM3348,1523348,152
									
									13 HARM MODS53,54353,543
									
									14 STANDARD MISSILES MODS61,89661,896
									
									SUPPORT EQUIPMENT &
					 FACILITIES
									
									15 WEAPONS INDUSTRIAL FACILITIES3,28130,00033,281
									
									 Accelerate facility restoration
					 program[30,000]
									
									16 FLEET SATELLITE COMM FOLLOW-ON1534,4921534,492
									
									16  LESS: ADVANCE PROCUREMENT
					 (PY)–28,758–28,758
									
									17  ADVANCE PROCUREMENT
					 (CY)00
									
									ORDNANCE SUPPORT
					 EQUIPMENT
									
									18 ORDNANCE SUPPORT EQUIPMENT52,15252,152
									
									TORPEDOES AND RELATED
					 EQUIPMENT
									
									19 ASW TARGETS10,12310,123
									
									MOD OF TORPEDOES AND RELATED
					 EQUIP
									
									20 MK–54 TORPEDO MODS42,14442,144
									
									21 MK–48 TORPEDO ADCAP MODS43,55943,559
									
									22 QUICKSTRIKE MINE6,0906,090
									
									SUPPORT EQUIPMENT
									
									23 TORPEDO SUPPORT EQUIPMENT43,76643,766
									
									24 ASW RANGE SUPPORT9,5579,557
									
									DESTINATION
					 TRANSPORTATION
									
									25 FIRST DESTINATION TRANSPORTATION3,4943,494
									
									OTHER WEAPONS
									
									GUNS AND GUN
					 MOUNTS
									
									26 SMALL ARMS AND WEAPONS14,31614,316
									
									MODIFICATION OF GUNS AND GUN
					 MOUNTS
									
									27 CIWS MODS41,40841,408
									
									28 COAST GUARD WEAPONS20,65720,657
									
									29 GUN MOUNT MODS43,99111,00054,991
									
									 Mk 110 gun weapon system depot
					 support[6,000]
									
									 Mk 38 Mod 2 gun weapon system depot
					 support[5,000]
									
									30 LCS MODULE WEAPONS9,8089,808
									
									31 CRUISER MODERNIZATION WEAPONS52,42652,426
									
									32 AIRBORNE MINE NEUTRALIZATION SYSTEMS23,00723,007
									
									OTHER
									
									33 MARINE CORPS TACTIAL UNMANNED AERIAL SYSTEM00
									
									34 CANCELLED ACCOUNT ADJUSTMENTS00
									
									SPARES AND REPAIR
					 PARTS
									
									35 SPARES AND REPAIR PARTS58,80658,806
									
									
									
									TOTAL, WEAPONS PROCUREMENT, NAVY3,359,79441,0003,400,794
									
									
									
									PROCUREMENT OF AMMO, NAVY &
					 MC
									
									NAVY AMMUNITION
									
									1 GENERAL PURPOSE BOMBS80,02880,028
									
									2 JDAM00
									
									3 AIRBORNE ROCKETS, ALL TYPES38,72138,721
									
									4 MACHINE GUN AMMUNITION21,00321,003
									
									5 PRACTICE BOMBS33,66633,666
									
									6 CARTRIDGES & CART ACTUATED DEVICES53,66753,667
									
									7 AIR EXPENDABLE COUNTERMEASURES59,62659,626
									
									8 JATOS2,8692,869
									
									9 5
					 INCH/54 GUN AMMUNITION34,49234,492
									
									10 INTERMEDIATE CALIBER GUN AMMUNITION37,23437,234
									
									11 OTHER SHIP GUN AMMUNITION36,27536,275
									
									12 SMALL ARMS & LANDING PARTY AMMO46,19246,192
									
									13 PYROTECHNIC AND DEMOLITION11,31011,310
									
									14 AMMUNITION LESS THAN $5 MILLION4,1054,105
									
									MARINE CORPS
					 AMMUNITION
									
									15 SMALL ARMS AMMUNITION64,83964,839
									
									16 LINEAR CHARGES, ALL TYPES15,32915,329
									
									17 40 MM, ALL TYPES62,83562,835
									
									18 60MM, ALL TYPES17,87717,877
									
									19 81MM, ALL TYPES41,05341,053
									
									20 120MM, ALL TYPES6,4586,458
									
									21 CTG 25MM, ALL TYPES2,9372,937
									
									22 GRENADES, ALL TYPES9,2989,298
									
									23 ROCKETS, ALL TYPES13,99513,995
									
									24 ARTILLERY, ALL TYPES70,42370,423
									
									25 DEMOLITION MUNITIONS, ALL TYPES19,46419,464
									
									26 FUZE, ALL TYPES18,03218,032
									
									27 NON LETHALS3,0093,009
									
									28 AMMO MODERNIZATION8,9858,985
									
									29 ITEMS LESS THAN $5 MILLION4,2694,269
									
									
									
									TOTAL, PROCUREMENT OF AMMO, NAVY & MC817,9910817,991
									
									
									
									SHIPBUILDING & CONVERSION,
					 NAVY
									
									OTHER WARSHIPS
									
									1 CARRIER REPLACEMENT PROGRAM SUBSEQUENT FULL FUNDING
					 (CY)1,731,2561,731,256
									
									1  COMPLETION OF PRIOR
					 YEAR SHIPBUILDING (CY)00
									
									2  ADVANCE PROCUREMENT
					 (CY)908,313908,313
									
									3 VIRGINIA CLASS SUBMARINE25,344,44625,344,446
									
									3  LESS: ADVANCE
					 PROCUREMENT (PY)–1,902,994–1,902,994
									
									3  COMPLETION OF PRIOR
					 YEAR SHIPBUILDING (CY)00
									
									4  ADVANCE PROCUREMENT
					 (CY)1,691,2361,691,236
									
									5 CVN REFUELING OVERHAULS00
									
									5  LESS: ADVANCE
					 PROCUREMENT (PY)00
									
									5  LESS: SUBSEQUENT
					 FULL FUNDING (FY)00
									
									5  SUBSEQUENT FULL
					 FUNDING (CY)1,255,7991,255,799
									
									6  ADVANCE PROCUREMENT
					 (CY)408,037408,037
									
									7 SSBN ERO5,2215,221
									
									7  LESS: ADVANCE
					 PROCUREMENT (PY)–5,221–5,221
									
									7  COMPLETION OF PRIOR
					 YEAR SHIPBUILDING (CY)00
									
									8  ADVANCE PROCUREMENT
					 (CY)00
									
									9 DDG 1000186,312186,312
									
									9  LESS: ADVANCE
					 PROCUREMENT (PY)00
									
									9  LESS: SUBSEQUENT
					 FULL FUNDING (FY)00
									
									9  SUBSEQUENT FULL
					 FUNDING (CY)00
									
									10 DDG–5123,499,40023,499,400
									
									10  LESS: ADVANCE PROCUREMENT
					 (PY)–577,210–577,210
									
									11  ADVANCE PROCUREMENT
					 (CY)47,98447,984
									
									12 LITTORAL COMBAT SHIP21,230,98421,230,984
									
									13  ADVANCE PROCUREMENT
					 (CY)278,351278,351
									
									AMPHIBIOUS SHIPS
									
									14 LPD–1700
									
									14  LESS: ADVANCE PROCUREMENT
					 (PY)00
									
									14  LESS: SUBSEQUENT FULL FUNDING
					 (FY)00
									
									14  SUBSEQUENT FULL FUNDING
					 (CY)00
									
									14  COMPLETION OF PRIOR YEAR SHIPBUILDING
					 (CY)00
									
									15  ADVANCE PROCUREMENT
					 (CY)00
									
									16 LHA REPLACEMENT13,397,89213,397,892
									
									16  LESS: ADVANCE PROCUREMENT
					 (PY)–347,243–347,243
									
									16  LESS: SUBSEQUENT FULL FUNDING
					 (FY)–2,100,752–2,100,752
									
									16  COMPLETION OF PRIOR YEAR SHIPBUILDING
					 (CY)00
									
									17  ADVANCE PROCUREMENT
					 (CY)00
									
									18 INTRATHEATER CONNECTOR1180,7031180,703
									
									AUXILIARIES, CRAFT AND PRIOR YR
					 PROGRAM COST
									
									19 OCEANOGRAPHIC SHIPS188,561188,561
									
									20 OUTFITTING306,640306,640
									
									21 SERVICE CRAFT13,77013,770
									
									22 LCAC SLEP483,035483,035
									
									23 CANCELLED ACCOUNT ADJUSTMENTS00
									
									
									
									TOTAL, SHIPBUILDING & CONVERSION,
					 NAVY15,724,520015,724,520
									
									
									
									OTHER PROCUREMENT,
					 NAVY
									
									SHIPS SUPPORT
					 EQUIPMENT
									
									SHIP PROPULSION
					 EQUIPMENT
									
									1 LM–2500 GAS TURBINE12,13712,137
									
									2 ALLISON 501K GAS TURBINE14,92314,923
									
									3 OTHER PROPULSION EQUIPMENT00
									
									NAVIGATION
					 EQUIPMENT
									
									4 OTHER NAVIGATION EQUIPMENT23,16723,167
									
									PERISCOPES
									
									5 SUB PERISCOPES & IMAGING EQUIP85,61985,619
									
									OTHER SHIPBOARD
					 EQUIPMENT
									
									6 DDG MOD296,691296,691
									
									7 FIREFIGHTING EQUIPMENT11,97411,974
									
									8 COMMAND AND CONTROL SWITCHBOARD3,9623,962
									
									9 POLLUTION CONTROL EQUIPMENT25,61425,614
									
									10 SUBMARINE SUPPORT EQUIPMENT7,7307,730
									
									11 VIRGINIA CLASS SUPPORT EQUIPMENT132,0394,800136,839
									
									 Tube test equipment[4,800]
									
									12 SUBMARINE BATTERIES44,05744,057
									
									13 STRATEGIC PLATFORM SUPPORT EQUIP22,81122,811
									
									14 DSSP EQUIPMENT3,8693,869
									
									15 CG MODERNIZATION356,958356,958
									
									16 LCAC9,1429,142
									
									17 MINESWEEPING EQUIPMENT00
									
									18 UNDERWATER EOD PROGRAMS15,90815,908
									
									19 ITEMS LESS THAN $5 MILLION126,8426,500133,342
									
									 Remote monitoring and troubleshooting
					 [2,900]
									
									 Helicopter hangar door
					 upgrades[3,600]
									
									20 CHEMICAL WARFARE DETECTORS7,4707,470
									
									21 SUBMARINE LIFE SUPPORT SYSTEM13,01613,016
									
									REACTOR PLANT
					 EQUIPMENT
									
									22 REACTOR POWER UNITS438,503438,503
									
									23 REACTOR COMPONENTS266,469266,469
									
									OCEAN ENGINEERING
									
									24 DIVING AND SALVAGE EQUIPMENT10,22710,227
									
									SMALL BOATS
									
									25 STANDARD BOATS27,7254,40032,125
									
									 Range support vehicle[4,400]
									
									TRAINING
					 EQUIPMENT
									
									26 OTHER SHIPS TRAINING EQUIPMENT16,09416,094
									
									PRODUCTION FACILITIES
					 EQUIPMENT
									
									27 OPERATING FORCES IPE49,85649,856
									
									OTHER SHIP
					 SUPPORT
									
									28 NUCLEAR ALTERATIONS116,829116,829
									
									29 LCS MODULES82,95182,951
									
									LOGISTIC SUPPORT
									
									30 LSD MIDLIFE106,612106,612
									
									COMMUNICATIONS & ELECTRONICS
					 EQUIP
									
									SHIP RADARS
									
									31 RADAR SUPPORT12,03012,030
									
									SHIP SONARS
									
									32 SPQ–9B RADAR8,8878,887
									
									33 AN/SQQ–89 SURF ASW COMBAT SYSTEM87,21987,219
									
									34 SSN ACOUSTICS237,015237,015
									
									35 UNDERSEA WARFARE SUPPORT EQUIPMENT29,64129,641
									
									36 SONAR SWITCHES AND TRANSDUCERS14,05614,056
									
									ASW ELECTRONIC
					 EQUIPMENT
									
									37 SUBMARINE ACOUSTIC WARFARE SYSTEM20,73920,739
									
									38 SSTD2,2062,206
									
									39 FIXED SURVEILLANCE SYSTEM57,48157,481
									
									40 SURTASS8,4688,468
									
									41 TACTICAL SUPPORT CENTER18,58618,586
									
									ELECTRONIC WARFARE
					 EQUIPMENT
									
									42 AN/SLQ–3249,67749,677
									
									RECONNAISSANCE
					 EQUIPMENT
									
									43 SHIPBOARD IW EXPLOIT105,624105,624
									
									44 AUTOMATED IDENTIFICATION SYSTEM (AIS)1,2991,299
									
									SUBMARINE SURVEILLANCE
					 EQUIPMENT
									
									45 SUBMARINE SUPPORT EQUIPMENT PROG71,55871,558
									
									OTHER SHIP ELECTRONIC
					 EQUIPMENT
									
									46 COOPERATIVE ENGAGEMENT CAPABILITY31,09131,091
									
									47 TRUSTED INFORMATION SYSTEM (TIS)338338
									
									48 NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)33,35833,358
									
									49 ATDLS2,2732,273
									
									50 NAVY COMMAND AND CONTROL SYSTEM (NCCS)8,9208,920
									
									51 MINESWEEPING SYSTEM REPLACEMENT81,44181,441
									
									52 SHALLOW WATER MCM9,2369,236
									
									53 NAVSTAR GPS RECEIVERS (SPACE)9,3199,319
									
									54 ARMED FORCES RADIO AND TV3,3283,328
									
									55 STRATEGIC PLATFORM SUPPORT EQUIP4,2484,248
									
									TRAINING
					 EQUIPMENT
									
									56 OTHER TRAINING EQUIPMENT29,06129,061
									
									AVIATION ELECTRONIC
					 EQUIPMENT
									
									57 MATCALS16,74716,747
									
									58 SHIPBOARD AIR TRAFFIC CONTROL7,6587,658
									
									59 AUTOMATIC CARRIER LANDING SYSTEM15,16915,169
									
									60 NATIONAL AIR SPACE SYSTEM17,53117,531
									
									61 AIR STATION SUPPORT EQUIPMENT6,8516,851
									
									62 MICROWAVE LANDING SYSTEM8,5518,551
									
									63 ID SYSTEMS29,57229,572
									
									64 TAC A/C MISSION PLANNING SYS(TAMPS)9,0989,098
									
									OTHER SHORE ELECTRONIC
					 EQUIPMENT
									
									65 DEPLOYABLE JOINT COMMAND AND CONT8,5428,542
									
									66 TADIX-B6,9096,909
									
									67 GCCS-M EQUIPMENT TACTICAL/MOBILE9,8329,832
									
									68 DCGS-N16,63416,634
									
									69 CANES34,39834,398
									
									70 RADIAC6,1046,104
									
									71 CANES-INTELL10,43210,432
									
									72 GPETE5,8615,861
									
									73 INTEG COMBAT SYSTEM TEST FACILITY4,4454,445
									
									74 EMI CONTROL INSTRUMENTATION4,7374,737
									
									75 ITEMS LESS THAN $5 MILLION51,04851,048
									
									SHIPBOARD
					 COMMUNICATIONS
									
									76 SHIPBOARD TACTICAL COMMUNICATIONS00
									
									77 PORTABLE RADIOS00
									
									78 SHIP COMMUNICATIONS AUTOMATION260,551260,551
									
									79 MARITIME DOMAIN AWARENESS (MDA)9,2509,250
									
									80 COMMUNICATIONS ITEMS UNDER $5M39,84639,846
									
									SUBMARINE
					 COMMUNICATIONS
									
									81 SUBMARINE BROADCAST SUPPORT00
									
									82 SUBMARINE COMMUNICATION EQUIPMENT59,01359,013
									
									SATELLITE
					 COMMUNICATIONS
									
									83 SATELLITE COMMUNICATIONS SYSTEMS28,66528,665
									
									84 NAVY MULTIBAND TERMINAL (NMT)161,021161,021
									
									SHORE
					 COMMUNICATIONS
									
									85 JCS COMMUNICATIONS EQUIPMENT2,2562,256
									
									86 ELECTRICAL POWER SYSTEMS1,3091,309
									
									87 NAVAL SHORE COMMUNICATIONS3,4223,422
									
									CRYPTOGRAPHIC
					 EQUIPMENT
									
									88 INFO SYSTEMS SECURITY PROGRAM (ISSP)120,529120,529
									
									CRYPTOLOGIC
					 EQUIPMENT
									
									89 CRYPTOLOGIC COMMUNICATIONS EQUIP18,32218,322
									
									OTHER ELECTRONIC
					 SUPPORT
									
									90 COAST GUARD EQUIPMENT20,18920,189
									
									DRUG INTERDICTION
					 SUPPORT
									
									91 OTHER DRUG INTERDICTION SUPPORT00
									
									AVIATION SUPPORT
					 EQUIPMENT
									
									SONOBUOYS
									
									92 SONOBUOYS—ALL TYPES87,84687,846
									
									AIRCRAFT SUPPORT
					 EQUIPMENT
									
									93 WEAPONS RANGE SUPPORT EQUIPMENT51,74251,742
									
									94 EXPEDITIONARY AIRFIELDS8,4298,429
									
									95 AIRCRAFT REARMING EQUIPMENT11,13411,134
									
									96 AIRCRAFT LAUNCH & RECOVERY EQUIPMENT37,06337,063
									
									97 METEOROLOGICAL EQUIPMENT25,58125,581
									
									98 OTHER PHOTOGRAPHIC EQUIPMENT1,5731,573
									
									99 AVIATION LIFE SUPPORT40,69640,696
									
									100AIRBORNE MINE COUNTERMEASURES35,85535,855
									
									101LAMPS MK III SHIPBOARD EQUIPMENT20,66220,662
									
									102PORTABLE ELECTRONIC MAINTENANCE AIDS12,81212,812
									
									103OTHER AVIATION SUPPORT EQUIPMENT12,01812,018
									
									ORDNANCE SUPPORT
					 EQUIPMENT
									
									SHIP GUN SYSTEM
					 EQUIPMENT
									
									104NAVAL FIRES CONTROL SYSTEM1,0861,086
									
									105GUN FIRE CONTROL EQUIPMENT8,0768,076
									
									SHIP MISSILE SYSTEMS
					 EQUIPMENT
									
									106NATO SEASPARROW11,12111,121
									
									107RAM GMLS11,80511,805
									
									108SHIP SELF DEFENSE SYSTEM54,29054,290
									
									109AEGIS SUPPORT EQUIPMENT162,307162,307
									
									110TOMAHAWK SUPPORT EQUIPMENT88,69888,698
									
									111VERTICAL LAUNCH SYSTEMS5,6985,698
									
									FBM SUPPORT
					 EQUIPMENT
									
									112STRATEGIC MISSILE SYSTEMS EQUIP184,034184,034
									
									ASW SUPPORT
					 EQUIPMENT
									
									113SSN COMBAT CONTROL SYSTEMS88,00488,004
									
									114SUBMARINE ASW SUPPORT EQUIPMENT5,2825,282
									
									115SURFACE ASW SUPPORT EQUIPMENT8,3238,323
									
									116ASW RANGE SUPPORT EQUIPMENT7,1217,121
									
									OTHER ORDNANCE SUPPORT
					 EQUIPMENT
									
									117EXPLOSIVE ORDNANCE DISPOSAL EQUIP58,28858,288
									
									118ITEMS LESS THAN $5 MILLION3,5463,546
									
									OTHER EXPENDABLE
					 ORDNANCE
									
									119ANTI-SHIP MISSILE DECOY SYSTEM36,58836,588
									
									120SURFACE TRAINING DEVICE MODS7,3377,337
									
									121SUBMARINE TRAINING DEVICE MODS34,51934,519
									
									CIVIL ENGINEERING SUPPORT
					 EQUIP
									
									CIVIL ENGINEERING SUPPORT
					 EQUIPMENT
									
									122PASSENGER CARRYING VEHICLES3,7193,719
									
									123GENERAL PURPOSE TRUCKS584584
									
									124CONSTRUCTION & MAINTENANCE EQUIP13,93513,935
									
									125FIRE FIGHTING EQUIPMENT12,85312,853
									
									126TACTICAL VEHICLES31,74131,741
									
									127AMPHIBIOUS EQUIPMENT3,1323,132
									
									128POLLUTION CONTROL EQUIPMENT5,1545,154
									
									129ITEMS UNDER $5 MILLION24,77024,770
									
									130PHYSICAL SECURITY VEHICLES1,1281,128
									
									SUPPLY SUPPORT
					 EQUIPMENT
									
									131MATERIALS HANDLING EQUIPMENT15,50415,504
									
									132OTHER SUPPLY SUPPORT EQUIPMENT6,6556,655
									
									133FIRST DESTINATION TRANSPORTATION6,3156,315
									
									134SPECIAL PURPOSE SUPPLY SYSTEMS66,54966,549
									
									PERSONNEL & COMMAND SUPPORT
					 EQUIP
									
									TRAINING DEVICES
									
									135TRAINING SUPPORT EQUIPMENT11,42911,429
									
									COMMAND SUPPORT
					 EQUIPMENT
									
									137COMMAND SUPPORT EQUIPMENT47,3065,90053,206
									
									 Man overboard
					 indicators[5,900]
									
									138EDUCATION SUPPORT EQUIPMENT2,0672,067
									
									139MEDICAL SUPPORT EQUIPMENT7,6797,679
									
									141NAVAL MIP SUPPORT EQUIPMENT1,4331,433
									
									143OPERATING FORCES SUPPORT EQUIPMENT12,75412,754
									
									144C4ISR EQUIPMENT5,3175,317
									
									145ENVIRONMENTAL SUPPORT EQUIPMENT20,03320,033
									
									146PHYSICAL SECURITY EQUIPMENT154,805154,805
									
									147ENTERPRISE INFORMATION TECHNOLOGY377,353377,353
									
									OTHER
									
									148CANCELLED ACCOUNT ADJUSTMENTS00
									
									999CLASSIFIED PROGRAMS19,76719,767
									
									SPARES AND REPAIR
					 PARTS
									
									149SPARES AND REPAIR PARTS215,906215,906
									
									
									
									TOTAL, OTHER PROCUREMENT, NAVY6,450,20821,6006,471,808
									
									
									
									PROCUREMENT, MARINE
					 CORPS
									
									WEAPONS AND COMBAT
					 VEHICLES
									
									TRACKED COMBAT
					 VEHICLES
									
									1 AAV7A1 PIP7,7497,749
									
									2 LAV PIP41,27741,277
									
									3 M1A1 FIREPOWER ENHANCEMENTS00
									
									ARTILLERY AND OTHER
					 WEAPONS
									
									4 EXPEDITIONARY FIRE SUPPORT SYSTEM109,723109,723
									
									5 155MM LIGHTWEIGHT TOWED HOWITZER210,356210,356
									
									6 HIGH MOBILITY ARTILLERY ROCKET SYSTEM22,23022,230
									
									7 WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION26,09126,091
									
									WEAPONS
									
									8 MODULAR WEAPON SYSTEM00
									
									OTHER SUPPORT
									
									9 MODIFICATION KITS40,91640,916
									
									10 WEAPONS ENHANCEMENT PROGRAM13,11513,115
									
									GUIDED MISSILES AND
					 EQUIPMENT
									
									GUIDED MISSILES
									
									11 GROUND BASED AIR DEFENSE5,1755,175
									
									12 JAVELIN00
									
									13 FOLLOW ON TO SMAW21,57021,570
									
									14 ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)20,31520,315
									
									OTHER SUPPORT
									
									15 MODIFICATION KITS3,7983,798
									
									COMMUNICATIONS & ELECTRONICS
					 EQUIPMENT
									
									COMMAND AND CONTROL
					 SYSTEMS
									
									16 UNIT OPERATIONS CENTER10,77610,776
									
									REPAIR AND TEST
					 EQUIPMENT
									
									17 REPAIR AND TEST EQUIPMENT25,63625,636
									
									OTHER SUPPORT
					 (TEL)
									
									18 COMBAT SUPPORT SYSTEM32,87732,877
									
									19 MODIFICATION KITS00
									
									COMMAND AND CONTROL SYSTEM
					 (NON-TEL)
									
									20 ITEMS UNDER $5 MILLION (COMM & ELEC)3,4053,405
									
									21 AIR OPERATIONS C2 SYSTEMS67,56867,568
									
									RADAR + EQUIPMENT
					 (NON-TEL)
									
									22 RADAR SYSTEMS860860
									
									INTELL/COMM EQUIPMENT
					 (NON-TEL)
									
									23 FIRE SUPPORT SYSTEM3,9063,906
									
									24 INTELLIGENCE SUPPORT EQUIPMENT92,37792,377
									
									25 RQ–11 UAV1632,4901632,490
									
									26 DCGS-MC4,5824,582
									
									OTHER COMM/ELEC EQUIPMENT
					 (NON-TEL)
									
									27 NIGHT VISION EQUIPMENT00
									
									OTHER SUPPORT
					 (NON-TEL)
									
									28 COMMON COMPUTER RESOURCES258,947258,947
									
									29 COMMAND POST SYSTEMS33,02133,021
									
									30 RADIO SYSTEMS40,55140,551
									
									31 COMM SWITCHING & CONTROL SYSTEMS32,27932,279
									
									32 COMM & ELEC INFRASTRUCTURE SUPPORT15,27815,278
									
									SUPPORT VEHICLES
									
									ADMINISTRATIVE
					 VEHICLES
									
									33 COMMERCIAL PASSENGER VEHICLES1,1571,157
									
									34 COMMERCIAL CARGO VEHICLES12,69612,696
									
									TACTICAL VEHICLES
									
									35 5/4T TRUCK HMMWV (MYP)174,849174,849
									
									36 MOTOR TRANSPORT MODIFICATIONS5,2535,253
									
									37 MEDIUM TACTICAL VEHICLE REPLACEMENT11,72111,721
									
									38 LOGISTICS VEHICLE SYSTEM REP550133,827550133,827
									
									39 FAMILY OF TACTICAL TRAILERS19,15619,156
									
									40 TRAILERS8,0758,075
									
									OTHER SUPPORT
									
									41 ITEMS LESS THAN $5 MILLION6,0166,016
									
									ENGINEER AND OTHER
					 EQUIPMENT
									
									ENGINEER AND OTHER
					 EQUIPMENT
									
									42 ENVIRONMENTAL CONTROL EQUIP ASSORT5,1105,110
									
									43 BULK LIQUID EQUIPMENT10,74310,743
									
									44 TACTICAL FUEL SYSTEMS29,33029,330
									
									45 POWER EQUIPMENT ASSORTED19,41919,419
									
									46 AMPHIBIOUS SUPPORT EQUIPMENT11,71811,718
									
									47 EOD SYSTEMS64,09364,093
									
									MATERIALS HANDLING
					 EQUIPMENT
									
									48 PHYSICAL SECURITY EQUIPMENT16,41916,419
									
									49 GARRISON MOBILE ENGINEER EQUIPMENT (GMEE)10,97610,976
									
									50 MATERIAL HANDLING EQUIP24,37624,376
									
									51 FIRST DESTINATION TRANSPORTATION2,7482,748
									
									GENERAL PROPERTY
									
									52 FIELD MEDICAL EQUIPMENT6,7226,722
									
									53 TRAINING DEVICES5,6685,668
									
									54 CONTAINER FAMILY897897
									
									55 FAMILY OF CONSTRUCTION EQUIPMENT18,26118,261
									
									56 FAMILY OF INTERNALLY TRANSPORTABLE VEH (ITV)00
									
									57 BRIDGE BOATS12,56712,567
									
									58 RAPID DEPLOYABLE KITCHEN4,2834,283
									
									OTHER SUPPORT
									
									59 ITEMS LESS THAN $5 MILLION7,5727,572
									
									SPARES AND REPAIR
					 PARTS
									
									60 SPARES AND REPAIR PARTS13,52413,524
									
									
									
									TOTAL, PROCUREMENT, MARINE CORPS1,344,04401,344,044
									
									
									
									AIRCRAFT PROCUREMENT, AIR
					 FORCE
									
									COMBAT AIRCRAFT
									
									TACTICAL FORCES
									
									1 F–35224,007,842224,007,842
									
									1  LESS: ADVANCE
					 PROCUREMENT (PY)–278,600–278,600
									
									2  ADVANCE PROCUREMENT
					 (CY)257,000257,000
									
									3 F–22A158,039158,039
									
									3  LESS: ADVANCE
					 PROCUREMENT (PY)00
									
									4  ADVANCE PROCUREMENT
					 (CY)00
									
									AIRLIFT AIRCRAFT
									
									TACTICAL AIRLIFT
									
									5 C–17A (MYP)14,283114,400128,683
									
									 USAF-requested transfer from C–17
					 post production support (APAF 88)[114,400]
									
									OTHER AIRLIFT
									
									6 C–130J8566,1678566,167
									
									6  LESS: ADVANCE
					 PROCUREMENT (PY)–102,900–102,900
									
									7  ADVANCE PROCUREMENT
					 (CY)48,00048,000
									
									8 HC–130J4349,3004349,300
									
									9  ADVANCE PROCUREMENT
					 (CY)10,00010,000
									
									10 MC–130J5467,4655467,465
									
									11  ADVANCE PROCUREMENT
					 (CY)60,00060,000
									
									12 HC/MC–130 RECAP137,360137,360
									
									12  LESS: ADVANCE PROCUREMENT
					 (PY)–137,360–137,360
									
									13  ADVANCE PROCUREMENT
					 (CY)00
									
									14 JOINT CARGO AIRCRAFT8351,2008351,200
									
									TRAINER AIRCRAFT
									
									UPT TRAINERS
									
									15 LIGHT MOBILITY AIRCRAFT1565,6991565,699
									
									16 USAFA POWERED FLIGHT PROGRAM124,099124,099
									
									OPERATIONAL
					 TRAINERS
									
									17 JPATS00
									
									OTHER AIRCRAFT
									
									HELICOPTERS
									
									18 COM VERT LIFT SPT PLATFORM (UH–1N
					 Replace) ADVANCE PROCUREMENT (CY)6,4326,432
									
									19 V22 OSPREY5415,1505415,150
									
									19  LESS: ADVANCE PROCUREMENT
					 (PY)–22,052–22,052
									
									20  ADVANCE PROCUREMENT
					 (CY)13,62113,621
									
									MISSION SUPPORT
					 AIRCRAFT
									
									21 C–29A FLIGHT INSPECTION ACFT00
									
									22 C–12 A00
									
									23 C–4000
									
									24 CIVIL AIR PATROL A/C2,4242,424
									
									25 HH–60M OPERATIONAL LOSS REPLACEMENT3104,4473104,447
									
									26 RQ–1100
									
									27 STUASL03,2533,253
									
									OTHER AIRCRAFT
									
									28 TARGET DRONES985,505985,505
									
									29 C–37A252,000252,000
									
									30 RQ–4 UAV4762,6784762,678
									
									30  LESS: ADVANCE PROCUREMENT
					 (PY)–113,049–113,049
									
									31  ADVANCE PROCUREMENT
					 (CY)90,20090,200
									
									32 MC 130 IN BA 049,9329,932
									
									33 MQ–100
									
									34 MQ–936863,595–18,30036845,295
									
									 Airborne signals intelligence
					 payload[–18,300]
									
									MODIFICATION OF INSERVICE
					 AIRCRAFT
									
									STRATEGIC
					 AIRCRAFT
									
									35 B–2A63,37163,371
									
									35  LESS: ADVANCE PROCUREMENT
					 (PY)00
									
									36  ADVANCE PROCUREMENT
					 (CY)00
									
									37 B–1B200,090200,090
									
									38 B–5269,07469,074
									
									TACTICAL AIRCRAFT
									
									39 A–10165,361165,361
									
									40 F–15302,235302,235
									
									41 F–16167,188167,188
									
									42 F–22A492,199492,199
									
									43 F–35 MODIFICATIONS123,936123,936
									
									AIRLIFT AIRCRAFT
									
									44 C–5848,669848,669
									
									44  LESS: ADVANCE PROCUREMENT
					 (PY)–108,300–108,300
									
									45  ADVANCE PROCUREMENT
					 (CY)166,900166,900
									
									46 C–9C1010
									
									47 C–17A351,614351,614
									
									48 C–21339339
									
									49 C–32A12,11312,113
									
									50 C–37A12,16212,162
									
									TRAINER AIRCRAFT
									
									51 GLIDER MODS120120
									
									52 T–624,64424,644
									
									53 T–18383
									
									54 T–3828,28828,288
									
									55 T–4300
									
									OTHER AIRCRAFT
									
									56 KC–10A (ATCA)13,77713,777
									
									57 C–127,6457,645
									
									58 MC–12W10,82610,826
									
									59 C–20 MODS736736
									
									60 VC–25A MOD13,17513,175
									
									61 C–4010,69710,697
									
									62 C–130257,339257,339
									
									63 C–130 MODS INTEL3,9633,963
									
									64 C130J MODS80,20580,205
									
									65 C–13544,2286,00050,228
									
									 LAIRCM for KC–135
					 aircraft[11,000]
									
									 Delay in starting Block 45 upgrade
					 program[–5,000]
									
									66 COMPASS CALL MODS176,558176,558
									
									67 DARP105,540105,540
									
									68 E–3195,163195,163
									
									69 E–437,52637,526
									
									70 E–8188,504102,500291,004
									
									 Maintain JSTARS re-engining at
					 original plan level[102,500]
									
									71 H–12,4572,457
									
									72 H–6011,63011,630
									
									73 RQ–4 UAV MODS119,415119,415
									
									74 HC/MC–130 MODIFICATIONS1,9441,944
									
									75 OTHER AIRCRAFT159,423–116,40043,023
									
									 Transfer FAB-T funds to PE 33601F
					 (RDAF 180)[–116,400]
									
									76 MQ–1 MODS208,213208,213
									
									77 MQ–9 MODS108,922108,922
									
									78 MQ–9 PAYLOAD—UAS115,383115,383
									
									79 CV–22 MODS13,96413,964
									
									AIRCRAFT SPARES AND REPAIR
					 PARTS
									
									80 INITIAL SPARES/REPAIR PARTS622,020622,020
									
									AIRCRAFT SUPT EQUIPMENT &
					 FACILITIES
									
									COMMON SUPPORT
					 EQUIPMENT
									
									81 AIRCRAFT REPLACEMENT SUPPORT EQUIP91,70191,701
									
									POST PRODUCTION
					 SUPPORT
									
									82 B–16,7916,791
									
									83 B–2A26,21726,217
									
									84 B–523,4433,443
									
									85 C–5195195
									
									86 C–500
									
									87 KC–10A (ATCA)5,7025,702
									
									88 C–17A153,347–114,40038,947
									
									 USAF-requested transfer to C–17
					 procurement (APAF 5)[–114,400]
									
									89 C–13028,29528,295
									
									90 EC–130J00
									
									91 F–1521,59921,599
									
									92 F–1617,83817,838
									
									93 T–69,4509,450
									
									94 OTHER AIRCRAFT53,95353,953
									
									95 T–100
									
									INDUSTRIAL
					 PREPAREDNESS
									
									96 INDUSTRIAL RESPONSIVENESS24,61924,619
									
									WAR CONSUMABLES
									
									97 WAR CONSUMABLES92,93992,939
									
									OTHER PRODUCTION
					 CHARGES
									
									98 OTHER PRODUCTION CHARGES1,079,7421,079,742
									
									99 OTHER PRODUCTION CHARGES—MQ–137,50037,500
									
									CLASSIFIED PROGRAMS
									
									OTHER PRODUCTION
					 CHARGES—SOF
									
									103CANCELLED ACCT ADJUSTMENTS00
									
									DARP
									
									104DARP19,11719,117
									
									999CLASSIFIED PROGRAMS12,98112,981
									
									
									
									TOTAL, AIRCRAFT PROCUREMENT, AIR FORCE15,366,508–26,20015,340,308
									
									
									
									MISSILE PROCUREMENT, AIR
					 FORCE
									
									BALLISTIC
					 MISSILES
									
									MISSILE REPLACEMENT
					 EQUIPMENT—BALLISTIC
									
									1 MISSILE REPLACEMENT EQ-BALLISTIC60,64760,647
									
									OTHER MISSILES
									
									TACTICAL
									
									2 JASSM171215,825171215,825
									
									3 SIDEWINDER (AIM–9X)17864,52317864,523
									
									4 AMRAAM246355,358246355,358
									
									5 PREDITOR HELLFIRE MISSILE46044,57046044,570
									
									6 SMALL DIAMETER BOMB2,985134,8842,985134,884
									
									INDUSTRIAL
					 FACILITIES
									
									7 INDUSTR'L PREPAREDNS/POL PREVENTION833833
									
									MODIFICATION OF INSERVICE
					 MISSILES
									
									CLASS IV
									
									8 ADVANCED CRUISE MISSILE4848
									
									9 MM III MODIFICATIONS123,378123,378
									
									10 AGM–65D MAVERICK260260
									
									11 AGM–88A HARM4,0794,079
									
									12 AIR LAUNCH CRUISE MISSILE (ALCM)10,79510,795
									
									SPARES AND REPAIR
					 PARTS
									
									13 INITIAL SPARES/REPAIR PARTS43,19243,192
									
									OTHER SUPPORT
									
									SPACE PROGRAMS
									
									14 ADVANCED EHF38,07838,078
									
									14  LESS: ADVANCE PROCUREMENT
					 (PY)00
									
									15  ADVANCE PROCUREMENT
					 (CY)208,520208,520
									
									16 WIDEBAND GAPFILLER SATELLITES(SPACE)1579,8021579,802
									
									16  LESS: ADVANCE PROCUREMENT
					 (PY)–62,201–62,201
									
									17  ADVANCE PROCUREMENT
					 (CY)58,11058,110
									
									18  ADVANCE PROCUREMENT
					 (CY)122,490122,490
									
									19 SPACEBORNE EQUIP (COMSEC)14,89414,894
									
									20 GLOBAL POSITIONING (SPACE)64,60964,609
									
									20  LESS: ADVANCE PROCUREMENT
					 (PY)00
									
									21  ADVANCE PROCUREMENT
					 (CY)00
									
									22 NUDET DETECTION SYSTEM00
									
									23 DEF METEOROLOGICAL SAT PROG(SPACE)88,71988,719
									
									24 EVOLVED EXPENDABLE LAUNCH VEH(SPACE)31,153,97624,00031,177,976
									
									 Crew augmentation [14,000]
									
									 GPS metric tracking[10,000]
									
									25 MEDIUM LAUNCH VEHICLE(SPACE)00
									
									26 SBIR HIGH (SPACE)1979,2491979,249
									
									26  LESS: ADVANCE PROCUREMENT
					 (PY)–278,545–278,545
									
									27  ADVANCE PROCUREMENT
					 (CY)270,000270,000
									
									28 NATL POLAR-ORBITING OP ENV SATELLITE26,308–16,30810,000
									
									 Early to need[–16,308]
									
									SPECIAL PROGRAMS
									
									29 DEFENSE SPACE RECONN PROGRAM00
									
									33 SPECIAL UPDATE PROGRAMS247,584247,584
									
									999CLASSIFIED PROGRAMS893,287893,287
									
									
									
									TOTAL, MISSILE PROCUREMENT, AIR FORCE5,463,2727,6925,470,964
									
									
									
									PROCUREMENT OF AMMUNITION, AIR
					 FORCE
									
									ROCKETS
									
									1 ROCKETS19,10619,106
									
									CARTRIDGES
									
									2 CARTRIDGES141,049141,049
									
									BOMBS
									
									3 PRACTICE BOMBS34,09434,094
									
									4 GENERAL PURPOSE BOMBS183,845183,845
									
									5 JOINT DIRECT ATTACK MUNITION3,500104,6423,500104,642
									
									FLARE, IR MJU–7B
									
									6 CAD/PAD37,01637,016
									
									7 EXPLOSIVE ORDINANCE DISPOSAL (EOD)3,3833,383
									
									8 SPARES AND REPAIR PARTS1,0001,000
									
									9 MODIFICATIONS1,1121,112
									
									10 ITEMS LESS THAN $5,000,0005,0155,015
									
									FUZES
									
									11 FLARES72,75872,758
									
									12 FUZES57,33757,337
									
									WEAPONS
									
									SMALL ARMS
									
									13 SMALL ARMS7,0637,063
									
									
									
									TOTAL, PROCUREMENT OF AMMUNITION, AIR
					 FORCE667,4200667,420
									
									
									
									OTHER PROCUREMENT, AIR
					 FORCE
									
									VEHICULAR
					 EQUIPMENT
									
									PASSENGER CARRYING
					 VEHICLES
									
									1 PASSENGER CARRYING VEHICLES29,20729,207
									
									CARGO + UTILITY
					 VEHICLES
									
									2 MEDIUM TACTICAL VEHICLE45,61845,618
									
									3 CAP VEHICLES902902
									
									4 ITEMS LESS THAN $5,000,000 (CARGO31,77331,773
									
									SPECIAL PURPOSE
					 VEHICLES
									
									5 SECURITY AND TACTICAL VEHICLES52,86752,867
									
									6 ITEMS LESS THAN $5,000,000 (SPECIA18,35818,358
									
									FIRE FIGHTING
					 EQUIPMENT
									
									7 FIRE FIGHTING/CRASH RESCUE VEHICLES26,92426,924
									
									MATERIALS HANDLING
					 EQUIPMENT
									
									8 HALVERSEN LOADER00
									
									9 ITEMS LESS THAT $5,000,00014,50114,501
									
									BASE MAINTENANCE
					 SUPPORT
									
									10 RUNWAY SNOW REMOV AND CLEANING EQU25,40425,404
									
									11 ITEMS LESS THAN $5,000,000(VEHICLES)54,57054,570
									
									CANCELLED ACCOUNT
					 ADJUSTM
									
									12 CANCELLED ACCOUNT ADJUSTMENTS (BPA00
									
									ELECTRONICS AND TELECOMMUNICATIONS
					 EQUIP
									
									COMM SECURITY
					 EQUIPMENT(COMSEC)
									
									13 COMSEC EQUIPMENT216,381216,381
									
									14 MODIFICATIONS (COMSEC)1,5821,582
									
									INTELLIGENCE
					 PROGRAMS
									
									15 INTELLIGENCE TRAINING EQUIPMENT2,6342,634
									
									16 INTELLIGENCE COMM EQUIPMENT30,68530,685
									
									ELECTRONICS
					 PROGRAMS
									
									17 AIR TRAFFIC CONTROL & LANDING SYS6,5176,517
									
									18 NATIONAL AIRSPACE SYSTEM112,056112,056
									
									19 THEATER AIR CONTROL SYS IMPROVEMEN55,32655,326
									
									20 WEATHER OBSERVATION FORECAST21,01821,018
									
									21 STRATEGIC COMMAND AND CONTROL28,16428,164
									
									22 CHEYENNE MOUNTAIN COMPLEX18,41618,416
									
									23 TAC SIGNIT SPT377377
									
									24 DRUG INTERDICTION SPT00
									
									SPCL COMM-ELECTRONICS
					 PROJECTS
									
									25 GENERAL INFORMATION TECHNOLOGY74,28574,285
									
									26 AF GLOBAL COMMAND & CONTROL SYS9,2109,210
									
									27 MOBILITY COMMAND AND CONTROL8,6888,688
									
									28 AIR FORCE PHYSICAL SECURITY SYSTEM99,28199,281
									
									29 COMBAT TRAINING RANGES29,6377,50037,137
									
									 Joint threat emitter[7,500]
									
									30 C3 COUNTERMEASURES11,11211,112
									
									31 GCSS-AF FOS53,34953,349
									
									32 THEATER BATTLE MGT C2 SYSTEM20,52520,525
									
									33 AIR & SPACE OPERATIONS CTR-WPN SYS58,28458,284
									
									AIR FORCE
					 COMMUNICATIONS
									
									34 INFORMATION TRANSPORT SYSTEMS101,993101,993
									
									35 BASE INFO INFRASTRUCTURE193,830193,830
									
									36 AFNET151,643151,643
									
									37 VOICE SYSTEMS25,39925,399
									
									38 USCENTCOM36,02036,020
									
									DISA PROGRAMS
									
									39 SPACE BASED IR SENSOR PGM SPACE24,80424,804
									
									40 NAVSTAR GPS SPACE5,2795,279
									
									41 NUDET DETECTION SYS SPACE5,9265,926
									
									42 AF SATELLITE CONTROL NETWORK SPACE60,38360,383
									
									43 SPACELIFT RANGE SYSTEM SPACE91,00423,500114,504
									
									 Eastern Processing
					 Facility[14,000]
									
									 Kodiak Launch Complex[9,500]
									
									44 MILSATCOM SPACE221,545221,545
									
									45 SPACE MODS SPACE18,38418,384
									
									46 COUNTERSPACE SYSTEM18,80118,801
									
									ORGANIZATION AND
					 BASE
									
									47 TACTICAL C-E EQUIPMENT268,140268,140
									
									48 COMBAT SURVIVOR EVADER LOCATER34,92534,925
									
									49 RADIO EQUIPMENT14,54114,541
									
									50 CCTV/AUDIOVISUAL EQUIPMENT11,61311,613
									
									51 BASE COMM INFRASTRUCTURE108,308108,308
									
									MODIFICATIONS
									
									52 COMM ELECT MODS74,35674,356
									
									OTHER BASE MAINTENANCE AND SUPPORT
					 EQUIP
									
									PERSONAL SAFETY & RESCUE
					 EQUIP
									
									53 NIGHT VISION GOGGLES20,87320,873
									
									54 ITEMS LESS THAN $5,000,000 (SAFETY)14,29214,292
									
									DEPOT PLANT+MTRLS HANDLING
					 EQ
									
									55 MECHANIZED MATERIAL HANDLING EQUIP12,85312,853
									
									BASE SUPPORT
					 EQUIPMENT
									
									56 BASE PROCURED EQUIPMENT4,7884,788
									
									57 CONTINGENCY OPERATIONS28,39028,390
									
									58 PRODUCTIVITY CAPITAL INVESTMENT1,8791,879
									
									59 MOBILITY EQUIPMENT38,55838,558
									
									60 ITEMS LESS THAN $5,000,000 (BASE S)4,9894,989
									
									SPECIAL SUPPORT
					 PROJECTS
									
									62 DARP RC13523,29623,296
									
									63 DCGS-AF271,015271,015
									
									65 SPECIAL UPDATE PROGRAM489,680489,680
									
									66 DEFENSE SPACE RECONNAISSANCE PROG.32,66832,668
									
									999CLASSIFIED PROGRAMS14,258,50814,258,508
									
									SPARES AND REPAIR
					 PARTS
									
									70 SPARES AND REPAIR PARTS19,04619,046
									
									
									
									TOTAL,
					 OTHER PROCUREMENT, AIR FORCE17,845,38031,00017,876,380
									
									
									
									PROCUREMENT,
					 DEFENSE-WIDE
									
									MAJOR EQUIPMENT
									
									MAJOR EQUIPMENT,
					 BTA
									
									1 MAJOR EQUIPMENT, BTA4,0004,000
									
									MAJOR EQUIPMENT,
					 DCAA
									
									2 ITEMS LESS THAN $5 MILLION1,4771,477
									
									MAJOR EQUIPMENT,
					 DCMA
									
									3 MAJOR EQUIPMENT2,0522,052
									
									MAJOR EQUIPMENT,
					 DHRA
									
									4 PERSONNEL ADMINISTRATION32,26332,263
									
									MAJOR EQUIPMENT,
					 DIA
									
									5 DIA SUPPORT TO CENTCOM INTELLIGENCE ACT00
									
									MAJOR EQUIPMENT,
					 DISA
									
									17 INFORMATION SYSTEMS SECURITY14,62514,625
									
									18 GLOBAL COMMAND AND CONTROL SYSTEM5,2755,275
									
									19 GLOBAL COMBAT SUPPORT SYSTEM2,8032,803
									
									20 TELEPORT PROGRAM78,22778,227
									
									21 ITEMS LESS THAN $5 MILLION153,288153,288
									
									22 NET CENTRIC ENTERPRISE SERVICES (NCES)4,3914,391
									
									23 DEFENSE INFORMATION SYSTEM NETWORK86,20686,206
									
									24 PUBLIC KEY INFRASTRUCTURE1,7101,710
									
									25 DRUG INTERDICTION SUPPORT00
									
									26 JOINT COMMAND AND CONTROL PROGRAM00
									
									27 CYBER SECURITY INITIATIVE22,49322,493
									
									MAJOR EQUIPMENT,
					 DLA
									
									28 MAJOR EQUIPMENT4,8464,846
									
									MAJOR EQUIPMENT,
					 DMACT
									
									29 MAJOR EQUIPMENT410,478410,478
									
									MAJOR EQUIPMENT,
					 DODEA
									
									30 AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,4511,451
									
									MAJOR EQUIPMENT, DEFENSE THREAT
					 REDUCTION AGE
									
									31 VEHICLES5050
									
									32 OTHER MAJOR EQUIPMENT12,00712,007
									
									MAJOR EQUIPMENT,
					 DTSA
									
									33 MAJOR EQUIPMENT00
									
									MAJOR EQUIPMENT, MISSILE DEFENSE
					 AGENCY
									
									34 TERMINAL HIGH ALTITUDE AREA DEFENSE FIELDING67858,870–25,00067833,870
									
									 Production delay[–25,000]
									
									35 AEGIS FIELDING894,080894,080
									
									MAJOR EQUIPMENT, NATIONAL GEOSPATIAL
					 INTEL AG
									
									MAJOR EQUIPMENT,
					 NSA
									
									45 INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)2,5462,546
									
									MAJOR EQUIPMENT,
					 OSD
									
									50 MAJOR EQUIPMENT, OSD124,050124,050
									
									51 MAJOR EQUIPMENT, INTELLIGENCE20,13820,138
									
									UNDISTRIBUTED
									
									52 MAJOR EQUIPMENT, INTELLIGENCE00
									
									MAJOR EQUIPMENT,
					 TJS
									
									53 MAJOR EQUIPMENT, TJS11,52611,526
									
									MAJOR EQUIPMENT,
					 WHS
									
									54 MAJOR EQUIPMENT, WHS27,17927,179
									
									999CLASSIFIED PROGRAMS678,531678,531
									
									SPECIAL OPERATIONS
					 COMMAND
									
									AVIATION PROGRAMS
									
									55 ROTARY WING UPGRADES AND SUSTAINMENT79,84079,840
									
									56 MH–47 SERVICE LIFE EXTENSION PROGRAM107,934107,934
									
									57 MH–60 SOF MODERNIZATION PROGRAM179,375179,375
									
									58 NON-STANDARD AVIATION9179,9499179,949
									
									59 UNMANNED VEHICLES00
									
									60 SOF TANKER RECAPITALIZATION19,99619,996
									
									61 SOF U–28404404
									
									62 RQ–11 UAV2,0902,090
									
									63 CV–22 SOF MOD5124,0355124,035
									
									64 MQ–1 UAS1,9481,948
									
									65 MQ–9 UAV1,9651,965
									
									66 STUASL0 UAV12,14812,148
									
									67 C–130 MODIFICATIONS22,50022,500
									
									68 AIRCRAFT SUPPORT489489
									
									SHIPBUILDING
									
									69 ADVANCED SEAL DELIVERY SYSTEM (ASDS)00
									
									70 MK8 MOD1 SEAL DELIVERY VEHICLE823823
									
									AMMUNITION
					 PROGRAMS
									
									71 SOF ORDNANCE REPLENISHMENT79,60879,608
									
									72 SOF ORDNANCE ACQUISITION24,21524,215
									
									OTHER PROCUREMENT
					 PROGRAMS
									
									73 COMMUNICATIONS EQUIPMENT AND ELECTRONICS58,39028,00086,390
									
									 Special Operations Force deployable
					 nodes[28,000]
									
									74 SOF INTELLIGENCE SYSTEMS75,89275,892
									
									75 SMALL ARMS AND WEAPONS30,0944,60034,694
									
									 Enhanced combat optical
					 sight[3,000]
									
									 SOF combat assault rifle
					 (SCAR)[1,600]
									
									76 DCGS-SOF5,2255,225
									
									77 MARITIME EQUIPMENT MODIFICATIONS206206
									
									78 SPEC APPLICATION FOR CONT00
									
									79 SOF COMBATANT CRAFT SYSTEMS11,70611,706
									
									80 SPARES AND REPAIR PARTS977977
									
									81 TACTICAL VEHICLES30,96555,00085,965
									
									 Ground mobility vehicle modification
					 kits[55,000]
									
									82 MISSION TRAINING AND PREPARATION SYSTEMS28,35428,354
									
									83 COMBAT MISSION REQUIREMENTS20,00020,000
									
									84 MILCON COLLATERAL EQUIPMENT102,556102,556
									
									88 SOF AUTOMATION SYSTEMS52,35352,353
									
									89 SOF GLOBAL VIDEO SURVEILLANCE ACTIVITIES9,7149,714
									
									90 SOF OPERATIONAL ENHANCEMENTS INTELLIGENCE30,90030,900
									
									91 SOF SOLDIER PROTECTION AND SURVIVAL SYSTEMS221221
									
									92 SOF VISUAL AUGMENTATION, LASERS AND SENSOR18,62625,80044,426
									
									 Special operations
					 binocular/monocular visual augmentation devices[20,900]
									
									 Clip-on thermal imager[4,900]
									
									93 SOF TACTICAL RADIO SYSTEMS35,23435,234
									
									94 SOF MARITIME EQUIPMENT804804
									
									95 DRUG INTERDICTION00
									
									96 MISCELLANEOUS EQUIPMENT7,7747,774
									
									97 SOF OPERATIONAL ENHANCEMENTS269,182269,182
									
									98 PSYOP EQUIPMENT25,26625,266
									
									999CLASSIFIED PROGRAMS4,1124,112
									
									CHEMICAL/BIOLOGICAL
					 DEFENSE
									
									CBDP
									
									99 INSTALLATION FORCE PROTECTION90,63590,635
									
									100INDIVIDUAL PROTECTION74,68674,686
									
									101DECONTAMINATION21,57021,570
									
									102JOINT BIO DEFENSE PROGRAM (MEDICAL)19,38919,389
									
									103COLLECTIVE PROTECTION27,54227,542
									
									104CONTAMINATION AVOIDANCE136,114136,114
									
									
									
									TOTAL, PROCUREMENT, DEFENSE-WIDE4,280,36888,4004,368,768
									
									
									
									NATIONAL GUARD & RESERVE
					 EQUIPMENT
									
									RESERVE EQUIPMENT
									
									ARMY RESERVE
									
									1 MISCELLANEOUS EQUIPMENT00
									
									NAVY RESERVE
									
									2 MISCELLANEOUS EQUIPMENT00
									
									MARINE CORPS
					 RESERVE
									
									3 MISCELLANEOUS EQUIPMENT00
									
									AIR FORCE RESERVE
									
									4 MISCELLANEOUS EQUIPMENT00
									
									NATIONAL GUARD
					 EQUIPMENT
									
									ARMY NATIONAL
					 GUARD
									
									5 MISCELLANEOUS EQUIPMENT00
									
									AIR NATIONAL
					 GUARD
									
									6 MISCELLANEOUS EQUIPMENT00
									
									
									
									TOTAL, NATIONAL GUARD & RESERVE
					 EQUIPMENT000
									
									
									
									MINE RESISTANT AMBUSH PROT VEH
					 FUND
									
									1 MINE RESISTANT AMBUSH PROT VEH FUND00
									
									MINE RESISTANT AMBUSH PROT VEH
					 FUND
									
									2 MINE RESISTANT AMBUSH PROT VEH FUND00
									
									TOTAL, MINE RESISTANT AMBUSH PROT VEH
					 FUND000
									
									
									
									TOTAL PROCUREMENT111,377,073373,803111,750,876
									
								
							
						
						
							
								
									SEC. 4102.
					 PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS.
									
								
							
						
						
							
								
									PROCUREMENT FOR OVERSEAS CONTINGENCY
					 OPERATIONS(In Thousands of Dollars)
									
									LineItemFY 2011
					 RequestSenate
					 ChangeSenate
					 Authorized
									
									QtyCostQtyCostQtyCost
									
								
								
									AIRCRAFT PROCUREMENT,
					 ARMY
									
									AIRCRAFT
									
									FIXED WING
									
									2 C–12 CARGO AIRPLANE578,060578,060
									
									4 MQ–1 UAV047,000047,000
									
									5 RQ–11 (RAVEN)017,430017,430
									
									ROTARY
									
									11 UH–60 BLACKHAWK (MYP)240,500240,500
									
									13 CH–47 HELICOPTER270,600270,600
									
									MODIFICATION OF
					 AIRCRAFT
									
									16 C12 AIRCRAFT MODS0122,3400122,340
									
									17 MQ–1 PAYLOAD—UAS03,60003,600
									
									19 GUARDRAIL MODS (MIP)030,200030,200
									
									20 MULTI SENSOR ABN RECON (MIP)086,200086,200
									
									21 AH–64 MODS0199,2000199,200
									
									23 CH–47 CARGO HELICOPTER MODS (MYP)082,900082,900
									
									27 UTILITY HELICOPTER MODS014,530014,530
									
									28 KIOWA WARRIOR0187,2880187,288
									
									29 AIRBORNE AVIONICS024,983024,983
									
									31 RQ–7 UAV MODS097,800097,800
									
									GROUND SUPPORT
					 AVIONICS
									
									36 ASE INFRARED CM0197,9900197,990
									
									OTHER SUPPORT
									
									38 COMMON GROUND EQUIPMENT065,627065,627
									
									40 AIR TRAFFIC CONTROL07,55507,555
									
									
									
									TOTAL, AIRCRAFT PROCUREMENT, ARMY1,373,80301,373,803
									
									
									
									MISSILE PROCUREMENT,
					 ARMY
									
									AIR-TO-SURFACE MISSILE
					 SYSTEM
									
									4 HELLFIRE SYS SUMMARY0190,4590190,459
									
									ANTI-TANK/ASSAULT MISSILE
					 SYS
									
									6 TOW 2 SYSTEM SUMMARY1,782112,7691,782112,769
									
									MODIFICATIONS
									
									13 ITAS/TOW MODS040,600040,600
									
									
									
									TOTAL, MISSILE PROCUREMENT, ARMY343,8280343,828
									
									
									
									PROCUREMENT OF W&TCV,
					 ARMY
									
									MODIFICATION OF TRACKED COMBAT
					 VEHICLES
									
									9 STRYKER (MOD)0445,0000445,000
									
									WEAPONS & OTHER COMBAT
					 VEHICLES
									
									26 MORTAR SYSTEMS1368,6001368,600
									
									28 XM320 GRENADE LAUNCHER MODULE (GLM)5,42822,5005,42822,500
									
									32 COMMON REMOTELY OPERATED WEAPONS STATION (CRO425100,000425100,000
									
									34 HOWITZER LT WT 155MM (T)1462,0001462,000
									
									MOD OF WEAPONS AND OTHER COMBAT
					 VEH
									
									36 M4 CARBINE MODS012,900012,900
									
									37 M2 50 CAL MACHINE GUN MODS015,000015,000
									
									40 M119 MODIFICATIONS021,500021,500
									
									SUPPORT EQUIPMENT &
					 FACILITIES
									
									
									
									TOTAL, PROCUREMENT OF W&TCV, ARMY687,5000687,500
									
									
									
									PROCUREMENT OF AMMUNITION,
					 ARMY
									
									SMALL/MEDIUM CAL
					 AMMUNITION
									
									2 CTG, 7.62MM, ALL TYPES032,604032,604
									
									4 CTG, .50 CAL, ALL TYPES0128,8760128,876
									
									5 CTG, 20MM, ALL TYPES020,056020,056
									
									7 CTG, 30MM, ALL TYPES023,826023,826
									
									8 CTG, 40MM, ALL TYPES062,700062,700
									
									MORTAR AMMUNITION
									
									11 120MM MORTAR, ALL TYPES0120,160–50,100070,060
									
									 APMI unit cost savings[–50,100]
									
									ARTILLERY
					 AMMUNITION
									
									15 CTG, ARTY, 105MM: ALL TYPES037,620037,620
									
									16 CTG, ARTY, 155MM, ALL TYPES037,620037,620
									
									18 MODULAR ARTILLERY CHARGE SYSTEM (MACS), ALL T015,048015,048
									
									ARTILLERY FUZES
									
									19 ARTILLERY FUZES, ALL TYPES012,540012,540
									
									ROCKETS
									
									24 SHOULDER LAUNCHED MUNITIONS, ALL TYPES017,556017,556
									
									25 ROCKET, HYDRA 70, ALL TYPES0139,2850139,285
									
									OTHER AMMUNITION
									
									27 GRENADES, ALL TYPES02,00002,000
									
									MISCELLANEOUS
									
									31 NON-LETHAL AMMUNITION, ALL TYPES015,000015,000
									
									PRODUCTION BASE
					 SUPPORT
									
									40 CONVENTIONAL MUNITIONS DEMILITARIZATION, ALL037,700037,700
									
									
									
									TOTAL, PROCUREMENT OF AMMUNITION, ARMY702,591–50,100652,491
									
									
									
									OTHER PROCUREMENT,
					 ARMY
									
									TACTICAL VEHICLES
									
									5 FAMILY OF MEDIUM TACTICAL VEH (FMTV)1,692516,3501,692516,350
									
									7 FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)0188,6770188,677
									
									9 ARMORED SECURITY VEHICLES (ASV)10652,78010652,780
									
									10 MINE PROTECTION VEHICLE FAMILY0136,7000136,700
									
									14 HMMWV RECAPITALIZATION PROGRAM0989,0670989,067
									
									15 MODIFICATION OF IN SVC EQUIP020,000020,000
									
									COMM—JOINT
					 COMMUNICATIONS
									
									24 WIN-T—GROUND FORCES TACTICAL NETWORK08,16308,163
									
									COMM—SATELLITE
					 COMMUNICATIONS
									
									27 SHF TERM062,415062,415
									
									29 NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE)013,500013,500
									
									COMM—COMBAT
					 COMMUNICATIONS
									
									40 AMC CRITICAL ITEMS—OPA203,94603,946
									
									47 RADIO, IMPROVED HF (COTS) FAMILY078,253078,253
									
									48 MEDICAL COMM FOR CBT CASUALTY CARE (MC4)015,000015,000
									
									COMM—LONG HAUL
					 COMMUNICATIONS
									
									53 BASE SUPPORT COMMUNICATIONS070,000070,000
									
									COMM—BASE
					 COMMUNICATIONS
									
									57 INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM(0413,2000413,200
									
									ELECT EQUIP—TACT INT REL ACT
					 (TIARA)
									
									65 PROPHET GROUND018,900018,900
									
									70 DCGS-A (MIP)0197,0920197,092
									
									74 CI HUMINT AUTO REPRTING AND COLL(CHARCS) (MIP052,277052,277
									
									75 ITEMS LESS THAN $5.0M (MIP)05,40005,400
									
									ELECT EQUIP—ELECTRONIC WARFARE
					 (EW)
									
									76 LIGHTWEIGHT COUNTER MORTAR RADAR025,000025,000
									
									77 WARLOCK0225,6820225,682
									
									79 COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES0455,6390455,639
									
									ELECT EQUIP—TACTICAL SURV. (TAC
					 SURV)
									
									81 FAAD GBS0167,4600167,460
									
									84 NIGHT VISION DEVICES05,01905,019
									
									89 COUNTER-ROCKET, ARTILLERY & MORTAR (C-RAM)0291,4000291,400
									
									90 BASE EXPEDITIONARY TARGETING AND SURV SYS0486,050–41,0000445,050
									
									 Program reduction—lack of
					 justification[–41,000]
									
									95 MOD OF IN-SVC EQUIP (FIREFINDER RADARS)069,800069,800
									
									96 FORCE
					 XXI BATTLE CMD BRIGADE & BELOW (FBCB2)0135,5000135,500
									
									98 LIGHTWEIGHT LASER DESIGNATOR/RANGEFINDER (LLD022,371022,371
									
									99 COMPUTER BALLISTICS: LHMBC XM3201,80001,800
									
									101COUNTERFIRE RADARS020,000020,000
									
									ELECT EQUIP—TACTICAL C2
					 SYSTEMS
									
									103TACTICAL OPERATIONS CENTERS043,800043,800
									
									104FIRE SUPPORT C2 FAMILY05660566
									
									105BATTLE COMMAND SUSTAINMENT SUPPORT SYSTEM (BC04200420
									
									108KNIGHT FAMILY049,744049,744
									
									110AUTOMATIC IDENTIFICATION TECHNOLOGY02,22202,222
									
									114NETWORK MANAGEMENT INITIALIZATION AND SERVICE05,00005,000
									
									115MANEUVER CONTROL SYSTEM (MCS)060,111060,111
									
									ELECT
					 EQUIP—AUTOMATION
									
									121AUTOMATED DATA PROCESSING EQUIP010,500010,500
									
									ELECT
					 EQUIP—SUPPORT
									
									999CLASSIFIED PROGRAMS07750775
									
									CHEMICAL DEFENSIVE
					 EQUIPMENT
									
									130PROTECTIVE SYSTEMS05,69005,690
									
									BRIDGING
					 EQUIPMENT
									
									135TACTICAL BRIDGE, FLOAT-RIBBON03,22003,220
									
									ENGINEER (NON-CONSTRUCTION)
					 EQUIPMENT
									
									137GRND STANDOFF MINE DETECTION SYSTEM (GSTAMIDS0191,0000191,000
									
									COMBAT SERVICE SUPPORT
					 EQUIPMENT
									
									141HEATERS AND ECU'S08,70808,708
									
									149FORCE PROVIDER0261,5990261,599
									
									150FIELD FEEDING EQUIPMENT029,903029,903
									
									PETROLEUM
					 EQUIPMENT
									
									154DISTRIBUTION SYSTEMS, PETROLEUM & WATER055,105055,105
									
									WATER EQUIPMENT
									
									155WATER PURIFICATION SYSTEMS012,086012,086
									
									MEDICAL EQUIPMENT
									
									156COMBAT SUPPORT MEDICAL08,68008,680
									
									MAINTENANCE
					 EQUIPMENT
									
									157MOBILE MAINTENANCE EQUIPMENT SYSTEMS041,398041,398
									
									CONSTRUCTION
					 EQUIPMENT
									
									159GRADER, ROAD MTZD, HVY, 6X4 (CCE)03,39003,390
									
									161SCRAPERS, EARTHMOVING03,19503,195
									
									164LOADERS01,15701,157
									
									168HIGH MOBILITY ENGINEER EXCAVATOR (HMEE) FOS03,75003,750
									
									170ITEMS LESS THAN $5.0M (CONST EQUIP)04,14004,140
									
									GENERATORS
									
									174GENERATORS AND ASSOCIATED EQUIP037,480037,480
									
									MATERIAL HANDLING
					 EQUIPMENT
									
									175ROUGH TERRAIN CONTAINER HANDLER (RTCH)04,56204,562
									
									177ALL TERRAIN LIFTING ARMY SYSTEM056,609056,609
									
									TRAINING
					 EQUIPMENT
									
									179TRAINING DEVICES, NONSYSTEM028,624028,624
									
									180CLOSE COMBAT TACTICAL TRAINER08,20008,200
									
									TEST MEASURE AND DIG EQUIPMENT
					 (TMD)
									
									184INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)06220622
									
									OTHER SUPPORT
					 EQUIPMENT
									
									186RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT058,590058,590
									
									187PHYSICAL SECURITY SYSTEMS (OPA3)077,000077,000
									
									192SPECIAL EQUIPMENT FOR USER TESTING01,98701,987
									
									
									
									TOTAL, OTHER PROCUREMENT, ARMY5,827,274–41,0005,786,274
									
									
									
									JOINT IMPR EXPLOSIVE DEV DEFEAT
					 FUND
									
									NETWORK ATTACK
									
									1 ATTACK THE NETWORK01,434,400–218,60501,215,795
									
									 Transfer to staff and infrastructure
					 line[–218,605]
									
									JIEDDO DEVICE
					 DEFEAT
									
									2 DEFEAT THE DEVICE01,529,390–95,87501,433,515
									
									 Transfer to staff and infrastructure
					 line[–95,875]
									
									FORCE TRAINING
									
									3 TRAIN THE FORCE0286,210–35,1800251,030
									
									 Transfer to staff and infrastructure
					 line[–35,180]
									
									STAFF AND
					 INFRASTRUCTURE
									
									4 OPERATIONS565,5280565,528
									
									 Transfer from base
					 budget[215,868]
									
									 Transfer from attack the network
					 [218,605]
									
									 Transfer from defeat the
					 device[95,875]
									
									 Transfer from train the force
					 [35,180]
									
									
									
									TOTAL, JOINT IMPR EXPLOSIVE DEV DEFEAT
					 FUND3,250,000215,8683,465,868
									
									
									
									AIRCRAFT PROCUREMENT,
					 NAVY
									
									COMBAT AIRCRAFT
									
									11 UH–1Y/AH–1Z388,500388,500
									
									MODIFICATION OF
					 AIRCRAFT
									
									29 EA–6 SERIES015,000015,000
									
									31 AV–8 SERIES072,100072,100
									
									32 F–18 SERIES043,250043,250
									
									34 AH–1W SERIES035,510035,510
									
									35 H–53 SERIES036,248036,248
									
									36 SH–60 SERIES06,43006,430
									
									39 P–3 SERIES06,00006,000
									
									48 SPECIAL PROJECT AIRCRAFT06,10006,100
									
									53 COMMON ECM EQUIPMENT038,700038,700
									
									54 COMMON AVIONICS CHANGES014,100014,100
									
									55 COMMON DEFENSIVE WEAPON SYSTEM010,500010,500
									
									57 RQ–7 SERIES08,00008,000
									
									58 V–22 (TILT/ROTOR ACFT) OSPREY036,420036,420
									
									AIRCRAFT SPARES AND REPAIR
					 PARTS
									
									59 SPARES AND REPAIR PARTS03,50003,500
									
									
									
									TOTAL, AIRCRAFT PROCUREMENT, NAVY420,3580420,358
									
									
									
									WEAPONS PROCUREMENT,
					 NAVY
									
									TACTICAL MISSILES
									
									5 SIDEWINDER92,92392,923
									
									9 HELLFIRE79485,50479485,504
									
									GUNS AND GUN
					 MOUNTS
									
									26 SMALL ARMS AND WEAPONS04,99804,998
									
									
									
									TOTAL, WEAPONS PROCUREMENT, NAVY93,425093,425
									
									
									
									PROCUREMENT OF AMMO, NAVY &
					 MC
									
									NAVY AMMUNITION
									
									1 GENERAL PURPOSE BOMBS06,06006,060
									
									3 AIRBORNE ROCKETS, ALL TYPES076,043076,043
									
									4 MACHINE GUN AMMUNITION069,660069,660
									
									7 AIR EXPENDABLE COUNTERMEASURES033,632033,632
									
									11 OTHER SHIP GUN AMMUNITION04550455
									
									12 SMALL ARMS & LANDING PARTY AMMO07,75707,757
									
									13 PYROTECHNIC AND DEMOLITION01,20901,209
									
									MARINE CORPS
					 AMMUNITION
									
									15 SMALL ARMS AMMUNITION019,498019,498
									
									16 LINEAR CHARGES, ALL TYPES04,67704,677
									
									17 40 MM, ALL TYPES011,307011,307
									
									18 60MM, ALL TYPES017,150017,150
									
									19 81MM, ALL TYPES027,738027,738
									
									20 120MM, ALL TYPES096,895096,895
									
									21 CTG 25MM, ALL TYPES09900990
									
									22 GRENADES, ALL TYPES06,13706,137
									
									23 ROCKETS, ALL TYPES013,543013,543
									
									24 ARTILLERY, ALL TYPES0137,1180137,118
									
									25 DEMOLITION MUNITIONS, ALL TYPES09,29609,296
									
									26 FUZE, ALL TYPES025,888025,888
									
									27 NON LETHALS031031
									
									
									
									TOTAL, PROCUREMENT OF AMMO, NAVY & MC565,0840565,084
									
									
									
									OTHER PROCUREMENT,
					 NAVY
									
									SMALL BOATS
									
									25 STANDARD BOATS030,706030,706
									
									AVIATION ELECTRONIC
					 EQUIPMENT
									
									57 MATCALS027,080027,080
									
									OTHER SHORE ELECTRONIC
					 EQUIPMENT
									
									74 EMI CONTROL INSTRUMENTATION01,80001,800
									
									AIRCRAFT SUPPORT
					 EQUIPMENT
									
									99 AVIATION LIFE SUPPORT026,024026,024
									
									OTHER ORDNANCE SUPPORT
					 EQUIPMENT
									
									117EXPLOSIVE ORDNANCE DISPOSAL EQUIP0132,3860132,386
									
									CIVIL ENGINEERING SUPPORT
					 EQUIPMENT
									
									122PASSENGER CARRYING VEHICLES01,23401,234
									
									123GENERAL PURPOSE TRUCKS04200420
									
									124CONSTRUCTION & MAINTENANCE EQUIP055,474055,474
									
									126TACTICAL VEHICLES091,802091,802
									
									129ITEMS UNDER $5 MILLION026,016026,016
									
									SUPPLY SUPPORT
					 EQUIPMENT
									
									131MATERIALS HANDLING EQUIPMENT033,659033,659
									
									COMMAND SUPPORT
					 EQUIPMENT
									
									137COMMAND SUPPORT EQUIPMENT02,77502,775
									
									146PHYSICAL SECURITY EQUIPMENT046,417046,417
									
									SPARES AND REPAIR
					 PARTS
									
									149SPARES AND REPAIR PARTS04,94204,942
									
									
									
									TOTAL, OTHER PROCUREMENT, NAVY480,7350480,735
									
									
									
									PROCUREMENT, MARINE
					 CORPS
									
									2 LAV PIP0152,3330152,333
									
									ARTILLERY AND OTHER
					 WEAPONS
									
									5 155MM LIGHTWEIGHT TOWED HOWITZER20103,60020103,600
									
									6 HIGH MOBILITY ARTILLERY ROCKET SYSTEM0145,5330145,533
									
									7 WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION07,32907,329
									
									OTHER SUPPORT
									
									9 MODIFICATION KITS012,000012,000
									
									10 WEAPONS ENHANCEMENT PROGRAM018,571018,571
									
									COMMAND AND CONTROL
					 SYSTEMS
									
									16 UNIT OPERATIONS CENTER0112,4240112,424
									
									REPAIR AND TEST
					 EQUIPMENT
									
									17 REPAIR AND TEST EQUIPMENT015,962015,962
									
									OTHER SUPPORT
					 (TEL)
									
									19 MODIFICATION KITS018,545018,545
									
									COMMAND AND CONTROL SYSTEM
					 (NON-TEL)
									
									20 ITEMS UNDER $5 MILLION (COMM & ELEC)011,549011,549
									
									21 AIR OPERATIONS C2 SYSTEMS041,031041,031
									
									RADAR + EQUIPMENT
					 (NON-TEL)
									
									22 RADAR SYSTEMS05,49305,493
									
									INTELL/COMM EQUIPMENT
					 (NON-TEL)
									
									23 FIRE SUPPORT SYSTEM04,71004,710
									
									24 INTELLIGENCE SUPPORT EQUIPMENT082,897082,897
									
									26 DCGS-MC021,789021,789
									
									OTHER SUPPORT
					 (NON-TEL)
									
									28 COMMON COMPUTER RESOURCES029,412029,412
									
									29 COMMAND POST SYSTEMS036,256036,256
									
									30 RADIO SYSTEMS0155,5450155,545
									
									31 COMM SWITCHING & CONTROL SYSTEMS063,280063,280
									
									TACTICAL VEHICLES
									
									35 5/4T TRUCK HMMWV (MYP)7712,9947712,994
									
									37 MEDIUM TACTICAL VEHICLE REPLACEMENT080,559080,559
									
									38 LOGISTICS VEHICLE SYSTEM REP230109,100230109,100
									
									39 FAMILY OF TACTICAL TRAILERS022,130022,130
									
									ENGINEER AND OTHER
					 EQUIPMENT
									
									42 ENVIRONMENTAL CONTROL EQUIP ASSORT017,799017,799
									
									43 BULK LIQUID EQUIPMENT01,62801,628
									
									44 TACTICAL FUEL SYSTEMS083,698083,698
									
									45 POWER EQUIPMENT ASSORTED041,536041,536
									
									47 EOD SYSTEMS0213,9850213,985
									
									MATERIALS HANDLING
					 EQUIPMENT
									
									48 PHYSICAL SECURITY EQUIPMENT05,20005,200
									
									50 MATERIAL HANDLING EQUIP058,264058,264
									
									GENERAL PROPERTY
									
									53 TRAINING DEVICES055,864055,864
									
									54 CONTAINER FAMILY08,82608,826
									
									56 FAMILY OF INTERNALLY TRANSPORTABLE VEH (ITV)7328,4017328,401
									
									
									
									TOTAL, PROCUREMENT, MARINE CORPS1,778,24301,778,243
									
									
									
									AIRCRAFT PROCUREMENT, AIR
					 FORCE
									
									TACTICAL FORCES
									
									1 F–351204,900–1–204,90000
									
									 Delay production ramp up
					 [–1][–204,900]
									
									MISSION SUPPORT
					 AIRCRAFT
									
									25 HH–60M OPERATIONAL LOSS REPLACEMENT3114,0003114,000
									
									26 RQ–1109,38009,380
									
									OTHER AIRCRAFT
									
									34 MQ–912216,00012216,000
									
									MODIFICATION OF INSERVICE AIRCRAFT0
									
									STRATEGIC
					 AIRCRAFT
									
									37 B–1B08,50008,500
									
									TACTICAL AIRCRAFT
									
									39 A–10016,500016,500
									
									AIRLIFT AIRCRAFT
									
									44 C–5073,400073,400
									
									47 C–17A0224,4500224,450
									
									OTHER AIRCRAFT
									
									56 KC–10A (ATCA)03,54003,540
									
									62 C–1300166,7200166,720
									
									63 C–130 MODS INTEL010,900010,900
									
									66 COMPASS CALL MODS010,000010,000
									
									72 H–60081,000081,000
									
									75 OTHER AIRCRAFT061,600061,600
									
									78 MQ–9 PAYLOAD—UAS045,000045,000
									
									79 CV–22 MODS08300830
									
									AIRCRAFT SPARES + REPAIR
					 PARTS
									
									80 INITIAL SPARES/REPAIR PARTS010,900010,900
									
									OTHER PRODUCTION
					 CHARGES
									
									98 OTHER PRODUCTION CHARGES057,500057,500
									
									DARP
									
									104DARP047,300047,300
									
									
									
									TOTAL, AIRCRAFT PROCUREMENT, AIR FORCE1,362,420–204,9001,157,520
									
									
									
									MISSILE PROCUREMENT, AIR
					 FORCE
									
									TACTICAL
									
									5 PREDITOR HELLFIRE MISSILE43141,62143141,621
									
									MODIFICATION OF INSERVICE
					 MISSILES
									
									CLASS IV
									
									10 AGM–65D MAVERICK015,000015,000
									
									
									
									TOTAL, MISSILE PROCUREMENT, AIR FORCE56,621056,621
									
									
									
									PROCUREMENT OF AMMUNITION, AIR
					 FORCE
									
									CARTRIDGES
									
									2 CARTRIDGES030,801030,801
									
									BOMBS
									
									4 GENERAL PURPOSE BOMBS053,192053,192
									
									5 JOINT DIRECT ATTACK MUNITION5,831147,9915,831147,991
									
									FUZES
									
									11 FLARES020,486020,486
									
									12 FUZES024,982024,982
									
									SMALL ARMS
									
									13 SMALL ARMS015,507015,507
									
									
									
									TOTAL, PROCUREMENT OF AMMUNITION, AIR
					 FORCE292,9590292,959
									
									
									
									OTHER PROCUREMENT, AIR
					 FORCE
									
									CARGO + UTILITY
					 VEHICLES
									
									2 MEDIUM TACTICAL VEHICLE07,35007,350
									
									SPECIAL PURPOSE
					 VEHICLES
									
									5 SECURITY AND TACTICAL VEHICLES015,540015,540
									
									BASE MAINTENANCE
					 SUPPORT
									
									11 ITEMS LESS THAN $5,000,000(VEHICLES)06900690
									
									INTELLIGENCE
					 PROGRAMS
									
									16 INTELLIGENCE COMM EQUIPMENT01,40001,400
									
									ELECTRONICS
					 PROGRAMS
									
									19 THEATER AIR CONTROL SYS IMPROVEMEN04,35404,354
									
									20 WEATHER OBSERVATION FORECAST09,82509,825
									
									SPCL COMM-ELECTRONICS
					 PROJECTS
									
									28 AIR FORCE PHYSICAL SECURITY SYSTEM06,10006,100
									
									AIR FORCE
					 COMMUNICATIONS
									
									38 USCENTCOM028,784028,784
									
									DISA PROGRAMS
									
									44 MILSATCOM SPACE04,30004,300
									
									46 COUNTERSPACE SYSTEM08,20008,200
									
									ORGANIZATION AND
					 BASE
									
									47 TACTICAL C-E EQUIPMENT02,55202,552
									
									MODIFICATIONS
									
									52 COMM ELECT MODS04700470
									
									PERSONAL SAFETY & RESCUE
					 EQUIP
									
									53 NIGHT VISION GOGGLES08,83308,833
									
									BASE SUPPORT
					 EQUIPMENT
									
									56 BASE PROCURED EQUIPMENT09,07009,070
									
									57 CONTINGENCY OPERATIONS0131,5590131,559
									
									59 MOBILITY EQUIPMENT016,588016,588
									
									SPECIAL SUPPORT
					 PROJECTS
									
									66 DEFENSE SPACE RECONNAISSANCE PROG.09,70009,700
									
									999CLASSIFIED PROGRAMS2,822,16602,822,166
									
									
									
									TOTAL,
					 OTHER PROCUREMENT, AIR FORCE3,087,48103,087,481
									
									
									
									PROCUREMENT,
					 DEFENSE-WIDE
									
									MAJOR EQUIPMENT,
					 DIA
									
									5 DIA SUPPORT TO CENTCOM INTELLIGENCE ACT027,702027,702
									
									MAJOR EQUIPMENT,
					 DISA
									
									18 GLOBAL COMMAND AND CONTROL SYSTEM01,00001,000
									
									20 TELEPORT PROGRAM06,19106,191
									
									23 DEFENSE INFORMATION SYSTEM NETWORK05200520
									
									MAJOR EQUIPMENT,
					 OSD
									
									50 MAJOR EQUIPMENT, OSD05,70005,700
									
									UNDISTRIBUTED
									
									52 MAJOR EQUIPMENT, INTELLIGENCE015,000015,000
									
									MAJOR EQUIPMENT,
					 WHS
									
									999CLASSIFIED PROGRAMS323,4860323,486
									
									AVIATION PROGRAMS
									
									55 ROTARY WING UPGRADES AND SUSTAINMENT145,600145,600
									
									56 MH–47 SERVICE LIFE EXTENSION PROGRAM04,22204,222
									
									64 MQ–1 UAS108,202108,202
									
									65 MQ–9 UAV104,368104,368
									
									AMMUNITION
					 PROGRAMS
									
									71
					 SOF ORDNANCE REPLENISHMENT 15,159,63075,87815,159,63075,878
									
									72 SOF ORDNANCE ACQUISITION8,570,54449,7768,570,54449,776
									
									OTHER PROCUREMENT
					 PROGRAMS
									
									73 COMMUNICATIONS EQUIPMENT AND ELECTRONICS329,417329,417
									
									74 SOF INTELLIGENCE SYSTEMS107149,406107149,406
									
									81 TACTICAL VEHICLES26336,26226336,262
									
									83 COMBAT MISSION REQUIREMENTS130,000130,000
									
									88 SOF AUTOMATION SYSTEMS211,291211,291
									
									90 SOF OPERATIONAL ENHANCEMENTS INTELLIGENCE125,000125,000
									
									92 SOF VISUAL AUGMENTATION, LASERS AND SENSOR553,200553,200
									
									93 SOF TACTICAL RADIO SYSTEMS2173,9852173,985
									
									96 MISCELLANEOUS EQUIPMENT115,530115,530
									
									97 SOF OPERATIONAL ENHANCEMENTS19879,86919879,869
									
									999CLASSIFIED PROGRAMS2,94102,941
									
									
									
									TOTAL, PROCUREMENT, DEFENSE-WIDE874,5460874,546
									
									
									
									MINE RESISTANT AMBUSH PROT VEH
					 FUND
									
									2 MINE RESISTANT AMBUSH PROT VEH FUND03,415,00003,415,000
									
									TOTAL, MINE RESISTANT AMBUSH PROT VEH
					 FUND3,415,00003,415,000
									
									
									
									TOTAL PROCUREMENT24,611,868–80,13224,531,736
									
								
							
						
						
							
								
									TITLE XLII—RESEARCH, DEVELOPMENT, TEST,
					 AND EVALUATION 
									
								
							
						
						
							
								
									SEC. 4201.
					 RESEARCH, DEVELOPMENT, TEST, AND EVALUATION.
									
								
							
						
						
							
								
									RESEARCH, DEVELOPMENT, TEST, AND
					 EVALUATION (In Thousands of Dollars)
									
									Program
					 ElementLineItemFY 2011
					 RequestSenate
					 ChangeSenate
					 Authorized
									
								
								
									RESEARCH,
					 DEVELOPMENT, TEST & EVAL, ARMY
									
									
									
									BASIC RESEARCH,
					 ARMY
									
									0601101A1
					 IN-HOUSE LABORATORY
					 INDEPENDENT RESEARCH21,78021,780
									
									0601102A2
					 DEFENSE RESEARCH
					 SCIENCES195,8456,000201,845
									
									 Advanced energy storage
					 research[4,000]
									
									 Ultracold matter system for
					 navigation[2,000]
									
									0601103A3
					 UNIVERSITY RESEARCH
					 INITIATIVES91,1612,00093,161
									
									 Accelerate lightweight vehicle
					 protection materials[2,000]
									
									0601104A4
					 UNIVERSITY AND
					 INDUSTRY RESEARCH CENTERS98,0872,000100,087
									
									 Materials processing
					 research[2,000]
									
									
									
									TOTAL, BASIC RESEARCH,
					 ARMY406,87310,000416,873
									
									
									
									APPLIED RESEARCH,
					 ARMY
									
									0602105A5
					 MATERIALS
					 TECHNOLOGY29,88215,50045,382
									
									 Advanced renewable jet
					 fuels[1,500]
									
									 Applied composite materials
					 research[3,000]
									
									 High-strength fibers for ballistic
					 armor applications[2,000]
									
									 Lighter-weight body armor
					 research[1,500]
									
									 Magnesium armor manufacturing for
					 ground vehicles[2,000]
									
									 Nanosensor manufacturing
					 research[4,000]
									
									 Weapon systems repair
					 technologies[1,500]
									
									0602120A6
					 SENSORS AND ELECTRONIC
					 SURVIVABILITY48,92948,929
									
									0602122A7
					 TRACTOR
					 HIP14,62414,624
									
									0602211A8
					 AVIATION
					 TECHNOLOGY43,4762,00045,476
									
									 Integrated unmanned aerial systems
					 sustainment and supply chain[2,000]
									
									0602270A9
					 ELECTRONIC WARFARE
					 TECHNOLOGY17,33017,330
									
									0602303A10
					 MISSILE
					 TECHNOLOGY49,52549,525
									
									0602307A11
					 ADVANCED WEAPONS
					 TECHNOLOGY18,19018,190
									
									0602308A12
					 ADVANCED CONCEPTS AND
					 SIMULATION20,5822,00022,582
									
									 Cognitive modeling and simulation
					 research[2,000]
									
									0602601A13
					 COMBAT VEHICLE AND
					 AUTOMOTIVE TECHNOLOGY64,74022,50087,240
									
									 Advanced materials research for
					 alternative energy and transportation[1,500]
									
									 Hybrid electric vehicle reliability
					 research[3,000]
									
									 Hybrid truck
					 development[4,000]
									
									 Tribology research[2,000]
									
									 Unmanned ground vehicle
					 initiative[12,000]
									
									0602618A14
					 BALLISTICS
					 TECHNOLOGY60,3423,00063,342
									
									 Reactive armor research[3,000]
									
									0602622A15
					 CHEMICAL, SMOKE AND
					 EQUIPMENT DEFEATING TECHNOLOGY5,3241,5006,824
									
									 Standoff detection of
					 radionuclides[1,500]
									
									0602623A16
					 JOINT SERVICE SMALL
					 ARMS PROGRAM7,8937,893
									
									0602624A17
					 WEAPONS AND MUNITIONS
					 TECHNOLOGY42,6452,00044,645
									
									 Acoustic gun detection
					 systems[2,000]
									
									0602705A18
					 ELECTRONICS AND
					 ELECTRONIC DEVICES60,8598,00068,859
									
									 Nanoscale technologies for
					 batteries[2,000]
									
									 Portable solar power
					 generator[2,500]
									
									 Silicon carbide devices for power
					 systems[2,000]
									
									 Supply chain demonstration using
					 radio frequency identification[1,500]
									
									0602709A19
					 NIGHT VISION
					 TECHNOLOGY40,22840,228
									
									0602712A20
					 COUNTERMINE
					 SYSTEMS19,1183,00022,118
									
									 Multispectral imaging technology
					 optimization for explosives detection[3,000]
									
									0602716A21
					 HUMAN FACTORS
					 ENGINEERING TECHNOLOGY21,04221,042
									
									0602720A22
					 ENVIRONMENTAL QUALITY
					 TECHNOLOGY18,36418,364
									
									0602782A23
					 COMMAND, CONTROL,
					 COMMUNICATIONS TECHNOLOGY25,57325,573
									
									0602783A24
					 COMPUTER AND SOFTWARE
					 TECHNOLOGY6,7686,768
									
									0602784A25
					 MILITARY ENGINEERING
					 TECHNOLOGY79,1892,00081,189
									
									 Atmospheric research[2,000]
									
									0602785A26
					 MANPOWER/PERSONNEL/TRAINING TECHNOLOGY22,19822,198
									
									0602786A27
					 WARFIGHTER
					 TECHNOLOGY27,7463,50031,246
									
									 Combat rations enhancement
					 research[1,000]
									
									 Thermal resistant fiber
					 research[2,500]
									
									0602787A28
					 MEDICAL
					 TECHNOLOGY96,7977,000103,797
									
									 Blast protection for ground
					 soldiers[2,000]
									
									 Moderate hypothermia treatment for
					 traumatic brain and spinal cord injury[4,000]
									
									 Traumatic brain injury modeling
					 research[1,000]
									
									
									
									TOTAL, APPLIED RESEARCH,
					 ARMY841,36472,000913,364
									
									
									
									ADVANCED TECHNOLOGY
					 DEVELOPMENT, ARMY
									
									0603001A29
					 WARFIGHTER ADVANCED
					 TECHNOLOGY37,3641,50038,864
									
									 Moldable fabric armor[1,500]
									
									0603002A30
					 MEDICAL ADVANCED
					 TECHNOLOGY71,51036,500108,010
									
									 Advanced medical training
					 platform[2,000]
									
									 Biosensor controller systems
					 development[2,000]
									
									 Body temperature conditioner
					 systems[2,500]
									
									 Eye trauma and vision enhancement
					 research[2,000]
									
									 Gulf War illness
					 research[12,000]
									
									 Handheld telemedicine device
					 development[3,000]
									
									 Improved advanced prosthetics
					 manufacturing[4,000]
									
									 Integrated medical technology
					 program[5,500]
									
									 Lower limb prosthetics
					 research[2,000]
									
									 Telemedicine research[1,500]
									
									0603003A31
					 AVIATION ADVANCED
					 TECHNOLOGY57,4548,50065,954
									
									 Enhanced gun fire
					 detection[2,000]
									
									 Improved aviation technology
					 insertion capability[2,500]
									
									 Next generation unmanned aerial
					 vehicle engine[2,000]
									
									 Rotorcraft galvanic corrosion
					 reduction[2,000]
									
									0603004A32
					 WEAPONS AND MUNITIONS
					 ADVANCED TECHNOLOGY64,43864,438
									
									0603005A33
					 COMBAT VEHICLE AND
					 AUTOMOTIVE ADVANCED TECHNOLOGY89,49978,200167,699
									
									 Advanced auxiliary power unit
					 development[2,000]
									
									 Advanced lithium ion battery
					 systems[3,000]
									
									 Advanced thermal management
					 systems[6,000]
									
									 Alternatives to improve weapon
					 systems sustainment[4,000]
									
									 Applied power management
					 controls[2,000]
									
									 Autonomous and connected vehicle
					 development[2,000]
									
									 Composite shelter[2,000]
									
									 Force projection technology
					 development[8,000]
									
									 Forward water
					 purification[2,000]
									
									 Ground system power and mobility
					 enhancement[12,000]
									
									 Hydraulic hybrid vehicles for the
					 tactical wheeled fleet[2,700]
									
									 Improved ground system
					 survivability[10,000]
									
									 Mobile water generation[2,500]
									
									 Multifunctional self-sensing vehicle
					 armor[2,000]
									
									 Plug-in hybrid electric vehicle
					 program[4,000]
									
									 Threat cue research[2,000]
									
									 Vehicle electronics and architecture
					 development[12,000]
									
									0603006A34
					 COMMAND, CONTROL,
					 COMMUNICATIONS ADVANCED TECHNOLOGY8,1028,102
									
									0603007A35
					 MANPOWER, PERSONNEL
					 AND TRAINING ADVANCED TECHNOLOGY7,9217,921
									
									0603008A36
					 ELECTRONIC WARFARE
					 ADVANCED TECHNOLOGY50,35950,359
									
									0603009A37
					 TRACTOR
					 HIKE8,0158,015
									
									0603015A38
					 NEXT GENERATION
					 TRAINING & SIMULATION SYSTEMS15,3341,00016,334
									
									 Combat medic training
					 systems[1,000]
									
									0603020A39
					 TRACTOR
					 ROSE12,30912,309
									
									0603103A40
					 EXPLOSIVES
					 DEMILITARIZATION TECHNOLOGY00
									
									0603105A41
					 MILITARY HIV
					 RESEARCH6,6886,688
									
									0603125A42
					 COMBATING TERRORISM,
					 TECHNOLOGY DEVELOPMENT10,55010,550
									
									0603270A43
					 ELECTRONIC WARFARE
					 TECHNOLOGY18,3503,00021,350
									
									 Laser systems for light aircraft
					 missile defense[3,000]
									
									0603313A44
					 MISSILE AND ROCKET
					 ADVANCED TECHNOLOGY84,5539,50094,053
									
									 Missile artillery advanced technology
					 development[9,500]
									
									0603322A45
					 TRACTOR
					 CAGE9,9869,986
									
									0603606A46
					 LANDMINE WARFARE AND
					 BARRIER ADVANCED TECHNOLOGY26,95326,953
									
									0603607A47
					 JOINT SERVICE SMALL
					 ARMS PROGRAM9,1519,151
									
									0603710A48
					 NIGHT VISION ADVANCED
					 TECHNOLOGY39,9122,00041,912
									
									 Enhanced situation
					 awareness[2,000]
									
									0603728A49
					 ENVIRONMENTAL QUALITY
					 TECHNOLOGY DEMONSTRATIONS15,87815,878
									
									0603734A50
					 MILITARY ENGINEERING
					 ADVANCED TECHNOLOGY27,39313,00040,393
									
									 Enzymatic biofuel production
					 research[2,000]
									
									 Improved projectile and hardened
					 structure testing[2,000]
									
									 Permafrost tunnel[1,000]
									
									 Photovoltaic technology
					 development[8,000]
									
									0603772A51
					 ADVANCED TACTICAL
					 COMPUTER SCIENCE AND SENSOR TECHNOLOGY24,87324,873
									
									
									
									TOTAL, ADVANCED TECHNOLOGY DEVELOPMENT,
					 ARMY696,592153,200849,792
									
									
									
									ADVANCED COMPONENT
					 DEVELOPMENT, ARMY
									
									0603024A52
					 UNIQUE ITEM
					 IDENTIFICATION (UID)00
									
									0603305A53
					 ARMY MISSILE DEFENSE
					 SYSTEMS INTEGRATION(NON SPACE)11,45510,50021,955
									
									 Adaptive robotic
					 technology[3,000]
									
									 Advanced environmental
					 controls[3,000]
									
									 Alternative power
					 technology[2,000]
									
									 Discriminatory imaging
					 research[2,500]
									
									0603308A54
					 ARMY MISSILE DEFENSE
					 SYSTEMS INTEGRATION (SPACE)27,55127,551
									
									0603327A55
					 AIR AND MISSILE
					 DEFENSE SYSTEMS ENGINEERING00
									
									0603619A56
					 LANDMINE WARFARE AND
					 BARRIER—ADV DEV15,59615,596
									
									0603627A57
					 SMOKE, OBSCURANT AND
					 TARGET DEFEATING SYS-ADV DEV2,4252,425
									
									0603639A58
					 TANK AND MEDIUM
					 CALIBER AMMUNITION42,18342,183
									
									0603653A59
					 ADVANCED TANK ARMAMENT
					 SYSTEM (ATAS)136,302136,302
									
									0603747A60
					 SOLDIER SUPPORT AND
					 SURVIVABILITY18,55618,556
									
									0603766A61
					 TACTICAL ELECTRONIC
					 SURVEILLANCE SYSTEM—ADV DEV17,96217,962
									
									0603774A62
					 NIGHT VISION SYSTEMS
					 ADVANCED DEVELOPMENT00
									
									0603779A63
					 ENVIRONMENTAL QUALITY
					 TECHNOLOGY4,6954,695
									
									0603782A64
					 WARFIGHTER INFORMATION
					 NETWORK-TACTICAL190,903190,903
									
									0603790A65
					 NATO RESEARCH AND
					 DEVELOPMENT5,0605,060
									
									0603801A66
					 AVIATION—ADV
					 DEV8,3558,355
									
									0603804A67
					 LOGISTICS AND ENGINEER
					 EQUIPMENT—ADV DEV80,49080,490
									
									0603805A68
					 COMBAT SERVICE SUPPORT
					 CONTROL SYSTEM EVALUATION AND ANALYSIS14,29014,290
									
									0603807A69
					 MEDICAL SYSTEMS—ADV
					 DEV28,13228,132
									
									0603827A70
					 SOLDIER
					 SYSTEMS—ADVANCED DEVELOPMENT48,32348,323
									
									0603850A71
					 INTEGRATED BROADCAST
					 SERVICE970970
									
									0305205A72
					 ENDURANCE
					 UAVS93,00093,000
									
									
									
									TOTAL, ADVANCED COMPONENT DEVELOPMENT,
					 ARMY746,24810,500756,748
									
									
									
									SYSTEM DEVELOPMENT
					 & DEMONSTRATION, ARMY
									
									0604201A73
					 AIRCRAFT
					 AVIONICS89,21089,210
									
									0604220A74
					 ARMED, DEPLOYABLE
					 HELOS72,55072,550
									
									0604270A75
					 ELECTRONIC WARFARE
					 DEVELOPMENT172,2695,000177,269
									
									 Hostile fire detection for
					 helicopters[5,000]
									
									0604280A76
					 JOINT TACTICAL
					 RADIO784784
									
									0604321A77
					 ALL SOURCE ANALYSIS
					 SYSTEM22,57422,574
									
									0604328A78
					 TRACTOR
					 CAGE23,19423,194
									
									0604601A79
					 INFANTRY SUPPORT
					 WEAPONS80,33780,337
									
									0604604A80
					 MEDIUM TACTICAL
					 VEHICLES3,7103,710
									
									0604609A81
					 SMOKE, OBSCURANT AND
					 TARGET DEFEATING SYS-SDD5,3355,335
									
									0604611A82
					 JAVELIN9,9999,999
									
									0604622A83
					 FAMILY OF HEAVY
					 TACTICAL VEHICLES3,5193,519
									
									0604633A84
					 AIR TRAFFIC
					 CONTROL9,8929,892
									
									0604642A85
					 LIGHT TACTICAL WHEELED
					 VEHICLES1,9901,990
									
									0604646A86
					 NON-LINE OF SIGHT
					 LAUNCH SYSTEM81,247–81,2470
									
									 Program termination[–81,247]
									
									0604647A87
					 NON-LINE OF SIGHT
					 CANNON00
									
									0604660A88
					 FCS MANNED GRD
					 VEHICLES & COMMON GRD VEHICLE00
									
									0604661A89
					 FCS SYSTEMS OF SYSTEMS
					 ENGR & PROGRAM MGMT568,711568,711
									
									0604662A90
					 FCS RECONNAISSANCE
					 (UAV) PLATFORMS50,30450,304
									
									0604663A91
					 FCS UNMANNED GROUND
					 VEHICLES249,948249,948
									
									0604664A92
					 FCS UNATTENDED GROUND
					 SENSORS7,5157,515
									
									0604665A93
					 FCS SUSTAINMENT &
					 TRAINING R&D610,389610,389
									
									0604666A94
					 SPIN OUT
					 TECHNOLOGY/CAPABILITY INSERTION00
									
									0604710A95
					 NIGHT VISION
					 SYSTEMS—SDD52,54952,549
									
									0604713A96
					 COMBAT FEEDING,
					 CLOTHING, AND EQUIPMENT2,1182,118
									
									0604715A97
					 NON-SYSTEM TRAINING
					 DEVICES—SDD27,75627,756
									
									0604741A98
					 AIR DEFENSE COMMAND,
					 CONTROL AND INTELLIGENCE—SDD34,20934,209
									
									0604742A99
					 CONSTRUCTIVE
					 SIMULATION SYSTEMS DEVELOPMENT30,29130,291
									
									0604746A100
					 AUTOMATIC TEST
					 EQUIPMENT DEVELOPMENT14,04114,041
									
									0604760A101
					 DISTRIBUTIVE
					 INTERACTIVE SIMULATIONS (DIS)—SDD15,54715,547
									
									0604778A102
					 POSITIONING SYSTEMS
					 DEVELOPMENT (SPACE)00
									
									0604780A103
					 COMBINED ARMS TACTICAL
					 TRAINER (CATT) CORE27,67027,670
									
									0604783A104
					 JOINT NETWORK
					 MANAGEMENT SYSTEM00
									
									0604802A105
					 WEAPONS AND
					 MUNITIONS—SDD24,3458,00032,345
									
									 XM1125 155mm smoke round
					 development[8,000]
									
									0604804A106
					 LOGISTICS AND ENGINEER
					 EQUIPMENT—SDD41,03941,039
									
									0604805A107
					 COMMAND, CONTROL,
					 COMMUNICATIONS SYSTEMS—SDD90,73690,736
									
									0604807A108
					 MEDICAL
					 MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—SDD34,47434,474
									
									0604808A109
					 LANDMINE
					 WARFARE/BARRIER—SDD95,57795,577
									
									0604814A110
					 ARTILLERY
					 MUNITIONS26,37126,371
									
									0604817A111
					 COMBAT
					 IDENTIFICATION29,88429,884
									
									0604818A112
					 ARMY TACTICAL COMMAND
					 & CONTROL HARDWARE & SOFTWARE60,97060,970
									
									0604822A113
					 GENERAL FUND
					 ENTERPRISE BUSINESS SYSTEM (GFEBS)13,57613,576
									
									0604823A114
					 FIREFINDER24,73624,736
									
									0604827A115
					 SOLDIER
					 SYSTEMS—WARRIOR DEM/VAL20,88620,886
									
									0604854A116
					 ARTILLERY
					 SYSTEMS53,62430,00083,624
									
									 Paladin integrated management
					 program[30,000]
									
									0604869A117
					 PATRIOT/MEADS COMBINED
					 AGGREGATE PROGRAM (CAP)467,139467,139
									
									0604870A118
					 NUCLEAR ARMS CONTROL
					 MONITORING SENSOR NETWORK7,2767,276
									
									0605013A119
					 INFORMATION TECHNOLOGY
					 DEVELOPMENT23,95723,957
									
									0605018A120
					 ARMY INTEGRATED
					 MILITARY HUMAN RESOURCES SYSTEM (A-IMHRS)100,500100,500
									
									0605450A121
					 JOINT AIR-TO-GROUND
					 MISSILE (JAGM)130,340130,340
									
									0605455A122
					 SLAMRAAM23,70023,700
									
									0605456A123
					 PAC–3/MSE
					 MISSILE62,50062,500
									
									0605457A124
					 ARMY INTEGRATED AIR
					 AND MISSILE DEFENSE (AIAMD)251,124251,124
									
									0605625A125
					 MANNED GROUND
					 VEHICLE934,366934,366
									
									0605626A126
					 AERIAL COMMON
					 SENSOR211,500211,500
									
									0303032A127
					 TROJAN—RH123,69710,00013,697
									
									 Trojan swarm[10,000]
									
									0304270A128
					 ELECTRONIC WARFARE
					 DEVELOPMENT21,57121,571
									
									
									
									TOTAL, SYSTEM DEVELOPMENT &
					 DEMONSTRATION, ARMY5,021,546–28,2474,993,299
									
									
									
									RDT&E MANAGEMENT SUPPORT,
					 ARMY
									
									0604256A129
					 THREAT SIMULATOR
					 DEVELOPMENT26,15826,158
									
									0604258A130
					 TARGET SYSTEMS
					 DEVELOPMENT8,6148,614
									
									0604759A131
					 MAJOR T&E
					 INVESTMENT42,10242,102
									
									0605103A132
					 RAND ARROYO
					 CENTER20,49220,492
									
									0605301A133
					 ARMY KWAJALEIN
					 ATOLL163,788163,788
									
									0605326A134
					 CONCEPTS
					 EXPERIMENTATION PROGRAM17,70417,704
									
									0605502A135
					 SMALL BUSINESS
					 INNOVATIVE RESEARCH00
									
									0605601A136
					 ARMY TEST RANGES AND
					 FACILITIES393,937393,937
									
									0605602A137
					 ARMY TECHNICAL TEST
					 INSTRUMENTATION AND TARGETS59,04010,20069,240
									
									 Common regional operational
					 systems[1,200]
									
									 Dugway field test
					 improvements[4,000]
									
									 Enhanced Army energy
					 testing[5,000]
									
									0605604A138
					 SURVIVABILITY/LETHALITY ANALYSIS41,81241,812
									
									0605605A139
					 DOD HIGH ENERGY LASER
					 TEST FACILITY4,7105,0009,710
									
									 Program increase[5,000]
									
									0605606A140
					 AIRCRAFT
					 CERTIFICATION5,0555,055
									
									0605702A141
					 METEOROLOGICAL SUPPORT
					 TO RDT&E ACTIVITIES7,1857,185
									
									0605706A142
					 MATERIEL SYSTEMS
					 ANALYSIS18,07818,078
									
									0605709A143
					 EXPLOITATION OF
					 FOREIGN ITEMS5,4605,460
									
									0605712A144
					 SUPPORT OF OPERATIONAL
					 TESTING68,19168,191
									
									0605716A145
					 ARMY EVALUATION
					 CENTER61,45061,450
									
									0605718A146
					 ARMY MODELING &
					 SIM X-CMD COLLABORATION & INTEG3,9263,926
									
									0605801A147
					 PROGRAMWIDE
					 ACTIVITIES73,68573,685
									
									0605803A148
					 TECHNICAL INFORMATION
					 ACTIVITIES48,30948,309
									
									0605805A149
					 MUNITIONS
					 STANDARDIZATION, EFFECTIVENESS AND SAFETY53,3382,60055,938
									
									 Unserviceable ammunition
					 demilitarization[2,600]
									
									0605857A150
					 ENVIRONMENTAL QUALITY
					 TECHNOLOGY MGMT SUPPORT3,1953,195
									
									0605898A151
					 MANAGEMENT
					 HQ—R&D16,15416,154
									
									0909999A152
					 FINANCING FOR
					 CANCELLED ACCOUNT ADJUSTMENTS00
									
									
									
									TOTAL, RDT&E MANAGEMENT SUPPORT,
					 ARMY1,142,38317,8001,160,183
									
									
									
									OPERATIONAL SYSTEM DEVELOPMENT,
					 ARMY
									
									0603778A153
					 MLRS PRODUCT
					 IMPROVEMENT PROGRAM51,61951,619
									
									0102419A154
					 AEROSTAT JOINT PROJECT
					 OFFICE372,493372,493
									
									0203347A155
					 INTELLIGENCE SUPPORT
					 TO CYBER (ISC) MIP2,3602,360
									
									0203726A156
					 ADV FIELD ARTILLERY
					 TACTICAL DATA SYSTEM24,62224,622
									
									0203735A157
					 COMBAT VEHICLE
					 IMPROVEMENT PROGRAMS204,481204,481
									
									0203740A158
					 MANEUVER CONTROL
					 SYSTEM25,54025,540
									
									0203744A159
					 AIRCRAFT
					 MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS134,999134,999
									
									0203752A160
					 AIRCRAFT ENGINE
					 COMPONENT IMPROVEMENT PROGRAM710710
									
									0203758A161
					 DIGITIZATION6,3296,329
									
									0203759A162
					 FORCE XXI BATTLE
					 COMMAND, BRIGADE AND BELOW (FBCB2)3,9353,935
									
									0203801A163
					 MISSILE/AIR DEFENSE
					 PRODUCT IMPROVEMENT PROGRAM24,28024,280
									
									0203802A164
					 OTHER MISSILE PRODUCT
					 IMPROVEMENT PROGRAMS00
									
									0203808A165
					 TRACTOR
					 CARD14,87014,870
									
									0208010A166
					 JOINT TACTICAL
					 COMMUNICATIONS PROGRAM (TRI-TAC)00
									
									0208053A167
					 JOINT TACTICAL GROUND
					 SYSTEM12,40312,403
									
									0208058A168
					 JOINT HIGH SPEED
					 VESSEL (JHSV)3,1533,153
									
									0303028A170
					 SECURITY AND
					 INTELLIGENCE ACTIVITIES00
									
									0303140A171
					 INFORMATION SYSTEMS
					 SECURITY PROGRAM54,78454,784
									
									0303141A172
					 GLOBAL COMBAT SUPPORT
					 SYSTEM125,569125,569
									
									0303142A173
					 SATCOM GROUND
					 ENVIRONMENT (SPACE)33,69433,694
									
									0303150A174
					 WWMCCS/GLOBAL COMMAND
					 AND CONTROL SYSTEM13,02413,024
									
									0303158A175
					 JOINT COMMAND AND
					 CONTROL PROGRAM (JC2)00
									
									0305204A177
					 TACTICAL UNMANNED
					 AERIAL VEHICLES54,30054,300
									
									0305208A178
					 DISTRIBUTED COMMON
					 GROUND/SURFACE SYSTEMS103,002103,002
									
									0305219A179
					 MQ–1 SKY WARRIOR A
					 UAV123,156123,156
									
									0305232A180
					 RQ–11
					 UAV1,5991,599
									
									0305233A181
					 RQ–7 UAV7,8057,805
									
									0307207A182
					 AERIAL COMMON SENSOR
					 (ACS)00
									
									0307665A183
					 BIOMETRICS ENABLED
					 INTELLIGENCE14,11414,114
									
									0702239A184
					 AVIONICS COMPONENT
					 IMPROVEMENT PROGRAM00
									
									0708045A185
					 END ITEM INDUSTRIAL
					 PREPAREDNESS ACTIVITIES61,0984,90065,998
									
									 Advanced ultrasonic inspection of
					 helicopter rotor blades[2,000]
									
									 Titanium alloy armor
					 development[2,900]
									
									99999999999CLASSIFIED PROGRAMS4,4474,447
									
									
									
									TOTAL, OPERATIONAL SYSTEM DEVELOPMENT,
					 ARMY1,478,3864,9001,483,286
									
									
									
									TOTAL, RDT&E, ARMY10,333,392240,15310,573,545
									
									
									
									
									
									ACCOUNTRESEARCH, DEVELOPMENT, TEST &
					 EVAL, NAVY
									
									
									
									BASIC RESEARCH,
					 NAVY
									
									0601103N1
					 UNIVERSITY RESEARCH
					 INITIATIVES108,6791,000109,679
									
									 Blast and impact resistant
					 structures[1,000]
									
									0601152N2
					 IN-HOUSE LABORATORY
					 INDEPENDENT RESEARCH17,97917,979
									
									0601153N3
					 DEFENSE RESEARCH
					 SCIENCES429,7672,000431,767
									
									 Nanomaterials for solar
					 cells[2,000]
									
									
									
									TOTAL, BASIC RESEARCH,
					 NAVY556,4253,000559,425
									
									
									
									APPLIED RESEARCH,
					 NAVY
									
									0602114N4
					 POWER PROJECTION
					 APPLIED RESEARCH98,1503,000101,150
									
									 Energetics research[3,000]
									
									0602123N5
					 FORCE PROTECTION
					 APPLIED RESEARCH107,4488,900116,348
									
									 Electro-kinetic wind energy
					 research[1,900]
									
									 Energy systems integration
					 research[2,500]
									
									 Port security
					 technologies[2,500]
									
									 Special operations forces combatant
					 research[2,000]
									
									0602131M6
					 MARINE CORPS LANDING
					 FORCE TECHNOLOGY43,77643,776
									
									0602234N7
					 MATERIALS, ELECTRONICS
					 AND COMPUTER TECHNOLOGY02,0002,000
									
									 Expanded infrared focal plane array
					 technology and availability[2,000]
									
									0602235N8
					 COMMON PICTURE APPLIED
					 RESEARCH70,16870,168
									
									0602236N9
					 WARFIGHTER SUSTAINMENT
					 APPLIED RESEARCH113,7244,500118,224
									
									 Anti-reverse engineering
					 technologies[1,000]
									
									 Asset lifecycle program[2,000]
									
									 Composite material optimization for
					 watercraft[1,500]
									
									0602271N10
					 ELECTROMAGNETIC
					 SYSTEMS APPLIED RESEARCH83,90283,902
									
									0602435N11
					 OCEAN WARFIGHTING
					 ENVIRONMENT APPLIED RESEARCH49,4914,00053,491
									
									 Advanced unmanned underwater vehicle
					 research[3,000]
									
									 Laser underwater imaging and
					 communications research[1,000]
									
									0602651M12
					 JOINT NON-LETHAL
					 WEAPONS APPLIED RESEARCH6,0026,002
									
									0602747N13
					 UNDERSEA WARFARE
					 APPLIED RESEARCH69,1861,50070,686
									
									 Acoustic search glider[1,500]
									
									0602782N14
					 MINE AND EXPEDITIONARY
					 WARFARE APPLIED RESEARCH36,83336,833
									
									
									
									TOTAL, APPLIED RESEARCH,
					 NAVY678,68023,900702,580
									
									
									
									ADVANCED TECHNOLOGY DEVELOPMENT,
					 NAVY
									
									0603114N15
					 POWER PROJECTION
					 ADVANCED TECHNOLOGY117,9082,000119,908
									
									 Mobile target tracking
					 technologies[2,000]
									
									0603123N16
					 FORCE PROTECTION
					 ADVANCED TECHNOLOGY61,87714,00075,877
									
									 Formable textiles[3,000]
									
									 Mobile repair
					 capability[3,000]
									
									 Rare earth alternatives for permanent
					 magnet motors[3,000]
									
									 Single generator
					 operations[5,000]
									
									0603235N17
					 COMMON PICTURE
					 ADVANCED TECHNOLOGY96,720–40,91155,809
									
									 High-Integrity Global Positioning
					 System[–40,911]
									
									0603236N18
					 WARFIGHTER SUSTAINMENT
					 ADVANCED TECHNOLOGY98,2614,000102,261
									
									 Hybrid heavy lift logistics vehicle
					 [1,500]
									
									 Lighter-than-air
					 platform[2,500]
									
									0603271N19
					 ELECTROMAGNETIC
					 SYSTEMS ADVANCED TECHNOLOGY82,14382,143
									
									0603640M20
					 USMC ADVANCED
					 TECHNOLOGY DEMONSTRATION (ATD)115,089115,089
									
									0603651M21
					 JOINT NON-LETHAL
					 WEAPONS TECHNOLOGY DEVELOPMENT11,13111,131
									
									0603729N22
					 WARFIGHTER PROTECTION
					 ADVANCED TECHNOLOGY18,07618,076
									
									0603747N23
					 UNDERSEA WARFARE
					 ADVANCED TECHNOLOGY49,27649,276
									
									0603758N24
					 NAVY WARFIGHTING
					 EXPERIMENTS AND DEMONSTRATIONS53,17753,177
									
									0603782N25
					 MINE AND EXPEDITIONARY
					 WARFARE ADVANCED TECHNOLOGY21,94121,941
									
									
									
									TOTAL, ADVANCED TECHNOLOGY DEVELOPMENT,
					 NAVY725,599–20,911704,688
									
									
									
									ADVANCED COMPONENT DEVELOPMENT,
					 NAVY
									
									0603207N26
					 AIR/OCEAN TACTICAL
					 APPLICATIONS123,331123,331
									
									0603216N27
					 AVIATION
					 SURVIVABILITY9,4809,480
									
									0603237N28
					 DEPLOYABLE JOINT
					 COMMAND AND CONTROL4,2754,275
									
									0603254N29
					 ASW SYSTEMS
					 DEVELOPMENT8,2498,249
									
									0603261N30
					 TACTICAL AIRBORNE
					 RECONNAISSANCE6,4526,452
									
									0603382N31
					 ADVANCED COMBAT
					 SYSTEMS TECHNOLOGY1,6581,658
									
									0603502N32
					 SURFACE AND SHALLOW
					 WATER MINE COUNTERMEASURES81,34781,347
									
									0603506N33
					 SURFACE SHIP TORPEDO
					 DEFENSE57,79657,796
									
									0603512N34
					 CARRIER SYSTEMS
					 DEVELOPMENT93,83093,830
									
									0603513N35
					 SHIPBOARD SYSTEM
					 COMPONENT DEVELOPMENT5151
									
									0603525N36
					 PILOT
					 FISH81,78481,784
									
									0603527N37
					 RETRACT
					 LARCH142,858142,858
									
									0603536N38
					 RETRACT
					 JUNIPER134,497134,497
									
									0603542N39
					 RADIOLOGICAL
					 CONTROL1,3581,358
									
									0603553N40
					 SURFACE
					 ASW21,67321,673
									
									0603561N41
					 ADVANCED SUBMARINE
					 SYSTEM DEVELOPMENT608,56626,000634,566
									
									 Advanced actuators[3,000]
									
									 Shock mitigation
					 devices[3,000]
									
									 Submarine payloads
					 development[20,000]
									
									0603562N42
					 SUBMARINE TACTICAL
					 WARFARE SYSTEMS5,5905,590
									
									0603563N43
					 SHIP CONCEPT ADVANCED
					 DESIGN17,88317,883
									
									0603564N44
					 SHIP PRELIMINARY
					 DESIGN & FEASIBILITY STUDIES1,79610,00011,796
									
									 Ship hydrodynamic facilities
					 improvement[10,000]
									
									0603570N45
					 ADVANCED NUCLEAR POWER
					 SYSTEMS366,509366,509
									
									0603573N46
					 ADVANCED SURFACE
					 MACHINERY SYSTEMS5,4595,459
									
									0603576N47
					 CHALK
					 EAGLE447,804447,804
									
									0603581N48
					 LITTORAL COMBAT SHIP
					 (LCS)226,288226,288
									
									0603582N49
					 COMBAT SYSTEM
					 INTEGRATION24,3443,00027,344
									
									 Common network interface
					 system[3,000]
									
									0603609N50
					 CONVENTIONAL
					 MUNITIONS5,3885,388
									
									0603611M51
					 MARINE CORPS ASSAULT
					 VEHICLES242,765242,765
									
									0603635M52
					 MARINE CORPS GROUND
					 COMBAT/SUPPORT SYSTEM40,5054,50045,005
									
									 Decision and energy reduction
					 tool[4,500]
									
									0603654N53
					 JOINT SERVICE
					 EXPLOSIVE ORDNANCE DEVELOPMENT25,87325,873
									
									0603658N54
					 COOPERATIVE
					 ENGAGEMENT52,28252,282
									
									0603713N55
					 OCEAN ENGINEERING
					 TECHNOLOGY DEVELOPMENT13,56013,560
									
									0603721N56
					 ENVIRONMENTAL
					 PROTECTION20,20720,207
									
									0603724N57
					 NAVY ENERGY
					 PROGRAM30,4035,50035,903
									
									 Fuel cell and hydrogen generation
					 technologies[2,500]
									
									 High-density energy storage
					 development[3,000]
									
									0603725N58
					 FACILITIES
					 IMPROVEMENT3,7463,746
									
									0603734N59
					 CHALK
					 CORAL71,92071,920
									
									0603739N60
					 NAVY LOGISTIC
					 PRODUCTIVITY4,1396,50010,639
									
									 Fiber optic interconnect
					 technology[5,000]
									
									 Flame retardant textile
					 fabric[1,500]
									
									0603746N61
					 RETRACT
					 MAPLE219,463219,463
									
									0603748N62
					 LINK
					 PLUMERIA58,03058,030
									
									0603751N63
					 RETRACT
					 ELM183,187183,187
									
									0603755N64
					 SHIP SELF
					 DEFENSE4,3854,385
									
									0603764N65
					 LINK
					 EVERGREEN41,43341,433
									
									0603787N66
					 SPECIAL
					 PROCESSES36,45736,457
									
									0603790N67
					 NATO RESEARCH AND
					 DEVELOPMENT9,1969,196
									
									0603795N68
					 LAND ATTACK
					 TECHNOLOGY905905
									
									0603851M69
					 NONLETHAL
					 WEAPONS43,27243,272
									
									0603860N70
					 JOINT PRECISION
					 APPROACH AND LANDING SYSTEMS159,151159,151
									
									0603879N71
					 SINGLE INTEGRATED AIR
					 PICTURE (SIAP) SYSTEM ENGINEER (SE)00
									
									0603889N72
					 COUNTERDRUG RDT&E
					 PROJECTS00
									
									0603925N73
					 DIRECTED ENERGY AND
					 ELECTRIC WEAPON SYSTEMS00
									
									0604272N74
					 TACTICAL AIR
					 DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)51,69351,693
									
									0604653N75
					 JOINT COUNTER RADIO
					 CONTROLLED IED ELECTRONIC WARFARE (JCREW)56,54256,542
									
									0604659N76
					 PRECISION STRIKE
					 WEAPONS DEVELOPMENT PROGRAM25,12125,121
									
									0604707N77
					 SPACE AND ELECTRONIC
					 WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT34,79334,793
									
									0303354N78
					 ASW SYSTEMS
					 DEVELOPMENT—MIP2,1612,161
									
									0303562N79
					 SUBMARINE TACTICAL
					 WARFARE SYSTEMS—MIP4,2534,253
									
									0304270N80
					 ELECTRONIC WARFARE
					 DEVELOPMENT—MIP663663
									
									
									
									TOTAL, ADVANCED COMPONENT DEVELOPMENT,
					 NAVY3,914,37155,5003,969,871
									
									
									
									SYSTEM DEVELOPMENT &
					 DEMONSTRATION, NAVY
									
									0604212N81
					 OTHER HELO
					 DEVELOPMENT44,32944,329
									
									0604214N82
					 AV–8B AIRCRAFT—ENG
					 DEV22,86722,867
									
									0604215N83
					 STANDARDS
					 DEVELOPMENT45,66745,667
									
									0604216N84
					 MULTI-MISSION
					 HELICOPTER UPGRADE DEVELOPMENT55,79255,792
									
									0604218N85
					 AIR/OCEAN EQUIPMENT
					 ENGINEERING5,7355,735
									
									0604221N86
					 P–3 MODERNIZATION
					 PROGRAM3,5743,574
									
									0604230N87
					 WARFARE SUPPORT
					 SYSTEM3,7333,733
									
									0604231N88
					 TACTICAL COMMAND
					 SYSTEM89,95589,955
									
									0604234N89
					 ADVANCED
					 HAWKEYE171,132171,132
									
									0604245N90
					 H–1
					 UPGRADES60,49860,498
									
									0604261N91
					 ACOUSTIC SEARCH
					 SENSORS64,83464,834
									
									0604262N92
					 V–22A46,07046,070
									
									0604264N93
					 AIR CREW SYSTEMS
					 DEVELOPMENT8,6898,689
									
									0604269N94
					 EA–1822,04222,042
									
									0604270N95
					 ELECTRONIC WARFARE
					 DEVELOPMENT80,81980,819
									
									0604273N96
					 VH–71A EXECUTIVE HELO
					 DEVELOPMENT159,785159,785
									
									0604274N97
					 NEXT GENERATION JAMMER
					 (NGJ)120,602120,602
									
									0604280N98
					 JOINT TACTICAL RADIO
					 SYSTEM—NAVY (JTRS-NAVY)687,723687,723
									
									0604300N99
					 SC–21 TOTAL SHIP
					 SYSTEM ENGINEERING00
									
									0604307N100
					 SURFACE COMBATANT
					 COMBAT SYSTEM ENGINEERING193,933193,933
									
									0604311N101
					 LPD–17 CLASS SYSTEMS
					 INTEGRATION1,3731,373
									
									0604329N102
					 SMALL DIAMETER BOMB
					 (SDB)44,09144,091
									
									0604366N103
					 STANDARD MISSILE
					 IMPROVEMENTS96,18696,186
									
									0604373N104
					 AIRBORNE
					 MCM45,88545,885
									
									0604378N105
					 NAVAL INTEGRATED FIRE
					 CONTROL—COUNTER AIR SYSTEMS ENGINEERING21,51721,517
									
									0604501N106
					 ADVANCED ABOVE WATER
					 SENSORS274,371–22,500251,871
									
									 Air and missile defense radar
					 execution[–22,500]
									
									0604503N107
					 SSN–688 AND TRIDENT
					 MODERNIZATION118,8973,800122,697
									
									 TB–33 thinline towed
					 array[3,800]
									
									0604504N108
					 AIR
					 CONTROL5,6655,665
									
									0604512N109
					 SHIPBOARD AVIATION
					 SYSTEMS70,11770,117
									
									0604518N110
					 COMBAT INFORMATION
					 CENTER CONVERSION5,0445,044
									
									0604558N111
					 NEW DESIGN
					 SSN155,48910,300165,789
									
									 Advanced manufacturing for bow
					 domes[1,300]
									
									 Common command and control system
					 module[9,000]
									
									0604562N112
					 SUBMARINE TACTICAL
					 WARFARE SYSTEM50,53725,10075,637
									
									 Artificial intelligence-based combat
					 system software module[7,000]
									
									 SSGN weapon launcher technology
					 insertion [5,000]
									
									 SSN airborne ISR capability
					 [4,600]
									
									 Submarine environment for evaluation
					 and development [5,500]
									
									 Weapon acquisition and firing system
					 [3,000]
									
									0604567N113
					 SHIP CONTRACT
					 DESIGN/LIVE FIRE T&E153,6864,000157,686
									
									 Automated fiber optic
					 manufacturing[4,000]
									
									0604574N114
					 NAVY TACTICAL COMPUTER
					 RESOURCES4,4434,443
									
									0604601N115
					 MINE
					 DEVELOPMENT5,4555,455
									
									0604610N116
					 LIGHTWEIGHT TORPEDO
					 DEVELOPMENT25,28225,282
									
									0604654N117
					 JOINT SERVICE
					 EXPLOSIVE ORDNANCE DEVELOPMENT10,48910,489
									
									0604703N118
					 PERSONNEL, TRAINING,
					 SIMULATION, AND HUMAN FACTORS10,75910,759
									
									0604727N119
					 JOINT STANDOFF WEAPON
					 SYSTEMS12,56712,567
									
									0604755N120
					 SHIP SELF DEFENSE
					 (DETECT & CONTROL)45,9305,70051,630
									
									 Autonomous unmanned surface vessel
					 (AUSV)[5,700]
									
									0604756N121
					 SHIP SELF DEFENSE
					 (ENGAGE: HARD KILL)5,86012,00017,860
									
									 Next-generation Phalanx[12,000]
									
									0604757N122
					 SHIP SELF DEFENSE
					 (ENGAGE: SOFT KILL/EW)84,5257,00091,525
									
									 NULKA upgrades[7,000]
									
									0604761N123
					 INTELLIGENCE
					 ENGINEERING6,8206,820
									
									0604771N124
					 MEDICAL
					 DEVELOPMENT12,3375,00017,337
									
									 Composite tissue transplantation for
					 combat wound repair[2,000]
									
									 Vision restoration[3,000]
									
									0604777N125
					 NAVIGATION/ID
					 SYSTEM66,63666,636
									
									0604800M126
					 JOINT STRIKE FIGHTER
					 (JSF)—EMD667,916667,916
									
									0604800N127
					 JOINT STRIKE FIGHTER
					 (JSF)707,791707,791
									
									0605013M128
					 INFORMATION TECHNOLOGY
					 DEVELOPMENT22,78322,783
									
									0605013N129
					 INFORMATION TECHNOLOGY
					 DEVELOPMENT28,2805,00033,280
									
									 Information systems
					 research[5,000]
									
									0605018N130
					 NAVY INTEGRATED
					 MILITARY HUMAN RESOURCES SYSTEM (N-IMHRS)27,44427,444
									
									0605212N131
					 CH–53K
					 RDTE577,435577,435
									
									0605430N132
					 C/KC–130 AVIONICS
					 MODERNIZATION PROGRAM (AMP)00
									
									0605450N133
					 JOINT AIR-TO-GROUND
					 MISSILE (JAGM)100,846100,846
									
									0605500N134
					 MULTI-MISSION MARITIME
					 AIRCRAFT (MMA)929,240929,240
									
									0204201N135
					 CG(X)00
									
									0204202N136
					 DDG–1000549,241549,241
									
									0304231N137
					 TACTICAL COMMAND
					 SYSTEM—MIP1,3181,318
									
									0304503N138
					 SSN–688 AND TRIDENT
					 MODERNIZATION—MIP1,4151,415
									
									0304785N139
					 TACTICAL CRYPTOLOGIC
					 SYSTEMS17,01917,019
									
									
									
									TOTAL, SYSTEM DEVELOPMENT &
					 DEMONSTRATION, NAVY6,852,46855,4006,907,868
									
									
									
									RDT&E MANAGEMENT SUPPORT,
					 NAVY
									
									0604256N140
					 THREAT SIMULATOR
					 DEVELOPMENT18,75518,755
									
									0604258N141
					 TARGET SYSTEMS
					 DEVELOPMENT66,06666,066
									
									0604759N142
					 MAJOR T&E
					 INVESTMENT37,52237,522
									
									0605152N143
					 STUDIES AND ANALYSIS
					 SUPPORT—NAVY8,1498,149
									
									0605154N144
					 CENTER FOR NAVAL
					 ANALYSES49,16549,165
									
									0605502N145
					 SMALL BUSINESS
					 INNOVATIVE RESEARCH00
									
									0605804N146
					 TECHNICAL INFORMATION
					 SERVICES662662
									
									0605853N147
					 MANAGEMENT, TECHNICAL
					 & INTERNATIONAL SUPPORT58,32958,329
									
									0605856N148
					 STRATEGIC TECHNICAL
					 SUPPORT3,4513,451
									
									0605861N149
					 RDT&E SCIENCE AND
					 TECHNOLOGY MANAGEMENT72,09472,094
									
									0605863N150
					 RDT&E SHIP AND
					 AIRCRAFT SUPPORT95,33295,332
									
									0605864N151
					 TEST AND EVALUATION
					 SUPPORT376,418376,418
									
									0605865N152
					 OPERATIONAL TEST AND
					 EVALUATION CAPABILITY15,74615,746
									
									0605866N153
					 NAVY SPACE AND
					 ELECTRONIC WARFARE (SEW) SUPPORT4,0134,013
									
									0605867N154
					 SEW
					 SURVEILLANCE/RECONNAISSANCE SUPPORT19,70019,700
									
									0605873M155
					 MARINE CORPS PROGRAM
					 WIDE SUPPORT17,72117,721
									
									0305885N156
					 TACTICAL CRYPTOLOGIC
					 ACTIVITIES1,8591,859
									
									0804758N157
					 SERVICE SUPPORT TO
					 JFCOM, JNTC4,2604,260
									
									0909999N158
					 FINANCING FOR
					 CANCELLED ACCOUNT ADJUSTMENTS00
									
									
									
									TOTAL, RDT&E MANAGEMENT SUPPORT,
					 NAVY849,2420849,242
									
									
									
									OPERATIONAL SYSTEM DEVELOPMENT,
					 NAVY
									
									0604227N160
					 HARPOON
					 MODIFICATIONS00
									
									0604402N161
					 UNMANNED COMBAT AIR VEHICLE (UCAV) ADVANCED COMPONENT AND PROTOTYPE
					 DEVELOPMENT266,368266,368
									
									0101221N162
					 STRATEGIC SUB &
					 WEAPONS SYSTEM SUPPORT81,184–8,50072,684
									
									 Strike study[–10,000]
									
									 Virtual maintenance engineering
					 platform[1,500]
									
									0101224N163
					 SSBN SECURITY
					 TECHNOLOGY PROGRAM34,99734,997
									
									0101226N164
					 SUBMARINE ACOUSTIC
					 WARFARE DEVELOPMENT6,8156,815
									
									0101402N165
					 NAVY STRATEGIC
					 COMMUNICATIONS10,33110,331
									
									0203761N166
					 RAPID TECHNOLOGY
					 TRANSITION (RTT)35,12035,120
									
									0204136N167
					 F/A–18
					 SQUADRONS148,438148,438
									
									0204152N168
					 E–2
					 SQUADRONS19,01119,011
									
									0204163N169
					 FLEET
					 TELECOMMUNICATIONS (TACTICAL)26,89426,894
									
									0204229N170
					 TOMAHAWK AND TOMAHAWK
					 MISSION PLANNING CENTER (TMPC)10,5877,60018,187
									
									 Cost reduction
					 initiatives[7,600]
									
									0204311N171
					 INTEGRATED
					 SURVEILLANCE SYSTEM23,46423,464
									
									0204413N172
					 AMPHIBIOUS TACTICAL
					 SUPPORT UNITS (DISPLACEMENT CRAFT)4,3574,357
									
									0204571N173
					 CONSOLIDATED TRAINING
					 SYSTEMS DEVELOPMENT50,75050,750
									
									0204574N174
					 CRYPTOLOGIC DIRECT
					 SUPPORT1,5191,519
									
									0204575N175
					 ELECTRONIC WARFARE
					 (EW) READINESS SUPPORT39,39839,398
									
									0205601N176
					 HARM
					 IMPROVEMENT14,20714,207
									
									0205604N177
					 TACTICAL DATA
					 LINKS28,85428,854
									
									0205620N178
					 SURFACE ASW COMBAT
					 SYSTEM INTEGRATION32,87732,877
									
									0205632N179
					 MK–48
					 ADCAP26,23426,234
									
									0205633N180
					 AVIATION
					 IMPROVEMENTS133,6117,000140,611
									
									 Aircraft metal alloys[2,800]
									
									 Improved aircraft windscreen
					 laminates [1,700]
									
									 Structural life tracking program for
					 helicopters[2,500]
									
									0205658N181
					 NAVY SCIENCE
					 ASSISTANCE PROGRAM3,5353,535
									
									0205675N182
					 OPERATIONAL NUCLEAR
					 POWER SYSTEMS74,22974,229
									
									0206313M183
					 MARINE CORPS
					 COMMUNICATIONS SYSTEMS245,2981,800247,098
									
									 System for triaging key
					 evidence[1,800]
									
									0206623M184
					 MARINE CORPS GROUND
					 COMBAT/SUPPORTING ARMS SYSTEMS100,4246,500106,924
									
									 Marine Corps personnel carrier data
					 man system[2,000]
									
									 Unique identification tracking
					 software[4,500]
									
									0206624M185
					 MARINE CORPS COMBAT
					 SERVICES SUPPORT19,46619,466
									
									0206625M186
					 USMC
					 INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)20,31620,316
									
									0207161N187
					 TACTICAL AIM
					 MISSILES912912
									
									0207163N188
					 ADVANCED MEDIUM RANGE
					 AIR-TO-AIR MISSILE (AMRAAM)2,6332,633
									
									0208058N189
					 JOINT HIGH SPEED
					 VESSEL (JHSV)3,5863,586
									
									0303109N194
					 SATELLITE
					 COMMUNICATIONS (SPACE)422,268422,268
									
									0303138N195
					 CONSOLIDATED AFLOAT
					 NETWORK ENTERPRISE SERVICES (CANES)63,56363,563
									
									0303140N196
					 INFORMATION SYSTEMS
					 SECURITY PROGRAM25,93425,934
									
									0303158M197
					 JOINT COMMAND AND
					 CONTROL PROGRAM (JC2)00
									
									0303158N198
					 JOINT COMMAND AND
					 CONTROL PROGRAM (JC2)00
									
									0303238N199
					 CONSOLIDATED AFLOAT
					 NETWORK ENTERPRISE SERVICES (CANES)—MIP8,3758,375
									
									0305149N201
					 COBRA
					 JUDY36,52736,527
									
									0305160N202
					 NAVY METEOROLOGICAL
					 AND OCEAN SENSORS-SPACE (METOC)63,87863,878
									
									0305192N203
					 MILITARY INTELLIGENCE
					 PROGRAM (MIP) ACTIVITIES4,4354,435
									
									0305204N204
					 TACTICAL UNMANNED
					 AERIAL VEHICLES35,21235,212
									
									0305205N205
					 ENDURANCE UNMANNED
					 AERIAL VEHICLES00
									
									0305206N206
					 AIRBORNE
					 RECONNAISSANCE SYSTEMS00
									
									0305207N207
					 MANNED RECONNAISSANCE
					 SYSTEMS19,26319,263
									
									0305208M208
					 DISTRIBUTED COMMON
					 GROUND/SURFACE SYSTEMS8,3778,377
									
									0305208N209
					 DISTRIBUTED COMMON
					 GROUND/SURFACE SYSTEMS16,66516,665
									
									0305220N210
					 RQ–4 UAV529,250529,250
									
									0305231N211
					 MQ–8 UAV10,66510,665
									
									0305232M212
					 RQ–11
					 UAV512512
									
									0305233N213
					 RQ–7 UAV934934
									
									0305234M214
					 SMALL (LEVEL 0)
					 TACTICAL UAS (STUASL0)26,20926,209
									
									0305234N215
					 SMALL (LEVEL 0)
					 TACTICAL UAS (STUASL0)18,09818,098
									
									0307207N216
					 AERIAL COMMON SENSOR
					 (ACS)00
									
									0307217N217
					 EP–3E REPLACEMENT
					 (EPX)00
									
									0308601N218
					 MODELING AND
					 SIMULATION SUPPORT8,1588,158
									
									0702207N219
					 DEPOT MAINTENANCE
					 (NON-IF)18,64918,649
									
									0702239N220
					 AVIONICS COMPONENT
					 IMPROVEMENT PROGRAM3,2503,250
									
									0708011N221
					 INDUSTRIAL
					 PREPAREDNESS46,1735,00051,173
									
									 Integrated manufacturing
					 enterprise[5,000]
									
									0708730N222
					 MARITIME TECHNOLOGY
					 (MARITECH)00
									
									99999999999CLASSIFIED PROGRAMS1,284,9011,284,901
									
									
									
									TOTAL, OPERATIONAL SYSTEM DEVELOPMENT,
					 NAVY4,116,71119,4004,136,111
									
									
									
									ACCOUNTTOTAL, RDT&E, NAVY17,693,496136,28917,829,785
									
									
									
									
									
									ACCOUNTRESEARCH, DEVELOPMENT, TEST &
					 EVAL, AF
									
									
									
									BASIC RESEARCH, AIR
					 FORCE
									
									0601102F1
					 DEFENSE RESEARCH
					 SCIENCES350,9782,000352,978
									
									 Cyber training capability in modeling
					 and simulation[2,000]
									
									0601103F2
					 UNIVERSITY RESEARCH
					 INITIATIVES136,297136,297
									
									0601108F3
					 HIGH ENERGY LASER
					 RESEARCH INITIATIVES13,19813,198
									
									
									
									TOTAL, BASIC RESEARCH, AIR
					 FORCE500,4732,000502,473
									
									
									
									APPLIED RESEARCH, AIR
					 FORCE
									
									0602102F4
					 MATERIALS137,2739,000146,273
									
									 Advanced aerospace heat
					 exchangers[3,000]
									
									 Energy efficiency, recovery, and
					 generation systems[1,000]
									
									 Health monitoring sensors for
					 aerospace components[2,000]
									
									 Improved nanomaterials and
					 nanomanufacturing methods[2,000]
									
									 Light alloy aerospace and automotive
					 parts development[1,000]
									
									0602201F5
					 AEROSPACE VEHICLE
					 TECHNOLOGIES144,6992,500147,199
									
									 Unmanned aerial system collaboration
					 technologies[2,500]
									
									0602202F6
					 HUMAN EFFECTIVENESS
					 APPLIED RESEARCH87,45287,452
									
									0602203F7
					 AEROSPACE
					 PROPULSION207,049207,049
									
									0602204F8
					 AEROSPACE
					 SENSORS157,4971,500158,997
									
									 Accelerated development of gallium
					 nitride materials[1,500]
									
									0602601F9
					 SPACE
					 TECHNOLOGY111,8577,500119,357
									
									 Reconfigurable electronics
					 research[500]
									
									 Seismic research
					 program[5,000]
									
									 Space plasma research[2,000]
									
									0602602F10
					 CONVENTIONAL
					 MUNITIONS61,33061,330
									
									0602605F11
					 DIRECTED ENERGY
					 TECHNOLOGY103,596103,596
									
									0602702F12
					 COMMAND CONTROL AND
					 COMMUNICATIONS00
									
									0602788F13
					 DOMINANT INFORMATION
					 SCIENCES AND METHODS117,283117,283
									
									0602890F14
					 HIGH ENERGY LASER
					 RESEARCH53,3842,00055,384
									
									 Directed energy research and
					 development coordination[2,000]
									
									
									
									TOTAL, APPLIED RESEARCH, AIR
					 FORCE1,181,42022,5001,203,920
									
									
									
									ADVANCED TECHNOLOGY DEVELOPMENT, AIR
					 FORCE
									
									0603112F15
					 ADVANCED MATERIALS FOR
					 WEAPON SYSTEMS33,41417,00050,414
									
									 Composite repair in
					 theater[2,000]
									
									 Metals affordability
					 initiative[10,000]
									
									 Sewage-derived biofuels
					 program[3,000]
									
									 Sonic infrared imaging technology
					 development[2,000]
									
									0603199F16
					 SUSTAINMENT SCIENCE
					 AND TECHNOLOGY (S&T)2,9352,935
									
									0603203F17
					 ADVANCED AEROSPACE
					 SENSORS44,67744,677
									
									0603211F18
					 AEROSPACE TECHNOLOGY
					 DEV/DEMO53,58853,588
									
									0603216F19
					 AEROSPACE PROPULSION
					 AND POWER TECHNOLOGY136,13512,500148,635
									
									 Algal biofuel production
					 research[2,000]
									
									 Long range supersonic engine for high
					 speed strike[4,000]
									
									 Power module materials
					 research[4,000]
									
									 Scalable unmanned aerial vehicle
					 engines[2,500]
									
									0603231F20
					 CREW SYSTEMS AND
					 PERSONNEL PROTECTION TECHNOLOGY00
									
									0603270F21
					 ELECTRONIC COMBAT
					 TECHNOLOGY16,99216,992
									
									0603401F22
					 ADVANCED SPACECRAFT
					 TECHNOLOGY83,7052,00085,705
									
									 Secure supply of carbon
					 nanotubes[2,000]
									
									0603444F23
					 MAUI SPACE
					 SURVEILLANCE SYSTEM (MSSS)5,8995,899
									
									0603456F24
					 HUMAN EFFECTIVENESS
					 ADVANCED TECHNOLOGY DEVELOPMENT24,81424,814
									
									0603601F25
					 CONVENTIONAL WEAPONS
					 TECHNOLOGY15,75515,755
									
									0603605F26
					 ADVANCED WEAPONS
					 TECHNOLOGY17,46117,461
									
									0603680F27
					 MANUFACTURING
					 TECHNOLOGY PROGRAM39,7012,00041,701
									
									 Improved production of frequency
					 selective surface structures[2,000]
									
									0603788F28
					 BATTLESPACE KNOWLEDGE
					 DEVELOPMENT AND DEMONSTRATION32,38232,382
									
									0603789F29
					 C3I ADVANCED
					 DEVELOPMENT00
									
									0603924F30
					 HIGH ENERGY LASER
					 ADVANCED TECHNOLOGY PROGRAM1,8471,847
									
									
									
									TOTAL, ADVANCED TECHNOLOGY DEVELOPMENT, AIR
					 FORCE509,30533,500542,805
									
									
									
									ADVANCED COMPONENT DEVELOPMENT, AIR
					 FORCE
									
									0603260F31
					 INTELLIGENCE ADVANCED
					 DEVELOPMENT5,0192,0007,019
									
									 Collaboration gateway[2,000]
									
									0603287F32
					 PHYSICAL SECURITY
					 EQUIPMENT3,5763,576
									
									0603423F33
					 GLOBAL POSITIONING
					 SYSTEM III—OPERATIONAL CONTROL SEGMENT0381,867381,867
									
									 OCX transfer from line
					 212[381,867]
									
									0603430F34
					 ADVANCED EHF MILSATCOM
					 (SPACE)351,817351,817
									
									0603432F35
					 POLAR MILSATCOM
					 (SPACE)164,232164,232
									
									0603438F36
					 SPACE CONTROL
					 TECHNOLOGY45,0126,00051,012
									
									 Space situational
					 awareness[6,000]
									
									0603742F37
					 COMBAT IDENTIFICATION
					 TECHNOLOGY26,17226,172
									
									0603790F38
					 NATO RESEARCH AND
					 DEVELOPMENT4,3724,372
									
									0603791F39
					 INTERNATIONAL SPACE
					 COOPERATIVE R&D635635
									
									0603830F40
					 SPACE PROTECTION
					 PROGRAM (SPP)8,3495,00013,349
									
									 Program add[5,000]
									
									0603845F41
					 TRANSFORMATIONAL
					 SATCOM (TSAT)00
									
									0603850F42
					 INTEGRATED BROADCAST
					 SERVICE20,58020,580
									
									0603851F43
					 INTERCONTINENTAL
					 BALLISTIC MISSILE66,74566,745
									
									0603854F44
					 WIDEBAND GLOBAL SATCOM
					 RDT&E (SPACE)36,12336,123
									
									0603859F45
					 POLLUTION
					 PREVENTION2,5342,534
									
									0603860F46
					 JOINT PRECISION
					 APPROACH AND LANDING SYSTEMS13,95213,952
									
									0604015F47
					 NEXT GENERATION
					 BOMBER198,957198,957
									
									0604283F48
					 BATTLE MGMT COM &
					 CTRL SENSOR DEVELOPMENT00
									
									0604327F49
					 HARD AND DEEPLY BURIED
					 TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM22,38922,389
									
									0604330F50
					 JOINT DUAL ROLE AIR
					 DOMINANCE MISSILE9,7999,799
									
									0604337F51
					 REQUIREMENTS ANALYSIS
					 AND MATURATION34,33934,339
									
									0604436F52
					 NEXT-GENERATION
					 MILSATCOM TECHNOLOGY DEVELOPMENT050,00050,000
									
									 Next-generation
					 MILSATCOM[50,000]
									
									0604635F53
					 GROUND ATTACK WEAPONS
					 FUZE DEVELOPMENT32,51332,513
									
									0604796F54
					 ALTERNATIVE
					 FUELS24,06424,064
									
									0604830F55
					 AUTOMATED AIR-TO-AIR
					 REFUELING8585
									
									0604857F56
					 OPERATIONALLY
					 RESPONSIVE SPACE93,97835,000128,978
									
									 Crosscutting
					 capabilities[20,000]
									
									 Radially segmented launch
					 vehicle[15,000]
									
									0604858F57
					 TECH TRANSITION
					 PROGRAM12,26012,260
									
									0305178F58
					 NATIONAL POLAR-ORBITING OPERATIONAL ENVIRONMENTAL SATELLITE SYSTEM
					 (NPOESS)325,505–225,000100,505
									
									 Program reduction[–225,000]
									
									
									
									TOTAL, ADVANCED COMPONENT DEVELOPMENT, AIR
					 FORCE1,503,007254,8671,757,874
									
									
									
									SYSTEM DEVELOPMENT &
					 DEMONSTRATION, AIR FORCE
									
									0603840F59
					 GLOBAL BROADCAST
					 SERVICE (GBS)18,17118,171
									
									0604222F60
					 NUCLEAR WEAPONS
					 SUPPORT60,5458,00068,545
									
									 Nuclear enterprise surety
					 tracking[8,000]
									
									0604226F61
					 B–1B00
									
									0604233F62
					 SPECIALIZED
					 UNDERGRADUATE FLIGHT TRAINING8,0668,066
									
									0604240F63
					 B–2 ADVANCED
					 TECHNOLOGY BOMBER00
									
									0604270F64
					 ELECTRONIC WARFARE
					 DEVELOPMENT89,96689,966
									
									0604280F65
					 JOINT TACTICAL
					 RADIO631631
									
									0604281F66
					 TACTICAL DATA NETWORKS
					 ENTERPRISE102,941102,941
									
									0604287F67
					 PHYSICAL SECURITY
					 EQUIPMENT5050
									
									0604329F68
					 SMALL DIAMETER BOMB
					 (SDB)153,505153,505
									
									0604421F69
					 COUNTERSPACE
					 SYSTEMS40,27640,276
									
									0604425F70
					 SPACE SITUATION
					 AWARENESS SYSTEMS426,525–30,000396,525
									
									 SBSS follow-on early to
					 need[–30,000]
									
									0604429F71
					 AIRBORNE ELECTRONIC
					 ATTACK25,93725,937
									
									0604441F72
					 SPACE BASED INFRARED
					 SYSTEM (SBIRS) HIGH EMD530,04715,000545,047
									
									 HEO ground and data
					 exploitation[15,000]
									
									0604443F73
					 THIRD GENERATION
					 INFRARED SURVEILLANCE (3GIRS)025,00025,000
									
									 OPIR technology
					 development[25,000]
									
									0604602F74
					 ARMAMENT/ORDNANCE
					 DEVELOPMENT6,6936,693
									
									0604604F75
					 SUBMUNITIONS1,6221,622
									
									0604617F76
					 AGILE COMBAT
					 SUPPORT37,98737,987
									
									0604706F77
					 LIFE SUPPORT
					 SYSTEMS10,65010,650
									
									0604735F78
					 COMBAT TRAINING
					 RANGES36,90536,905
									
									0604740F79
					 INTEGRATED COMMAND
					 & CONTROL APPLICATIONS (IC2A)1010
									
									0604750F80
					 INTELLIGENCE
					 EQUIPMENT1,3641,364
									
									0604800F81
					 JOINT STRIKE FIGHTER
					 (JSF)883,773883,773
									
									0604851F82
					 INTERCONTINENTAL
					 BALLISTIC MISSILE71,84371,843
									
									0604853F83
					 EVOLVED EXPENDABLE
					 LAUNCH VEHICLE PROGRAM (SPACE)30,24530,245
									
									0605011F84
					 RDT&E FOR AGING
					 AIRCRAFT00
									
									0605221F85
					 NEXT GENERATION AERIAL
					 REFUELING AIRCRAFT863,875863,875
									
									0605229F86
					 CSAR HH–60
					 RECAPITALIZATION12,58412,584
									
									0605277F87
					 CSAR-X
					 RDT&E00
									
									0605278F88
					 HC/MC–130 RECAP
					 RDT&E15,53615,536
									
									0605452F89
					 JOINT SIAP EXECUTIVE
					 PROGRAM OFFICE00
									
									0207434F90
					 LINK–16 SUPPORT AND
					 SUSTAINMENT00
									
									0207451F91
					 SINGLE INTEGRATED AIR
					 PICTURE (SIAP)1,8321,832
									
									0207701F92
					 FULL COMBAT MISSION
					 TRAINING57,39357,393
									
									0305176F93
					 COMBAT SURVIVOR EVADER
					 LOCATOR00
									
									0401138F94
					 JOINT CARGO AIRCRAFT
					 (JCA)26,40726,407
									
									0401318F95
					 CV–2218,27018,270
									
									0401845F96
					 AIRBORNE SENIOR LEADER
					 C3 (SLC3S)15,82615,826
									
									
									
									TOTAL, SYSTEM DEVELOPMENT &
					 DEMONSTRATION, AIR FORCE3,549,47518,0003,567,475
									
									
									
									RDT&E MANAGEMENT SUPPORT, AIR
					 FORCE
									
									0604256F97
					 THREAT SIMULATOR
					 DEVELOPMENT21,24521,245
									
									0604759F98
					 MAJOR T&E
					 INVESTMENT61,5874,50066,087
									
									 Holloman high-speed test
					 track[4,500]
									
									0605101F99
					 RAND PROJECT AIR
					 FORCE26,75226,752
									
									0605502F100
					 SMALL BUSINESS
					 INNOVATION RESEARCH00
									
									0605712F101
					 INITIAL OPERATIONAL
					 TEST & EVALUATION20,66520,665
									
									0605807F102
					 TEST AND EVALUATION
					 SUPPORT759,868759,868
									
									0605860F103
					 ROCKET SYSTEMS LAUNCH
					 PROGRAM (SPACE)23,55123,551
									
									0605864F104
					 SPACE TEST PROGRAM
					 (STP)47,62315,00062,623
									
									 Small launch class
					 mission[15,000]
									
									0605976F105
					 FACILITIES RESTORATION
					 AND MODERNIZATION—TEST AND EVALUATION SUPPORT46,32746,327
									
									0605978F106
					 FACILITIES
					 SUSTAINMENT—TEST AND EVALUATION SUPPORT27,57927,579
									
									0606323F107
					 MULTI-SERVICE SYSTEMS
					 ENGINEERING INITIATIVE18,90118,901
									
									0702806F108
					 ACQUISITION AND
					 MANAGEMENT SUPPORT24,96824,968
									
									0804731F109
					 GENERAL SKILL
					 TRAINING1,5441,544
									
									0909999F110
					 FINANCING FOR
					 CANCELLED ACCOUNT ADJUSTMENTS00
									
									1001004F111
					 INTERNATIONAL
					 ACTIVITIES3,7643,764
									
									
									
									TOTAL, RDT&E MANAGEMENT SUPPORT, AIR
					 FORCE1,084,37419,5001,103,874
									
									
									
									OPERATIONAL SYSTEM DEVELOPMENT, AIR
					 FORCE
									
									0603423F112
					 GLOBAL POSITIONING
					 SYSTEM III—OPERATIONAL CONTROL SEGMENT00
									
									0604263F113
					 COMMON VERTICAL LIFT
					 SUPPORT PLATFORM00
									
									0605018F114
					 AIR FORCE INTEGRATED
					 MILITARY HUMAN RESOURCES SYSTEM (AF-IMHRS)43,30043,300
									
									0605024F115
					 ANTI-TAMPER TECHNOLOGY
					 EXECUTIVE AGENCY42,25542,255
									
									0101113F117
					 B–52
					 SQUADRONS146,096146,096
									
									0101122F118
					 AIR-LAUNCHED CRUISE
					 MISSILE (ALCM)3,6313,631
									
									0101126F119
					 B–1B
					 SQUADRONS33,23433,234
									
									0101127F120
					 B–2
					 SQUADRONS260,466260,466
									
									0101313F121
					 STRAT WAR PLANNING
					 SYSTEM—USSTRATCOM28,44128,441
									
									0101314F122
					 NIGHT
					 FIST—USSTRATCOM5,3595,359
									
									0102325F124
					 ATMOSPHERIC EARLY
					 WARNING SYSTEM00
									
									0102326F125
					 REGION/SECTOR
					 OPERATION CONTROL CENTER MODERNIZATION PROGRAM23,73223,732
									
									0102823F126
					 STRATEGIC AEROSPACE
					 INTELLIGENCE SYSTEM ACTIVITIES1515
									
									0203761F127
					 WARFIGHTER RAPID
					 ACQUISITION PROCESS (WRAP) RAPID TRANSITION FUND10,58010,580
									
									0205219F128
					 MQ–9 UAV125,427125,427
									
									0207040F129
					 MULTI-PLATFORM
					 ELECTRONIC WARFARE EQUIPMENT15,57415,574
									
									0207131F130
					 A–10
					 SQUADRONS5,6615,661
									
									0207133F131
					 F–16
					 SQUADRONS129,103129,103
									
									0207134F132
					 F–15E
					 SQUADRONS222,677222,677
									
									0207136F133
					 MANNED DESTRUCTIVE
					 SUPPRESSION12,93712,937
									
									0207138F134
					 F–22A
					 SQUADRONS576,330576,330
									
									0207142F135
					 F–35
					 SQUADRONS217,561217,561
									
									0207161F136
					 TACTICAL AIM
					 MISSILES6,0406,040
									
									0207163F137
					 ADVANCED MEDIUM RANGE
					 AIR-TO-AIR MISSILE (AMRAAM)62,92262,922
									
									0207170F138
					 JOINT HELMET MOUNTED
					 CUEING SYSTEM (JHMCS)2,4072,407
									
									0207224F139
					 COMBAT RESCUE AND
					 RECOVERY944944
									
									0207227F140
					 COMBAT
					 RESCUE—PARARESCUE2,9212,921
									
									0207247F141
					 AF
					 TENCAP11,64811,648
									
									0207249F142
					 PRECISION ATTACK
					 SYSTEMS PROCUREMENT3,0173,017
									
									0207253F143
					 COMPASS
					 CALL20,65220,652
									
									0207268F144
					 AIRCRAFT ENGINE
					 COMPONENT IMPROVEMENT PROGRAM147,396147,396
									
									0207277F145
					 ISR
					 INNOVATIONS00
									
									0207325F146
					 JOINT AIR-TO-SURFACE
					 STANDOFF MISSILE (JASSM)20,00020,000
									
									0207410F147
					 AIR & SPACE
					 OPERATIONS CENTER (AOC)93,10293,102
									
									0207412F148
					 CONTROL AND REPORTING
					 CENTER (CRC)58,31358,313
									
									0207417F149
					 AIRBORNE WARNING AND
					 CONTROL SYSTEM (AWACS)239,755239,755
									
									0207418F150
					 TACTICAL AIRBORNE
					 CONTROL SYSTEMS00
									
									0207423F151
					 ADVANCED
					 COMMUNICATIONS SYSTEMS67,53267,532
									
									0207431F153
					 COMBAT AIR
					 INTELLIGENCE SYSTEM ACTIVITIES3,3103,310
									
									0207438F154
					 THEATER BATTLE
					 MANAGEMENT (TBM) C4I15,17015,170
									
									0207445F155
					 FIGHTER TACTICAL DATA
					 LINK85,49285,492
									
									0207446F156
					 BOMBER TACTICAL DATA
					 LINK00
									
									0207448F157
					 C2ISR TACTICAL DATA
					 LINK1,5841,584
									
									0207449F158
					 COMMAND AND CONTROL
					 (C2) CONSTELLATION24,22924,229
									
									0207581F159
					 JOINT
					 SURVEILLANCE/TARGET ATTACK RADAR SYSTEM (JSTARS)168,917168,917
									
									0207590F160
					 SEEK
					 EAGLE19,26319,263
									
									0207601F161
					 USAF MODELING AND
					 SIMULATION21,63821,638
									
									0207605F162
					 WARGAMING AND
					 SIMULATION CENTERS6,0206,020
									
									0207697F163
					 DISTRIBUTED TRAINING
					 AND EXERCISES2,8632,863
									
									0208006F164
					 MISSION PLANNING
					 SYSTEMS79,11279,112
									
									0208021F165
					 INFORMATION WARFARE
					 SUPPORT2,2941,5003,794
									
									 Cyber operations security
					 institute[1,500]
									
									0208059F166
					 CYBER COMMAND
					 ACTIVITIES1,1171,117
									
									0301400F173
					 SPACE SUPERIORITY
					 INTELLIGENCE10,00610,006
									
									0302015F174
					 E–4B NATIONAL AIRBORNE
					 OPERATIONS CENTER (NAOC)12,53212,532
									
									0303131F175
					 MINIMUM ESSENTIAL
					 EMERGENCY COMMUNICATIONS NETWORK (MEECN)78,78478,784
									
									0303140F176
					 INFORMATION SYSTEMS
					 SECURITY PROGRAM140,0178,800148,817
									
									 Application software assurance center
					 of excellence[7,000]
									
									 Malware research technology
					 demonstration[1,800]
									
									0303141F177
					 GLOBAL COMBAT SUPPORT
					 SYSTEM3,3933,393
									
									0303150F178
					 GLOBAL COMMAND AND
					 CONTROL SYSTEM3,0553,055
									
									0303158F179
					 JOINT COMMAND AND
					 CONTROL PROGRAM (JC2)2,1572,157
									
									0303601F180
					 MILSATCOM
					 TERMINALS186,582116,400302,982
									
									 FAB-T transfer from APAF
					 75[116,400]
									
									0304260F182
					 AIRBORNE SIGINT
					 ENTERPRISE149,268149,268
									
									0305099F185
					 GLOBAL AIR TRAFFIC
					 MANAGEMENT (GATM)5,7085,708
									
									0305103F186
					 CYBER SECURITY
					 INITIATIVE2,0302,030
									
									0305105F187
					 DOD CYBER CRIME
					 CENTER279279
									
									0305110F188
					 SATELLITE CONTROL
					 NETWORK (SPACE)21,66721,667
									
									0305111F189
					 WEATHER
					 SERVICE32,37332,373
									
									0305114F190
					 AIR TRAFFIC CONTROL,
					 APPROACH, AND LANDING SYSTEM (ATCALS)33,26833,268
									
									0305116F191
					 AERIAL
					 TARGETS63,57363,573
									
									0305128F194
					 SECURITY AND
					 INVESTIGATIVE ACTIVITIES469469
									
									0305146F196
					 DEFENSE JOINT
					 COUNTERINTELLIGENCE ACTIVITIES4040
									
									0305164F198
					 NAVSTAR GLOBAL
					 POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)165,936165,936
									
									0305165F199
					 NAVSTAR GLOBAL
					 POSITIONING SYSTEM (SPACE AND CONTROL SEGMENTS)34,47134,471
									
									0305173F201
					 SPACE AND MISSILE TEST
					 AND EVALUATION CENTER4,5724,572
									
									0305174F202
					 SPACE WARFARE
					 CENTER2,9292,929
									
									0305182F203
					 SPACELIFT RANGE SYSTEM
					 (SPACE)9,9339,933
									
									0305193F204
					 INTELLIGENCE SUPPORT
					 TO INFORMATION OPERATIONS (IO)1,2541,254
									
									0305205F205
					 ENDURANCE UNMANNED
					 AERIAL VEHICLES00
									
									0305206F206
					 AIRBORNE
					 RECONNAISSANCE SYSTEMS168,963–58,700110,263
									
									 Environmental awareness for unmanned
					 systems[5,000]
									
									 WAAS program of record[–63,700]
									
									0305207F207
					 MANNED RECONNAISSANCE
					 SYSTEMS15,33715,337
									
									0305208F208
					 DISTRIBUTED COMMON
					 GROUND/SURFACE SYSTEMS93,39893,398
									
									0305219F209
					 MQ–1 PREDATOR A
					 UAV28,91328,913
									
									0305220F210
					 RQ–4 UAV251,318251,318
									
									0305221F211
					 NETWORK-CENTRIC
					 COLLABORATIVE TARGETING7,2677,267
									
									0305265F212
					 GPS III SPACE
					 SEGMENT828,171–371,867456,304
									
									 OCX transfer to line 33[–381,867]
									
									 Small satellite
					 augmentation[10,000]
									
									0305614F213
					 JSPOC MISSION
					 SYSTEM132,7066,000138,706
									
									 Karnac[6,000]
									
									0305887F214
					 INTELLIGENCE SUPPORT
					 TO INFORMATION WARFARE5,5125,512
									
									0305913F215
					 NUDET DETECTION SYSTEM
					 (SPACE)72,19930,000102,199
									
									 SABRS integration on
					 GEO–4[30,000]
									
									0305924F216
					 NATIONAL SECURITY
					 SPACE OFFICE10,63010,630
									
									0305940F217
					 SPACE SITUATION
					 AWARENESS OPERATIONS43,83843,838
									
									0307141F218
					 INFORMATION OPERATIONS
					 TECHNOLOGY INTEGRATION & TOOL DEVELOPMENT21,91221,912
									
									0308699F219
					 SHARED EARLY WARNING
					 (SEW)2,9522,952
									
									0401115F220
					 C–130 AIRLIFT
					 SQUADRON113,107113,107
									
									0401119F221
					 C–5 AIRLIFT SQUADRONS
					 (IF)58,99058,990
									
									0401130F222
					 C–17 AIRCRAFT
					 (IF)177,212177,212
									
									0401132F223
					 C–130J
					 PROGRAM26,77026,770
									
									0401134F224
					 LARGE AIRCRAFT IR
					 COUNTERMEASURES (LAIRCM)17,22717,227
									
									0401218F225
					 KC–135S20,45320,453
									
									0401219F226
					 KC–10S56,66956,669
									
									0401314F227
					 OPERATIONAL SUPPORT
					 AIRLIFT4,9884,988
									
									0401315F228
					 C-STOL
					 AIRCRAFT1,2831,283
									
									0401839F229
					 AIR MOBILITY TACTICAL
					 DATA LINK00
									
									0408011F230
					 SPECIAL TACTICS /
					 COMBAT CONTROL7,3457,345
									
									0702207F231
					 DEPOT MAINTENANCE
					 (NON-IF)1,5141,514
									
									0702976F232
					 FACILITIES RESTORATION
					 & MODERNIZATION—LOGISTICS00
									
									0708012F233
					 LOGISTICS SUPPORT
					 ACTIVITIES00
									
									0708610F234
					 LOGISTICS INFORMATION
					 TECHNOLOGY (LOGIT)227,614227,614
									
									0708611F235
					 SUPPORT SYSTEMS
					 DEVELOPMENT6,1416,141
									
									0804743F236
					 OTHER FLIGHT
					 TRAINING667667
									
									0804757F237
					 JOINT NATIONAL
					 TRAINING CENTER99
									
									0804772F238
					 TRAINING
					 DEVELOPMENTS00
									
									0808716F239
					 OTHER PERSONNEL
					 ACTIVITIES116116
									
									0901202F240
					 JOINT PERSONNEL
					 RECOVERY AGENCY6,1076,107
									
									0901212F241
					 SERVICE-WIDE SUPPORT
					 (NOT OTHERWISE ACCOUNTED FOR)00
									
									0901218F242
					 CIVILIAN COMPENSATION
					 PROGRAM7,8117,811
									
									0901220F243
					 PERSONNEL
					 ADMINISTRATION11,17911,179
									
									0901538F244
					 FINANCIAL MANAGEMENT
					 INFORMATION SYSTEMS DEVELOPMENT49,81649,816
									
									99999999999CLASSIFIED PROGRAMS12,406,78112,406,781
									
									
									
									TOTAL, OPERATIONAL SYSTEM DEVELOPMENT, AIR
					 FORCE18,919,248–267,86718,651,381
									
									
									
									TOTAL, RDT&E, AIR
					 FORCE27,247,30282,50027,329,802
									
									
									
									
									
									ACCOUNTRESEARCH, DEVELOPMENT, TEST &
					 EVAL, DW
									
									
									
									BASIC RESEARCH,
					 DEFENSE-WIDE
									
									0601000BR1
					 DTRA BASIC RESEARCH
					 INITIATIVE47,41247,412
									
									0601101E2
					 DEFENSE RESEARCH
					 SCIENCES328,1954,000332,195
									
									 Information security
					 research[4,000]
									
									0601111D8Z3 GOVERNMENT/INDUSTRY COSPONSORSHIP OF UNIVERSITY
					 RESEARCH02,0002,000
									
									 Superconducting systems
					 cooling[2,000]
									
									0601114D8Z4 DEFENSE EXPERIMENTAL PROGRAM TO STIMULATE
					 COMPETITIVE RESEARCH00
									
									0601120D8Z5 NATIONAL DEFENSE EDUCATION PROGRAM109,911109,911
									
									0601384BP6
					 CHEMICAL AND
					 BIOLOGICAL DEFENSE PROGRAM49,50815,00064,508
									
									 DOD requested transfer from Line
					 116[15,000]
									
									
									
									TOTAL, BASIC RESEARCH,
					 DEFENSE-WIDE535,0266,000556,026
									
									
									
									APPLIED RESEARCH,
					 DEFENSE-WIDE
									
									0602000D8Z7 JOINT MUNITIONS TECHNOLOGY22,44822,448
									
									0602228D8Z8 HISTORICALLY BLACK COLLEGES AND UNIVERSITIES
					 (HBCU) SCIENCE15,06715,067
									
									0602234D8Z9 LINCOLN LABORATORY RESEARCH PROGRAM32,83032,830
									
									0602303E10
					 INFORMATION &
					 COMMUNICATIONS TECHNOLOGY281,262281,262
									
									0602304E11
					 COGNITIVE COMPUTING
					 SYSTEMS90,143–9,00081,143
									
									 Program termination[–9,000]
									
									0602305E12
					 MACHINE
					 INTELLIGENCE44,68244,682
									
									0602383E13
					 BIOLOGICAL WARFARE
					 DEFENSE32,69232,692
									
									0602384BP14
					 CHEMICAL AND
					 BIOLOGICAL DEFENSE PROGRAM169,2879,500178,787
									
									 Advanced chem-bio protective
					 materials[1,500]
									
									 Chemical and biological infrared
					 detector[3,000]
									
									 DOD requested transfer from Line
					 116[5,000]
									
									0602663D8Z15 JOINT DATA MANAGEMENT ADVANCED
					 DEVELOPMENT3,2613,261
									
									0602668D8Z16 CYBER SECURITY RESEARCH10,000–5,0005,000
									
									 Lack of coordination[–5,000]
									
									0602670D8Z17 HUMAN, SOCIAL AND CULTURE BEHAVIOR MODELING (HSCB)
					 APPLIED RESEARCH9,4999,499
									
									0602702E18
					 TACTICAL
					 TECHNOLOGY224,378224,378
									
									0602715E19
					 MATERIALS AND
					 BIOLOGICAL TECHNOLOGY312,586312,586
									
									0602716E20
					 ELECTRONICS
					 TECHNOLOGY286,936286,936
									
									0602718BR21
					 WEAPONS OF MASS
					 DESTRUCTION DEFEAT TECHNOLOGIES212,7423,000215,742
									
									 Weapons of mass destruction analysis
					 reachback tool[3,000]
									
									1160401BB22
					 SPECIAL OPERATIONS
					 TECHNOLOGY DEVELOPMENT26,5453,00029,545
									
									 Non-lethal weapons
					 technology[3,000]
									
									1160407BB23
					 SOF MEDICAL TECHNOLOGY
					 DEVELOPMENT00
									
									
									
									TOTAL, APPLIED RESEARCH,
					 DEFENSE-WIDE1,774,3581,5001,775,858
									
									
									
									ADVANCED TECHNOLOGY DEVELOPMENT,
					 DEFENSE-WIDE
									
									0603000D8Z24 JOINT MUNITIONS ADVANCED TECHNOLOGY20,55620,556
									
									0603121D8Z25 SO/LIC ADVANCED DEVELOPMENT44,42344,423
									
									0603122D8Z26 COMBATING TERRORISM TECHNOLOGY
					 SUPPORT85,29910,50095,799
									
									 Foreign language correlation and
					 translation[1,000]
									
									 Impact and blast loading laboratory
					 testing program[2,500]
									
									 Reconnaissance and data exploitation
					 system[7,000]
									
									0603160BR27
					 COUNTERPROLIFERATION
					 INITIATIVES—PROLIFERATION PREVENTION AND DEFEAT295,163295,163
									
									0603175C28
					 BALLISTIC MISSILE
					 DEFENSE TECHNOLOGY132,220132,220
									
									0603200D8Z29 JOINT ADVANCED CONCEPTS6,8086,808
									
									0603225D8Z30 JOINT DOD-DOE MUNITIONS TECHNOLOGY
					 DEVELOPMENT22,70022,700
									
									0603264S31
					 AGILE TRANSPORTATION
					 FOR THE 21ST CENTURY (AT21)—THEATER CAPABILITY750750
									
									0603286E32
					 ADVANCED AEROSPACE
					 SYSTEMS303,078303,078
									
									0603287E33
					 SPACE PROGRAMS AND
					 TECHNOLOGY98,13098,130
									
									0603384BP34
					 CHEMICAL AND
					 BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT177,11333,000210,113
									
									 DOD requested transfer from Line
					 116[30,000]
									
									 Plant-based vaccine
					 development[3,000]
									
									0603618D8Z35 JOINT ELECTRONIC ADVANCED TECHNOLOGY8,3868,386
									
									0603648D8Z36 JOINT CAPABILITY TECHNOLOGY
					 DEMONSTRATIONS206,917206,917
									
									0603662D8Z37 NETWORKED COMMUNICATIONS
					 CAPABILITIES30,03530,035
									
									0603663D8Z38 JOINT DATA MANAGEMENT RESEARCH6,2896,289
									
									0603665D8Z39 BIOMETRICS SCIENCE AND TECHNOLOGY11,41611,416
									
									0603668D8Z40 CYBER SECURITY ADVANCED RESEARCH10,000–5,0005,000
									
									 Lack of coordination[–5,000]
									
									0603670D8Z41 HUMAN, SOCIAL AND CULTURE BEHAVIOR
					 MODELING (HSCB) ADVANCED DEVELOPMENT11,51011,510
									
									0603680D8Z42 DEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY
					 PROGRAM18,91618,916
									
									0603711D8Z43 JOINT ROBOTICS PROGRAM/AUTONOMOUS
					 SYSTEMS9,9439,943
									
									0603712S44
					 GENERIC LOGISTICS
					 R&D TECHNOLOGY DEMONSTRATIONS20,54216,50037,042
									
									 Biofuels program[4,000]
									
									 Biomass conversion
					 research[1,500]
									
									 Green product evaluation and
					 implementation[2,000]
									
									 RFID technology
					 exploitation[1,000]
									
									 Vehicle fuel cell and hydrogen
					 logistics program[8,000]
									
									0603713S45
					 DEPLOYMENT AND
					 DISTRIBUTION ENTERPRISE TECHNOLOGY29,10929,109
									
									0603716D8Z46 STRATEGIC ENVIRONMENTAL RESEARCH
					 PROGRAM68,02168,021
									
									0603720S47
					 MICROELECTRONICS
					 TECHNOLOGY DEVELOPMENT AND SUPPORT26,87826,878
									
									0603727D8Z48 JOINT WARFIGHTING PROGRAM10,96610,966
									
									0603739E49
					 ADVANCED ELECTRONICS
					 TECHNOLOGIES197,098197,098
									
									0603745D8Z50 SYNTHETIC APERTURE RADAR (SAR) COHERENT CHANGE
					 DETECTION (CDD)00
									
									0603750D8Z51 ADVANCED CONCEPT TECHNOLOGY
					 DEMONSTRATIONS00
									
									0603755D8Z52 HIGH PERFORMANCE COMPUTING MODERNIZATION
					 PROGRAM200,986200,986
									
									0603760E53
					 COMMAND, CONTROL AND
					 COMMUNICATIONS SYSTEMS219,809219,809
									
									0603765E54
					 CLASSIFIED DARPA
					 PROGRAMS167,008167,008
									
									0603766E55
					 NETWORK-CENTRIC
					 WARFARE TECHNOLOGY234,985234,985
									
									0603767E56
					 SENSOR
					 TECHNOLOGY205,032205,032
									
									0603768E57
					 GUIDANCE
					 TECHNOLOGY00
									
									0603769SE58
					 DISTRIBUTED LEARNING
					 ADVANCED TECHNOLOGY DEVELOPMENT13,98613,986
									
									0603781D8Z59 SOFTWARE ENGINEERING INSTITUTE30,91030,910
									
									0603805S60
					 DUAL USE
					 TECHNOLOGY00
									
									0603826D8Z61 QUICK REACTION SPECIAL PROJECTS78,24478,244
									
									0603828D8Z62 JOINT EXPERIMENTATION111,946111,946
									
									0603832D8Z63 DOD MODELING AND SIMULATION MANAGEMENT
					 OFFICE38,14038,140
									
									0603901C64
					 DIRECTED ENERGY
					 RESEARCH98,68898,688
									
									0603941D8Z65 TEST & EVALUATION SCIENCE &
					 TECHNOLOGY97,64297,642
									
									0603942D8Z66 TECHNOLOGY TRANSFER23,31023,310
									
									1160402BB67
					 SPECIAL OPERATIONS
					 ADVANCED TECHNOLOGY DEVELOPMENT30,80630,806
									
									1160422BB68
					 AVIATION ENGINEERING
					 ANALYSIS4,2344,234
									
									1160472BB69
					 SOF INFORMATION AND
					 BROADCAST SYSTEMS ADVANCED TECHNOLOGY4,9424,942
									
									
									
									TOTAL, ADVANCED TECHNOLOGY DEVELOPMENT,
					 DEFENSE-WIDE3,412,93455,0003,467,934
									
									
									
									ADVANCED COMPONENT DEVELOPMENT,
					 DEFENSE-WIDE
									
									0603161D8Z70 NUCLEAR AND CONVENTIONAL PHYSICAL SECURITY
					 EQUIPMENT RDT&E ADC&P32,13232,132
									
									0603527D8Z71 RETRACT LARCH21,59221,592
									
									0603709D8Z72 JOINT ROBOTICS PROGRAM9,8789,878
									
									0603714D8Z73 ADVANCED SENSOR APPLICATIONS PROGRAM18,06018,060
									
									0603851D8Z74 ENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION
					 PROGRAM30,41930,419
									
									0603881C75
					 BALLISTIC MISSILE
					 DEFENSE TERMINAL DEFENSE SEGMENT436,482436,482
									
									0603882C76
					 BALLISTIC MISSILE
					 DEFENSE MIDCOURSE DEFENSE SEGMENT1,346,1811,346,181
									
									0603883C77
					 BALLISTIC MISSILE
					 DEFENSE BOOST DEFENSE SEGMENT00
									
									0603884BP78
					 CHEMICAL AND
					 BIOLOGICAL DEFENSE PROGRAM277,062277,062
									
									0603884C79
					 BALLISTIC MISSILE
					 DEFENSE SENSORS454,859454,859
									
									0603886C80
					 BALLISTIC MISSILE
					 DEFENSE SYSTEM INTERCEPTOR00
									
									0603888C81
					 BALLISTIC MISSILE
					 DEFENSE TEST & TARGETS1,113,4251,113,425
									
									0603890C82
					 BMD ENABLING
					 PROGRAMS402,769402,769
									
									 Printed circuit board industrial
					 assessment (non-add)[2,000][2,000]
									
									0603891C83
					 SPECIAL
					 PROGRAMS—MDA270,189270,189
									
									0603892C84
					 AEGIS
					 BMD1,467,2781,467,278
									
									0603893C85
					 SPACE TRACKING &
					 SURVEILLANCE SYSTEM112,678112,678
									
									0603894C86
					 MULTIPLE KILL
					 VEHICLE00
									
									0603895C87
					 BALLISTIC MISSILE
					 DEFENSE SYSTEM SPACE PROGRAMS10,94210,942
									
									0603896C88
					 BALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND
					 COMMUNICATI342,625342,625
									
									0603897C89
					 BALLISTIC MISSILE
					 DEFENSE HERCULES00
									
									0603898C90
					 BALLISTIC MISSILE
					 DEFENSE JOINT WARFIGHTER SUPPORT68,72668,726
									
									0603904C91
					 MISSILE DEFENSE
					 INTEGRATION & OPERATIONS CENTER (MDIOC)86,19886,198
									
									0603906C92
					 REGARDING
					 TRENCH7,5297,529
									
									0603907C93
					 SEA BASED X-BAND RADAR
					 (SBX)153,056153,056
									
									0603908C94
					 BMD EUROPEAN
					 INTERCEPTOR SITE00
									
									0603909C95
					 BMD EUROPEAN MIDCOURSE
					 RADAR00
									
									0603911C96
					 BMD EUROPEAN
					 CAPABILITY00
									
									0603912C97
					 BMD EUROPEAN
					 COMMUNICATIONS SUPPORT00
									
									0603913C98
					 ISRAELI COOPERATIVE
					 PROGRAMS121,735230,000351,735
									
									 Israeli Iron Dome
					 program[205,000]
									
									 Short-range ballistic missile
					 defense[25,000]
									
									0603920D8Z99 HUMANITARIAN DEMINING14,73514,735
									
									0603923D8Z100 COALITION WARFARE13,78613,786
									
									0604016D8Z101 DEPARTMENT OF DEFENSE CORROSION
					 PROGRAM4,8023,0007,802
									
									 Corrosion control
					 research[3,000]
									
									0604400D8Z102 DEPARTMENT OF DEFENSE (DOD)
					 UNMANNED AIRCRAFT SYSTEM (UAS) COMMON DEVELOPMENT49,29249,292
									
									0604648D8Z103 JOINT CAPABILITY TECHNOLOGY
					 DEMONSTRATIONS00
									
									0604670D8Z104 HUMAN, SOCIAL AND CULTURE BEHAVIOR
					 MODELING (HSCB) RESEARCH AND ENGINEERING7,4597,459
									
									0604787D8Z105 JOINT SYSTEMS INTEGRATION COMMAND
					 (JSIC)19,41319,413
									
									0604828D8Z106 JOINT FIRES INTEGRATION AND INTEROPERABILITY
					 TEAM16,63716,637
									
									0604880C107
					 LAND-BASED SM–3
					 (LBSM3)281,378281,378
									
									0604881C108
					 AEGIS SM–3 BLOCK IIA
					 CO-DEVELOPMENT318,800318,800
									
									0604883C109
					 PRECISION TRACKING
					 SPACE SYSTEM RDT&E66,96966,969
									
									0604884C110
					 AIRBORNE INFRARED
					 (ABIR)111,671111,671
									
									0605017D8Z111 REDUCTION OF TOTAL OWNERSHIP COST20,31020,310
									
									0303191D8Z112 JOINT ELECTROMAGNETIC TECHNOLOGY (JET)
					 PROGRAM4,0274,027
									
									
									
									TOTAL, ADVANCED COMPONENT DEVELOPMENT,
					 DEFENSE-WIDE7,713,094233,0007,946,094
									
									
									
									SYSTEM DEVELOPMENT &
					 DEMONSTRATION, DEFENSE-WIDE
									
									0604051D8Z113 DEFENSE ACQUISITION CHALLENGE PROGRAM
					 (DACP)24,34424,344
									
									0604161D8Z114 NUCLEAR AND CONVENTIONAL PHYSICAL SECURITY
					 EQUIPMENT RDT&E SDD7,9737,973
									
									0604165D8Z115 PROMPT GLOBAL STRIKE CAPABILITY
					 DEVELOPMENT239,861239,861
									
									0604384BP116
					 CHEMICAL AND
					 BIOLOGICAL DEFENSE PROGRAM407,162–63,000344,162
									
									 DOD requested transfer to Line
					 6[–15,000]
									
									 DOD requested transfer to Line
					 14[–5,000]
									
									 DOD requested transfer to Line
					 34[–30,000]
									
									 Excess to need[–15,000]
									
									 Joint Service Aircrew Mask
					 upgrade[2,000]
									
									0604709D8Z117 JOINT ROBOTICS PROGRAM4,1554,155
									
									0604764K118
					 ADVANCED IT SERVICES
					 JOINT PROGRAM OFFICE (AITS-JPO)49,36449,364
									
									0604771D8Z119 JOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM
					 (JTIDS)20,95420,954
									
									0605000BR120
					 WEAPONS OF MASS
					 DESTRUCTION DEFEAT CAPABILITIES7,3077,307
									
									0605013BL121
					 INFORMATION TECHNOLOGY
					 DEVELOPMENT11,93711,937
									
									0605018BTA122 DEFENSE INTEGRATED MILITARY HUMAN RESOURCES SYSTEM
					 (DIMHRS)11,80011,800
									
									0605020BTA123 BUSINESS TRANSFORMATION AGENCY R&D
					 ACTIVITIES184,131184,131
									
									0605021SE124
					 HOMELAND PERSONNEL
					 SECURITY INITIATIVE391391
									
									0605027D8Z125 OUSD(C) IT DEVELOPMENT INITIATIVES5,0005,000
									
									0605140D8Z126 TRUSTED FOUNDRY35,51235,512
									
									0605648D8Z127 DEFENSE ACQUISITION EXECUTIVE (DAE) PILOT
					 PROGRAM00
									
									0303141K128
					 GLOBAL COMBAT SUPPORT
					 SYSTEM17,84217,842
									
									0303158K129
					 JOINT COMMAND AND
					 CONTROL PROGRAM (JC2)00
									
									0807708D8Z130 WOUNDED ILL AND INJURED SENIOR OVERSIGHT COMMITTEE
					 (WII-SOC) STAFF OFFICE1,5901,590
									
									
									
									TOTAL, SYSTEM DEVELOPMENT &
					 DEMONSTRATION, DEFENSE-WIDE1,029,323–63,000966,323
									
									
									
									RDT&E MANAGEMENT SUPPORT,
					 DEFENSE-WIDE
									
									0603757D8Z131 TRAINING TRANSFORMATION (T2)00
									
									0604774D8Z132 DEFENSE READINESS REPORTING SYSTEM
					 (DRRS)5,1135,113
									
									0604875D8Z133 JOINT SYSTEMS ARCHITECTURE
					 DEVELOPMENT8,0528,052
									
									0604940D8Z134 CENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT
					 (CTEIP)162,286162,286
									
									0604942D8Z135 ASSESSMENTS AND EVALUATIONS2,5002,500
									
									0604943D8Z136 THERMAL VICAR8,8518,851
									
									0605100D8Z137 JOINT MISSION ENVIRONMENT TEST CAPABILITY
					 (JMETC)10,28710,287
									
									0605104D8Z138 TECHNICAL STUDIES, SUPPORT AND
					 ANALYSIS49,28249,282
									
									0605110D8Z139 USD(A&T)--CRITICAL TECHNOLOGY
					 SUPPORT4,7434,743
									
									0605117D8Z140 FOREIGN MATERIAL ACQUISITION AND
					 EXPLOITATION95,52095,520
									
									0605126J141
					 JOINT INTEGRATED AIR
					 AND MISSILE DEFENSE ORGANIZATION (JIAMDO)94,57794,577
									
									0605128D8Z142 CLASSIFIED PROGRAM USD(P)00
									
									0605130D8Z143 FOREIGN COMPARATIVE TESTING32,75532,755
									
									0605142D8Z144 SYSTEMS ENGINEERING29,82429,824
									
									0605161D8Z145 NUCLEAR MATTERS-PHYSICAL SECURITY6,2646,264
									
									0605170D8Z146 SUPPORT TO NETWORKS AND INFORMATION
					 INTEGRATION15,09115,091
									
									0605200D8Z147 GENERAL SUPPORT TO USD
					 (INTELLIGENCE)6,2276,227
									
									0605384BP148
					 CHEMICAL AND
					 BIOLOGICAL DEFENSE PROGRAM120,995120,995
									
									0605502BP149
					 SMALL BUSINESS
					 INNOVATIVE RESEARCH—CHEMICAL BIOLOGICAL DEF00
									
									0605502BR150
					 SMALL BUSINESS
					 INNOVATION RESEARCH00
									
									0605502C151
					 SMALL BUSINESS
					 INNOVATIVE RESEARCH—MDA00
									
									0605502D8Z152 SMALL BUSINESS INNOVATIVE RESEARCH00
									
									0605502E153
					 SMALL BUSINESS
					 INNOVATIVE RESEARCH00
									
									0605502S154
					 SMALL BUSINESS
					 INNOVATIVE RESEARCH00
									
									0605790D8Z155 SMALL BUSINESS INNOVATION RESEARCH
					 (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER (S2,1891,5003,689
									
									 Anti-tamper software
					 systems[1,500]
									
									0605798D8Z156 DEFENSE TECHNOLOGY ANALYSIS13,85813,858
									
									0605799D8Z157 FORCE TRANSFORMATION DIRECTORATE19,70119,701
									
									0605801KA158
					 DEFENSE TECHNICAL
					 INFORMATION CENTER (DTIC)61,054–10,00051,054
									
									 Unjustified growth[–10,000]
									
									0605803SE159
					 R&D IN SUPPORT OF
					 DOD ENLISTMENT, TESTING AND EVALUATION64,73764,737
									
									0605804D8Z160 DEVELOPMENT TEST AND EVALUATION18,68818,688
									
									0605897E161
					 DARPA AGENCY
					 RELOCATION11,00011,000
									
									0605898E162
					 MANAGEMENT
					 HQ—R&D56,25756,257
									
									0606100D8Z163 BUDGET AND PROGRAM ASSESSMENTS6,0996,099
									
									0606301D8Z164 AVIATION SAFETY TECHNOLOGIES10,90010,900
									
									0204571J165
					 JOINT STAFF ANALYTICAL
					 SUPPORT23,08123,081
									
									0303166D8Z168 SUPPORT TO INFORMATION OPERATIONS (IO)
					 CAPABILITIES31,50031,500
									
									0303169D8Z169 INFORMATION TECHNOLOGY RAPID
					 ACQUISITION5,1355,135
									
									0305103E170
					 CYBER SECURITY
					 INITIATIVE10,00010,000
									
									0305193D8Z171 INTELLIGENCE SUPPORT TO INFORMATION OPERATIONS
					 (IO)21,27221,272
									
									0305400D8Z173 WARFIGHTING AND INTELLIGENCE-RELATED
					 SUPPORT845845
									
									0804767D8Z174 COCOM EXERCISE ENGAGEMENT AND TRAINING
					 TRANSFORMATION (CE2T2)92,25392,253
									
									0901585C175
					 PENTAGON
					 RESERVATION20,48220,482
									
									0901598C176
					 MANAGEMENT
					 HQ—MDA29,75429,754
									
									0901598D8W177 IT SOFTWARE DEV INITIATIVES278278
									
									99999999999CLASSIFIED PROGRAMS61,57761,577
									
									
									
									TOTAL, RDT&E MANAGEMENT SUPPORT,
					 DEFENSE-WIDE1,213,027–8,5001,204,527
									
									
									
									OPERATIONAL SYSTEM DEVELOPMENT,
					 DEFENSE-WIDE
									
									0604130V178
					 DEFENSE INFORMATION
					 SYSTEM FOR SECURITY (DISS)5,5225,522
									
									0605127T179
					 REGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE
					 INFORMATION MANA2,1392,139
									
									0605147T180
					 OVERSEAS HUMANITARIAN
					 ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)290290
									
									0607384BP181
					 CHEMICAL AND
					 BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)6,6346,634
									
									0607713S182
					 DEPLOYMENT AND
					 DISTRIBUTION ENTERPRISE TECHNOLOGY00
									
									0607828D8Z183 JOINT INTEGRATION AND
					 INTEROPERABILITY44,13944,139
									
									0204571J184
					 JOINT STAFF ANALYTICAL
					 SUPPORT00
									
									0208043J185
					 CLASSIFIED
					 PROGRAMS2,2882,288
									
									0208045K186
					 C4I
					 INTEROPERABILITY74,02374,023
									
									0301144K188
					 JOINT/ALLIED COALITION
					 INFORMATION SHARING9,3799,379
									
									0302016K195
					 NATIONAL MILITARY
					 COMMAND SYSTEM-WIDE SUPPORT467467
									
									0302019K196
					 DEFENSE INFO
					 INFRASTRUCTURE ENGINEERING AND INTEGRATION16,62930,00046,629
									
									 Cybersecurity pilot
					 projects[30,000]
									
									0303126K197
					 LONG-HAUL
					 COMMUNICATIONS—DCS9,1309,130
									
									0303131K198
					 MINIMUM ESSENTIAL
					 EMERGENCY COMMUNICATIONS NETWORK (MEECN)9,5299,529
									
									0303135G199
					 PUBLIC KEY
					 INFRASTRUCTURE (PKI)8,8818,881
									
									0303136G200
					 KEY MANAGEMENT
					 INFRASTRUCTURE (KMI)45,94145,941
									
									0303140D8Z201 INFORMATION SYSTEMS SECURITY PROGRAM14,07714,077
									
									0303140G202
					 INFORMATION SYSTEMS
					 SECURITY PROGRAM388,8275,000393,827
									
									 NSA ISSP classified cybersecurity
					 pilot[5,000]
									
									0303148K204
					 DISA MISSION SUPPORT
					 OPERATIONS00
									
									0303149J205
					 C4I FOR THE
					 WARRIOR2,2612,261
									
									0303150K206
					 GLOBAL COMMAND AND
					 CONTROL SYSTEM26,24726,247
									
									0303153K207
					 DEFENSE SPECTRUM
					 ORGANIZATION20,99120,991
									
									0303170K208
					 NET-CENTRIC ENTERPRISE
					 SERVICES (NCES)3,3663,366
									
									0303260D8Z209 JOINT MILITARY DECEPTION INITIATIVE1,1611,161
									
									0303610K210
					 TELEPORT
					 PROGRAM6,8806,880
									
									0304210BB211
					 SPECIAL APPLICATIONS
					 FOR CONTINGENCIES16,2725,70021,972
									
									 Technology development for tactical
					 unmanned aerial systems[4,000]
									
									 Wide-area aerial tactical situation
					 awareness[1,700]
									
									0305103D8Z214 CYBER SECURITY INITIATIVE501501
									
									0305103K216
					 CYBER SECURITY
					 INITIATIVE2,2512,251
									
									0305125D8Z217 CRITICAL INFRASTRUCTURE PROTECTION
					 (CIP)10,48610,486
									
									0305186D8Z221 POLICY R&D PROGRAMS9,1369,136
									
									0305199D8Z223 NET CENTRICITY29,83129,831
									
									0305208BB227
					 DISTRIBUTED COMMON
					 GROUND/SURFACE SYSTEMS1,2901,290
									
									0305208K230
					 DISTRIBUTED COMMON
					 GROUND/SURFACE SYSTEMS3,5133,513
									
									0305219BB232
					 MQ–1 PREDATOR A
					 UAV9898
									
									0305387D8Z234 HOMELAND DEFENSE TECHNOLOGY TRANSFER
					 PROGRAM2,9882,988
									
									0305600D8Z235 INTERNATIONAL INTELLIGENCE TECHNOLOGY ASSESSMENT,
					 ADVANCEMENT AND INTEGRATION1,4161,416
									
									0708011S245
					 INDUSTRIAL
					 PREPAREDNESS21,79832,00053,798
									
									 Industrial Base Innovation
					 Fund[30,000]
									
									 Northwest manufacturing
					 initiative[2,000]
									
									0708012S246
					 LOGISTICS SUPPORT
					 ACTIVITIES2,8132,813
									
									0902298J247
					 MANAGEMENT
					 HEADQUARTERS (JCS)2,8072,807
									
									0909999D8Z248 FINANCING FOR CANCELLED ACCOUNT
					 ADJUSTMENTS00
									
									1001018D8Z249 NATO AGS93,88593,885
									
									1105219BB250
					 MQ–9 UAV9898
									
									1160279BB251
					 SMALL BUSINESS
					 INNOVATIVE RESEARCH/SMALL BUS TECH TRANSFER PILOT PROG00
									
									1160403BB252
					 SPECIAL OPERATIONS
					 AVIATION SYSTEMS ADVANCED DEVELOPMENT68,69168,691
									
									1160404BB253
					 SPECIAL OPERATIONS
					 TACTICAL SYSTEMS DEVELOPMENT1,5821,582
									
									1160405BB254
					 SPECIAL OPERATIONS
					 INTELLIGENCE SYSTEMS DEVELOPMENT23,87923,879
									
									1160408BB255
					 SOF OPERATIONAL
					 ENHANCEMENTS62,59262,592
									
									1160421BB256
					 SPECIAL OPERATIONS
					 CV–22 DEVELOPMENT14,40614,406
									
									1160423BB257
					 JOINT MULTI-MISSION
					 SUBMERSIBLE14,92414,924
									
									1160426BB258
					 OPERATIONS ADVANCED
					 SEAL DELIVERY SYSTEM (ASDS) DEVELOPMENT00
									
									1160427BB259
					 MISSION TRAINING AND
					 PREPARATION SYSTEMS (MTPS)2,9152,915
									
									1160428BB260
					 UNMANNED VEHICLES
					 (UV)00
									
									1160429BB261
					 MC130J SOF TANKER
					 RECAPITALIZATION7,6247,624
									
									1160474BB262
					 SOF COMMUNICATIONS
					 EQUIPMENT AND ELECTRONICS SYSTEMS1,9221,922
									
									1160476BB263
					 SOF TACTICAL RADIO
					 SYSTEMS2,3472,347
									
									1160477BB264
					 SOF WEAPONS
					 SYSTEMS479479
									
									1160478BB265
					 SOF SOLDIER PROTECTION
					 AND SURVIVAL SYSTEMS593593
									
									1160479BB266
					 SOF VISUAL
					 AUGMENTATION, LASERS AND SENSOR SYSTEMS00
									
									1160480BB267
					 SOF TACTICAL
					 VEHICLES1,9941,994
									
									1160482BB268
					 SOF ROTARY WING
					 AVIATION14,47314,473
									
									1160483BB269
					 SOF UNDERWATER
					 SYSTEMS13,9861,60015,586
									
									 Lithium ion battery safety
					 research[1,600]
									
									1160484BB270
					 SOF SURFACE
					 CRAFT2,9332,933
									
									1160488BB271
					 SOF
					 PSYOP4,1934,193
									
									1160489BB272
					 SOF GLOBAL VIDEO
					 SURVEILLANCE ACTIVITIES5,1355,135
									
									1160490BB273
					 SOF OPERATIONAL
					 ENHANCEMENTS INTELLIGENCE9,1679,167
									
									99999999999CLASSIFIED PROGRAMS3,832,01939,0003,871,019
									
									 Center for geospatial
					 science[1,000]
									
									 Center for intelligence and security
					 studies[3,000]
									
									 Classified initiative[35,000]
									
									
									
									TOTAL, OPERATIONAL SYSTEM DEVELOPMENT,
					 DEFENSE-WIDE4,983,838113,3005,097,138
									
									
									
									 DARPA execution
					 adjustment0–143,400–143,400
									
									
									
									TOTAL, RDT&E
					 DEFENSE-WIDE20,661,600208,90020,870,500
									
									
									
									ACCOUNTOPERATIONAL TEST & EVAL,
					 DEFENSE
									
									0605118OTE1 OPERATIONAL TEST AND EVALUATION59,43059,430
									
									0605131OTE2 LIVE FIRE TEST AND EVALUATION12,89912,899
									
									0605814OTE3 OPERATIONAL TEST ACTIVITIES AND
					 ANALYSES122,581122,581
									
									
									
									TOTAL, OPERATIONAL TEST & EVAL,
					 DEFENSE194,9100194,910
									
									
									
									TOTAL, RDT&E76,130,700667,84276,798,542
									
								
							
						
						
							
								
									SEC. 4202.
					 RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY
					 OPERATIONS.
									
								
							
						
						
							
								
									RESEARCH, DEVELOPMENT, TEST, AND
					 EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS (In Thousands of
					 Dollars)
									
									Program
					 ElementLineItemFY 2011
					 RequestSenate
					 ChangeSenate
					 Authorized
									
								
								
									RESEARCH,
					 DEVELOPMENT, TEST & EVAL, ARMY
									
									
									
									ADVANCED COMPONENT
					 DEVELOPMENT, ARMY
									
									0603747A60
					 SOLDIER SUPPORT AND
					 SURVIVABILITY57,90057,900
									
									
									
									TOTAL, ADVANCED COMPONENT DEVELOPMENT,
					 ARMY57,900057,900
									
									
									
									SYSTEM DEVELOPMENT
					 & DEMONSTRATION, ARMY
									
									0604270A75
					 ELECTRONIC WARFARE
					 DEVELOPMENT5,4005,400
									
									0604321A77
					 ALL SOURCE ANALYSIS
					 SYSTEM8,1008,100
									
									
									
									TOTAL, SYSTEM DEVELOPMENT &
					 DEMONSTRATION, ARMY13,500013,500
									
									
									
									OPERATIONAL SYSTEM DEVELOPMENT,
					 ARMY
									
									0303140A171
					 INFORMATION SYSTEMS
					 SECURITY PROGRAM63,30663,306
									
									0305208A178
					 DISTRIBUTED COMMON
					 GROUND/SURFACE SYSTEMS16,20016,200
									
									
									
									TOTAL, OPERATIONAL SYSTEM DEVELOPMENT,
					 ARMY79,506079,506
									
									
									
									TOTAL, RDT&E, ARMY150,9060150,906
									
									
									
									
									
									ACCOUNTRESEARCH, DEVELOPMENT, TEST &
					 EVAL, NAVY
									
									
									
									ADVANCED TECHNOLOGY DEVELOPMENT,
					 NAVY
									
									0603271N19
					 ELECTROMAGNETIC
					 SYSTEMS ADVANCED TECHNOLOGY14,10014,100
									
									
									
									TOTAL, ADVANCED TECHNOLOGY DEVELOPMENT,
					 NAVY14,100014,100
									
									
									
									ADVANCED COMPONENT DEVELOPMENT,
					 NAVY
									
									0603654N53
					 JOINT SERVICE
					 EXPLOSIVE ORDNANCE DEVELOPMENT1,0001,000
									
									
									
									TOTAL, ADVANCED COMPONENT DEVELOPMENT,
					 NAVY1,00001,000
									
									
									
									SYSTEM DEVELOPMENT &
					 DEMONSTRATION, NAVY
									
									0604771N124
					 MEDICAL
					 DEVELOPMENT300300
									
									
									
									TOTAL, SYSTEM DEVELOPMENT &
					 DEMONSTRATION, NAVY3000300
									
									
									
									RDT&E MANAGEMENT SUPPORT,
					 NAVY
									
									0605866N153
					 NAVY SPACE AND
					 ELECTRONIC WARFARE (SEW) SUPPORT5,2005,200
									
									
									
									TOTAL, RDT&E MANAGEMENT SUPPORT,
					 NAVY5,20005,200
									
									
									
									OPERATIONAL SYSTEM DEVELOPMENT,
					 NAVY
									
									0305233N213
					 RQ–7 UAV6,9006,900
									
									99999999999CLASSIFIED PROGRAMS32,90132,901
									
									
									
									TOTAL, OPERATIONAL SYSTEM DEVELOPMENT,
					 NAVY39,801039,801
									
									
									
									ACCOUNTTOTAL, RDT&E, NAVY60,401060,401
									
									
									
									
									
									ACCOUNTRESEARCH, DEVELOPMENT, TEST &
					 EVAL, AF
									
									
									
									ADVANCED COMPONENT DEVELOPMENT, AIR
					 FORCE
									
									0603438F36
					 SPACE CONTROL
					 TECHNOLOGY16,00016,000
									
									
									
									TOTAL, ADVANCED COMPONENT DEVELOPMENT, AIR
					 FORCE16,000016,000
									
									
									
									SYSTEM DEVELOPMENT &
					 DEMONSTRATION, AIR FORCE
									
									0604281F66
					 TACTICAL DATA NETWORKS
					 ENTERPRISE30,00030,000
									
									
									
									TOTAL, SYSTEM DEVELOPMENT &
					 DEMONSTRATION, AIR FORCE30,000030,000
									
									
									
									OPERATIONAL SYSTEM DEVELOPMENT, AIR
					 FORCE
									
									0208006F164
					 MISSION PLANNING
					 SYSTEMS4,4434,443
									
									0305221F211
					 NETWORK-CENTRIC
					 COLLABORATIVE TARGETING6,1006,100
									
									0408011F230
					 SPECIAL TACTICS /
					 COMBAT CONTROL10,32510,325
									
									99999999999CLASSIFIED PROGRAMS199,373199,373
									
									
									
									TOTAL, OPERATIONAL SYSTEM DEVELOPMENT, AIR
					 FORCE220,2410220,241
									
									
									
									TOTAL, RDT&E, AIR
					 FORCE266,2410266,241
									
									
									
									
									
									ACCOUNTRESEARCH, DEVELOPMENT, TEST &
					 EVAL, DW
									
									
									
									OPERATIONAL SYSTEM DEVELOPMENT,
					 DEFENSE-WIDE
									
									0303126K197
					 LONG-HAUL
					 COMMUNICATIONS—DCS23,12523,125
									
									0303140G202
					 INFORMATION SYSTEMS
					 SECURITY PROGRAM750750
									
									1160405BB254
					 SPECIAL OPERATIONS
					 INTELLIGENCE SYSTEMS DEVELOPMENT9,4409,440
									
									99999999999CLASSIFIED PROGRAMS123,92525,500149,425
									
									 Valiant angel[3,000]
									
									 WAAS exploitation[22,500]
									
									
									
									TOTAL, OPERATIONAL SYSTEM DEVELOPMENT,
					 DEFENSE-WIDE157,24025,500182,740
									
									
									
									TOTAL, RDT&E
					 DEFENSE-WIDE157,24025,500182,740
									
									
									
									TOTAL, RDT&E634,78825,500660,288
									
								
							
						
						
							
								
									TITLE
					 XLIII—OPERATION AND MAINTENANCE
									
								
							
						
						
							
								
									SEC. 4301.
					 OPERATION AND MAINTENANCE.
									
								
							
						
						
							
								
									OPERATION AND
					 MAINTENANCE(In Thousands of Dollars)
									
									LineItemFY 2011
					 RequestSenate
					 ChangeSenate Authorized
									
								
								
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									LAND FORCES
									
									010MANEUVER UNITS1,087,3211,087,321
									
									020MODULAR SUPPORT
					 BRIGADES114,448114,448
									
									030ECHELONS ABOVE BRIGADE773,540773,540
									
									040THEATER LEVEL ASSETS794,806794,806
									
									050LAND FORCES OPERATIONS
					 SUPPORT1,399,3321,399,332
									
									060AVIATION ASSETS897,666897,666
									
									
									
									LAND FORCES
					 READINESS
									
									070FORCE READINESS OPERATIONS
					 SUPPORT2,520,9952,520,995
									
									080LAND FORCES SYSTEMS
					 READINESS596,117596,117
									
									090LAND FORCES DEPOT
					 MAINTENANCE890,122890,122
									
									
									
									LAND FORCES READINESS
					 SUPPORT
									
									100BASE OPERATIONS SUPPORT7,563,5667,563,566
									
									110FACILITIES SUSTAINMENT, RESTORATION,
					 & MODERNIZATION2,500,8922,500,892
									
									120MANAGEMENT AND OPERATIONAL
					 HQ390,004390,004
									
									130COMBATANT COMMANDERS CORE
					 OPERATIONS167,758167,758
									
									140ADDITIONAL ACTIVITIES00
									
									150COMMANDERS EMERGENCY RESPONSE
					 PROGRAM00
									
									160RESET00
									
									170COMBATANT COMMANDERS ANCILLARY
					 MISSIONS464,851464,851
									
									
									
									TOTAL, BA 01: OPERATING FORCES20,161,418020,161,418
									
									
									
									BUDGET ACTIVITY 02:
					 MOBILIZATION
									
									
									
									MOBILITY
					 OPERATIONS
									
									180STRATEGIC MOBILITY333,266333,266
									
									190ARMY PREPOSITIONING
					 STOCKS102,240102,240
									
									200INDUSTRIAL PREPAREDNESS5,7365,736
									
									
									
									TOTAL, BA 02: MOBILIZATION441,2420441,242
									
									
									
									BUDGET ACTIVITY 03: TRAINING AND
					 RECRUITING
									
									
									
									ACCESSION
					 TRAINING
									
									210OFFICER ACQUISITION129,902129,902
									
									220RECRUIT TRAINING74,70574,705
									
									230ONE STATION UNIT
					 TRAINING63,22363,223
									
									240SENIOR RESERVE OFFICERS TRAINING
					 CORPS479,343479,343
									
									
									
									BASIC SKILLS AND ADVANCED
					 TRAINING
									
									250SPECIALIZED SKILL
					 TRAINING1,082,5171,082,517
									
									260FLIGHT TRAINING1,046,1241,046,124
									
									270PROFESSIONAL DEVELOPMENT
					 EDUCATION163,607163,607
									
									280TRAINING SUPPORT695,200695,200
									
									
									
									RECRUITING AND OTHER TRAINING AND
					 EDUCATION
									
									290RECRUITING AND
					 ADVERTISING544,014544,014
									
									300EXAMINING153,091153,091
									
									310OFF-DUTY AND VOLUNTARY
					 EDUCATION241,170241,170
									
									320CIVILIAN EDUCATION AND
					 TRAINING220,771220,771
									
									330JUNIOR ROTC175,347175,347
									
									
									
									TOTAL, BA 03: TRAINING AND RECRUITING5,069,01405,069,014
									
									
									
									BUDGET ACTIVITY 04: ADMIN &
					 SRVWIDE ACTIVITIES
									
									
									
									SECURITY PROGRAMS
									
									340SECURITY PROGRAMS1,030,3551,030,355
									
									
									
									LOGISTICS
					 OPERATIONS
									
									350SERVICEWIDE
					 TRANSPORTATION587,952587,952
									
									360CENTRAL SUPPLY
					 ACTIVITIES669,853669,853
									
									370LOGISTIC SUPPORT
					 ACTIVITIES503,876503,876
									
									380AMMUNITION MANAGEMENT435,020435,020
									
									
									
									SERVICEWIDE
					 SUPPORT
									
									390ADMINISTRATION912,355912,355
									
									400SERVICEWIDE
					 COMMUNICATIONS1,528,3711,528,371
									
									410MANPOWER MANAGEMENT368,480368,480
									
									420OTHER PERSONNEL SUPPORT261,829261,829
									
									430OTHER SERVICE SUPPORT1,145,9021,145,902
									
									440ARMY CLAIMS ACTIVITIES205,967205,967
									
									450REAL ESTATE MANAGEMENT168,664168,664
									
									
									
									SUPPORT OF OTHER
					 NATIONS
									
									460SUPPORT OF NATO
					 OPERATIONS462,488462,488
									
									470MISC. SUPPORT OF OTHER
					 NATIONS19,17919,179
									
									
									
									TOTAL, BA 04: ADMIN & SRVWIDE
					 ACTIVITIES8,300,29108,300,291
									
									
									
									TOTAL, O&M, ARMY33,971,965033,971,965
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									LAND FORCES
									
									010MANEUVER UNITS1,2821,282
									
									020MODULAR SUPPORT
					 BRIGADES12,41312,413
									
									030ECHELONS ABOVE BRIGADE460,814460,814
									
									040THEATER LEVEL ASSETS168,020168,020
									
									050LAND FORCES OPERATIONS
					 SUPPORT555,944555,944
									
									060AVIATION ASSETS70,37870,378
									
									
									
									LAND FORCES
					 READINESS
									
									070FORCE READINESS OPERATIONS
					 SUPPORT391,326391,326
									
									080LAND FORCES SYSTEMS
					 READINESS108,093108,093
									
									090LAND FORCES DEPOT
					 MAINTENANCE136,854136,854
									
									
									
									LAND FORCES READINESS
					 SUPPORT
									
									100BASE OPERATIONS SUPPORT577,146577,146
									
									110FACILITIES SUSTAINMENT, RESTORATION,
					 & MODERNIZATION234,486234,486
									
									120ADDITIONAL ACTIVITIES00
									
									
									
									TOTAL, BA 01: OPERATING FORCES2,716,75602,716,756
									
									
									
									BUDGET ACTIVITY 04: ADMIN & SRVWD
					 ACTIVITIES
									
									
									
									LOGISTICS
					 OPERATIONS
									
									130SERVICEWIDE
					 TRANSPORTATION12,71712,717
									
									
									
									SERVICEWIDE
					 SUPPORT
									
									140ADMINISTRATION74,68574,685
									
									150SERVICEWIDE
					 COMMUNICATIONS3,7973,797
									
									160MANPOWER MANAGEMENT9,2459,245
									
									170RECRUITING AND
					 ADVERTISING61,87761,877
									
									
									
									TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES162,3210162,321
									
									
									
									TOTAL, O&M, ARMY RES2,879,07702,879,077
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									LAND FORCES
									
									010MANEUVER UNITS807,193807,193
									
									020MODULAR SUPPORT
					 BRIGADES166,474166,474
									
									030ECHELONS ABOVE BRIGADE607,567607,567
									
									040THEATER LEVEL ASSETS249,930249,930
									
									050LAND FORCES OPERATIONS
					 SUPPORT35,65735,657
									
									060AVIATION ASSETS838,895838,895
									
									
									
									LAND FORCES
					 READINESS
									
									070FORCE READINESS OPERATIONS
					 SUPPORT570,119570,119
									
									080LAND FORCES SYSTEMS
					 READINESS121,980121,980
									
									090LAND FORCES DEPOT
					 MAINTENANCE380,789380,789
									
									
									
									LAND FORCES READINESS
					 SUPPORT
									
									100BASE OPERATIONS SUPPORT933,514933,514
									
									110FACILITIES SUSTAINMENT, RESTORATION,
					 & MODERNIZATION621,843621,843
									
									120MANAGEMENT AND OPERATIONAL
					 HQ540,738540,738
									
									130ADDITIONAL ACTIVITIES00
									
									
									
									TOTAL BA 01: OPERATING FORCES5,874,69905,874,699
									
									
									
									BUDGET ACTIVITY 04: ADMIN & SRVWD
					 ACTIVITIES
									
									
									
									LOGISTICS
					 OPERATIONS
									
									140SERVICEWIDE
					 TRANSPORTATION17,77117,771
									
									
									
									SERVICEWIDE
					 SUPPORT
									
									150ADMINISTRATION183,781183,781
									
									160SERVICEWIDE
					 COMMUNICATIONS48,18848,188
									
									170MANPOWER MANAGEMENT8,0208,020
									
									180RECRUITING AND
					 ADVERTISING440,245440,245
									
									
									
									TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES698,0050698,005
									
									
									
									TOTAL, O&M, ANG6,572,70406,572,704
									
									
									
									BUDGET ACTIVITY 01: MINISTRY OF
					 DEFENSE
									
									
									
									DEFENSE FORCES
									
									010INFRASTRUCTURE00
									
									020EQUIPMENT AND
					 TRANSPORTATION00
									
									030TRAINING AND OPERATIONS00
									
									040SUSTAINMENT00
									
									
									
									TOTAL, BA 01: MINISTRY OF DEFENSE000
									
									
									
									BUDGET ACTIVITY 02: MINISTRY OF
					 INTERIOR
									
									
									
									INTERIOR FORCES
									
									060INFRASTRUCTURE00
									
									070EQUIPMENT AND
					 TRANSPORTATION00
									
									080TRAINING AND OPERATIONS00
									
									090SUSTAINMENT00
									
									
									
									TOTAL, BA 02: MINISTRY OF INTERIOR000
									
									
									
									BUDGET ACTIVITY 03: ASSOCIATED
					 ACTIVITIES
									
									
									
									RELATED
					 ACTIVITIES
									
									110SUSTAINMENT00
									
									120TRAINING AND OPERATIONS00
									
									INFRASTRUCTURE00
									
									COIN ACTIVITIES00
									
									
									
									TOTAL,
					 BA 03: ASSOCIATED ACTIVITIES000
									
									
									
									TOTAL, AFGHANISTAN SECURITY FORCES FUND000
									
									
									
									BUDGET ACTIVITY 01: MINISTRY OF
					 DEFENSE
									
									
									
									DEFENSE FORCES
									
									EQUIPMENT AND
					 TRANSPORTATION00
									
									TRAINING00
									
									SUSTAINMENT00
									
									
									
									TOTAL, BA 01: MINISTRY OF DEFENSE000
									
									
									
									BUDGET ACTIVITY 02: MINISTRY OF
					 INTERIOR
									
									
									
									INTERIOR FORCES
									
									EQUIPMENT AND
					 TRANSPORTATION00
									
									SUSTAINMENT00
									
									
									
									TOTAL, BA 02: MINISTRY OF INTERIOR000
									
									
									
									BUDGET ACTIVITY 03: ASSOCIATED
					 ACTIVITIES
									
									
									
									RELATED
					 ACTIVITIES
									
									QUICK RESPONSE FORCE00
									
									
									
									TOTAL,
					 BA 03: ASSOCIATED ACTIVITIES000
									
									
									
									TOTAL, IRAQ SECURITY FORCES FUND000
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									AIR OPERATIONS
									
									010MISSION AND OTHER FLIGHT
					 OPERATIONS4,429,8324,429,832
									
									020FLEET AIR TRAINING81,34581,345
									
									030AVIATION TECHNICAL DATA &
					 ENGINEERING SERVICES38,93238,932
									
									040AIR OPERATIONS AND SAFETY
					 SUPPORT100,485100,485
									
									050AIR SYSTEMS SUPPORT355,520355,520
									
									060AIRCRAFT DEPOT
					 MAINTENANCE1,221,41074,0001,295,410
									
									
					 Aircraft depot maintenance[74,000]
									
									070AIRCRAFT DEPOT OPERATIONS
					 SUPPORT27,44827,448
									
									
									
									SHIP OPERATIONS
									
									080MISSION AND OTHER SHIP
					 OPERATIONS3,696,9133,696,913
									
									090SHIP OPERATIONS SUPPORT &
					 TRAINING728,983728,983
									
									100SHIP DEPOT MAINTENANCE4,761,67035,0004,796,670
									
									 Ship
					 depot maintenance[35,000]
									
									110SHIP DEPOT OPERATIONS
					 SUPPORT1,344,8441,344,844
									
									
									
									COMBAT
					 OPERATIONS/SUPPORT
									
									120COMBAT COMMUNICATIONS615,069615,069
									
									130ELECTRONIC WARFARE89,34089,340
									
									140SPACE SYSTEMS AND
					 SURVEILLANCE177,397177,397
									
									150WARFARE TACTICS416,068416,068
									
									160OPERATIONAL METEOROLOGY AND
					 OCEANOGRAPHY316,525316,525
									
									170COMBAT SUPPORT FORCES1,083,6181,083,618
									
									180EQUIPMENT MAINTENANCE165,985165,985
									
									190DEPOT OPERATIONS
					 SUPPORT2,8362,836
									
									200COMBATANT COMMANDERS CORE
					 OPERATIONS208,250208,250
									
									210COMBATANT COMMANDERS DIRECT MISSION
					 SUPPORT274,071274,071
									
									
									
									WEAPONS SUPPORT
									
									220CRUISE MISSILE130,219130,219
									
									230FLEET BALLISTIC MISSILE1,138,4181,138,418
									
									240IN-SERVICE WEAPONS SYSTEMS
					 SUPPORT89,18489,184
									
									250WEAPONS MAINTENANCE459,561459,561
									
									260OTHER WEAPON SYSTEMS
					 SUPPORT366,751366,751
									
									
									
									BASE SUPPORT
									
									270ENTERPRISE INFORMATION820,507820,507
									
									280SUSTAINMENT, RESTORATION AND
					 MODERNIZATION1,900,3861,900,386
									
									290BASE OPERATING SUPPORT4,502,8574,502,857
									
									
									
									TOTAL, BA 01: OPERATING FORCES29,544,424109,00029,653,424
									
									
									
									BUDGET ACTIVITY 02:
					 MOBILIZATION
									
									
									
									READY RESERVE AND PREPOSITIONING
					 FORCE
									
									300SHIP PREPOSITIONING AND
					 SURGE424,047424,047
									
									
									
									ACTIVATIONS/INACTIVATIONS
									
									310AIRCRAFT
					 ACTIVATIONS/INACTIVATIONS7,5937,593
									
									320SHIP
					 ACTIVATIONS/INACTIVATIONS177,482177,482
									
									
									
									MOBILIZATION
					 PREPARATION
									
									330EXPEDITIONARY HEALTH SERVICES
					 SYSTEMS70,99070,990
									
									340INDUSTRIAL READINESS2,7072,707
									
									350COAST GUARD SUPPORT23,84523,845
									
									
									
									TOTAL, BA 02: MOBILIZATION706,6640706,664
									
									
									
									BUDGET ACTIVITY 03: TRAINING AND
					 RECRUITING
									
									
									
									ACCESSION
					 TRAINING
									
									360OFFICER ACQUISITION141,057141,057
									
									370RECRUIT TRAINING10,85310,853
									
									380RESERVE OFFICERS TRAINING
					 CORPS143,504143,504
									
									
									
									BASIC SKILLS AND ADVANCED
					 TRAINING
									
									390SPECIALIZED SKILL
					 TRAINING533,004533,004
									
									400FLIGHT TRAINING1,538,1711,538,171
									
									410PROFESSIONAL DEVELOPMENT
					 EDUCATION162,844162,844
									
									420TRAINING SUPPORT171,153171,153
									
									
									
									RECRUITING AND OTHER TRAINING AND
					 EDUCATION
									
									430RECRUITING AND
					 ADVERTISING261,287261,287
									
									440OFF-DUTY AND VOLUNTARY
					 EDUCATION145,560145,560
									
									450CIVILIAN EDUCATION AND
					 TRAINING109,865109,865
									
									460JUNIOR ROTC50,36950,369
									
									
									
									TOTAL, BA 03: TRAINING AND RECRUITING3,267,66703,267,667
									
									
									
									BUDGET ACTIVITY 04: ADMIN & SRVWD
					 ACTIVITIES
									
									
									
									SERVICEWIDE
					 SUPPORT
									
									470ADMINISTRATION829,010829,010
									
									480EXTERNAL RELATIONS7,6327,632
									
									490CIVILIAN MANPOWER AND PERSONNEL
					 MANAGEMENT118,838118,838
									
									500MILITARY MANPOWER AND PERSONNEL
					 MANAGEMENT194,775194,775
									
									510OTHER PERSONNEL SUPPORT282,580282,580
									
									520SERVICEWIDE
					 COMMUNICATIONS503,067503,067
									
									
									
									LOGISTICS OPERATIONS AND TECHNICAL
					 SUPPORT
									
									540SERVICEWIDE
					 TRANSPORTATION230,294230,294
									
									560PLANNING, ENGINEERING AND
					 DESIGN259,990259,990
									
									570ACQUISITION AND PROGRAM
					 MANAGEMENT868,069868,069
									
									580HULL, MECHANICAL AND ELECTRICAL
					 SUPPORT55,21755,217
									
									590COMBAT/WEAPONS SYSTEMS19,05319,053
									
									600SPACE AND ELECTRONIC WARFARE
					 SYSTEMS77,70277,702
									
									
									
									INVESTIGATIONS AND SECURITY
					 PROGRAMS
									
									610NAVAL INVESTIGATIVE
					 SERVICE549,484549,484
									
									
									
									SUPPORT OF OTHER
					 NATIONS
									
									670INTERNATIONAL HEADQUARTERS AND
					 AGENCIES5,5675,567
									
									999CLASSIFIED PROGRAMS614,275614,275
									
									
									
									TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES4,615,55304,615,553
									
									
									
									TOTAL, O&M, NAVY38,134,308109,00038,243,308
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									EXPEDITIONARY
					 FORCES
									
									010OPERATIONAL FORCES745,678745,678
									
									020FIELD LOGISTICS658,616658,616
									
									030DEPOT MAINTENANCE78,89178,891
									
									
									
									USMC
					 PREPOSITIONING
									
									040MARITIME PREPOSITIONING72,34472,344
									
									
									
									BASE SUPPORT
									
									070SUSTAINMENT, RESTORATION, &
					 MODERNIZATION594,904594,904
									
									080BASE OPERATING SUPPORT2,206,1372,206,137
									
									
									
									TOTAL, BA 01: OPERATING FORCES4,356,57004,356,570
									
									
									
									BUDGET ACTIVITY 03: TRAINING AND
					 RECRUITING
									
									
									
									ACCESSION
					 TRAINING
									
									090RECRUIT TRAINING16,09616,096
									
									100OFFICER ACQUISITION420420
									
									
									
									BASIC SKILLS AND ADVANCED
					 TRAINING
									
									110SPECIALIZED SKILL
					 TRAINING91,19791,197
									
									130PROFESSIONAL DEVELOPMENT
					 EDUCATION32,37932,379
									
									140TRAINING SUPPORT319,742319,742
									
									
									
									RECRUITING AND OTHER TRAINING AND
					 EDUCATION
									
									150RECRUITING AND
					 ADVERTISING233,663233,663
									
									160OFF-DUTY AND VOLUNTARY
					 EDUCATION61,98061,980
									
									170JUNIOR ROTC19,49719,497
									
									
									
									TOTAL, BA 03: TRAINING AND RECRUITING774,9740774,974
									
									
									
									BUDGET ACTIVITY 04: ADMIN & SRVWD
					 ACTIVITIES
									
									
									
									SERVICEWIDE
					 SUPPORT
									
									210SERVICEWIDE
					 TRANSPORTATION29,56929,569
									
									220ADMINISTRATION341,657341,657
									
									230ACQUISITION & PROGRAM
					 MANAGEMENT87,57087,570
									
									
									
									TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES458,7960458,796
									
									
									
									TOTAL, O&M, MARINE CORPS5,590,34005,590,340
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									AIR OPERATIONS
									
									010MISSION AND OTHER FLIGHT
					 OPERATIONS599,649599,649
									
									020INTERMEDIATE
					 MAINTENANCE13,20913,209
									
									030AIR OPERATIONS AND SAFETY
					 SUPPORT2,6682,668
									
									040AIRCRAFT DEPOT
					 MAINTENANCE140,377140,377
									
									050AIRCRAFT DEPOT OPERATIONS
					 SUPPORT309309
									
									
									
									SHIP OPERATIONS
									
									060MISSION AND OTHER SHIP
					 OPERATIONS65,75765,757
									
									070SHIP OPERATIONS SUPPORT &
					 TRAINING587587
									
									080SHIP DEPOT MAINTENANCE91,05491,054
									
									
									
									COMBAT
					 OPERATIONS/SUPPORT
									
									090COMBAT COMMUNICATIONS15,88215,882
									
									100COMBAT SUPPORT FORCES140,186140,186
									
									
									
									WEAPONS SUPPORT
									
									110WEAPONS MAINTENANCE5,4925,492
									
									
									
									BASE SUPPORT
									
									120ENTERPRISE INFORMATION56,04656,046
									
									130SUSTAINMENT, RESTORATION AND
					 MODERNIZATION81,40781,407
									
									140BASE OPERATING SUPPORT131,988131,988
									
									
									
									TOTAL, BA 01: OPERATING FORCES1,344,61101,344,611
									
									
									
									BUDGET ACTIVITY 04: ADMIN & SRVWD
					 ACTIVITIES
									
									
									
									SERVICEWIDE
					 SUPPORT
									
									150ADMINISTRATION3,2763,276
									
									160MILITARY MANPOWER AND PERSONNEL
					 MANAGEMENT13,69813,698
									
									170SERVICEWIDE
					 COMMUNICATIONS2,6282,628
									
									
									
									LOGISTICS OPERATIONS AND TECHNICAL
					 SUPPORT
									
									190ACQUISITION AND PROGRAM
					 MANAGEMENT3,5513,551
									
									
									
									TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES23,153023,153
									
									
									
									TOTAL, O&M, NAVY RES1,367,76401,367,764
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									EXPEDITIONARY
					 FORCES
									
									010OPERATING FORCES104,566104,566
									
									020DEPOT MAINTENANCE16,39216,392
									
									
									
									BASE SUPPORT
									
									040SUSTAINMENT, RESTORATION AND
					 MODERNIZATION38,76238,762
									
									050BASE OPERATING SUPPORT99,92499,924
									
									
									
									TOTAL, BA 01: OPERATING FORCES259,6440259,644
									
									
									
									BUDGET ACTIVITY 04: ADMIN & SRVWD
					 ACTIVITIES
									
									
									
									SERVICEWIDE
					 SUPPORT
									
									070SERVICEWIDE
					 TRANSPORTATION835835
									
									080ADMINISTRATION15,87115,871
									
									090RECRUITING AND
					 ADVERTISING8,8848,884
									
									
									
									TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES25,590025,590
									
									
									
									TOTAL, O&M, MC RESERVE285,2340285,234
									
									
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									AIR OPERATIONS
									
									010PRIMARY COMBAT FORCES4,261,1154,261,115
									
									020COMBAT ENHANCEMENT
					 FORCES2,995,2782,995,278
									
									030AIR OPERATIONS TRAINING (OJT,
					 MAINTAIN SKILLS)1,573,6021,573,602
									
									040DEPOT MAINTENANCE2,189,481133,3122,322,793
									
									
					 Amended budget submission for C–130s[–16,688]
									
									 Weapon
					 system sustainment[150,000]
									
									050FACILITIES SUSTAINMENT, RESTORATION
					 & MODERNIZATION1,556,2341,556,234
									
									060BASE SUPPORT3,088,0033,088,003
									
									
									
									COMBAT RELATED
					 OPERATIONS
									
									070GLOBAL C3I AND EARLY
					 WARNING1,511,2431,511,243
									
									080OTHER COMBAT OPS SPT
					 PROGRAMS1,035,2911,035,291
									
									100TACTICAL INTEL AND OTHER SPECIAL
					 ACTIVITIES595,028595,028
									
									
									
									SPACE OPERATIONS
									
									110LAUNCH FACILITIES342,355342,355
									
									120SPACE CONTROL SYSTEMS811,022811,022
									
									
									
									COCOM
									
									130COMBATANT COMMANDERS DIRECT MISSION
					 SUPPORT797,754797,754
									
									140COMBATANT COMMANDERS CORE
					 OPERATIONS233,021233,021
									
									
									
									TOTAL, BA 01: OPERATING FORCES20,989,427133,31221,122,739
									
									
									
									BUDGET ACTIVITY 02:
					 MOBILIZATION
									
									
									
									MOBILITY
					 OPERATIONS
									
									150AIRLIFT OPERATIONS2,975,6632,975,663
									
									160MOBILIZATION
					 PREPAREDNESS158,647158,647
									
									170DEPOT MAINTENANCE140,286140,286
									
									180FACILITIES SUSTAINMENT, RESTORATION
					 & MODERNIZATION348,231348,231
									
									190BASE SUPPORT683,286683,286
									
									
									
									TOTAL, BA 02: MOBILIZATION4,306,11304,306,113
									
									
									
									BUDGET ACTIVITY 03: TRAINING AND
					 RECRUITING
									
									
									
									ACCESSION
					 TRAINING
									
									200OFFICER ACQUISITION114,403114,403
									
									210RECRUIT TRAINING28,19528,195
									
									220RESERVE OFFICERS TRAINING CORPS
					 (ROTC)90,45390,453
									
									230FACILITIES SUSTAINMENT, RESTORATION
					 & MODERNIZATION411,570411,570
									
									240BASE SUPPORT902,323902,323
									
									
									
									BASIC SKILLS AND ADVANCED
					 TRAINING
									
									250SPECIALIZED SKILL
					 TRAINING510,065510,065
									
									260FLIGHT TRAINING1,012,8161,012,816
									
									270PROFESSIONAL DEVELOPMENT
					 EDUCATION221,553221,553
									
									280TRAINING SUPPORT126,784126,784
									
									290DEPOT MAINTENANCE619619
									
									
									
									RECRUITING AND OTHER TRAINING AND
					 EDUCATION
									
									300RECRUITING AND
					 ADVERTISING150,222150,222
									
									310EXAMINING409409
									
									320OFF-DUTY AND VOLUNTARY
					 EDUCATION172,643172,643
									
									330CIVILIAN EDUCATION AND
					 TRAINING208,872208,872
									
									340JUNIOR ROTC77,69277,692
									
									
									
									TOTAL, BA 03: TRAINING AND RECRUITING4,028,61904,028,619
									
									
									
									BUDGET ACTIVITY 04: ADMIN & SRVWD
					 ACTIVITIES
									
									
									
									LOGISTICS
					 OPERATIONS
									
									350LOGISTICS OPERATIONS1,110,4711,110,471
									
									360TECHNICAL SUPPORT
					 ACTIVITIES949,018949,018
									
									370DEPOT MAINTENANCE7,3657,365
									
									380FACILITIES SUSTAINMENT, RESTORATION
					 & MODERNIZATION368,349368,349
									
									390BASE SUPPORT1,363,2301,363,230
									
									
									
									SERVICEWIDE
					 ACTIVITIES
									
									400ADMINISTRATION657,268657,268
									
									410SERVICEWIDE
					 COMMUNICATIONS693,379693,379
									
									420OTHER SERVICEWIDE
					 ACTIVITIES1,152,8771,152,877
									
									430CIVIL AIR PATROL22,84822,848
									
									
									
									SECURITY PROGRAMS
									
									440SECURITY PROGRAMS1,159,3421,159,342
									
									
									
									SUPPORT TO OTHER
					 NATIONS
									
									450INTERNATIONAL SUPPORT36,20636,206
									
									999CLASSIFIED PROGRAMS00
									
									
									
									TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES7,520,35307,520,353
									
									
									
									TOTAL, O&M, AIR FORCE36,844,512133,31236,977,824
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									AIR OPERATIONS
									
									010PRIMARY COMBAT FORCES2,275,4071,0432,276,450
									
									
					 Amended budget submission for C–130 transfer[3,060]
									
									
					 Amended budget submission for C–130s[–2,017]
									
									020MISSION SUPPORT
					 OPERATIONS111,742111,742
									
									030DEPOT MAINTENANCE415,687101,749517,436
									
									
					 Amended budget submission for C–130s[2,749]
									
									 Weapon
					 system sustainment[99,000]
									
									040FACILITIES SUSTAINMENT, RESTORATION
					 & MODERNIZATION88,82288,822
									
									050BASE SUPPORT277,985277,985
									
									
									
									TOTAL BA 01: OPERATING FORCES3,169,643102,7923,272,435
									
									
									
									BUDGET ACTIVITY 04: ADMIN & SRVWD
					 ACTIVITIES
									
									
									
									SERVICEWIDE
					 ACTIVITIES
									
									060ADMINISTRATION80,52680,526
									
									070RECRUITING AND
					 ADVERTISING24,35324,353
									
									080MILITARY MANPOWER AND PERS MGMT
					 (ARPC)19,71619,716
									
									090OTHER PERS SUPPORT (DISABILITY
					 COMP)6,0716,071
									
									100AUDIOVISUAL726726
									
									
									
									TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES131,3920131,392
									
									
									
									TOTAL, O&M, AF RESERVE3,301,035102,7923,403,827
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									AIR OPERATIONS
									
									010AIRCRAFT OPERATIONS3,519,4526,0733,525,525
									
									
					 Amended budget submission for C–130s[6,073]
									
									020MISSION SUPPORT
					 OPERATIONS762,937762,937
									
									030DEPOT MAINTENANCE598,77995,023693,802
									
									
					 Amended budget submission for C–130s[6,823]
									
									 Weapon
					 system sustainment[88,200]
									
									040FACILITIES SUSTAINMENT, RESTORATION
					 & MODERNIZATION315,210315,210
									
									050BASE SUPPORT668,176668,176
									
									
									
									TOTAL, BA 01: OPERATING FORCES5,864,554101,0965,965,650
									
									
									
									BUDGET ACTIVITY 04: ADMIN & SRVWD
					 ACTIVITIES
									
									
									
									SERVICEWIDE
					 ACTIVITIES
									
									060ADMINISTRATION41,93041,930
									
									070RECRUITING AND
					 ADVERTISING34,65934,659
									
									
									
									TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES76,589076,589
									
									
									
									TOTAL, O&M, ANG5,941,143101,0966,042,239
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									DEFENSEWIDE
					 ACTIVITIES
									
									010JOINT CHIEFS OF STAFF420,940420,940
									
									020SPECIAL OPERATIONS
					 COMMAND3,944,3303,944,330
									
									
									
									TOTAL, BA 01: OPERATING FORCES4,365,27004,365,270
									
									
									
									BUDGET ACTIVITY 03: TRAINING AND
					 RECRUITING
									
									
									
									DEFENSEWIDE
					 ACTIVITIES
									
									030DEFENSE ACQUISITION
					 UNIVERSITY145,896145,896
									
									040NATIONAL DEFENSE
					 UNIVERSITY97,63397,633
									
									
									
									TOTAL, BA 03: TRAINING AND RECRUITING243,5290243,529
									
									
									
									BUDGET ACTIVITY 04: ADMIN & SRVWD
					 ACTIVITIES
									
									
									
									DEFENSEWIDE
					 ACTIVITIES
									
									050CIVIL MILITARY PROGRAMS156,043156,043
									
									070DEFENSE BUSINESS TRANSFORMATION
					 AGENCY143,441143,441
									
									080DEFENSE CONTRACT AUDIT
					 AGENCY486,143486,143
									
									090DEFENSE CONTRACT MANAGEMENT
					 AGENCY1,112,8491,112,849
									
									100DEFENSE FINANCE AND ACCOUNTING
					 SERVICE1,5931,593
									
									110DEFENSE HUMAN RESOURCES
					 ACTIVITY824,153824,153
									
									120DEFENSE INFORMATION SYSTEMS
					 AGENCY1,384,4501,384,450
									
									140DEFENSE LEGAL SERVICES
					 AGENCY42,40442,404
									
									150DEFENSE LOGISTICS
					 AGENCY448,043448,043
									
									160DEFENSE MEDIA ACTIVITY255,878255,878
									
									170DEFENSE POW/MIA OFFICE24,15524,155
									
									180DEFENSE SECURITY COOPERATION
					 AGENCY683,853–155,000528,853
									
									
					 Program decrease for section 1206[–150,000]
									
									
					 Program elimination for stability operations fellowship[–5,000]
									
									190DEFENSE SECURITY
					 SERVICE518,743518,743
									
									200DEFENSE TECHNOLOGY SECURITY
					 ADMINISTRATION37,62437,624
									
									210DEFENSE THREAT REDUCTION
					 AGENCY463,522463,522
									
									220DEPARTMENT OF DEFENSE EDUCATION
					 ACTIVITY2,514,5372,514,537
									
									240OFFICE OF ECONOMIC
					 ADJUSTMENT50,81150,811
									
									250OFFICE OF THE SECRETARY OF
					 DEFENSE2,245,30025,0002,270,300
									
									
					 Readiness and environmental protection initiative[25,000]
									
									 Rule
					 of law program (non-add)[750][750]
									
									260WASHINGTON HEADQUARTERS
					 SERVICE604,130604,130
									
									999CLASSIFIED PROGRAMS13,977,42513,977,425
									
									
									
									TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES25,975,097–130,00025,845,097
									
									
									
									 BRAC impact aid[5,000]5,000
									
									 Impact Aid[30,000]30,000
									
									 Severe disabilities[10,000]10,000
									
									 Unobligated balances[–16,000]–16,000
									
									
									
									TOTAL, O&M, DEFENSE-WIDE30,583,896–101,00030,482,896
									
									
									
									
									
									BUDGET ACTIVITY 04: ADMINISTRATION
					 & ASSOCIATED ACTIVITIES
									
									
									
									DEFENSEWIDE
					 ACTIVITIES
									
									010US COURT OF APPEALS FOR THE ARMED
					 FORCES, DEFENSE14,06814,068
									
									
									
									TOTAL, BA 04: ADMINISTRATION & ASSOCIATED
					 ACTIVITIES14,068014,068
									
									
									
									TOTAL, US COURT OF APPEALS FOR THE ARMED FORCES,
					 DEFENSE14,068014,068
									
									
									
									
									
									BUDGET ACTIVITY 01: HUMANITARIAN
					 ASSISTANCE
									
									
									
									DEFENSEWIDE
					 ACTIVITIES
									
									010OVERSEAS HUMANITARIAN, DISASTER AND
					 CIVIC AID108,032108,032
									
									
									
									TOTAL, BA 01: HUMANITARIAN ASSISTANCE108,0320108,032
									
									
									
									TOTAL, OVERSEAS HUMANITARIAN, DISASTER AND CIVIC
					 AID108,0320108,032
									
									
									
									BUDGET ACTIVITY 01: FORMER SOVIET
					 UNION (FSU) THREAT REDUCTION
									
									
									
									DEFENSEWIDE
					 ACTIVITIES
									
									010FORMER SOVIET UNION (FSU) THREAT
					 REDUCTION522,512522,512
									
									
									
									TOTAL, BA 01: FORMER SOVIET UNION (FSU) THREAT
					 REDUCTION522,5120522,512
									
									
									
									TOTAL, FORMER SOVIET UNION (FSU) THREAT
					 REDUCTION522,5120522,512
									
									
									
									BUDGET ACTIVITY 01: ACQ WORKFORCE DEV
					 FD
									
									
									
									ACQ WORKFORCE DEV
					 FD
									
									010ACQ WORKFORCE DEV FD217,561217,561
									
									
									
									TOTAL, BA 01: ACQ WORKFORCE DEV FD217,5610217,561
									
									
									
									TOTAL, ACQ WORKFORCE DEV FD217,5610217,561
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									TRANSFER ACCOUNTS
									
									020ENVIRONMENTAL RESTORATION,
					 ARMY444,581444,581
									
									030ENVIRONMENTAL RESTORATION,
					 NAVY304,867304,867
									
									040ENVIRONMENTAL RESTORATION, AIR
					 FORCE502,653502,653
									
									050ENVIRONMENTAL RESTORATION,
					 DEFENSE10,74410,744
									
									060ENVIRONMENTAL RESTORATION FORMERLY
					 USED SITES276,546276,546
									
									070OVERSEAS CONTINGENCY OPERATIONS
					 TRANSFER FUND5,0005,000
									
									
									
									TOTAL, TRANSFER ACCOUNTS1,544,39101,544,391
									
									
									
									TOTAL OPERATION AND MAINTENANCE167,878,542345,200168,223,742
									
								
							
						
						
							
								
									SEC. 4302.
					 OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS.
									
								
							
						
						
							
								
									OPERATION AND MAINTENANCE FOR OVERSEAS
					 CONTINGENCY OPERATIONS(In Thousands of Dollars)
									
									LineItemFY 2011
					 RequestSenate
					 ChangeSenate Authorized
									
								
								
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									LAND FORCES READINESS
					 SUPPORT
									
									140ADDITIONAL ACTIVITIES47,638,20847,638,208
									
									150COMMANDERS EMERGENCY RESPONSE
					 PROGRAM1,300,000–400,000900,000
									
									
					 Program decrease[–400,000]
									
									160RESET7,840,2117,840,211
									
									170COMBATANT COMMANDERS ANCILLARY
					 MISSIONS00
									
									
									
									TOTAL, BA 01: OPERATING FORCES56,778,419–400,00056,378,419
									
									
									
									BUDGET ACTIVITY 04: ADMIN &
					 SRVWIDE ACTIVITIES
									
									
									
									SECURITY PROGRAMS
									
									340SECURITY PROGRAMS2,358,8652,358,865
									
									
									
									LOGISTICS
					 OPERATIONS
									
									350SERVICEWIDE
					 TRANSPORTATION3,465,3343,465,334
									
									
									
									TOTAL, BA 04: ADMIN & SRVWIDE
					 ACTIVITIES5,824,19905,824,199
									
									
									
									TOTAL, O&M, ARMY62,602,618–400,00062,202,618
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									LAND FORCES READINESS
					 SUPPORT
									
									120ADDITIONAL ACTIVITIES286,950286,950
									
									
									
									TOTAL, BA 01: OPERATING FORCES286,9500286,950
									
									
									
									
									
									TOTAL, O&M, ARMY RES286,9500286,950
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									LAND FORCES READINESS
					 SUPPORT
									
									130ADDITIONAL ACTIVITIES544,349544,349
									
									
									
									TOTAL BA 01: OPERATING FORCES544,3490544,349
									
									
									
									TOTAL, O&M, ANG544,3490544,349
									
									
									
									BUDGET ACTIVITY 01: MINISTRY OF
					 DEFENSE
									
									
									
									DEFENSE FORCES
									
									010INFRASTRUCTURE1,790,9331,790,933
									
									020EQUIPMENT AND
					 TRANSPORTATION1,846,6231,846,623
									
									030TRAINING AND OPERATIONS836,842836,842
									
									040SUSTAINMENT2,992,6162,992,616
									
									
									
									TOTAL, BA 01: MINISTRY OF DEFENSE7,467,01407,467,014
									
									
									
									BUDGET ACTIVITY 02: MINISTRY OF
					 INTERIOR
									
									
									
									INTERIOR FORCES
									
									060INFRASTRUCTURE1,078,4131,078,413
									
									070EQUIPMENT AND
					 TRANSPORTATION917,966917,966
									
									080TRAINING AND OPERATIONS990,213990,213
									
									090SUSTAINMENT1,098,8451,098,845
									
									
									
									TOTAL, BA 02: MINISTRY OF INTERIOR4,085,43704,085,437
									
									
									
									BUDGET ACTIVITY 03: ASSOCIATED
					 ACTIVITIES
									
									
									
									RELATED
					 ACTIVITIES
									
									110SUSTAINMENT6,0376,037
									
									120TRAINING AND OPERATIONS1,5301,530
									
									INFRASTRUCTURE58,26558,265
									
									COIN ACTIVITIES1,0001,000
									
									
									
									TOTAL,
					 BA 03: ASSOCIATED ACTIVITIES66,832066,832
									
									
									
									TOTAL, AFGHANISTAN SECURITY FORCES FUND11,619,283011,619,283
									
									
									
									BUDGET ACTIVITY 01: MINISTRY OF
					 DEFENSE
									
									
									
									DEFENSE FORCES
									
									EQUIPMENT AND
					 TRANSPORTATION1,067,7061,067,706
									
									TRAINING248,075248,075
									
									SUSTAINMENT341,125341,125
									
									
									
									TOTAL, BA 01: MINISTRY OF DEFENSE1,656,90601,656,906
									
									
									
									BUDGET ACTIVITY 02: MINISTRY OF
					 INTERIOR
									
									
									
									INTERIOR FORCES
									
									EQUIPMENT AND
					 TRANSPORTATION220,469220,469
									
									SUSTAINMENT47,62547,625
									
									
									
									TOTAL, BA 02: MINISTRY OF INTERIOR268,0940268,094
									
									
									
									BUDGET ACTIVITY 03: ASSOCIATED
					 ACTIVITIES
									
									
									
									RELATED
					 ACTIVITIES
									
									QUICK RESPONSE FORCE75,00075,000
									
									
									
									TOTAL,
					 BA 03: ASSOCIATED ACTIVITIES75,000075,000
									
									
									
									 Policy reduction[–1,000,000]–1,000,000
									
									
									
									TOTAL, IRAQ SECURITY FORCES FUND2,000,000–1,000,0001,000,000
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									AIR OPERATIONS
									
									010MISSION AND OTHER FLIGHT
					 OPERATIONS1,839,9181,839,918
									
									020FLEET AIR TRAINING3,4533,453
									
									030AVIATION TECHNICAL DATA &
					 ENGINEERING SERVICES1,4001,400
									
									040AIR OPERATIONS AND SAFETY
					 SUPPORT26,83726,837
									
									050AIR SYSTEMS SUPPORT44,56744,567
									
									060AIRCRAFT DEPOT
					 MAINTENANCE233,114233,114
									
									
									
									SHIP OPERATIONS
									
									080MISSION AND OTHER SHIP
					 OPERATIONS1,151,4651,151,465
									
									090SHIP OPERATIONS SUPPORT &
					 TRAINING27,47227,472
									
									100SHIP DEPOT MAINTENANCE1,266,5561,266,556
									
									
									
									COMBAT
					 OPERATIONS/SUPPORT
									
									120COMBAT COMMUNICATIONS38,46838,468
									
									150WARFARE TACTICS82,80182,801
									
									160OPERATIONAL METEOROLOGY AND
					 OCEANOGRAPHY24,85524,855
									
									170COMBAT SUPPORT FORCES2,737,7272,737,727
									
									180EQUIPMENT MAINTENANCE3,6773,677
									
									200COMBATANT COMMANDERS CORE
					 OPERATIONS7,0007,000
									
									210COMBATANT COMMANDERS DIRECT MISSION
					 SUPPORT7,4557,455
									
									
									
									WEAPONS SUPPORT
									
									240IN-SERVICE WEAPONS SYSTEMS
					 SUPPORT99,11899,118
									
									250WEAPONS MAINTENANCE82,51982,519
									
									260OTHER WEAPON SYSTEMS
					 SUPPORT16,93816,938
									
									
									
									BASE SUPPORT
									
									270ENTERPRISE INFORMATION10,35010,350
									
									280SUSTAINMENT, RESTORATION AND
					 MODERNIZATION28,25028,250
									
									290BASE OPERATING SUPPORT381,749381,749
									
									
									
									TOTAL, BA 01: OPERATING FORCES8,115,68908,115,689
									
									
									
									BUDGET ACTIVITY 02:
					 MOBILIZATION
									
									
									
									READY RESERVE AND PREPOSITIONING
					 FORCE
									
									300SHIP PREPOSITIONING AND
					 SURGE27,30027,300
									
									
									
									MOBILIZATION
					 PREPARATION
									
									330EXPEDITIONARY HEALTH SERVICES
					 SYSTEMS4,4004,400
									
									340INDUSTRIAL READINESS00
									
									350COAST GUARD SUPPORT254,461254,461
									
									
									
									TOTAL, BA 02: MOBILIZATION286,1610286,161
									
									
									
									BUDGET ACTIVITY 03: TRAINING AND
					 RECRUITING
									
									
									
									BASIC SKILLS AND ADVANCED
					 TRAINING
									
									390SPECIALIZED SKILL
					 TRAINING81,45481,454
									
									420TRAINING SUPPORT5,4005,400
									
									
									
									TOTAL, BA 03: TRAINING AND RECRUITING86,854086,854
									
									
									
									BUDGET ACTIVITY 04: ADMIN & SRVWD
					 ACTIVITIES
									
									
									
									SERVICEWIDE
					 SUPPORT
									
									470ADMINISTRATION4,2654,265
									
									480EXTERNAL RELATIONS467467
									
									490CIVILIAN MANPOWER AND PERSONNEL
					 MANAGEMENT450450
									
									500MILITARY MANPOWER AND PERSONNEL
					 MANAGEMENT11,21411,214
									
									510OTHER PERSONNEL SUPPORT2,7062,706
									
									520SERVICEWIDE
					 COMMUNICATIONS28,67128,671
									
									
									
									LOGISTICS OPERATIONS AND TECHNICAL
					 SUPPORT
									
									540SERVICEWIDE
					 TRANSPORTATION300,868300,868
									
									570ACQUISITION AND PROGRAM
					 MANAGEMENT6,0916,091
									
									600SPACE AND ELECTRONIC WARFARE
					 SYSTEMS2,1532,153
									
									
									
									INVESTIGATIONS AND SECURITY
					 PROGRAMS
									
									610NAVAL INVESTIGATIVE
					 SERVICE78,46478,464
									
									
									
									SUPPORT OF OTHER
					 NATIONS
									
									999CLASSIFIED PROGRAMS22,58122,581
									
									
									
									TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES457,9300457,930
									
									
									
									TOTAL, O&M, NAVY8,946,63408,946,634
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									EXPEDITIONARY
					 FORCES
									
									010OPERATIONAL FORCES2,448,5722,448,572
									
									020FIELD LOGISTICS514,748514,748
									
									030DEPOT MAINTENANCE523,250523,250
									
									
									
									USMC
					 PREPOSITIONING
									
									040MARITIME PREPOSITIONING7,8087,808
									
									
									
									BASE SUPPORT
									
									080BASE OPERATING SUPPORT55,30155,301
									
									
									
									TOTAL, BA 01: OPERATING FORCES3,549,67903,549,679
									
									
									
									BUDGET ACTIVITY 03: TRAINING AND
					 RECRUITING
									
									
									
									BASIC SKILLS AND ADVANCED
					 TRAINING
									
									140TRAINING SUPPORT223,071223,071
									
									
									
									TOTAL, BA 03: TRAINING AND RECRUITING223,0710223,071
									
									
									
									BUDGET ACTIVITY 04: ADMIN & SRVWD
					 ACTIVITIES
									
									
									
									SERVICEWIDE
					 SUPPORT
									
									210SERVICEWIDE
					 TRANSPORTATION360,000360,000
									
									220ADMINISTRATION3,7723,772
									
									
									
									TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES363,7720363,772
									
									
									
									TOTAL, O&M, MARINE CORPS4,136,52204,136,522
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									AIR OPERATIONS
									
									010MISSION AND OTHER FLIGHT
					 OPERATIONS49,08949,089
									
									020INTERMEDIATE
					 MAINTENANCE400400
									
									040AIRCRAFT DEPOT
					 MAINTENANCE17,76017,760
									
									
									
									SHIP OPERATIONS
									
									060MISSION AND OTHER SHIP
					 OPERATIONS9,3959,395
									
									080SHIP DEPOT MAINTENANCE497497
									
									
									
									COMBAT
					 OPERATIONS/SUPPORT
									
									090COMBAT COMMUNICATIONS3,1853,185
									
									100COMBAT SUPPORT FORCES12,16912,169
									
									
									
									TOTAL, BA 01: OPERATING FORCES92,495092,495
									
									
									
									BUDGET ACTIVITY 04: ADMIN & SRVWD
					 ACTIVITIES
									
									
									
									SERVICEWIDE
					 SUPPORT
									
									160MILITARY MANPOWER AND PERSONNEL
					 MANAGEMENT1,0641,064
									
									
									
									TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES1,06401,064
									
									
									
									TOTAL, O&M, NAVY RES93,559093,559
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									EXPEDITIONARY
					 FORCES
									
									010OPERATING FORCES23,57123,571
									
									
									
									BASE SUPPORT
									
									050BASE OPERATING SUPPORT6,1146,114
									
									
									
									TOTAL, BA 01: OPERATING FORCES29,685029,685
									
									
									
									BUDGET ACTIVITY 04: ADMIN & SRVWD
					 ACTIVITIES
									
									
									
									TOTAL, O&M, MC RESERVE29,685029,685
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									AIR OPERATIONS
									
									010PRIMARY COMBAT FORCES1,896,6471,896,647
									
									020COMBAT ENHANCEMENT
					 FORCES1,954,7591,954,759
									
									030AIR OPERATIONS TRAINING (OJT,
					 MAINTAIN SKILLS)113,948113,948
									
									040DEPOT MAINTENANCE297,623297,623
									
									050FACILITIES SUSTAINMENT, RESTORATION
					 & MODERNIZATION704,463704,463
									
									060BASE SUPPORT1,780,0521,780,052
									
									
									
									COMBAT RELATED
					 OPERATIONS
									
									070GLOBAL C3I AND EARLY
					 WARNING128,632128,632
									
									080OTHER COMBAT OPS SPT
					 PROGRAMS397,894397,894
									
									
									
									SPACE OPERATIONS
									
									110LAUNCH FACILITIES28,97528,975
									
									120SPACE CONTROL SYSTEMS34,09134,091
									
									
									
									COCOM
									
									130COMBATANT COMMANDERS DIRECT MISSION
					 SUPPORT127,861127,861
									
									
									
									TOTAL, BA 01: OPERATING FORCES7,464,94507,464,945
									
									
									
									BUDGET ACTIVITY 02:
					 MOBILIZATION
									
									
									
									MOBILITY
					 OPERATIONS
									
									150AIRLIFT OPERATIONS4,403,8004,403,800
									
									160MOBILIZATION
					 PREPAREDNESS240,394240,394
									
									170DEPOT MAINTENANCE217,023217,023
									
									180FACILITIES SUSTAINMENT, RESTORATION
					 & MODERNIZATION20,36020,360
									
									190BASE SUPPORT57,36257,362
									
									
									
									TOTAL, BA 02: MOBILIZATION4,938,93904,938,939
									
									
									
									BUDGET ACTIVITY 03: TRAINING AND
					 RECRUITING
									
									
									
									ACCESSION
					 TRAINING
									
									230FACILITIES SUSTAINMENT, RESTORATION
					 & MODERNIZATION1,9481,948
									
									240BASE SUPPORT6,0886,088
									
									
									
									BASIC SKILLS AND ADVANCED
					 TRAINING
									
									250SPECIALIZED SKILL
					 TRAINING45,89345,893
									
									260FLIGHT TRAINING20,27720,277
									
									270PROFESSIONAL DEVELOPMENT
					 EDUCATION1,5001,500
									
									280TRAINING SUPPORT1,8201,820
									
									
									
									TOTAL, BA 03: TRAINING AND RECRUITING77,526077,526
									
									
									
									BUDGET ACTIVITY 04: ADMIN & SRVWD
					 ACTIVITIES
									
									
									
									LOGISTICS
					 OPERATIONS
									
									350LOGISTICS OPERATIONS292,030292,030
									
									380FACILITIES SUSTAINMENT, RESTORATION
					 & MODERNIZATION10,50010,500
									
									390BASE SUPPORT31,98531,985
									
									
									
									SERVICEWIDE
					 ACTIVITIES
									
									400ADMINISTRATION5,4385,438
									
									410SERVICEWIDE
					 COMMUNICATIONS247,149247,149
									
									420OTHER SERVICEWIDE
					 ACTIVITIES113,082113,082
									
									
									
									SECURITY PROGRAMS
									
									440SECURITY PROGRAMS305,689305,689
									
									
									
									TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES1,005,87301,005,873
									
									
									
									TOTAL, O&M, AIR FORCE13,487,283013,487,283
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									AIR OPERATIONS
									
									030DEPOT MAINTENANCE116,924116,924
									
									050BASE SUPPORT12,68312,683
									
									
									
									TOTAL BA 01: OPERATING FORCES129,6070129,607
									
									
									
									
									
									TOTAL, O&M, AF RESERVE129,6070129,607
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									AIR OPERATIONS
									
									010AIRCRAFT OPERATIONS152,896152,896
									
									020MISSION SUPPORT
					 OPERATIONS57,80057,800
									
									030DEPOT MAINTENANCE140,127140,127
									
									
									
									TOTAL, BA 01: OPERATING FORCES350,8230350,823
									
									
									
									BUDGET ACTIVITY 04: ADMIN & SRVWD
					 ACTIVITIES
									
									
									
									TOTAL, O&M, ANG350,8230350,823
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									DEFENSEWIDE
					 ACTIVITIES
									
									010JOINT CHIEFS OF STAFF20,50020,500
									
									020SPECIAL OPERATIONS
					 COMMAND3,012,0263,012,026
									
									
									
									TOTAL, BA 01: OPERATING FORCES3,032,52603,032,526
									
									
									
									BUDGET ACTIVITY 04: ADMIN & SRVWD
					 ACTIVITIES
									
									
									
									DEFENSEWIDE
					 ACTIVITIES
									
									080DEFENSE CONTRACT AUDIT
					 AGENCY27,00027,000
									
									090DEFENSE CONTRACT MANAGEMENT
					 AGENCY74,86274,862
									
									120DEFENSE INFORMATION SYSTEMS
					 AGENCY136,316136,316
									
									140DEFENSE LEGAL SERVICES
					 AGENCY120,469120,469
									
									160DEFENSE MEDIA ACTIVITY14,79914,799
									
									180DEFENSE SECURITY COOPERATION
					 AGENCY2,000,0002,000,000
									
									210DEFENSE THREAT REDUCTION
					 AGENCY1,2181,218
									
									220DEPARTMENT OF DEFENSE EDUCATION
					 ACTIVITY485,769485,769
									
									250OFFICE OF THE SECRETARY OF
					 DEFENSE188,099188,099
									
									999CLASSIFIED PROGRAMS3,345,3003,345,300
									
									
									
									TOTAL, BA 04: ADMIN & SRVWD
					 ACTIVITIES6,393,83206,393,832
									
									
									
									TOTAL, O&M, DEFENSE-WIDE9,426,35809,426,358
									
									
									
									
									
									BUDGET ACTIVITY 01: OPERATING
					 FORCES
									
									
									
									TRANSFER ACCOUNTS
									
									070OVERSEAS CONTINGENCY OPERATIONS
					 TRANSFER FUND1,551,781–245,0001,306,781
									
									
					 Reduction in Amount Available for Detainee Operations[–245,000]
									
									
									
									TOTAL, TRANSFER ACCOUNTS1,551,781–245,0001,306,781
									
									
									
									TOTAL OPERATION AND MAINTENANCE115,205,452–1,645,000113,560,452
									
								
							
						
						
							
								
									TITLE XLIV—OTHER
					 AUTHORIZATIONS
									
								
							
						
						
							
								
									SEC. 4401. OTHER
					 AUTHORIZATIONS.
									
								
							
						
						
							
								
									OTHER AUTHORIZATIONS (In Thousands of
					 Dollars)
									
									DoD TableLineItemFY 2011
					 RequestSenate
					 ChangeSenate Authorized
									
								
								
									REVOLVING AND MANAGEMENT
					 FUNDS
									
									
									
									WORKING CAPITAL FUND,
					 ARMY
									
									RF–1010PREPOSITIONED WAR RESERVE STOCKS54,63654,636
									
									TOTAL, WORKING CAPITAL FUND, ARMY54,636054,636
									
									
									
									WORKING CAPITAL FUND, AIR FORCE
									
									RF–1010TRANSPORTATION FALLEN HEROES00
									
									RF–1020PREPOSITIONED WAR RESERVE STOCKS66,86166,861
									
									TOTAL, WORKING CAPITAL FUND, AIR
					 FORCE66,861066,861
									
									
									
									WORKING CAPITAL FUND,
					 DEFENSE-WIDE
									
									RF–1040DEFENSE LOGISTICS AGENCY (DLA)39,46839,468
									
									RF–1070SUPPLY CHAIN MANAGEMENT—DEF00
									
									RF–1080ENERGY MANAGEMENT—DEF00
									
									TOTAL, WORKING CAPITAL FUND,
					 DEFENSE-WIDE39,468039,468
									
									
									
									TOTAL, DEFENSE WORKING CAPITAL
					 FUNDS160,9650160,965
									
									
									
									WORKING CAPITAL FUND, DECA
									
									RF–1010WORKING CAPITAL FUND, DECA1,273,5711,273,571
									
									TOTAL, WORKING CAPITAL FUND, DECA1,273,57101,273,571
									
									
									
									NATIONAL DEFENSE SEALIFT FUND
									
									RF–1020MPF
					 MLP380,000380,000
									
									RF–1030POST
					 DELIVERY AND OUTFITTING31,20231,202
									
									RF–1040NATIONAL DEF SEALIFT VESSEL1,4631,463
									
									RF–1050LG
					 MED SPD RO/RO MAINTENANCE106,898106,898
									
									RF–1060DOD
					 MOBILIZATION ALTERATIONS25,90225,902
									
									RF–1070TAH
					 MAINTENANCE24,38424,384
									
									RF–1080STRATEGIC SEALIFT SUPPORT4,8754,875
									
									RF–1090RESEARCH AND DEVELOPMENT28,01228,012
									
									RF–1100READY
					 RESERVE FORCE332,130332,130
									
									TOTAL, NATIONAL DEFENSE SEALIFT
					 FUND934,8660934,866
									
									
									
									DEFENSE COALITION SUPPORT,
					 DEFENSE
									
									RF–1010COALITION SUPPORT10,000–10,0000
									
									TOTAL, DEFENSE COALITION SUPPORT,
					 DEFENSE10,000–10,0000
									
									
									
									TOTAL, REVOLVING AND MANAGEMENT
					 FUNDS2,379,402–10,0002,369,402
									
									
									
									MILITARY PROGRAMS
									
									
									
									OFFICE OF THE INSPECTOR GENERAL
									
									O–1010OFFICE
					 OF THE INSPECTOR GENERAL--O&M282,35429,300311,654
									
									 Second year growth
					 plan[29,300]
									
									O–1010OFFICE OF THE INSPECTOR GENERAL--RDT&E04,5004,500
									
									 Second year growth
					 plan[4,500]
									
									O–1030OFFICE OF THE INSPECTOR GENERAL--PROCUREMENT1,0001,000
									
									TOTAL, OFFICE OF THE INSPECTOR
					 GENERAL283,35433,800317,154
									
									
									
									DEFENSE HEALTH
					 PROGRAM
									
									DEFENSE HEALTH PROGRAM,
					 O&M
									
									O–1010IN-HOUSE CARE7,781,8777,781,877
									
									O–1020PRIVATE SECTOR CARE16,034,74516,034,745
									
									O–1030CONSOLIDATED HEALTH SUPPORT2,122,4832,122,483
									
									O–1040INFORMATION MANAGEMENT1,452,3301,452,330
									
									O–1050MANAGEMENT ACTIVITIES293,698293,698
									
									O–1060EDUCATION AND TRAINING632,534632,534
									
									O–1070BASE
					 OPERATIONS/COMMUNICATIONS1,597,6101,597,610
									
									
									
									 TRICARE eligibility for
					 dependents up to age 26[10,000]10,000
									
									 One-year extension of prohibition
					 on TRICARE inpatient fees[12,000]12,000
									
									
									
									SUBTOTAL, DEFENSE HEALTH PROGRAM,
					 O&M29,915,27722,00029,937,277
									
									
									
									DEFENSE HEALTH PROGRAM,
					 RDT&E
									
									O–1080DEFENSE HEALTH PROGRAM—RDT&E499,913499,913
									
									SUBTOTAL, DEFENSE HEALTH PROGRAM,
					 RDT&E499,9130499,913
									
									
									
									DEFENSE HEALTH PROGRAM,
					 PROCUREMENT
									
									O–1090DEFENSE HEALTH PROGRAM—PROCUREMENT519,921519,921
									
									SUBTOTAL, DEFENSE HEALTH PROGRAM,
					 PROCUREMENT519,9210519,921
									
									
									
									TOTAL, DEFENSE HEALTH PROGRAM30,935,11122,00030,957,111
									
									
									
									DRUG INTERDICTION AND
					 COUNTER-DRUG ACTIVITIES, DEFENSE
									
									O–1010DRUG
					 INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE1,131,35122,5001,153,851
									
									 National Guard counter-drug
					 programs[35,000]
									
									 EUCOM Counternarcotics
					 Headquarters Support (PC 2346)[–1,000]
									
									 EUCOM Tactical Analysis Team
					 Support (PC 2360)[–1,500]
									
									 SOF Counternarcotics Support to
					 EUCOM (PC 6505)[–1,000]
									
									 EUCOM Counternarcotics Operations
					 Support (PC 9205)[–6,000]
									
									 EUCOM Counternarcotics Reserve
					 Support (PC 9215)[–1,000]
									
									 International crime and narcotics
					 analytic tools (PC 1293)[–2,000]
									
									TOTAL, DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES,
					 DEFENSE1,131,35122,5001,153,851
									
									
									
									CHEM AGENTS & MUNITIONS
					 DESTRUCT
									
									CHEM DEMILITARIZATION—O&M
									
									P–11 CHEM
					 DEMILITARIZATION—O&M1,067,3641,067,364
									
									TOTAL, CHEM
					 DEMILITARIZATION—O&M1,067,36401,067,364
									
									
									
									CHEM DEMILITARIZATION—RDT&E
									
									P–12 CHEM
					 DEMILITARIZATION—RDT&E392,811392,811
									
									TOTAL, CHEM
					 DEMILITARIZATION—RDT&E392,8110392,811
									
									
									
									CHEM DEMILITARIZATION—PROC
									
									P–13 CHEM
					 DEMILITARIZATION—PROC7,1327,132
									
									TOTAL, CHEM DEMILITARIZATION—PROC7,13207,132
									
									
									
									TOTAL--CHEM AGENTS & MUNITIONS
					 DESTRUCTION1,467,30701,467,307
									
									
									
									TOTAL, MILITARY PROGRAMS33,817,12378,30033,895,423
									
									
									
									TOTAL,
					 OTHER AUTHORIZATIONS36,196,52568,30036,264,825
									
								
							
						
						
							
								
									SEC. 4402. OTHER
					 AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS.
									
								
							
						
						
							
								
									OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY
					 OPERATIONS(In Thousands of Dollars)
									
									DoD TableLineItemFY 2011
					 RequestSenate
					 ChangeSenate Authorized
									
								
								
									REVOLVING AND MANAGEMENT
					 FUNDS
									
									
									
									WORKING CAPITAL FUND, AIR FORCE
									
									RF–1010TRANSPORTATION FALLEN HEROES17,00017,000
									
									TOTAL, WORKING CAPITAL FUND, AIR
					 FORCE17,000017,000
									
									
									
									WORKING CAPITAL FUND,
					 DEFENSE-WIDE
									
									RF–1070SUPPLY CHAIN MANAGEMENT—DEF84,48484,484
									
									RF–1080ENERGY MANAGEMENT—DEF383,900383,900
									
									TOTAL, WORKING CAPITAL FUND,
					 DEFENSE-WIDE468,3840468,384
									
									
									
									TOTAL, DEFENSE WORKING CAPITAL
					 FUNDS485,3840485,384
									
									
									
									TOTAL, REVOLVING AND MANAGEMENT
					 FUNDS485,3840485,384
									
									
									
									MILITARY PROGRAMS
									
									
									
									OFFICE OF THE INSPECTOR GENERAL
									
									OIG, O&M
									
									O–1010OFFICE
					 OF THE INSPECTOR GENERAL--O&M10,52910,529
									
									TOTAL, OIG, O&M10,529010,529
									
									
									
									TOTAL, OFFICE OF THE INSPECTOR
					 GENERAL10,529010,529
									
									
									
									DEFENSE HEALTH
					 PROGRAM
									
									DEFENSE HEALTH PROGRAM,
					 O&M
									
									O–1010IN-HOUSE CARE709,004709,004
									
									O–1020PRIVATE SECTOR CARE538,376538,376
									
									O–1030CONSOLIDATED HEALTH SUPPORT128,412128,412
									
									O–1040INFORMATION MANAGEMENT2,2862,286
									
									O–1050MANAGEMENT ACTIVITIES518518
									
									O–1060EDUCATION AND TRAINING18,06118,061
									
									O–1070BASE
					 OPERATIONS/COMMUNICATIONS1,4351,435
									
									SUBTOTAL, DEFENSE HEALTH PROGRAM,
					 O&M1,398,09201,398,092
									
									
									
									TOTAL, DEFENSE HEALTH PROGRAM1,398,09201,398,092
									
									
									
									DRUG INTERDICTION AND
					 COUNTER-DRUG ACTIVITIES, DEFENSE
									
									O–1010DRUG
					 INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE457,110457,110
									
									TOTAL, DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES,
					 DEFENSE457,1100457,110
									
									
									
									TOTAL, MILITARY PROGRAMS1,865,73101,865,731
									
									
									
									TOTAL,
					 OTHER AUTHORIZATIONS2,351,11502,351,115
									
								
							
						
					
	
		June 4, 2010
		Read twice and placed on the calendar
	
